Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 1 of 320




                     EXHIBIT 2
                          Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 2 of 320
Table of Contents




                                                         UNITED STATES
                                             SECURITIES AND EXCHANGE COMMISSION
                                                                           Washington, D.C. 20549


                                                                              FORM 10-K

(Mark One)

x                         ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                  For the fiscal year ended December 31, 2018
                                                                                       OR

☐                   TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                         FOR THE TRANSITION PERIOD FROM            TO
                                                                  Commission File Number 001-36456


                                                                     ZENDESK, INC.
                                                              (Exact name of Registrant as specified in its Charter)


                                    Delaware                                                                           XX-XXXXXXX
                            (State or other jurisdiction of                                                          (I.R.S. Employer
                           incorporation or organization)                                                           Identification No.)

                             1019 Market Street
                             San Francisco, CA                                                                             94103
                     (Address of principal executive offices)                                                             (Zip Code)
                                                    Registrant’s telephone number, including area code: (415) 418-7506


       Securities registered pursuant to Section 12(b) of the Act: Common Stock, Par Value $0.01 Per Share; Common Stock traded on the New York Stock
Exchange
       Securities registered pursuant to Section 12(g) of the Act: None
       Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES          x NO ☐
       Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES      ☐ NO x
        Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934
during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing
requirements for the past 90 days. YES x NO ☐
        Indicate by check mark whether the Registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of
Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit such
files). YES x NO ☐
       Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be
contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any
amendment to this Form 10-K.        ☐
       Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an
emerging growth company. See the definitions of “large accelerated filer”, “accelerated filer”, “smaller reporting company”, and "emerging growth company" in
Rule 12b-2 of the Exchange Act. (Check one):

Large accelerated filer                         x                                                     Accelerated filer                     ☐

Non-accelerated filer                           ☐                                                     Smaller reporting company             ☐
                                                                                               Emerging growth company                 ☐
          If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new
or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act ☐
       Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES               ☐ NO x
       The aggregate market value of common stock held by non-affiliates of the Registrant, computed by reference to the price at which the common stock was
                         Case
last sold on June 30, 2018,        3:19-cv-06968-CRB
                             the last business day of the Registrant'sDocument        54-4 second
                                                                      most recently completed Filedfiscal
                                                                                                       06/29/20          Pageon3theofNew
                                                                                                           quarter, as reported          320 York Stock Exchange,
was approximately $3.7 billion. Shares of common stock held by each executive officer, director and holder of 5% or more of the outstanding common stock have
been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status does not reflect a determination that such persons are
affiliates of the Registrant for any other purpose.
          The number of shares of the Registrant’s Common Stock outstanding as of January 31, 2019 was 108,358,875.


                                                     DOCUMENTS INCORPORATED BY REFERENCE
       Portions of the Registrant's definitive Proxy Statement for its 2019 Annual Meeting of Stockholders are incorporated by reference in Part III of this Annual
Report on Form 10-K. Such Proxy Statement will be filed with the U.S. Securities and Exchange Commission within 120 days after the end of the fiscal year ended
December 31, 2018. Except with respect to information specifically incorporated by reference in this Annual Report on Form 10-K, the Proxy Statement is not
deemed to be filed as part of this Annual Report on Form 10-K.




Table of Contents

                                                                       Table of Contents



                                                                                                                                                            Page
PART I

Item 1.        Business                                                                                                                                             4

Item 1A.       Risk Factors                                                                                                                                     12

Item 1B.       Unresolved Staff Comments                                                                                                                        36

Item 2.        Properties                                                                                                                                       36

Item 3.        Legal Proceedings                                                                                                                                36

Item 4.        Mine Safety Disclosures                                                                                                                          36

PART II

Item 5.        Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities                                     37

Item 6.        Selected Financial Data                                                                                                                          39

Item 7.        Management’s Discussion and Analysis of Financial Condition and Results of Operations                                                            40

Item 7A.       Quantitative and Qualitative Disclosures About Market Risk                                                                                       54

Item 8.        Financial Statements and Supplementary Data                                                                                                      58

Item 9.        Changes in and Disagreements With Accountants on Accounting and Financial Disclosure                                                             92

Item 9A.       Controls and Procedures                                                                                                                          92

Item 9B.       Other Information                                                                                                                                93

PART III

Item 10.       Directors, Executive Officers and Corporate Governance                                                                                           94

Item 11.       Executive Compensation                                                                                                                           94

Item 12.       Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                                                   94
Item 13.
                       Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 4 of 320
              Certain Relationships and Related Transactions, and Director Independence                                                              94

Item 14.      Principal Accountant Fees and Services                                                                                                 94

PART IV

Item 15.      Exhibits, Financial Statement Schedules                                                                                                95
Item 16.      Form 10-K Summary                                                                                                                      95
Item 17.      Signatures                                                                                                                             98

                                                                            2
Table of Contents

                                        SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS

      This Annual Report on Form 10-K contains forward-looking statements within the meaning of federal securities laws, which statements
involve substantial risks and uncertainties. Forward-looking statements generally relate to future events or our future financial or operating
performance. In some cases, you can identify forward-looking statements because they contain words such as “may,” “will,” “should,” “might,”
“expects,” “plans,” “anticipates,” “could,” “intends,” “target,” “projects,” “contemplates,” “believes,” “estimates,” “predicts,” “potential,” or
“continue,” or the negative of these words or other similar terms or expressions that concern our expectations, strategy, plans, or intentions.
Forward-looking statements contained in this Annual Report on Form 10-K include, but are not limited to, statements about:

    •      our future financial performance, including our revenue, cost of revenue, gross profit, operating expenses, ability to generate positive cash
           flow, and ability to achieve and maintain profitability;
    •      the sufficiency of our cash and cash equivalents and marketable securities to meet our liquidity needs;
    •      our ability to attract and retain customers to use our products, and our ability to optimize the pricing for such products;
    •      the evolution of technology affecting our products, services, and markets;
    •      our business strategy including our ability to innovate and provide a superior customer experience;
    •      our ability to successfully expand in our existing markets and into new markets;
    •      the attraction and retention of qualified employees and key personnel;
    •      worldwide economic conditions and their impact on information technology spending;
    •      our ability to effectively manage our growth and future expenses, including our international expansion strategy;
    •      our ability to introduce and market new products and to integrate such products into our infrastructure;
    •      our ability to successfully integrate people, products, technology and services following completion of acquisitions;
    •      our ability to maintain and enhance our brand;
    •      our ability to maintain, protect, and enhance our intellectual property;
    •      our ability to comply with modified or new laws and regulations applying to our business, including privacy and data security regulations,
           accounting pronouncements, and tax laws;
    •      our ability to securely maintain customer data;
    •      our ability to develop our brand;
    •      our reliance upon and our ability to forecast costs associated with third-party platform providers;
    •      our ability to service the interest on our convertible notes and repay such notes, if required;
    •      the impact of foreign currency exchange rate and interest rate fluctuations on our results; and
    •      the increased expenses and administrative workload associated with being a public company.

        We caution you that the foregoing list does not contain all of the forward-looking statements made in this Annual Report on Form 10-K.

       You should not rely upon forward-looking statements as predictions of future events. We have based the forward-looking statements
contained in this Annual Report on Form 10-K primarily on our current expectations and projections about future events and trends that we believe
may affect our business, financial condition, operating results, and prospects. The outcome of the events described in these forward-looking
statements is subject to risks, uncertainties, and other factors described in the section titled “Risk Factors” and elsewhere in this Annual Report on
Form 10-K. Moreover, we operate in a very competitive and rapidly changing environment. New risks and uncertainties emerge from time to time,
and it is not possible for us to predict all risks and uncertainties that could have an impact on the forward-looking statements contained in this
Annual Report on Form 10-K. We cannot assure you that the results, events, and circumstances reflected in the forward-looking statements will be
achieved or occur, and actual results, events, or circumstances could differ materially from those described in the forward-looking statements.

       The forward-looking statements made in this Annual Report on Form 10-K relate only to events as of the date on which the statements are
made. We undertake no obligation to update any forward-looking statements made in this Annual Report on Form 10-K to reflect events or
circumstances after the date of this Annual Report on Form 10-K or to reflect new information or the occurrence of unanticipated events, except as
required by law. We may not actually achieve the plans, intentions, or expectations disclosed in our forward-looking statements and you should
not place undue reliance on our forward-looking statements. Our forward-looking statements do not reflect the potential impact of any future
acquisitions, mergers, dispositions, joint ventures, or investments we may make.

                                                                            3
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 5 of 320
Table of Contents

                                                                       PART I


Item 1. Business.

Overview

         We believe we’re living in a time of radical change in customer expectations that requires organizations to change the way they do
business and serve their customers. Customers are moving faster, are more informed, and are more empowered than ever before. The organizations
they do business with are under pressure to adapt and transform their customer experiences to keep up with these changes. Businesses can stand
out from their competitors and gain an advantage by delivering the best customer experiences across their organization.

         The Zendesk product family and platform is purpose-built to help companies deliver the best customer experiences and adapt to changing
customer expectations. It unifies customer communication and customer data across disparate channels and departments, and simplifies the
process of providing great omnichannel customer service and engagement across self service, phone calls, live chat, messaging, and email.

         Zendesk’s open and flexible customer relationship management (“CRM”) platform, Zendesk Sunshine, is built on the public cloud and
open standards, enabling rapid innovation for our customers and enhancing our product family. We have evolved from our origins in customer
service to increasingly help even the largest organizations understand their customers, and to introduce products and a CRM platform that impact
customer experiences and engagement broadly within organizations.

          We are a software development company founded in Copenhagen, Denmark in 2007. We reincorporated in Delaware in 2009. Our principal
executive offices are located at 1019 Market Street, San Francisco, California 94103, and our telephone number is (415) 418-7506. Our website
address is www.zendesk.com. Information contained on or that can be accessed through our website does not constitute part of this Annual
Report on Form 10-K, and inclusions of our website address in this Annual Report on Form 10-K are inactive textual references only. Unless
expressly indicated or the context requires otherwise, the terms “Zendesk,” “company,” “we,” “us,” and “our” in this Annual Report on Form 10-K
refer to Zendesk, Inc., a Delaware corporation, and its consolidated subsidiaries.

The Zendesk Approach

         We build software that helps companies deliver better customer experiences, and we believe in an approach to both product design and
delivery that is unified, unique, and innovative. As software becomes more central to the customer experience, we strive to design products that are
proactive, contextual, and integrated by design. We believe in developing products that serve organizations of all sizes and across all industries.
Our focus on these core principles has led us to design a product family and platform that share the following characteristics:

    •    A unified omnichannel experience: Through our innovative products, we seek to be channel agnostic, allowing even some of the largest
         organizations to transform how they engage with customers regardless of how and when those customers want to communicate. As we
         expand the reach of our technology, we recognize the critical importance of having our products work cohesively together. All of our
         products share a common interface and we are continuing to invest in supporting our product family on a shared services platform.

    •    Easy to use and implement: We build our products first and foremost for the people that use them everyday. We focus relentlessly on
         making the user experience intuitive and product implementation fast while managing complex processes and interactions on the backend
         of our software. Because of our attention to ease of use, we believe business users are more effective and efficient, and are able to deliver
         better experiences to their customers as a result.

    •    Open and flexible platform: We believe that the establishment of open and public cloud computing has fundamentally changed how
         companies can and will build their customer experiences. Sunshine is a flexible CRM platform that leverages public cloud technologies and
         open standards. This platform enables organizations to connect and integrate customer data generated through the Zendesk product
         family with other business applications to build highly specialized workflows and customer experiences. Sunshine enables organizations
         to get a more complete picture of the customer so they can build more personalized experiences and adapt to evolving customer
         expectations.

    •    Expanding access to analytics and data science: We are committed to enabling all sizes of organizations to better understand their
         customers through powerful analytics that unify data across our product family and platform and

                                                                          4
Table of Contents


         connect easily to outside data sources. We believe our investments in building machine learning and artificial intelligence into the fabric of
         our products gives more organizations and users access to harness the power of data science so they can be more efficient, informed, and
         proactive with their customers.
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 6 of 320
           We have witnessed business software undergo a sweeping shift toward consumerization over the past decade. Zendesk has embraced
this shift with an approach to delivering a family of products and CRM platform that is dramatically different from earlier generations of business
software. Our goal is to remove barriers that make business software difficult to buy, deploy, and use. Our approach to software delivery focuses
on the following key elements:

    •    Elastic and agile: Our software products can easily grow and scale with our customers, and be used in new departments and use cases
         without the expensive deployment projects required in the past. Zendesk products are flexible by design and easy to configure and use. In
         addition to our family of products, we enable our customers through Sunshine, which gives customers the freedom to build customer
         applications and experiences using open tools and cloud architecture, instead of proprietary tools and technology.

    •    Trial experience: We believe customers should be able to try our products before they commit to a purchase. Our free trials are core to
         the marketing of all of our products. They offer our small and large customers alike with access to the same fully functioning product
         experience as paying customers and the ability to begin a complete implementation during the evaluation period.

    •    Price Transparency: We provide our customers a well-defined total cost of ownership across our family of products by providing
         transparent and predictable pricing. Our product pricing is designed to make our software accessible to customers of all sizes by offering a
         variety of subscription packages that include features based on customer need. We offer subscriptions that may be purchased online and
         deployed without the need to engage a sales or enablement professional.

Growth Strategy

         Zendesk was founded with a mission to help organizations build better relationships with their customers. We have continued to pursue
that mission by building and delivering a family of customer experience software products and a CRM platform that help companies be the
company their customers want them to be. We believe our future growth will be a natural extension of our mission, and we are focused on the
following key growth drivers:

    •    Expanding our market by maturing our family of products and CRM platform: From our founding of providing customer support
         software, we have evolved to helping businesses design, build, and manage their entire customer experience infrastructure and transform
         how they interact and engage with their customers. Our family of products has expanded to serve the customer journey from sales, to
         support, to customer success, and proactive engagement. We will continue to mature our products’ features and seamless usability across
         communication channels, while also integrating and expanding our products across CRM functions.

         With Zendesk Sunshine, we provide organizations the ability to unify and use data for a more complete picture of their customer and also
         give their developers the ability to build and deploy customer apps and services faster in the public cloud. We will continue to expand the
         capabilities of our platform and its integration with our products. Additionally, we will continue our investments in building machine
         learning and artificial intelligence into the fabric of our products and platform, empowering organizations to harness the power of data
         science and be more efficient, informed, and proactive with their customers.

    •    Being strategic partners with our customers who are larger organizations: With our family of customer experience software products
         and CRM platform, we are increasingly evolving from a software vendor to a trusted partner that is strategically engaging with our
         customers around their visions and digital transformations. We are helping companies build or transform their companies around their
         customer experience. We are scaling these capabilities by continuing to build and mature our expertise in enterprise sales, success,
         relationships, systems architecture, and integrations. Additionally, we are continuing to develop a partner ecosystem strategy to help us
         reach and serve more enterprise customers and build a community of developer evangelists for our CRM platform.


                                                                           5
Table of Contents

    •    Making experiences simple for organizations and their customers: At our core, we believe that customer experiences should be simple
         and effortless. This belief has enabled us to build a compelling brand and leadership position among both small-to-medium sized
         organizations and larger enterprises for which our ease of use, quick return on investment, and flexible pricing are important differentiators.
         Our products and platform provide simple solutions and interfaces across the customer journey and multiple communication channels, for
         both agents providing service and for customers interacting with businesses. Additionally, we have been built on the premise that our
         products should be easy to discover, deploy, and purchase so that any organization, from startup to large enterprise, can realize their
         value.

        Our principle of democratizing software has developed into a highly efficient business model represented by expansion within customer
accounts and organic growth through promotion by our customers. We will continue our focus on providing a beautifully simple family of products
and CRM platform that create simple and effortless experiences for both the end customer and the agent.

         With our solutions, Zendesk has always served a global market and, for the year ended December 31, 2018, we generated 48% of our
revenue outside of the United States. We have customers in more than 160 countries and territories, and products available in more than 30
languages. We will continue to expand our global footprint, particularly in those markets where we have demonstrated significant customer traction
with our democratized approach or which represent particularly strategic opportunities.
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 7 of 320
Zendesk Products

         Zendesk’s products are built to help companies address the rise in customer expectations and to craft their customer experiences into a
competitive differentiator. Zendesk products share a common interface and are being developed to support a shared services infrastructure and
common customer data platform. Zendesk’s products are developed using agile software techniques, and are designed to quickly incorporate and
innovate on customer feedback obtained through extensive Early Access Programs, or EAPs. This approach allows us to share our newest
technology with customers, and quickly adapt our products to address customer needs.

         Zendesk offers products that are used throughout the customer lifecycle by customer support, marketing, sales, customer success, mobile
and application development teams, and more.

         The Zendesk family of products includes the following:

    •    Zendesk Support, our flagship product, is a beautifully simple system for tracking, prioritizing, and solving customer support tickets
         across multiple channels, bringing customer information and interactions into one place.

    •    Zendesk Chat is live chat software that provides a fast and responsive way to connect with customers in the moment, on websites, in
         applications, on mobile devices, and through their favorite messaging apps.

    •    Zendesk Talk is cloud-based call center software for more personal and productive phone and SMS support conversations and enables
         organizations to provide phone support from the same platform they use to manage all other support channels.

    •    Zendesk Guide is a knowledge base that powers both customer self-service and support agent productivity through content that is
         created and organized by companies. Guide content is available via self-service website, accessible through APIs on websites, in apps and
         mobile devices, and surfaced to agents within Support and Chat. Additionally, Answer Bot is a feature within Guide that uses machine
         learning to automatically answer customers’ questions by suggesting content from the Guide knowledge base.

    •    Zendesk Explore provides analytics for businesses to measure and improve the entire customer experience, with instant access to the
         customer analytics that matter—and the deeper understanding of customers and business that comes with it.

    •    Zendesk Sell is sales force automation software to enhance productivity, processes, and pipeline visibility for sales teams. Sell is simple
         and designed to keep sales representatives selling. Sell eliminates the friction from deal updates so representatives and management are
         always able to access, analyze, and collaborate on relevant deal data.


                                                                          6
Table of Contents

    •    Zendesk Connect manages proactive customer communication across channels, to deliver better customer experiences at scale. Zendesk
         Connect leverages that information in order to design the journey that’s right for each customer.

         For customer support teams, The Zendesk Suite is a pre-configured and pre-packaged bundle of our Support, Chat, Guide and Talk
products, offering everything companies need to let customer conversations flow more seamlessly across channels, creating a better experience for
both businesses and their customers.

         Zendesk’s platform and developer tools allow organizations to extend the functionality of our family of products, integrate into internal
and third-party systems, and customize the experience for their employees and customers. Key components include:

    •    Zendesk Sunshine, our open and flexible CRM platform, allows organizations to address an increasingly broader set of customer
         experiences. Sunshine provides organizations with the ability to develop a more complete picture of their customer with a flexible database
         and the ability to model, store and manage customer profiles, events, objects and relationships. Organizations can connect and integrate
         this data across the Zendesk product family with other business applications to build highly specialized workflow and unique customer
         experiences.

    •    Zendesk Embeddables, a combination of our application programming interfaces, or APIs, Web Widget, and Mobile software developer’s
         kits, or SDKs, allow developers to embed Support, Chat, and Guide experiences natively on the web and within mobile applications.

    •    Zendesk APIs are extensible and built on open standards, allowing users to build custom integrations and interact with Zendesk data
         using over 400 different API endpoints.

    •    Zendesk Apps enable organizations to customize Zendesk product interfaces and optimize workflow through powerful plug-ins. Our
         customers can build custom apps or select from hundreds of pre-built apps on the Zendesk Marketplace.

Technology
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 8 of 320
         We employ a modern technology architecture in which our products are built upon a set of core APIs that enable rapid innovation and
deep integration. The technology infrastructure used for the Zendesk family of products is designed to provide a highly available and scalable
cloud-based platform with industry-standard security measures.

         Zendesk’s strategy is to leverage the open and public cloud both in hosting our applications and building Sunshine as a development
platform. We believe this provides Zendesk and our customers with greater reliability, performance, and flexibility than operating through
proprietary platforms and self-managed data centers.

         The architecture and deployment of our software are described and guided by the following key characteristics:

    •    Reliability. Our customers are highly dependent on our products, which are designed to be available 24 hours a day, 365 days a year. We
         provide transparency to customers on availability and technical operations matters that impact them through our website and other
         channels.

    •    Scalability. Our data infrastructure is highly scalable and regularly processes more than 100 million data driven requests that require the
         processing of specific data, on a daily basis.

    •    Security. Each of our products are designed to host a large quantity of customer data. We maintain a comprehensive security program
         designed to help safeguard the security and integrity of our customers’ data. We regularly review our security program. In addition, we
         regularly obtain third-party security audits and examinations of our technical operations and practices covering data security.

Customers

       As of December 31, 2018, we had an aggregate of approximately 136,600 paid customer accounts using our family of products. This includes
approximately 73,600 customer accounts for paid subscription plans for Zendesk Support (other than our legacy Starter plan) and approximately
46,100 customer accounts for paid subscription plans of Zendesk Chat. In addition, we had approximately 16,900 paid customer accounts on our
other products, collectively, as of December 31, 2018. Prior to

                                                                          7
Table of Contents

purchase, we generally provide our prospective customers with the opportunity to try fully-functioning versions of our products for a free trial
period. This is a central part of our business model as we believe customers should have the right to try products before being locked-into a
subscription. Providing our customers with a free trial period exposes customers to our brand and establishes a relationship that can facilitate
further adoption of our products as organizations grow in size and their needs become more complex. For further details as to how we calculate our
number of paid customer accounts, please see the discussion in the "Key Business Metrics" section of this Annual Report on Form 10-K.

      Our customers are located in over 160 countries and territories and represent organizations across a broad array of sizes, industries, and
geographies.

Research and Development

       Our research and development organization is responsible for the development, design, and testing of all aspects of our products. We invest
heavily in these efforts to continuously improve and innovate. In addition to our hosted software solution, and platform, we have developed multi-
functional APIs that we utilize to build our products as well as facilitate integrations of our products with third-party applications.

      Our global research and development team is primarily based in San Francisco, California; Copenhagen, Denmark; Melbourne, Australia;
Dublin, Ireland; Singapore; Montpellier, France; Metro Manila, Philippines; and Krakow, Poland. To foster rapid innovation, our research and
development team is further apportioned into smaller, agile development teams.

     We deploy new features, functionality, and technologies across our products through frequent software releases or updates in order to
minimize disruption and provide for constant improvement.

       To create a product roadmap that meets our customers’ needs, we emphasize collaboration during the development process. Customers
provide input through feedback forums, dialogue with our product support and research and development teams, and feature utilization. As a result
of using our products internally to support our customers, we also develop new or improved features based on our own employees’ feedback.

      As of December 31, 2018, we had approximately 730 employees in our research and development organization. Our research and development
expenses were $160.3 million, $115.3 million, and $91.1 million for the years ended December 31, 2018, 2017, and 2016, respectively.

Sales and Marketing

       Subscriptions to our products are designed to be easy to purchase. A substantial number of our customers subscribe to our products with
limited or no direct interaction with our sales team.
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 9 of 320
        We also deploy a direct sales approach, which includes a sales team based in four regional hubs: North America, LATAM (Latin America),
EMEA (Europe, Middle East, and Africa), and APAC (Asia-Pacific). This team manages prospective and current customers, aiming to initiate,
retain, and expand their use of our family of products over time, and is responsible for driving expansions and renewals of existing contracts. Our
sales team also partners with sales and product engineers to provide pre-sales technical support to prospective customers.

        We expect to continue increasing penetration into larger organizations through a land and expand strategy whereby we attempt to capitalize
on the use of our products by a functional or geographic department to expand the use of our products throughout the organization. Through our
sales team, we also seek to discover and work with a growing number of forward-thinking enterprises on larger initiatives to transform their
approach to customer experience.

       We also utilize indirect sales channels, including referral partners and resellers, as well as implementation partners. These channel partners
provide additional sales coverage, particularly in geographic markets where we may have limited presence, as well as implementation services to our
customers. Sales from indirect channels have not been significant to date, but we plan to continue investing in these relationships to help us in
certain markets and to complement our direct sales efforts.

        Our marketing efforts are focused on generating awareness of our products, creating sales leads, nurturing prospective customers through
the process of product discovery and evaluation, establishing and promoting our brand, and cultivating a community of successful and vocal
customers. Based on our belief that the best method to sell subscriptions to our products is to provide customers with the opportunity to actively
use and explore our products’ capabilities, one focus of our marketing team is to drive and encourage free trials and the successful conversion of
free trials to paid subscriptions. We utilize both

                                                                           8
Table of Contents

online and offline marketing initiatives, including search engine and email marketing, display and video advertising, blogs, corporate
communications, whitepapers, case studies, user events, conferences, and webinars.

      As of December 31, 2018, we had approximately 920 employees in our sales and marketing organizations. Our sales and marketing expenses
were $291.7 million, $211.9 million, and $161.7 million for the years ended December 31, 2018, 2017, and 2016, respectively.

Product Support, Customer Success, and Professional Services

       We strive to exemplify the great customer service that organizations of all sizes can provide with our products by offering multi-channel
service from our product support team, a rich self-help knowledge base with detailed product guides, and active community forums for agents,
managers, and developers.

       We offer different levels of product support based upon the subscription plans purchased by our customers. Regardless of the plan
purchased, our products provide a unified intuitive interface, connectivity to our self-help knowledge base and community forums, and step-by-
step tutorials to help users learn, use, and deploy our products effectively.

       We additionally offer a variety of customer success initiatives aimed to address customer needs with varying levels of complexity, from our
small business customers to even our largest enterprise customers. These initiatives are designed to ensure that our customers are best equipped
to meet their business goals and to realize the full value of the implementation of our products.

      Along with our global partners, our professional services team assists our customers in implementing more complex deployments of our
products. These services include mapping our products to new and existing business processes, data migration, and integration with existing
systems. Service engagements are typically scoped on a time and materials or project milestone basis and billed separately from the subscription to
our products.

       Through our training platform, we offer courses to help our customers quickly learn how to effectively use our products as well as implement
best practices. Courses are available online, in-person at events, and, as requested by certain customers, on-site. Our training sessions are typically
targeted at specific levels of employee seniority and product experience, such as agent essentials or administrator expert, to more effectively tailor
training to intended audiences.

Seasonality

         Historically, we have experienced the highest demand for our products and services in our fourth quarter, which we believe is a result of
industry buying patterns. For a more detailed discussion of the seasonality impacting our business, see the “Seasonality” discussion in the
"Management’s Discussion and Analysis of Financial Condition and Results of Operations" section of this Annual Report on Form 10-K.

Competition

      There are a number of established and emerging competitors in the broad market of customer engagement software. This market is
fragmented, rapidly evolving, and highly competitive, with relatively low barriers to entry in some segments. We consider the principal competitive
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 10 of 320
differentiators in our market to include:

    •    Ease-of-deployment and use;
    •    Time to value realization;
    •    Enablement of customer communications across channels;
    •    Availability of self-service options;
    •    Data analytics and performance recommendations;
    •    Mobile and multi-device capabilities;
    •    Proactive outreach tools;
    •    Customization and integration with third-party applications;
    •    Brand recognition and thought leadership; and

                                                                          9
Table of Contents


    •    Total cost of ownership for the customer (including software updates, ongoing maintenance, and consulting and system integration fees).

       While we believe that we successfully compete with respect to these dynamics, given the large number, disparate sizes, and varying areas of
focus of other companies with which we compete in the provision of customer engagement software, we may not always compare favorably with
respect to some or all of the foregoing factors.

       For small to medium-sized organizations, we often compete with general use computer applications and other tools that organizations have
adapted for managing relationships with their customers, including shared accounts for email communication, phone banks for voice
communication, and pen and paper, text editors, and spreadsheets for tracking and management. For larger organizations, we compete with custom
software systems and large enterprise software vendors, including salesforce.com, Inc., Oracle Corporation, Microsoft Corporation, and
ServiceNow, Inc., each of which may have greater operational flexibility to bundle competing products and services with other software offerings,
or offer them at a lower price than our current Suite offering, which will negatively affect our competitiveness for that offering. In addition, we
compete with a number of other SaaS providers with focused applications competitive to one or more of our products. Pricing pressures and
increased competition generally could result in reduced sales, reduced margins, losses, or the failure of our family of products to achieve or
maintain more widespread market acceptance, any of which could harm our business.

      In order to maintain and improve our competitive position in the market, we remain focused in our development, operations, and sales and
marketing efforts on the evolving customer service needs of all organizations.

Intellectual Property

       We rely on a combination of patent, trade secret, copyright, and trademark laws, a variety of contractual arrangements, such as license
agreements, assignment agreements, confidentiality and non-disclosure agreements, and confidentiality procedures and technical measures to gain
rights to and protect the intellectual property used in our business.

       We have developed a patent program, and a strategy to identify, apply for, and secure patents for innovative aspects of our platform and
technology. We have three issued U.S. patents and 14 U.S. patent applications pending. We intend to pursue additional patent protection to the
extent we believe it would be beneficial and cost-effective.

       We actively pursue registration of our trademarks, logos, service marks, and domain names in the United States and in other key
jurisdictions. We are the registered holder of a variety of United States and international domain names that include the term Zendesk or certain
variations. Our products and services utilize our “Zendesk” trademark as well as our logo and images.

       We also rely on certain intellectual property rights that we license from third parties, including under certain open source licenses. Though
such third-party technologies may not continue to be available to us on commercially reasonable terms, we believe that alternative technologies
would be available to us.

       Our policy is to require employees and independent contractors to sign agreements assigning to us any inventions, trade secrets, works of
authorship, developments, and other processes generated by them on our behalf and agreeing to protect our confidential information, and all of our
key employees and contractors have done so. In addition, we generally enter into confidentiality agreements with our vendors and customers. We
also control and monitor access to, and distribution of, our software, documentation, and other proprietary information.

       Although we rely on intellectual property rights, including patents, trade secrets, copyrights, trademarks, a variety of contractual
arrangements, and confidentiality procedures, we believe that factors such as the technical and creative skills of our personnel, development of
new features and functionality, and frequent enhancements to our products are more fundamental to establishing and maintaining our technology
leadership position.
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 11 of 320
Culture and Employees

       As a company we are highly focused on our customers and their success. To support this focus, we highly value simplicity, agility,
sincerity, as well as a sense of humor and humility often absent from enterprises that sell business software. These values guide our
communication, work, and company culture and are a cornerstone of the team of employees that we have assembled and seek to develop. We are a
global and diverse group of individuals that strive to balance work with play and that focus on big-scale thinking.

                                                                           10
Table of Contents



       We believe strongly in our obligation to participate in and improve the communities in which we work and live. We do this by offering an
active roster of corporate social responsibility engagements. In 2015, we launched the Zendesk Neighbor Foundation, a nonprofit organization
dedicated to providing financial and strategic support to organizations that operate near our offices around the world. In addition to our extensive
volunteer efforts, we have continued to offer workforce development and training, financial support for critical community programs, and promotion
of local arts and culture, with the communities in which our offices are located and our employees live and work.

      As of December 31, 2018, we had approximately 2,740 employees, including approximately 1,300 employees located outside the United States.
Although we have statutory employee representation obligations in certain countries, our U.S. employees are not represented by a labor union. We
have not experienced any work stoppages, and we consider our relations with our employees to be good.

Regulatory Considerations

       The legal environment of Internet-based businesses is evolving rapidly in the United States and elsewhere. The manner in which existing
laws and regulations are applied in this environment, and how they will relate to our business in particular, both in the United States and
internationally, is often unclear. For example, we sometimes cannot be certain which laws will be deemed applicable to us given the global nature of
our business, including with respect to such topics as data privacy and security, pricing, credit card fraud, advertising, taxation, content regulation,
and intellectual property ownership and infringement.

       Our customers, and those with whom they communicate using our products, upload and store customer service and other data into our
products and provide access to their data sources to our products, generally without any restrictions imposed by us. This presents legal
challenges to our business and operations, such as rights of privacy related to the content loaded into our products. Both in the United States and
internationally, we must monitor and comply with a host of legal concerns regarding the data stored and processed in our products as well as the
operation of our business.

       We are subject to data privacy and security regulation by data protection authorities in countries throughout the world, by the U.S. federal
government, and by the states in which we conduct our business. In recent years, there have been a number of well-publicized data breaches
involving the improper use and disclosure of personal information of individuals. Many governing authorities have responded to these incidents
by enacting laws requiring holders of personal information to maintain safeguards and to take certain actions in response to a data breach, such as
providing prompt notification of the breach to affected individuals and public officials or amending existing laws to expand compliance obligations.
In the European Union, U.S. companies must meet specified privacy and security standards, such as the European General Data Protection
Regulation, or the GDPR, which govern the protection of individuals with regard to the processing of personally identifiable information, or PII, and
on the free movement of such data established in the European Union to certain non-EU countries, such as the United States. Additionally, the
data protection laws of each of the European Member countries require comprehensive information privacy and security protections for consumers
with respect to PII collected about them. In February 2016, European Union and U.S. officials announced an agreement, which established the EU-
U.S. Privacy Shield, or the Privacy Shield, as a means for legitimating the transfer of PII by U.S. companies doing business in Europe from the
European Economic Area to the U.S. We have certified compliance with the Privacy Shield. In June 2017, we announced that we completed the EU
approval process for our global Binding Corporate Rules ("BCRs") as a data processor and controller. This significant regulatory approval
validated our implementation of the highest possible standards for protecting PII globally, covering both the PII of our customers and employees.
We have and expect to continue to engage in efforts to ensure that data transfers from the European Economic Area comply with the GDPR, the
Privacy Shield, our BCRs, and the data protection legislation of individual member states.

Geographic Information

      For a description of our revenue and long-lived assets by geographic location, see Note 14 of the Notes to our Consolidated Financial
Statements included elsewhere in this Annual Report on Form 10-K.

Additional Information

      Our website is located at http://www.zendesk.com, and our investor relations website is located at http://investor.zendesk.com. Copies of our
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to these reports filed or furnished
pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, or the Exchange Act, are available, free of charge, on our
investor relations website as soon as reasonably
                    Case 3:19-cv-06968-CRB Document1154-4 Filed 06/29/20 Page 12 of 320
Table of Contents

practicable after we file such material electronically with or furnish it to the Securities and Exchange Commission, or the SEC. The SEC also
maintains a website that contains our SEC filings. The address of the site is http://www.sec.gov.

       We webcast our earnings calls and certain events we participate in or host with members of the investment community on our investor
relations website. Additionally, we provide notifications of news or announcements regarding our financial performance, including SEC filings,
investor events, press and earnings releases, and blogs as part of our investor relations website. We have used, and intend to continue to use, our
investor relations website, as well as our Twitter account (@Zendesk), as means of disclosing material non-public information and for complying
with our disclosure obligations under Regulation FD. Further corporate governance information, including our certificate of incorporation, bylaws,
governance guidelines, board committee charters, and code of business conduct and ethics, is also available on our investor relations website
under the heading “Corporate Governance.” The contents of our websites are not intended to be incorporated by reference into this Annual Report
on Form 10-K or in any other report or document we file with the SEC, and any references to our websites are intended to be inactive textual
references only.


Item 1A. Risk Factors.
       A description of the risks and uncertainties associated with our business is set forth below. You should carefully consider such risks and
uncertainties, together with the other information contained in this report, and in our other public filings. If any of such risks and uncertainties
actually occurs, our business, financial condition, or operating results could differ materially from the plans, projections, and other forward-
looking statements included in the section titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations”
and elsewhere in this report and in our other public filings. In addition, if any of the following risks and uncertainties, or if any other risks and
uncertainties, actually occurs, our business, financial condition, or operating results could be harmed substantially, which could cause the
market price of our stock to decline, perhaps significantly.


Risks Related to Our Business
We derive, and expect to continue to derive, substantially all of our revenue and cash flows from Support. If we fail to adapt this product to
changing market dynamics and customer preferences or to achieve increased market acceptance of Support, our business, results of
operations, financial condition, and growth prospects would be harmed.
       We derive, and expect to continue to derive, substantially all of our revenue and cash flows from sales of subscriptions to Support. As such,
the market acceptance of this product is critical to our success. Demand for our products is affected by a number of factors, many of which are
beyond our control, such as continued market acceptance of our products by customers for existing and new use cases, the timing of development
and release of new products, features, and functionality introduced by our competitors, technological change, and growth or contraction in our
addressable market. We expect that an increasing focus on the customer experience and the growth of various communications channels will
profoundly impact the market for customer support software and blur distinctions between traditionally separate systems for customer support,
customer engagement and retention software, sales force automation, and customer relationship management, enabling new competitors to emerge.
If we are unable to meet customer demands to improve relationships between organizations and their customers through flexible solutions designed
to address all these needs or otherwise achieve more widespread market acceptance of our products, our business, results of operations, financial
condition, and growth prospects will be adversely affected.


We have a history of losses and we expect our revenue growth rate to decline. As our costs increase, we may not be able to generate sufficient
revenue to achieve and sustain our profitability.
       We have incurred net losses in each year since our inception, including net losses of $33.3 million and $25.0 million in the three months
ended December 31, 2018 and 2017, respectively, and net losses of $131.1 million and $102.1 million for the fiscal years ended December 31, 2018 and
2017, respectively. We had an accumulated deficit of $529.1 million as of December 31, 2018. For the three months ended December 31, 2018 and
2017, our revenue was $172.2 million and $121.9 million, respectively, representing a 41% growth rate. For the fiscal years ended December 31, 2018
and 2017, our revenue was $598.7 million and $430.2 million, respectively, representing a 39% growth rate. Our historical revenue growth has been
inconsistent, and should not be considered indicative of our future performance. We expect that our revenue growth rate will decline over time. We
may not be able to generate sufficient revenue to achieve and sustain profitability as we also expect our costs to increase in future periods. We
expect to continue to expend substantial financial and other resources on:

    •    development of our family of products, including investments in our research and development team, the development or acquisition of
         new products, features, and functionality, and improvements to the scalability, availability, and security of our products, and the
         integration of acquired products into our platform;

                                                                          12
Table of Contents

    •    enhancements to our network operations and infrastructure;
    •    sales and marketing, including an expansion of our direct sales organization;
    •    continued international expansion in an effort to increase our customer base and sales; and
    •
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 13 of 320
         general administration, including legal, accounting, and other expenses related to being a public company.


      These investments may not result in increased revenue or growth of our business. If we fail to continue to grow our revenue, our operating
results and business would be harmed.


We face a number of risks in our strategy to increasingly target larger organizations for sales of our products and, if we do not manage these
efforts effectively, our business and results of operations could be adversely affected.
       As we target more of our sales efforts to larger organizations, we expect to incur higher costs and longer sales cycles, and we may be less
effective at predicting when we will complete these sales. In this market segment, the decision to subscribe to one or more of our products may
require the approval of a greater number of technical personnel and management levels within a potential customer’s organization than we have
historically encountered, and if so, these types of sales would require us to invest more time educating these potential customers on the benefits of
our products. In addition, larger organizations may demand more features and integration services. We have limited experience in developing and
managing sales channels and distribution arrangements for larger organizations. As a result of these factors, these sales opportunities may require
us to devote greater research and development, sales, product support, and professional services resources to individual customers, resulting in
increased costs and reduced profitability, and would likely lengthen our typical sales cycle, which could strain our resources. Moreover, these
transactions may require us to delay recognizing portions of the associated revenue we derive from these customers until any technical or
implementation requirements have been met, and larger customers may demand discounts to the subscription prices they pay for our products.
Furthermore, because we have limited experience selling to larger organizations, our investment in marketing our products to these potential
customers may not be successful, which could harm our results of operations and our overall ability to grow our customer base. Following sales to
larger organizations, we may have fewer opportunities to expand usage of our products or to sell additional functionality, and we may experience
increased subscription terminations as compared to our experience with smaller organizations, any of which could harm our results of operations.
Additionally, as we target larger organizations, we may need to divert a greater percentage of personnel and investments away from support of
smaller organizations, resulting in an increasing churn in such segment and a negative effect on our results of operations.


Failure to effectively expand and maintain our sales capabilities could harm our ability to increase our customer base and achieve broader
market acceptance of our products.
       Increasing our customer base and achieving broader market acceptance of our products will depend, to a significant extent, on our ability to
effectively expand and maintain our sales and marketing operations and activities. We are substantially dependent on our direct sales force to
obtain certain of our new customers, including larger organizations. We plan to continue to expand our direct sales force both domestically and
internationally to increase our sales capacity. During the twelve months ended December 31, 2018, our sales and marketing organization increased
by approximately 260 employees to approximately 920 employees. There is significant competition for experienced sales and marketing
professionals with the skills and technical knowledge that we require. Our ability to achieve significant revenue growth in the future will depend, in
part, on our success in recruiting, training, and retaining a sufficient number of experienced sales and marketing professionals. New hires require
significant training and time before they achieve full productivity, particularly in new sales segments and territories. Our recent hires and planned
hires may not become as productive as we anticipate as quickly as we expect, and we may be unable to hire or retain sufficient numbers of qualified
individuals in the future in the markets where we do business. We cannot predict whether, or to what extent, our sales will increase as we expand
our sales and marketing functions or how long it will take for new personnel to become productive. Our business will be harmed if our sales and
marketing efforts do not generate a significant increase in revenue.


The market in which we participate is intensely competitive, and if we do not compete effectively, our operating results could be harmed.
       The market for customer experience solutions is fragmented, rapidly evolving, and highly competitive, with relatively low barriers to entry.
With respect to larger organizations seeking to deploy a customer service software system, we have many competitors that are larger than us and
which have greater name recognition, much longer operating histories, more established customer relationships, larger marketing budgets, and
significantly greater resources than we do. Among the small to medium-sized organizations that make up a large proportion of our customers, we
often compete with general use computer applications

                                                                          13
Table of Contents


and other tools, which these organizations use to provide support and which can be deployed for little or no cost. These include shared accounts
for email communication, phone banks for voice communication, and pen and paper, text editors, and spreadsheets for tracking and management.

        Our competitors may be able to respond more quickly and effectively than we can to new or changing opportunities, technologies,
standards, or customer requirements. With the introduction of new technologies, the evolution of our products, and new market entrants, we expect
competition to intensify in the future. Pricing pressures and increased competition generally could result in reduced sales, reduced margins, losses,
or the failure of our products to achieve or maintain more widespread market acceptance, any of which could harm our business.

       We face competition from in-house software systems, large integrated systems vendors, and smaller companies offering alternative SaaS
applications. Our competitors vary in size and in the breadth and scope of the products and services they offer. For larger organizations, we
compete with customer software systems and large enterprise software vendors such as salesforce.com, Inc., Oracle Corporation, Microsoft
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 14 of 320
Corporation, and ServiceNow, Inc., each of which may have greater operational flexibility to bundle competing products and services with other
software offerings, or offer them at a lower price than our current Suite offering, which will negatively affect our competitiveness for that offering. In
addition, we compete with a number of other SaaS providers with focused applications competitive to one or more of our products that our
potential customers may elect to use in lieu of our products. Further, other established SaaS providers not currently focused on the functionality
that our products provide may expand their services to compete with us. Many of our current and potential competitors have established marketing
relationships, access to larger customer bases, pre-existing customer relationships, and major distribution agreements with consultants, system
integrators, and resellers. Additionally, some existing and potential customers, particularly large organizations, have elected, and may in the future
elect, to develop their own internal customer support software system. Certain of our competitors have partnered with, or have acquired, and may in
the future partner with or acquire, other competitors to offer services, leveraging their collective competitive positions, which makes, or would
make, it more difficult for us to compete with them. Additionally, as our offerings expand to adjacent markets, such as sales force automation and
platform-based features and functionality, in which we may not have the operational history or familiarity, we may find it difficult to compete with
established vendors in those markets. For all of these reasons, we may not be able to compete successfully against our current and future
competitors or retain existing customers, which would harm our business.

Our business depends substantially on our customers renewing their subscriptions, expanding the use of their subscriptions, and purchasing
subscriptions for additional products from us. Any decline in our customer retention or expansion, or any failure by us to sell subscriptions to
additional products to existing customers, would harm our future operating results.
       In order for us to maintain or improve our operating results, it is important that our customers renew their subscriptions when the initial
contract term expires and add additional authorized agents to their customer accounts. Even though the majority of our revenue is derived from
subscriptions to our products that have terms longer than one month, a significant portion of the subscriptions to our products have monthly
terms. Our customers have no obligation to renew their subscriptions, and our customers may not renew subscriptions with a similar contract
period or with the same or a greater number of agents. Some of our customers have elected not to renew their agreements with us and it is difficult
to accurately predict long-term customer retention. Additionally, our future success is also substantially dependent on our ability to expand our
existing customers' use of our products by expanding the number of products to which such customers subscribe. This may require increasingly
sophisticated and costly sales efforts and may not result in additional sales.

       Our customer retention, our ability to sell additional products to existing customers, and the rate at which our existing customers purchase
subscriptions to additional products may be impacted by a number of factors, including our customers’ satisfaction with our products, our product
support, our prices, the prices of competing software systems, mergers and acquisitions affecting our customer base, the effects of global economic
conditions, or reductions in our customers’ spending levels. In addition, the rate at which our existing customers purchase subscriptions to
additional products depends on a number of factors, including the perceived need for additional products to build better relationships between
organizations and their customers. If our customers do not renew their subscriptions, renew on less favorable terms, fail to add more agents, or fail
to purchase subscriptions to additional products, our revenue may decline, and we may not realize improved operating results from our customer
base.


We may acquire or invest in companies, which may divert our management’s attention and result in additional dilution to our stockholders.
We may be unable to integrate acquired businesses and technologies successfully or achieve the expected benefits of such acquisitions.
       We may evaluate and consider potential strategic transactions, including acquisitions of, or investments in, businesses, technologies,
services, products, and other assets in the future. We also may enter into relationships with other businesses to

                                                                           14
Table of Contents


expand our products and services, which could involve preferred or exclusive licenses, additional channels of distribution, discount pricing, or
investments in other companies.

         Any acquisition, investment, or business relationship may result in unforeseen operating difficulties and expenditures. In particular, we may
encounter difficulties assimilating or integrating the business strategy, sales plans, technologies, products, personnel, or operations of the
acquired companies, particularly if the key personnel of the acquired company choose not to work for us, their software is not easily adapted to
work with our products, or we have difficulty retaining the customers of any acquired business due to changes in ownership, management,
customers' experience with the acquired company prior to acquisition, or otherwise. Acquisitions may also disrupt our business, divert our
resources, and require significant management attention that would otherwise be available for development of our existing business. Moreover, the
anticipated benefits of any acquisition, investment, or business relationship may not be realized or we may be exposed to unknown risks or
liabilities.

       Negotiating these transactions can be time-consuming, difficult, and expensive, and our ability to complete these transactions may often be
subject to approvals that are beyond our control. Consequently, these transactions, even if announced, may not be completed. For one or more of
these transactions, we may:

    •    issue additional equity securities that would dilute our existing stockholders;
    •    use cash that we may need in the future to operate our business;
    •    encounter difficulties retaining key employees of the acquired company or integrating diverse software codes or business cultures;
    •    incur large charges or substantial liabilities;
    •
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 15 of 320
         incur debt on terms unfavorable to us or that we are unable to repay; and
    •    become subject to adverse tax consequences, substantial depreciation, or deferred compensation charges.


If we are not able to develop enhancements to our products or introduce new products and services that achieve market acceptance and that
keep pace with technological developments, our business would be harmed.
       Our ability to attract new customers and increase revenue from existing customers depends in large part on our ability to enhance and
improve our products and to introduce new products and services. In order to grow our business, we must research and develop products and
services that reflect the changing nature of customer service, and expand beyond customer service to other areas of improving relationships
between organizations and their customers. In each of the fiscal years ending 2018 and 2017, our research and development expenses was 27% of
our revenue. If we do not spend our research and development budget efficiently or effectively on compelling innovation and technologies, our
operating results may be harmed and we may not realize the expected benefits of our strategy.
        The success of any enhancement to our products depends on several factors, including timely completion, adequate quality testing, and
market acceptance. Any new product or service that we develop may not be introduced in a timely or cost-effective manner, may contain defects, or
may not achieve the market acceptance necessary to generate sufficient revenue. If we are unable to successfully develop new products or
services, enhance our existing products to meet customer requirements, or otherwise gain market acceptance, our business and operating results
will be harmed.

       Because our products are available over the Internet, we need to continuously modify and enhance them to keep pace with changes in
Internet-related hardware, software, communications, and database technologies and standards. If we are unable to respond in a timely and cost-
effective manner to these rapid technological developments and changes in standards, our products may become less marketable, less competitive,
or obsolete, and our operating results will be harmed.


We employ a pricing model that subjects us to various challenges that could make it difficult for us to derive sufficient value from our
customers.
       We generally charge our customers for their use of our products based on the number of users they enable as “agents” to under their
customer account, as well as the features and functionality enabled. The features and functionality we provide within our products enable our
customers to promote customer self-service and otherwise efficiently and cost-effectively address product support requests without the need for
substantial human interaction. As a result of these features, customer agent staffing requirements may be minimized and our revenue may be
adversely impacted. Additionally, other than subscriptions related to our Suite offering, we generally require a separate subscription to enable the
functionality of each of our products. We do not know whether our current or potential customers or the market in general will accept this pricing
model going forward and, if it fails to gain acceptance, our business and results of operations could be harmed.

                                                                          15
Table of Contents



       Our terms of service generally prohibit the sharing of user logins and passwords. These restrictions may be improperly circumvented or
otherwise bypassed by certain users and, if they are, we may not be able to capture the full value of the use of our products. We license access and
use of our products exclusively for our customers’ internal use. If customers improperly resell or otherwise make our products available to their
customers, it may cannibalize our sales or commoditize our products in the market. Additionally, if a customer that has received a volume discount
from us offers our products to its customers in violation of our terms of service, we may experience price erosion and be unable to capture sufficient
value from the use of our products by those customers.

      While our terms of service provide us the ability to enforce our terms, our customers may resist or refuse to allow us to audit their usage, in
which case we may have to pursue legal recourse to enforce our rights. Any such enforcement action would require us to spend money, distract
management, and potentially adversely affect our relationship with our customers.


We may not be able to integrate new products into our infrastructure, which could negatively impact our future sales and results of operations.
       Our business depends in part on our ability to build or acquire products that both complement our existing products and respond to our
customers’ needs. Our customers also expect that new products will integrate with existing products that we currently offer. Our ability to
successfully integrate newly developed or acquired products into a shared services infrastructure is unproven. Because we have a limited history
in integrating newly developed or acquired products and the market for such products is rapidly evolving, it is difficult for us to predict our
operating results following the integration of such products. If we are not able to fully integrate new products into our infrastructure, our business
could be harmed.


If we fail to effectively manage our growth and organizational change in a manner that preserves the key aspects of our culture, our business
and operating results could be harmed.
        We have experienced and may continue to experience rapid growth and organizational change, which has placed, and may continue to place,
significant demands on our management, operational, and financial resources. For example, our headcount has grown from approximately 2,060
employees as of December 31, 2017 to approximately 2,740 employees as of December 31, 2018. In addition, we have established subsidiaries in
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 16 of 320
Denmark, the United Kingdom, Australia, Ireland, Japan, the Philippines, Brazil, Germany, India, and Mexico since our inception in 2007, and, as a
result of acquisitions, we also have subsidiaries in Singapore, France, and Poland. We may continue to expand our international operations into
other countries in the future. We have also experienced significant growth in the number of customers, end users, transactions, and data that our
products support. Finally, our organizational structure is becoming more complex and we may need to scale and adapt our operational, financial,
and management controls, as well as our reporting systems and procedures, to manage this complexity. We will require significant capital
expenditures and the allocation of valuable management resources to grow and change in these areas without undermining our corporate culture of
rapid innovation, simplicity in design, and attention to customer experience that has been critical to our growth so far. If we fail to manage our
anticipated growth and change in a manner that preserves the key aspects of our culture, the quality of our products and services may suffer,
which could negatively affect our brand and reputation and harm our ability to retain and attract customers.


If our network or computer systems are breached or unauthorized access to customer data is otherwise obtained, our products may be
perceived as insecure, we may lose existing customers or fail to attract new customers, and we may incur significant liabilities.

                                                                           16
Table of Contents


          Use of our products involves the storage, transmission, and processing of our customers’ proprietary data, including personal or
identifying information regarding their customers or employees. Unauthorized access to or security breaches of our products could result in the
loss of data, loss of intellectual property or trade secrets, loss of business, severe reputational damage adversely affecting customer or investor
confidence, regulatory investigations and orders, litigation, or indemnity obligations. Furthermore, if our network or computer systems are breached
or unauthorized access to customer data is otherwise obtained, we may be held responsible for damages for contract breach, penalties for violation
of applicable laws, regulations, or contractual obligations, and significant costs for remediation that may include liability for stolen assets or
information and repair of system damage that may have been caused, incentives offered to customers or other business partners in an effort to
maintain business relationships after a breach, and other liabilities. Notifications related to a security breach regarding or pertaining to any of such
service providers could impact our reputation, harm customer confidence, hurt our sales and expansion into new markets, or cause us to lose
existing customers. We have incurred, and expect to continue to incur, significant expenses to prevent, investigate, and remediate security
breaches and vulnerabilities, including deploying additional personnel and protection technologies, training employees, and engaging third-party
experts and consultants. Our errors and omissions insurance coverage covering certain security and privacy damages and claim expenses may not
be sufficient to compensate for all liability.

      We have previously experienced significant breaches and identified significant vulnerabilities of our security measures and the security
measures deployed by third-party vendors upon which we rely, and our products are at risk for future breaches as a result of third-party action,
employee, vendor, or contractor error, malfeasance, or other factors.

       New products and services, including newly acquired products and services, may rely on systems, networks, personnel, equipment, and
vendors that may initially be different from those utilized in connection with our existing products and may not have been subject to the same
security reviews and assessments as those used to provide our existing products. Any failure to complete these security reviews and assessments
and to implement improvements to the security measures deployed to protect our new products in a timely manner could increase our risk of a
security breach with respect to these products, which would harm our reputation and our business as a whole.

      Because the techniques used and vulnerabilities exploited to obtain unauthorized access to or to sabotage systems change frequently and
generally are not identified until they are launched against a target, we may be unable to anticipate these techniques or vulnerabilities or to
implement adequate preventative measures. We may also experience security breaches that may remain undetected for an extended period.

       Because data security is a critical competitive factor in our industry, we make numerous statements in our privacy policies, terms of service,
and data processing agreements, through our certifications to privacy standards, and in our marketing materials, providing assurances about the
security of our products, including detailed descriptions of security measures we employ. Should any of these statements be untrue or become
untrue, even due to circumstances beyond our reasonable control, we may face claims of misrepresentation or deceptiveness by the U.S. Federal
Trade Commission, state and foreign regulators, and private litigants.


We do not have the history with our subscription or pricing models that we need to accurately predict optimal pricing necessary to attract new
customers and retain existing customers.
       We have limited experience with respect to determining the optimal prices for our products and, as a result, we have in the past and expect in
the future that we will need to change our pricing model from time to time. As the market for our products matures, or as new competitors introduce
new products or services that compete with ours, we may be unable to attract new customers at the same price or based on the same pricing models
as we have used historically. Pricing decisions may also impact the mix of adoption among our subscription plans and negatively impact our overall
revenue. Moreover, larger organizations may demand substantial price concessions. As a result, in the future we may be required to reduce our
prices or develop new pricing models, which could adversely affect our revenue, gross margin, profitability, financial position, and cash flow.
       Additionally, we have a very limited history in respect of pricing our Suite offering and our Sell product. We may not fully understand the
impact of pricing changes in the market, and if we fail to find an optimal price for our Suite offering or our Sell product our business and results of
operations may be harmed.
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 17 of 320
If the market for SaaS business software applications develops more slowly than we expect or declines, our business would be adversely
affected.

                                                                           17
Table of Contents


        The market for SaaS business software applications is less mature than the market for on-premise business software applications, and the
adoption rate of SaaS business software applications may be slower among subscribers in industries with heightened data security interests or
business practices requiring highly customizable application software. Our success will depend to a substantial extent on the widespread adoption
of SaaS business applications in general, and of SaaS customer service applications in particular. Many organizations have invested substantial
personnel and financial resources to integrate traditional on-premise business software applications into their businesses, and therefore may be
reluctant or unwilling to migrate to SaaS applications. The expansion of the SaaS business applications market depends on a number of factors,
including the cost, performance, and perceived value associated with SaaS, as well as the ability of SaaS providers to address data security and
privacy concerns. If SaaS business applications do not continue to achieve market acceptance, if there is a reduction in demand for SaaS business
applications caused by a lack of customer acceptance, or if there are technological challenges, weakening economic conditions, data security or
privacy concerns, governmental regulation, competing technologies and products, or decreases in information technology spending, it would
result in decreased revenue and our business would be adversely affected.

Our financial results may fluctuate due to increasing variability in our sales cycles.
       We plan our expenses based on certain assumptions about the length and variability of our sales cycle. These assumptions are based upon
historical trends for sales cycles and conversion rates associated with our existing customers, many of whom to date have been small to medium-
sized organizations that make purchasing decisions with limited interaction with our sales or other personnel. As we continue to become more
dependent on sales to larger organizations, we expect our sales cycles to lengthen and become less predictable. This may adversely affect our
financial results. Factors that may influence the length and variability of our sales cycle include:

    •    the need to educate prospective customers about the uses and benefits of our products;
    •    the discretionary nature of purchasing and budget cycles and decisions;
    •    the competitive nature of evaluation and purchasing processes;
    •    announcements or planned introductions of new products, features, or functionality by us or our competitors; and
    •    lengthy purchasing approval processes.

       An increasing dependence on sales to larger organizations may increase the variability of our financial results. If we are unable to close one
or more expected significant transactions with these customers in a particular period, or if an expected transaction is delayed until a subsequent
period, our operating results for that period, and for any future periods in which revenue from such transaction would otherwise have been
recognized, may be adversely affected.

Our quarterly results may fluctuate for various other reasons, and if we fail to meet the expectations of analysts or investors, our stock price
and the value of an investment in our common stock could decline substantially.
       Our quarterly financial results may fluctuate as a result of a variety of other factors, many of which are outside of our control. If our quarterly
financial results fall below the expectations of investors or any securities analysts who follow our stock, the price of our common stock could
decline substantially. Some of the important factors that may cause our revenue, operating results, and cash flows to fluctuate from quarter to
quarter include:


    •    our ability to attract new customers, retain and increase sales to existing customers, and satisfy our customers’ requirements;
    •    the amount and timing of operating costs and capital expenditures related to the operations and expansion of our business;
    •    the rate of expansion and productivity of our sales force;
    •    changes in our or our competitors’ pricing policies;
    •    security breaches, technical difficulties, or service interruptions to our products;
    •    the number of new employees added to our company in a given period;
    •    new products, features, or functionalities introduced by our competitors;
    •    our investments in and our ability to successfully sell newly developed or acquired products, features, or functionality;
    •    increasing efforts by our customers to develop native applications as a substitute for our own;
    •    the timing of customer payments and payment defaults by customers;
    •    general economic conditions that may adversely affect either our customers’ ability or willingness to purchase additional subscriptions,
         delay a prospective customer’s purchasing decision, reduce the value of new subscription contracts, or affect customer retention;
    •    changes in the relative and absolute levels of professional services we provide;

                                                                           18
Table of Contents

    •    changes in foreign currency exchange rates;
    •
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 18 of 320
         expenses such as litigation or other dispute-related settlement payments;
    •    the impact of new accounting pronouncements; and
    •    the timing of the grant, price of our common stock, or vesting of equity awards to employees.

        Many of these factors are outside of our control, and the occurrence of one or more of them might cause our revenue, operating results,
cash flows, gross margin, operating margin, profitability, unearned revenue, and remaining revenue performance obligations, to vary widely. As
such, we believe that quarter-to-quarter comparisons of our revenue, operating results, and cash flows may not be meaningful and should not be
relied upon as an indication of future performance.


Our ongoing and planned expenditures on third-party managed hosting services and expenditures on transitioning our services and customers
fully to third-party managed hosting services from self-managed colocation data centers are expensive and complex, have resulted, and will
result, in a negative impact on our cash flows, and may negatively impact our financial results.
       We have made and will continue to make substantial expenditures for third-party managed hosting services to support our growth and
provide enhanced levels of service to our customers. We have been continuing to decrease the amount of capital expenditures on hosting
equipment for use in our self-managed colocation data centers as we transition to greater dependence on third-party managed hosting services. If
costs associated with third-party managed hosting services utilized to support our growth are greater than expected, if we are required to make
larger continuing investments in our self-managed colocation data centers than we anticipated, or if the costs associated with the transition to our
self-managed colocation data centers is greater than we anticipated, the negative impact on our operating results would likely exceed our initial
expectations. Furthermore, if we determine to no longer utilize our self-managed colocation data centers earlier than we expect, we may be forced to
accelerate expense recognition as a result of the shorter estimated life of such assets.
       We plan to continue to invest resources in connection with transitioning our customers and services infrastructure to third-party managed
hosting services and may encounter obstacles in completing the transition. Additionally, due to the difficulty in predicting usage of third-party
managed hosting services related to customers recently migrated or customers to be migrated from our self-managed colocation data centers, we
may not be able to accurately forecast our expenditures on such third-party managed hosting services, which may increase the variability of our
results of operations.

We increasingly rely on third-party managed hosting services to support our operations and disruption or interference in such service may
negatively impact our business.
       Given that we will increasingly become more reliant on third-party managed hosting services, any significant disruption of or interference in
our use of such services will negatively impact our operations and customer satisfaction. Third-party managed hosting services may additionally
take actions beyond our control that could seriously harm our business, including:
    •    discontinuing or limiting our access to the service;
    •    increasing price terms, including establishing more favorable relationships or pricing terms with one or more of our competitors;
    •    terminating or seeking to terminate the contractual relationship altogether, or
    •    modifying or interpreting its terms of service or other policies in a manner that impacts our ability to run our businesses and operations.

Our international sales and operations subject us to additional risks that can adversely affect our business, operating results, and financial
condition.
        In the three months and fiscal years ended December 31, 2018 and 2017, we derived 48% and 47% of our revenue from customers located
outside of the United States, respectively. We are continuing to expand our international operations as part of our growth strategy. We currently
have sales personnel and sales and product support operations in certain countries across North America, Europe, Australia, Asia, and South
America. To date a very limited portion of our sales has been driven by resellers or other channel partners. We believe our ability to convince new
customers to subscribe to our products or to convince existing customers to renew or expand their use of our products is directly correlated to the
level of engagement we obtain with the customer. To the extent we are unable to effectively engage with non-U.S. customers due to our limited
sales force capacity and limited channel partners, we may be unable to effectively grow in international markets.

Our international operations subject us to a variety of additional risks and challenges, including:


                                                                          19
Table of Contents

    •    increased management, travel, infrastructure, and legal compliance costs associated with having multiple international operations;
    •    longer payment cycles and difficulties in enforcing contracts, collecting accounts receivable, or satisfying revenue recognition criteria,
         especially in emerging markets;
    •    increased financial accounting and reporting burdens and complexities;
    •    requirements or preferences for domestic products;
    •    differing technical standards, existing or future regulatory and certification requirements and required features and functionality;
    •    economic conditions in each country or region and general economic uncertainty around the world;
    •    compliance with foreign privacy and security laws and regulations and the risks and costs of non-compliance;
    •    compliance with laws and regulations for foreign operations, including anti-bribery laws (such as the U.S. Foreign Corrupt Practices Act of
         1977, as amended, the U.S. Travel Act, and the U.K. Bribery Act 2010), import and export controls laws, tariffs, trade barriers, economic
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 19 of 320
         sanctions, and other regulatory or contractual limitations on our ability to sell our products in certain foreign markets, and the risks and
         costs of non-compliance;
    •    heightened risks of unfair or corrupt business practices in certain geographies and of improper or fraudulent sales arrangements that may
         impact our financial results and result in restatements of our consolidated financial statements;
    •    fluctuations in foreign currency exchange rates and the related effect on our operating results;
    •    difficulties in repatriating or transferring funds from or converting currencies in certain countries;
    •    communication and integration problems related to entering new markets with different languages, cultures, and political systems;
    •    differing labor standards, including restrictions related to, and the increased cost of, terminating employees in some countries;
    •    the need for localized software and licensing programs;
    •    the need for localized language support;
    •    reduced protection for intellectual property rights in some countries and practical difficulties of enforcing rights abroad; and
    •    compliance with the laws of numerous foreign tax jurisdictions, including withholding obligations, and overlapping of different tax
         regimes.

      Any of these risks could adversely affect our international operations, reduce our international revenue, or increase our operating costs,
adversely affecting our business, operating results, financial condition, and growth prospects.

       Compliance with laws and regulations applicable to our international operations substantially increases our cost of doing business in
foreign jurisdictions. We may be unable to keep current with new or revised government requirements as they change from time to time. Failure to
comply with these regulations could have adverse effects on our business. Additionally, in many foreign countries it is common for others to
engage in business practices that are prohibited by our internal policies and procedures or U.S. or other regulations applicable to us. Although we
have implemented policies and procedures designed to ensure compliance with these laws and policies, there can be no assurance that all of our
employees, contractors, partners, and agents will comply with these laws and policies. Violations of laws or key control policies by our employees,
contractors, partners, or agents could result in delays in revenue recognition, financial reporting misstatements, enforcement actions, disgorgement
of profits, fines, civil and criminal penalties, damages, injunctions, other collateral consequences, or the prohibition of the importation or
exportation of our products and services, and could adversely affect our business and results of operations.

Interruptions or performance problems associated with our technology and infrastructure may adversely affect our business and operating
results.

                                                                           20
Table of Contents


        Our continued growth depends in part on the ability of our existing and potential customers to access our products at any time and within
an acceptable amount of time. Our products are proprietary, and we rely on the expertise of members of our engineering, operations, and software
development teams for their continued performance. We have experienced, and may in the future experience, disruptions, outages, and other
performance problems due to a variety of factors, including infrastructure changes, introductions of new functionality, human or software errors,
capacity constraints due to an overwhelming number of users simultaneously accessing our products, distributed denial of service attacks, or other
security related incidents. In some instances, we may not be able to identify the cause or causes of these performance problems within an
acceptable period of time. It may become increasingly difficult to maintain and improve our performance, especially during peak usage times and as
our products become more complex and our user traffic increases. If any of our products are unavailable or if our users are unable to access our
products within a reasonable amount of time or at all, our business would be negatively affected. In addition, a significant portion of our
infrastructure does not currently support the mirroring of data. Therefore, in the event of any of the factors described above, or certain other
failures of our infrastructure, customer data may be permanently lost. Moreover, some of our customer agreements and certain subscription plans
include performance guarantees and service level standards that obligate us to provide credits or termination rights in the event of a significant
disruption in our services. To the extent that we do not effectively address capacity constraints, upgrade our systems as needed, and continually
develop our technology and network architecture to accommodate actual and anticipated changes in technology, our business and operating
results may be adversely affected.

Real or perceived errors, failures, or bugs in our products could adversely affect our operating results and growth prospects.
        Because our products are complex, undetected errors, failures, vulnerabilities, or bugs may occur, especially when updates are deployed.
Our products are often used in connection with large-scale computing environments with different operating systems, system management
software, equipment, and networking configurations, which may cause errors or failures of our products or other aspects of the computing
environment into which they are deployed. In addition, deployment of our products into complicated, large-scale computing environments may
expose undetected errors, failures, vulnerabilities, or bugs in our products. We have discovered, and expect to continue to discover, software
errors, failures, vulnerabilities, and bugs in our products, some of which have or may only be discovered and remediated after deployment to
customers. Real or perceived errors, failures, vulnerabilities, or bugs in our products could result in negative publicity, loss of or delay in market
acceptance of our products, loss of competitive position, or claims by customers for losses sustained by them. In such an event, we may be
required, or may choose, for customer relations or other reasons, to expend additional resources in order to help correct the problem.

We depend on our executive officers and other key employees and the loss of one or more of these employees or an inability to attract and
retain highly skilled employees could adversely affect our business.
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 20 of 320
      Our success depends largely upon the continued services of our executive officers and other key employees. We rely on our leadership
team and on individual contributors in the areas of research and development, operations, security, sales, marketing, support, and general and
administrative functions. From time to time, there may be changes in our executive management team resulting from the hiring or departure of
executives, which could disrupt our business.

       We do not have employment agreements with our executive officers or other key personnel that require them to continue to work for us for
any specified period of time and, therefore, they could terminate their employment with us at any time. The loss of one or more of our executive
officers, especially our Chief Executive Officer, or other key employees could have an adverse effect on our business.

        In addition, to execute on our growth plan, we must attract and retain highly qualified personnel. Competition for these personnel in the San
Francisco Bay Area, where our headquarters is located, and in other locations where we maintain offices, is intense, especially for engineers
experienced in designing and developing software and SaaS applications and experienced sales professionals. We have, from time to time,
experienced, and we expect to continue to experience, difficulty in hiring and retaining employees with appropriate qualifications. For example,
certain domestic immigration laws restrict or limit our ability to recruit internationally. Any changes to U.S. immigration policies that restrain the
flow of technical and professional talent may inhibit our ability to recruit and retain highly qualified employees. Additionally, many of the
companies with which we compete for experienced personnel have greater resources than we have. If we hire employees from competitors or other
companies, their former employers may attempt to assert that these employees or we have breached their legal obligations, resulting in a diversion
of our time and resources. In addition, job candidates and existing employees often consider the value of the equity awards they receive in
connection with their employment. If the perceived or actual value of our equity awards declines, it may adversely affect our ability to recruit and
retain highly skilled employees. If we fail to attract new personnel or fail to retain and motivate our current personnel, our business and future
growth prospects could be adversely affected.

                                                                          21
Table of Contents



Incorrect or improper implementation or use of our products could result in customer dissatisfaction and negatively affect our business, results
of operations, financial condition, and growth prospects.
       Our products are deployed in a wide variety of technology environments and into a broad range of complex workflows. Increasingly, our
products have been, and will continue to be, integrated into large-scale, complex technology environments and specialized use cases, and we
believe our future success will depend on our ability to increase use of our products in such deployments. We often assist our customers in
implementing our products, but many customers attempt to implement deployments, including complex deployments, themselves. If we or our
customers are unable to implement our products successfully, or are unable to do so in a timely manner, customer perceptions of our products and
of our company may be impaired, our reputation and brand may suffer, and customers may choose not to renew or expand the use of our products.

        Our customers and third-party partners may need training in the proper use of our products to maximize their potential. If our products are
not implemented or used correctly or as intended, inadequate performance may result. Because our customers rely on our products to manage a
wide range of operations and to drive a number of their internal processes, the incorrect or improper implementation or use of our products, our
failure to train customers on how to efficiently and effectively use our products or our failure to provide adequate product support to our
customers, may result in negative publicity or legal claims against us. Also, as we continue to expand our customer base, any failure by us to
properly provide these services will likely result in lost opportunities for additional subscriptions to our products.


Any failure to offer high-quality product support or customer success initiatives may adversely affect our relationships with our customers and
our financial results.
       In deploying and using our products, our customers depend on our product support team and customer success organization to resolve
complex technical and operational issues. We may be unable to respond quickly enough to accommodate short-term increases in customer demand
for product support. We also may be unable to modify the nature, scope, and delivery of our product support to compete with changes in product
support services provided by our competitors. Increased customer demand for product support, without corresponding revenue, could increase
costs and adversely affect our operating results. Furthermore, adoption of Suite and increasing usage by customers of multiple products may
additionally increase demand on our product support team and customer success organizations. We may allocate resources to support such
increased demand and, as a consequence, our support of any individual product may suffer. Additionally, we may be unable to develop our
customer success organization to continue to support the increasing level of complexity that larger enterprise customers require while maintaining
the same level of engagement across all customers.
      Our sales are highly dependent on our business reputation and on positive recommendations from our existing customers. Any failure to
maintain high-quality product support, or a market perception that we do not maintain high-quality product support, or maintain a high complexity
customer success organization, could adversely affect our reputation, our ability to sell our products to existing and prospective customers, and
our business, operating results, and financial position.


We are highly dependent upon free trials of our products and other inbound lead generation strategies to drive our sales and revenue. If these
strategies fail to continue to generate sales opportunities or do not convert into paying customers, our business and results of operations would
be harmed.
       We are highly dependent upon our marketing strategy of offering free trials of our products and other inbound lead generation strategies to
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 21 of 320
generate sales opportunities. These strategies may not be successful in continuing to generate sufficient sales opportunities necessary to increase
our revenue. Many early users never convert from the trial version of a product to a paid version of such product. Further, we often depend on
individuals within an organization who initiate the trial versions of our products being able to convince decision makers within their organization to
convert to a paid version. Many of these organizations increasingly have complex and multi-layered purchasing requirements, especially as we
continue to target larger organizations and in the case of our sales force automation software, increasingly target decision makers that are not in the
customer support organizations we have traditionally targeted. To the extent that these users do not become, or are unable to convince others to
become, paying customers, we will not realize the intended benefits of this marketing strategy and our ability to grow our revenue will be adversely
affected.


If we are unable to develop and maintain successful relationships with channel partners, our business, operating results, and financial
condition could be adversely affected.
       To date, we have been primarily dependent on our direct sales force to sell subscriptions to our products. Although we have developed
certain channel partners, such as referral partners, resellers, and integration partners, these channels have resulted in limited revenue to date. We
believe identifying, developing, and maintaining strategic relationships with additional channel partners are important to driving revenue growth for
our company, and will continue to dedicate resources to those

                                                                           22
Table of Contents


efforts. Our agreements with our existing channel partners are non-exclusive, meaning our channel partners may offer customers the products of
several different companies, including products that compete with ours. They may also cease marketing our products with limited or no notice and
with little or no penalty. We expect that any additional channel partners we identify and develop will be similarly non-exclusive and not bound by
any requirement to continue to market our products. If we fail to identify additional channel partners, in a timely and cost-effective manner, or at all,
or are unable to assist our current and future channel partners in independently selling and deploying our products, our business, results of
operations, and financial condition could be adversely affected. Additionally, customer retention and expansion attributable to customers acquired
through our channel partners may differ significantly from customers acquired through our direct sales efforts. If our channel partners do not
effectively market and sell our products, or fail to meet the needs of our customers, our reputation and ability to grow our business may also be
adversely affected.

       Sales by channel partners are more likely than direct sales to involve collectibility concerns. In particular sales by our channel partners into
developing markets, and accordingly, variations in the mix between revenue attributable to sales by channel partners and revenue attributable to
direct sales, may result in fluctuations in our operating results.


If we are not able to maintain and enhance our brand, our business, operating results, and financial condition may be adversely affected.
       We believe that maintaining and enhancing our reputation as a differentiated and category-defining company in customer service is critical
to our relationships with our existing customers and to our ability to attract new customers. The successful promotion of our brand attributes will
depend on a number of factors, including our marketing efforts, our ability to continue to develop high-quality software, and our ability to
successfully differentiate our products from competitive products and services. We are and have been highly dependent upon “consumer” tactics
to build our brand and develop brand loyalty, but may need to increasingly spend significant energy to develop branding to retain and increase
brand recognition with our customers who are larger enterprises. In addition, independent industry analysts often provide reviews of our products,
as well as products and services offered by our competitors, and perception of our products in the marketplace may be significantly influenced by
these reviews. If these reviews are negative, or less positive as compared to those of our competitors’ products and services, our brand may be
adversely affected. It may also be difficult to maintain and enhance our brand, specifically following the launch of our updated corporate brand, in
connection with sales through channel or strategic partners.

        The promotion of our brand requires us to make substantial expenditures, and we anticipate that these expenditures will continue to increase,
as our market becomes more competitive, as we expand into new markets, and as more sales are generated through our channel partners. To the
extent that these activities yield increased revenue, this revenue may not offset the increased expenses we incur. If we do not successfully maintain
and enhance our brand, our business may not grow, we may have reduced pricing power relative to competitors, and we could lose customers or
fail to attract potential customers, all of which would adversely affect our business, results of operations, and financial condition.


Because our products can be used to collect and store personal information, domestic and international privacy and data security concerns
could result in additional costs and liabilities to us or inhibit sales of our products.
       Personal privacy and data security have become significant issues in the United States, Europe, and in many other jurisdictions where we
offer our products. The regulatory framework for privacy and security issues worldwide is rapidly evolving and is likely to remain uncertain for the
foreseeable future. Many federal, state, and foreign government bodies and agencies have adopted, or are considering adopting, laws and
regulations regarding the collection, use, and disclosure of personal information. In the United States, these include rules and regulations
promulgated under the authority of federal agencies and state attorneys general and consumer protection agencies. For example, California recently
enacted the California Consumer Privacy Act ("CCPA") that will, among other things, require covered companies to provide new disclosures to
California consumers and afford such consumers new abilities to opt-out of certain sales of personal information, when it goes into effect on
January 1, 2020. The CCPA recently was amended, and it is possible that it will be amended again before it goes into effect. We cannot yet predict
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 22 of 320
the impact of the CCPA on our business or operations, but it may require us to modify our data processing practices and policies and to incur
substantial costs and expenses in an effort to comply. Internationally, virtually every jurisdiction in which we operate has established its own data
security and privacy legal framework with which we or our customers must comply. On May 25, 2018, the European General Data Protection
Regulation, or the GDPR, became effective, which imposes additional obligations and risks upon our business. Compliance with GDPR has and will
continue to require valuable management and employee time and resources, and failure to comply with GDPR could trigger severe penalties,
including steep fines of up to €20.0 million or 4% of global annual revenue, whichever is higher, and could reduce demand for our products. In
many jurisdictions enforcement actions and consequences for non-compliance are also rising.

                                                                           23
Table of Contents



       Failure to comply with data protection regulations may result in data protection authorities and other privacy regimes imposing additional
obligations to obtain consent from data subjects by or on behalf of our customers. Additionally, the inability to guarantee compliance or otherwise
provide acceptable privacy assurances may inhibit the sale and use of our software in the European Union and certain other markets, which could,
were it to occur, harm our business and operating results.

        In addition to government regulation, privacy advocates and industry groups may propose new and different self-regulatory standards that
either legally or contractually apply to us. Further, our customers may require us to comply with more stringent privacy and data security
contractual requirements. Particularly in this regulatory environment, if we or other SaaS providers experience data security incidents, loss of
customer data, disruptions in delivery, or other problems, the market for SaaS business applications, including our products, may be negatively
affected.

      Because the interpretation and application of many privacy and data protection laws (including the GDPR), commercial frameworks, and
standards are uncertain, it is possible that these laws, frameworks, and standards may be interpreted and applied in a manner that is inconsistent
with our existing data management practices or the features of our products. If so, in addition to the possibility of fines, lawsuits, breach of contract
claims, and other claims and penalties, we could be required to fundamentally change our business activities and practices or modify our products,
which could have an adverse effect on our business. Any inability to adequately address privacy and security concerns, even if unfounded, or
comply with applicable privacy and security or data security laws, regulations, and policies, could result in additional cost and liability to us,
damage our reputation, inhibit sales, and adversely affect our business.

      Furthermore, the costs of compliance with, and other burdens imposed by, the laws, regulations, and policies that are applicable to the
businesses of our customers may limit the use and adoption of, and reduce the overall demand for, our products. Privacy and data security
concerns, whether valid or not valid, may inhibit market adoption of our products, particularly in certain industries and foreign countries.

Unfavorable conditions in our industry or the global economy or reductions in information technology spending could limit our ability to
grow our business and negatively affect our operating results.
       Our operating results may vary based on the impact of changes in our industry or the global economy on us or our customers. The revenue
growth and potential profitability of our business depend on demand for business software applications and services generally and for customer
service systems in particular. In addition, our revenue is dependent on the number of users of our products, which in turn is influenced by the
employment and hiring patterns of our customers. To the extent that weak economic conditions cause our customers and prospective customers to
freeze or reduce their hiring for personnel providing service and support, demand for our products may be negatively affected. Historically, during
economic downturns there have been reductions in spending on information technology and customer service systems as well as pressure for
extended billing terms and other financial concessions. If economic conditions deteriorate, our customers and prospective customers may elect to
decrease their information technology and customer service budgets, which would limit our ability to grow our business and negatively affect our
operating results.

We are subject to governmental export and import controls that could impair our ability to compete in international markets or subject us to
liability if we violate the controls.
       We are subject to U.S. export controls, and we incorporate encryption technology into our products that is enabled through mobile
applications and other software we may be deemed to export. These encryption products and the underlying technology may be exported outside
of the U.S. only with the required export authorizations, including by license, a license exception, or other appropriate government authorizations,
including the filing of an encryption registration. We previously deployed mobile applications prior to obtaining the required export authorizations.
Accordingly, we have not fully complied with applicable encryption controls in U.S. export administration regulations.

       Furthermore, U.S. export controls laws and economic sanctions prohibit the shipment of certain products and services to countries,
governments, territories, and persons targeted by U.S. sanctions. While we are currently taking precautions to prevent our products from being
enabled by persons targeted by U.S. sanctions, including IP blocking and periodic customer screening against U.S. government lists of prohibited
persons, such measures may be circumvented. Given the technical limitations in developing measures that will prevent access to internet based
services from particular geographies or by particular individuals, we have previously identified and expect we will continue to identify customer
accounts for our products that we suspect originate from countries which are subject to U.S. embargoes.

                                                                           24
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 23 of 320
Table of Contents



       We are aware that trials of and subscriptions to our products have been initiated by persons and organizations in countries that are the
subject of U.S. embargoes. Our provision of services in these instances was likely in violation of U.S. export controls and sanctions laws. We have
terminated the accounts of such organizations as we have become aware of them, implemented certain measures designed to prevent future
unauthorized access by such persons and organizations, and filed voluntary self-disclosures with the U.S. Department of Commerce’s Bureau of
Industry and Security, or BIS, and the U.S. Department of Treasury’s Office of Foreign Assets Control, or OFAC, concerning prior potential
violations. With respect to these matters, each of BIS and OFAC completed its investigations, and no monetary penalties or other sanctions were
imposed.

       If we are found to be in violation of U.S. sanctions or export controls laws, it could result in fines or penalties for us and for individuals,
including civil penalties of approximately $300,000 or twice the value of the transaction, whichever is greater, per violation, and in the event of
conviction for a criminal violation, fines of up to $1 million and possible incarceration for responsible employees and managers for willful and
knowing violations. Each instance in which we provide services through our products or in which unlicensed encryption functionality software is
downloaded may constitute a separate violation of these laws.

       If our channel partners fail to obtain appropriate import, export, or re-export licenses or permits, we may also be adversely affected, through
reputational harm as well as other negative consequences, including government investigations and penalties. We presently incorporate sanctions
compliance requirements in our channel partner agreements for our products. Complying with export controls and sanctions regulations for a
particular sale may be time-consuming and may result in the delay or loss of sales opportunities. Failure to comply with exports control and
sanctions regulations for a particular sale may expose us to government investigations and penalties, which could have an adverse effect on our
business, operating results, and financial condition.

       In addition, various countries regulate the import of certain encryption technology, including import permitting and licensing requirements,
and have enacted laws that could limit our ability to offer or distribute our products or could limit our customers’ ability to implement our products
in those countries. Changes in our products or future changes in export and import regulations may create delays in the introduction of our
products in international markets or prevent our customers with international operations from deploying our products globally. Any change in
export or import regulations, economic sanctions, or related legislation, or change in the countries, governments, persons, or technologies targeted
by such regulations, could result in decreased use of our products by, or in our decreased ability to export or sell our products to, existing or
potential customers with international operations. Any decreased use of our products or limitation on our ability to export or sell our products
would likely adversely affect our business operations and financial results.


We recognize revenue over the term of our customer contracts. Consequently, downturns or upturns in new sales may not be immediately
reflected in our operating results and may be difficult to discern.
       We generally recognize subscription revenue from customers ratably over the terms of their contracts and a majority of our revenue is
derived from subscriptions that have terms longer than one month. As a result, a portion of the revenue we report in each quarter is derived from
the recognition of deferred revenue relating to subscriptions entered into during previous quarters. Consequently, a decline in new or renewed
subscriptions with terms that are longer than one month in any single quarter may have a small impact on our revenue results for that quarter.
However, such a decline will negatively affect our revenue in future quarters. Accordingly, the effect of significant downturns in sales and market
acceptance of our products, and potential changes in our pricing policies or rate of expansion or retention, may not be fully reflected in our results
of operations until future periods. We may also be unable to reduce our cost structure in line with a significant deterioration in sales. In addition,
because we believe a substantial percentage of subscriptions to our products are shorter than many comparable SaaS companies and because we
have many variations of billing cycles, our deferred revenue may be a less meaningful indicator of our future financial results as compared to other
SaaS companies. A significant majority of our costs are expensed as incurred, while revenue is recognized over the life of the agreement with the
applicable customer. As a result, increased growth in the number of our customers could continue to result in our recognition of more costs than
revenue in the earlier periods of the terms of our agreements. Our subscription model also makes it difficult for us to rapidly increase our revenue
through additional sales in any period, as revenue from new customers must be recognized over the applicable subscription term.


Certain of our operating results and financial metrics may be difficult to predict as a result of seasonality.
       We have experienced, and expect to continue to experience in the future, seasonality in our business, and our operating results and financial
condition may be affected by such trends in the future. We generally experience seasonal fluctuations in demand for our products and services,
and believe that our quarterly sales are affected by industry buying patterns. For example, we typically have customers who add flexible agents
when they need more capacity during busy periods, especially in the fourth quarter, and then subsequently scale back in the first quarter of the
following year. We believe that the seasonal

                                                                          25
Table of Contents


trends that we have experienced in the past may continue for the foreseeable future, particularly as we expand our sales to larger enterprises.
Additionally, since a large percentage of our subscriptions are monthly, customers are able to increase and decrease the number of authorized
agents for whom they require a subscription quickly and easily, thereby potentially increasing the impact of seasonality on our revenue.
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 24 of 320
Seasonality within our business may be reflected to a much lesser extent, and sometimes may not be immediately apparent, in our revenue, due to
the fact that we recognize subscription revenue over the term of our agreement. To the extent we experience this seasonality, it may cause
fluctuations in our operating results and financial metrics, and make forecasting our future operating results and financial metrics difficult.
Additionally, we do not have sufficient experience in selling certain of our products to determine if demand for these services are or will be subject
to material seasonality.

Our business and growth depend in part on the success of our strategic relationships with third parties, including technology partners, channel
partners, and professional services partners.
       We depend on, and anticipate that we will continue to depend on, various third-party relationships in order to sustain and grow our
business. We are highly dependent upon third-party technology partners for certain critical features and functionality of our platform. For example,
the features available on Zendesk Talk are highly dependent on our technology integration with Twilio, Inc. Failure of this or any other technology
provider to maintain, support, or secure its technology platforms in general, and our integrations in particular, or errors or defects in its technology,
could materially and adversely impact our relationship with our customers, damage our reputation and brand, and harm our business and operating
results. Any loss of the right to use any of this hardware or software could result in delays or difficulties in our ability to provide our products until
equivalent technology is either developed by us or, if available, identified, obtained, and integrated.

      For deployments of our products into complex technology environments and workflows, we are highly dependent on third-party
implementation consultants to provide professional services to our customers. The failure of these third-party consultants to perform their services
adequately may disrupt or damage the relationship between us and our customers, damage our brand, and harm our business.

       Identifying, negotiating, and documenting relationships with strategic third parties such as technology partners and implementation
providers require significant time and resources. In addition, integrating third-party technology is complex, costly, and time-consuming. Our
agreements with technology partners and implementation providers are typically limited in duration, non-exclusive, and do not prohibit them from
working with our competitors or from offering competing services. Our competitors may be effective in providing incentives to third parties to favor
their products or services or to prevent or reduce subscriptions to our products.

       If we are unsuccessful in establishing or maintaining our relationships with these strategic third parties, our ability to compete in the
marketplace or to grow our revenue could be impaired and our operating results would suffer. Even if we are successful, we cannot assure you that
these relationships will result in improved operating results.

If we fail to integrate our products with a variety of operating systems, software applications, and hardware that are developed by others, our
products may become less marketable, less competitive, or obsolete, and our operating results would be harmed.
       Our products must integrate with a variety of network, hardware, and software platforms, and we need to continuously modify and enhance
our products to adapt to changes in cloud-enabled hardware, software, networking, browser, and database technologies. In particular, we have
developed our products to be able to easily integrate with third-party SaaS applications, including the applications of software providers that
compete with us, through the interaction of application platform interfaces, or APIs. To date, we have not typically relied on a long-term written
contract to govern our relationship with these providers. Instead, we are typically subject to the standard terms and conditions for application
developers of such providers, which govern the distribution, operation, and fees of such software systems, and which are subject to change by
such providers from time to time. To the extent that we do not have long-term written contracts to govern our relationship with these providers, we
rely on the fact that the providers of such software systems continue to allow us access to their APIs to enable these customer integrations. Our
business may be harmed if any provider of such software systems:


    •    discontinues or limits our access to its APIs;
    •    modifies its terms of service or other policies, including fees charged to, or other restrictions on, us or other application developers;
    •    changes how customer information is accessed by us or our customers;
    •    establishes more favorable relationships with one or more of our competitors; or

                                                                            26
Table of Contents

    •    otherwise favors its own competitive offerings over ours.

       We believe a significant component of our value proposition to customers is the ability to optimize and configure our products to
communicate with these third-party SaaS applications through our respective APIs. If we are not permitted or able to integrate with these and other
third-party SaaS applications in the future, demand for our products could be adversely impacted and business and operating results would be
harmed. In addition, an increasing number of individuals within organizations are utilizing mobile devices to access the Internet and corporate
resources and to conduct business. We have designed mobile applications to provide access to our products through these devices. If we cannot
provide effective functionality through these mobile applications as required by organizations and individuals that widely use mobile devices, we
may experience difficulty attracting and retaining customers. Failure of our products to operate effectively with future infrastructure platforms and
technologies could also reduce the demand for our products, resulting in customer dissatisfaction and harm to our business. If we are unable to
respond to changes in a cost-effective manner, our products may become less marketable, less competitive, or obsolete and our operating results
may be negatively impacted.
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 25 of 320
We may be sued by third parties for alleged infringement of their proprietary rights.
        There is considerable patent and other intellectual property development activity in our industry. Our future success depends in part on not
infringing upon the intellectual property rights of others. From time to time, our competitors or other third parties may claim that we are infringing
upon their intellectual property rights, and we may be found to be infringing upon such rights. We may receive claims from third parties, including
our competitors, that our products and underlying technology infringe or violate a third party’s intellectual property rights, and we may be found to
be infringing upon such rights. We may be unaware of the intellectual property rights of others that may cover some or all of our technology. Any
claims or litigation could cause us to incur significant expenses and, if successfully asserted against us, could require that we pay substantial
damages or ongoing royalty payments, prevent us from offering one or more of our products, or require that we comply with other unfavorable
terms. We may also be obligated to indemnify our customers or business partners in connection with any such litigation and to obtain licenses,
modify our products, or refund subscription fees, which could further exhaust our resources. In addition, we may incur substantial costs to resolve
claims or litigation, whether or not successfully asserted against us, which could include payment of significant settlement, royalty, or license fees,
modification of our products, or refunds to customers of subscription fees. Even if we were to prevail in the event of claims or litigation against us,
any claim or litigation regarding our intellectual property could be costly and time-consuming and divert the attention of our management and other
employees from our business operations. Such disputes could also disrupt our products, adversely impacting our customer satisfaction and ability
to attract customers.

Indemnity provisions in various agreements potentially expose us to substantial liability for intellectual property infringement and other
losses.
       Our agreements with customers and other third parties may include indemnification or other provisions under which we agree to indemnify
or otherwise be liable to them for losses suffered or incurred as a result of claims of intellectual property infringement, damages caused by us to
property or persons, or other liabilities relating to or arising from our products or other acts or omissions. The term of these contractual provisions
often survives termination or expiration of the applicable agreement. Large indemnity payments or damage claims from contractual breach could
harm our business, operating results, and financial condition. From time to time, customers require us to indemnify or otherwise be liable to them for
breach of confidentiality or failure to implement adequate security measures with respect to their data stored, transmitted, or processed by our
products and customer service platform. Although we normally contractually limit our liability with respect to such obligations, we may still incur
substantial liability related to them. Any dispute with a customer with respect to such obligations could have adverse effects on our relationship
with that customer and other current and prospective customers, reduce demand for our products, and harm our business and operating results.

Our use of “open source” software could negatively affect our ability to sell our products and subject us to possible litigation.

                                                                           27
Table of Contents


       We use open source software in our products and expect to continue to use open source software in the future. We may face claims from
others claiming ownership of, or seeking to enforce the terms of, an open source license, including by demanding release of the open source
software, derivative works, or our proprietary source code that was developed using such software. These claims could also result in litigation,
require us to purchase a costly license, or require us to devote additional research and development resources to change our products, any of
which would have a negative effect on our business and operating results. In addition, if the license terms for the open source software we utilize
change, we may be forced to reengineer our products or incur additional costs. Although we have implemented policies to regulate the use and
incorporation of open source software into our products, we cannot be certain that we have not incorporated open source software in our products
in a manner that is inconsistent with such policies.


Any failure to protect our intellectual property rights could impair our ability to protect our proprietary technology and our brand.
        Our success and ability to compete depend in part upon our intellectual property. We currently have two issued patents and have a limited
number of patent applications, none of which may result in an issued patent. We primarily rely on copyright, trade secret, and trademark laws, trade
secret protection, and confidentiality or license agreements with our employees, customers, partners, and others to protect our intellectual property
rights. However, the steps we take to protect our intellectual property rights may be inadequate.

       In order to protect our intellectual property rights, we may be required to spend significant resources to monitor and protect these rights.
Litigation brought to protect and enforce our intellectual property rights could be costly, time-consuming, and distracting to management, and
could result in the impairment or loss of portions of our intellectual property. Furthermore, our efforts to enforce our intellectual property rights may
be met with defenses, counterclaims, and countersuits attacking the validity and enforceability of our intellectual property rights. Our failure to
secure, protect, and enforce our intellectual property rights could adversely affect our brand and adversely impact our business.


We may not be able to secure additional financing on favorable terms, or at all, to meet our future capital needs.

          We have funded our operations since inception primarily through customer payments for subscription services, the issuance of our
convertible senior notes, and public and private equity financings. We do not know when or if our operations will generate sufficient cash to fund
our ongoing operations. In the future, we may require additional capital to respond to business opportunities, challenges, acquisitions, a decline in
the level of subscriptions for our products, or unforeseen circumstances. We may not be able to timely secure additional debt or equity financing
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 26 of 320
on favorable terms, or at all. Any additional debt financing obtained by us could involve restrictive covenants relating to financial and operational
matters, which may make it more difficult for us to obtain additional capital and to pursue business opportunities, including potential acquisitions.
Additionally, we may not be able to generate sufficient cash to service any debt financing obtained by us, which may force us to reduce or delay
capital expenditures or sell assets or operations. If we raise additional funds through further issuances of equity, convertible debt securities, or
other securities convertible into equity, our existing stockholders could suffer significant dilution in their percentage ownership of our company,
and any new equity securities we issue could have rights, preferences, and privileges senior to those of holders of our common stock. If we are
unable to obtain adequate financing or financing on terms satisfactory to us, when we require it, our ability to continue to grow or support our
business and to respond to business challenges could be significantly limited.


We face exposure to foreign currency exchange rate fluctuations.
      As our international operations expand, our exposure to the effects of fluctuations in currency exchange rates grows. While we have primarily
transacted with customers in U.S. dollars historically, we expect to continue to expand the number of transactions with our customers that are
denominated in foreign currencies in the future. Fluctuations in the value of the U.S. dollar and foreign currencies may make our subscriptions more
expensive for international customers, which could harm our business. Additionally, we incur expenses for employee compensation and other
operating expenses at our non-U.S. locations in the local currency for such locations. Fluctuations in the exchange rates between the U.S. dollar
and other currencies could result in an increase to the U.S. dollar equivalent of such expenses. These fluctuations could cause our results of
operations to differ from our expectations or the expectations of our investors. Additionally, such foreign currency exchange rate fluctuations could
make it more difficult to detect underlying trends in our business and results of operations.

                                                                           28
Table of Contents


        Our international subsidiaries maintain net assets that are denominated in currencies other than the functional operating currencies of these
entities. Accordingly, changes in the value of foreign currencies relative to the U.S. dollar can affect our operating results due to transactional and
translational remeasurements that are reflected in our results of operations. To the extent that fluctuations in foreign currency exchange rates cause
our results of operations to differ from our expectations or the expectations of our investors, the trading price of our common stock could be
adversely affected.

        We currently operate a hedging program to mitigate the impact of foreign currency exchange rate fluctuations on our cash flows and
earnings. The use of such hedging activities may not offset any or more than a portion of the adverse financial effects of unfavorable movements in
foreign currency exchange rates over the limited time the hedges are in place. Moreover, the use of hedging instruments may introduce additional
risks if we are unable to structure effective hedges with such instruments, which could adversely affect our financial condition and operating
results.


Taxing authorities may successfully assert that we should have collected or in the future should collect sales and use, value added, or similar
taxes, and we could be subject to liability with respect to past or future sales, which could adversely affect our results of operations.
       We do not collect sales and use, value added, or similar taxes in all jurisdictions in which we have sales, based on our understanding that
such taxes are not applicable. Sales and use, value added, and similar tax laws and rates vary greatly by jurisdiction. Certain jurisdictions in which
we do not collect such taxes may assert that such taxes are applicable, which could result in tax assessments, penalties, and interest, and we may be
required to collect such taxes in the future. Such tax assessments, penalties, and interest, or future requirements, may adversely affect our results of
operations.

Our international operations subject us to potentially adverse tax consequences.
       We were founded in Denmark in 2007 and were headquartered in Denmark until we reincorporated in Delaware in 2009. Today, we generally
conduct our international operations through subsidiaries and report our taxable income in various jurisdictions worldwide based upon our
business operations in those jurisdictions. Our intercompany relationships and transactions are subject to complex regulations, including transfer
pricing regulations administered by taxing authorities in various jurisdictions. Our tax returns are generally subject to examination by taxing
authorities and the relevant taxing authorities may disagree with our determinations as to the value of assets sold or acquired or income and
expenses attributable to specific jurisdictions or transactions. If such a disagreement were to occur, and our position were not sustained, we could
be required to pay additional taxes, interest, and penalties, which could result in one-time tax charges, higher effective tax rates, reduced cash flows,
and lower overall profitability of our operations.
         Additionally, tax laws are dynamic and subject to change as new laws are passed and new interpretations of the law are issued or applied.
The United States recently enacted significant tax reform, and certain provisions of the new law may potentially adversely affect us in the future. In
addition, governmental tax authorities are increasingly scrutinizing the tax positions of companies. Many countries in the European Union, as well
as a number of other countries and organizations such as the Organization for Economic Cooperation and Development, are actively considering
changes to existing tax laws that, if enacted, could increase our tax obligations in countries where we do business. If U.S. or other foreign tax
authorities change applicable tax laws, our overall taxes could increase, and our business, financial condition, or results of operations may be
adversely impacted.

If our goodwill or intangible assets become impaired, we may be required to record a significant charge to earnings.
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 27 of 320
       We review our intangible assets for impairment when events or changes in circumstances indicate the carrying value may not be
recoverable. Goodwill is required to be tested for impairment at least annually. As of December 31, 2018, we had a net balance of $146.3 million of
goodwill and intangible assets related to prior acquisitions. An adverse change in market conditions, particularly a change resulting in a significant
decrease in our share price, or if such change has the effect of changing one of our critical assumptions or estimates, could result in a change to the
estimation of fair value that could result in an impairment charge to our goodwill or intangible assets. Any such charges may have a material
negative impact on our operating results.

Our ability to use our net operating losses to offset future taxable income may be subject to certain limitations.

                                                                           29
Table of Contents


       As of December 31, 2018, we had federal and state net operating loss carryforwards, or NOLs, of $695.9 million and $302.9 million,
respectively, due to prior period losses. In general, under Section 382 of the Internal Revenue Code of 1986, as amended, or the Code, a corporation
that undergoes an “ownership change” is subject to limitations on its ability to utilize its NOLs to offset future taxable income. Our existing NOLs
may be subject to limitations arising from previous ownership changes, including in connection with our initial public offering or our follow-on
public offering. Future changes in our stock ownership, some of which are outside of our control, could result in an ownership change under
Section 382 of the Code. Furthermore, our ability to utilize NOLs of companies that we may acquire in the future may be subject to limitations. Our
NOLs generated before fiscal year 2018 are subject to a 20-year carryover limitation and may expire if unused within that period. There is also a risk
that due to legislative changes, such as suspensions on the use of NOLs, or other unforeseen reasons, our existing NOLs could expire or otherwise
be unavailable to offset future income tax liabilities. In addition, under the Tax Cuts and Jobs Act, or the Tax Act, the amount of NOLs that we are
permitted to deduct in any taxable year is limited to 80% of our taxable income in such year, where taxable income is determined without regard to
the NOL deduction itself. For these reasons, we may not be able to realize a tax benefit from the use of our NOLs, whether or not we attain
profitability.


Our reported financial results may be adversely affected by changes in accounting principles generally accepted in the United States.
       Generally accepted accounting principles, or GAAP, in the United States are subject to interpretation by the Financial Accounting Standards
Board, or FASB, the SEC and various bodies formed to promulgate and interpret appropriate accounting principles. A change in these principles or
interpretations could have a significant effect on our reported financial results and could affect the reporting of transactions completed before the
announcement of a change. For example, on January 1, 2018, we adopted Accounting Standards Codification 606, “Revenue from Contracts with
Customers,” which changed our accounting policies regarding revenue recognition and incremental costs to acquire contracts. We also adjusted
our consolidated financial statements from amounts previously reported to reflect the adoption. Certain other standards that become effective in
the future may have a material impact on our consolidated financial statements. See Note 2 of the notes to our consolidated financial information for
information regarding the effect of new accounting pronouncements on our consolidated financial statements. Any difficulties in implementing
these standards could cause us to fail to meet our financial reporting obligations, which could result in regulatory discipline and harm investors’
confidence in us.

Our estimates of market opportunity and forecasts of market growth may prove to be inaccurate, and even if the market in which we compete
achieves the forecasted growth, our business could fail to grow at similar rates, if at all.
        Market opportunity estimates and growth forecasts are subject to significant uncertainty and are based on assumptions and estimates that
may not prove to be accurate. Our estimates and forecasts relating to the size and expected growth of the customer relationship management market
may prove to be inaccurate. Even if the market in which we compete meets our size estimates and forecasted growth, our business could fail to grow
at similar rates, if at all.

We depend and rely upon SaaS technologies from third parties to operate our business and interruptions or performance problems with these
technologies may adversely affect our business and operating results.
        We rely heavily on hosted SaaS applications from third parties in order to operate critical functions of our business, including billing and
order management, enterprise resource planning, and financial accounting services. If these services become unavailable due to extended outages
or interruptions, or because they are no longer available on commercially reasonable terms, our expenses could increase, our ability to manage
finances could be interrupted, and our processes for managing sales of our products and supporting our customers could be impaired until
equivalent services, if available, are identified, obtained, and implemented, all of which could adversely affect our business.

Changes in laws and regulations related to the Internet or changes in the Internet infrastructure itself may diminish the demand for our
products, cause us to incur additional expenses, or otherwise have a negative impact on our business.
       The future success of our business depends upon the continued use of the Internet as a primary medium for commerce, communication, and
business applications. Federal, state, or foreign government bodies or agencies have in the past adopted, and may in the future adopt, laws or
regulations affecting the use of the Internet as a commercial medium. Changes in these laws or regulations could require us to modify our products
in order to comply with these changes or substantially increase costs associated with the operation of our products. Additionally, the adoption of
any laws, regulations, or practices limiting Internet neutrality could allow Internet service providers to block, degrade, or interfere with our products
or services. These laws, regulations, or practices could decrease the demand for, or the usage of, our products and services, increase our cost of
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 28 of 320
doing business, and adversely affect our operating results. In addition, government agencies or private organizations have imposed and may
impose additional taxes, fees, or other charges for accessing the Internet or commerce conducted via the

                                                                           30
Table of Contents


Internet. These laws or charges could limit the growth of Internet-related commerce or communications generally, or result in reductions in the
demand for Internet-based platforms and services such as ours. In addition, the use of the Internet as a business tool could be adversely affected
due to delays in the development or adoption of new standards and protocols to handle increased demands of Internet activity, security, reliability,
cost, ease-of-use, accessibility, and quality of service. The performance of the Internet and its acceptance as a business tool has been adversely
affected by “viruses,” “malware,” and similar malicious programs, and the Internet has experienced a variety of outages and other delays as a result
of damage to portions of its infrastructure.


Catastrophic events may disrupt our business.
       Our corporate headquarters are located in San Francisco, California and we operate in or utilize hosting resources that are located in North
America, Europe, Asia, and Australia. Key features and functionality of our products are enabled by third parties that are headquartered in
California and operate in or utilize data centers in the United States and Europe. Additionally, we rely on our network and third-party infrastructure
and enterprise applications, internal technology systems, and our website for our development, marketing, operational support, hosted services,
and sales activities. In the event of a major earthquake, hurricane, or catastrophic event such as fire, flood, power loss, telecommunications failure,
cyber-attack, war, or terrorist attack, we may be unable to continue our operations and may endure system interruptions, reputational harm, delays
in our application development, lengthy interruptions in our products, breaches of data security, and loss of critical data, all of which could have an
adverse effect on our future operating results.


Exposure to United Kingdom political developments, including the United Kingdom's vote to leave the European Union, could have a material
adverse effect on us.
       On June 23, 2016, a referendum was held on the United Kingdom's membership in the European Union, the outcome of which was a vote in
favor of leaving the European Union. On March 29, 2017, the United Kingdom provided its official notice to the European Council that it intends to
leave the European Union triggering the two-year transition period, which is expiring on March 29, 2019. The United Kingdom's vote to leave the
European Union creates an uncertain political and economic environment in the United Kingdom and potentially across other European Union
member states, which may last for a number of months or years.
        The result of the referendum means that the long-term nature of the United Kingdom's relationship with the European Union is unclear and
that there is considerable uncertainty as to when any such relationship will be agreed and implemented. In the interim, there is a risk of instability
for both the United Kingdom and the European Union, which could adversely affect our results, financial condition, and prospects.
       The political and economic instability created by the United Kingdom's vote to leave the European Union has caused and may continue to
cause significant volatility in global financial markets and the value of the British Pound Sterling currency or other currencies, including the Euro.
Depending on the terms reached regarding any exit from the European Union, it is possible that there may be adverse practical or operational
implications on our business.
       The outcome of the referendum has also created uncertainty with regard to the regulation of data protection in the United Kingdom. In
particular, it is unclear how the United Kingdom's vote to leave the European Union will affect the United Kingdom's enactment of the European
General Data Protection Regulation, and how data transfers to and from the United Kingdom will be regulated.


Risks Related to Ownership of Our Common Stock
Our stock price has been, and may continue to be, volatile or may decline regardless of our operating performance, resulting in substantial
losses for our stockholders.
       The trading price of our common stock has been, and may continue to be, volatile and could fluctuate widely regardless of our operating
performance. The market price of our common stock may fluctuate significantly in response to numerous factors, many of which are beyond our
control, including:


    •    actual or anticipated fluctuations in our operating results;
    •    the financial projections we may provide to the public, any changes in these projections, or our failure to meet these projections;
    •    failure of securities analysts to initiate or maintain coverage of our company, changes in financial estimates, and publication of other news
         by any securities analysts who follow our company, or our failure to meet these estimates or the expectations of investors;

                                                                           31
Table of Contents

    •    ratings changes by any securities analysts who follow our company;
    •    announcements by us or our competitors of significant technical innovations, acquisitions, strategic partnerships, joint ventures, or
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 29 of 320
         capital commitments;
    •    changes in operating performance and stock market valuations of other technology companies generally, or those in our industry in
         particular;
    •    price and volume fluctuations in the overall stock market from time to time, including as a result of trends in the economy as a whole;
    •    changes in accounting standards, policies, guidelines, interpretations, or principles;
    •    actual or anticipated developments in our business or our competitors’ businesses or the competitive landscape generally;
    •    developments or disputes concerning our intellectual property or our products, or third-party proprietary rights;
    •    announced or completed acquisitions of businesses or technologies by us or our competitors;
    •    new laws or regulations or new interpretations of existing laws or regulations applicable to our business;
    •    any major change in our board of directors or management;
    •    sales of shares of our common stock by us or our stockholders;
    •    lawsuits threatened or filed against us; and
    •    other events or factors, including those resulting from war, incidents of terrorism, or responses to these events.

       In addition, the stock markets have experienced extreme price and volume fluctuations that have affected and continue to affect the market
prices of equity securities of many technology companies. Stock prices of many technology companies have fluctuated in a manner unrelated or
disproportionate to the operating performance of those companies. In the past, stockholders have instituted securities class action litigation
following periods of market volatility. If we were to become involved in securities litigation, it could subject us to substantial costs, divert resources
and the attention of management from operating our business, and adversely affect our business, results of operations, financial condition, and
cash flows.

Our directors, officers, and principal stockholders beneficially own a significant percentage of our stock and will be able to exert significant
influence over matters subject to stockholder approval.
      As of December 31, 2018, our directors, officers, five percent or greater stockholders, and their respective affiliates beneficially owned in the
aggregate approximately 25% of our outstanding common stock. As a result, these stockholders have the ability to influence us through this
ownership position. These stockholders may be able to exert significant influence in matters requiring stockholder approval. For example, these
stockholders may be able to exert significant influence in elections of directors, amendments of our organizational documents, and approval of any
merger, sale of assets, or other major corporate transaction. This may prevent or discourage unsolicited acquisition proposals or offers for our
common stock that you may feel are in your best interest as one of our stockholders.

Substantial future sales of shares of our common stock could cause the market price of our common stock to decline.
      The market price of our common stock could decline as a result of substantial sales of our common stock, particularly sales by our directors,
executive officers, and significant stockholders, or the perception in the market that holders of a large number of shares intend to sell their shares.

       Additionally, the shares of common stock subject to outstanding options and restricted stock unit awards under our equity incentive plans
and the shares reserved for future issuance under our equity incentive plans will become eligible for sale in the public market in the future, subject
to certain legal and contractual limitations.

       Certain holders of our common stock have rights, subject to some conditions, to require us to file registration statements covering their
shares or to include their shares in registration statements that we may file for ourselves or our stockholders.

Anti-takeover provisions in our charter documents and under Delaware law could make an acquisition of our company more difficult, limit
attempts by our stockholders to replace or remove our current management, and limit the market price of our common stock.
     Provisions in our certificate of incorporation and bylaws may have the effect of delaying or preventing a change of control or changes in our
management. Our certificate of incorporation and bylaws include provisions that:

    •    authorize our board of directors to issue, without further action by our stockholders, shares of undesignated preferred stock with terms,
         rights, and preferences determined by our board of directors that may be senior to our common stock;

                                                                           32
Table of Contents

    •    require that any action to be taken by our stockholders be effected at a duly called annual or special meeting and not by written consent;
    •    specify that special meetings of our stockholders can be called only by our board of directors, the Chair of our board of directors, or our
         Chief Executive Officer;
    •    establish an advance notice procedure for stockholder proposals to be brought before an annual meeting, including proposed
         nominations of persons for election to our board of directors;
    •    establish that our board of directors is divided into three classes, Class I, Class II, and Class III, with each class serving three-year
         staggered terms;
    •    prohibit cumulative voting in the election of directors;
    •    provide that our directors may be removed only for cause;
    •    provide that vacancies on our board of directors may be filled only by a majority of directors then in office, even though less than a
         quorum; and
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 30 of 320
    •    require the approval of our board of directors or the holders of at least 75% of our outstanding shares of capital stock to amend our
         bylaws and certain provisions of our certificate of incorporation.

       These provisions may frustrate or prevent any attempts by our stockholders to replace or remove our current management by making it more
difficult for stockholders to replace members of our board of directors, which is responsible for appointing the members of our management. In
addition, because we are incorporated in Delaware, we are governed by the provisions of Section 203 of the General Corporation Law of the State of
Delaware, which generally prohibits a Delaware corporation from engaging in any of a broad range of business combinations with any “interested”
stockholder for a period of three years following the date on which the stockholder became an “interested” stockholder. Any delay or prevention of
a change of control transaction or changes in our management could cause the market price of our common stock to decline.


The requirements of being a public company may strain our resources, divert management’s attention, and affect our ability to attract and
retain executive management and qualified board members.
        As a public company, we are subject to the reporting requirements of the Exchange Act, the Sarbanes-Oxley Act, the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, the listing requirements of the exchanges and other markets upon which our common stock is
listed, and other applicable securities rules and regulations. Compliance with these rules and regulations increase our legal and financial compliance
costs, make some activities more difficult, time-consuming, or costly, and increase demand on our systems and resources. The Exchange Act
requires, among other things, that we file annual, quarterly, and current reports with respect to our business and operating results. The Sarbanes-
Oxley Act requires, among other things, that we maintain effective disclosure controls and procedures and internal control over financial reporting.
In order to maintain and, if required, improve our disclosure controls and procedures and internal control over financial reporting to meet this
standard, significant resources and management oversight may be required. We are required to disclose changes made in our internal control and
procedures on a quarterly basis and to furnish a report by management on, among other things, the effectiveness of our internal control over
financial reporting. As a result of the complexity involved in complying with the rules and regulations applicable to public companies, our
management’s attention may be diverted from other business concerns, which could adversely affect our business and operating results. Although
we have already hired additional employees to assist us in complying with these requirements, we may need to hire more employees in the future or
engage outside consultants, which will increase our operating expenses.

       In addition, changing laws, regulations, and standards relating to corporate governance and public disclosure are creating uncertainty for
public companies, increasing legal and financial compliance costs, and making some activities more time consuming. These laws, regulations, and
standards are subject to varying interpretations, in many cases due to their lack of specificity, and, as a result, their application in practice may
evolve over time as new guidance is provided by regulatory and governing bodies. This could result in continuing uncertainty regarding
compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We intend to invest substantial
resources to comply with evolving laws, regulations, and standards, and this investment may result in increased general and administrative
expenses and a diversion of management’s time and attention from business operations to compliance activities. If our efforts to comply with new
laws, regulations, and standards differ from the activities intended by regulatory or governing bodies due to ambiguities related to their application
and practice, regulatory authorities may initiate legal proceedings against us and our business may be adversely affected.

       Being a public company and these new rules and regulations have made it more expensive for us to obtain director and officer liability
insurance, and in the future we may be required to accept reduced coverage or incur substantially higher costs to obtain coverage. These factors
could also make it more difficult for us to attract and retain qualified members of our board of directors, particularly to serve on our audit committee
and compensation committee, and qualified executive officers.

                                                                           33
Table of Contents



       As a result of disclosure of information in our filings with the SEC, our business and financial condition have become more visible, which we
believe may result in threatened or actual litigation, including by competitors and other third parties. If such claims are successful, our business and
operating results could be adversely affected, and even if the claims do not result in litigation or are resolved in our favor, these claims, and the time
and resources necessary to resolve them, could divert the resources of our management and adversely affect our business and operating results.

We do not intend to pay dividends on our common stock so any returns will be limited to changes in the value of our common stock.
       We have never declared or paid any cash dividends on our common stock. We currently anticipate that we will retain future earnings for the
development, operation, and expansion of our business, and do not anticipate declaring or paying any cash dividends for the foreseeable future. In
addition, our ability to pay cash dividends on our common stock may be prohibited or limited by the terms of our future debt financing
arrangements. Any return to stockholders will therefore be limited to the increase, if any, of our stock price, which may never occur.

If securities or industry analysts do not continue to publish research or publish inaccurate or unfavorable research about our business, our
stock price and trading volume could decline.
       The trading market for our common stock depends in part on the research and reports that securities or industry analysts publish about us
or our business. If one or more of the analysts who cover us downgrade our common stock or publish inaccurate or unfavorable research about our
business, our common stock price would likely decline. If one or more of these analysts cease coverage of us or fail to publish reports on us
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 31 of 320
regularly, demand for our common stock could decrease, which might cause our common stock price and trading volume to decline.

Our charter documents designate the Court of Chancery of the State of Delaware as the sole and exclusive forum for certain types of actions
and proceedings that may be initiated by our stockholders, which could limit our stockholders’ ability to obtain a favorable judicial forum for
disputes with us or our directors, officers, or other employees.
       Our certificate of incorporation and bylaws provide that, unless we consent in writing to the selection of an alternative forum, the Court of
Chancery of the State of Delaware shall be the sole and exclusive forum for (A) any derivative action or proceeding brought on our behalf, (B) any
action asserting a claim of breach of a fiduciary duty owed by any of our directors, officers, or other employees to us or our stockholders, (C) any
action asserting a claim arising pursuant to any provision of the General Corporation Law of the State of Delaware, our certificate of incorporation,
or our bylaws, or (D) any action asserting a claim against us governed by the internal affairs doctrine. Any person or entity purchasing or
otherwise acquiring any interest in shares of our capital stock shall be deemed to have notice of and consented to the provisions of our certificate
of incorporation described above. This choice of forum provision may limit a stockholder’s ability to bring a claim in a judicial forum that it finds
favorable for disputes with us or our directors, officers, or other employees, which may discourage such lawsuits against us and our directors,
officers, and other employees. Alternatively, if a court were to find these provisions of our certificate of incorporation inapplicable to, or
unenforceable in respect of, one or more of the specified types of actions or proceedings, we may incur additional costs associated with resolving
such matters in other jurisdictions, which could adversely affect our business, financial condition, or results of operations.


                                                   Risks Related to our Outstanding Convertible Notes

Servicing our debt may require a significant amount of cash. We may not have sufficient cash flow from our business to pay our indebtedness,
and we may not have the ability to raise the funds necessary to settle cash conversions of the Notes or to repurchase the Notes for cash upon a
fundamental change, which could adversely affect our business and results of operations.

       In March 2018, we issued $575 million in aggregate principal amount of 0.25% convertible senior notes due 2023, or Notes, in a private
offering. The interest rate is fixed at 0.25% per annum and is payable semi-annually in arrears on March 15 and September 15 of each year. Our
ability to make scheduled payments of the principal of, to pay interest on or to refinance our indebtedness, including the Notes, depends on our
future performance, which is subject to economic, financial, competitive and other factors beyond our control. Our business may not generate cash
flows from operations in the future that are sufficient to service our debt and make necessary capital expenditures. If we are unable to generate such
cash flows, we may be required to adopt one or more alternatives, such as selling assets, restructuring debt or obtaining additional debt financing
or equity capital on terms that may be onerous or highly dilutive. Our ability to refinance any future indebtedness will depend on the capital
markets and our financial condition at such time. We may not be able to engage in any of these activities or engage in these activities on desirable
terms, which could result in a default on our debt obligations.

                                                                          34
Table of Contents



       Holders of the Notes have the right to require us to repurchase their Notes upon the occurrence of a fundamental change (as defined in the
indenture governing the Notes) at a repurchase price equal to 100% of the principal amount of the Notes to be repurchased, plus accrued and
unpaid interest, if any. Upon conversion, unless we elect to deliver solely shares of our common stock to settle such conversion (other than paying
cash in lieu of delivering any fractional share), we will be required to make cash payments in respect of the Notes being converted. We may not
have enough available cash or be able to obtain financing at the time we are required to make repurchases in connection with such conversion and
our ability to pay may additionally be limited by law, by regulatory authority or by agreements governing our future indebtedness. Our failure to
repurchase the Notes at a time when the repurchase is required by the indenture governing the Notes or to pay any cash payable on future
conversions as required by such indenture would constitute a default under such indenture. A default under the indenture or the fundamental
change itself could also lead to a default under agreements governing our future indebtedness. If the repayment of the related indebtedness were to
be accelerated after any applicable notice or grace periods, we may not have sufficient funds to repay the indebtedness and repurchase the Notes
or make cash payments upon conversions thereof. Additionally, under the indenture and subject to certain exceptions, if we fail to timely file any
document or report required under the Securities and Exchange Act of 1934, in certain circumstances we may be required to pay, additional interest
of up to 0.50% per annum on our Notes in order to avoid an event of default under the indenture, which may affect our ability to repay the Notes.
Furthermore, if we do not remedy such failure within 360 days after receiving notice thereof from the noteholders, there would be an event of
default under the indenture.

The conditional conversion feature of the Notes, if triggered, may adversely affect our financial condition and operating results.

       In the event the conditional conversion feature of the Notes is triggered, holders of Notes will be entitled to convert the Notes at any time
during specified periods at their option. If one or more holders elect to convert their Notes, unless we elect to satisfy our conversion obligation by
delivering solely shares of our common stock (other than paying cash in lieu of delivering any fractional share), we would be required to settle a
portion or all of our conversion obligation through the payment of cash, which could adversely affect our liquidity. In addition, even if holders do
not elect to convert their Notes, we could be required under applicable accounting rules to reclassify all or a portion of the outstanding principal of
the Notes as a current rather than long-term liability, which would result in a material reduction of our net working capital.

Transactions relating to our Notes may affect the value of our common stock.
                      Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 32 of 320
      The conversion of some or all of the Notes would dilute the ownership interests of existing stockholders to the extent we satisfy our
conversion obligation by delivering shares of our common stock upon any conversion of such Notes. Our Notes may become in the future
convertible at the option of their holders under certain circumstances. If holders of our Notes elect to convert their Notes, we may settle our
conversion obligation by delivering to them a significant number of shares of our common stock, which would cause dilution to our existing
stockholders.

        In addition, in connection with the issuance of the Notes, we entered into capped call transactions with certain financial institutions, or the
Option Counterparties. The capped call transactions are expected generally to reduce the potential dilution to our common stock upon any
conversion or settlement of the Notes and/or offset any cash payments we are required to make in excess of the principal amount of converted
Notes, as the case may be, with such reduction and/or offset subject to a cap. From time to time, the Option Counterparties or their respective
affiliates may modify their hedge positions by entering into or unwinding various derivative transactions with respect to our common stock and/or
purchasing or selling our common stock or other securities of ours in secondary market transactions prior to the maturity of the Notes. This activity
could cause a decrease in the market price of our common stock.

The accounting method for convertible debt securities that may be settled in cash, such as the Notes, could have a material effect on our
reported financial results.

       Under Financial Accounting Standards Board Accounting Standards Codification 470-20, Debt with Conversion and Other Options, or ASC
470-20, an entity must separately account for the liability and equity components of convertible debt instruments (such as the Notes) that may be
settled entirely or partially in cash upon conversion in a manner that reflects the issuer’s economic interest cost. ASC 470-20 requires the value of
the conversion option of the Notes, representing the equity component, to be recorded as additional paid-in capital within stockholders’ equity in
our consolidated balance sheet and as a discount to the Notes, which reduces their initial carrying value. The carrying value of the Notes, net of
the discount recorded, will be accreted up to the principal amount of the Notes from the issuance date until maturity, which will result in non-cash
charges to interest expense in our consolidated statement of operations. Accordingly, we will report lower net income or higher net loss in our
financial results because ASC 470-20 requires interest to include both the current period’s accretion of the debt discount and the instrument’s
coupon interest, which could adversely affect our reported or future financial results, the trading price of our common stock and the trading price of
the Notes.

                                                                          35
Table of Contents



       In addition, under certain circumstances, convertible debt instruments (such as the Notes) that may be settled entirely or partly in cash are
currently accounted for utilizing the treasury stock method, the effect of which is that the shares issuable upon conversion of the Notes are not
included in the calculation of diluted earnings per share except to the extent that the conversion value of the Notes exceeds their principal amount.
Under the treasury stock method, for diluted earnings per share purposes, the transaction is accounted for as if the number of shares of common
stock that would be necessary to settle such excess, if we elected to settle such excess in shares, are issued. We cannot be sure that the
accounting standards in the future will continue to permit the use of the treasury stock method. If we are unable to use the treasury stock method in
accounting for the shares issuable upon conversion of the Notes, then our diluted earnings per share would be adversely affected in periods when
we report net income.


Item 1B. Unresolved Staff Comments.
       None.



Item 2. Properties.
       Our corporate headquarters are located in San Francisco, California. We operate in San Francisco under five leases for approximately 72,900,
51,800, 34,900, 18,000, and 16,400 square feet of space, respectively. These leases expire in August 2022, October 2023, April 2023, January 2021, and
June 2023 respectively.

        We also lease office space in various locations in North America, South America, Europe, Australia, and Asia. We intend to procure
additional space as we add employees and expand geographically. We believe our facilities are adequate and sufficient for our current needs and
that, should it be needed, suitable additional or alternative space will be available to accommodate any such expansion of our operations.


Item 3. Legal Proceedings.
        From time to time, we may be subject to legal proceedings, claims, investigations, and government inquires in the ordinary course of
business. We have received, and may in the future continue to receive, claims from third parties asserting, among other things, infringement of their
intellectual property rights, defamation, privacy, and contractual rights. Legal risk is enhanced in certain jurisdictions outside the United States
where our protection from liability for content added to our products by third parties may be unclear and where we may be less protected under
local laws than we are in the United States. Future litigation may be necessary to defend ourselves, our partners, and our customers by determining
the scope, enforceability, and validity of third-party proprietary rights, or to establish our proprietary rights. The results of any current or future
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 33 of 320
litigation cannot be predicted with certainty, and regardless of the outcome, litigation can have an adverse impact on us because of defense and
settlement costs, diversion of management resources, and other factors.


Item 4. Mine Safety Disclosures.
       Not Applicable.

                                                                        36
Table of Contents

                                                                     PART II


Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities.
Market Information for Common Stock
       Our common stock has been listed on the New York Stock Exchange under the symbol “ZEN” since May 15, 2014, the date of our initial
public offering. Prior to that date, there was no public trading market for our common stock.

      The following table sets forth for the indicated periods the high and low intra-day sales prices of our common stock as reported by the New
York Stock Exchange.

                                                                                                                High                Low
    Year ended December 31, 2017
       First quarter                                                                                      $            29.53   $          21.43
       Second quarter                                                                                     $            30.24   $          24.49
       Third quarter                                                                                      $            31.36   $          25.09
       Fourth quarter                                                                                     $            35.89   $          28.81
    Year ended December 31, 2018
       First quarter                                                                                      $            50.15   $          33.44
       Second quarter                                                                                     $            60.26   $          44.42
       Third quarter                                                                                      $            72.23   $          53.25
       Fourth quarter                                                                                     $            72.76   $          45.60

Holders
      As of December 31, 2018, there were approximately 34 holders of record of our common stock. However, because many of our shares of
common stock are held by brokers and other institutions on behalf of stockholders, we are unable to accurately estimate the total number of
stockholders represented by these record holders.

Dividends
       We have never declared or paid any cash dividend on our capital stock. We currently intend to retain any future earnings and do not expect
to pay any dividends in the foreseeable future. Any future determination to declare cash dividends will be made at the discretion of our board of
directors, subject to applicable laws, and will depend on a number of factors, including our financial condition, operating results, capital
requirements, contractual restrictions, general business conditions, and other factors that our board of directors may deem relevant.

Issuer Purchases of Equity Securities
       No shares of our common stock were repurchased during the three months ended December 31, 2018.

Securities Authorized for Issuance Under Equity Compensation Plans
       See Item 12, “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters” for information regarding
securities authorized for issuance.


Stock Performance Graph

The following stock performance graph and related information shall not be deemed “soliciting material” or to be “filed” with the SEC, nor shall
such information be incorporated by reference into any future filing under the Securities Act of 1933, as amended, or Exchange Act, except to the
extent that we specifically incorporate it by reference into such filing.

The following stock performance graph compares total stockholder returns for Zendesk, Inc. from May 15, 2014, the date of our initial public
offering, through December 31, 2018, against the S&P 500 Index and the S&P 500 Composite/Software, assuming a $100 investment made on May
15, 2014. Each of the two comparative measures of cumulative total return assumes
                      Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 34 of 320
                                                                        37
Table of Contents

reinvestment of dividends. The stock performance shown in the graph below is not necessarily indicative of future price performance.




                    50




                    150


                    mo




                                                                        38
Table of Contents



Item 6. Selected Financial Data.
       The consolidated statements of operations data and the consolidated balance sheets data are derived from our audited consolidated
financial statements and should be read together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,”
our consolidated financial statements, and the related notes included elsewhere in this Annual Report on Form 10-K. Our historical data results are
not necessarily indicative of our results in any future period.
                                                                                                        Year Ended December 31,
                                                                                                 2017            2016
                                                                                 2018                                           2015             2014
                                                                                             *As adjusted    *As adjusted
Revenue                                                                      $   598,746     $   430,165     $   312,844    $     208,768    $   127,049
Cost of revenue (1)                                                              181,255         127,422          93,900           67,184         46,047
Gross profit                                                                     417,491         302,743         218,944          141,584         81,002
Operating expenses (1):
   Research and development                                                      160,260         115,291          91,067           62,615         36,403
   Sales and marketing                                                           291,668         211,918         161,653          114,052         77,875
   General and administrative                                                    103,491          81,680          64,371           47,902         32,869
       Total operating expenses                                                  555,419         408,889         317,091          224,569        147,147
Operating loss                                                                   (137,928)       (106,146)       (98,147)         (82,985)       (66,145)
Other income (expense), net
   Interest income
                    Case 3:19-cv-06968-CRB Document 54-4 15,086
                                                           Filed 06/29/20
                                                                     3,542
                                                                           Page  35 of 320 575
                                                                              1,821                                                                   126
   Interest expense                                                                (19,882)             —             (148)           (503)          (988)
   Other expense, net                                                                 (467)         (1,055)           (153)           (801)          (671)
       Total other income (expense), net                                            (5,263)          2,487           1,520            (729)        (1,533)
Loss before provision for (benefit from) income taxes                            (143,191)        (103,659)         (96,627)       (83,714)       (67,678)
Provision for (benefit from) income taxes                                         (12,107)          (1,518)             993            338           (263)
Net loss                                                                         (131,084)        (102,141)         (97,620)       (84,052)       (67,415)
Accretion of redeemable convertible preferred stock                                    —                —                —              —             (18)
Net loss attributable to common stockholders                                 $ (131,084) $ (102,141)           $    (97,620)   $   (84,052) $     (67,433)
Net loss per share, basic and diluted                                        $       (1.24) $        (1.02)    $      (1.05)   $     (0.99) $       (1.26)
Weighted-average shares used to compute net loss per share, basic and
diluted                                                                           105,567          99,918           93,161          84,926         53,571
__________
(1) Includes share-based compensation expense as follows:
                                                                                                         Year Ended December 31,
                                                                                                  2017             2016
                                                                                  2018                                             2015           2014
                                                                                              *As adjusted     *As adjusted
Cost of revenue                                                              $     14,835     $     9,040      $     7,045     $     4,541    $     2,464
Research and development                                                           41,365          29,970           27,083          19,414         10,918
Sales and marketing                                                                37,882          24,279           22,693          14,759         10,680
General and administrative                                                         25,401          21,263           16,608          13,842          8,077



                                                                        39
Table of Contents


                                                                                                             As of December 31,
Consolidated Balance Sheet Data:                                                                  2017             2016
                                                                                  2018                                             2015           2014
                                                                                              *As adjusted     *As adjusted
Cash and cash equivalents                                                    $     126,518    $   109,370      $    93,677     $   216,226    $    80,265
Marketable securities, current and noncurrent                                      693,884        235,023          206,358          51,750         51,409
Working capital                                                                    229,833        114,631          125,589         165,832         60,856
Total assets                                                                     1,237,879        591,370          497,627         422,686        205,788
Deferred revenue, current and noncurrent                                           247,962        174,360          122,829          85,615         51,731
Long-term obligations                                                              458,176             —                —               —           6,952
Total liabilities                                                                  820,958        237,186          174,153         129,396         92,082
Stockholders' equity                                                               416,921        354,184          323,474         293,290        113,706

*The summary consolidated financial data for the years ended December 31, 2018, 2017, and 2016 and as of December 31, 2018, 2017, and 2016
reflects the adoption of Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers (“ASC 606”). See Note 2 of the
notes to our consolidated financial statements. The summary consolidated financial data for the years ended December 31, 2015 and 2014 and as of
December 31, 2015 and 2014 does not reflect the adoption of ASC 606.



Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations.

        The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the section
titled “Selected Consolidated Financial Data” and consolidated financial statements and related notes thereto included elsewhere in this
Annual Report on Form 10-K. This discussion contains forward-looking statements that involve risks and uncertainties. Our actual results
could differ materially from those discussed below. Factors that could cause or contribute to such differences include, but are not limited to,
those identified below and those discussed in the section titled “Risk Factors” included elsewhere in this Annual Report on Form 10-K.


                                                                    Overview

        We are a software development company that provides SaaS products that are intended to help organizations and their customers build
better experiences. Our product family is built upon a modern architecture that enables us and our customers to rapidly innovate, adapt our
technology in novel ways, and easily integrate with other products and applications. With our origins in customer service, we have evolved our
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 36 of 320
offerings over time to a family of products and platform that work together to help organizations understand the broader customer journey, improve
communications across all channels, and engage where and when it’s needed most.

        We believe in developing products that serve organizations of all sizes and across all industries. The flagship product in our family, Zendesk
Support, provides organizations with the ability to track, prioritize, and solve customer support tickets across multiple channels, bringing customer
information and interactions into one place. Our other widely available products integrate with Support and include Zendesk Chat, Zendesk Talk,
Zendesk Guide, and Zendesk Connect. Chat is live chat software that provides a fast and responsive way for organizations to connect with their
customers. Talk is cloud-based call center software that facilitates personal and productive phone support conversations between organizations
and their customers. Guide is a self-service destination that organizations can use to provide articles, interactive forums, and a community that help
an organization's customers help themselves. Connect enables customer service teams to send automated and timely messages based on a
customer’s past actions and preferences. Additionally, we offer Zendesk Suite, an omnichannel offering which provides Support, Chat, Talk, and
Guide together for a single price, Zendesk Sell, sales force automation software that complements our mission in delivering products that provide a
better customer experience, and Zendesk Sunshine, a customer relationship management platform which enables organizations to connect and
integrate customer data generated through the Zendesk product family.

      We offer a range of subscription account plans for our products that vary in price based on functionality, type, and the amount of product
support we offer. We also offer a range of additional features that customers can purchase and add to their subscriptions.

                                                                          40
Table of Contents



       For the years ended December 31, 2018, 2017, and 2016, our revenue was $598.7 million, $430.2 million, and $312.8 million, respectively,
representing a 39% growth rate from 2017 to 2018 and a 38% growth rate from 2016 to 2017. For the years ended December 31, 2018, 2017, and 2016
we derived $288.9 million, or 48%, $200.5 million, or 47%, and $142.4 million, or 46%, respectively, of our revenue from customers located outside of
the United States. We expect that the rate of growth in our revenue will decline as our business scales, even if our revenue continues to grow in
absolute terms. For the years ended December 31, 2018, 2017, and 2016, we generated net losses of $131.1 million, $102.1 million, and $97.6 million,
respectively.

        The growth of our business and our future success depend on many factors, including our ability to continue to innovate, further develop
our unified omnichannel offering geared towards the entire customer experience, build brand recognition and a scalable product for larger
enterprises, maintain our leadership in the small and medium-sized business, market, add new customers, generate additional revenue from our
existing customer base, and increase our global customer footprint. While these areas represent significant opportunities for us, we also face
significant risks and challenges that we must successfully address in order to sustain the growth of our business and improve our operating
results. We anticipate that we will continue to expand our operations and headcount in the near term. The expected expenditures that we anticipate
will be necessary to manage our anticipated growth, including personnel costs, expenditures relating to hosting capabilities, leasehold
improvements, and related fixed assets, will make it more difficult for us to achieve profitability in the near term. Many of these investments will
occur in advance of us experiencing any direct benefit and will make it difficult to determine if we are allocating our resources efficiently.

       We have focused on rapidly growing our business and plan to continue to invest for long-term growth. We expect to continue to develop
our hosting capabilities primarily through expenditures for third-party managed hosting services. The amount and timing of these expenditures will
vary based on our estimates of projected growth and planned use of hosting resources. Over time, we anticipate that we will continue to gain
economies of scale by efficiently utilizing our hosting and personnel resources to support the growth in our number of customers. In addition, we
expect to incur amortization expense associated with acquired intangible assets and capitalized internal-use software. As a result, we expect our
gross margin to improve in the long-term, although our gross margin may decrease in the near-term and may vary from period to period as our
revenue fluctuates and as a result of the timing and amount of such costs.

       We expect our operating expenses to continue to increase in absolute dollars in future periods. We have invested, and expect to continue to
invest, in our software development efforts to broaden the functionality of our existing products, to further integrate these products and services,
and to introduce new products. We plan to continue to expand our sales and marketing organizations, particularly in connection with our efforts to
expand our customer base. We also expect to continue to incur additional general and administrative costs in order to support the growth of our
business and the infrastructure required to comply with our obligations as a public company.


                                                               Key Business Metrics

        We review a number of operating metrics, including the following key metrics, to evaluate our business, measure our performance, identify
trends affecting our business, formulate business plans, and make strategic decisions.

         Number of Paid Customer Accounts. We believe that our ability to increase our number of paid accounts using our products is an
indicator of our market penetration, the growth of our business, and our potential future business opportunities. We define the number of paid
customer accounts as the sum of the number of accounts on Zendesk Support, exclusive of our legacy Starter plan, free trials, or other free services,
the number of accounts on Chat, exclusive of free trials or other free services, and the number of accounts on all of our other products, exclusive of
free trials and other free services, each as of the end of the period and as identified by a unique account identifier. The number of paid customer
accounts does not currently include the number of customer accounts on Sell. In the quarter ended June 30, 2018, we began to offer an
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 37 of 320
omnichannel subscription, which provides access to multiple products through a single paid customer account, Zendesk Suite. The number of
Suite paid customer accounts are included in the number of accounts on products other than Support and Chat, and are not included in the number
of paid customer accounts using Support or Chat. Existing customers may also expand their utilization of our products by adding new accounts and
a single consolidated organization or customer may have multiple accounts across each of our products to service separate subsidiaries, divisions,
or work processes. Each of these accounts is also treated as a separate paid customer account. Other than paid accounts for Zendesk Connect, an
increase in the number of paid customer accounts generally correlates to an increase in the number of authorized agents licensed to use our
products, which directly affects our revenue and results of operations. We view growth in this metric as a measure of our success in converting
new sales opportunities. We had approximately 136,600 paid customer accounts as of December 31, 2018, including approximately 73,600 paid
customer accounts on Support, approximately 46,100 paid customer accounts on Chat, and approximately 16,900

                                                                          41
Table of Contents



paid customer accounts on our other products. As the total number of paid customer accounts increases, we expect the rate of growth in the
number of paid customer accounts to decline.

         Dollar-Based Net Expansion Rate. Our ability to generate revenue is dependent upon our ability to maintain our relationships with our
customers and to increase their utilization of our products. We believe we can achieve this by focusing on delivering value and functionality that
retains our existing customers, expands the number of authorized agents associated with an existing paid customer account, and results in
upgrades to higher-priced subscription plans and the purchase of additional products. Maintaining customer relationships allows us to sustain and
increase revenue to the extent customers maintain or increase the number of authorized agents licensed to use our products. We assess our
performance in this area by measuring our dollar-based net expansion rate. Our dollar-based net expansion rate provides a measurement of our
ability to increase revenue across our existing customer base through expansion of authorized agents associated with paid customer accounts,
upgrades in subscription plans, and the purchase of additional products as offset by churn, contraction in authorized agents associated with paid
customer accounts, and downgrades in subscription plans. We do not currently incorporate operating metrics associated with our legacy analytics
product, our legacy Outbound product, our Sell product, our legacy Starter plan, free trials, or other free services into our measurement of dollar-
based net expansion rate.

        Our dollar-based net expansion rate is based upon our monthly recurring revenue for a set of paid customer accounts on our products.
Monthly recurring revenue for a paid customer account is a legal and contractual determination made by assessing the contractual terms of each
paid customer account, as of the date of determination, as to the revenue we expect to generate in the next monthly period for that paid customer
account, assuming no changes to the subscription and without taking into account any usage above the subscription base, if any, that may be
applicable to such subscription. Monthly recurring revenue is not determined by reference to historical revenue, deferred revenue, or any other
United States generally accepted accounting principles, or GAAP, financial measure over any period. It is forward-looking and contractually
derived as of the date of determination.

         We calculate our dollar-based net expansion rate by dividing our retained revenue net of contraction and churn by our base revenue. We
define our base revenue as the aggregate monthly recurring revenue across our products from paid customer accounts as of the date one year prior
to the date of calculation. We define our retained revenue net of contraction and churn as the aggregate monthly recurring revenue across our
products from the same customer base included in our measure of base revenue at the end of the annual period being measured. Our dollar-based
net expansion rate is also adjusted to eliminate the effect of certain activities that we identify involving consolidation of customer accounts, or the
split of a single paid customer account into multiple paid customer accounts. In addition, our dollar-based net expansion rate is adjusted to include
paid customer accounts in the customer base used to determine retained revenue net of contraction and churn that share common corporate
information with customers in the customer base that is used to determine our base revenue. Giving effect to this consolidation results in our dollar-
based net expansion rate being calculated across approximately 100,400 customers, as compared to the approximately 136,600 total paid customer
accounts as of December 31, 2018. To the extent that we can determine that the underlying customers do not share common corporate information,
we do not aggregate paid customer accounts associated with reseller and other similar channel arrangements for the purposes of determining our
dollar-based net expansion rate. While not material, we believe the failure to account for these activities would otherwise skew our dollar-based net
expansion metrics associated with customers that maintain multiple paid customer accounts across their products, and paid customer accounts
associated with reseller and other similar channel arrangements.

        Our dollar-based net expansion rate was 119% as of December 31, 2018. We expect that, among other factors, our continued focus on
adding larger paid customer accounts at the time of addition and the growth in our revenue will result in an overall decline in our dollar-based net
expansion rate over time as our aggregate monthly recurring revenue grows.
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 38 of 320
                                                       Components of Results of Operations

Revenue

                                                                         42
Table of Contents


        We derive substantially all of our revenue from subscription services, which are comprised of subscription fees from customer accounts on
Support and, to a lesser extent, Chat, Talk, Guide, Explore, Sell, and Connect. Each subscription may have multiple authorized users, and we refer to
each user as an “agent.” The number of agents ranges from one to thousands for various customer accounts. Our pricing is generally established
on a per agent basis. We offer a range of subscription account plans for our products that vary in price based on functionality, type, and, for
Support and Chat, the amount of product support we offer. We also offer a range of additional features that customers can purchase and add to
their subscriptions. Certain arrangements provide for incremental fees above a fixed maximum number of monthly agents during the subscription
term. We sell subscription services under contractual agreements that vary in length, ranging between one month and multiple years, with the
majority of subscriptions having a term of either one month or one year.

        Subscription fees are generally non-refundable regardless of the actual use of the service. Subscription revenue is typically affected by the
number of customer accounts, number of agents, and the type of plan purchased by our customers, and is recognized ratably over the term of the
arrangement beginning on the date that our services are made available to our customers. Subscription services purchased online are typically paid
for via a credit card on the date of purchase while subscription services purchased through our internal sales organization are generally billed with
monthly, quarterly, or annual payment frequencies. Due to our mixed contract lengths and billing frequencies, the annualized value of the
arrangements we enter into with our customers may not be fully reflected in deferred revenue at any single point in time. Accordingly, we do not
believe that the change in deferred revenue for any period provides sufficient context to accurately predict of future revenue for a given period of
time. Additionally, because of the mix of contract lengths, customer purchasing patterns, and renewal patterns for our products, we similarly do not
believe that the amount of unsatisfied performance obligations, or any backlog calculated therefrom, measured as of any particular determination
date, or period-over-period changes in such amounts, provides sufficient context to accurately predict our future revenue for any future period, and
we caution you not to rely on such amounts for that purpose.

       We also derive revenue from implementation and training services, for which we recognize revenue based on proportional performance, and
Talk usage, for which we recognize revenue based on usage.

Cost of Revenue, Gross Margin, and Operating Expenses

       Cost of Revenue. Cost of revenue consists primarily of personnel costs (including salaries, share-based compensation, and benefits) for
employees associated with our infrastructure, product support, and professional service organizations, and expenses for hosting capabilities,
primarily for third-party managed hosting services and costs associated with our self-managed colocation data centers. Cost of revenue also
includes third party license fees, payment processing fees, amortization expense associated with capitalized internal-use software, amortization
expense associated with acquired intangible assets, and allocated shared costs. We allocate shared costs such as facilities, information technology
and security costs to all departments based on headcount. As such, allocated shared costs are reflected in cost of revenue and each operating
expense category.

        We utilize third-party managed hosting facilities located in North America, Europe, Asia and Australia to host our services, support our
infrastructure, and support certain research and development functions. In addition, we currently operate out of four self-managed colocation data
centers, in which we manage our own network equipment and systems, located in California, Virginia, and Ireland. We currently intend to continue
to operate our self-managed colocation data centers and incur expenditures for third-party managed hosting services over time while we transition
our primary data center usage to third-party managed hosting services.
       We intend to continue to invest additional resources in our infrastructure, product support, and professional service organizations,
organically and through acquisitions. We expect that recent and future business acquisitions will result in increased amortization expense of
intangible assets such as acquired technology. As we continue to invest in technology innovation, we expect to continue to incur capitalized
internal-use software costs and related amortization. We expect these investments in technology to not only expand the capabilities of our
products but also to increase the efficiency of how we deliver these services, enabling us to improve our gross margin over time, although our
gross margin may decrease in the near-term and may vary from period to period as our revenue fluctuates and as a result of the timing and amount
of these investments. To the extent that we continue to rely on third-party technology to provide certain functionality within our products or for
certain subscription plans or integrations, we expect third-party license fees for technology that is incorporated in such products and subscription
plans to remain significant over time.

       Gross Margin. Gross margin is gross profit expressed as a percentage of revenue. Our gross margin may fluctuate from period to period as
our revenue fluctuates and as a result of the timing and amount of usage of third-party managed hosting resources, investments to expand our
product support and professional services teams, investments in additional personnel,

                                                                         43
Table of Contents
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 39 of 320
increased share-based compensation expense, as well as the amortization of certain acquired intangible assets, costs associated with capitalized
internal-use software, and third-party license fees.

     Research and Development. Research and development expenses consist primarily of personnel costs (including salaries, share-based
compensation, and benefits) for employees associated with our research and development organization and allocated shared costs.

       We focus our research and development efforts on the continued development of our products, including the development and deployment
of new features and functionality and enhancements to our software architecture and integration across our products. We expect that, in the future,
research and development expenses will increase in absolute dollars. However, we expect our research and development expenses to decrease
modestly as a percentage of our revenue in the long-term, although this may fluctuate from period to period depending on fluctuations in revenue
and the timing and the extent of our research and development expenses.

        Sales and Marketing. Sales and marketing expenses consist of personnel costs (including salaries, share-based compensation, sales
commissions, and benefits) for employees associated with our sales and marketing organizations, costs of marketing activities, and allocated shared
costs. Marketing activities include both online, and offline marketing initiatives, including digital advertising, such as search engine, paid social, e-
mail and product marketing, content marketing, user events, conferences, corporate communications, web marketing and optimization, and
outbound list generation. Sales commissions are considered incremental costs of obtaining customer contracts and are capitalized and amortized on
a straight-line basis over the anticipated period of benefit, which we have determined to be three years.

       We focus our sales and marketing efforts on generating awareness of our products, establishing and promoting our brand, and cultivating a
community of successful and vocal customers. We plan to continue investing in sales and marketing by increasing the number of sales employees,
developing our marketing teams, building brand awareness, and sponsoring additional marketing events, which we believe will enable us to add
new customers and increase penetration within our existing customer base. Because we do not have a long history of undertaking or growing many
of these activities, we cannot predict whether, or to what extent, our revenue will increase as we invest in these strategies. We expect our sales and
marketing expenses to continue to increase in absolute dollars and continue to be our largest operating expense category for the foreseeable future.
Our sales and marketing expenses as a percentage of our revenue over time may fluctuate from period to period depending on fluctuations in
revenue and the timing and extent of our sales and marketing expenses.

      General and Administrative. General and administrative expenses consist primarily of personnel costs (including salaries, share-based
compensation, and benefits) for our executive, finance, legal, human resources, and other administrative employees. In addition, general and
administrative expenses include fees for third-party professional services, including legal, accounting, and tax related services, other corporate
expenses, and allocated shared costs.

       We expect to incur incremental costs associated with supporting the growth of our business, both in terms of size and geographic
expansion, and the infrastructure required to be a public company. Such costs include increases in our finance, legal, and human resources
personnel, additional legal, accounting, tax, and compliance-related services fees, insurance costs, and costs of executing significant transactions,
including business acquisitions, and other costs associated with being a public company. As a result, we expect our general and administrative
expenses to continue to increase in absolute dollars for the foreseeable future. However, we expect our general and administrative expenses to
decrease modestly as a percentage of our revenue in the long-term, although this may fluctuate from period to period depending on fluctuations in
revenue and the timing and extent of our general and administrative expenses.


Other Income (Expense), Net
       Other income (expense), net consists primarily of interest income from marketable securities, foreign currency gains and losses, and interest
expense from our convertible senior notes. Interest expense includes amortization of the debt discount, amortization of issuance costs, and
contractual interest expense.


Provision for (Benefit from) Income Taxes
       Provision for (benefit from) income taxes consists of federal and state income taxes in the United States, income taxes in certain foreign
jurisdictions, and a non-cash benefit in 2018 related to the issuance of our convertible senior notes.


                                            Results of Operations for Fiscal Years 2018, 2017, and 2016

                                                                           44
Table of Contents



      The following tables set forth our results of operations for the periods presented in dollars and as a percentage of our revenue (in
thousands):


                                                                                                            Year Ended December 31,
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 40 of 320
                                                                             2017                                                  2016
                                                                               2018
                                                                                                      *As adjusted             *As adjusted
Revenue                                                                    $      598,746         $          430,165       $         312,844
Cost of revenue (1)                                                               181,255                    127,422                  93,900
Gross profit                                                                      417,491                    302,743                 218,944
Operating expenses (1):
   Research and development                                                       160,260                    115,291                  91,067
   Sales and marketing                                                            291,668                    211,918                 161,653
   General and administrative                                                     103,491                     81,680                  64,371
      Total operating expenses                                                    555,419                    408,889                 317,091
Operating loss                                                                   (137,928)                  (106,146)                 (98,147)
Other income (expense), net
   Interest income                                                                 15,086                         3,542                   1,821
   Interest expense                                                               (19,882)                           —                     (148)
   Other expense, net                                                                (467)                       (1,055)                   (153)
      Total other income (expense), net                                               (5,263)                    2,487                    1,520
Loss before provision for (benefit from) income taxes                            (143,191)                  (103,659)                 (96,627)
Provision for (benefit from) income taxes                                         (12,107)                    (1,518)                     993
Net loss                                                                   $     (131,084) $                (102,141)      $          (97,620)

(1) Includes share-based compensation expense as follows (in thousands):

                                                                                              Year Ended December 31,
                                                                                                         2017                     2016
                                                                               2018
                                                                                                      *As adjusted             *As adjusted
Cost of revenue                                                            $      14,835         $               9,040     $              7,045
Research and development                                                          41,365                        29,970                   27,083
Sales and marketing                                                               37,882                        24,279                   22,693
General and administrative                                                        25,401                        21,263                   16,608



                                                                      45
Table of Contents


                                                                                              Year Ended December 31,
                                                                                                          2017                    2016
                                                                               2018
                                                                                                      *As adjusted             *As adjusted
                                                                                              (As a percentage of revenue)
Revenue                                                                           100.0 %                    100.0 %                  100.0 %
Cost of revenue (1)                                                                30.3                       29.6                     30.0
Gross profit                                                                          69.7                       70.4                     70.0
Operating expenses (1):
   Research and development                                                           26.8                       26.8                     29.1
   Sales and marketing                                                                48.7                       49.3                     51.7
   General and administrative                                                         17.3                       19.0                     20.6
      Total operating expenses                                                        92.8                       95.1                 101.4
Operating loss                                                                    (23.1)                      (24.7)                  (31.4)
Other income (expense), net
   Interest income                                                                     2.5                        0.8                      0.6
   Interest expense                                                                   (3.3)                       —                        —
   Other expense, net                                                                 (0.1)                      (0.2)                     —
      Total other income (expense), net                                               (0.9)                       0.6                      0.5
Loss before provision for (benefit from) income taxes                             (24.0)                      (24.1)                  (30.9)
Provision for (benefit from) income taxes                                          (2.0)                       (0.4)                    0.3
Net loss                                                                          (22.0)%                     (23.7)%                 (31.2)%
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 41 of 320
(1) Includes share-based compensation expense as follows:

                                                                                                              Year Ended December 31,
                                                                                                                          2017                   2016
                                                                                                  2018
                                                                                                                      *As adjusted            *As adjusted
                                                                                                              (As a percentage of revenue)
Cost of revenue                                                                                          2.5%                    2.1%                   2.3%
Research and development                                                                                 6.9                     7.0                    8.7
Sales and marketing                                                                                      6.3                     5.6                    7.3
General and administrative                                                                               4.2                     4.9                    5.3
*Adjusted to reflect the adoption of ASC 606. See Note 2 of the notes to our consolidated financial statements.

Revenue


                                                                                Year Ended December 31,
                                                                                                                          2017 to 2018        2016 to 2017
                                                                                         2017              2016            % change            % change
                                                                         2018
                                                                                     *As adjusted      *As adjusted
                                                                                                (In thousands, except percentages)
Revenue                                                           $     598,746 $      430,165 $       312,844                       39%                38%
*Adjusted to reflect the adoption of ASC 606. See Note 2 of the notes to our consolidated financial statements.

       Revenue increased $168.6 million, or 39%, in 2018 compared to 2017. Of the total increase in revenue, $32.0 million, or 19%, was attributable
to revenue from new customer accounts acquired from January 1, 2018 through December 31, 2018, net of churn and contraction, and $136.6 million,
or 81%, was attributable to revenue from accounts existing on or before December 31, 2017, net of churn and contraction. Revenue for the year
ended December 31, 2018 includes revenue from Zendesk Sell.

       Revenue increased $117.3 million, or 38%, in 2017 compared to 2016. Of the total increase in revenue, $25.8 million, or 22%, was attributable
to revenue from new customer accounts acquired from January 1, 2017 through December 31, 2017, net

                                                                          46
Table of Contents



of churn and contraction, and $91.5 million, or 78%, was attributable to revenue from accounts existing on or before December 31, 2016, net of churn
and contraction.

Cost of Revenue and Gross Margin


                                                                                 Year Ended December 31,                    2017 to 2018        2016 to 2017
                                                                          2018             2017               2016           % change            % change
                                                                                                 (In thousands, except percentages)
Cost of Revenue                                                      $    181,255  $      127,422  $            93,900                  42%              36%
Gross Margin                                                                 69.7%           70.4%                70.0%

       Cost of revenue increased $53.8 million, or 42%, in 2018 compared to 2017. The overall increase was primarily due to increased hosting costs
of $20.7 million, increased employee compensation-related costs of $19.8 million, and increased third-party license fees of $7.4 million. The increase
in hosting costs was driven by expenditures for third-party managed hosting services related to the addition of new customer accounts and the
continued expansion of existing customer accounts. The increase in employee compensation-related costs was driven by headcount growth. The
increase in third-party license fees was driven by increased customer usage of certain product features. Further contributing to the overall increase
was an increase in allocated shared costs of $5.2 million, primarily related to facilities and information technology.

       Our gross margin decreased by 0.7 percentage points in 2018 compared to 2017, driven primarily by increased hosting costs in connection
with our transition to third-party managed hosting services while we continue to record depreciation for our existing self-managed colocation data
centers. The overall decrease was partially offset by lower amortization of capitalized internal-use software due to timing of projects.

       Cost of revenue increased $33.5 million, or 36%, in 2017 compared to 2016. The overall increase was primarily due to increased hosting costs
of $11.7 million, increased employee compensation-related costs of $9.7 million, and increased third-party license fees of $4.9 million. The increase in
hosting costs was driven by expenditures for third-party managed hosting services and increased costs, including depreciation expense, related to
our self-managed colocation data centers from the addition of new customer accounts and the continued expansion of existing customer accounts.
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 42 of 320
The increase in employee compensation-related costs was driven by headcount growth. The increase in third-party license fees was driven by
increased customer usage of certain product features. Further contributing to the overall increase was an increase in allocated shared costs of $4.3
million, primarily related to facilities and information technology.

       Our gross margin increased by 0.4 percentage points in 2017 compared to 2016. The overall improvement was primarily driven by our ability
to increase revenue with a more moderate increase in headcount. The overall improvement was partially offset by increased hosting costs.

Operating Expenses
       Research and Development Expenses


                                                                                 Year Ended December 31,
                                                                                                                          2017 to 2018      2016 to 2017
                                                                          2018            2017              2016           % change          % change
                                                                                                 (In thousands, except percentages)
Research and Development                                             $     160,260    $   115,291      $      91,067                  39%           27%

       Research and development expenses increased $45.0 million, or 39%, in 2018 compared to 2017. The overall increase was primarily due to
increased employee compensation-related costs of $36.0 million, driven by headcount growth, and increased allocated shared costs of $5.5 million.

       Research and development expenses increased $24.2 million, or 27%, in 2017 compared to 2016. The overall increase was primarily due to
increased employee compensation-related costs of $13.8 million, driven by headcount growth, and increased outside services costs of $2.0 million.
The increase in outside services costs was primarily attributable to the adaptation of our hosting infrastructure. Further contributing to the overall
increase was an increase in allocated shared costs of $4.8 million.

                                                                          47
Table of Contents



       Sales and Marketing Expenses


                                                                                 Year Ended December 31,
                                                                                                                          2017 to 2018      2016 to 2017
                                                                                          2017              2016           % change          % change
                                                                          2018
                                                                                      *As adjusted      *As adjusted
                                                                                                 (In thousands, except percentages)
Sales and Marketing                                                $     291,668 $      211,918 $       161,653                       38%           31%
*Adjusted to reflect the adoption of ASC 606. See Note 2 of the notes to our consolidated financial statements.

        Sales and marketing expenses increased $79.8 million, or 38%, in 2018 compared to 2017. The overall increase was primarily due to increased
employee compensation-related costs, including amortization of capitalized commissions, of $55.1 million, driven by headcount growth, and an
increase in marketing program costs of $10.0 million. The increase in marketing program costs was driven by increased volume of advertising
activities. Further contributing to the overall increase was an increase in allocated shared costs of $10.8 million.

        Sales and marketing expenses increased $50.3 million, or 31%, in 2017 compared to 2016. The overall increase was primarily due to increased
employee compensation-related costs, including amortization of capitalized commissions, of $21.7 million, driven by headcount growth, and an
increase in marketing program costs of $10.8 million. The increase in marketing program costs was driven by increased volume of advertising
activities. Further contributing to the overall increase was an increase in allocated shared costs of $8.5 million.

       General and Administrative Expenses


                                                                                 Year Ended December 31,
                                                                                                                          2017 to 2018      2016 to 2017
                                                                          2018            2017              2016           % change          % change
                                                                                                 (In thousands, except percentages)
General and Administrative                                           $     103,491    $     81,680     $      64,371                  27%           27%

       General and administrative expenses increased $21.8 million, or 27%, in 2018 compared to 2017. The overall increase was primarily due to
increased employee compensation-related costs of $15.2 million, driven by headcount growth, and increased allocated shared costs of $3.0 million.

       General and administrative expenses increased $17.3 million, or 27%, in 2017 compared to 2016. The overall increase was primarily due to
increased employee compensation-related costs of $12.6 million, driven by headcount growth, and increased allocated shared costs of $1.7 million.

       Other Income (Expense), Net
                      Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 43 of 320

                                                                                        Year Ended December 31,
                                                                                                                                        2017 to 2018          2016 to 2017
                                                                                   2018                2017                2016          % change              % change
                                                                                                          (In thousands, except percentages)
Interest income                                                                $    15,086 $              3,542 $            1,821             *                         95%
Interest expense                                                                   (19,882)                  —                (148)            *                     *
Other income (expense), net                                                           (467)              (1,055)              (153)                (56)%             *
*Not meaningful

      Interest income increased $11.5 million in 2018 compared to 2017. The overall increase was primarily due to the increase in the amount of
marketable securities from the proceeds received from our convertible senior notes. Interest expense increased $19.9 million, in 2018 compared to
2017 due to the issuance of our convertible senior notes.

      Interest income increased $1.7 million in 2017 compared to 2016. The overall increase was primarily due to higher yields earned from
marketable securities.




                                                                              48
Table of Contents




       Provision for (Benefit from) Income Taxes


                                                                                      Year Ended December 31,
                                                                                                                                           2017 to 2018        2016 to 2017
                                                                               2018               2017                     2016             % change            % change
                                                                                                        (In thousands, except percentages)
Provision for (benefit from) income taxes                               $       (12,107)    $          (1,518)     $              993           *                     *
*Not meaningful

      Benefit from income taxes increased $10.6 million in 2018 compared to 2017 primarily due to the recognition of a net income tax benefit of
$13.8 million in 2018 related to the issuance of our convertible senior notes.

       The effective tax rate for each period differs from the statutory rate primarily as a result of not recognizing a deferred tax asset for U.S. losses
due to having a full valuation allowance against U.S. deferred tax assets.


                                                            Quarterly Results of Operations

       The following unaudited quarterly results of operations data for each of the eight quarters in the two-year period ended December 31, 2018
have been prepared on a basis consistent with our audited consolidated annual financial statements and include, in management’s opinion, all
normal recurring adjustments necessary for the fair presentation of the results of operations data for these periods, in accordance with GAAP. The
following quarterly financial data should be read in conjunction with our consolidated financial statements and the related notes included
elsewhere in this Annual Report on Form 10-K. The results of historical periods are not necessarily indicative of the results of operations for any
future period.



                                                                              49
Table of Contents


                                                                                             Three Months Ended
                                               Dec 31,       Sept 30,        June 30,       Mar 31,              Dec 31,          Sept 30,         June 30,          Mar 31,
                                                                                                                  2017              2017             2017             2017
                                                 2018          2018            2018             2018
                                                                                                                                        *As adjusted
Consolidated Statement of Operations
Data:
Revenue                                      $ 172,245     $ 154,828        $ 141,882      $ 129,791          $ 121,916       $ 112,265        $ 102,096         $       93,888
Cost of revenue (1)                             51,048        46,992           44,160         39,056             34,958          33,693           30,663                 28,107
Gross profit
                      Case 3:19-cv-06968-CRB
                                      121,197
                                              Document
                                              107,836
                                                       54-4 Filed
                                                      97,722
                                                                   06/29/20
                                                               90,735    86,958
                                                                               Page78,572
                                                                                    44 of 32071,433                                                              65,781
Operating expenses (1):
   Research and development                       45,142          40,410          37,624         37,085          30,779           29,358          28,698         26,456
   Sales and marketing                            82,890          74,270          69,450         65,058          60,854           54,383          50,412         46,269
   General and administrative                     29,682          27,357          24,245         22,207          22,177           21,398          19,788         18,317
      Total operating expenses                  157,714          142,037         131,319        124,350         113,810         105,139           98,898          91,042
Operating loss                                  (36,517)         (34,201)        (33,597)       (33,615)        (26,852)        (26,567)         (27,465)        (25,261)
Other income (expense), net
   Interest income                                 5,181           4,561           3,826           1,519           1,079             923             827            713
   Interest expense                               (6,455)         (6,375)         (6,289)            (44)             —               —               —              —
   Other income (expense), net                      (275)           (463)             27            (475)             63            (304)           (319)          (495)
      Total other income (expense), net           (1,549)         (2,277)         (2,436)          1,000           1,142             619             508            218
Loss before provision for (benefit from)
income taxes                                     (38,066)        (36,478)        (36,033)        (32,615)        (25,710)        (25,948)        (26,957)        (25,043)
Provision for (benefit from) income taxes         (4,816)         (2,334)         (1,667)         (3,290)           (732)           (133)           (690)             38
Net loss                                    $ (33,250)      $ (34,144) $ (34,366)           $ (29,325)      $ (24,978) $ (25,815)           $ (26,267) $ (25,081)
Net loss per share, basic and diluted       $      (0.31)   $      (0.32) $        (0.33)   $      (0.28)   $      (0.24) $        (0.26)   $       (0.26) $       (0.26)

(1) Share-based compensation expense was allocated as follows:
                                                                                                Three Months Ended
                                                Dec 31,         Sept 30,        June 30,        Mar 31,         Dec 31,         Sept 30,        June 30,        Mar 31,
                                                                                                                 2017            2017            2017            2017
                                                 2018            2018             2018           2018
                                                                                                                                    *As adjusted
Cost of revenue                             $      4,335    $      3,929    $      3,474    $     3,098     $      2,372    $      2,408    $      2,156    $     2,104
Research and development                          10,929          10,677           9,529         10,231            7,697           7,776           7,584          6,914
Sales and marketing                               10,436          10,261           9,178          8,007            6,298           6,573           5,884          5,524
General and administrative                         7,203           6,579           5,967          5,652            5,761           5,619           5,321          4,562

                                                                                 50
Table of Contents


                                                                                                Three Months Ended
                                                Dec 31,         Sept 30,        June 30,        Mar 31,         Dec 31,         Sept 30,        June 30,        Mar 31,
                                                                                                                 2017            2017            2017            2017
                                                 2018            2018            2018            2018
                                                                                                                                    *As adjusted
Consolidated Statement of Operations
Data:
Revenue                                          100.0 %         100.0 %         100.0 %         100.0 %         100.0 %         100.0 %         100.0 %         100.0 %
Cost of revenue (1)                               29.6            30.4            31.1            30.1            28.7            30.0            30.0            29.9
Gross profit                                      70.4            69.6            68.9            69.9            71.3            70.0            70.0            70.1
Operating expenses (1):
   Research and development                       26.2            26.1            26.5            28.6            25.2            26.2            28.1            28.2
   Sales and marketing                            48.1            48.0            48.9            50.1            49.9            48.4            49.4            49.3
   General and administrative                     17.2            17.7            17.1            17.1            18.2            19.1            19.4            19.5
      Total operating expenses                    91.5             91.8            92.5           95.8            93.3            93.7             96.9           97.1
Operating loss                                   (21.1)           (22.2)          (23.6)         (25.9)          (22.0)          (23.7)           (26.9)         (27.0)
Other income (expense), net
   Interest income                                  3.0             2.9             2.7            1.2             0.9              0.8             0.8            0.8
   Interest expense                                (3.7)           (4.1)           (4.4)           —               —                —               —              —
   Other income (expense), net                     (0.2)           (0.3)            —             (0.4)            0.1             (0.3)           (0.3)          (0.5)
       Total other income (expense), net           (0.9)           (1.5)           (1.7)           0.8             1.0             0.5              0.5            0.3
Loss before provision for (benefit from)         (22.0)           (23.7)          (25.3)         (25.1)          (21.0)          (23.2)           (26.4)         (26.7)
income taxes
Provision for (benefit from) income taxes          (2.8)           (1.5)           (1.2)          (2.5)           (0.6)            (0.1)           (0.7)           —
Net loss                                         (19.2)%          (22.2)%         (24.1)%        (22.6)%         (20.4)%         (23.1)%          (25.7)%        (26.7)%
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 45 of 320
(1) Includes share-based compensation expense as follows:

                                                                                       Three Months Ended
                                              Dec 31,      Sept 30,      June 30,      Mar 31,       Dec 31,        Sept 30,       June 30,       Mar 31,
                                                                                                        2017          2017          2017           2017
                                               2018          2018          2018         2018
                                                                                                                        *As adjusted
Cost of revenue                                 2.5%          2.5%          2.4%         2.4%          1.9%             2.1%            2.1%          2.2%
Research and development                        6.3           6.9           6.7          7.9           6.3              6.9             7.4           7.4
Sales and marketing                             6.1           6.6           6.5          6.2           5.2              5.9             5.8           5.9
General and administrative                      4.2           4.2           4.2          4.4           4.7              5.0             5.2           4.9
*Adjusted to reflect the adoption of ASC 606. See Note 2 of the notes to our consolidated financial statements.

Quarterly Trends in Revenue
      Our quarterly revenue increased sequentially for each period presented, primarily due to the addition of new customer accounts and the
continued expansion of existing customer accounts. We cannot assure you that this pattern of sequential growth in revenue will continue.

       Our revenue in the first quarter of any fiscal year is negatively impacted relative to the preceding fourth quarter due to the fewer number of
days in the first quarter over which we record subscription revenue as compared to the preceding fourth quarter.


Quarterly Trends in Costs and Expenses
       Our quarterly costs and expenses increased sequentially for each period presented, primarily due to increased compensation-related costs
related to an increase in headcount in connection with the expansion of our business.



                                                                          51
Table of Contents

Seasonality
       We have experienced, and expect to continue to experience in the future, seasonality in our business, and our operating results and financial
condition may be affected by such trends in the future. We generally experience seasonal fluctuations in demand for our products and services,
and believe that our quarterly sales are affected by industry buying patterns. For example, we typically have customers who add flexible agents
when they need more capacity during busy periods, especially in the fourth quarter, and then subsequently scale back in the first quarter of the
following year. We believe that the seasonal trends that we have experienced in the past may continue for the foreseeable future.


                                                           Liquidity and Capital Resources

       As of December 31, 2018, our principal sources of liquidity were cash, cash equivalents and marketable securities totaling $820.4 million,
which were held for working capital and general corporate purposes. Our cash equivalents and marketable securities are comprised of corporate
bonds, asset-backed securities, U.S. Treasury securities, money market funds, commercial paper, agency securities, certificates of deposit, and time
deposits.

       The following table summarizes our cash flows for the periods indicated (in thousands):
                                                                                                               Year Ended December 31,
                                                                                                                        2017                   2016
                                                                                                 2018
                                                                                                                    *As adjusted            *As adjusted
Net cash provided by operating activities                                                 $          78,620 $                 42,228    $           24,560
Net cash used in investing activities                                                              (589,676)                 (69,871)             (182,364)
Net cash provided by financing activities                                                           529,063                   43,141                35,627

       To date, we have financed our operations primarily through customer payments for subscription services, the issuance of our convertible
senior notes, and public and private equity financings. We believe that our existing cash, cash equivalents, and marketable securities balances,
together with cash generated from operations, will be sufficient to meet our working capital and capital expenditure requirements for at least the next
12 months.

        Our future capital requirements will depend on many factors, including hosting costs to support the growth in our customer accounts and
continued customer expansion, the timing and extent of spending to support product development efforts, the expansion of sales and marketing
activities, the introduction of new and enhanced products, features, and functionality, and costs related to building out our leased office facilities.
We may in the future enter into arrangements to acquire or invest in complementary businesses, services, and technologies, and intellectual
property rights. We may be required to seek additional equity or debt financing in order to meet these future capital requirements. In the event that
                       Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 46 of 320
additional financing is required from outside sources, we may not be able to raise it on terms acceptable to us, or at all. If we are unable to raise
additional capital when desired, our business, results of operations, and financial condition would be adversely affected.

Operating Activities
      Our largest source of operating cash inflows is cash collections from our customers. Our primary uses of cash from operating activities are
for employee-related expenditures, hosting costs, office facilities, and marketing programs.

       Net cash provided by operating activities in 2018 was $78.6 million, reflecting our net loss of $131.1 million, adjusted by non-cash charges
including share-based compensation expense of $119.5 million, depreciation and amortization expense of $36.5 million, amortization of deferred
costs of $21.3 million, amortization of debt discount and issuance costs of $18.8 million, partially offset by income tax benefit related to convertible
senior notes of $13.8 million, and net changes in operating assets and liabilities of $24.6 million. The net changes in operating assets and liabilities
were primarily attributable to an increase in deferred revenue of $73.1 million due to sales growth and the timing of customer billings, and an
increase in accrued compensation of $15.0 million due to overall growth in our business and timing of payments. These sources of cash were offset
by an increase in deferred costs of $40.9 million, primarily related to sales commissions, an increase in accounts receivable of $30.0 million due to
the timing of customer billings and collections, and an increase in prepaid expenses and other current assets of $10.6 million.

       Net cash provided by operating activities in 2017 was $42.2 million, reflecting our net loss of $102.1 million, adjusted by non-cash charges
including share-based compensation expense of $84.6 million, depreciation and amortization expense of $31.9 million, amortization of deferred costs
of $14.4 million, and net changes in operating assets and liabilities of $12.8

                                                                            52
Table of Contents

million. The net changes in operating assets and liabilities were primarily attributable to an increase in deferred revenue of $51.5 million due to sales
growth and the timing of customer billings, and an increase in accrued liabilities, including accrued compensation, of $14.3 million due to overall
growth in our business and timing of payments. These sources of cash were offset by an increase in deferred costs of $22.8 million, primarily related
to sales commissions, and an increase accounts receivable of $21.2 million due to the timing of customer billings and collections.

         Net cash provided by operating activities in 2016 was $24.6 million, reflecting our net loss of $97.6 million, adjusted by non-cash charges
including share-based compensation expense of $73.4 million, depreciation and amortization expense of $27.5 million, amortization of deferred costs
of $10.3 million, and net changes in operating assets and liabilities of $8.2 million. The changes in operating assets and liabilities were primarily
attributable to an increase in deferred revenue of $37.6 million due to sales growth and the timing of customer billings, and an increase in accrued
liabilities, including accrued compensation, of $11.3 million due to overall growth in our business and timing of payments. These sources of cash
were offset by an increase in deferred costs of $15.3 million, primarily related to sales commissions, and an increase in accounts receivable of $11.8
million due to the timing of customer billings and collections.

Investing Activities
       Net cash used in investing activities in 2018 of $589.7 million was primarily attributable to purchases of marketable securities of $458.0
million, net of sales and maturities, cash paid for the acquisition of FutureSimple Inc., net of cash acquired, of $79.4 million, purchases of property
and equipment of $35.3 million primarily associated with leasehold improvements for newly leased office facilities, and capitalized internal-use
software costs of $7.0 million related to the development of additional features and functionality for our platform.

       Net cash used in investing activities in 2017 of $69.9 million was primarily attributable to purchases of marketable securities of $29.5 million,
net of sales and maturities, cash paid for the acquisition of Outbound Solutions, Inc., net of cash acquired, of $16.5 million, purchases of property
and equipment of $16.4 million primarily associated with leasehold improvements for newly leased office facilities and hosting equipment to
maintain our self-managed colocation data centers, and capitalized internal-use software costs of $7.5 million related to the development of
additional features and functionality for our platform.

       Net cash used in investing activities in 2016 of $182.4 million was primarily attributable to purchases of marketable securities of $155.4
million, net of sales and maturities, purchases of property and equipment of $20.6 million primarily associated with leasehold improvements for
newly leased office facilities and hosting equipment to maintain our self-managed colocation data centers, and capitalized internal-use software
costs of $6.3 million related to the development of additional features and functionality for our platform.

Financing Activities
       Net cash provided by financing activities in 2018 of $529.1 million was primarily attributable to net proceeds from the issuance of our
convertible senior notes of $561.4 million, proceeds from our employee stock purchase plan of $21.4 million, and proceeds from exercises of
employee stock options of $16.2 million, partially offset by the purchase of the capped call in connection with the issuance of our convertible senior
notes of $63.9 million.

       Net cash provided by financing activities in 2017 of $43.1 million was primarily attributable to proceeds from exercises of employee stock
options of $31.9 million and proceeds from our employee stock purchase plan of $14.2 million.

       Net cash provided by financing activities in 2016 of $35.6 million was primarily attributable to proceeds from exercises of employee stock
                        Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 47 of 320
options of $25.4 million and proceeds from our employee stock purchase plan of $11.0 million.




                                                                               53
Table of Contents



                                                     Contractual Obligations and Other Commitments

     Our principal commitments consist of our convertible senior notes, obligations under our operating leases for office space, and contractual
commitments for third-party managed hosting and other support services. The following table summarizes our contractual obligations as of
December 31, 2018 (in thousands):


                                                                                        Less than 1                                               More than 5
                                                                       Total               Year             1 to 3 Years       3 to 5 Years         Years
Contractual obligations:
Convertible senior notes(1)                                        $    581,051     $          1,438    $          2,876   $        576,737   $            —
Purchase obligations(2)                                                 286,577               63,200             113,375            110,002                —
Operating lease obligations(3)                                          138,300               24,848              46,408             36,258            30,786
       Total contractual obligations                               $   1,005,928    $         89,486    $        162,659   $        722,997   $        30,786
(1)
      Consists of principal and interest payments. The $575.0 million in principal is due March 2023.

(2)
      Primarily relates to third-party managed hosting services.

(3)
      Represents obligations to make payments under non-cancellable lease agreements for our corporate headquarters and worldwide offices.




                                                             Off-Balance Sheet Arrangements

       Through December 31, 2018, we did not have any relationships with unconsolidated organizations or financial partnerships, such as
structured finance or special purpose entities that would have been established for the purpose of facilitating off-balance sheet arrangements or
other contractually narrow or limited purposes.


                                                        Critical Accounting Polices and Estimates

       We prepare our consolidated financial statements in accordance with GAAP. In the preparation of these consolidated financial statements,
we are required to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, costs and expenses, and related
disclosures. To the extent that there are material differences between these estimates and actual results, our financial condition or results of
operations would be affected. We base our estimates on past experience and other assumptions that we believe are reasonable under the
circumstances, and we evaluate these estimates on an ongoing basis. We refer to accounting estimates of this type as critical accounting policies
and estimates, which we discuss below.


Revenue Recognition
       We generate substantially all of our revenue from subscription services, which are comprised of subscription fees from customer accounts
on Zendesk Support and, to a lesser extent, Chat, Talk, Guide, Explore, Sell, and Connect. In addition, we generate revenue by providing additional
features to certain of our subscription plans for a fee that is incremental to the base subscription rate for such plans. Subscription service
arrangements are generally non-cancelable and do not provide for refunds to customers in the event of cancellations or any other right of return.
We record revenue net of sales or excise taxes.

       We also derive revenue from implementation and training services, for which we recognize revenue based on proportional performance, and
Talk usage, for which we recognize revenue based on usage.

      Revenues are recognized when control of these services is transferred to our customers, in an amount that reflects the consideration we
expect to be entitled to in exchange for those services.

          We determine revenue recognition through the following steps:
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 48 of 320

                                                                           54
Table of Contents

       • Identification of the contract, or contracts, with a customer;
       • Identification of the performance obligations in the contract;

       • Determination of the transaction price;

       • Allocation of the transaction price to the performance obligations in the contract; and

       • Recognition of revenue when, or as, the performance obligations are satisfied.

       Subscription revenue is recognized on a ratable basis over the contractual subscription term of the arrangement beginning on the date that
our service is made available to the customer. Payments received in advance of services being rendered are recorded as deferred revenue.

       In limited circumstances, certain customers have arrangements that provide for a maximum number of users over the subscription term, with
usage measured monthly. Incremental fees are incurred when the maximum number of users is exceeded. In determining the transaction price for
these arrangements, we evaluate the expected usage and estimate any incremental fees that we are entitled to throughout the subscription term and
recognize revenue ratably over the subscription term. In making these assessments, we constrain our estimates based on factors that could lead to
a probable significant reversal of cumulative revenue recognized.

      Certain of our product offerings include service-level agreements warranting defined levels of uptime reliability and performance and
permitting those customers to receive credits for future services in the event that we fail to meet those levels. To date, we have not accrued for any
material liabilities in our consolidated financial statements as a result of these service-level agreements.

Costs to Obtain Customer Contracts
       Sales commissions are paid for initial contracts and expansions of existing customer contracts. Sales commissions and related expenses are
considered incremental and recoverable costs of acquiring customer contracts. These costs are capitalized and amortized on a straight-line basis
over the anticipated period of benefit, which we have estimated to be three years. We determined the period of benefit by taking into consideration
the length of our customer contracts, our technology lifecycle, and other factors. Amortization expense is recorded in sales and marketing expense
within our consolidated statement of operations. Sales commissions paid for contract renewals are not material.

Capitalized Internal-Use Software Costs
       We capitalize certain development costs incurred in connection with software development for our platform and software used in operations.
Costs incurred in the preliminary stages of development are expensed as incurred. Once software has reached the development stage, internal and
external costs, if direct and incremental, are capitalized until the software is substantially complete and ready for its intended use. Capitalization
ceases upon completion of all substantial testing. We also capitalize costs related to specific upgrades and enhancements when it is probable the
expenditures will result in additional functionality. Capitalized costs are recorded as part of property and equipment. Maintenance and training
costs are expensed as incurred.

       Capitalized internal-use software is amortized on a straight-line basis over its estimated useful life and recorded in cost of revenue within the
accompanying consolidated statements of operations. The weighted-average remaining useful life of our capitalized internal-use software was 3.7
years as of December 31, 2018. We evaluate the useful lives of these assets and test for impairment whenever events or changes in circumstances
occur that could impact the recoverability of these assets. There were no material impairments to internal-use software during the years ended
December 31, 2018, 2017, or 2016.

Business Combinations and Valuation of Goodwill and Acquired Intangible Assets
        When we acquire a business, we allocate the purchase price to the net tangible and identifiable intangible assets acquired. Any residual
purchase price is recorded as goodwill. The allocation of the purchase price requires management to make significant estimates in determining the
fair values of assets acquired and liabilities assumed, especially with respect to intangible assets. These estimates can include, but are not limited
to, the cash flows that an asset is expected to generate in the future, the appropriate weighted-average cost of capital, and the cost savings
expected to be derived from acquiring an asset. These estimates are inherently uncertain and unpredictable.

       Goodwill is evaluated for impairment annually in the third quarter, and whenever events or changes in circumstances indicate the carrying
value of goodwill may not be recoverable. Triggering events that may indicate impairment include, but are

                                                                           55
Table of Contents
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 49 of 320
not limited to, a significant adverse change in customer demand or business climate or a significant decrease in expected cash flows. Goodwill is
evaluated for impairment at the consolidated level, as we operate as a single reporting unit.

        Acquired intangible assets consist of identifiable intangible assets, primarily developed technology and customer relationships, resulting
from our acquisitions. Acquired intangible assets are recorded at fair value on the date of acquisition and amortized over their estimated useful
lives. The carrying amounts of our acquired intangible assets are periodically reviewed for impairment whenever events or changes in
circumstances indicate that the carrying value of these assets may not be recoverable or that the useful life is shorter than originally estimated.


Share-Based Compensation
       Share-based compensation expense to employees is measured based on the fair value of the awards on the grant date and recognized in our
consolidated statements of operations over the period during which the employee is required to perform services in exchange for the award
(generally the vesting period of the award, which is typically four years). The contractual term of our stock options is typically ten years. We
estimate the fair value of stock options granted using the Black-Scholes option valuation model. We measure the fair value of Restricted Stock
Units, or RSUs, based on the fair value of the underlying shares on the date of grant. Compensation expense for awards with only service
conditions is recognized over the vesting period of the applicable award using the straight-line method. We record share-based compensation
expense for performance-based equity awards using the accelerated attribution method.

       We estimate the fair value of stock options granted using the Black-Scholes option valuation model, which requires inputs, including the fair
value of our underlying common stock, expected term, expected volatility, risk-free interest rate, and dividend yield of our common stock. These
inputs involve inherent uncertainties and the application of management’s judgment. If factors change and different assumptions are used, our
share-based compensation expense could be materially different in the future. Refer to Note 10 of the Notes to our Consolidated Financial
Statements included elsewhere in this Annual Report on Form 10-K for a summary of the assumptions and judgments used to estimate the fair value
of stock options.

      In the first quarter of 2017, we changed our accounting policy for share-based compensation to recognize forfeitures as they occur, as
permitted by ASU 2016-09. Refer to Note 2 of the Notes to our Consolidated Financial Statements included elsewhere in this Annual Report on
Form 10-K for additional information regarding the adoption of this standard.


Recently Issued and Adopted Accounting Pronouncements
       Refer to Note 2 of the Notes to our Consolidated Financial Statements included elsewhere in this Annual Report on Form 10-K for a summary
of recently issued and adopted accounting pronouncements.

                                                                             56
Table of Contents



Item 7A. Quantitative and Qualitative Disclosures about Market Risk.

Foreign Currency Exchange Rate Risk
        While we primarily transact with customers in the U.S. dollar, we also transact in foreign currencies, including the Euro, British Pound
Sterling, Australian Dollar, Singapore Dollar, Danish Krone, Brazilian Real, Philippine Peso, Japanese Yen, Indian Rupee, Polish Zloty, and Mexican
Peso, due to foreign operations and customer sales. We expect to continue to grow our foreign operations and customer sales. Our international
subsidiaries maintain certain asset and liability balances that are denominated in currencies other than the functional currencies of these
subsidiaries, which is the U.S. dollar for all international subsidiaries. Changes in the value of foreign currencies relative to the U.S. dollar can result
in fluctuations in our total assets, liabilities, revenue, operating expenses, and cash flows. The effect of a hypothetical 5% change in foreign
currency exchange rates applicable to our business would not have had a material impact on our cash and marketable securities for the year ended
December 31, 2018.

      We operate a hedging program to mitigate the impact of foreign currency fluctuations on our cash flows and earnings. For additional
information, see Note 4 of the Notes to our Consolidated Financial Statements included elsewhere in this Annual Report on Form 10-K.

Interest Rate Sensitivity
      We had cash, cash equivalents and marketable securities totaling $820.4 million at December 31, 2018, of which $756.4 million was invested in
corporate bonds, asset-backed securities, U.S. Treasury securities, money market funds, commercial paper, agency securities, certificates of
deposit, and time deposits. The cash and cash equivalents are held for working capital and general corporate purposes. Our investments in
marketable securities are made for capital preservation purposes. We do not enter into investments for trading or speculative purposes.

        Our cash equivalents and our portfolio of marketable securities are subject to market risk due to changes in interest rates. Fixed rate
securities may have their market value adversely affected due to a rise in interest rates, while floating rate securities may produce less income than
expected if interest rates fall. Due in part to these factors, our future investment income may fluctuate due to changes in interest rates or we may
suffer losses in principal if we are forced to sell securities that decline in market value due to changes in interest rates. However, because we
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 50 of 320
classify our debt securities as “available for sale,” no gains or losses are recognized due to changes in interest rates unless such securities are sold
prior to maturity or declines in fair value are determined to be other-than-temporary.

        As of December 31, 2018, an immediate increase of 100-basis points in interest rates would have resulted in a decline in the fair value of our
cash equivalents and portfolio of marketable securities of approximately $6.4 million. This estimate is based on a sensitivity model that measures
market value changes when changes in interest rates occur. Fluctuations in the value of our cash equivalents and portfolio of marketable securities
caused by a change in interest rates (gains or losses on the carrying value) are recorded in other comprehensive income, and are realized only if we
sell the underlying securities prior to maturity or declines in fair value are determined to be other than temporary.

       In March 2018, we issued $575.0 million aggregate principal amount of 0.25% convertible senior notes due 2023. The fair value of our
convertible senior notes is subject to interest rate risk, market risk and other factors due to the conversion feature. The fair value of the convertible
senior notes will generally increase as our common stock price increases and will generally decrease as our common stock price declines. The
interest and market value changes affect the fair value of our convertible senior notes but do not impact our financial position, cash flows or results
of operations due to the fixed nature of the debt obligation. Additionally, we carry the convertible senior notes at face value less unamortized
discount on our balance sheet, and we present the fair value for required disclosure purposes only.




                                                                           57
Table of Contents



Item 8. Financial Statements and Supplementary Data.


                                                                    ZENDESK, INC.

                                             INDEX TO CONSOLIDATED FINANCIAL STATEMENTS


                                                                                                                                                Page
Reports of Ernst & Young LLP, Independent Registered Public Accounting Firm                                                                            59
Consolidated Balance Sheets                                                                                                                            62
Consolidated Statements of Operations                                                                                                                  63
Consolidated Statements of Comprehensive Loss                                                                                                          64
Consolidated Statements of Stockholders' Equity                                                                                                        65
Consolidated Statements of Cash Flows                                                                                                                  66
Notes to Consolidated Financial Statements                                                                                                             67


                                                                           58



                                  Report of Ernst & Young LLP, Independent Registered Public Accounting Firm


To the Stockholders and the Board of Directors of Zendesk, Inc.

Opinion on the Financial Statements

We have audited the accompanying consolidated balance sheets of Zendesk, Inc. (the Company) as of December 31, 2018 and 2017, the related
consolidated statements of operations, comprehensive loss, stockholders' equity and cash flows for each of the three years in the period ended
December 31, 2018, and the related notes (collectively referred to as the “consolidated financial statements”). In our opinion, the consolidated
financial statements present fairly, in all material respects, the financial position of the Company at December 31, 2018 and 2017, and the results of
its operations and its cash flows for each of the three years in the period ended December 31, 2018, in conformity with U.S. generally accepted
accounting principles.

We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States) (PCAOB), the
Company's internal control over financial reporting as of December 31, 2018, based on criteria established in Internal Control-Integrated Framework
issued by the Committee of Sponsoring Organizations of the Treadway Commission (2013 framework) and our report dated February 14, 2019
expressed an unqualified opinion thereon.

Adoption of ASU No. 2014-09
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 51 of 320
As discussed in Note 2 to the consolidated financial statements, the Company changed its method of accounting for revenue from contracts with
customers, and incremental costs to acquire contracts with customers in each period presented, due to the Company’s adoption of ASU No. 2014-
09, Revenue from contracts with customers.

Basis for Opinion

These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on the Company’s
financial statements based on our audits. We are a public accounting firm registered with the PCAOB and are required to be independent with
respect to the Company in accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange
Commission and the PCAOB.

We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit to obtain
reasonable assurance about whether the financial statements are free of material misstatement, whether due to error or fraud. Our audits included
performing procedures to assess the risks of material misstatement of the financial statements, whether due to error or fraud, and performing
procedures that respond to those risks. Such procedures included examining, on a test basis, evidence regarding the amounts and disclosures in
the financial statements. Our audits also included evaluating the accounting principles used and significant estimates made by management, as well
as evaluating the overall presentation of the financial statements. We believe that our audits provide a reasonable basis for our opinion.

/s/ Ernst & Young LLP

We have served as the Company’s auditor since 2013.

San Francisco, CA
February 14, 2019



                                                                          59
                                                                           n
                                                                           n




                                  Report of Ernst & Young LLP, Independent Registered Public Accounting Firm


To the Stockholders and the Board of Directors of Zendesk, Inc.

Opinion on Internal Control over Financial Reporting

We have audited Zendesk, Inc.’s internal control over financial reporting as of December 31, 2018, based on criteria established in Internal Control-
Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (2013 framework) (the COSO criteria). In
our opinion, Zendesk, Inc. (the Company) maintained, in all material respects, effective internal control over financial reporting as of December 31,
2018, based on the COSO criteria.

As indicated in the accompanying Management's Report on Internal Control over Financial Reporting, management’s assessment of and
conclusion on the effectiveness of internal control over financial reporting did not include the internal controls of FutureSimple Inc., which is
included in the 2018 consolidated financial statements of the Company and constituted less than 1% of total assets as of December 31, 2018 and
immaterial revenues for the year then ended. Our audit of internal control over financial reporting of the Company also did not include an evaluation
of the internal control over financial reporting of FutureSimple Inc.

We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States) (PCAOB), the
consolidated balance sheets of Zendesk, Inc. as of December 31, 2018 and 2017, and the related consolidated statements of operations,
comprehensive loss, stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2018 and the related notes
and our report dated February 14, 2019 expressed an unqualified opinion thereon.

Basis for Opinion

The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the
effectiveness of internal control over financial reporting included in the accompanying Management's Report on Internal Control over Financial
Reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We are a
public accounting firm registered with the PCAOB and are required to be independent with respect to the Company in accordance with the U.S.
federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.

We conducted our audit in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit to obtain
reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.

Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 52 of 320
and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we
considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion.

Definition and Limitations of Internal Control Over Financial Reporting

A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A
company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in
reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting
principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors
of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of
the company’s assets that could have a material effect on the financial statements.

Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any
evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that
the degree of compliance with the policies or procedures may deteriorate.

                                                                        60



/s/ Ernst & Young LLP

San Francisco, CA
February 14, 2019


                                                                        61
Table of Contents

                                                                 ZENDESK, INC.
                                                      CONSOLIDATED BALANCE SHEETS
                                                    (In thousands, except par value and shares)

                                                                                                                                     December 31,
                                                                                                                December 31,             2017
                                                                                                                    2018
                                                                                                                                     *As adjusted
Assets
Current assets:
   Cash and cash equivalents                                                                                $         126,518    $         109,370
   Marketable securities                                                                                              300,213              137,576
   Accounts receivable, net of allowance for doubtful accounts of $2,571 and $1,252 as of December 31,
   2018 and 2017, respectively                                                                                         85,280               57,096
   Deferred costs                                                                                                      24,712               15,771
   Prepaid expenses and other current assets                                                                           35,873               24,165
      Total current assets                                                                                            572,596              343,978
Marketable securities, noncurrent                                                                                     393,671               97,447
Property and equipment, net                                                                                            75,654               59,157
Deferred costs, noncurrent                                                                                             26,914               15,395
Goodwill and intangible assets, net                                                                                   146,327               67,034
Other assets                                                                                                           22,717                8,359
Total assets                                                                                                $        1,237,879   $         591,370
Liabilities and stockholders’ equity
Current liabilities:
   Accounts payable                                                                                         $          16,820    $           5,307
   Accrued liabilities                                                                                                 34,097               21,876
   Accrued compensation and related benefits                                                                           46,603               29,017
   Deferred revenue                                                                                                   245,243              173,147
     Total current liabilities                                                                                        342,763              229,347
Convertible senior notes, net                                                                                         458,176                   —
                      Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 53 of2,719
Deferred revenue, noncurrent
                                                                                      320                                                             1,213
Other liabilities                                                                                                          17,300                     6,626
       Total liabilities                                                                                                  820,958                 237,186
Commitments and contingencies (Note 9)
Stockholders’ equity:
   Preferred stock, par value $0.01 per share: no shares issued or outstanding; 10.0 million shares
   authorized as of December 31, 2018 and 2017                                                                                   —                      —
   Common stock, par value $0.01 per share: 400.0 million shares authorized; 108.0 million and 103.1 million
   shares issued and outstanding as of December 31, 2018 and 2017, respectively                                              1,080                   1,031
   Additional paid-in capital                                                                                              950,693                 753,568
   Accumulated other comprehensive loss                                                                                     (5,724)                 (2,372)
   Accumulated deficit                                                                                                    (529,128)               (398,043)
       Total stockholders’ equity                                                                                         416,921                 354,184
Total liabilities and stockholders’ equity                                                                      $        1,237,879      $         591,370
*See Note 2 for a summary of adjustments

                                                 See Notes to Consolidated Financial Statements.

                                                                         62
Table of Contents

                                                             ZENDESK, INC.
                                              CONSOLIDATED STATEMENTS OF OPERATIONS
                                                   (In thousands, except per share data)


                                                                                                            Year Ended December 31,
                                                                                                                       2017                    2016
                                                                                               2018
                                                                                                                    *As adjusted            *As adjusted
Revenue                                                                                 $         598,746       $         430,165       $         312,844
Cost of revenue (1)                                                                               181,255                 127,422                  93,900
Gross profit                                                                                      417,491                 302,743                 218,944
Operating expenses (1):
   Research and development                                                                       160,260                 115,291                  91,067
   Sales and marketing                                                                            291,668                 211,918                 161,653
   General and administrative                                                                     103,491                  81,680                  64,371
       Total operating expenses                                                                   555,419                 408,889                 317,091
Operating loss                                                                                   (137,928)                (106,146)                (98,147)
Other income (expense), net
   Interest income                                                                                 15,086                      3,542                  1,821
   Interest expense                                                                               (19,882)                        —                    (148)
   Other expense, net                                                                                (467)                    (1,055)                  (153)
       Total other income (expense), net                                                              (5,263)                 2,487                   1,520
Loss before provision for (benefit from) income taxes                                            (143,191)                (103,659)                (96,627)
Provision for (benefit from) income taxes                                                         (12,107)                  (1,518)                    993
Net loss                                                                                $        (131,084) $              (102,141)     $          (97,620)
Net loss per share, basic and diluted                                                   $              (1.24) $                (1.02)   $             (1.05)
Weighted-average shares used to compute net loss per share, basic and diluted                     105,567                  99,918                  93,161


(1) Includes share-based compensation expense as follows:
                                                                                                            Year Ended December 31,
                                                                                                                       2017                    2016
                                                                                               2018
                                                                                                                    *As adjusted            *As adjusted
Cost of revenue                                                                         $          14,835       $           9,040       $           7,045
Research and development                                                                           41,365                  29,970                  27,083
Sales and marketing                                                                                37,882                  24,279                  22,693
                      Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20
General and administrative                                            25,401
                                                                             Page 54 of 320
                                                                                     21,263                                                                  16,608
*See Note 2 for a summary of adjustments

                                                     See Notes to Consolidated Financial Statements.


                                                                            63
Table of Contents

                                                               ZENDESK, INC.
                                              CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS
                                                                (In thousands)


                                                                                                                  Year Ended December 31,
                                                                                                     2018                      2017                       2016
                                                                                                                         *As adjusted                *As adjusted
Net loss                                                                                     $          (131,084) $              (102,141)      $            (97,620)
Other comprehensive gain (loss), before tax:
   Net unrealized loss on available-for-sale investments                                                      (620)                    (247)                       (213)
   Foreign currency translation gain (loss)                                                                     —                       824                        (488)
   Net unrealized gain (loss) on derivative instruments                                                     (2,732)                   3,888                      (2,271)
Other comprehensive gain (loss), before tax                                                                 (3,352)                    4,465                     (2,972)
Tax effect                                                                                                      —                     (1,640)                        —
Other comprehensive gain (loss), net of tax                                                                 (3,352)                   2,825                      (2,972)
Comprehensive loss                                                                           $          (134,436) $               (99,316)      $           (100,592)
*See Note 2 for a summary of adjustments

                                                     See Notes to Consolidated Financial Statements.


                                                                            64
Table of Contents

                                                                ZENDESK, INC.
                                              CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY
                                                                 (In thousands)

                                                                                                Stockholders’ Equity

                                                                                                                                                  Total
                                                       Common Stock                       Treasury Stock
                                                                                                               Accumulated        Accumulated Stockholders’
                                                                          Additional                              Other             Deficit       Equity
                                                     Shares     Amount     Paid-In       Shares   Amount      Comprehensive              * As
                                                                           Capital                                Loss                 adjusted        *As adjusted
Balances as of December 31, 2015                      90,861    $   905   $ 511,183       (535)   $ (652)     $        (2,225)    $     (198,055)     $     311,157
   Issuance of common stock upon exercise of stock
   options                                             2,924         29      25,406         —          —                   —                    —            25,435
   Issuance of common stock for settlement of RSUs     2,894         29          (832)      —          —                   —                    —                 (803)
   Vesting of early exercised stock options               —           1          628        —          —                   —                    —                  629
   Issuance of common stock in connection with
   employee stock purchase plan                          554          7      10,885         —          —                   —                    —            10,892
   Repurchase of common stock                            (38)        —             —        —          —                   —                    —                   —
   Share-based compensation                               —          —       76,419         —          —                   —                    —            76,419
   Tax benefit from share-based award activity            —          —           337        —          —                   —                    —                  337
   Other comprehensive loss, net of income taxes          —          —             —        —          —               (2,972)                  —             (2,972)
   Net loss                                               —          —             —        —          —                   —              (97,620)          (97,620)
Balances as of December 31, 2016                      97,195    $   971   $ 624,026       (535)   $ (652)     $        (5,197)    $     (295,675)     $     323,474
   Issuance of common stock upon exercise of stock
   options                                             2,664         27      31,855         —          —                   —                    —            31,882
   Issuance of common stock for settlement of RSUs     3,145         31      (3,020)        —          —                   —                    —             (2,989)
                        Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 55 of 320
   Vesting of early exercised stock options                    —         1            411          —         —                    —                  —                    412
   Issuance of common stock in connection with
   employee stock purchase plan                              652         6        12,904           —         —                    —                  —               12,910
   Share-based compensation                                    —        —         87,546           —         —                    —                  —               87,546
   Other comprehensive gain, net of income taxes               —        —               —          —         —               2,825                   —                2,825
   Retirement of treasury stock                             (535)        (5)          (647)       535       652                   —                  —                     —
   Cumulative-effect adjustment resulting from the
   adoption of ASU 2016-09 (Note 2)                            —        —             493          —         —                    —                (493)                   —
   Cumulative-effect adjustment resulting from the
   adoption of ASU 2016-16 (Note 2)                            —        —               —          —         —                    —                265                    265
   Net loss                                                    —        —               —          —         —                    —            (102,141)           (102,141)
Balances as of December 31, 2017                        103,121     $ 1,031    $ 753,568           —    $    —    $         (2,372)      $     (398,044)       $    354,184
   Issuance of common stock upon exercise of stock
   options                                                  1,024       10        16,140           —         —                    —                  —               16,150
   Issuance of common stock for settlement of RSUs          3,165       32        (5,245)          —         —                    —                  —               (5,213)
   Issuance of common stock in connection with
   employee stock purchase plan                              728         7        19,766           —         —                    —                  —               19,773
   Share-based compensation                                    —        —        122,160           —         —                    —                  —              122,160
   Equity component of convertible senior notes                —        —         44,304           —         —                    —                  —               44,304
   Other comprehensive loss, net of income taxes               —        —               —          —         —              (3,352)                  —               (3,352)
   Net loss                                                    —        —               —          —         —                    —            (131,084)           (131,084)
Balances as of December 31, 2018                        108,038     $ 1,080    $ 950,693      $    —    $    —    $         (5,724)      $     (529,128)       $    416,921

*See Note 2 for a summary of adjustments. The cumulative-effect reduction to accumulated deficit related to the adoption of ASU 2014-09 as of
December 31, 2015 was $17.9 million.


                                                        See Notes to Consolidated Financial Statements.

                                                                                 65
Table of Contents

                                                                  ZENDESK, INC.
                                                     CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                   (In thousands)

                                                                                                                             Year Ended December 31,
                                                                                                                                         2017                      2016
                                                                                                                  2018
                                                                                                                                      *As adjusted             *As adjusted
Cash flows from operating activities
Net loss                                                                                                     $        (131,084)   $          (102,141)     $        (97,620)
Adjustments to reconcile net loss to net cash provided by operating activities
   Depreciation and amortization                                                                                       36,520                 31,931                 27,506
   Share-based compensation                                                                                           119,483                 84,553                 73,429
   Amortization of deferred costs                                                                                      21,304                 14,434                 10,293
   Amortization of debt discount and issuance costs                                                                    18,766                     —                        —
   Income tax benefit related to convertible senior notes                                                              (13,784)                   —                        —
   Excess tax benefit from share-based award activity                                                                      —                      —                       (337)
   Other                                                                                                                 2,848                   603                  3,106
   Changes in operating assets and liabilities:
       Accounts receivable                                                                                             (30,007)               (21,201)              (11,808)
       Prepaid expenses and other current assets                                                                       (10,620)                (5,112)               (6,248)
       Deferred costs                                                                                                  (40,898)               (22,762)              (15,277)
       Other assets and liabilities                                                                                      6,635                 (5,765)               (3,887)
       Accounts payable                                                                                                  7,534                  1,839                (3,486)
       Accrued liabilities                                                                                               3,844                  6,919                 5,261
       Accrued compensation and related benefits                                                                       15,026                   7,399                 6,055
       Deferred revenue                                                                                                73,053                 51,531                 37,573
           Net cash provided by operating activities                                                                   78,620                 42,228                 24,560
Cash flows from investing activities
                         Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 56 of 320
Purchases of property and equipment                                                                       (35,323)        (16,396)         (20,647)
Internal-use software development costs                                                                    (7,005)         (7,521)          (6,310)
Purchases of marketable securities                                                                       (700,226)       (177,309)        (249,048)
Proceeds from maturities of marketable securities                                                        170,882         116,735            39,690
Proceeds from sales of marketable securities                                                              71,359          31,090            53,951
Cash paid for acquisitions, net of cash acquired                                                          (79,363)        (16,470)                 —
Purchase of strategic investment                                                                          (10,000)            —                    —
          Net cash used in investing activities                                                          (589,676)        (69,871)        (182,364)
Cash flows from financing activities
Proceeds from issuance of convertible senior notes, net of issuance costs paid of $13,561                561,439              —                    —
Purchase of capped call related to convertible senior notes                                               (63,940)            —                    —
Proceeds from exercises of employee stock options                                                         16,150          31,882            25,412
Proceeds from employee stock purchase plan                                                                21,440          14,248            11,004
Taxes paid related to net share settlement of share-based awards                                           (5,213)         (2,989)            (803)
Excess tax benefit from share-based award activity                                                            —               —                337
Other                                                                                                        (813)            —               (323)
          Net cash provided by financing activities                                                      529,063          43,141            35,627
Effect of exchange rate changes on cash, cash equivalents and restricted cash                                 (19)           328              (334)
Net increase (decrease) in cash, cash equivalents and restricted cash                                     17,988          15,826          (122,511)
Cash, cash equivalents and restricted cash at beginning of period                                        110,888          95,062           217,573
Cash, cash equivalents and restricted cash at end of period                                         $    128,876     $   110,888     $      95,062


Reconciliation of cash, cash equivalents and restricted cash to consolidated balance sheets
Cash and cash equivalents                                                                           $    126,518     $   109,370     $      93,677
Restricted cash included in prepaid expenses and other current assets                                       1,643            872               967
Restricted cash included in other assets                                                                     715             646               418
Total cash, cash equivalents and restricted cash                                                    $    128,876     $   110,888     $      95,062


Supplemental cash flow data
Cash paid for interest                                                                              $        699     $        —      $         148
Cash paid for taxes                                                                                 $       2,524    $      1,766    $       1,530
Non-cash investing and financing activities
Share-based compensation capitalized in internal-use software development costs                     $       2,414    $      2,704    $       2,365
Balance of property and equipment in accounts payable and accrued expenses                          $       5,582    $      1,837    $       3,610
Property and equipment acquired through tenant improvement allowances                               $       5,640    $       647     $         237
Share-based compensation capitalized in deferred costs                                              $        866     $       497     $         350
Vesting of early exercised stock options                                                            $         —      $       411     $         628
* See Note 2 for a summary of adjustments.
                                                       See Notes to Consolidated Financial Statements.

                                                                                66
Table of Contents



                                                   NOTES TO CONSOLIDATED FINANCIAL STATEMENTS


Note 1. Organization
        Zendesk was founded in Denmark in 2007 and reincorporated in Delaware in April 2009.
        We are a software development company that provides software as a service, or SaaS, products that are intended to help organizations and
their customers build better experiences. Our product family is built upon a modern architecture that enables us and our customers to rapidly
innovate, adapt our technology in novel ways, and easily integrate with other products and applications. With our origins in customer service, we
have evolved our offerings over time to a family of products and platform that work together to help organizations understand the broader
customer journey, improve communications across all channels, and engage where and when it’s needed most.

        References to Zendesk, the “Company,” “our,” or “we” in these notes refer to Zendesk, Inc. and its subsidiaries on a consolidated basis.
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 57 of 320
Note 2. Summary of Significant Accounting Policies

Basis of Presentation
       The consolidated financial statements have been prepared in accordance with United States Generally Accepted Accounting Principles, or
GAAP. The consolidated financial statements include the accounts of Zendesk, Inc. and its subsidiaries. All intercompany balances and
transactions have been eliminated in consolidation.

Reclassification
     Certain prior year amounts have been reclassified for consistency with the current year presentation. These reclassifications had an
immaterial effect on our reported results of operations.

Use of Estimates
        The preparation of our consolidated financial statements in conformity with GAAP requires management to make certain estimates,
judgments, and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date
of the financial statements, as well as the reported amounts of revenue and expenses during the reported periods.

       Significant items subject to such estimates and assumptions include the fair value of share-based awards, acquired intangible assets,
goodwill, and our convertible senior notes, as well as unrecognized tax benefits, the useful lives of acquired intangible assets and property and
equipment, the capitalization and estimated useful life of costs to obtain customer contracts and internal-use software, variable consideration
related to revenue recognition, financial forecasts used in currency hedging, and impairment of strategic investments.

       These estimates are based on information available as of the date of the financial statements; therefore, actual results could differ from those
estimates.

Segment Information
      Our chief operating decision maker reviews the financial information presented on a consolidated basis for purposes of allocating resources
and evaluating our financial performance. Accordingly, we have determined that we operate in a single operating segment.

Revenue Recognition
       We generate substantially all of our revenue from subscription services, which are comprised of subscription fees from customer accounts
on Zendesk Support and, to a lesser extent, Chat, Talk, Guide, Explore, Sell, and Connect. In addition, we generate revenue by providing additional
features to certain of our subscription plans for a fee that is incremental to the base subscription rate for such plans. Subscription service
arrangements are generally non-cancelable and do not provide for refunds to customers in the event of cancellations or any other right of return.
We record revenue net of sales or excise taxes.

       We also derive revenue from implementation and training services, for which we recognize revenue based on proportional performance, and
Talk usage, for which we recognize revenue based on usage.

                                                                          67
Table of Contents



      Revenues are recognized when control of these services is transferred to our customers, in an amount that reflects the consideration we
expect to be entitled to in exchange for those services.

       We determine revenue recognition through the following steps:

       • Identification of the contract, or contracts, with a customer;
       • Identification of the performance obligations in the contract;

       • Determination of the transaction price;

       • Allocation of the transaction price to the performance obligations in the contract; and

       • Recognition of revenue when, or as, the performance obligations are satisfied.

       Subscription revenue is recognized on a ratable basis over the contractual subscription term of the arrangement beginning on the date that
our service is made available to the customer. Payments received in advance of services being rendered are recorded as deferred revenue.

       In limited circumstances, certain customers have arrangements that provide for a maximum number of users over the subscription term, with
usage measured monthly. Incremental fees are incurred when the maximum number of users is exceeded. In determining the transaction price for
these arrangements, we evaluate the expected usage and estimate any incremental fees that we are entitled to throughout the subscription term and
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 58 of 320
recognize revenue ratably over the subscription term. In making these assessments, we constrain our estimates based on factors that could lead to
a probable significant reversal of cumulative revenue recognized.

      Certain of our product offerings include service-level agreements warranting defined levels of uptime reliability and performance and
permitting those customers to receive credits for future services in the event that we fail to meet those levels. To date, we have not accrued for any
material liabilities in our consolidated financial statements as a result of these service-level agreements.

Deferred Revenue
       We invoice customers for subscriptions to our products in monthly, quarterly, or annual installments. Deferred revenue consists primarily of
customer billings made in advance of performance obligations being satisfied and revenue being recognized, and includes an immaterial amount of
billings for subscriptions with customer cancellation rights. The term between invoicing and when payment is due is not significant and we do not
provide financing arrangements to customers. Deferred revenue associated with performance obligations that are anticipated to be satisfied, and
thus revenue recognized, during the succeeding 12-month period is recorded as current deferred revenue and the remaining portion is recorded as
noncurrent deferred revenue. Deferred revenue associated with implementation, Talk usage, and training services was immaterial as of December 31,
2018 and 2017.

      We invoice customers based on billing schedules established in our contracts. Accounts receivable are recorded when the right to
consideration becomes unconditional.

Cost of Revenue
       Cost of revenue consists primarily of personnel costs (including salaries, share-based compensation, and benefits) for employees associated
with our infrastructure, product support, and professional service organizations, and expenses for hosting capabilities, primarily for third-party
managed hosting services and costs associated with our self-managed colocation data centers. Cost of revenue also includes third-party license
fees, payment processing fees, amortization expense associated with capitalized internal-use software, amortization expense associated with
acquired intangible assets, and allocated shared costs, primarily including facilities, information technology, and security costs.

Cash, Cash Equivalents, and Restricted Cash
       We consider all highly liquid investments purchased with a remaining maturity of three months or less to be cash equivalents. Cash and
cash equivalents are recorded at fair value and consist primarily of bank deposits and money market funds.

                                                                              68
Table of Contents



       As of December 31, 2018, our restricted cash balance was $2.4 million, consisting of $1.6 million pledged for charitable donation and $0.7
million related to deposits for leased office spaces. As of December 31, 2017, our restricted cash balance was $1.5 million, consisting of $0.9 million
pledged for charitable donation and $0.6 million related to a deposit for leased office space. Restricted cash is included within prepaid expenses and
other current assets and other assets on our consolidated balance sheets.

Marketable Securities
        Marketable securities consist of corporate bonds, asset-backed securities, U.S. Treasury securities, money market funds, commercial paper,
agency securities, certificates of deposit, and time deposits. We classify marketable securities as available-for-sale at the time of purchase and
reevaluate such classification as of each balance sheet date. All marketable securities are recorded at their estimated fair values. Unrealized gains
and losses for available-for-sale securities are recorded in other comprehensive gain (loss). We evaluate our investments to assess whether those
with unrealized loss positions are other than temporarily impaired. Impairments are considered other than temporary if they are related to
deterioration in credit risk or if it is likely we will sell the securities before the recovery of their cost basis. Realized gains and losses and declines in
value determined to be other than temporary are determined based on the specific identification method and are reported in other income (expense),
net in the consolidated statements of operations.

Accounts Receivable and Allowance for Doubtful Accounts
       Accounts receivable are recorded at the invoiced amount, net of allowance for doubtful accounts. The allowance is based upon historical
loss patterns, the age of each past due invoice, and an evaluation of the potential risk of loss associated with delinquent accounts. Accounts
receivable deemed uncollectable are charged against the allowance for doubtful accounts when identified. The balance of accounts receivable also
includes contract assets, which are recorded when revenue is recognized in advance of invoicing.

       Our allowance for doubtful accounts consists of the following activity (in thousands):

                                                                                                                            Year Ended December 31,
                                                                                                                           2018                  2017
Allowance for doubtful accounts, beginning balance                                                                  $              1,252    $            1,269
   Additions                                                                                                                       2,667                 3,400
    Write-offs                                                                                                                    (1,348)               (3,417)
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page
                                                                          $
                                                                              59 of2,571
                                                                                     320                                               $           1,252
Allowance for doubtful accounts, ending balance

Costs to Obtain Customer Contracts
       Sales commissions and related expenses are considered incremental and recoverable costs of acquiring customer contracts. These costs are
capitalized and amortized on a straight-line basis over the anticipated period of benefit, which we have estimated to be three years. We determined
the period of benefit by taking into consideration the length of our customer contracts, our technology lifecycle, and other factors. Amortization
expense is recorded in sales and marketing expense within our consolidated statement of operations. Sales commissions paid for contract renewals
are not material.

Property and Equipment
      Property and equipment are stated at cost less accumulated depreciation. Depreciation is calculated using the straight-line method over the
estimated useful lives of the assets. Maintenance and repair costs are charged to expense as incurred. The estimated useful lives of our property
and equipment are as follows:


Furniture and fixtures                                                            5 years
Hosting equipment                                                                 3 years
Computer equipment and licensed software and patents                              3 to 5 years
Leasehold improvements                                                            Shorter of the lease term or estimated useful life

Derivative Instruments and Hedging


                                                                           69
Table of Contents

       We enter into foreign currency forward contracts with certain financial institutions to mitigate the impact of foreign currency fluctuations on
our future cash flows and earnings. All of our foreign currency forward contracts are designated as cash flow hedges. Our foreign currency forward
contracts generally have maturities of 15 months or less.

       We recognize all forward contracts on our balance sheet at fair value as either assets or liabilities. The effective portion of the gain or loss on
each forward contract is reported as a component of accumulated other comprehensive loss and reclassified into earnings, into revenue, cost of
revenue or operating expense in the same period, or periods, during which the hedged transaction affects earnings. The ineffective portion of the
gains or losses, if any, is recorded immediately in other income (expense), net. The change in time value related to our cash flow hedges is excluded
from the assessment of hedge effectiveness and is recorded immediately in other income (expense), net. We evaluate the effectiveness of our cash
flow hedges on a quarterly basis.

       We have a master netting agreement with each of our counterparties, which permits net settlement of multiple, separate derivative contracts
with a single payment. We may also be required to exchange cash collateral with certain of our counterparties on a regular basis. As of
December 31, 2018, we have no restricted cash associated with cash collateral exchanged. GAAP permits companies to present the fair value of
derivative instruments on a net basis according to master netting arrangements. We have elected to present our derivative instruments on a gross
basis in our consolidated financial statements. We do not enter into any derivative contracts for trading or speculative purposes.

Fair Value Measurements
        We measure certain financial instruments at fair value using a fair value hierarchy. A financial instrument’s classification within the fair value
hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Three levels of inputs may be used to measure
fair value:
       Level 1—Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets.
       Level 2—Other inputs that are directly or indirectly observable in the marketplace.
       Level 3—Unobservable inputs that are supported by little or no market activity.

       Our marketable securities are classified within either Level 1 or Level 2, and our foreign currency forward contracts and convertible senior
notes are classified within Level 2. We have no financial assets or liabilities measured using Level 3 inputs. The fair value of our Level 1 marketable
securities is based on quoted market prices of identical underlying securities. The fair value of our Level 2 marketable securities is based on indirect
or directly observable market data, including readily available pricing sources for identical underlying securities that may not be actively
traded. The fair value of our foreign currency forward contracts is based on quoted prices and market observable data of similar instruments in
active markets, such as currency spot rates, forward rates, and LIBOR. The fair value of our convertible senior notes is determined based on the
quoted price of the convertible senior notes in an inactive market.

      For certain other financial instruments, including accounts receivable, accounts payable and other current liabilities, the carrying amounts
approximate their fair value due to the relatively short maturity of these balances.
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 60 of 320
Capitalized Internal-Use Software Costs
       We capitalize certain development costs incurred in connection with software development for our platform and software used in operations.
Costs incurred in the preliminary stages of development are expensed as incurred. Once software has reached the development stage, internal and
external costs, if direct and incremental, are capitalized until the software is substantially complete and ready for its intended use. Capitalization
ceases upon completion of all substantial testing. We also capitalize costs related to specific upgrades and enhancements when it is probable the
expenditures will result in additional functionality. Capitalized costs are recorded as part of property and equipment. Maintenance and training
costs are expensed as incurred.

       Capitalized internal-use software is amortized on a straight-line basis over its estimated useful life and recorded in cost of revenue within the
accompanying consolidated statements of operations. The weighted-average remaining useful life of our capitalized internal-use software was 3.7
years as of December 31, 2018.

                                                                           70
Table of Contents



Business Combinations
        When we acquire businesses, we allocate the purchase price to the net tangible and identifiable intangible assets. Any residual purchase
price is recorded as goodwill. The allocation of the purchase price requires management to make significant estimates in determining the fair values
of assets acquired and liabilities assumed, especially with respect to intangible assets. These estimates can include, but are not limited to, the cash
flows that an asset is expected to generate in the future, the appropriate weighted-average cost of capital, and the cost savings expected to be
derived from acquiring an asset. These estimates are inherently uncertain and unpredictable.

Goodwill, Acquired Intangible Assets, and Impairment Assessment of Long-Lived Assets
        Goodwill. Goodwill represents the excess purchase consideration of an acquired business over the fair value of the net tangible and
identifiable intangible assets. Goodwill is evaluated for impairment annually in the third quarter, and whenever events or changes in circumstances
indicate the carrying value of goodwill may not be recoverable. Triggering events that may indicate impairment include, but are not limited to, a
significant adverse change in customer demand or business climate or a significant decrease in expected cash flows. No impairment charges were
recorded during the years ended December 31, 2018, 2017, or 2016.

        Acquired Intangible Assets. Acquired intangible assets consist of identifiable intangible assets, primarily developed technology and
customer relationships, resulting from our acquisitions. Intangible assets are recorded at fair value on the date of acquisition and amortized over
their estimated useful lives.

        Impairment of Long-Lived Assets. The carrying amounts of our long-lived assets, including property and equipment, capitalized internal-use
software, costs to obtain customer contracts, and acquired intangible assets, are reviewed for impairment whenever events or changes in
circumstances indicate that the carrying value of these assets may not be recoverable or that the useful lives are shorter than originally estimated.
Recoverability of assets to be held and used is measured by comparing the carrying amount of an asset to future undiscounted net cash flows the
asset is expected to generate over its remaining life. If the asset is considered to be impaired, the amount of any impairment is measured as the
difference between the carrying value and the fair value of the impaired asset. If the useful life is shorter than originally estimated, we amortize the
remaining carrying value over the new shorter useful life. There were no material impairments for the years ended December 31, 2018, 2017, and
2016, other than those disclosed in Note 6.

Strategic Investments
       Strategic investments consist of non-controlling equity investments in privately-held companies. We have elected to apply the measurement
alternative for these investments as they do not have readily determinable fair values, measuring them at cost, less any impairment, plus or minus
adjustments resulting from observable price changes in orderly transactions for the identical or a similar investment of the same issuer. An
impairment loss is recorded when events or circumstances indicate a decline in value has occurred. We include strategic investments in other
assets in our consolidated balance sheets.

Share-Based Compensation
       Share-based compensation expense to employees is measured based on the fair value of the awards on the grant date and recognized in our
consolidated statements of operations over the period during which the employee is required to perform services in exchange for the award
(generally the vesting period of the award, which is typically four years). The contractual term of our stock options is typically ten years. We
estimate the fair value of stock options granted using the Black-Scholes option valuation model. We measure the fair value of Restricted Stock
Units, or RSUs, based on the fair value of the underlying shares on the date of grant. Compensation expense for awards with only service
conditions is recognized over the vesting period of the applicable award using the straight-line method. We record share-based compensation
expense for performance-based equity awards using the accelerated attribution method.

       As of December 31, 2018, we had a total of $265.4 million in future period share-based compensation expense related to all equity awards to
be recognized over a weighted average period of 2.7 years.
Advertising Expense
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 61 of 320
       Advertising is expensed as incurred. For the years ended December 31, 2018, 2017, and 2016, advertising expense was $48.2 million, $36.8
million, and $23.9 million, respectively.

                                                                            71
Table of Contents



Government Grants
       We have obtained government grants in certain jurisdictions where we operate. We receive the grant funds as we meet certain commitments,
including targeted levels of employment and/or spending within the local jurisdictions. If we fail to maintain these commitments, we may be required
to repay grant funds received or be ineligible to receive future funding. We recognize grant proceeds to offset costs to which the grants relate on a
straight-line basis when it is reasonably assured that the applicable commitments have been met. For each of the years ended December 31, 2018
and 2017, we recognized grant proceeds of $2.0 million and in 2016 we recognized grant proceeds of $1.2 million in our consolidated statements of
operations.

Income Taxes

          We record income taxes using the asset and liability method, which requires the recognition of deferred tax assets and liabilities for the
expected future tax consequences of events that have been recognized in our consolidated financial statements or tax returns. Deferred tax assets
and liabilities are measured using the tax rates that are expected to apply to taxable income for the years in which those tax assets and liabilities are
expected to be realized or settled. Valuation allowances are provided when necessary to reduce deferred tax assets to the amount expected to be
realized.
         We recognize tax benefits from uncertain tax positions if it is more likely than not that the tax position will be sustained on examination by
the taxing authorities based on the technical merits of the position. Although we believe that we have adequately reserved for our uncertain tax
positions, we can provide no assurance that the final tax outcome of these matters will not be materially different. We make adjustments to these
reserves when facts and circumstances change, such as the closing of a tax audit or the refinement of an estimate. To the extent that the final
outcome of these matters is different than the amounts recorded, such differences will affect the provision for income taxes in the period in which
such determination is made and could have a material impact on our financial condition and results of operations.

       We have elected to record interest accrued and penalties related to unrecognized tax benefits in our consolidated financial statements as a
component of provision for income taxes.


Foreign Currency
      The functional currency of our foreign subsidiaries is the U.S. dollar. Accordingly, monetary balance sheet accounts are remeasured using
exchange rates in effect at the balance sheet dates and non-monetary items are remeasured at historical exchange rates. Expenses are generally
remeasured at the average exchange rates for the period. Foreign currency remeasurement and transaction gains and losses are included in other
income (expense), net and were not material for the years ended December 31, 2018, 2017, and 2016, respectively.

Concentrations of Risk
        Financial instruments potentially exposing us to concentrations of credit risk consist primarily of cash and cash equivalents, restricted cash,
marketable securities, accounts receivable and derivative instruments. We place our cash and cash equivalents with high-credit-quality financial
institutions. However, we maintain balances in excess of the FDIC insurance limits. We do not require our customers to provide collateral to
support accounts receivable and maintain an allowance for doubtful accounts receivable balances. We seek to mitigate counterparty credit risk
related to our derivative instruments by transacting with major financial institutions with high credit ratings.

      At December 31, 2018 and 2017, there were no customers that represented 10% or greater of our accounts receivable balance. There were no
customers that individually exceeded 10% of our revenue in any of the periods presented.

Recently Issued Accounting Pronouncements
       In February 2016, the Financial Accounting Standards Board, or FASB, issued ASU 2016-02, regarding ASC Topic 842 “Leases,” including
subsequent amendments. This new guidance requires lessees to recognize most leases on their balance sheets as right-of-use assets with
corresponding lease liabilities and eliminates certain real estate-specific provisions. The new guidance is effective for annual reporting periods
beginning after December 15, 2018, including interim periods within that reporting period. Early adoption is permitted. We have completed our
process to identify our population of lease arrangements and completed our evaluation of each arrangement under the guidance, including
application of elected practical expedients. We are also finalizing the incremental borrowing rate for each arrangement. We plan to adopt utilizing
the modified retrospective method of transition. While the adoption remains in progress, we expect that adoption will result in the recognition of
right-of-use assets and lease liabilities that were not previously recognized, which will increase total assets and liabilities on our consolidated
balance sheet.

                                                                            72
Table of Contents   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 62 of 320


       In June 2016, the FASB issued ASU 2016-13, “Financial Instruments - Credit Losses: Measurement of Credit Losses on Financial
Instruments,” which changes the impairment model for most financial assets. The new model uses a forward-looking expected loss method, which
will generally result in earlier recognition of allowances for losses. The standard is effective for annual reporting periods beginning after
December 15, 2019, including interim periods within that reporting period. Early adoption is permitted. We are currently evaluating the effect of this
standard on our consolidated financial statements.

       In January 2017, the FASB issued ASU 2017-04, regarding ASC Topic 350 “Simplifying the Test for Goodwill Impairment,” which simplifies
the required methodology to calculate an impairment charge for goodwill. The standard is effective for fiscal years beginning after December 15,
2019, however early adoption is permitted. We do not expect the adoption of this standard to have a material effect on our consolidated financial
statements.

       In August 2017, the FASB issued ASU 2017-12, regarding ASC Topic 815 “Derivatives and Hedging.” This amendment simplifies various
aspects of hedge accounting, including the measurement and presentation of hedge ineffectiveness and certain documentation and assessment
requirements. The amendment also makes more hedging strategies eligible for hedge accounting. The guidance is effective for annual reporting
periods beginning after December 15, 2018, including interim periods within that reporting period. Early adoption is permitted. We do not expect the
adoption of this standard to have a material effect on our consolidated financial statements.

       In February 2018, the FASB issued ASU 2018-02, “Income Statement - Reporting Comprehensive Income,” which provides for the
reclassification of the effect of remeasuring deferred tax balances related to items within accumulated other comprehensive income to retained
earnings resulting from the Tax Cuts and Jobs Act, or Tax Act. The guidance is effective for annual reporting periods beginning after December 15,
2018, including interim periods within that reporting period. Early adoption is permitted. We do not expect the adoption of this standard to have a
material effect on our consolidated financial statements.

       In June 2018, the FASB issued ASU 2018-07, regarding ASC Topic 718 “Compensation - Stock Compensation,” which largely aligns the
accounting for share-based compensation for non-employees with employees. The guidance is effective for annual reporting periods beginning
after December 15, 2018, including interim periods within that reporting period. Early adoption is permitted. We do not expect the adoption of this
standard to have a material effect on our consolidated financial statements.

      In June 2018, the FASB issued ASU 2018-08, regarding ASC Topic 958 “Not-for-Profit Entities,” which clarified the guidance on how entities
determine whether to account for a transfer of assets as an exchange transaction or a contribution. The guidance is effective for annual reporting
periods beginning after December 15, 2018, including interim periods within that reporting period. Early adoption is permitted. We do not expect the
adoption of this standard to have a material effect on our consolidated financial statements.

       In August 2018, the FASB issued ASU 2018-13, regarding ASC Topic 820 “Fair Value Measurement,” which modifies the disclosure
requirements for fair value measurements for certain types of investments. The guidance is effective for annual reporting periods beginning after
December 15, 2019, including interim periods within that reporting period. Early adoption is permitted. We do not expect the adoption of this
standard to have a material effect on our consolidated financial statements.

       In August 2018, the FASB issued ASU 2018-15, regarding ASC Topic 350-40 “Intangibles - Internal-Use Software,” which aligns the
requirements for capitalizing implementation costs incurred in a hosting arrangement that is a service contract with the requirements for capitalizing
implementation costs incurred to develop or obtain internal-use software. The guidance is effective for annual reporting periods beginning after
December 15, 2019, including interim periods within that reporting period. We plan to early adopt this standard in the first quarter of 2019 on a
prospective basis. We do not expect adoption to have a material effect on our consolidated financial statements.

Recently Adopted Accounting Pronouncements

       In March 2016, the FASB issued ASU 2016-09, regarding ASC Topic 718 “Compensation - Stock Compensation.” This amendment changes
certain aspects of accounting for share-based awards to employees, including the recognition of income tax effects of awards when the awards vest
or are settled, requirements on net share settlement to cover tax withholding, and accounting for forfeitures. We adopted the standard in the first
quarter of 2017.

                                                                          73
Table of Contents



       As required by the new standard, we now recognize excess tax effects from share-based awards as a component of provision for income
taxes in our statement of operations when awards vest or are settled. Upon adoption, we recorded a deferred tax asset of $52.8 million to reflect, on
a modified retrospective basis, the previously unrecognized excess tax benefits; however, the deferred tax asset was fully offset by a valuation
allowance, resulting in no impact to our consolidated financial statements. In our statement of cash flows, we no longer classify excess tax benefits
as a reduction from operating cash flows. This change was made prospectively beginning with the quarter ended March 31, 2017.

       We also elected to account for forfeitures as they occur, therefore share-based compensation expense for the years ended December 31,
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 63 of 320
2018 and 2017 have been calculated based on actual forfeitures in our consolidated statement of operations, rather than our previous approach
which was net of estimated forfeitures. The cumulative-effect adjustment of this change on a modified retrospective basis was not material. Share-
based compensation expense for the year ended December 31, 2016 was recorded net of estimated forfeitures.

       In May 2014, the FASB issued new revenue guidance under ASU 2014-09 that provides principles for recognizing revenue when promised
goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled in exchange for
the promised goods or services provided to customers. ASC 606 and ASC 340-40 also require the deferral of incremental costs of obtaining
contracts with customers and subsequent amortization of those costs over the period of anticipated benefit. Collectively, we refer to this guidance
as “ASC 606.”

       We adopted ASC 606 on January 1, 2018, utilizing the full retrospective method of transition. The adoption resulted in changes to our
accounting policies for revenue recognition and incremental costs to acquire contracts, as described below. We applied ASC 606 using the
following practical expedients:

    •    consideration allocated to the remaining performance obligations and an explanation of when we expect to recognize that amount as
         revenue is not disclosed for comparative periods prior to the adoption date;
    •    completed contracts that included variable consideration utilize the final transaction price rather than an estimation of variable
         consideration for comparative periods prior to the adoption date; and
    •    costs of obtaining contracts with customers are expensed when the amortization period would have been one year or less.

       The effect of adopting ASC 606 on our 2017 and 2016 revenues was not material. The primary effect relates to the deferral of sales
commissions and other incremental costs to acquire contracts, which we historically expensed as incurred. The impact of adoption is summarized in
the tables below. Under ASC 606, all incremental costs to acquire contracts are capitalized and amortized on a straight-line basis over the
anticipated period of benefit, which we have determined to be three years.

       In August 2016, the FASB issued ASU 2016-15, regarding ASC Topic 230 “Statement of Cash Flows.” This update addresses eight specific
cash flow issues with the objective of reducing diversity in practice. The new guidance is effective for annual reporting periods beginning
after December 15, 2017, including interim periods within that reporting period. We adopted this standard in the first quarter of 2018. The adoption
did not have an effect on our consolidated financial statements.

        In November 2016, the FASB issued ASU 2016-18, “Statement of Cash Flows - Restricted Cash,” which requires entities to show the
changes in the total of cash, cash equivalents, restricted cash and restricted cash equivalents in the statement of cash flows. We adopted this
standard in the first quarter of 2018 on a retrospective basis, resulting in an immaterial change to our previously reported statements of cash flows
for the years ended December 31, 2017 and 2016, which is summarized in the table below.

       In January 2017, the FASB issued ASU 2017-01, “Business Combinations - Clarifying the Definition of a Business,” which clarifies
the definition of a business when evaluating whether transactions should be accounted for as acquisitions or disposals of assets or businesses.
We adopted this standard in the first quarter of 2018. The adoption did not have an effect on our consolidated financial statements.

       In March 2018, the FASB issued ASU 2018-05, which amends ASC Topic 740 “Income Taxes” to conform with SEC Staff Accounting Bulletin
118, issued in December 2017. The guidance was issued to address the application of GAAP in situations when a registrant does not have the
necessary information available, prepared, or analyzed (including computations) in reasonable detail to complete the accounting for certain income
tax effects of the Tax Act. The standard is effective upon issuance. We finalized our assessment of the Tax Act in the fourth quarter of 2018 and
determined that changes to our initial assessments of and its effects on our income taxes are not material.


                                                                          74
Table of Contents

       We adjusted our consolidated financial statements from amounts previously reported due to the adoption of ASC 606 and ASU 2016-18.
Select consolidated balance sheet line items, which reflect the adoption of ASC 606 are as follows (in thousands):


                                                                                                                 December 31, 2017
                                                                                                 As Previously
                                                                                                   Reported          Adjustments         As Adjusted
    Assets
    Deferred costs                                                                           $              —    $         15,771    $         15,771
    Deferred costs, noncurrent                                                                              —              15,395              15,395
    Liabilities and stockholders’ equity
    Deferred revenue                                                                         $         174,524 $           (1,377)   $        173,147
    Accumulated deficit                                                                      $        (430,586) $          32,543    $       (398,043)
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 64 of 320
       Select audited consolidated statement of operations line items, which reflect the adoption of ASC 606 are as follows (in thousands, except
per share data):


                                                                                                           Year Ended December 31, 2017
                                                                                              As Previously
                                                                                                Reported              Adjustments             As Adjusted
    Revenue                                                                                  $      430,492       $           (327)       $        430,165
    Operating expenses:
     Sales and marketing                                                                            220,742                 (8,824)                211,918
    Operating loss                                                                                 (114,643)                 8,497                (106,146)
    Net loss                                                                                 $     (110,638) $               8,497        $       (102,141)
    Net loss per share, basic and diluted                                                    $        (1.11) $                0.09        $          (1.02)


                                                                                                           Year Ended December 31, 2016
                                                                                              As Previously
                                                                                                Reported              Adjustments             As Adjusted
    Revenue                                                                                  $      311,999       $            845        $        312,844
    Operating expenses:
     Sales and marketing                                                                            166,987                 (5,334)                161,653
    Operating loss                                                                                 (104,326)                 6,179                 (98,147)
    Net loss                                                                                 $     (103,799) $               6,179        $        (97,620)
    Net loss per share, basic and diluted                                                    $        (1.11) $                0.06        $          (1.05)

      Select audited consolidated statement of cash flows line items, which reflect the adoption of ASC 606 and ASU 2016-18 are as follows (in
thousands):


                                                                         75
Table of Contents


                                                                                                      Year Ended December 31, 2017
                                                                                           As Previously
                                                                                             Reported             Adjustments             As Adjusted
    Cash flows from operating activities
    Net loss                                                                           $         (110,638) $                8,497     $           (102,141)
    Adjustments to reconcile net loss to net cash provided by operating activities:
     Share-based compensation                                                                     85,049                     (496)                  84,553
     Amortization of deferred costs                                                                   —                    14,434                   14,434
     Changes in operating assets and liabilities:
       Prepaid expenses and other current assets                                                  (5,055)                     (57)                  (5,112)
       Deferred costs                                                                                 —                   (22,762)                 (22,762)
       Other assets and liabilities                                                               (5,955)                     190                   (5,765)
       Deferred revenue                                                                           51,204                      327                   51,531
           Net cash provided by operating activities                                              42,095                     133                    42,228
    Net increase in cash, cash equivalents and restricted cash                                    15,693                      133                   15,826
    Cash, cash equivalents and restricted cash at beginning of period                             93,677                    1,385                   95,062
    Cash, cash equivalents and restricted cash at end of period                        $         109,370      $             1,518     $            110,888


                                                                                                      Year Ended December 31, 2016
                                                                                           As Previously
                                                                                             Reported             Adjustments             As Adjusted
    Cash flows from operating activities
    Net loss                                                                           $         (103,799) $                6,179     $            (97,620)
    Adjustments to reconcile net loss to net cash provided by operating activities:
     Share-based compensation                                                                     73,779                     (350)                  73,429
     Amortization of deferred costs                                                                   —                    10,293                   10,293
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 65 of 320
      Changes in operating assets and liabilities:
       Prepaid expenses and other current assets                                                   (6,286)                     38           (6,248)
       Deferred costs                                                                                  —                  (15,277)         (15,277)
        Deferred revenue                                                                           38,418                    (845)          37,573
          Net cash provided by operating activities                                                24,522                     38            24,560
    Net increase in cash, cash equivalents and restricted cash                                   (122,549)                    38          (122,511)
    Cash, cash equivalents and restricted cash at beginning of period                             216,226                  1,347           217,573
    Cash, cash equivalents and restricted cash at end of period                          $         93,677    $             1,385     $      95,062



Note 3. Business Combinations

FutureSimple Inc.
      On September 10, 2018, we completed the acquisition of FutureSimple Inc., or FutureSimple, the developer of Base, a sales force automation
software product. We acquired FutureSimple for purchase consideration of $81.0 million in cash. We incurred transaction costs of $1.6 million in
connection with the acquisition, which were included within general and administrative expenses.


                                                                          76
Table of Contents

       The fair value of assets acquired and liabilities assumed was based on a preliminary valuation, and our estimates and assumptions are
subject to change within the measurement period. The primary area that remains preliminary relates to the evaluation of certain tax-related items.
The total purchase consideration was allocated to the assets acquired and liabilities assumed as set forth below (in thousands). During the three
months ended December 31, 2018, we made adjustments to the preliminary purchase price allocation, primarily related to the fair value of the
customer relationships and backlog intangible assets, resulting in a decrease to goodwill of $0.6 million. The excess of the purchase price over the
net assets acquired was recorded as goodwill. Goodwill generated from the acquisition is primarily attributable to assembled workforce and
expected growth from the expansion of the scope of and market opportunity for our products. Goodwill is not deductible for income tax purposes.
Goodwill will not be amortized but instead will be tested for impairment at least annually and more frequently if certain indicators of impairment are
present.

    Net tangible liabilities acquired                                                                                 $                     (3,030)
    Identifiable intangible assets:
       Developed technology                                                                                                                 19,000
       Customer relationships                                                                                                               10,400
       Backlog                                                                                                                               2,200
    Goodwill                                                                                                                                52,453
        Total purchase consideration                                                                                  $                     81,023


       The developed technology, customer relationships, and backlog intangible assets were assigned useful lives of 6.5, 5.0, and 2.0 years,
respectively.

        In connection with the acquisition, we granted cash and share-based retention awards to certain employees of FutureSimple. The cash
awards vest over a required service period and the share-based awards vest upon fulfillment of certain service and performance conditions. Each
retention award will be recorded as expense based on the fulfillment of such service and performance conditions, as applicable, and is not included
in the total purchase consideration.

       From the date of the acquisition, the results of operations of FutureSimple have been included in and are immaterial to our consolidated
financial statements. Pro forma revenue and results of operations have not been presented because the historical results of FutureSimple are not
material to our consolidated financial statements in any period presented.

Outbound Solutions, Inc.
       On April 27, 2017, we completed the acquisition of Outbound Solutions, Inc., or Outbound, a provider of software that enables companies to
deliver intelligent, behavior-based messages across multiple channels. We acquired Outbound for purchase consideration of $16.6 million in cash.

       The total purchase consideration was allocated to the assets acquired and liabilities assumed as set forth below (in thousands). The excess
of the purchase price over the net assets acquired was recorded as goodwill. Goodwill generated from the acquisition is primarily attributable to
expected growth from the expansion of the scope of and market opportunity for our products. Goodwill is not deductible for income tax purposes.
Goodwill will not be amortized but instead will be tested for impairment at least annually and more frequently if certain indicators of impairment are
present.
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 66 of 320
    Net tangible assets acquired                                                                                  $                        96
    Net deferred tax liability recognized                                                                                                (492)
    Identifiable intangible assets:
       Developed technology                                                                                                             3,200
       Customer relationships                                                                                                             410
    Goodwill                                                                                                                           13,350
        Total purchase consideration                                                                              $                    16,564

       The developed technology and customer relationships intangible assets were assigned useful lives of 6.5 and 3.5 years, respectively.

                                                                        77
Table of Contents



       From the date of the acquisition, the results of operations of Outbound have been included in and are immaterial to our consolidated
financial statements. Pro forma revenue and results of operations have not been presented because the historical results of Outbound are not
material to our consolidated financial statements in any period presented.


Note 4. Financial Instruments

Investments
      The following tables present information about our financial assets measured at fair value on a recurring basis as of December 31, 2018 and
2017 based on the three-tier fair value hierarchy (in thousands):
                                                                                                       Fair Value Measurement at
                                                                                                           December 31, 2018
                                                                                            Level 1              Level 2               Total
Description
Corporate bonds                                                                        $              —    $          460,210   $         460,210
Asset-backed securities                                                                               —               127,078             127,078
U.S. Treasury securities                                                                              —                58,039              58,039
Money market funds                                                                                57,758                   —               57,758
Commercial paper                                                                                      —                38,900              38,900
Agency securities                                                                                     —                11,256              11,256
Certificates of deposit and time deposits                                                             —                 3,200               3,200
   Total                                                                               $          57,758   $          698,683   $         756,441
Included in cash and cash equivalents                                                                                           $             62,557
Included in marketable securities                                                                                               $         693,884


                                                                                                       Fair Value Measurement at
                                                                                                           December 31, 2017
                                                                                            Level 1              Level 2               Total
Description
Corporate bonds                                                                        $              —    $          149,069   $         149,069
Money market funds                                                                                32,832                   —               32,832
U.S. Treasury securities                                                                              —                28,382              28,382
Asset-backed securities                                                                               —                27,738              27,738
Commercial paper                                                                                      —                19,622              19,622
Agency securities                                                                                     —                14,911              14,911
   Total                                                                               $          32,832   $          239,722   $         272,554
Included in cash and cash equivalents                                                                                           $             37,531
Included in marketable securities                                                                                               $         235,023

       There were no transfers between fair value measurement levels during the years ended December 31, 2018 or 2017.
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 67 of 320
     Gross unrealized gains and losses for cash equivalents and marketable securities as of December 31, 2018 and 2017 were not material. As of
December 31, 2018 and 2017, there were no securities that were in an unrealized loss position for more than twelve months.

       The following table classifies our marketable securities by contractual maturity as of December 31, 2018 and 2017 (in thousands):
                                                                                                                    December 31,          December 31,
                                                                                                                        2018                  2017
Due in one year or less                                                                                         $          300,213    $          137,576
Due after one year and within five years                                                                                   393,671                97,447
   Total                                                                                                        $          693,884    $          235,023



                                                                         78
Table of Contents

      As of December 31, 2018 and 2017, the balance of strategic investments without readily determinable fair values was $10.0 million and none,
respectively. There have been no adjustments to the carrying value of strategic investments resulting from impairments or observable price
changes.

      For our other financial instruments, including accounts receivable, accounts payable, and other current liabilities, the carrying amounts
approximate their fair values due to the relatively short maturity of these balances.

Derivative Instruments and Hedging

       To mitigate the effect of foreign currency fluctuations on our future cash flows and earnings, we enter into foreign currency forward
contracts with certain financial institutions and designate those contracts as cash flow hedges. As of December 31, 2018, the balance of
accumulated other comprehensive loss included an unrecognized net loss of $1.8 million related to the effective portion of changes in the fair value
of foreign currency forward contracts designated as cash flow hedges. As of December 31, 2018, we have no cash collateral related to our cash flow
hedges. We expect to reclassify a net loss of $2.0 million into earnings over the next 12 months associated with our cash flow hedges.

       The following tables present information about our derivative instruments on our consolidated balance sheet as of December 31, 2018 and
2017 (in thousands):


                                                                                                 December 31, 2018
                                                                          Asset Derivatives                              Liability Derivatives
                                                                  Balance Sheet            Fair Value            Balance Sheet             Fair Value
Derivative Instrument                                               Location                (Level 2)              Location                 (Level 2)
Foreign currency forward contracts                           Other current assets     $            2,047      Accrued liabilities     $            4,862
   Total                                                                              $            2,047                              $            4,862



                                                                                                 December 31, 2017
                                                                          Asset Derivatives                              Liability Derivatives
                                                                  Balance Sheet            Fair Value            Balance Sheet             Fair Value
Derivative Instrument                                               Location                (Level 2)              Location                 (Level 2)
Foreign currency forward contracts                           Other current assets     $            2,359      Accrued liabilities     $            1,220
   Total                                                                              $            2,359                              $            1,220

       Our foreign currency forward contracts had a total notional value of $200.3 million and $139.7 million as of December 31, 2018 and 2017,
respectively.

      The following table presents information about our derivative instruments on our statements of operations for the years ended December 31,
2018 and 2017 (in thousands):


                                                                       Year Ended December 31, 2018                  Year Ended December 31, 2017
                                              Location of Loss                            Loss Reclassified                           Loss Reclassified
                                              Reclassified into     Loss Recognized       from AOCI into        Gain Recognized       from AOCI into
Derivative Instrument                            Earnings               in AOCI               Earnings             in AOCI                Earnings
Foreign currency forward contracts          Revenue, cost of
                                            revenue, operating
                    Case 3:19-cv-06968-CRB Document
                                               $
                                                    54-4    Filed 06/29/20
                                                      (4,050) $
                                                                              Page 68 of3,663
                                                                      (1,318) $
                                                                                           320 $                                                     (225)
                                             expenses
   Total                                                           $           (4,050) $           (1,318)    $           3,663         $            (225)

      Amounts recognized in earnings related to excluded time value and hedge ineffectiveness for the years ended December 31, 2018 and 2017
were not material.

                                                                          79
Table of Contents



Convertible Senior Notes
        As of December 31, 2018, the fair value of our convertible senior notes was $645.3 million. The fair value was determined based on the
quoted price of the convertible senior notes in an inactive market on the last trading day of the reporting period and has been classified as Level 2
in the fair value hierarchy.



Note 5. Costs to Obtain Customer Contracts

       The balances of deferred costs to obtain customer contracts were $51.6 million and $31.2 million as of December 31, 2018 and 2017,
respectively. Amortization expense for these deferred costs was $21.3 million, $14.4 million, and $10.3 million for years ended December 31, 2018,
2017, and 2016, respectively. There were no impairment losses related to these deferred costs for the periods presented.



Note 6. Property and Equipment
       Property and equipment, net consists of the following (in thousands):

                                                                                                           December 31, 2018            December 31, 2017
Leasehold improvements                                                                                                51,832                       28,113
Capitalized internal-use software                                                                                     36,444                       31,593
Hosting equipment                                                                                                     34,105                       37,222
Computer equipment and licensed software and patents                                                                  21,100                       16,316
Furniture and fixtures                                                                                                11,550                        9,581
Construction in progress                                                                                              10,538                       11,220
   Total                                                                                                             165,569                      134,045
Less accumulated depreciation and amortization                                                                       (89,915)                     (74,888)
Property and equipment, net                                                                            $              75,654        $              59,157

       Depreciation expense was $23.9 million, $20.3 million, and $16.2 million for the years ended December 31, 2018, 2017, and 2016, respectively.

        Amortization expense of capitalized internal-use software was $5.9 million, $7.7 million, and $7.4 million during the years ended December 31,
2018, 2017, and 2016, respectively. We recorded impairment losses of $2.2 million to construction in progress during the year ended December 31,
2018, which were included within research and development expenses on our consolidated statements of operations. The carrying value of
capitalized internal-use software at December 31, 2018 and 2017 was $19.2 million and $17.7 million, respectively, including $2.7 million and $8.7
million in construction in progress, respectively.


Note 7. Goodwill and Acquired Intangible Assets
       The changes in the carrying amount of goodwill for the two years ended December 31, 2018 are as follows (in thousands):


Balance as of December 31, 2016                                                                                                 $                  45,347
   Goodwill acquired                                                                                                                               13,350
   Foreign currency translation adjustments                                                                                                           434
Balance as of December 31, 2017                                                                                                                    59,131
   Goodwill acquired                                                                                                                               52,453
Balance as of December 31, 2018                                                                                                 $                 111,584


      The following tables present information about our acquired intangible assets subject to amortization as of December 31, 2018 and 2017 (in
thousands):
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 69 of 320
                                                                          80
Table of Contents


                                                                                                         As of December 31, 2018
                                                                                                                                             Weighted Average
                                                                                                    Accumulated                              Remaining Useful
                                                                          Cost                      Amortization              Net                  Life
                                                                                                                                                (In years)
Developed technology                                               $           31,000       $               (8,151)       $         22,849                    5.5
Customer relationships                                                         11,310                       (1,249)                 10,061                    4.6
Backlog                                                                         2,200                         (367)                  1,833                    1.7
                                                                   $           44,510       $               (9,767)       $         34,743


                                                                                            As of December 31, 2017
                                                                                                    Foreign Currency                         Weighted Average
                                                                       Accumulated                    Translation                            Remaining Useful
                                                     Cost              Amortization                   Adjustments             Net                  Life
                                                                                                                                                 (In years)
Developed technology                           $          17,200   $              (9,835)       $                  (93)   $          7,272                    3.7
Customer relationships                                     2,210                  (1,549)                          (30)                631                    2.4
                                               $          19,410   $             (11,384)       $              (123)      $          7,903

      During the second quarter of 2018, we removed developed technology and customer relationships intangible assets from our consolidated
balance sheet, which had become fully amortized. Amortization expense of acquired intangible assets for the years ended December 31, 2018 and
2017 was $4.8 million and $3.8 million, respectively.

       Estimated future amortization expense as of December 31, 2018 is as follows (in thousands):

2019                                                                                                                                    $                8,780
2020                                                                                                                                                     6,839
2021                                                                                                                                                     5,494
2022                                                                                                                                                     5,494
2023                                                                                                                                                     4,722
Thereafter                                                                                                                                               3,414
                                                                                                                                        $              34,743


Note 8. 0.25% Convertible Senior Notes and Capped Call

       In March 2018, we issued $575.0 million aggregate principal amount of 0.25% convertible senior notes due March 15, 2023 in a private
offering (the “Notes”). The Notes are unsecured obligations and bear interest at a fixed rate of 0.25% per annum, payable semi-annually in arrears
on March 15 and September 15 of each year, commencing on September 15, 2018. The total net proceeds from the offering, after deducting initial
purchase discounts and estimated debt issuance costs, were approximately $561.4 million.

       Each $1,000 principal amount of the Notes will initially be convertible into 15.8554 shares of our common stock, the “Conversion Option,”
which is equivalent to an initial conversion price of approximately $63.07 per share, subject to adjustment upon the occurrence of specified events.
The Notes will be convertible at the option of the holders at any time prior to the close of business on the business day immediately preceding
December 15, 2022, only under the following circumstances: (1) during any calendar quarter commencing after the calendar quarter ending on
June 30, 2018 (and only during such calendar quarter), if the last reported sale price of our common stock for at least 20 trading days (whether or not
consecutive) during a period of 30 consecutive trading days ending on the last trading day of the immediately preceding calendar quarter is greater
than or equal to 130% of the conversion price on each applicable trading day; (2) during the five business day period after any five consecutive
trading day period, the “Measurement Period,” in which the trading price per $1,000 principal amount of notes for each trading day of the
Measurement Period was less than 98% of the product of the last reported sale price of our common stock and the conversion rate on each such
trading day; or (3) upon the occurrence of specified corporate events (as set forth in the indenture). On or after December 15, 2022 until the close of
business on the second scheduled trading day immediately preceding the maturity date, holders may convert their Notes at any time, regardless

                                                                          81
Table of Contents

of the foregoing circumstances. Upon conversion, we will pay or deliver, as the case may be, cash, shares of our common stock or a combination of
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 70 of 320
cash and shares of our common stock, at our election. If certain specified fundamental changes occur (as set forth in the indenture governing the
Notes) prior to the maturity date, holders of the Notes may require us to repurchase for cash all or any portion of their notes at a repurchase price
equal to 100% of the principal amount of the Notes to be repurchased, plus accrued and unpaid interest to, but excluding, the fundamental change
repurchase date. In addition, if specific corporate events occur prior to the applicable maturity date, we will increase the conversion rate for a holder
who elects to convert their notes in connection with such a corporate event in certain circumstances. It is our current intent and policy to settle
conversions through combination settlement with a specified dollar amount of $1,000 per $1,000 principal amount of Notes. During the three and
twelve months ended December 31, 2018, the conditions allowing holders of the Notes to convert have not been met. The Notes are therefore not
convertible during the three and twelve months ended December 31, 2018 and are classified as long-term debt.

       In accounting for the transaction, the Notes were separated into liability and equity components. The carrying amount of the liability
component was calculated by measuring the fair value of a similar debt instrument that does not have an associated conversion feature. The
carrying amount of the equity component representing the Conversion Option was $125.0 million and was determined by deducting the fair value of
the liability component from the par value of the Notes. The equity component was recorded in additional paid-in capital and is not remeasured as
long as it continues to meet the conditions for equity classification. The excess of the principal amount of the liability component over its carrying
amount, the “Debt Discount,” is amortized to interest expense over the contractual term of the Notes at an effective interest rate of 5.26%.

       In accounting for the debt issuance costs of $13.6 million related to the Notes, we allocated the total amount incurred to the liability and
equity components of the Notes based on their relative values. Issuance costs attributable to the liability component were $10.6 million and are
amortized to interest expense using the effective interest method over the contractual term of the Notes. Issuance costs attributable to the equity
component were netted with the equity component in additional paid-in capital.

       The net carrying amount of the liability component of the Notes is as follows (in thousands):

                                                                                                   December 31, 2018            December 31, 2017
     Principal                                                                                 $                  575,000 $                         —
     Unamortized Debt Discount                                                                                   (107,494)                          —
     Unamortized issuance costs                                                                                    (9,330)                          —
     Net carrying amount                                                                       $                 458,176    $                       —

       The net carrying amount of the equity component of the Notes is as follows (in thousands):
                                                                                                   December 31, 2018            December 31, 2017
     Debt Discount for Conversion Option                                                       $                 124,976 $                          —
     Issuance costs                                                                                               (2,948)                           —
     Net carrying amount                                                                       $                 122,028    $                       —

       Interest expense related to the Notes is as follows (in thousands):

                                                                                                             Year Ended December 31,
                                                                                                          2018                         2017
    Contractual interest expense                                                               $                    1,116   $                       —
    Amortization of Debt Discount                                                                                  17,482                           —
    Amortization of issuance costs                                                                                  1,284                           —
    Total interest expense                                                                     $                   19,882   $                       —



                                                                             82
Table of Contents

       In connection with the pricing of the Notes, we entered into privately negotiated capped call transactions with certain counterparties, the
“Capped Calls.” The Capped Calls each have an initial strike price of approximately $63.07 per share, subject to certain adjustments, which
correspond to the initial conversion price of the Notes. The Capped Calls have initial cap prices of $95.20 per share, subject to certain adjustments.
The Capped Calls cover, subject to anti-dilution adjustments, approximately 9.1 million shares of our common stock. Conditions that cause
adjustments to the initial strike price of the Capped Calls mirror conditions that result in corresponding adjustments for the Notes. The Capped
Calls are generally intended to reduce or offset the potential dilution to our common stock upon any conversion of the Notes with such reduction
or offset, as the case may be, subject to a cap based on the cap price. For accounting purposes, the Capped Calls are separate transactions, and not
part of the terms of the Notes. As these transactions meet certain accounting criteria, the Capped Calls are recorded in stockholders' equity and are
not accounted for as derivatives. The cost of $63.9 million incurred in connection with the Capped Calls was recorded as a reduction to additional
paid-in capital.

       The difference between the Debt Discount and the total cost of the Capped Call, and the difference between the calculation of the book and
tax allocation of debt issuance costs between the liability and equity components of the Notes, resulted in a difference between the carrying
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 71 of 320
amount and tax basis of the Notes. This taxable temporary difference resulted in the recognition of a $13.8 million net deferred tax liability which was
recorded as an adjustment to additional paid-in capital. The creation of the deferred tax liability represents a source of future taxable income which
supports realization of a portion of the income tax benefit associated with our loss from operations. Therefore, we recorded a net income tax benefit
of $13.8 million in our consolidated statement of operations for the year ended December 31, 2018.

      The net impact to our stockholders' equity, included in additional paid-in capital, of the above components of the Notes is as follows (in
thousands):


    Conversion Option                                                                                                   $                   124,976
    Purchase of Capped Calls                                                                                                                (63,940)
    Issuance costs                                                                                                                           (2,948)
    Net deferred tax liability                                                                                                              (13,784)
    Total                                                                                                               $                       44,304




Note 9. Commitments and Contingencies

        As of December 31, 2018, our contractual obligations are as follows for the years ending December 31 (in thousands):


                                                            (1)   Purchase Commitments         Convertible Senior
                                        Lease Obligations                                                                   Total
                                                                           (2)                     Notes (3)
2019                                $                24,848       $               63,200   $                1,438   $                 89,486
2020                                                 24,188                       58,201                    1,438   $                 83,827
2021                                                 22,220                       55,174                    1,438   $                 78,832
2022                                                 20,683                       55,001                    1,438   $                 77,122
2023                                                 15,575                       55,001                  575,299   $                645,875
Thereafter                                           30,786                           —                        —    $                 30,786
Total                               $               138,300       $              286,577   $              581,051   $               1,005,928

(1) Represents obligations to make payments under non-cancellable lease agreements for our corporate headquarters and worldwide offices.

(2) Primarily relates to third-party managed hosting services.

(3) Consists of principal and interest payments. The $575.0 million in principal is due March 2023.



                                                                            83
Table of Contents


Leases
       We lease office space under noncancelable operating leases with various expiration dates. Certain of the office space lease agreements
contain rent holidays or rent escalation provisions. Rent holiday and rent escalation provisions are considered in determining the straight-line
expense to be recorded over the lease term. The lease term begins on the date of initial possession of the leased property for purposes of
recognizing lease expense on a straight-line basis over the term of the lease. For the years ended December 31, 2018, 2017, and 2016, rent expense
was $19.3 million, $12.3 million, and $9.9 million, respectively. Deferred rent of $14.2 million and $6.4 million as of December 31, 2018 and 2017
respectively, is included in other liabilities.

      As of December 31, 2018, we are the sublessor for certain of our office space for which the remaining amount of rent to be received over the
noncancelable terms of the subleases is approximately $6.4 million.

      In January 2019, we renewed an existing operating lease agreement for which the remaining anticipated amount of rent to be paid over the
noncancelable term of the lease is approximately $10.0 million.

Letters of Credit
      As of December 31, 2018 and 2017, we had a total of $1.0 million and $2.0 million, respectively in unsecured letters of credit outstanding
primarily related to leased office space in San Francisco. These letters of credit renew annually and mature at various dates through October 31,
2022.
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 72 of 320
Litigation and Loss Contingencies
      We accrue estimates for resolution of legal and other contingencies when losses are probable and estimable. From time to time, we may
become a party to litigation and subject to claims that arise in the ordinary course of business, including intellectual property claims, labor and
employment claims, threatened claims, breach of contract claims, tax, and other matters. We currently have no material pending litigation.

      We are not currently aware of any litigation matters or loss contingencies that would be expected to have a material adverse effect on our
business, consolidated balance sheets, results of operations, comprehensive loss, or cash flows.

Indemnifications
       In the ordinary course of business, we enter into contractual arrangements under which we agree to provide indemnification of varying
scope and terms to customers, business partners, and other parties with respect to certain matters, including, but not limited to, losses arising out
of the breach of such agreements, intellectual property infringement claims made by third parties, and other liabilities relating to or arising from our
products or our acts or omissions. In these circumstances, payment may be conditional on the other party making a claim pursuant to the
procedures specified in the particular contract. Further, our obligations under these agreements may be limited in terms of time and/or amount, and
in some instances, we may have recourse against third parties for certain payments. In addition, we have indemnification agreements with our
directors and executive officers that require us, among other things, to indemnify them against certain liabilities that may arise by reason of their
status or service as directors or officers. The terms of such obligations may vary. To date, we have not incurred any material costs, and we have
not accrued any liabilities in our consolidated financial statements, as a result of these obligations.

      Certain of our product offerings include service-level agreements warranting defined levels of uptime reliability and performance, which
permit those customers to receive credits for future services in the event that we fail to meet those levels. To date, we have not accrued for any
material liabilities in our consolidated financial statements as a result of these service-level agreements.


Note 10. Common Stock and Stockholders’ Equity

Common Stock
      As of December 31, 2018 and 2017, 400 million shares of common stock were authorized for issuance with a par value of $0.01 per share.
There were 108.0 million and 103.1 million shares of common stock issued and outstanding as of December 31, 2018 and 2017, respectively.

Preferred Stock

                                                                           84
Table of Contents


      As of December 31, 2018 and 2017, there were 10 million shares of preferred stock authorized for issuance with a par value of $0.01 per share
and no shares of preferred stock were issued or outstanding.

Employee Equity Plans
Employee Stock Purchase Plan
       Under the Employee Stock Purchase Plan, or ESPP, eligible employees are granted options to purchase shares of our common stock through
payroll deductions. The ESPP provides for 18-month offering periods, which include three six-month purchase periods. At the end of each purchase
period, employees are able to purchase shares at 85% of the lower of the fair market value of our common stock at the beginning of an offering
period or the fair market value of our common stock at the end of the purchase period.
        In each year ended December 31, 2018 and 2017, 0.7 million shares of common stock were purchased under the ESPP. Pursuant to the terms
of the ESPP, the number of shares reserved under the ESPP increased by 1.1 million and 1.0 million shares on January 1, 2019 and 2018, respectively.
As of December 31, 2018, 3.9 million shares of common stock were available for issuance under the ESPP.

Stock Option and Grant Plans
      Our board of directors adopted the 2009 Stock Option and Grant Plan, or the 2009 Plan, in July 2009. The 2009 Plan was terminated in
connection with our initial public offering in May 2014, and accordingly, no shares are available for issuance under this plan. The 2009 Plan
continues to govern outstanding awards granted thereunder.

       Our 2014 Stock Option and Incentive Plan, or the 2014 Plan, serves as the successor to our 2009 Plan. Pursuant to the terms of the 2014 Plan,
the number of shares reserved for issuance under the 2014 Plan increased by 5.4 million and 5.2 million shares on January 1, 2019 and 2018,
respectively. As of December 31, 2018, we had 8.2 million shares of common stock available for future grants under the 2014 Plan.

       On May 6, 2016, the compensation committee of our board of directors granted equity awards representing 1.2 million shares of common
stock. These awards were granted outside of the 2014 Plan pursuant to an exemption provided for “employment inducement awards” within the
meaning of Section 303A.08 of the New York Stock Exchange Listed Company Manual and accordingly did not require approval from our
stockholders.
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 73 of 320
      A summary of our shared-based award activity for the year ended December 31, 2018 is as follows (in thousands, except per share
information):

                                                                         85
Table of Contents


                                                                 Options Outstanding                                     RSUs Outstanding
                                                                               Weighted
                                                                               Average                                         Weighted
                                    Shares                     Weighted       Remaining      Aggregate                          Average     Aggregate
                                   Available    Number of      Average        Contractual    Intrinsic    Outstanding          Grant Date   Intrinsic
                                   for Grant     Shares      Exercise Price      Term         Value          RSUs              Fair Value    Value
                                                                               (In years)
Outstanding — January 1, 2018          8,001        6,239    $       17.31            7.11 $    103,308         5,827      $        25.00   $   197,186
   Increase in authorized shares       5,156
   Stock options granted                (791)         791            42.89
   RSUs granted                       (4,898)                                                                   4,898               44.35
   Stock options exercised                         (1,024)           15.77
   RSUs vested                                                                                                 (3,165)              26.79
   Stock options forfeited or
   canceled                               68          (68)           28.61
   RSUs forfeited or canceled            918                                                                     (918)              30.18
   RSUs forfeited or canceled
   and unavailable for grant              —                                                                       (31)              23.44
   PRSUs granted                        (222)
Outstanding — December 31,
2018                                   8,232        5,938    $       20.85            6.58 $    222,959         6,611      $        37.77   $   385,891
Options vested and expected to
vest as of December 31, 2018                        5,710    $       20.31            6.51 $    217,370
Options vested and exercisable
as of December 31, 2018                             3,855    $       15.73            5.79 $    164,395
RSUs expected to vest as of
December 31, 2018                                                                                               5,222                       $   304,815

       The restricted stock units, or RSUs, forfeited or canceled and unavailable for grant relate to our employment inducement awards. The
aggregate intrinsic value for options outstanding represents the difference between the closing market price of our common stock on the last
trading day of the reporting period and the exercise price of outstanding, in-the-money options.

        The aggregate intrinsic value for options outstanding represents the difference between the closing stock price of our common stock on the
last trading day of the reporting period and the exercise price of outstanding, in-the-money options.

       The total intrinsic value of stock options exercised during the years ended December 31, 2018, 2017 and 2016 was $36.8 million, $47.1 million
and $49.2 million, respectively. The intrinsic value for options exercised represents the difference between the exercise price and the market value
on the date of exercise. The weighted-average grant date fair value of stock options granted during the years ended December 31, 2018, 2017, and
2016 was $17.87, $13.07, and $11.34, respectively.

       The total intrinsic value of RSUs vested during the years ended December 31, 2018, 2017 and 2016 was $176.0 million, $90.1 million and $70.6
million, respectively. The intrinsic value for RSUs vested represents market value on the vesting date. The weighted-average grant date fair value of
RSUs granted during the years ended December 31, 2018, 2017, and 2016 was $44.35, $28.09, and $21.05, respectively.

Share-Based Compensation Expense
        All share-based awards to employees and members of our board of directors are measured based on the grant date fair value of the awards
and recognized in the consolidated statements of operations over the period during which the employee is required to perform services in exchange
for the award (generally the vesting period of the award, which is typically four years). The contractual term of our stock options is typically ten
years. We record share-based compensation expense for service-based equity awards using the straight-line attribution method. We record share-
based compensation expense for performance-based equity awards using the accelerated attribution method.

       We estimate the fair value of stock options granted using the Black-Scholes option valuation model, which requires inputs, including the fair
value of our underlying common stock, expected term, expected volatility, risk-free interest rate and dividend yield of our common stock. These
inputs involve inherent uncertainties and the application of management’s
                    Case 3:19-cv-06968-CRB Document8654-4 Filed 06/29/20 Page 74 of 320
Table of Contents



judgment. If factors change and different assumptions are used, our share-based compensation expense could be materially different in the future.

       The inputs are as follows:
              •       Expected Term. We determine the expected term based on the historical exercise activity of our employees. We applied this
                      methodology beginning in 2018, after having obtained sufficient historical exercise information. Previously, we determined
                      the expected term based on the average period the stock options were expected to remain outstanding, generally calculated
                      as the midpoint of the vesting term and the contractual expiration period.
              •       Expected Volatility. We determine expected volatility based on the historical volatility of our own common stock. We
                      applied this methodology beginning in 2017, after having obtained sufficient historical information regarding the volatility of
                      our own common stock. Previously, we determined the expected volatility using a combination of the historical volatility of
                      our publicly traded industry peers and our own common stock.
              •       Risk-Free Interest Rate. The risk-free interest rate is based on the yield available on U.S. Treasury zero-coupon issues with
                      an equivalent remaining term of the stock options for each stock option group.
              •       Dividend Yield. We have not paid and do not anticipate paying any cash dividends in the foreseeable future and, therefore,
                      use an expected dividend yield of zero.

       The assumptions used to estimate the fair value of stock options are as follows:

                                                                                                        Year Ended December 31,
                                                                                             2018                 2017                  2016
Expected volatility                                                                       44% - 45%           44% - 48%              47% - 49%
Dividend yield                                                                                0%                  0%                     0%
Risk-free interest rate                                                                   2.3% - 3.0%         1.9% - 2.2%            1.1% - 2.0%
Expected term (in years)                                                                      4.9               6.0 - 6.1              6.0 - 6.1

       The assumptions used to estimate the fair value of ESPP awards are as follows:

                                                                                                        Year Ended December 31,
                                                                                             2018                 2017                  2016
Expected volatility                                                                       35% - 41%           37% - 44%              42% - 48%
Dividend yield                                                                                0%                  0%                     0%
Risk-free interest rate                                                                   2.1% - 2.8%         1.0% - 1.6%            0.4% - 0.9%
Expected term (in years)                                                                    0.5 -1.5            0.5 -1.5               0.5 - 1.5

       In the first quarter of 2017, we changed our accounting policy for share-based compensation to recognize forfeitures as they occur, as
permitted by ASU 2016-09. Refer to Note 2 for additional information regarding the adoption of this standard.

      There were no material share-based award modifications in the year ended December 31, 2018. In the years ended December 31, 2017 and
2016, we recorded $1.5 million and $0.7 million of share-based compensation expense related to accelerated vesting of share-based awards for
terminated employees, respectively.

Performance Restricted Stock Units
        During the three months ended September 30, 2018, the compensation committee of our board of directors granted performance-based
restricted stock units, or PRSUs, representing 0.2 million shares of common stock, the substantial majority of which were granted in connection with
our acquisition of FutureSimple. The PRSUs vest in four semi-annual tranches, generally through March 2021. The PRSUs include a service
condition and a performance condition related to the attainment of semi-annual performance targets approved and communicated in advance of
each performance period. During the year ended December 31, 2018, we recorded $0.5 million of share-based compensation expense related to the
PRSUs and no PRSUs were vested. The total future expense related to the PRSUs will be based on the fair value of the underlying shares on the
grant date for each performance tranche.

                                                                         87
Table of Contents


Note 11. Deferred Revenue and Performance Obligations
       During the years ended December 31, 2018, 2017, and 2016, $172.7 million, $120.1 million, and $85.5 million of revenue was recognized that
                      Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 75 of 320
was included in the deferred revenue balances at the beginning of each period, respectively.
       The aggregate balance of remaining performance obligations as of December 31, 2018 was $406.9 million. We expect to recognize $328.7
million of the balance as revenue in the next 12 months and the remainder thereafter. The aggregate balance of remaining performance obligations
represents contracted revenue that has not yet been recognized and does not include contract amounts which are cancelable by the customer and
amounts associated with optional renewal periods.



Note 12. Net Loss Per Share

       Basic net loss per share is computed by dividing net loss by the weighted-average number of shares of common stock outstanding during
the period. Diluted net loss per share is computed by giving effect to all potential shares of common stock, including those related to outstanding
share-based awards and our convertible senior notes, to the extent dilutive. Basic and diluted net loss per share were the same for each period
presented as the inclusion of all potential common stock outstanding would have been anti-dilutive.

         The following table presents the calculation of basic and diluted net loss per share for the periods presented (in thousands, except per share
data):

                                                                                                                               Year Ended
                                                                                                                              December 31,
                                                                                                                                 2017                   2016
                                                                                                           2018
                                                                                                                              *As adjusted           *As adjusted
Net loss                                                                                            $      (131,084)      $       (102,141)      $        (97,620)
Weighted-average shares used to compute basic and diluted net loss per share                                105,567                 99,918                 93,161
Net loss per share, basic and diluted                                                                            (1.24)              (1.02)                   (1.05)
*Adjusted to reflect the adoption of ASC 606 (see Note 2).

         The anti-dilutive securities excluded from the shares used to calculate diluted net loss per share are as follows (in thousands):
                                                                                                                   As of December 31,
                                                                                                  2018                    2017                         2016
Shares subject to outstanding common stock options and employee stock purchase
plan                                                                                                     6,041                    6,343                       8,556
Restricted stock units                                                                                   6,611                    5,827                       6,936
                                                                                                        12,652                   12,170                    15,492

      We expect to settle the principal amount of our convertible senior notes in cash and therefore use the treasury stock method for calculating
any potential dilutive effect of the conversion spread on diluted net income per share, if applicable. The conversion spread will have a dilutive
impact on diluted net income per share when the average market price of our common stock for a given period exceeds the initial conversion price of
$63.07 per share for the convertible senior notes. Based on the initial conversion price, potential dilution related to the convertible senior notes is
approximately 9.1 million shares. The convertible senior notes are not convertible as of December 31, 2018.



Note 13. Income Taxes
The components of loss before provision for income taxes are as follows (in thousands):

                                                                            88
Table of Contents


                                                                                                                 Year Ended December 31,
                                                                                                                          2017                         2016
                                                                                                  2018
                                                                                                                      *As adjusted               *As adjusted
U.S.                                                                                       $         (151,547) $               (107,177)     $           (101,506)
Foreign                                                                                                 8,356                     3,518                     4,879
Total                                                                                      $         (143,191) $               (103,659)     $            (96,627)
*Adjusted to reflect the adoption of ASC 606 (see Note 2).


The income tax provision is composed of the following (in thousands):

                                                                                                                 Year Ended December 31,
                       Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 76 of 320
                                                                                                   2018                     2017                    2016
Current tax provision:
   Federal                                                                                  $                 —      $             (2,636) $                   —
   State                                                                                                      80                      104                      74
   Foreign                                                                                                 3,372                    1,476                   3,096
                                                                                                           3,452                   (1,056)                  3,170
Deferred tax provision:
   Federal                                                                                                (13,785)                    —                        (49)
   State                                                                                                       —                      —                         —
   Foreign                                                                                                 (1,774)                  (462)                   (2,128)
Total provision for (benefit from) income taxes                                             $             (12,107) $               (1,518) $                  993


Significant components of deferred tax assets are as follows (in thousands):
                                                                                                                                As of December 31,
                                                                                                                                                     2017
                                                                                                                             2018
                                                                                                                                                 *As adjusted
Deferred tax assets:
   Tax credit carryforward                                                                                           $              884      $              733
   Net operating loss carryforward                                                                                              170,447                 115,237
   Share-based compensation                                                                                                      10,316                   6,072
   Accrued liabilities and reserves                                                                                               7,734                   3,639
   Property and equipment                                                                                                         3,340                   1,983
   Other                                                                                                                          7,066                   5,086
Total deferred tax assets                                                                                                       199,787                 132,750
   Less: valuation allowance                                                                                                   (158,778)               (118,549)
Deferred tax assets, net of valuation allowance                                                                                    41,009                  14,201
Deferred tax liabilities:
   Deferred commissions                                                                                                         (13,075)                    (7,443)
   Convertible debt transaction                                                                                                 (12,872)                        —
   Intangible assets                                                                                                            (11,305)                    (5,036)
Total deferred tax liabilities                                                                                                  (37,252)                (12,479)
Net deferred tax assets                                                                                              $              3,757    $              1,722
*Adjusted to reflect the adoption of ASC 606 (see Note 2).

The following is a reconciliation of the statutory federal income tax rate and the effective tax rates:

                                                                            89
Table of Contents


                                                                                                                 Year Ended December 31,
                                                                                                                            2017                    2016
                                                                                                  2018
                                                                                                                         *As adjusted            *As adjusted
Tax at federal statutory rate                                                                              21.0 %                34.0 %                  34.0 %
Tax reform rate change impact                                                                               —                   (64.7)                    —
Excess tax benefit from share-based compensation                                                            —                    46.5                     —
Valuation allowance                                                                                       (20.1)                (19.5)                  (22.6)
Share-based compensation                                                                                    8.5                   7.0                    (6.5)
Officer's compensation                                                                                     (1.1)                  —                       —
Other                                                                                                       0.1                  (3.4)                    0.4
Benefit from other comprehensive gain                                                                       —                     1.6                     —
Intercompany dividend                                                                                       —                     —                      (6.3)
   Effective tax rate                                                                                       8.4 %                   1.5 %                   (1.0)%
*Adjusted to reflect the adoption of ASC 606 (see Note 2).
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 77 of 320
       We have not provided income taxes for the possible tax consequences of repatriating undistributed earnings of foreign subsidiaries as of
December 31, 2018 because we intend to permanently reinvest such earnings outside of the U.S. If these foreign earnings were to be repatriated in
the future, the related U.S. tax liability may be reduced by any foreign income taxes previously paid on these earnings. As of December 31, 2018, the
cumulative amount of earnings upon which U.S. income taxes have not been provided is approximately $0.6 million. Determination of the amount of
unrecognized deferred tax liability related to these earnings is not practicable.

        As of December 31, 2018, we had net operating loss carryforwards of approximately $695.9 million for federal income taxes and $302.9 million
for state income taxes. If not utilized, the federal carryforwards will begin to expire in 2029 and some are indefinitely carried forward. The state
carryforwards will begin to expire in 2031. As of December 31, 2018, we had research and development credit carryforwards of approximately $10.4
million and $11.2 million for federal and state income taxes, respectively. If not utilized, the federal carryforwards will begin to expire in 2029. The
state tax credit can be carried forward indefinitely. Internal Revenue Code Section 382 limits the use of net operating loss and tax credit
carryforwards in certain situations where changes occur in the stock ownership of a company. In the event that we had a change of ownership,
utilization of the net operating loss and tax credit carryforwards may be restricted. In addition, we have $14.6 million of net operating loss
carryforwards in France, of which approximately $3.0 million were obtained as part of our acquisition of We Are Cloud SAS. These carryforward
losses do not expire, however, utilization of these carryforwards may be subject to annual limitations. In addition, the right to the carryforward
losses could be challenged if the French tax authorities determined that a significant change in the company’s actual business has occurred.

        We account for income taxes under an asset and liability approach. Deferred income taxes reflect the impact of temporary differences
between assets and liabilities recognized for financial reporting purposes and such amounts recognized for income tax reporting purposes, net
operating loss carryforwards, and other tax credits measured by applying currently enacted tax laws. Realization of deferred tax assets is dependent
on future earnings, if any, the timing and amount of which are uncertain. We regularly assess the need for a valuation allowance against our
deferred tax assets by considering both positive and negative evidence to determine whether it is more-likely-than-not that some or all of the
deferred tax assets will not be realized. We recorded a valuation allowance to fully offset our U.S. deferred tax assets, as we consider our cumulative
loss in recent years to be strong negative evidence for retaining the valuation allowance. The valuation allowance increased by $40.2 million during
the twelve months ended December 31, 2018. We will continue to assess the future realization of our deferred tax assets in each applicable
jurisdiction and adjust the valuation allowance accordingly.

     A reconciliation of the beginning and ending amount of unrecognized tax benefits (excluding interest and penalties) for the two years ending
December 31, 2018 is as follows (in thousands):


                                                                           90
Table of Contents


Balance at December 31, 2016                                                                                                         $           11,786
   Additions from tax positions related to the current year                                                                                       4,141
   Lapse of statutes of limitations                                                                                                                (283)
Balance at December 31, 2017                                                                                                                     15,644
   Additions from tax positions related to the current year                                                                                       5,887
Balance at December 31, 2018                                                                                                         $           21,531

      As of December 31, 2018, we had no accrued interest and penalties related to the uncertain tax positions. We have elected to record interest
and penalties in the financial statements as a component of provision for income taxes. Included in the balance of unrecognized tax benefits at
December 31, 2018 and 2017 are no potential benefits, which if recognized, would affect the effective tax rate. Included in the balance of
unrecognized tax benefits at December 31, 2016 are potential benefits of $0.4 million, which if recognized, would affect the effective tax rate.

       We are currently unaware of any uncertain tax positions that could result in significant additional payments, accruals, or other material
deviation in this estimate over the next 12 months.

        We are subject to taxation in the United States and foreign jurisdictions. Our tax years 2009 to 2017 remain subject to examination in most
jurisdictions.

       On December 22, 2017, the Tax Act was signed into law making significant changes to the Internal Revenue Code. The Tax Act provided for
a one-time deemed mandatory repatriation of post-1986 undistributed foreign subsidiary earnings and profits, or E&P, through the year ended
December 31, 2017. We have concluded that we are not subject to the deemed mandatory repatriation because we have negative net undistributed
foreign E&P.

       While the Tax Act provides for a territorial tax system, beginning in 2018, it includes two new U.S. tax base erosion provisions, the global
intangible low-taxed income, or GILTI, provisions and the base-erosion and anti-abuse tax, or BEAT, provisions.

       The GILTI provisions require us to include in our U.S. income tax return foreign subsidiary earnings in excess of an allowable return on the
foreign subsidiary’s tangible assets. Based on our calculations, we are not subject to incremental U.S. tax on GILTI income. We have elected to
account for GILTI tax in the period in which it is incurred, and therefore have not provided any deferred tax impacts of GILTI in our consolidated
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 78 of 320
financial statements for the year ended December 31, 2018.

       The BEAT provisions in the Tax Act eliminate the deduction of certain base-erosion payments made to related foreign corporations and
impose a minimum tax if greater than regular tax. We are currently beneath the revenue threshold in which this tax applies and therefore have not
included any tax impacts of BEAT in our consolidated financial statements for the year ended December 31, 2018.



Note 14. Geographic Information
      Our chief operating decision maker reviews the financial information presented on a consolidated basis for purposes of allocating resources
and evaluating our financial performance. Accordingly, we have determined that we operate in a single reporting segment.
Revenue
        The following table presents our revenue by geographic area, as determined based on the billing address of our customers (in thousands):

                                                                         91
Table of Contents


                                                                                                            Year Ended December 31,
                                                                                                                     2017                      2016
                                                                                                2018
                                                                                                                  *As adjusted              *As adjusted
United States                                                                          $          309,879     $           229,667       $         170,402
EMEA                                                                                              174,874                 122,365                  89,173
APAC                                                                                               68,272                  46,564                  29,285
Other                                                                                              45,721                  31,569                  23,984
   Total                                                                               $          598,746     $           430,165       $         312,844
*Adjusted to reflect the adoption of ASC 606 (see Note 2).


Long-Lived Assets
        The following table presents our long-lived assets by geographic area (in thousands):

                                                                                                                         As of December 31,
                                                                                                                  2018                         2017
United States                                                                                          $                 32,351     $                 23,609
EMEA:
  Republic of Ireland                                                                                                    14,698                        5,019
   Other EMEA                                                                                                             2,450                        5,007
        Total EMEA                                                                                                       17,148                       10,026
APAC                                                                                                                      6,889                        7,734
Total                                                                                                  $                 56,388     $                 41,369

       The carrying values of capitalized internal-use software and intangible assets are excluded from the balance of long-lived assets presented in
the table above.

Note 15. Retirement Plans
       We have a 401(k) retirement and savings plan made available to all United States employees. The 401(k) plan allows each participant to
contribute up to an amount not to exceed an annual statutory maximum. We began contributing to the 401(k) plan in 2017. For the years ended
December 31, 2018 and 2017, we made matching contributions of $1.3 million and $1.1 million, respectively.


Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure.
        None.


Item 9A. Controls and Procedures.

Evaluation of Disclosure Controls and Procedures
       Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of our
disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 79 of 320
Exchange Act), as of the end of the period covered by this Annual Report on Form 10-K.

       Based on this evaluation, our management concluded that, as of December 31, 2018, our disclosure controls and procedures are effective to
provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded,
processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, and that such
information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate,
to allow timely decisions regarding required disclosure.

Management's Report on Internal Control over Financial Reporting

                                                                          92
Table of Contents


        Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rule 13a-15
(f) of the Exchange Act. Our management conducted an evaluation of the effectiveness of our internal control over financial reporting based on the
framework in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (2013
framework). Our internal over control over financial reporting includes policies and procedures that provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements for external reporting purposes in accordance with U.S. generally
accepted accounting principles. Based on this evaluation, management concluded that our internal control over financial reporting was effective as
of December 31, 2018. Our independent registered public accounting firm, Ernst & Young LLP, has issued an audit report with respect to our
internal control over financial reporting, which appears in Part II, Item 8 of this Annual Report on Form 10-K, and is incorporated herein by
reference.

       We acquired FutureSimple Inc., or FutureSimple, on September 10, 2018 and as permitted by SEC guidance, we excluded this entity from our
assessment of the effectiveness of our internal control over financial reporting as of December 31, 2018. Total assets of FutureSimple were less than
1% of the consolidated total as of December 31, 2018. Revenue associated with FutureSimple for the period from September 10, 2018 to December
31, 2018 was not material.

Changes in Internal Control over Financial Reporting
       There was no change in our internal control over financial reporting identified in connection with the evaluation required by Rules 13a-15(d)
and 15d-15(d) of the Exchange Act that occurred during the quarter ended December 31, 2018 that has materially affected, or is reasonably likely to
materially affect, our internal control over financial reporting.

Limitations on Effectiveness of Controls and Procedures
        In designing and evaluating the disclosure controls and procedures and internal control over financial reporting, management recognizes
that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired
control objectives. In addition, the design of disclosure controls and procedures and internal control over financial reporting must reflect the fact
that there are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible controls and
procedures relative to their costs.


Item 9B. Other Information.
       None.

                                                                          93
Table of Contents

                                                                       PART III


Item 10. Directors, Executive Officers and Corporate Governance.
      The information required by this item will be set forth in our Proxy Statement for the 2019 Annual Meeting of Stockholders, or the 2019 Proxy
Statement, to be filed with the SEC within 120 days of the fiscal year ended December 31, 2018 and is incorporated herein by reference.

       We have a code of business ethics and conduct that applies to all of our employees, including our Principal Executive Officer, Principal
Financial Officer, Principal Accounting Officer, and our Board of Directors. A copy of this code, "Code of Business Conduct and Ethics", is
available on our website at http://investor.zendesk.com. We intend to satisfy the disclosure requirement under Item 5.05 of Form 8-K regarding
amendment to, or waiver from, a provision of our Code of Business Conduct and Ethics by posting such information on our investor relations
website under the heading "Corporate Governance" at http://investor.zendesk.com.


Item 11. Executive Compensation.
       The information required by this item will be included in the 2019 Proxy Statement and is incorporated herein by reference.
                        Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 80 of 320
Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.
       The information required by this item will be included in the 2019 Proxy Statement and is incorporated herein by reference.


Item 13. Certain Relationships and Related Transactions, and Director Independence.
       The information required by this item will be included in the 2019 Proxy Statement and is incorporated herein by reference.


Item 14. Principal Accounting Fees and Services.
       The information required by this item will be included in the 2019 Proxy Statement and is incorporated herein by reference.

                                                                               94
Table of Contents

                                                                             PART IV


Item 15. Exhibits, Financial Statement Schedules.
         (a)     The following documents are filed as part of this report:
                 (1)   Financial statements.
                          The financial statements filed as part of this report are listed on the Index to Consolidated Financial Statements in Item 8.
                 (2)   Financial Statement Schedules.
                          Schedules not listed above have been omitted because the information required to be set forth therein is not applicable or is
                          shown in the financial statements or notes herein.
                 (3)   Exhibits.
                          The documents listed in the Exhibit Index of this report are incorporated by reference or are filed with this report, in each case
                          as indicated therein.


Item 16. Form 10-K Summary.
       Not applicable.



                                                                               95
Table of Contents

                                                                        Exhibit Index



Exhibit                                                                                                     Incorporated by Reference
Number                                  Exhibit Description                                Form          File No.       Exhibit           Filing Date
  3.1          Amended and Restated Certificate of Incorporation of the Registrant.        10-Q        001-36456          3.1              August 7, 2014
  3.2          Amended and Restated By-laws of the Registrant.                            8-K/A        001-36456          3.1             February 7, 2018
  4.1          Form of Common Stock Certificate of the Registrant.                        S-1/A        333-195176         4.1                 May 5, 2014
 10.1#         2009 Stock Option and Grant Plan, as amended, and related form               S-1        333-195176         10.2              April 10, 2014
               agreements.
 10.2#         2014 Stock Option and Incentive Plan, and related form agreements.
 10.3#         2014 Employee Stock Purchase Plan, as amended.                              10-Q        001-36456          10.2           November 6, 2014
 10.4#         Form of Inducement Option Agreement.                                        8-K         001-36456          10.1               May 6, 2016
 10.5#         Form of Inducement RSU Agreement.                                           8-K         001-36456          10.2               May 6, 2016
 10.6#         Offer Letter between the Registrant and Adrian McDermott, dated as           S-1        333-195176         10.7              April 10, 2014
               of June 16, 2010.
 10.7#         Offer Letter between the Registrant and John Geschke, dated as of           10-K         001-36456         10.9           February 26, 2016
               May 30, 2012.
 10.8#         Offer Letter between the Registrant and Elena Gomez, dated as of            10-K         001-36456         10.9           February 27, 2017
               April 6, 2016.
 10.9#         Offer Letter between the Registrant and Tom Keiser, dated as of             10-K         001-36456        10.10           February 27, 2017
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 81 of 320
           March 29, 2016.
 10.11#    Offer Letter between the Registrant and Norman Gennarro, dated as of     10-K   001-36456    10.2    February 22, 2018
           November 26, 2017.
 10.12#    Offer Letter between the Registrant and Jeffrey Titterton, dated as of   10-K   001-36456    10.2    February 22, 2018
           April 6, 2017.
 10.13#    Offer Letter between the Registrant and InaMarie Johnson, dated as
           of April 26, 2018
 10.14     Office Lease between the Registrant and 989 Market Street, LLC,          S-1    333-195176   10.8       April 10, 2014
           dated as of April 29, 2011.
 10.15     First Amendment to Lease between the Registrant and 989 Market           S-1    333-195176   10.9       April 10, 2014
           Street, LLC, dated as of June 28, 2011.
 10.16     Second Amendment to Lease between the Registrant and 989 Market          S-1    333-195176   10.10      April 10, 2014
           Street, LLC, dated as of August 11, 2011.

 10.17     Third Amendment to Lease between the Registrant and HMC Mid-             S-1    333-195176   10.11      April 10, 2014
           Market Ventures LLC, dated as of September 11, 2013.
 10.18     Fourth Amendment to Lease between the Registrant and ASB 989             10-Q   001-36456    10.1         May 8, 2017
           Market, LLC, dated as of January 19, 2017.
 10.19     Fifth Amendment to Lease between the Registrant and ASB 989              10-Q   001-36456    10.1    November 3, 2017
           Market, LLC, dated as of August 2, 2017.
 10.20     Sixth Amendment to Lease between the Registrant and ASB 989
           Market, LLC, dated as of January 25, 2019
 10.21     Lease Agreement between the Registrant and 1019 Market St.               10-Q   001-36456    10.1    November 6, 2014
           Property, LLC, dated as of September 6, 2013, as amended.
 10.22     Lease by and between Zendesk, Inc. and 1035 Market Street, LLC.,         8-K    001-36456    10.1        June 27, 2016
           dated June 22, 2016.

                                                                        96
Table of Contents


 10.23     Lease Agreement by and between Marlin Cove, Inc. and SF                  10-Q   001-36456    10.2      August 3, 2018
           Prosperity I, LLC, as tenants in common and the Registrant.
 10.22     Indenture, dated as of March 20, 2018, between Zendesk, Inc., and        8-K    001-36456     4.1      March 20, 2018
           Wilmington Trust, National Association, as trustee.
  10.23    Form of 0.25% Convertible Senior Notes due 2023                          8-K    001-36456    4.2       March 20, 2018
  10.24    Form of Capped Call Confirmation                                         8-K    001-36456    10.1      March 20, 2018
 10.20#    Amended and Restated Non-Employee Director Compensation Policy.          8-K    001-36456    10.1         May 1, 2018
 10.21#    Amended and Restated Executive Incentive Bonus Plan.                     8-K    001-36456    10.1    February 11, 2015
 10.22#    Zendesk, Inc. Change in Control Acceleration Plan.                       8-K    001-36456    10.1        May 15, 2015
 10.23#    Forms of Indemnification Agreement.                                      S-1    333-195176   10.1       April 10, 2014
  21.1     List of Significant Subsidiaries of the Registrant.
  23.1     Consent of Ernst & Young LLP, Independent Registered Public
           Accounting Firm.
  24.1     Power of Attorney (see page 92 of this Annual Report on Form 10-K).
  31.1     Certification of Chief Executive Officer pursuant to Exchange Act
           Rules 13a-14(a) and 15d-14(a), as adopted pursuant to Section 302 of
           the Sarbanes-Oxley Act of 2002.
  31.2     Certification of Chief Financial Officer pursuant to Exchange Act
           Rules 13a-14(a) and 15d-14(a), as adopted pursuant to Section 302 of
           the Sarbanes-Oxley Act of 2002.
 32.1†     Certifications of Chief Executive Officer and Chief Financial Officer
           pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section
           906 of the Sarbanes-Oxley Act of 2002.
101.INS    XBRL Instance Document.
101.SCH    XBRL Taxonomy Extension Schema Document.
101.CAL    XBRL Taxonomy Extension Calculation Linkbase Document.
101.DEF    XBRL Taxonomy Extension Definition Linkbase Document.
101.LAB    XBRL Taxonomy Extension Label Linkbase Document.
101.PRE    XBRL Taxonomy Extension Presentation Linkbase Document.
#
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 82 of 320
         Indicates management contract or compensatory plan, contract, or agreement.
†        The certifications attached as Exhibit 32.1 that accompany this Annual Report on Form 10-K, are not deemed filed with the Securities and
         Exchange Commission and are not to be incorporated by reference into any filing of Zendesk, Inc. under the Securities Act of 1933, as
         amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date of this Annual Report on Form 10-K,
         irrespective of any general incorporation language contained in such filing.

                                                                          97
Table of Contents

                                                                   SIGNATURES

      Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this
Report to be signed on its behalf by the undersigned, thereunto duly authorized.


                                                                           Zendesk, Inc.


Date: February 14, 2019                                                    By:    /s/ Elena Gomez
                                                                                  Elena Gomez
                                                                                  Chief Financial Officer
                                                                                  (Principal Financial and Accounting Officer)



                                                             POWER OF ATTORNEY

        Each person whose signature appears below constitutes and appoints Mikkel Svane and Elena Gomez, and each of them, as his or her true
and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in
any and all capacities, to sign any and all amendments to this Annual Report on Form 10-K, and to file the same, with all exhibits thereto, and other
documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of
them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully
to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or
any of them, or their or his or her substitutes, may lawfully do or cause to be done by virtue thereof.

      Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed below by the following
persons on behalf of the registrant and in the capacities and on the dates indicated:



                                                                          98
Table of Contents


             Signature                                                  Title                                                    Date
                                            Chief Executive Officer and Chair of the Board of Directors
         /s/ Mikkel Svane                                  (Principal Executive Officer)                                      2/14/2019
           Mikkel Svane
                                            Chief Financial Officer (Principal Financial and Accounting
          /s/ Elena Gomez                                             Officer)                                                2/14/2019
           Elena Gomez

           /s/ Carl Bass                                              Director                                                2/14/2019
             Carl Bass


    /s/ Hilarie Koplow-McAdams                                        Director                                                2/14/2019
     Hilarie Koplow-McAdams



       /s/ Michael Frandsen                                           Director                                                2/14/2019
         Michael Frandsen
            Case 3:19-cv-06968-CRB Document
/s/ Caryn Marooney
                                             54-4 Filed 06/29/20 Page 83 of 320
                                        Director                             2/14/2019
 Caryn Marooney


/s/ Elizabeth Nelson                       Director                            2/14/2019
 Elizabeth Nelson


  /s/ Dana Stalder                         Director                            2/14/2019
   Dana Stalder


/s/ Michelle Wilson                        Director                            2/14/2019
 Michelle Wilson


/s/ Thomas Szkutak                         Director                            2/14/2019
 Thomas Szkutak

                                              99
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 84 of 320

                                                                                                                          Exhibit 10.2

                                                          ZENDESK, INC.

                                       2014 STOCK OPTION AND INCENTIVE PLAN

Section 1.      GENERAL PURPOSE OF THE PLAN; DEFINITIONS

        The name of the plan is the Zendesk, Inc. 2014 Stock Option and Incentive Plan (the “Plan”). The purpose of the Plan is
to encourage and enable the officers, employees, Non-Employee Directors and other key persons (including Consultants) of
Zendesk, Inc. (the “Company”) and its Subsidiaries upon whose judgment, initiative and efforts the Company largely depends for
the successful conduct of its business to acquire a proprietary interest in the Company. It is anticipated that providing such persons
with a direct stake in the Company’s welfare will assure a closer identification of their interests with those of the Company and its
stockholders, thereby stimulating their efforts on the Company’s behalf and strengthening their desire to remain with the Company.
        The following terms shall be defined as set forth below:
        “Act” means the Securities Act of 1933, as amended, and the rules and regulations thereunder.
        “Administrator” means either the Board or the compensation committee of the Board or a similar committee performing
the functions of the compensation committee and which is comprised of not less than two Non-Employee Directors who are
independent.
        “Award” or “Awards,” except where referring to a particular category of grant under the Plan, shall include Incentive
Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock Awards,
Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights.
      “Award Certificate” means a written or electronic document setting forth the terms and provisions applicable to an
Award granted under the Plan. Each Award Certificate is subject to the terms and conditions of the Plan.

        “Board” means the Board of Directors of the Company.
        “Cash-Based Award” means an Award entitling the recipient to receive a cash-denominated payment.
        “Code” means the Internal Revenue Code of 1986, as amended, and any successor Code, and related rules, regulations
and interpretations.
        “Consultant” means any natural person that provides bona fide services to the Company, and such services are not in
connection with the offer or sale of securities in a capital-raising transaction and do not directly or indirectly promote or maintain a
market for the Company’s securities.
        “Covered Employee” means an employee who is a “Covered Employee” within the meaning of Section 162(m) of the
Code.

        “Dividend Equivalent Right” means an Award entitling the grantee to receive credits based on cash dividends that
would have been paid on the shares of Stock specified in the Dividend Equivalent Right (or other award to which it relates) if such
shares had been issued to and held by the grantee.
        “Effective Date” means the date on which the Plan is approved by stockholders as set forth in Section 21.
        “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder.
       “Fair Market Value” of the Stock on any given date means the fair market value of the Stock determined in good faith
by the Administrator; provided, however, that if the Stock is admitted to quotation on the National Association of Securities
Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market or another national securities exchange, the
determination shall be made by reference to market quotations. If there are no market quotations for such date, the determination
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 85 of 320
shall be made by reference to the last date preceding such date for which there are market quotations; provided further, however,
that if the date for which Fair Market Value is determined is the first day when trading prices for the Stock are reported on a
national securities exchange, the Fair Market Value shall be the “Price to the Public” (or equivalent) set forth on the cover page for
the final prospectus relating to the Company’s Initial Public Offering.
       “Incentive Stock Option” means any Stock Option designated and qualified as an “incentive stock option” as defined in
Section 422 of the Code.

        “Initial Public Offering” means the first offer and sale by the Company of its Stock in an underwritten, firm-commitment
public offering, or such other event as a result of or following which the Stock shall be publicly held.
        “Non-Employee Director” means a member of the Board who is not also an employee of the Company or any
Subsidiary.
        “Non-Qualified Stock Option” means any Stock Option that is not an Incentive Stock Option.
        “Option” or “Stock Option” means any option to purchase shares of Stock granted pursuant to Section 5.

        “Performance-Based Award” means any Restricted Stock Award, Restricted Stock Units, Performance Share Award
or Cash-Based Award granted to a Covered Employee that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.
        “Performance Criteria” means the criteria that the Administrator selects for purposes of establishing the Performance
Goal or Performance Goals for an individual for a Performance Cycle. The Performance Criteria (which shall be applicable to the
organizational level specified by the Administrator, including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are limited to the following: total shareholder return,
earnings before interest, taxes, depreciation and amortization, net income (loss) (either before or after interest, taxes, depreciation
and/or amortization), changes in the market price of the Stock, economic value-added, funds from operations or similar measure,
sales or revenue, acquisitions or strategic transactions, operating income (loss), cash flow (including, but not limited to, operating
cash flow and free cash flow), return on capital, assets, equity, or investment, return on sales, gross or net profit levels,
productivity, expense, margins, operating efficiency, customer satisfaction, working capital, earnings (loss) per share of Stock,
sales or market shares and number of customers, any of which may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group.
        “Performance Cycle” means one or more periods of time, which may be of varying and overlapping durations, as the
Administrator may select, over which the attainment of one or more Performance Criteria will be measured for the purpose of
determining a grantee’s right to and the payment of a Restricted Stock Award, Restricted Stock Units, Performance Share Award
or Cash-Based Award, the vesting and/or payment of which is subject to the attainment of one or more Performance Goals. Each
such period shall not be less than 12 months.
        “Performance Goals” means, for a Performance Cycle, the specific goals established in writing by the Administrator for
a Performance Cycle based upon the Performance Criteria.

        “Performance Share Award” means an Award entitling the recipient to acquire shares of Stock upon the attainment of
specified Performance Goals.
       “Registration Effective Time” means the date and time at which the registration statement on Form S-1 that is filed by
the Company with respect to the Initial Public Offering is declared effective by the Securities and Exchange Commission.
       “Restricted Stock Award” means an Award of shares of Stock subject to such restrictions and conditions as the
Administrator may determine at the time of grant.

        “Restricted Stock Units” means an Award of phantom stock units to a grantee.
        “Sale Event” shall mean (i) the sale of all or substantially all of the assets of the Company on a consolidated basis to an
unrelated person or entity, (ii) a merger, reorganization or consolidation pursuant to which the holders of the Company’s
outstanding voting power and outstanding stock immediately prior to such transaction do not own a majority of the outstanding
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 86 of 320
voting power and outstanding stock or other equity interests of the resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction, (iii) the sale of all of the Stock of the Company to an unrelated person, entity or
group thereof acting in concert, or (iv) any other transaction in which the owners of the Company’s outstanding voting power
immediately prior to such transaction do not own at least a majority of the outstanding voting power of the Company or any
successor entity immediately upon completion of the transaction other than as a result of the acquisition of securities directly from
the Company.
        “Sale Price” means the value as determined by the Administrator of the consideration payable, or otherwise to be
received by stockholders, per share of Stock pursuant to a Sale Event.

        “Section 409A” means Section 409A of the Code and the regulations and other guidance promulgated thereunder.
        “Stock” means the Common Stock, par value $0.01 per share, of the Company, subject to adjustments pursuant to
Section 3.
        “Stock Appreciation Right” means an Award entitling the recipient to receive shares of Stock having a value equal to the
excess of the Fair Market Value of the Stock on the date of exercise over the exercise price of the Stock Appreciation Right
multiplied by the number of shares of Stock with respect to which the Stock Appreciation Right shall have been exercised.

        “Subsidiary” means any corporation or other entity (other than the Company) in which the Company has at least a 50
percent interest, either directly or indirectly.
        “Ten Percent Owner” means an employee who owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10 percent of the combined voting power of all classes of stock of the Company or any
parent or subsidiary corporation.
        “Unrestricted Stock Award” means an Award of shares of Stock free of any restrictions.
SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND
           DETERMINE AWARDS

                (a) Administration of Plan. The Plan shall be administered by the Administrator.

                (b) Powers of Administrator. The Administrator shall have the power and authority to grant Awards consistent
with the terms of the Plan, including the power and authority:

                         (i) to select the individuals to whom Awards may from time to time be granted;

                       (ii) to determine the time or times of grant, and the extent, if any, of Incentive Stock Options, Non-
Qualified Stock Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock
Awards, Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or any combination of the foregoing,
granted to any one or more grantees;

                         (iii) to determine the number of shares of Stock to be covered by any Award;

                        (iv) to determine and modify from time to time the terms and conditions, including restrictions, not
inconsistent with the terms of the Plan, of any Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;

                         (v) to accelerate at any time the exercisability or vesting of all or any portion of any Award;

                         (vi) subject to the provisions of Section 5(b), to extend at any time the period in which Stock Options
may be exercised; and

                         (vii) at any time to adopt, alter and repeal such rules, guidelines and practices for administration of the
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 87 of 320
Plan and for its own acts and proceedings as it shall deem advisable; to interpret the terms and provisions of the Plan and any
Award (including related written instruments); to make all determinations it deems advisable for the administration of the Plan; to
decide all disputes arising in connection with the Plan; and to otherwise supervise the administration of the Plan.

        All decisions and interpretations of the Administrator shall be binding on all persons, including the Company and Plan
grantees.
                (c) Delegation of Authority to Grant Options and Restricted Stock Units. Subject to applicable law, the
Administrator, in its discretion, may delegate to the Chief Executive Officer of the Company all or part of the Administrator’s
authority and duties with respect to the granting of Options and/or Restricted Stock Units to individuals who are (i) not subject to
the reporting and other provisions of Section 16 of the Exchange Act and (ii) not Covered Employees. Any such delegation by the
Administrator shall include a limitation as to the amount of Options and/or Restricted Stock Units that may be granted during the
period of the delegation and shall contain guidelines as to the determination of the exercise price and the vesting criteria. The
Administrator may revoke or amend the terms of a delegation at any time but such action shall not invalidate any prior actions of
the Administrator’s delegate or delegates that were consistent with the terms of the Plan.

                 (d) Award Certificate. Awards under the Plan shall be evidenced by Award Certificates that set forth the terms,
conditions and limitations for each Award which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.

                 (e) Indemnification. Neither the Board nor the Administrator, nor any member of either or any delegate thereof,
shall be liable for any act, omission, interpretation, construction or determination made in good faith in connection with the Plan,
and the members of the Board and the Administrator (and any delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense (including, without limitation, reasonable
attorneys’ fees) arising or resulting therefrom to the fullest extent permitted by law and/or under the Company’s articles or bylaws
or any directors’ and officers’ liability insurance coverage which may be in effect from time to time and/or any indemnification
agreement between such individual and the Company.

                 (f) Foreign Award Recipients. Notwithstanding any provision of the Plan to the contrary, in order to comply with
the laws in other countries in which the Company and its Subsidiaries operate or have employees or other individuals eligible for
Awards, the Administrator, in its sole discretion, shall have the power and authority to: (i) determine which Subsidiaries shall be
covered by the Plan; (ii) determine which individuals outside the United States are eligible to participate in the Plan; (iii) modify the
terms and conditions of any Award granted to individuals outside the United States to comply with applicable foreign laws;
(iv) establish subplans and modify exercise procedures and other terms and procedures, to the extent the Administrator determines
such actions to be necessary or advisable (and such subplans and/or modifications shall be attached to this Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the share limitations contained in Section 3(a) hereof;
and (v) take any action, before or after an Award is made, that the Administrator determines to be necessary or advisable to
obtain approval or comply with any local governmental regulatory exemptions or approvals. Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be granted, that would violate the Exchange Act or any
other applicable United States securities law, the Code, or any other applicable United States governing statute or law.

SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

                 (a) Stock Issuable. The maximum number of shares of Stock reserved and available for issuance under the Plan
shall be the sum of (i) 7,500,000 shares (the “Initial Limit”), (ii) the number of shares of Stock that remain available for grants
under the Company’s 2009 Stock Option and Grant Plan, as amended (the “2009 Plan”) immediately prior to the Registration
Effective Time, and (iii) on January 1, 2015 and each January 1 thereafter, the number of shares of Stock reserved and available
for issuance under the Plan shall be cumulatively increased by 5 percent of the number of shares of Stock issued and outstanding
on the immediately preceding December 31 (the “Annual Increase”), subject, in each case, to adjustment as provided in Section 3
(b),. Subject to such overall limitation, the maximum aggregate number of shares of Stock that may be issued in the form of
Incentive Stock Options shall not exceed the Initial Limit cumulatively increased on January 1, 2015 and on each January 1
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 88 of 320
thereafter by the lesser of the Annual Increase for such year or 7,500,000 shares of Stock, subject in all cases to adjustment as
provided in Section 3(b). For purposes of this limitation, the shares of Stock underlying any Awards under the Plan or any awards
under the Company’s 2009 Plan that are forfeited, canceled, held back upon exercise of an Option or settlement of an Award to
cover the exercise price or tax withholding, reacquired by the Company prior to vesting, satisfied without the issuance of Stock or
otherwise terminated (other than by exercise) shall be added back to the shares of Stock available for issuance under the Plan. In
the event the Company repurchases shares of Stock on the open market, such shares shall not be added to the shares of Stock
available for issuance under the Plan. Subject to such overall limitations, shares of Stock may be issued up to such maximum
number pursuant to any type or types of Award; provided, however, that Stock Options or Stock Appreciation Rights with
respect to no more than 5,000,000 shares of Stock may be granted to any one individual grantee during any one calendar year
period. The shares available for issuance under the Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by the Company.

                  (b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a different number or kind of shares or other
securities of the Company, or additional shares or new or different shares or other securities of the Company or other non-cash
assets are distributed with respect to such shares of Stock or other securities, or, if, as a result of any merger or consolidation, sale
of all or substantially all of the assets of the Company, the outstanding shares of Stock are converted into or exchanged for
securities of the Company or any successor entity (or a parent or subsidiary thereof), the Administrator shall make an appropriate
or proportionate adjustment in (i) the maximum number of shares reserved for issuance under the Plan, including the maximum
number of shares that may be issued in the form of Incentive Stock Options, (ii) the number of Stock Options or Stock
Appreciation Rights that can be granted to any one individual grantee and the maximum number of shares that may be granted
under a Performance-Based Award, (iii) the number and kind of shares or other securities subject to any then outstanding Awards
under the Plan, (iv) the repurchase price, if any, per share subject to each outstanding Restricted Stock Award, and (v) the
exercise price for each share subject to any then outstanding Stock Options and Stock Appreciation Rights under the Plan, without
changing the aggregate exercise price (i.e., the exercise price multiplied by the number of Stock Options and Stock Appreciation
Rights) as to which such Stock Options and Stock Appreciation Rights remain exercisable. The Administrator shall also make
equitable or proportionate adjustments in the number of shares subject to outstanding Awards and the exercise price and the terms
of outstanding Awards to take into consideration cash dividends paid other than in the ordinary course or any other extraordinary
corporate event. The adjustment by the Administrator shall be final, binding and conclusive. No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Administrator in its discretion may make a cash payment in lieu of
fractional shares.

                 (c) Mergers and Other Transactions. Except as the Administrator may otherwise specify with respect to
particular Awards in the relevant Award Certificate, in the case of and subject to the consummation of a Sale Event, the parties
thereto may cause the assumption or continuation of Awards theretofore granted by the successor entity, or the substitution of such
Awards with new Awards of the successor entity or parent thereof, with appropriate adjustment as to the number and kind of
shares and, if appropriate, the per share exercise prices, as such parties shall agree. To the extent the parties to such Sale Event do
not provide for the assumption, continuation or substitution of Awards, upon the effective time of the Sale Event, the Plan and all
outstanding Awards granted hereunder shall terminate. In the event of such termination, (i) the Company shall have the option (in
its sole discretion) to make or provide for a cash payment to the grantees holding Options and Stock Appreciation Rights, in
exchange for the cancellation thereof, in an amount equal to the difference between (A) the Sale Price multiplied by the number of
shares of Stock subject to outstanding Options and Stock Appreciation Rights (to the extent then exercisable at prices not in
excess of the Sale Price) and (B) the aggregate exercise price of all such outstanding Options and Stock Appreciation Rights; or
(ii) each grantee shall be permitted, within a specified period of time prior to the consummation of the Sale Event as determined by
the Administrator, to exercise all outstanding Options and Stock Appreciation Rights (to the extent then exercisable) held by such
grantee.

              (d) Substitute Awards. The Administrator may grant Awards under the Plan in substitution for stock and stock
based awards held by employees, directors or other key persons of another corporation in connection with the merger or
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 89 of 320
consolidation of the employing corporation with the Company or a Subsidiary or the acquisition by the Company or a Subsidiary
of property or stock of the employing corporation. The Administrator may direct that the substitute awards be granted on such
terms and conditions as the Administrator considers appropriate in the circumstances. Any substitute Awards granted under the
Plan shall not count against the share limitation set forth in Section 3(a).

SECTION 4. ELIGIBILITY

        Grantees under the Plan will be such full or part-time officers and other employees, Non-Employee Directors and key
persons (including Consultants) of the Company and its Subsidiaries as are selected from time to time by the Administrator in its
sole discretion.
SECTION 5. STOCK OPTIONS

        Any Stock Option granted under the Plan shall be in such form as the Administrator may from time to time approve.

       Stock Options granted under the Plan may be either Incentive Stock Options or Non-Qualified Stock Options. Incentive
Stock Options may be granted only to employees of the Company or any Subsidiary that is a “subsidiary corporation” within the
meaning of Section 424(f) of the Code. To the extent that any Option does not qualify as an Incentive Stock Option, it shall be
deemed a Non-Qualified Stock Option.
        Stock Options granted pursuant to this Section 5 shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of the Plan, as the Administrator shall deem desirable. If the
Administrator so determines, Stock Options may be granted in lieu of cash compensation at the optionee’s election, subject to
such terms and conditions as the Administrator may establish.
                (a) Exercise Price. The exercise price per share for the Stock covered by a Stock Option granted pursuant to
this Section 5 shall be determined by the Administrator at the time of grant but shall not be less than 100 percent of the Fair
Market Value on the date of grant. In the case of an Incentive Stock Option that is granted to a Ten Percent Owner, the option
price of such Incentive Stock Option shall be not less than 110 percent of the Fair Market Value on the grant date.

                (b) Option Term. The term of each Stock Option shall be fixed by the Administrator, but no Stock Option shall
be exercisable more than ten years after the date the Stock Option is granted. In the case of an Incentive Stock Option that is
granted to a Ten Percent Owner, the term of such Stock Option shall be no more than five years from the date of grant.

                 (c) Exercisability; Rights of a Stockholder. Stock Options shall become exercisable at such time or times,
whether or not in installments, as shall be determined by the Administrator at or after the grant date. The Administrator may at any
time accelerate the exercisability of all or any portion of any Stock Option. An optionee shall have the rights of a stockholder only
as to shares acquired upon the exercise of a Stock Option and not as to unexercised Stock Options.

                (d) Method of Exercise. Stock Options may be exercised in whole or in part, by giving written or electronic
notice of exercise to the Company, specifying the number of shares to be purchased. Payment of the purchase price may be made
by one or more of the following methods to the extent provided in the Option Award Certificate:

                        (i) In cash, by certified or bank check or other instrument acceptable to the Administrator;

                        (ii) Through the delivery (or attestation to the ownership) of shares of Stock that are not then subject to
restrictions under any Company plan. Such surrendered shares shall be valued at Fair Market Value on the exercise date;

                        (iii) By the optionee delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or a check payable and acceptable to the Company
for the purchase price; provided that in the event the optionee chooses to pay the purchase price as so provided, the optionee and
the broker shall comply with such procedures and enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure; or
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 90 of 320
                       (iv) With respect to Stock Options that are not Incentive Stock Options, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Stock issuable upon exercise by the largest whole number of
shares with a Fair Market Value that does not exceed the aggregate exercise price.

         Payment instruments will be received subject to collection. The transfer to the optionee on the records of the Company or
of the transfer agent of the shares of Stock to be purchased pursuant to the exercise of a Stock Option will be contingent upon
receipt from the optionee (or a purchaser acting in his stead in accordance with the provisions of the Stock Option) by the
Company of the full purchase price for such shares and the fulfillment of any other requirements contained in the Option Award
Certificate or applicable provisions of laws (including the satisfaction of any withholding taxes that the Company is obligated to
withhold with respect to the optionee). In the event an optionee chooses to pay the purchase price by previously-owned shares of
Stock through the attestation method, the number of shares of Stock transferred to the optionee upon the exercise of the Stock
Option shall be net of the number of attested shares. In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the exercise of Stock Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through the use of such an automated system.
                 (e) Annual Limit on Incentive Stock Options. To the extent required for “incentive stock option” treatment under
Section 422 of the Code, the aggregate Fair Market Value (determined as of the time of grant) of the shares of Stock with respect
to which Incentive Stock Options granted under this Plan and any other plan of the Company or its parent and subsidiary
corporations become exercisable for the first time by an optionee during any calendar year shall not exceed $100,000. To the
extent that any Stock Option exceeds this limit, it shall constitute a Non-Qualified Stock Option.

SECTION 6. STOCK APPRECIATION RIGHTS

                (a) Exercise Price of Stock Appreciation Rights. The exercise price of a Stock Appreciation Right shall not be
less than 100 percent of the Fair Market Value of the Stock on the date of grant.

                (b) Grant and Exercise of Stock Appreciation Rights. Stock Appreciation Rights may be granted by the
Administrator independently of any Stock Option granted pursuant to Section 5 of the Plan.

               (c) Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Rights shall be subject to such terms
and conditions as shall be determined from time to time by the Administrator. The term of a Stock Appreciation Right may not
exceed ten years.

SECTION 7. RESTRICTED STOCK AWARDS

                 (a) Nature of Restricted Stock Awards. The Administrator shall determine the restrictions and conditions
applicable to each Restricted Stock Award at the time of grant. Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals and objectives. The terms and conditions of each
such Award Certificate shall be determined by the Administrator, and such terms and conditions may differ among individual
Awards and grantees.

                 (b) Rights as a Stockholder. Upon the grant of the Restricted Stock Award and payment of any applicable
purchase price, a grantee shall have the rights of a stockholder with respect to the voting of the Restricted Stock and receipt of
dividends; provided that if the lapse of restrictions with respect to the Restricted Stock Award is tied to the attainment of
performance goals, any dividends paid by the Company during the performance period shall accrue and shall not be paid to the
grantee until and to the extent the performance goals are met with respect to the Restricted Stock Award. Unless the Administrator
shall otherwise determine, (i) uncertificated Restricted Stock shall be accompanied by a notation on the records of the Company
or the transfer agent to the effect that they are subject to forfeiture until such Restricted Stock are vested as provided in Section 7
(d) below, and (ii) certificated Restricted Stock shall remain in the possession of the Company until such Restricted Stock is vested
as provided in Section 7(d) below, and the grantee shall be required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe.
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 91 of 320
                  (c) Restrictions. Restricted Stock may not be sold, assigned, transferred, pledged or otherwise encumbered or
disposed of except as specifically provided herein or in the Restricted Stock Award Certificate. Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to Section 18 below, in writing after the Award is issued,
if a grantee’s employment (or other service relationship) with the Company and its Subsidiaries terminates for any reason, any
Restricted Stock that has not vested at the time of termination shall automatically and without any requirement of notice to such
grantee from or other action by or on behalf of, the Company be deemed to have been reacquired by the Company at its original
purchase price (if any) from such grantee or such grantee’s legal representative simultaneously with such termination of employment
(or other service relationship), and thereafter shall cease to represent any ownership of the Company by the grantee or rights of the
grantee as a stockholder. Following such deemed reacquisition of unvested Restricted Stock that are represented by physical
certificates, a grantee shall surrender such certificates to the Company upon request without consideration.

                (d) Vesting of Restricted Stock. The Administrator at the time of grant shall specify the date or dates and/or the
attainment of pre-established performance goals, objectives and other conditions on which the non-transferability of the Restricted
Stock and the Company’s right of repurchase or forfeiture shall lapse. Subsequent to such date or dates and/or the attainment of
such pre-established performance goals, objectives and other conditions, the shares on which all restrictions have lapsed shall no
longer be Restricted Stock and shall be deemed “vested.” Except as may otherwise be provided by the Administrator either in the
Award Certificate or, subject to Section 18 below, in writing after the Award is issued, a grantee’s rights in any shares of
Restricted Stock that have not vested shall automatically terminate upon the grantee’s termination of employment (or other service
relationship) with the Company and its Subsidiaries and such shares shall be subject to the provisions of Section 7(c) above.

SECTION 8. RESTRICTED STOCK UNITS

                (a) Nature of Restricted Stock Units. The Administrator shall determine the restrictions and conditions applicable
to each Restricted Stock Unit at the time of grant. Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and objectives. The terms and conditions of each such
Award Certificate shall be determined by the Administrator, and such terms and conditions may differ among individual Awards
and grantees. At the end of the deferral period, the Restricted Stock Units, to the extent vested, shall be settled in the form of
shares of Stock. To the extent that an award of Restricted Stock Units is subject to Section 409A, it may contain such additional
terms and conditions as the Administrator shall determine in its sole discretion in order for such Award to comply with the
requirements of Section 409A.

                 (b) Election to Receive Restricted Stock Units in Lieu of Compensation. The Administrator may, in its sole
discretion, permit a grantee to elect to receive a portion of future cash compensation otherwise due to such grantee in the form of
an award of Restricted Stock Units. Any such election shall be made in writing and shall be delivered to the Company no later than
the date specified by the Administrator and in accordance with Section 409A and such other rules and procedures established by
the Administrator. Any such future cash compensation that the grantee elects to defer shall be converted to a fixed number of
Restricted Stock Units based on the Fair Market Value of Stock on the date the compensation would otherwise have been paid to
the grantee if such payment had not been deferred as provided herein. The Administrator shall have the sole right to determine
whether and under what circumstances to permit such elections and to impose such limitations and other terms and conditions
thereon as the Administrator deems appropriate. Any Restricted Stock Units that are elected to be received in lieu of cash
compensation shall be fully vested, unless otherwise provided in the Award Certificate.

                (c) Rights as a Stockholder. A grantee shall have the rights as a stockholder only as to shares of Stock acquired
by the grantee upon settlement of Restricted Stock Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to the phantom stock units underlying his Restricted Stock Units, subject to such terms and
conditions as the Administrator may determine.

                 (d) Termination. Except as may otherwise be provided by the Administrator either in the Award Certificate or,
subject to Section 18 below, in writing after the Award is issued, a grantee’s right in all Restricted Stock Units that have not vested
shall automatically terminate upon the grantee’s termination of employment (or cessation of service relationship) with the Company
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 92 of 320
and its Subsidiaries for any reason.

SECTION 9. UNRESTRICTED STOCK AWARDS

        Grant or Sale of Unrestricted Stock. The Administrator may, in its sole discretion, grant (or sell at par value or such higher
purchase price determined by the Administrator) an Unrestricted Stock Award under the Plan. Unrestricted Stock Awards may
be granted in respect of past services or other valid consideration, or in lieu of cash compensation due to such grantee.

SECTION 10. CASH-BASED AWARDS

        Grant of Cash-Based Awards. The Administrator may, in its sole discretion, grant Cash-Based Awards to any grantee in
such number or amount and upon such terms, and subject to such conditions, as the Administrator shall determine at the time of
grant. The Administrator shall determine the maximum duration of the Cash-Based Award, the amount of cash to which the Cash-
Based Award pertains, the conditions upon which the Cash-Based Award shall become vested or payable, and such other
provisions as the Administrator shall determine. Each Cash-Based Award shall specify a cash-denominated payment amount,
formula or payment ranges as determined by the Administrator. Payment, if any, with respect to a Cash-Based Award shall be
made in accordance with the terms of the Award and may be made in cash or in shares of Stock, as the Administrator determines.
SECTION 11. PERFORMANCE SHARE AWARDS

                 (a) Nature of Performance Share Awards. The Administrator may, in its sole discretion, grant Performance Share
Awards independent of, or in connection with, the granting of any other Award under the Plan. The Administrator shall determine
whether and to whom Performance Share Awards shall be granted, the Performance Goals, the periods during which performance
is to be measured, which may not be less than one year except in the case of a Sale Event, and such other limitations and
conditions as the Administrator shall determine.

                (b) Rights as a Stockholder. A grantee receiving a Performance Share Award shall have the rights of a
stockholder only as to shares actually received by the grantee under the Plan and not with respect to shares subject to the Award
but not actually received by the grantee. A grantee shall be entitled to receive shares of Stock under a Performance Share Award
only upon satisfaction of all conditions specified in the Performance Share Award Certificate (or in a performance plan adopted by
the Administrator).

                 (c) Termination. Except as may otherwise be provided by the Administrator either in the Award agreement or,
subject to Section 18 below, in writing after the Award is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or cessation of service relationship) with the Company and
its Subsidiaries for any reason.

SECTION 12. PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

                 (a) Performance-Based Awards. Any employee or other key person providing services to the Company and
who is selected by the Administrator may be granted one or more Performance-Based Awards in the form of a Restricted Stock
Award, Restricted Stock Units, Performance Share Awards or Cash-Based Award payable upon the attainment of Performance
Goals that are established by the Administrator and relate to one or more of the Performance Criteria, in each case on a specified
date or dates or over any period or periods determined by the Administrator. The Administrator shall define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for any Performance Cycle. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be expressed in terms of overall Company
performance or the performance of a division, business unit, or an individual. The Administrator, in its discretion, may adjust or
modify the calculation of Performance Goals for such Performance Cycle in order to prevent the dilution or enlargement of the
rights of an individual (i) in the event of, or in anticipation of, any unusual or extraordinary corporate item, transaction, event or
development, (ii) in recognition of, or in anticipation of, any other unusual or nonrecurring events affecting the Company, or the
financial statements of the Company, or (iii) in response to, or in anticipation of, changes in applicable laws, regulations, accounting
principles, or business conditions provided however, that the Administrator may not exercise such discretion in a manner that
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 93 of 320
would increase the Performance-Based Award granted to a Covered Employee. Each Performance-Based Award shall comply
with the provisions set forth below.

                (b) Grant of Performance-Based Awards. With respect to each Performance-Based Award granted to a
Covered Employee, the Administrator shall select, within the first 90 days of a Performance Cycle (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code) the Performance Criteria for such grant, and the Performance Goals
with respect to each Performance Criterion (including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-Based Award will specify the amount payable, or the formula for
determining the amount payable, upon achievement of the various applicable performance targets. The Performance Criteria
established by the Administrator may be (but need not be) different for each Performance Cycle and different Performance Goals
may be applicable to Performance-Based Awards to different Covered Employees.

                   (c) Payment of Performance-Based Awards. Following the completion of a Performance Cycle, the
Administrator shall meet to review and certify in writing whether, and to what extent, the Performance Goals for the Performance
Cycle have been achieved and, if so, to also calculate and certify in writing the amount of the Performance-Based Awards earned
for the Performance Cycle. The Administrator shall then determine the actual size of each Covered Employee’s Performance-
Based Award, and, in doing so, may reduce or eliminate the amount of the Performance-Based Award for a Covered Employee
if, in its sole judgment, such reduction or elimination is appropriate.

                (d) Maximum Award Payable. The maximum Performance-Based Award payable to any one Covered
Employee under the Plan for a Performance Cycle is 5,000,000 shares of Stock (subject to adjustment as provided in Section 3
(b) hereof) or $5 million in the case of a Performance-Based Award that is a Cash-Based Award.

SECTION 13. DIVIDEND EQUIVALENT RIGHTS

                 (a) Dividend Equivalent Rights. A Dividend Equivalent Right may be granted hereunder to any grantee as a
component of an award of Restricted Stock Units, Restricted Stock Award or Performance Share Award or as a freestanding
award. The terms and conditions of Dividend Equivalent Rights shall be specified in the Award Certificate. Dividend equivalents
credited to the holder of a Dividend Equivalent Right may be paid currently or may be deemed to be reinvested in additional shares
of Stock, which may thereafter accrue additional equivalents. Any such reinvestment shall be at Fair Market Value on the date of
reinvestment or such other price as may then apply under a dividend reinvestment plan sponsored by the Company, if any.
Dividend Equivalent Rights may be settled in cash or shares of Stock or a combination thereof, in a single installment or
installments. A Dividend Equivalent Right granted as a component of an award of Restricted Stock Units or Restricted Stock
Award with performance vesting or Performance Share Award shall provide that such Dividend Equivalent Right shall be settled
only upon settlement or payment of, or lapse of restrictions on, such other Award, and that such Dividend Equivalent Right shall
expire or be forfeited or annulled under the same conditions as such other Award.

              (b) Interest Equivalents. Any Award under this Plan that is settled in whole or in part in cash on a deferred basis
may provide in the grant for interest equivalents to be credited with respect to such cash payment. Interest equivalents may be
compounded and shall be paid upon such terms and conditions as may be specified by the grant.

                 (c) Termination. Except as may otherwise be provided by the Administrator either in the Award Certificate or,
subject to Section 18 below, in writing after the Award is issued, a grantee’s rights in all Dividend Equivalent Rights or interest
equivalents granted as a component of an award of Restricted Stock Units, Restricted Stock Award or Performance Share Award
that has not vested shall automatically terminate upon the grantee’s termination of employment (or cessation of service relationship)
with the Company and its Subsidiaries for any reason.

SECTION 14. TRANSFERABILITY OF AWARDS

                (a) Transferability. Except as provided in Section 14(b) below, during a grantee’s lifetime, his or her Awards shall
be exercisable only by the grantee, or by the grantee’s legal representative or guardian in the event of the grantee’s incapacity. No
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 94 of 320
Awards shall be sold, assigned, transferred or otherwise encumbered or disposed of by a grantee other than by will or by the laws
of descent and distribution or pursuant to a domestic relations order. No Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind, and any purported transfer in violation hereof shall be null and void.

                (b) Administrator Action. Notwithstanding Section 14(a), the Administrator, in its discretion, may provide either
in the Award Certificate regarding a given Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Options to his or her immediate family members, to trusts for the benefit of such
family members, or to partnerships in which such family members are the only partners, provided that the transferee agrees in
writing with the Company to be bound by all of the terms and conditions of this Plan and the applicable Award. In no event may an
Award be transferred by a grantee for value.

                 (c) Family Member. For purposes of Section 14(b), “family member” shall mean a grantee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-
law, daughter-in-law, brother-in-law, or sister-in-law, including adoptive relationships, any person sharing the grantee’s household
(other than a tenant of the grantee), a trust in which these persons (or the grantee) have more than 50 percent of the beneficial
interest, a foundation in which these persons (or the grantee) control the management of assets, and any other entity in which these
persons (or the grantee) own more than 50 percent of the voting interests.

                (d) Designation of Beneficiary. Each grantee to whom an Award has been made under the Plan may designate a
beneficiary or beneficiaries to exercise any Award or receive any payment under any Award payable on or after the grantee’s
death. Any such designation shall be on a form provided for that purpose by the Administrator and shall not be effective until
received by the Administrator. If no beneficiary has been designated by a deceased grantee, or if the designated beneficiaries have
predeceased the grantee, the beneficiary shall be the grantee’s estate.

SECTION 15. TAX WITHHOLDING

                (a) Payment by Grantee. Each grantee shall, no later than the date as of which the value of an Award or of any
Stock or other amounts received thereunder first becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the Administrator regarding payment of, any Federal, state,
or local taxes of any kind required by law to be withheld by the Company with respect to such income. The Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any such taxes from any payment of any kind otherwise
due to the grantee. The Company’s obligation to deliver evidence of book entry (or stock certificates) to any grantee is subject to
and conditioned on tax withholding obligations being satisfied by the grantee.

                (b) Payment in Stock. Subject to approval by the Administrator, the Company’s minimum required tax
withholding obligation may be satisfied, in whole or in part, by the Company withholding from shares of Stock to be issued
pursuant to any Award a number of shares with an aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due.

SECTION 16. SECTION 409A AWARDS

        To the extent that any Award is determined to constitute “nonqualified deferred compensation” within the meaning of
Section 409A (a “409A Award”), the Award shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this regard, if any amount under a 409A Award is
payable upon a “separation from service” (within the meaning of Section 409A) to a grantee who is then considered a “specified
employee” (within the meaning of Section 409A), then no such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the grantee’s death, but only to the extent such delay is
necessary to prevent such payment from being subject to interest, penalties and/or additional tax imposed pursuant to
Section 409A. Further, the settlement of any such Award may not be accelerated except to the extent permitted by Section 409A.
SECTION 17. TRANSFER, LEAVE OF ABSENCE, ETC.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 95 of 320
        For purposes of the Plan, the following events shall not be deemed a termination of employment:
               (a) a transfer to the employment of the Company from a Subsidiary or from the Company to a Subsidiary, or
from one Subsidiary to another; or

                (b) an approved leave of absence for military service or sickness, or for any other purpose approved by the
Company, if the employee’s right to re-employment is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so provides in writing.

SECTION 18. AMENDMENTS AND TERMINATION

         The Board may, at any time, amend or discontinue the Plan and the Administrator may, at any time, amend or cancel any
outstanding Award for the purpose of satisfying changes in law or for any other lawful purpose, but no such action shall adversely
affect rights under any outstanding Award without the holder’s consent. The Administrator is specifically authorized to exercise its
discretion to reduce the exercise price of outstanding Stock Options or Stock Appreciation Rights or effect the repricing of such
Awards through cancellation and re-grants. To the extent required under the rules of any securities exchange or market system on
which the Stock is listed, to the extent determined by the Administrator to be required by the Code to ensure that Incentive Stock
Options granted under the Plan are qualified under Section 422 of the Code, or to ensure that compensation earned under Awards
qualifies as performance-based compensation under Section 162(m) of the Code, Plan amendments shall be subject to approval
by the Company stockholders entitled to vote at a meeting of stockholders. Nothing in this Section 18 shall limit the
Administrator’s authority to take any action permitted pursuant to Section 3(b) or 3(c).
SECTION 19. STATUS OF PLAN

        With respect to the portion of any Award that has not been exercised and any payments in cash, Stock or other
consideration not received by a grantee, a grantee shall have no rights greater than those of a general creditor of the Company
unless the Administrator shall otherwise expressly determine in connection with any Award or Awards. In its sole discretion, the
Administrator may authorize the creation of trusts or other arrangements to meet the Company’s obligations to deliver Stock or
make payments with respect to Awards hereunder, provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.
SECTION 20. GENERAL PROVISIONS

                (a) No Distribution. The Administrator may require each person acquiring Stock pursuant to an Award to
represent to and agree with the Company in writing that such person is acquiring the shares without a view to distribution thereof.

                  (b) Delivery of Stock Certificates. Stock certificates to grantees under this Plan shall be deemed delivered for all
purposes when the Company or a stock transfer agent of the Company shall have mailed such certificates in the United States mail,
addressed to the grantee, at the grantee’s last known address on file with the Company. Uncertificated Stock shall be deemed
delivered for all purposes when the Company or a Stock transfer agent of the Company shall have given to the grantee by
electronic mail (with proof of receipt) or by United States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its records (which may include electronic “book entry”
records). Notwithstanding anything herein to the contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and until the Administrator has determined, with advice
of counsel (to the extent the Administrator deems such advice necessary or advisable), that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed, quoted or traded. All Stock certificates delivered pursuant to the Plan shall
be subject to any stop-transfer orders and other restrictions as the Administrator deems necessary or advisable to comply with
federal, state or foreign jurisdiction, securities or other laws, rules and quotation system on which the Stock is listed, quoted or
traded. The Administrator may place legends on any Stock certificate to reference restrictions applicable to the Stock. In addition
to the terms and conditions provided herein, the Administrator may require that an individual make such reasonable covenants,
agreements, and representations as the Administrator, in its discretion, deems necessary or advisable in order to comply with any
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 96 of 320
such laws, regulations, or requirements. The Administrator shall have the right to require any individual to comply with any timing or
other restrictions with respect to the settlement or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator.

                (c) Stockholder Rights. Until Stock is deemed delivered in accordance with Section 20(b), no right to vote or
receive dividends or any other rights of a stockholder will exist with respect to shares of Stock to be issued in connection with an
Award, notwithstanding the exercise of a Stock Option or any other action by the grantee with respect to an Award.

                (d) Other Compensation Arrangements; No Employment Rights. Nothing contained in this Plan shall prevent the
Board from adopting other or additional compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this Plan and the grant of Awards do not confer upon any
employee any right to continued employment with the Company or any Subsidiary.

              (e) Trading Policy Restrictions. Option exercises and other Awards under the Plan shall be subject to the
Company’s insider trading policies and procedures, as in effect from time to time.

                (f) Forfeiture of Awards under Sarbanes-Oxley Act. If the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, then any grantee who is one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 shall reimburse the Company for the amount of any Award received by such individual under the
Plan during the 12-month period following the first public issuance or filing with the United States Securities and Exchange
Commission, as the case may be, of the financial document embodying such financial reporting requirement.

SECTION 21. EFFECTIVE DATE OF PLAN

         This Plan shall become effective upon the last to occur of (i) stockholder approval of the Plan in accordance with
applicable state law, the Company’s bylaws and articles of incorporation, and applicable stock exchange rules and (ii) immediately
prior to the date of the Registration Effective Time. No grants of Stock Options and other Awards may be made hereunder after
the tenth anniversary of the Effective Date and no grants of Incentive Stock Options may be made hereunder after the tenth
anniversary of the date the Plan is approved by the Board.

SECTION 22. GOVERNING LAW

        This Plan and all Awards and actions taken thereunder shall be governed by, and construed in accordance with, the laws
of the State of Delaware, applied without regard to conflict of law principles.

DATE APPROVED BY BOARD OF DIRECTORS: February 2014
DATE APPROVED BY STOCKHOLDERS: April 2014



                                       INCENTIVE STOCK OPTION AGREEMENT
                                             UNDER THE ZENDESK, INC.
                                      2014 STOCK OPTION AND INCENTIVE PLAN


Name of Optionee:


No. of Option Shares:


Option Exercise Price per Share:
                                                   [FMV on Grant Date (110% of FMV if a 10% owner)]
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 97 of 320
Grant Date:


Expiration Date:
                                                  [up to 10 years (5 if a 10% owner)]


         Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended through the date hereof (the “Plan”),
Zendesk, Inc. (the “Company”) hereby grants to the Optionee named above an option (the “Stock Option”) to purchase on or
prior to the Expiration Date specified above all or part of the number of shares of Common Stock, par value $0.01 per share (the
“Stock”), of the Company specified above at the Option Exercise Price per Share specified above subject to the terms and
conditions set forth herein and in the Plan.
        1.        Exercisability Schedule. No portion of this Stock Option may be exercised until such portion shall have become
exercisable. Except as set forth below, and subject to the discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the exercisability schedule hereunder, this Stock Option shall be exercisable with respect to the following number of
Option Shares on the dates indicated so long as the Optionee remains an employee of the Company or a Subsidiary on such dates:

         Incremental Number of                                        Exercisability Date
         Option Shares Exercisable*

         __________ (___%)
         __________ (___%)
         __________ (___%)
         __________ (___%)
         __________ (___%)

        * Max. of $100,000 per yr.

       Once exercisable, this Stock Option shall continue to be exercisable at any time or times prior to the close of business on
the Expiration Date, subject to the provisions hereof and of the Plan.
        2. Manner of Exercise.

               (a) The Optionee may exercise this Stock Option only in the following manner: from time to time on or prior to
the Expiration Date of this Stock Option, the Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such notice. This notice shall specify the number of Option
Shares to be purchased.

         Payment of the purchase price for the Option Shares may be made by one or more of the following methods: (i) in cash,
by certified or bank check or other instrument acceptable to the Administrator; (ii) through the delivery (or attestation to the
ownership) of shares of Stock that have been purchased by the Optionee on the open market or that are beneficially owned by the
Optionee and are not then subject to any restrictions under any Company plan and that otherwise satisfy any holding periods as
may be required by the Administrator; or (iii) by the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the Company cash or a check payable and acceptable to
the Company to pay the option purchase price, provided that in the event the Optionee chooses to pay the option purchase price
as so provided, the Optionee and the broker shall comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such payment procedure; or (iv) a combination of (i),
(ii) and (iii) above. Payment instruments will be received subject to collection.
        The transfer to the Optionee on the records of the Company or of the transfer agent of the Option Shares will be
contingent upon (i) the Company’s receipt from the Optionee of the full purchase price for the Option Shares, as set forth above,
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 98 of 320
(ii) the satisfaction of any obligations for Tax-Related Items (as defined below) due in connection with the Option, (iii) the
fulfillment of any other requirements contained herein or in the Plan or in any other agreement or provision of laws, and (iv) the
receipt by the Company of any agreement, statement or other evidence that the Company may require to satisfy itself that the
issuance of Stock to be purchased pursuant to the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In the event the Optionee chooses to pay the purchase
price by previously-owned shares of Stock through the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares attested to.
                (b) The shares of Stock purchased upon exercise of this Stock Option shall be transferred to the Optionee on the
records of the Company or of the transfer agent upon compliance to the satisfaction of the Administrator with all requirements
under applicable laws or regulations in connection with such transfer and with the requirements hereof and of the Plan. The
determination of the Administrator as to such compliance shall be final and binding on the Optionee. The Optionee shall not be
deemed to be the holder of, or to have any of the rights of a holder with respect to, any shares of Stock subject to this Stock
Option unless and until this Stock Option shall have been exercised pursuant to the terms hereof, the Company or the transfer
agent shall have transferred the shares to the Optionee, and the Optionee’s name shall have been entered as the stockholder of
record on the books of the Company. Thereupon, the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

                 (c) The minimum number of shares with respect to which this Stock Option may be exercised at any one time
shall be 100 shares, unless the number of shares with respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

                 (d) Notwithstanding any other provision hereof or of the Plan, no portion of this Stock Option shall be
exercisable after the Expiration Date hereof.

        3. Termination of Employment. If the Optionee’s employment by the Company or a Subsidiary (as defined in the Plan) is
terminated, the period within which to exercise the Stock Option may be subject to earlier termination as set forth below.

                 (a) Termination Due to Death. If the Optionee’s employment terminates by reason of the Optionee’s death, any
portion of this Stock Option outstanding on such date, to the extent exercisable on the date of death, may thereafter be exercised
by the Optionee’s legal representative or legatee for a period of [12] months from the date of death or until the Expiration Date, if
earlier. Any portion of this Stock Option that is not exercisable on the date of death shall terminate immediately and be of no
further force or effect.

                (b) Termination Due to Disability. If the Optionee’s employment terminates by reason of the Optionee’s disability
(as determined by the Administrator), any portion of this Stock Option outstanding on such date, to the extent exercisable on the
date of such termination, may thereafter be exercised by the Optionee for a period of [12] months from the date of termination or
until the Expiration Date, if earlier. Any portion of this Stock Option that is not exercisable on the date of termination shall
terminate immediately and be of no further force or effect.

                (c) Termination for Cause. If the Optionee’s employment terminates for Cause, any portion of this Stock Option
outstanding on such date shall terminate immediately and be of no further force and effect. For purposes hereof, “Cause” shall
mean, unless otherwise provided in an employment agreement between the Company and the Optionee, a determination by the
Administrator that the Optionee shall be dismissed as a result of (i) any material breach by the Optionee of any agreement between
the Optionee and the Company or any Subsidiary; (ii) the conviction of, indictment for or plea of nolo contendere by the Optionee
to a felony or a crime involving moral turpitude; or (iii) any material misconduct or willful and deliberate non-performance (other
than by reason of disability) by the Optionee of the Optionee’s duties to the Company or any Subsidiary.

                (d) Other Termination. If the Optionee’s employment terminates for any reason other than the Optionee’s death,
the Optionee’s disability, or Cause, and unless otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date of termination, for a period of three months from
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 99 of 320
the date of termination or until the Expiration Date, if earlier. Any portion of this Stock Option that is not exercisable on the date of
termination shall terminate immediately and be of no further force or effect.

        The Administrator’s determination of the reason for termination of the Optionee’s employment shall be conclusive and
binding on the Optionee and his or her representatives or legatees.
        4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of the Administrator set forth in Section 2(b) of the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the Plan, unless a different meaning is specified herein.

        5. Transferability. This Agreement is personal to the Optionee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and distribution. This Stock Option is exercisable, during
the Optionee’s lifetime, only by the Optionee, and thereafter, only by the Optionee’s legal representative or legatee.

         6. Status of the Stock Option. This Stock Option is intended to qualify as an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”), but the Company does not represent or warrant that this Stock
Option qualifies as such. The Optionee should consult with his or her own tax advisors regarding the tax effects of this Stock
Option and the requirements necessary to obtain favorable income tax treatment under Section 422 of the Code, including, but not
limited to, holding period requirements. To the extent any portion of this Stock Option does not so qualify as an “incentive stock
option,” such portion shall be deemed to be a non-qualified stock option. If the Optionee intends to dispose or does dispose
(whether by sale, gift, transfer or otherwise) of any Option Shares within the one-year period beginning on the date after the
transfer of such shares to him or her, or within the two-year period beginning on the day after the grant of this Stock Option, he or
she will so notify the Company within 30 days after such disposition.

        7. Responsibility for Taxes. The Optionee acknowledges that, regardless of any action taken by the Company or, if
different, the Subsidiary which employs the Optionee (the “Employer”), the ultimate liability for all Federal, state and other income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or other tax related items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee (“Tax-Related Items”) is and remains the Optionee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The Optionee further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings regarding the treatment of any Tax-Related Items in
connection with any aspect of this Stock Option, including, but not limited to, the grant, vesting or exercise of this Stock Option,
the subsequent sale of Option Shares acquired pursuant to such exercise and the receipt of any dividends; and (ii) do not commit
to and are under no obligation to structure the terms of the grant or any aspect of this Stock Option to reduce or eliminate the
Optionee’s liability for Tax-Related Items or achieve any particular tax result. Further, if the Optionee is subject to Tax-Related
Items in more than one jurisdiction between the Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, the Optionee acknowledges that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one jurisdiction.

                (a) Prior to the relevant taxable or tax withholding event, as applicable, the Optionee agrees to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all Tax-Related Items to the extent applicable. In this
regard, the Optionee authorizes the Company or its agent to satisfy the obligations with regard to all Tax-Related Items by one or
a combination of the following:

                     (i) withholding from the Optionee’s wages or other cash compensation paid to the Optionee by the
Company and/or the Employer; or

                        (ii) withholding from proceeds of the sale of Option Shares acquired upon exercise of the Stock Option
either through a voluntary sale or through a mandatory sale arranged by the Company (on the Optionee’s behalf pursuant to this
authorization without further consent); or

                         (iii) withholding in Option Shares to be issued upon exercise of the Option a number of shares of Stock
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 100 of 320
with an aggregate Fair Market Value that would satisfy the minimum withholding amount due; or

                        (iv) by any other method deemed by the Company to comply with applicable laws.

                 (b) Depending on the withholding method and subject to the foregoing, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates in the Grantee’s jurisdiction, in which case the Optionee will receive a refund of any over-
withheld amount in cash and will have no entitlement to the equivalent in shares. If the obligation for Tax-Related Items is satisfied
by withholding in Option Shares, for tax purposes, the Optionee is deemed to have been issued the full number of Option Shares
subject to the exercised Stock Option, notwithstanding that a number of the Option Shares are held back solely for the purpose of
paying the Tax-Related Items.

                (c) Finally, the Optionee agrees to pay to the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold or account for as a result of the Optionee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may refuse to issue or deliver the Option Shares or the
proceeds of the sale of Option Shares if the Optionee fails to comply with his or her obligations in connection with the Tax-Related
Items.

        8. No Obligation to Continue Employment. Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Optionee in employment and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of the Optionee at any time.

       9. Integration. This Agreement constitutes the entire agreement between the parties with respect to this Stock Option and
supersedes all prior agreements and discussions between the parties concerning such subject matter.

        10. Nature of Grant. In accepting this Stock Option, the Optionee acknowledges, understands and agrees that:

              (a) the Plan is established voluntarily by the Company and it is discretionary in nature and it may be modified,
amended, suspended or terminated by the Company at any time, to the extent permitted by the Plan;

                 (b) the grant of this Stock Option is voluntary and occasional and does not create any contractual or other right
to receive future grants of stock options, or benefits in lieu of stock options, even if stock options have been granted in the past;

                (c) all decisions with respect to future stock option or other grants, if any, will be at the sole discretion of the
Company;

              (d) this Stock Option grant and the Optionee’s participation in the Plan shall not be interpreted as forming an
employment contract with the Company;

                (e) the Optionee is voluntarily participating in the Plan;

               (f) this Stock Option and any Option Shares acquired under the Plan are not intended to replace any pension
rights or compensation;

                (g) this Stock Option and any Option Shares acquired under the Plan, and the income and value of same, are not
part of normal or expected compensation for any purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar payments;

                (h) the future value of this Option Shares underlying the Stock Option is unknown, indeterminable, and cannot be
predicted with certainty;
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 101 of 320
                (i) if the underlying Option Shares do not increase in value, this Stock Option will have no value;

                (j) if the Optionee exercises this Stock Option and acquires Option Shares, the value of such Option Shares may
increase or decrease in value, even below the Option Exercise Price;

                 (k) no claim or entitlement to compensation or damages shall arise from forfeiture of this Stock Option resulting
from the termination of the Optionee’s employment relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any), and in consideration of the grant of this Stock Option to which the Optionee is otherwise not
entitled, the Optionee irrevocably agrees never to institute any claim against the Employer, the Company or any of its Subsidiaries,
waives his or her ability, if any, to bring any such claim, and releases the Employer, the Company and its Subsidiaries from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue such claim and agrees to execute any and all
documents necessary to request dismissal or withdrawal of such claim; and

                 (l) unless otherwise provided in the Plan or by the Company in its discretion, this Stock Option and the benefits
evidenced by this Agreement do not create any entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for, in connection with any corporate transaction
affecting the Stock.

        11. No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of the
underlying Option Shares. The Optionee is hereby advised to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related to the Plan.

       12. Data Privacy. The Optionee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Optionee’s personal data as described in this Agreement and any other
Stock Option grant materials by and among, as applicable, the Employer, the Company and any Subsidiary for the
exclusive purpose of implementing, administering and managing the Optionee’s participation in the Plan.

       The Optionee understands that the Employer, the Company and its Subsidiaries may hold certain personal
information about the Optionee, including, but not limited to, the Optionee’s name, home address and telephone
number, date of birth, social insurance number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all stock options or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in the Optionee’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.

        The Optionee understands that Data will be transferred to the stock plan service provider selected by the
Company, which is assisting the Company with the implementation, administration and management of the Plan.
The Optionee understands that the recipients of the Data may be located in the United States or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data privacy laws and protections than the
Optionee’s country. The Optionee understands that he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources representative. The Optionee
authorizes the Company, the stock plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and managing the Plan to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole purposes of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage the Optionee’s participation in the Plan. The Optionee
understands that he or she may, at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources representative. Further, the Optionee
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 102 of 320
understands that he or she is providing the consents herein on a purely voluntary basis. If the Optionee does not
consent, or if the Optionee later seeks to revoke his or her consent, his or her employment status or service and career
with the Company or any Subsidiary will not be adversely affected; the only adverse consequence of refusing or
withdrawing consent is that the Company would not be able to grant the Optionee Stock Options or other equity
awards or administer or maintain such awards. Therefore, the Optionee understands that refusing or withdrawing his
or her consent may affect the Optionee’s ability to participate in the Plan. For more information on the consequences
of the Optionee’s refusal to consent or withdrawal of consent, the Optionee understands that he or she may contact
his or her local human resources representative.
         13. Governing Law; Venue. This Stock Option grant and the provisions of this Agreement are governed by, and subject
to, the laws of the State of Delaware, without regard to the conflict of law provisions. For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from it, the parties hereby submit to and consent to the sole
and exclusive jurisdiction of the courts of San Francisco County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, including the courts where this grant is made and/or to be performed.

         14. Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The Optionee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

         15. Severability. The provisions of this Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining provisions shall nevertheless be binding and enforceable.

        16. Insider Trading Restrictions/Market Abuse Laws. The Optionee acknowledges that, depending on the Optionee’s
country of residence, the Optionee may be subject to insider trading restrictions and/or market abuse laws, which may affect the
Optionee’s ability to acquire or sell Option Shares or rights to Option Shares (e.g., the Option) under the Plan during such times as
the Optionee is considered to have “inside information” regarding the Company (as defined by the laws in the Optionee’s country).
Any restrictions under these laws or regulations are separate from and in addition to any restrictions that may be imposed under
any applicable Company insider trading policy. The Optionee acknowledges that it is his or her responsibility to comply with any
applicable restrictions, and the Optionee is advised to speak to his or her personal advisor on this matter.

        17. Imposition of Other Requirements. The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Stock Option and on any Option Shares purchased upon exercise of this Stock Option, to the
extent the Company determines it is necessary or advisable for legal or administrative reasons, and to require the Optionee to sign
any additional agreements or undertakings that may be necessary to accomplish the foregoing.

        18. Waiver. The Optionee acknowledges that a waiver by the Company of breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Plan participant.

       19. Notices. Notices hereunder shall be mailed or delivered to the Company at its principal place of business and shall be
mailed or delivered to the Optionee at the address on file with the Company or, in either case, at such other address as one party
may subsequently furnish to the other party in writing.

                                                 ZENDESK, INC.




                                                 By:
                                                         Title:
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 103 of 320
The foregoing Agreement is hereby accepted and the terms and conditions thereof hereby agreed to by the undersigned. Electronic
acceptance of this Agreement pursuant to the Company’s instructions to the Optionee (including through an online acceptance
process) is acceptable.


Dated:
                                                                 Optionee’s Signature


                                                                 Optionee’s name and address:




                                   NON-QUALIFIED STOCK OPTION AGREEMENT
                                           FOR COMPANY EMPLOYEES
                                           UNDER THE ZENDESK, INC.
                                    2014 STOCK OPTION AND INCENTIVE PLAN

Name of Optionee:


No. of Option Shares:


Option Exercise Price per Share:
                                                  [FMV on Grant Date]

Grant Date:


Expiration Date:



         Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended through the date hereof (the “Plan”),
Zendesk, Inc. (the “Company”) hereby grants to the Optionee named above an option (the “Stock Option”) to purchase on or
prior to the Expiration Date specified above all or part of the number of shares of Common Stock, par value $0.01 per share (the
“Stock”) of the Company specified above at the Option Exercise Price per Share specified above subject to the terms and
conditions set forth herein and in the Plan. This Stock Option is not intended to be an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended.

        1. Exercisability Schedule. No portion of this Stock Option may be exercised until such portion shall have become
exercisable. Except as set forth below, and subject to the discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the exercisability schedule hereunder, this Stock Option shall be exercisable with respect to the following number of
Option Shares on the dates indicated so long as the Optionee remains an employee of the Company or a Subsidiary on such dates:
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 104 of 320
Incremental Number of
Option Shares Exercisable                      Exercisability Date
____________ ( %)                              ____________
____________ ( %)                              ____________
____________ ( %)                              ____________
____________ ( %)                              ____________
____________ ( %)                              ____________

       Once exercisable, this Stock Option shall continue to be exercisable at any time or times prior to the close of business on
the Expiration Date, subject to the provisions hereof and of the Plan.
       2. Manner of Exercise.

               (a) The Optionee may exercise this Stock Option only in the following manner: from time to time on or prior to
the Expiration Date of this Stock Option, the Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such notice. This notice shall specify the number of Option
Shares to be purchased.

           Payment of the purchase price for the Option Shares may be made by one or more of the following methods: (i) in cash,
by certified or bank check or other instrument acceptable to the Administrator; (ii) through the delivery (or attestation to the
ownership) of shares of Stock that have been purchased by the Optionee on the open market or that are beneficially owned by the
Optionee and are not then subject to any restrictions under any Company plan and that otherwise satisfy any holding periods as
may be required by the Administrator; (iii) by the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the Company cash or a check payable and acceptable to
the Company to pay the option purchase price, provided that in the event the Optionee chooses to pay the option purchase price
as so provided, the Optionee and the broker shall comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such payment procedure; (iv) by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of Stock issuable upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the aggregate exercise price; or (v) a combination of (i),
(ii), (iii) and (iv) above. Payment instruments will be received subject to collection.
         The transfer to the Optionee on the records of the Company or of the transfer agent of the Option Shares will be
contingent upon (i) the Company’s receipt from the Optionee of the full purchase price for the Option Shares, as set forth above,
(ii) the satisfaction of any obligations for Tax-Related Items (as defined below) due in connection with the Option; (iii) the
fulfillment of any other requirements contained herein or in the Plan or in any other agreement or provision of laws, and (iv) the
receipt by the Company of any agreement, statement or other evidence that the Company may require to satisfy itself that the
issuance of Stock to be purchased pursuant to the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In the event the Optionee chooses to pay the purchase
price by previously-owned shares of Stock through the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares attested to.
                (b) The shares of Stock purchased upon exercise of this Stock Option shall be transferred to the Optionee on the
records of the Company or of the transfer agent upon compliance to the satisfaction of the Administrator with all requirements
under applicable laws or regulations in connection with such transfer and with the requirements hereof and of the Plan. The
determination of the Administrator as to such compliance shall be final and binding on the Optionee. The Optionee shall not be
deemed to be the holder of, or to have any of the rights of a holder with respect to, any shares of Stock subject to this Stock
Option unless and until this Stock Option shall have been exercised pursuant to the terms hereof, the Company or the transfer
agent shall have transferred the shares to the Optionee, and the Optionee’s name shall have been entered as the stockholder of
record on the books of the Company. Thereupon, the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 105 of 320
                 (c) The minimum number of shares with respect to which this Stock Option may be exercised at any one time
shall be 100 shares, unless the number of shares with respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

                 (d) Notwithstanding any other provision hereof or of the Plan, no portion of this Stock Option shall be
exercisable after the Expiration Date hereof.

        3. Termination of Employment. If the Optionee’s employment by the Company or a Subsidiary (as defined in the Plan) is
terminated, the period within which to exercise the Stock Option may be subject to earlier termination as set forth below.

                 (a) Termination Due to Death. If the Optionee’s employment terminates by reason of the Optionee’s death, any
portion of this Stock Option outstanding on such date, to the extent exercisable on the date of death, may thereafter be exercised
by the Optionee’s legal representative or legatee for a period of [12] months from the date of death or until the Expiration Date, if
earlier. Any portion of this Stock Option that is not exercisable on the date of death shall terminate immediately and be of no
further force or effect.

                (b) Termination Due to Disability. If the Optionee’s employment terminates by reason of the Optionee’s disability
(as determined by the Administrator), any portion of this Stock Option outstanding on such date, to the extent exercisable on the
date of such termination, may thereafter be exercised by the Optionee for a period of [12] months from the date of termination or
until the Expiration Date, if earlier. Any portion of this Stock Option that is not exercisable on the date of termination shall
terminate immediately and be of no further force or effect.

                (c) Termination for Cause. If the Optionee’s employment terminates for Cause, any portion of this Stock Option
outstanding on such date shall terminate immediately and be of no further force and effect. For purposes hereof, “Cause” shall
mean, unless otherwise provided in an employment agreement between the Company and the Optionee, a determination by the
Administrator that the Optionee shall be dismissed as a result of (i) any material breach by the Optionee of any agreement between
the Optionee and the Company or any Subsidiary; (ii) the conviction of, indictment for or plea of nolo contendere by the Optionee
to a felony or a crime involving moral turpitude; or (iii) any material misconduct or willful and deliberate non-performance (other
than by reason of disability) by the Optionee of the Optionee’s duties to the Company or any Subsidiary.

                (d) Other Termination. If the Optionee’s employment terminates for any reason other than the Optionee’s death,
the Optionee’s disability or Cause, and unless otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date of termination, for a period of three months from
the date of termination or until the Expiration Date, if earlier. Any portion of this Stock Option that is not exercisable on the date of
termination shall terminate immediately and be of no further force or effect.

        The Administrator’s determination of the reason for termination of the Optionee’s employment shall be conclusive and
binding on the Optionee and his or her representatives or legatees.
        4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of the Administrator set forth in Section 2(b) of the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the Plan, unless a different meaning is specified herein.

        5. Transferability. This Agreement is personal to the Optionee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and distribution. This Stock Option is exercisable, during
the Optionee’s lifetime, only by the Optionee, and thereafter, only by the Optionee’s legal representative or legatee.

        6. Responsibility for Taxes. The Optionee acknowledges that, regardless of any action taken by the Company or, if
different, the Subsidiary which employs the Optionee (the “Employer”), the ultimate liability for all Federal, state and other income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or other tax related items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee (“Tax-Related Items”) is and remains the Optionee’s responsibility
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 106 of 320
and may exceed the amount actually withheld by the Company or the Employer. The Optionee further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings regarding the treatment of any Tax-Related Items in
connection with any aspect of this Stock Option, including, but not limited to, the grant, vesting or exercise of this Stock Option,
the subsequent sale of Option Shares acquired pursuant to such exercise and the receipt of any dividends; and (ii) do not commit
to and are under no obligation to structure the terms of the grant or any aspect of this Stock Option to reduce or eliminate the
Optionee’s liability for Tax-Related Items or achieve any particular tax result. Further, if the Optionee is subject to Tax-Related
Items in more than one jurisdiction between the Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, the Optionee acknowledges that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one jurisdiction.

                (a) Prior to the relevant taxable or tax withholding event, as applicable, the Optionee agrees to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all Tax-Related Items. In this regard, the Optionee
authorizes the Company or its agent to satisfy the obligations with regard to all Tax-Related Items by one or a combination of the
following:

                     (i) withholding from the Optionee’s wages or other cash compensation paid to the Optionee by the
Company and/or the Employer; or

                        (ii) withholding from proceeds of the sale of Option Shares acquired upon exercise of the Stock Option
either through a voluntary sale or through a mandatory sale arranged by the Company (on the Optionee’s behalf pursuant to this
authorization without further consent); or

                        (iii) withholding in Option Shares to be issued upon exercise of the Option a number of shares of Stock
with an aggregate Fair Market Value that would satisfy the minimum withholding amount due; or

                        (iv) by any other method deemed by the Company to comply with applicable laws.

                (b) Depending on the withholding method and subject to the foregoing, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates, in which case the Optionee will receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent in shares. If the obligation for Tax-Related Items is satisfied by withholding in Option Shares,
for tax purposes, the Optionee is deemed to have been issued the full number of Option Shares subject to the exercised Stock
Option, notwithstanding that a number of the Option Shares are held back solely for the purpose of paying the Tax-Related Items.

                (c) Finally, the Optionee agrees to pay to the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold or account for as a result of the Optionee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may refuse to issue or deliver the Option Shares or the
proceeds of the sale of Option Shares if the Optionee fails to comply with his or her obligations in connection with the Tax-Related
Items.

        7. No Obligation to Continue Employment. Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Optionee in employment and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of the Optionee at any time.

       8. Integration. This Agreement constitutes the entire agreement between the parties with respect to this Stock Option and
supersedes all prior agreements and discussions between the parties concerning such subject matter.

        9. Nature of Grant. In accepting this Stock Option, the Optionee acknowledges, understands and agrees that:

              (a) the Plan is established voluntarily by the Company and it is discretionary in nature and it may be modified,
amended, suspended or terminated by the Company at any time, to the extent permitted by the Plan;
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 107 of 320
                 (b) the grant of this Stock Option is voluntary and occasional and does not create any contractual or other right
to receive future grants of stock options, or benefits in lieu of stock options, even if stock options have been granted in the past;

                (c) all decisions with respect to future stock option or other grants, if any, will be at the sole discretion of the
Company;

              (d) this Stock Option grant and the Optionee’s participation in the Plan shall not be interpreted as forming an
employment contract with the Company;

                (e) the Optionee is voluntarily participating in the Plan;

               (f) this Stock Option and any Option Shares acquired under the Plan are not intended to replace any pension
rights or compensation;

                (g) this Stock Option and any Option Shares acquired under the Plan, and the income and value of same, are not
part of normal or expected compensation for any purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar payments;

                (h) the future value of this Option Shares underlying the Stock Option is unknown, indeterminable, and cannot be
predicted with certainty;

                (i) if the underlying Option Shares do not increase in value, this Stock Option will have no value;

                (j) if the Optionee exercises this Stock Option and acquires Option Shares, the value of such Option Shares may
increase or decrease in value, even below the Option Exercise Price;

                 (k) no claim or entitlement to compensation or damages shall arise from forfeiture of this Stock Option resulting
from the termination of the Optionee’s employment relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any), and in consideration of the grant of this Stock Option to which the Optionee is otherwise not
entitled, the Optionee irrevocably agrees never to institute any claim against the Employer, the Company or any of its Subsidiaries,
waives his or her ability, if any, to bring any such claim, and releases the Employer, the Company and its Subsidiaries from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue such claim and agrees to execute any and all
documents necessary to request dismissal or withdrawal of such claim; and

                 (l) unless otherwise provided in the Plan or by the Company in its discretion, this Stock Option and the benefits
evidenced by this Agreement do not create any entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for, in connection with any corporate transaction
affecting the Stock.

        10. No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of the
underlying Option Shares. The Optionee is hereby advised to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related to the Plan.

       11. Data Privacy. The Optionee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Optionee’s personal data as described in this Agreement and any other
Stock Option grant materials by and among, as applicable, the Employer, Company and any Subsidiary for the
exclusive purpose of implementing, administering and managing the Optionee’s participation in the Plan.
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 108 of 320
       The Optionee understands that the Employer, the Company and its Subsidiaries may hold certain personal
information about the Optionee, including, but not limited to, the Optionee’s name, home address and telephone
number, date of birth, social insurance number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all stock options or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in the Optionee’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.

        The Optionee understands that Data will be transferred to the stock plan service provider selected by the
Company, which is assisting the Company with the implementation, administration and management of the Plan.
The Optionee understands that the recipients of the Data may be located in the United States or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data privacy laws and protections than the
Optionee’s country. The Optionee understands that he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources representative. The Optionee
authorizes the Company, the stock plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and managing the Plan to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole purposes of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage the Optionee’s participation in the Plan. The Optionee
understands that he or she may, at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources representative. Further, the Optionee
understands that he or she is providing the consents herein on a purely voluntary basis. If the Optionee does not
consent, or if the Optionee later seeks to revoke his or her consent, his or her employment status or service and career
with the Company or any Subsidiary will not be adversely affected; the only adverse consequence of refusing or
withdrawing consent is that the Company would not be able to grant the Optionee Stock Options or other equity
awards or administer or maintain such awards. Therefore, the Optionee understands that refusing or withdrawing his
or her consent may affect the Optionee’s ability to participate in the Plan. For more information on the consequences
of the Optionee’s refusal to consent or withdrawal of consent, the Optionee understands that he or she may contact
his or her local human resources representative.
         12. Governing Law; Venue. This Stock Option grant and the provisions of this Agreement are governed by, and subject
to, the laws of the State of Delaware, without regard to the conflict of law provisions. For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from it, the parties hereby submit to and consent to the sole
and exclusive jurisdiction of the courts of San Francisco County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, including the courts where this grant is made and/or to be performed.

         13. Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The Optionee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

         14. Severability. The provisions of this Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining provisions shall nevertheless be binding and enforceable.

        15. Insider Trading Restrictions/Market Abuse Laws. The Optionee acknowledges that, depending on the Optionee’s
country of residence, the Optionee may be subject to insider trading restrictions and/or market abuse laws, which may affect the
Optionee’s ability to acquire or sell Option Shares or rights to Option Shares (e.g., the Option) under the Plan during such times as
the Optionee is considered to have “inside information” regarding the Company (as defined by the laws in the Optionee’s country).
Any restrictions under these laws or regulations are separate from and in addition to any restrictions that may be imposed under
any applicable Company insider trading policy. The Optionee acknowledges that it is his or her responsibility to comply with any
applicable restrictions, and the Optionee is advised to speak to his or her personal advisor on this matter.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 109 of 320
        16. Imposition of Other Requirements. The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Stock Option and on any Option Shares purchased upon exercise of this Stock Option, to the
extent the Company determines it is necessary or advisable for legal or administrative reasons, and to require the Optionee to sign
any additional agreements or undertakings that may be necessary to accomplish the foregoing.

        17. Waiver. The Optionee acknowledges that a waiver by the Company of breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Plan participant.

       18. Notices. Notices hereunder shall be mailed or delivered to the Company at its principal place of business and shall be
mailed or delivered to the Optionee at the address on file with the Company or, in either case, at such other address as one party
may subsequently furnish to the other party in writing.




                                                  ZENDESK, INC.

                                                  By:
                                                           Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof hereby agreed to by the undersigned. Electronic
acceptance of this Agreement pursuant to the Company’s instructions to the Optionee (including through an online acceptance
process) is acceptable.




Dated:
                                                                    Optionee’s Signature

                                                                    Optionee’s name and address:




                                   NON-QUALIFIED STOCK OPTION AGREEMENT
                                         FOR NON-EMPLOYEE DIRECTORS
                                           UNDER THE ZENDESK, INC.
                                    2014 STOCK OPTION AND INCENTIVE PLAN




Name of Optionee:
No. of Option Shares:
Option Exercise Price per Share:                            $
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 110 of 320
                                               [FMV on Grant Date]
Grant Date:
Expiration Date:
                                                            [No more than 10 years]

         Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended through the date hereof (the “Plan”),
Zendesk, Inc. (the “Company”) hereby grants to the Optionee named above, who is a Director of the Company but is not an
employee of the Company, an option (the “Stock Option”) to purchase on or prior to the Expiration Date specified above all or
part of the number of shares of Common Stock, par value $0.01 per share (the “Stock”), of the Company specified above at the
Option Exercise Price per Share specified above subject to the terms and conditions set forth herein and in the Plan. This Stock
Option is not intended to be an “incentive stock option” under Section 422 of the Internal Revenue Code of 1986, as amended.
        1. Exercisability Schedule. No portion of this Stock Option may be exercised until such portion shall have become
exercisable. Except as set forth below, and subject to the discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the exercisability schedule hereunder, this Stock Option shall be exercisable with respect to the following number of
Option Shares on the dates indicated so long as the Optionee remains in service as a member of the Board on such dates:




Incremental Number of
Option Shares Exercisable                                        Exercisability Date
____________ ( %)                                                ____________
____________ ( %)                                                ____________
____________ ( %)                                                ____________
____________ ( %)                                                ____________
____________ ( %)                                                ____________

       Once exercisable, this Stock Option shall continue to be exercisable at any time or times prior to the close of business on
the Expiration Date, subject to the provisions hereof and of the Plan.
        2. Manner of Exercise.

               (a) The Optionee may exercise this Stock Option only in the following manner: from time to time on or prior to
the Expiration Date of this Stock Option, the Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such notice. This notice shall specify the number of Option
Shares to be purchased.

           Payment of the purchase price for the Option Shares may be made by one or more of the following methods: (i) in cash,
by certified or bank check or other instrument acceptable to the Administrator; (ii) through the delivery (or attestation to the
ownership) of shares of Stock that have been purchased by the Optionee on the open market or that are beneficially owned by the
Optionee and are not then subject to any restrictions under any Company plan and that otherwise satisfy any holding periods as
may be required by the Administrator; (iii) by the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the Company cash or a check payable and acceptable to
the Company to pay the option purchase price, provided that in the event the Optionee chooses to pay the option purchase price
as so provided, the Optionee and the broker shall comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such payment procedure; (iv) by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of Stock issuable upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the aggregate exercise price; or (v) a combination of (i),
(ii), (iii) and (iv) above. Payment instruments will be received subject to collection.
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 111 of 320
         The transfer to the Optionee on the records of the Company or of the transfer agent of the Option Shares will be
contingent upon (i) the Company’s receipt from the Optionee of the full purchase price for the Option Shares, as set forth above,
(ii) the satisfaction of any obligations for Tax-Related Items (as defined below) due in connection with the Option, (iii) the
fulfillment of any other requirements contained herein or in the Plan or in any other agreement or provision of laws, and (iv) the
receipt by the Company of any agreement, statement or other evidence that the Company may require to satisfy itself that the
issuance of Stock to be purchased pursuant to the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In the event the Optionee chooses to pay the purchase
price by previously-owned shares of Stock through the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares attested to.
                (b) The shares of Stock purchased upon exercise of this Stock Option shall be transferred to the Optionee on the
records of the Company or of the transfer agent upon compliance to the satisfaction of the Administrator with all requirements
under applicable laws or regulations in connection with such transfer and with the requirements hereof and of the Plan. The
determination of the Administrator as to such compliance shall be final and binding on the Optionee. The Optionee shall not be
deemed to be the holder of, or to have any of the rights of a holder with respect to, any shares of Stock subject to this Stock
Option unless and until this Stock Option shall have been exercised pursuant to the terms hereof, the Company or the transfer
agent shall have transferred the shares to the Optionee, and the Optionee’s name shall have been entered as the stockholder of
record on the books of the Company. Thereupon, the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

                 (c) The minimum number of shares with respect to which this Stock Option may be exercised at any one time
shall be 100 shares, unless the number of shares with respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

                 (d) Notwithstanding any other provision hereof or of the Plan, no portion of this Stock Option shall be
exercisable after the Expiration Date hereof.

        3. Termination as Director. If the Optionee ceases to be a Director of the Company, the period within which to exercise
the Stock Option may be subject to earlier termination as set forth below.

                (a) Termination Due to Death. If the Optionee’s service as a Director terminates by reason of the Optionee’s
death, any portion of this Stock Option outstanding on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of [12] months from the date of death or until the
Expiration Date, if earlier. Any portion of this Stock Option that is not exercisable on the date of death shall terminate immediately
and be of no further force or effect.

                 (b) Other Termination. If the Optionee ceases to be a Director for any reason other than the Optionee’s death,
any portion of this Stock Option outstanding on such date may be exercised, to the extent exercisable on the date the Optionee
ceased to be a Director, for a period of [six] months from the date the Optionee ceased to be a Director or until the Expiration
Date, if earlier. Any portion of this Stock Option that is not exercisable on the date the Optionee ceases to be a Director shall
terminate immediately and be of no further force or effect.

        4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of the Administrator set forth in Section 2(b) of the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the Plan, unless a different meaning is specified herein.

        5. Transferability. This Agreement is personal to the Optionee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and distribution. This Stock Option is exercisable, during
the Optionee’s lifetime, only by the Optionee, and thereafter, only by the Optionee’s legal representative or legatee.

        6. No Obligation to Continue as a Director. Neither the Plan nor this Stock Option confers upon the Optionee any rights
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 112 of 320
with respect to continuance as a Director.

          7. Responsibility for Taxes. The Grantee acknowledges that, regardless of any action taken by the Company, the ultimate
liability for all Federal, state and other income tax, social insurance, payroll tax, fringe benefits tax, payment on account or other tax
related items related to the Grantee’s participation in the Plan and legally applicable to the Grantee (“Tax-Related Items”) is and
remains the Grantee’s responsibility and may exceed the amount (if any) actually withheld by the Company. To the extent that the
Company is required to withhold any Tax-Related Items, such withholding may be satisfied in accordance with the terms of the
Plan.

       8. Integration. This Agreement constitutes the entire agreement between the parties with respect to this Stock Option and
supersedes all prior agreements and discussions between the parties concerning such subject matter.

        9. Nature of Grant. In accepting this Stock Option, the Optionee acknowledges, understands and agrees that:

              (a) the Plan is established voluntarily by the Company and it is discretionary in nature and it may be modified,
amended, suspended or terminated by the Company at any time, to the extent permitted by the Plan;

                 (b) the grant of this Stock Option is voluntary and occasional and does not create any contractual or other right
to receive future grants of stock options, or benefits in lieu of stock options, even if stock options have been granted in the past;

                (c) all decisions with respect to future stock option or other grants, if any, will be at the sole discretion of the
Company;

              (d) this Stock Option grant and the Optionee’s participation in the Plan shall not be interpreted as forming an
employment or other service contract with the Company;

                (e) the Optionee is voluntarily participating in the Plan;

               (f) this Stock Option and any Option Shares acquired under the Plan are not intended to replace any pension
rights or compensation;

                (g) this Stock Option and any Option Shares acquired under the Plan, and the income and value of same, are not
part of normal or expected compensation for any purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar payments;

                (h) the future value of this Option Shares underlying the Stock Option is unknown, indeterminable, and cannot be
predicted with certainty;

                (i) if the underlying Option Shares do not increase in value, this Stock Option will have no value;

                (j) if the Optionee exercises this Stock Option and acquires Option Shares, the value of such Option Shares may
increase or decrease in value, even below the Option Exercise Price;

                 (k) no claim or entitlement to compensation or damages shall arise from forfeiture of this Stock Option resulting
from the termination of the Optionee’s employment or other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where the Optionee provides services or the terms of the
Optionee’s employment or service agreement, if any), and in consideration of the grant of this Stock Option to which the Optionee
is otherwise not entitled, the Optionee irrevocably agrees never to institute any claim against the Company or any of its
Subsidiaries, waives his or her ability, if any, to bring any such claim, and releases the Company and its Subsidiaries from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue such claim and agrees to execute any and all
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 113 of 320
documents necessary to request dismissal or withdrawal of such claim; and

                 (l) unless otherwise provided in the Plan or by the Company in its discretion, this Stock Option and the benefits
evidenced by this Agreement do not create any entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for, in connection with any corporate transaction
affecting the Stock.

        10. No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of the
underlying Option Shares. The Optionee is hereby advised to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related to the Plan.

       11. Data Privacy. The Optionee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Optionee’s personal data as described in this Agreement and any other
Stock Option grant materials by and among, as applicable, the Company and any Subsidiary for the exclusive purpose
of implementing, administering and managing the Optionee’s participation in the Plan.

        The Optionee understands that the Company and its Subsidiaries may hold certain personal information
about the Optionee, including, but not limited to, the Optionee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all stock options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Optionee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

        The Optionee understands that Data will be transferred to the stock plan service provider selected by the
Company, which is assisting the Company with the implementation, administration and management of the Plan.
The Optionee understands that the recipients of the Data may be located in the United States or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data privacy laws and protections than the
Optionee’s country. The Optionee understands that he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources representative. The Optionee
authorizes the Company, the stock plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and managing the Plan to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole purposes of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage the Optionee’s participation in the Plan. The Optionee
understands that he or she may, at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources representative. Further, the Optionee
understands that he or she is providing the consents herein on a purely voluntary basis. If the Optionee does not
consent, or if the Optionee later seeks to revoke his or her consent, his or her employment status or service and career
with the Company or any Subsidiary will not be adversely affected; the only adverse consequence of refusing or
withdrawing consent is that the Company would not be able to grant the Optionee Stock Options or other equity
awards or administer or maintain such awards. Therefore, the Optionee understands that refusing or withdrawing his
or her consent may affect the Optionee’s ability to participate in the Plan. For more information on the consequences
of the Optionee’s refusal to consent or withdrawal of consent, the Optionee understands that he or she may contact
his or her local human resources representative.
         12. Governing Law; Venue. This Stock Option grant and the provisions of this Agreement are governed by, and subject
to, the laws of the State of Delaware, without regard to the conflict of law provisions. For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from it, the parties hereby submit to and consent to the sole
and exclusive jurisdiction of the courts of San Francisco County, California, or the federal courts for the United States for the
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 114 of 320
Northern District of California, and no other courts, including the courts where this grant is made and/or to be performed.

         13. Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The Optionee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

         14. Severability. The provisions of this Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining provisions shall nevertheless be binding and enforceable.

        15. Imposition of Other Requirements. The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Stock Option and on any Option Shares purchased upon exercise of this Stock Option, to the
extent the Company determines it is necessary or advisable for legal or administrative reasons, and to require the Optionee to sign
any additional agreements or undertakings that may be necessary to accomplish the foregoing.

        16. Waiver. The Optionee acknowledges that a waiver by the Company of breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Plan participant.

       17. Notices. Notices hereunder shall be mailed or delivered to the Company at its principal place of business and shall be
mailed or delivered to the Optionee at the address on file with the Company or, in either case, at such other address as one party
may subsequently furnish to the other party in writing.




                                                ZENDESK, INC.

                                                By:
                                                              Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof hereby agreed to by the undersigned. Electronic
acceptance of this Agreement pursuant to the Company’s instructions to the Optionee (including through an online acceptance
process) is acceptable.




Dated:
                                                                       Optionee’s Signature

                                                                       Optionee’s name and address:




                                    NON-QUALIFIED STOCK OPTION AGREEMENT
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 115 of 320
                                          FOR NON-U.S. OPTIONEES
                                         UNDER THE ZENDESK, INC.
                                  2014 STOCK OPTION AND INCENTIVE PLAN




Name of Optionee:
No. of Option Shares:
Option Exercise Price per Share:                   $
                                                   [FMV on Grant Date]
Grant Date:
Expiration Date:

         Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended through the date hereof (the “Plan”),
Zendesk, Inc. (the “Company”) hereby grants to the Optionee named above an option (the “Stock Option”) to purchase on or
prior to the Expiration Date specified above all or part of the number of shares of Common Stock, par value $0.01 per share (the
“Stock”) of the Company specified above at the Option Exercise Price per Share specified above. This Stock Option shall be
governed by and subject to the terms and conditions of the Plan and this Non-Qualified Stock Option Agreement for Non-U.S.
Optionees (the “Stock Option Agreement”), including any special terms and conditions for the Optionee’s country set forth in any
appendix to this Stock Option Agreement (the “Appendix”) (together with the Stock Option Agreement, the “Agreement”).
       This Stock Option is not intended to be an “incentive stock option” under Section 422 of the U.S. Internal Revenue Code
of 1986, as amended.
        1. Exercisability Schedule. No portion of this Stock Option may be exercised until such portion shall have become
exercisable. Except as set forth below, and subject to the discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the exercisability schedule hereunder, this Stock Option shall be exercisable with respect to the following number of
Option Shares on the dates indicated so long as Optionee remains an employee or other service provider with the Company or a
Subsidiary on such dates, as further described in Paragraph 3 of this Stock Option Agreement:




Incremental Number of
Option Shares Exercisable                                        Exercisability Date
____________ ( %)                                                ____________
____________ ( %)                                                ____________
____________ ( %)                                                ____________
____________ ( %)                                                ____________
____________ ( %)                                                ____________

       Once exercisable, this Stock Option shall continue to be exercisable at any time or times prior to the close of business on
the Expiration Date, subject to the provisions of the Agreement and of the Plan.
        2. Manner of Exercise.

               (a) The Optionee may exercise this Stock Option only in the following manner: from time to time on or prior to
the Expiration Date of this Stock Option, the Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such notice. This notice shall specify the number of Option
Shares to be purchased.
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 116 of 320
          Payment of the purchase price for the Option Shares may be made by one or more of the following methods: (i) in cash,
by certified or bank check or other instrument acceptable to the Administrator; (ii) by the Optionee delivering to the Company a
properly executed exercise notice together with irrevocable instructions to a broker to promptly deliver to the Company cash or a
check payable and acceptable to the Company to pay the option purchase price, provided that in the event the Optionee chooses
to pay the option purchase price as so provided, the Optionee and the broker shall comply with such procedures and enter into
such agreements of indemnity and other agreements as the Administrator shall prescribe as a condition of such payment procedure;
(iii) if permitted by the Administrator, by a “net exercise” arrangement pursuant to which the Company will reduce the number of
shares of Stock issuable upon exercise by the largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (iv) a combination of (i), (ii) and (iii) above. Payment instruments will be received subject to collection.
         The transfer to the Optionee on the records of the Company or of the transfer agent of the Option Shares will be
contingent upon (i) the Company’s receipt from the Optionee of the full purchase price in the Agreement for the Option Shares, as
set forth above, (ii) the satisfaction of any obligations for Tax-Related Items (as defined in Paragraph 6 below) due in connection
with the Option, (iii) the fulfillment of any other requirements contained in the Agreement or in the Plan or in any other agreement or
provision of laws, and (iii) the receipt by the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to the exercise of Stock Options under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable laws and regulations.
                (b) The shares of Stock purchased upon exercise of this Stock Option shall be transferred to the Optionee on the
records of the Company or of the transfer agent upon compliance to the satisfaction of the Administrator with all requirements
under applicable laws or regulations in connection with such transfer and with the requirements of the Agreement and of the Plan.
The determination of the Administrator as to such compliance shall be final and binding on the Optionee. The Optionee shall not be
deemed to be the holder of, or to have any of the rights of a holder with respect to, any shares of Stock subject to this Stock
Option unless and until this Stock Option shall have been exercised pursuant to the terms hereof, the Company or the transfer
agent shall have transferred the shares to the Optionee, and the Optionee’s name shall have been entered as the stockholder of
record on the books of the Company. Thereupon, the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

                 (c) The minimum number of shares with respect to which this Stock Option may be exercised at any one time
shall be 100 shares, unless the number of shares with respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

                 (d) Notwithstanding any other provision hereof or of the Plan, no portion of this Stock Option shall be
exercisable after the Expiration Date hereof.

         3. Termination of Service Relationship. If the Optionee’s service relationship by the Company or its Subsidiaries is
terminated, the period within which to exercise the Stock Option may be subject to earlier termination as set forth below. For
purposes of this Stock Option, the Optionee’s service relationship will be considered terminated as of the date the Optionee is no
longer actively providing services to the Company or any Subsidiary (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of labor laws in the jurisdiction where the Optionee is providing services or the terms of
the Optionee’s service agreement, if any). Unless otherwise determined by the Company, (i) the Optionee’s right to vest in this
Stock Option under the Plan, if any, will terminate as of such date and will not be extended by any notice period (e.g., the
Optionee’s period of service would not include any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Optionee is a service provider or the terms of the Optionee’s
service agreement, if any); and (ii) the period (if any) during which the Optionee may exercise this Stock Option after such
termination will commence on the date the Optionee ceases to actively provide services and will not be extended by any notice
period mandated under labor laws in the jurisdiction where the Optionee is providing services. The Administrator shall have the
exclusive discretion to determine when the Optionee is no longer actively providing services for purposes of his or her Stock
Option grant (including whether the Optionee may still be considered to be providing services while on a leave of absence).

                (a) Termination Due to Death. If the Optionee’s service relationship terminates by reason of the Optionee’s
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 117 of 320
death, any portion of this Stock Option outstanding on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee, for a period of [12] months from the date of death or until the
Expiration Date, if earlier. Any portion of this Stock Option that is not exercisable on the date of death shall terminate immediately
and be of no further force or effect.

                 (b) Termination Due to Disability. If the Optionee’s service relationship terminates by reason of the Optionee’s
disability (as determined by the Administrator), any portion of this Stock Option outstanding on such date, to the extent exercisable
on the date of such termination, may thereafter be exercised by the Optionee for a period of [12] months from the date of
termination or until the Expiration Date, if earlier. Any portion of this Stock Option that is not exercisable on the date of termination
shall terminate immediately and be of no further force or effect.

                (c) Termination for Cause. If the Optionee’s service relationship terminates for Cause, any portion of this Stock
Option outstanding on such date shall terminate immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean a determination by the Administrator that the Optionee shall be dismissed as a result of (i) any material breach by the
Optionee of any agreement between the Optionee and the Company or any Subsidiary; (ii) the conviction of, indictment for or plea
of nolo contendere by the Optionee to a felony or a crime involving moral turpitude; or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee of the Optionee’s duties to the Company or any
Subsidiary.

                (d) Other Termination. If the Optionee’s service relationship terminates for any reason other than the Optionee’s
death, the Optionee’s disability or Cause, and unless otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date of termination, for a period of three months from
the date of termination or until the Expiration Date, if earlier. Any portion of this Stock Option that is not exercisable on the date of
termination shall terminate immediately and be of no further force or effect.

       The Administrator’s determination of the reason for termination of the Optionee’s service relationship shall be conclusive
and binding on the Optionee and his or her representatives or legatees.
        4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of the Administrator set forth in Section 2(b) of the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the Plan, unless a different meaning is specified herein.

        5. Transferability. This Agreement is personal to the Optionee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and distribution. This Stock Option is exercisable, during
the Optionee’s lifetime, only by the Optionee, and thereafter, only by the Optionee’s legal representative or legatee.

        6. Responsibility for Taxes. The Optionee acknowledges that, regardless of any action taken by the Company or, if
different, any Subsidiary for which the Optionee renders services (the “Service Recipient”), the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other tax-related items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee (“Tax-Related Items”) is and remains the Optionee’s responsibility
and may exceed the amount actually withheld by the Company or the Service Recipient. The Optionee further acknowledges that
the Company and/or the Service Recipient (i) make no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Stock Option, including, but not limited to, the grant, vesting or exercise of this Stock
Option, the subsequent sale of Option Shares acquired pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any aspect of this Stock Option to reduce or eliminate
the Optionee’s liability for Tax-Related Items or achieve any particular tax result. Further, if the Optionee is subject to Tax-Related
Items in more than one jurisdiction between the Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, the Optionee acknowledges that the Company and/or the Service Recipient (or former service recipient, as applicable)
may be required to withhold or account for Tax-Related Items in more than one jurisdiction.

        Prior to the relevant taxable or tax withholding event, as applicable, the Optionee agrees to make adequate arrangements
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 118 of 320
satisfactory to the Company and/or the Service Recipient to satisfy all Tax-Related Items. In this regard, the Optionee authorizes
the Company and/or the Service Recipient, or their respective agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
                (a) withholding from the Optionee’s wages or other cash compensation paid to the Optionee by the Company
and/or the Service Recipient; or

                (b) withholding from proceeds of the sale of Option Shares acquired upon exercise of the Stock Option either
through a voluntary sale or through a mandatory sale arranged by the Company (on the Optionee’s behalf pursuant to this
authorization without further consent); or

                (c) withholding in Option Shares to be issued upon exercise of the Option; or

                (d) by any other method deemed by the Company to comply with applicable laws.

        Depending on the withholding method, the Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding rates, including maximum applicable rates, in
which case the Optionee will receive a refund of any over-withheld amount in cash and will have no entitlement to the equivalent in
shares. If the obligation for Tax-Related Items is satisfied by withholding in Option Shares, for tax purposes, the Optionee is
deemed to have been issued the full number of Option Shares subject to the exercised Stock Option, notwithstanding that a
number of the Option Shares are held back solely for the purpose of paying the Tax-Related Items.
        Finally, the Optionee agrees to pay to the Company or the Service Recipient any amount of Tax-Related Items that the
Company or the Service Recipient may be required to withhold or account for as a result of the Optionee’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may refuse to issue or deliver the Option Shares or
the proceeds of the sale of Option Shares if the Optionee fails to comply with his or her obligations in connection with the Tax-
Related Items.
        7. No Obligation to Continue Service Relationship. Neither the Company nor any Subsidiary is obligated by or as a result
of the Plan or this Agreement to continue the Optionee’s service relationship and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the Optionee’s ervice relationship at any time.

       8. Integration. This Agreement constitutes the entire agreement between the parties with respect to this Stock Option and
supersedes all prior agreements and discussions between the parties concerning such subject matter.

        9. Nature of Grant. In accepting this Stock Option, the Optionee acknowledges, understands and agrees that:

              (a) the Plan is established voluntarily by the Company and it is discretionary in nature and it may be modified,
amended, suspended or terminated by the Company at any time, to the extent permitted by the Plan;

                 (b) the grant of this Stock Option is voluntary and occasional and does not create any contractual or other right
to receive future grants of stock options, or benefits in lieu of stock options, even if stock options have been granted in the past;

                (c) all decisions with respect to future stock option or other grants, if any, will be at the sole discretion of the
Company;

                (d) this Stock Option grant and the Optionee’s participation in the Plan shall not be interpreted as forming a
service contract with the Company;

                (e) the Optionee is voluntarily participating in the Plan;

               (f) this Stock Option and any Option Shares acquired under the Plan are not intended to replace any pension
rights or compensation;
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 119 of 320
                (g) this Stock Option and any Option Shares acquired under the Plan, and the income and value of same, are not
part of normal or expected compensation for any purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar payments;

                (h) the future value of this Option Shares underlying the Stock Option is unknown, indeterminable, and cannot be
predicted with certainty;

                (i) if the underlying Option Shares do not increase in value, this Stock Option will have no value;

                (j) if the Optionee exercises this Stock Option and acquires Option Shares, the value of such Option Shares may
increase or decrease in value, even below the Option Exercise Price;

                 (k) no claim or entitlement to compensation or damages shall arise from forfeiture of this Stock Option resulting
from the termination of the Optionee’s service relationship (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Optionee is providing services or the terms of the Optionee’s service
agreement, if any), and in consideration of the grant of this Stock Option to which the Optionee is otherwise not entitled, the
Optionee irrevocably agrees never to institute any claim against the Company, the Service Recipient or any other Subsidiary,
waives his or her ability, if any, to bring any such claim, and releases the Company, the Service Recipient and any other Subsidiary
from any such claim; if, notwithstanding the foregoing, any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such claim;

                 (l) unless otherwise provided in the Plan or by the Company in its discretion, this Stock Option and the benefits
evidenced by this Agreement do not create any entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for, in connection with any corporate transaction
affecting the Stock; and

                 (m) neither the Company, the Service Recipient nor any other Subsidiary shall be liable for any foreign exchange
rate fluctuation between the Optionee’s local currency and the United States Dollar that may affect the value of this Stock Option
or of any amounts due to the Optionee pursuant to the exercise of this Stock Option or the subsequent sale of any Option Shares
acquired upon exercise.

        10. No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of the
underlying Option Shares. The Optionee is hereby advised to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related to the Plan.

       11. Data Privacy. The Optionee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Optionee’s personal data as described in this Agreement and any other
Stock Option grant materials by and among, as applicable, the Company, the Service Recipient and any other
Subsidiary for the exclusive purpose of implementing, administering and managing the Optionee’s participation in
the Plan.

       The Optionee understands that the Company, the Service Recipient and any other Subsidiary may hold certain
personal information about the Optionee, including, but not limited to, the Optionee’s name, home address and
telephone number, date of birth, social insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all stock options or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in the Optionee’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 120 of 320
        The Optionee understands that Data will be transferred to the stock plan service provider selected by the
Company, which is assisting the Company with the implementation, administration and management of the Plan.
The Optionee understands that the recipients of the Data may be located in the United States or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data privacy laws and protections than the
Optionee’s country. The Optionee understands that he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources representative. The Optionee
authorizes the Company, the stock plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and managing the Plan to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole purposes of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage the Optionee’s participation in the Plan. The Optionee
understands that he or she may, at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources representative. Further, the Optionee
understands that he or she is providing the consents herein on a purely voluntary basis. If the Optionee does not
consent, or if the Optionee later seeks to revoke his or her consent, his or her service relationship with the Company,
the Service Recipient or any other Subsidiary will not be adversely affected; the only adverse consequence of refusing
or withdrawing consent is that the Company would not be able to grant the Optionee Stock Options or other equity
awards or administer or maintain such awards. Therefore, the Optionee understands that refusing or withdrawing his
or her consent may affect the Optionee’s ability to participate in the Plan. For more information on the consequences
of the Optionee’s refusal to consent or withdrawal of consent, the Optionee understands that he or she may contact
his or her local human resources representative.
         12. Governing Law; Venue. This Stock Option grant and the provisions of this Agreement are governed by, and subject
to, the laws of the State of Delaware, without regard to the conflict of law provisions. For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from it, the parties hereby submit to and consent to the sole
and exclusive jurisdiction of the courts of San Francisco County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, including the courts where this grant is made and/or to be performed.

         13. Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The Optionee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

         14. Language. If the Optionee has received this Agreement, or any other document related to this Stock Option and/or
the Plan translated into a language other than English and if the meaning of the translated version is different than the English
version, the English version will control.

         15. Severability. The provisions of this Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining provisions shall nevertheless be binding and enforceable.

       16. Notices. Notices hereunder shall be mailed or delivered to the Company at its principal place of business and shall be
mailed or delivered to the Optionee at the address on file with the Company or, in either case, at such other address as one party
may subsequently furnish to the other party in writing.

        17. Appendix. Notwithstanding any provisions in this Stock Option Agreement, this Stock Option grant shall be subject
to any special terms and conditions set forth in any Appendix to this Stock Option Agreement for the Optionee’s country.
Moreover, if the Optionee relocates to one of the countries included in the Appendix, the special terms and conditions for such
country will apply to the Optionee, to the extent the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix constitutes part of this Stock Option Agreement.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 121 of 320
        18. Insider Trading Restrictions/Market Abuse Laws. The Optionee acknowledges that, depending on the Optionee’s
country of residence, the Optionee may be subject to insider trading restrictions and/or market abuse laws, which may affect the
Optionee’s ability to acquire or sell Option Shares or rights to Option Shares (e.g. , the Option) under the Plan during such times
as the Optionee is considered to have “inside information” regarding the Company (as defined by the laws in the Optionee’s
country). Any restrictions under these laws or regulations are separate from and in addition to any restrictions that may be imposed
under any applicable Company insider trading policy. The Optionee acknowledges that it is his or her responsibility to comply with
any applicable restrictions, and the Optionee is advised to speak to his or her personal advisor on this matter.

        19. Imposition of Other Requirements. The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Stock Option and on any Option Shares purchased upon exercise of this Stock Option, to the
extent the Company determines it is necessary or advisable for legal or administrative reasons, and to require the Optionee to sign
any additional agreements or undertakings that may be necessary to accomplish the foregoing.

        20. Waiver. The Optionee acknowledges that a waiver by the Company of breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Plan participant.




                                                ZENDESK, INC.

                                                By:
                                                             Title:

The Agreement is hereby accepted and the terms and conditions thereof hereby agreed to by the undersigned. Electronic
acceptance of this Agreement pursuant to the Company’s instructions to the Optionee (including through an online acceptance
process) is acceptable.




Dated:
                                                                      Optionee’s Signature

                                                                      Optionee’s name and address:




                                               APPENDIX
                                                TO THE
                             STOCK OPTION AGREEMENT FOR NON-U.S. OPTIONEES

Terms and Conditions

This Appendix includes additional terms and conditions that govern this Stock Option if the Optionee works and/or resides in one
of the countries listed below. If the Optionee is a citizen or resident of a country other than the one in which the Optionee is
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 122 of 320
currently working and/or residing (or is considered as such for local law purposes), or the Optionee transfers employment to a
different country after this Stock Option is granted, the Company will, in its discretion, determine the extent to which the terms and
conditions contained herein will apply to the Optionee.

Notifications

This Appendix also includes information regarding certain other issues of which the Optionee should be aware with respect to the
Optionee’s participation in the Plan. The information is based on the securities, exchange control and other laws in effect in the
respective countries as of December 2013. Such laws are often complex and change frequently. As a result, the Company strongly
recommends that the Optionee not rely on the information noted herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out-of-date at the time the Optionee vests in or exercises
this Stock Option or sells any Option Shares acquired at exercise.

In addition, the information contained herein is general in nature and may not apply to the Optionee’s particular situation. As a
result, the Company is not in a position to assure the Optionee of any particular result. Accordingly, the Optionee is strongly
advised to seek appropriate professional advice as to how the relevant laws in the Optionee’s country may apply to the
Optionee’s individual situation.

If the Optionee is a citizen or resident of a country other than the one in which the Optionee is currently working and/or residing (or
is considered as such for local law purposes), or if the Optionee transfers employment to a different country after this Stock
Option is granted, the notifications contained in this Appendix may not be applicable to the Optionee in the same manner.

Capitalized terms used but not defined in this Appendix shall have the same meanings assigned to them in the Plan and the Stock
Option Agreement.

AUSTRALIA

Terms and Conditions

Exercisability Schedule. The following provision supplements Paragraph 1 of the Stock Option Agreement:

The Optionee shall not be permitted to exercise this Stock Option when the Fair Market Value per Option Share is equal to or
less than the Option Exercise Price. If all or a portion of this Stock Option vests when the Fair Market Value per Option Share is
equal to or less than the Option Exercise Price, this Stock Option may only be exercised starting on the first U.S. business day
following the day on which the Fair Market Value per Option Share exceeds the Option Exercise Price. If the first U.S. business
day following the day on which the Fair Market Value per Option Share exceeds the Option Exercise Price falls in closed trading
window (determined under applicable law or pursuant to the Company’s insider trading policy, if any), this Stock Option may be
exercised only on the first U.S. business day following such closed trading window, provided the Fair Market Value per Option
Share exceeds the Option Exercise Price on such day.

Expiration Date. Notwithstanding the Expiration Date set forth in the Stock Option Agreement, this Stock Option shall expire on
the day immediately preceding the seventh (7th) anniversary of the Grant Date.

Notifications

Securities Law Information. If the Optionee acquires Option Shares under the Plan and offers the Option Shares for sale to a
person or entity resident in Australia, the offer may be subject to disclosure requirements under Australian law. The Optionee
should consult with his or her personal legal advisor before making any such offer in Australia.

BRAZIL

Terms and Conditions
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 123 of 320
Compliance with Law. The Optionee must comply with applicable Brazilian laws and is responsible for paying any and all
applicable taxes associated with the exercise of this Stock Option, the receipt of any dividends, and the sale of Option Shares
acquired under the Plan.

Notifications

Exchange Control Information. If the Optionee is resident or domiciled in Brazil, the Optionee will be required to submit an annual
declaration of assets and rights held outside of Brazil to the Central Bank of Brazil if the aggregate value of such assets and rights
equals or exceeds US$100,000. Assets and rights that must be reported include any Option Shares acquired under the Plan.
Foreign individuals holding Brazilian visas are considered Brazilian residents for purposes of this reporting requirement and must
declare at least the assets held abroad that were acquired subsequent to the date of admittance as a resident of Brazil.

FRANCE

Terms and Conditions

Language Consent. By accepting this Stock Option, the Optionee confirms having read and understood the documents relating to
this Stock Option (the Plan and the Agreement) which were provided to the Optionee in English. The Optionee accepts the terms
of those documents accordingly.

Reconnaissance Relative à la Langue Utilisée. En acceptant le attribution, le Participant confirme avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été communiqués au Participant en langue anglaise.
Le Participant accepte les termes de ces documents en connaissance de cause.

Notifications

Foreign Asset/Account Reporting Information. If the Optionee maintains a foreign bank account, the Optionee is required to report
such account to the French tax authorities on his or her annual tax return.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be reported monthly to the German Federal
Bank (Bundesbank). In case of payments in connection with securities (including proceeds realized upon the sale of Option Shares
or the receipt of any dividends), the report must be made by the 5th day of the month following the month in which the payment
was received. Effective from September 2013, the report must be filed electronically. The form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website (www.bundesbank.de) and is available in both German
and English. The Optionee is responsible for making this report.

IRELAND

Notifications

Director Reporting Obligation. If the Optionee is a director, shadow director or secretary of a Subsidiary in Ireland, the Optionee
must notify the Irish Subsidiary in writing within five business days of receiving or disposing of an interest in the Company (e.g.,
Stock Options, Option Shares), or within five business days of becoming aware of the event giving rise to the notification
requirement or within five days of becoming a director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of the Optionee’s spouse or children under the age of 18 (whose interests will
be attributed to the Optionee if the Optionee is a director, shadow director or secretary).

JAPAN
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 124 of 320
Notifications

Exchange Control Information. If the Optionee pays more than ¥30,000,000 for the purchase of Option Shares in any one
transaction, the Optionee must file an ex post facto Payment Report with the Ministry of Finance (through the Bank of Japan or
the bank carrying out the transaction). The precise reporting requirements vary depending on whether the relevant payment is
made through a bank in Japan. If the Optionee acquires Option Shares with a value in excess of ¥100,000,000 in a single
transaction, the Optionee must also file an ex post facto Report Concerning Acquisition of Shares with the Ministry of Finance
through the Bank of Japan within 20 days of acquiring the Option Shares. The forms to make these reports can be acquired at the
Bank of Japan.

A Payment Report is required independently of a Report Concerning Acquisition of Securities. Consequently, if the total amount
that the Optionee pays on a one-time basis at exercise of this Stock Option exceeds ¥100,000,000, the Optionee must file both a
Payment Report and a Report Concerning Acquisition of Securities.

Foreign Asset/Account Reporting Information. The Optionee is required to report details of any assets held outside of Japan as of
December 31, including Option Shares acquired under the Plan, to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Such report will be due by March 15 each year. The Optionee is responsible for complying with this
reporting obligation and is advised to consult his or her personal tax advisor in this regard.

PHILIPPINES

Notifications

Securities Law Information. The Optionee acknowledges that he or she is permitted to sell Option Shares acquired under the Plan
through the designated Plan broker appointed by the Company (or such other broker to whom the Optionee transfers his or her
Option Shares), provided that such sale takes place outside of the Philippines through the facilities of the [insert stock market on
which shares will be listed] on which the Option Shares are listed.

SINGAPORE

Notifications

Securities Law Information. The grant of the Stock Options is being made pursuant to the “Qualifying Person” exemption” under
section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or registered
as a prospectus with the Monetary Authority of Singapore. The Optionee should note that the Stock Options are subject to
section 257 of the SFA and the Optionee will not be able to make (i) any subsequent sale of the Option Shares in Singapore or
(ii) any offer of such subsequent sale of the Option Shares subject to the Stock Options in Singapore, unless such sale or offer in is
made pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other than section 280) of the SFA. The Option
Shares are currently traded on the [insert stock exchange on which shares will be listed], which is located outside of Singapore,
under the ticker symbol “[insert]” and Option Shares acquired under the Plan may be sold through this exchange.

Director Reporting Obligation. If the Optionee is a director, associate director or shadow director of a Singapore Subsidiary, he or
she is subject to certain notification requirements under the Singapore Companies Act, regardless of whether he or she is a
Singapore resident or employed in Singapore. Among these requirements is the obligation to notify the Singapore Subsidiary in
writing when the Optionee receives or disposes of an interest (e.g., Stock Options, Option Shares) in the Company or a
Subsidiary. These notifications must be made within two business days of acquiring or disposing of any interest in the Company or
any Subsidiary or within two business days of becoming a director, associate director or shadow director if such an interest exists
at that time.

UNITED KINGDOM

Terms and Conditions
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 125 of 320
Responsibility for Taxes. The following provisions supplement Paragraph 6 of the Stock Option Agreement:

If payment or withholding of income tax is not made within ninety (90) days of the event giving rise to the Tax-Related Items or
such other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the
amount of any uncollected income tax will constitute a loan owed by the Optionee to the Service Recipient, effective on the Due
Date. The loan will bear interest at the then-current official rate of Her Majesty’s Revenue and Customs (“HMRC”) and it will be
immediately due and repayable by the Optionee, and the Company or the Service Recipient may recover it at any time thereafter
by any of the means referred to in Paragraph 6 of the Stock Option Agreement.

Notwithstanding the foregoing, if the Optionee is a director or executive officer of the Company (within the meaning of Section 13
(k) of the 1934 Act), the Optionee will not be eligible for such a loan to cover the unpaid income tax. In the event that the
Optionee is such a director or executive officer and the income tax is not collected from or paid by the Optionee by the Due Date,
the amount of any uncollected taxes will constitute a benefit to the Optionee on which additional income tax and national insurance
contributions (“NICs”) will be payable. The Optionee will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for paying to the Company or the Service Recipient, as
applicable, any employee NICs due on this additional benefit, which the Company or the Service Recipient may recover from the
Optionee by any of the means referred to in Paragraph 6 of the Stock Option Agreement.

Joint Election. As a condition of the Optionee’s participation in the Plan and the exercise of the Stock Option, the Optionee shall
accept any liability for secondary Class 1 NICs which may be payable by the Company and/or the Service Recipient in connection
with the Stock Option and any event giving rise to Tax-Related Items (the “Employer’s Liability”). Without prejudice to the
foregoing, the Optionee shall enter into a joint election with the Company or the Service Recipient, the form of such joint election
being formally approved by HMRC (the “Joint Election”), and any other required consent or elections, including any such other
joint elections as may be required between the Optionee and any successor to the Company and/or the Service Recipient. The
Company and/or the Service Recipient may collect the Employer’s Liability from the Optionee by any of the means set forth in
Paragraph 6 of the Stock Option Agreement.



                                  RESTRICTED STOCK UNIT AWARD AGREEMENT
                                           FOR COMPANY EMPLOYEES
                                           UNDER THE ZENDESK, INC.
                                    2014 STOCK OPTION AND INCENTIVE PLAN




Name of Grantee:

No. of Restricted Stock Units:

Grant Date:

       Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended through the date hereof (the “Plan”),
Zendesk, Inc. (the “Company”) hereby grants an award of the number of Restricted Stock Units listed above (an “Award”) to the
Grantee named above. Each Restricted Stock Unit shall relate to one share of Common Stock, par value $0.01 per share (the
“Stock”) of the Company.

        1. Restrictions on Transfer of Award. This Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of by the Grantee, and any shares of Stock issuable with respect to the Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of until (i) the Restricted Stock Units have vested as
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 126 of 320
provided in Paragraph 2 of this Agreement and (ii) shares of Stock have been issued to the Grantee in accordance with the terms
of the Plan and this Agreement.

        2. Vesting of Restricted Stock Units. The restrictions and conditions of Paragraph 1 of this Agreement shall lapse on the
Vesting Date or Dates specified in the following schedule so long as the Grantee remains an employee of the Company or a
Subsidiary on such Dates. If a series of Vesting Dates is specified, then the restrictions and conditions in Paragraph 1 shall lapse
only with respect to the number of Restricted Stock Units specified as vested on such date.




Incremental Number of
Restricted Stock Units Vested                                      Vesting Date
____________ ( %)                                                  ____________
____________ ( %)                                                  ____________
____________ ( %)                                                  ____________
____________ ( %)                                                  ____________
____________ ( %)                                                  ____________

        The Administrator may at any time accelerate the vesting schedule specified in this Paragraph 2.
         3. Termination of Employment. If the Grantee’s employment with the Company and its Subsidiaries terminates for any
reason (including death or disability) prior to the satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Stock Units that have not vested as of such date shall automatically and without notice terminate and be forfeited, and
neither the Grantee nor any of his or her successors, heirs, assigns, or personal representatives will thereafter have any further
rights or interests in such unvested Restricted Stock Units.

For purposes of the Award, the Grantee’s employment will be considered terminated as of the date the Grantee is no longer
actively providing services to the Company or any Subsidiary (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction where the Grantee is employed or the terms of the
Grantee’s employment agreement, if any). Unless otherwise determined by the Company, the Grantee’s right to vest in the
Restricted Stock Units under the Plan, if any, will terminate as of such date and will not be extended by any notice period (e.g., the
Grantee’s period of service would not include any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Grantee is employed or the terms of the Grantee’s employment
agreement, if any). The Administrator shall have the exclusive discretion to determine when the Grantee is no longer actively
providing services for purposes of his or her Award (including whether the Grantee may still be considered to be providing
services while on a leave of absence).

        4. Issuance of Shares of Stock. As soon as practicable following each Vesting Date (but in no event later than two and
one-half months after the end of the year in which the Vesting Date occurs), the Company shall issue to the Grantee the number of
shares of Stock equal to the aggregate number of Restricted Stock Units that have vested pursuant to Paragraph 2 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a stockholder of the Company with respect to such
shares.

        5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this Agreement shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of the Administrator set forth in Section 2(b) of the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the Plan, unless a different meaning is specified herein.

        6. Responsibility for Taxes. The Grantee acknowledges that, regardless of any action taken by the Company or, if
different, the Subsidiary which employs the Grantee (the “Employer”), the ultimate liability for all Federal, state and other income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or other tax related items related to the Grantee’s
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 127 of 320
participation in the Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains the Grantee’s responsibility and
may exceed the amount actually withheld by the Company or the Employer. The Grantee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Restricted Stock Units, including, but not limited to, the grant, vesting or settlement of the Restricted Stock
Units, the subsequent sale of any shares of Stock acquired under the Plan and the receipt of any dividends or dividend equivalents;
and (ii) do not commit to and are under no obligation to structure the terms of the grant or any aspect of the Restricted Stock Units
to reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any particular tax result. Further, if the Grantee is
subject to Tax-Related Items in more than one jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, the Grantee acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more than one jurisdiction.

                 (a) Prior to the relevant taxable or tax withholding event, as applicable, the Grantee agrees to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all Tax-Related Items. In this regard, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at their discretion, to satisfy their withholding obligations,
if any, with regard to all Tax-Related Items by one or a combination of the following:

                     (i) withholding from the Grantee’s wages or other cash compensation paid to the Grantee by the
Company and/or the Employer; or

                         (ii) withholding from proceeds of the sale of shares of Stock acquired upon settlement of the Restricted
Stock Units either through a voluntary sale or through a mandatory sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization without further consent); or

                       (iii) withholding from shares of Stock to be issued upon settlement of the Restricted Stock Units a
number of shares with an aggregate Fair Market Value that would satisfy the required minimum withholding amount due; or

                        (iv) by any other method deemed by the Company to comply with applicable laws.

                (b) Depending on the withholding method and subject to the foregoing, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates, in which case the Grantee will receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent in shares. If the obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes, the Grantee is deemed to have been issued the full number of shares subject to the vested Restricted Stock
Units, notwithstanding that a number of the shares are held back solely for the purpose of paying the Tax-Related Items.

                 (c) Finally, the Grantee agrees to pay to the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to issue or deliver the shares or the proceeds of
the sale of shares of Stock if the Grantee fails to comply with his or her obligations in connection with the Tax-Related Items.

        7. Section 409A of the Code. This Agreement shall be interpreted in such a manner that all provisions relating to the
settlement of the Award are exempt from the requirements of Section 409A of the Code as “short-term deferrals” as described in
Section 409A of the Code.

        8. No Obligation to Continue Employment. Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Grantee in employment and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of the Grantee at any time.

       9. Integration. This Agreement constitutes the entire agreement between the parties with respect to this Award and
supersedes all prior agreements and discussions between the parties concerning such subject matter.
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 128 of 320
        10. Nature of Grant. In accepting the Award, the Grantee acknowledges, understands and agrees that:

              (a) the Plan is established voluntarily by the Company, it is discretionary in nature and it may be modified,
amended, suspended or terminated by the Company at any time, to the extent permitted by the Plan;

                 (b) the grant of the Restricted Stock Units is voluntary and occasional and does not create any contractual or
other right to receive future grants of restricted stock units, or benefits in lieu of restricted stock units, even if restricted stock units
have been granted in the past;

                 (c) all decisions with respect to future restricted stock units or other grants, if any, will be at the sole discretion of
the Company;

                (d) the Award and the Grantee’s participation in the Plan shall not be interpreted as forming an employment
contract with the Company;

                 (e) the Grantee is voluntarily participating in the Plan;

                 (f) the Award and any shares of Stock acquired under the Plan are not intended to replace any pension rights or
compensation;

                (g) the Award and any shares of Stock acquired under the Plan, and the income and value of same, are not part
of normal or expected compensation for any purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar payments;

                (h) the future value of the shares of Stock underlying the Award is unknown, indeterminable, and cannot be
predicted with certainty;

                   (i) no claim or entitlement to compensation or damages shall arise from forfeiture of the Award resulting from the
termination of the Grantee’s employment relationship (for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Grantee is employed or the terms of the Grantee’s employment
agreement, if any), and in consideration of the grant of the Restricted Stock Units to which the Grantee is otherwise not entitled,
the Grantee irrevocably agrees never to institute any claim against the Employer, the Company or any of its Subsidiaries, waives his
or her ability, if any, to bring any such claim, and releases the Employer, the Company and its Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent jurisdiction, then, by participating in the Plan, the
Grantee shall be deemed irrevocably to have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and

                 (j) unless otherwise provided in the Plan or by the Company in its discretion, the Award and the benefits
evidenced by this Agreement do not create any entitlement to have the Restricted Stock Units or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted for, in connection with any corporate transaction
affecting the Stock.

        11. No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock. The Grantee is hereby advised to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related to the Plan.

       12. Data Privacy. The Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as described in this Agreement and any other
Award grant materials by and among, as applicable, the Employer, the Company and any Subsidiary for the exclusive
purpose of implementing, administering and managing the Grantee’s participation in the Plan.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 129 of 320
       The Grantee understands that the Employer, the Company and its Subsidiaries may hold certain personal
information about the Grantee, including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all awards or any other entitlement to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
        The Grantee understands that Data will be transferred to the stock plan service provider selected by the
Company, which is assisting the Company with the implementation, administration and management of the Plan.
The Grantee understands that the recipients of the Data may be located in the United States or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data privacy laws and protections than the
Grantee’s country. The Grantee understands that he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources representative. The Grantee
authorizes the Company, the stock plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and managing the Plan to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands that Data will be held only as long
as is necessary to implement, administer and manage the Grantee’s participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources representative. Further, the Grantee
understands that he or she is providing the consents herein on a purely voluntary basis. If the Grantee does not
consent, or if the Grantee later seeks to revoke his or her consent, his or her employment status or service and career
with the Company or any Subsidiary will not be adversely affected; the only adverse consequence of refusing or
withdrawing consent is that the Company would not be able to grant the Grantee Restricted Stock Units or other
equity awards or administer or maintain such awards. Therefore, the Grantee understands that refusing or
withdrawing his or her consent may affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of the Grantee’s refusal to consent or withdrawal of consent, the Grantee understands that he or
she may contact his or her local human resources representative.
         13. Governing Law; Venue. The Award and the provisions of this Agreement are governed by, and subject to, the laws
of the State of Delaware, without regard to the conflict of law provisions. For purposes of any action, lawsuit or other proceedings
brought to enforce this Agreement, relating to it, or arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the courts of San Francisco County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, including any courts where this grant is made and/or to be performed.

         14. Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

         15. Severability. The provisions of this Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining provisions shall nevertheless be binding and enforceable.

       16. Notices. Notices hereunder shall be mailed or delivered to the Company at its principal place of business and shall be
mailed or delivered to the Grantee at the address on file with the Company or, in either case, at such other address as one party
may subsequently furnish to the other party in writing.

       17. Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges that, depending on the Grantee’s
country of residence, the Grantee may be subject to insider trading restrictions and/or market abuse laws, which may affect the
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 130 of 320
Grantee’s ability to acquire or sell shares of Stock or rights to shares of Stock (e.g., Restricted Stock Units) under the Plan during
such times as the Grantee is considered to have “inside information” regarding the Company (as defined by the laws in the
Grantee’s country). Any restrictions under these laws or regulations are separate from and in addition to any restrictions that may
be imposed under any applicable Company insider trading policy. The Grantee acknowledges that it is his or her responsibility to
comply with any applicable restrictions, and the Grantee is advised to speak to his or her personal advisor on this matter.

        18. Imposition of Other Requirements. The Company reserves the right to impose other requirements on the Grantee’s
participation in the Plan, on the Award and on any shares of Stock issued upon settlement of the Award, to the extent the
Company determines it is necessary or advisable for legal or administrative reasons, and to require the Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the foregoing.

        19. Waiver. The Grantee acknowledges that a waiver by the Company of breach of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement, or of any subsequent breach by the Grantee or
any other Plan participant.




                                                         ZENDESK, INC.

                                                         By:
                                                                     Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof hereby agreed to by the undersigned. Electronic
acceptance of this Agreement pursuant to the Company’s instructions to the Grantee (including through an online acceptance
process) is acceptable.




Dated:
                                                                      Grantee’s Signature

                                                                      Grantee’s name and address:




                                   RESTRICTED STOCK UNIT AWARD AGREEMENT
                                          FOR NON-EMPLOYEE DIRECTORS
                                            UNDER THE ZENDESK, INC.
                                     2014 STOCK OPTION AND INCENTIVE PLAN




Name of Grantee:
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 131 of 320
No. of Restricted Stock Units:

Grant Date:

       Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended through the date hereof (the “Plan”),
Zendesk, Inc. (the “Company”) hereby grants an award of the number of Restricted Stock Units listed above (an “Award”) to the
Grantee named above. Each Restricted Stock Unit shall relate to one share of Common Stock, par value $0.01 per share (the
“Stock”) of the Company.
        1. Restrictions on Transfer of Award. This Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of by the Grantee, and any shares of Stock issuable with respect to the Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of until (i) the Restricted Stock Units have vested as
provided in Paragraph 2 of this Agreement and (ii) shares of Stock have been issued to the Grantee in accordance with the terms
of the Plan and this Agreement.

        2. Vesting of Restricted Stock Units. The restrictions and conditions of Paragraph 1 of this Agreement shall lapse on the
Vesting Date or Dates specified in the following schedule so long as the Grantee remains in service as a member of the Board on
such Dates. If a series of Vesting Dates is specified, then the restrictions and conditions in Paragraph 1 shall lapse only with respect
to the number of Restricted Stock Units specified as vested on such date.




Incremental Number of
Restricted Stock Units Vested                                        Vesting Date
____________ ( %)                                                    ____________
____________ ( %)                                                    ____________
____________ ( %)                                                    ____________
____________ ( %)                                                    ____________
____________ ( %)                                                    ____________

        The Administrator may at any time accelerate the vesting schedule specified in this Paragraph 2.
        3. Termination of Service. If the Grantee’s service with the Company and its Subsidiaries terminates for any reason
(including death or disability) prior to the satisfaction of the vesting conditions set forth in Paragraph 2 above, any Restricted Stock
Units that have not vested as of such date shall automatically and without notice terminate and be forfeited, and neither the Grantee
nor any of his or her successors, heirs, assigns, or personal representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.

        4. Issuance of Shares of Stock. As soon as practicable following each Vesting Date (but in no event later than two and
one-half months after the end of the year in which the Vesting Date occurs), the Company shall issue to the Grantee the number of
shares of Stock equal to the aggregate number of Restricted Stock Units that have vested pursuant to Paragraph 2 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a stockholder of the Company with respect to such
shares.

        5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this Agreement shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of the Administrator set forth in Section 2(b) of the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the Plan, unless a different meaning is specified herein.

          6. Responsibility for Taxes. The Grantee acknowledges that, regardless of any action taken by the Company, the ultimate
liability for all Federal, state and other income tax, social insurance, payroll tax, fringe benefits tax, payment on account or other tax
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 132 of 320
related items related to the Grantee’s participation in the Plan and legally applicable to the Grantee (“Tax-Related Items”) is and
remains the Grantee’s responsibility and may exceed the amount (if any) actually withheld by the Company. To the extent that the
Company is required to withhold upon settlement of this Award with respect to any Tax-Related Items, such withholding may be
satisfied in accordance with the terms of the Plan.

        7. Section 409A of the Code. This Agreement shall be interpreted in such a manner that all provisions relating to the
settlement of the Award are exempt from the requirements of Section 409A of the Code as “short-term deferrals” as described in
Section 409A of the Code.

        8. No Obligation to Continue as a Director. Neither the Plan nor this Award confers upon the Grantee any rights with
respect to continuance as a Director.

       9. Integration. This Agreement constitutes the entire agreement between the parties with respect to this Award and
supersedes all prior agreements and discussions between the parties concerning such subject matter.

        10. Nature of Grant. In accepting the Award, the Grantee acknowledges, understands and agrees that:

              (a) the Plan is established voluntarily by the Company, it is discretionary in nature and it may be modified,
amended, suspended or terminated by the Company at any time, to the extent permitted by the Plan;

                 (b) the grant of the Restricted Stock Units is voluntary and occasional and does not create any contractual or
other right to receive future grants of restricted stock units, or benefits in lieu of restricted stock units, even if restricted stock units
have been granted in the past;

                 (c) all decisions with respect to future restricted stock units or other grants, if any, will be at the sole discretion of
the Company;

                (d) the Award and the Grantee’s participation in the Plan shall not be interpreted as forming an employment or
other service contract with the Company;

                 (e) the Grantee is voluntarily participating in the Plan;

                 (f) the Award and any shares of Stock acquired under the Plan are not intended to replace any pension rights or
compensation;

                (g) the Award and any shares of Stock acquired under the Plan, and the income and value of same, are not part
of normal or expected compensation for any purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar payments;

                (h) the future value of the shares of Stock underlying the Award is unknown, indeterminable, and cannot be
predicted with certainty;

                (i) no claim or entitlement to compensation or damages shall arise from forfeiture of the Award resulting from the
termination of the Grantee’s employment or other service relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Grantee provides services or the terms of the Grantee’s
employment or service agreement, if any), and in consideration of the grant of the Restricted Stock Units to which the Grantee is
otherwise not entitled, the Grantee irrevocably agrees never to institute any claim against the Company or any of its Subsidiaries,
waives his or her ability, if any, to bring any such claim, and releases the Company and its Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent jurisdiction, then, by participating in the Plan, the
Grantee shall be deemed irrevocably to have agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 133 of 320
                 (j) unless otherwise provided in the Plan or by the Company in its discretion, the Award and the benefits
evidenced by this Agreement do not create any entitlement to have the Restricted Stock Units or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted for, in connection with any corporate transaction
affecting the Stock.

        11. No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock. The Grantee is hereby advised to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related to the Plan.

       12. Data Privacy. The Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as described in this Agreement and any other
Award grant materials by and among, as applicable, the Company and any Subsidiary for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the Plan.

       The Grantee understands that the Company and its Subsidiaries may hold certain personal information about
the Grantee, including, but not limited to, the Grantee’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all awards or any other entitlement to shares of Stock awarded,
canceled, exercised, vested, unvested or outstanding in the Grantee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
        The Grantee understands that Data will be transferred to the stock plan service provider selected by the
Company, which is assisting the Company with the implementation, administration and management of the Plan.
The Grantee understands that the recipients of the Data may be located in the United States or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data privacy laws and protections than the
Grantee’s country. The Grantee understands that he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources representative. The Grantee
authorizes the Company, the stock plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and managing the Plan to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands that Data will be held only as long
as is necessary to implement, administer and manage the Grantee’s participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources representative. Further, the Grantee
understands that he or she is providing the consents herein on a purely voluntary basis. If the Grantee does not
consent, or if the Grantee later seeks to revoke his or her consent, his or her employment status or service and career
with the Company or any Subsidiary will not be adversely affected; the only adverse consequence of refusing or
withdrawing consent is that the Company would not be able to grant the Grantee Restricted Stock Units or other
equity awards or administer or maintain such awards. Therefore, the Grantee understands that refusing or
withdrawing his or her consent may affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of the Grantee’s refusal to consent or withdrawal of consent, the Grantee understands that he or
she may contact his or her local human resources representative.
         13. Governing Law; Venue. The Award and the provisions of this Agreement are governed by, and subject to, the laws
of the State of Delaware, without regard to the conflict of law provisions. For purposes of any action, lawsuit or other proceedings
brought to enforce this Agreement, relating to it, or arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the courts of San Francisco County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, including any courts where this grant is made and/or to be performed.
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 134 of 320
         14. Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

         15. Severability. The provisions of this Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining provisions shall nevertheless be binding and enforceable.

       16. Notices. Notices hereunder shall be mailed or delivered to the Company at its principal place of business and shall be
mailed or delivered to the Grantee at the address on file with the Company or, in either case, at such other address as one party
may subsequently furnish to the other party in writing.

        17. Imposition of Other Requirements. The Company reserves the right to impose other requirements on the Grantee’s
participation in the Plan, on the Award and on any shares of Stock issued upon settlement of the Award, to the extent the
Company determines it is necessary or advisable for legal or administrative reasons, and to require the Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the foregoing.

        18. Waiver. The Grantee acknowledges that a waiver by the Company of breach of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement, or of any subsequent breach by the Grantee or
any other Plan participant.




                                                       ZENDESK, INC.

                                                       By:
                                                                   Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof hereby agreed to by the undersigned. Electronic
acceptance of this Agreement pursuant to the Company’s instructions to the Grantee (including through an online acceptance
process) is acceptable.




Dated:
                                                                    Grantee’s Signature

                                                                    Grantee’s name and address:




                                 RESTRICTED STOCK UNIT AWARD AGREEMENT
                                          FOR NON-U.S. GRANTEES
                                         UNDER THE ZENDESK, INC.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 135 of 320
                                2014 STOCK OPTION AND INCENTIVE PLAN




Name of Grantee:

No. of Restricted Stock Units:

Grant Date:

       Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended through the date hereof (the “Plan”),
Zendesk, Inc. (the “Company”) hereby grants an award of the number of Restricted Stock Units listed above (an “Award”) to the
Grantee named above. Each Restricted Stock Unit shall relate to one share of Common Stock, par value $0.01 per share (the
“Stock”) of the Company. The Award shall be governed by and subject to the terms of the Plan and this Restricted Stock Unit
Award Agreement for Non-U.S. Grantees (the “Award Agreement”) including any special terms and conditions for the Grantee’s
country set forth in any appendix to this Award Agreement (the “Appendix”) (together with the Award Agreement, the
“Agreement”).
        1. Restrictions on Transfer of Award. This Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of by the Grantee, and any shares of Stock issuable with respect to the Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of until (i) the Restricted Stock Units have vested as
provided in Paragraph 2 of this Award Agreement and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.

         2. Vesting of Restricted Stock Units. The restrictions and conditions of Paragraph 1 of this Award Agreement shall lapse
on the Vesting Date or Dates specified in the following schedule so long as the Grantee remains an employee or other service
provider with the Company or a Subsidiary on such Dates, as further described in Paragraph 3 of this Award Agreement. If a
series of Vesting Dates is specified, then the restrictions and conditions in Paragraph 1 shall lapse only with respect to the number
of Restricted Stock Units specified as vested on such date.

         Incremental Number of
         Restricted Stock Units Vested                                   Vesting Date
         ____________ ( %)                                               ____________
         ____________ ( %)                                               ____________
         ____________ ( %)                                               ____________
         ____________ ( %)                                               ____________
         ____________ ( %)                                               ____________

        The Administrator may at any time accelerate the vesting schedule specified in this Paragraph 2.
         3. Termination of Service Relationship. If the Grantee’s service relationship with the Company and its Subsidiaries
terminates for any reason (including death or disability) prior to the satisfaction of the vesting conditions set forth in Paragraph 2
above, any Restricted Stock Units that have not vested as of such date shall automatically and without notice terminate and be
forfeited, and neither the Grantee nor any of his or her successors, heirs, assigns, or personal representatives will thereafter have
any further rights or interests in such unvested Restricted Stock Units.

         For purposes of the Award, the Grantee’s service relationship will be considered terminated as of the date the Grantee is
no longer actively providing services to the Company or any Subsidiary (regardless of the reason for such termination and whether
or not later found to be invalid or in breach of labor laws in the jurisdiction where the Grantee is providing services or the terms of
the Grantee’s service agreement, if any). Unless otherwise determined by the Company, the Grantee’s right to vest in the
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 136 of 320
Restricted Stock Units under the Plan, if any, will terminate as of such date and will not be extended by any notice period (e.g., the
Grantee’s period of service would not include any contractual notice period or any period of “garden leave” or similar period
mandated under labor laws in the jurisdiction where the Grantee is providing services or the terms of the Grantee’s service
agreement, if any). The Administrator shall have the exclusive discretion to determine when the Grantee is no longer actively
providing services for purposes of his or her Award (including whether the Grantee may still be considered to be providing
services while on a leave of absence).
        4. Issuance of Shares of Stock. As soon as practicable following each Vesting Date (but in no event later than two and
one-half months after the end of the year in which the Vesting Date occurs), the Company shall issue to the Grantee the number of
shares of Stock equal to the aggregate number of Restricted Stock Units that have vested pursuant to Paragraph 2 of this Award
Agreement on such date and the Grantee shall thereafter have all the rights of a stockholder of the Company with respect to such
shares.

        5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this Agreement shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of the Administrator set forth in Section 2(b) of the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the Plan, unless a different meaning is specified herein.

         6. Responsibility for Taxes. The Grantee acknowledges that, regardless of any action taken by the Company or, if
different, any Subsidiary for which the Grantee renders services (the “Service Recipient”), the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other tax-related items related to the Grantee’s
participation in the Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains the Grantee’s responsibility and
may exceed the amount actually withheld by the Company or the Service Recipient. The Grantee further acknowledges that the
Company and/or the Service Recipient (i) make no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock Units, including, but not limited to, the grant, vesting or settlement of
the Restricted Stock Units, the subsequent sale of any shares of Stock acquired under the Plan and the receipt of any dividends or
dividend equivalents; and (ii) do not commit to and are under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Grantee is subject to Tax-Related Items in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, the Grantee acknowledges that the Company and/or the Service Recipient
(or former service recipient, as applicable) may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

         Prior to the relevant taxable or tax withholding event, as applicable, the Grantee agrees to make adequate arrangements
satisfactory to the Company and/or the Service Recipient to satisfy all Tax-Related Items. In this regard, the Grantee authorizes the
Company and/or the Service Recipient, or their respective agents, at their discretion, to satisfy their withholding obligations, if any,
with regard to all Tax-Related Items by one or a combination of the following:
        (1)     withholding from the Grantee’s wages or other cash compensation paid to the Grantee by the Company and/or the
                Service Recipient; or

        (2)     withholding from proceeds of the sale of shares of Stock acquired upon settlement of the Restricted Stock Units
                either through a voluntary sale or through a mandatory sale arranged by the Company (on the Grantee’s behalf
                pursuant to this authorization without further consent); or

        (3)     withholding in shares of Stock to be issued upon settlement of the Restricted Stock Units; or

        (4)     by any other method deemed by the Company to comply with applicable laws.

        Depending on the withholding method, the Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding rates, including maximum applicable rates, in
which case the Grantee will receive a refund of any over-withheld amount in cash and will have no entitlement to the equivalent in
shares. If the obligation for Tax-Related Items is satisfied by withholding in shares of Stock, for tax purposes, the Grantee is
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 137 of 320
deemed to have been issued the full number of shares subject to the vested Restricted Stock Units, notwithstanding that a number
of the shares are held back solely for the purpose of paying the Tax-Related Items.
         Finally, the Grantee agrees to pay to the Company or the Service Recipient any amount of Tax-Related Items that the
Company or the Service Recipient may be required to withhold or account for as a result of the Grantee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may refuse to issue or deliver the shares or the proceeds
of the sale of shares of Stock if the Grantee fails to comply with his or her obligations in connection with the Tax-Related Items.
        7. Section 409A of the Code. This Agreement shall be interpreted in such a manner that all provisions relating to the
settlement of the Award are exempt from the requirements of Section 409A of the Code as “short-term deferrals” as described in
Section 409A of the Code.

        8. No Obligation to Continue Service Relationship. Neither the Company nor any Subsidiary is obligated by or as a result
of the Plan or this Agreement to continue the Grantee’s service relationship and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the Grantee’s service relationship at any time.

       9. Integration. This Agreement constitutes the entire agreement between the parties with respect to this Award and
supersedes all prior agreements and discussions between the parties concerning such subject matter.

        10. Nature of Grant. In accepting the Award, the Grantee acknowledges, understands and agrees that:

                      (i) the Plan is established voluntarily by the Company, it is discretionary in nature and it may be modified,
amended, suspended or terminated by the Company at any time, to the extent permitted by the Plan;

                         (ii) the grant of the Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units, or benefits in lieu of restricted stock units, even if
restricted stock units have been granted in the past;

                       (iii) all decisions with respect to future restricted stock units or other grants, if any, will be at the sole
discretion of the Company;

                      (iv) the Award and the Grantee’s participation in the Plan shall not be interpreted as forming a service
contract with the Company;

                          (v) the Grantee is voluntarily participating in the Plan;

                          (vi) the Award and any shares of Stock acquired under the Plan are not intended to replace any pension
rights or compensation;

                        (vii) the Award and any shares of Stock acquired under the Plan, and the income and value of same, are
not part of normal or expected compensation for any purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar payments;

                        (viii) the future value of the shares of Stock underlying the Award is unknown, indeterminable, and cannot
be predicted with certainty;

                        (ix) no claim or entitlement to compensation or damages shall arise from forfeiture of the Award resulting
from the termination of the Grantee’s service relationship (for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Grantee is providing services or the terms of the Grantee’s service
agreement, if any), and in consideration of the grant of the Restricted Stock Units to which the Grantee is otherwise not entitled,
the Grantee irrevocably agrees never to institute any claim against the Company, the Service Recipient or any other Subsidiary,
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 138 of 320
waives his or her ability, if any, to bring any such claim, and releases, the Company, the Service Recipient and any other Subsidiary
from any such claim; if, notwithstanding the foregoing, any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Grantee shall be deemed irrevocably to have agreed not to pursue such claim and agree to execute
any and all documents necessary to request dismissal or withdrawal of such claim;

                         (x) unless otherwise provided in the Plan or by the Company in its discretion, the Award and the benefits
evidenced by this Agreement do not create any entitlement to have the Restricted Stock Units or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted for, in connection with any corporate transaction
affecting the Stock; and

                        (xi) neither, the Company, the Service Recipient nor any other Subsidiary shall be liable for any foreign
exchange rate fluctuation between the Grantee’s local currency and the United States Dollar that may affect the value of the Award
or of any amounts due to the Grantee pursuant to settlement of the Award or the subsequent sale of any shares of Stock acquired
upon settlement.

        11. No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock. The Grantee is hereby advised to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related to the Plan.

       12. Data Privacy. The Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as described in this Agreement and any other
Award grant materials by and among, as applicable, the Company, the Service Recipient and any other Subsidiary for
the exclusive purpose of implementing, administering and managing the Grantee’s participation in the Plan.

       The Grantee understands that the Company, the Service Recipient and any other Subsidiary may hold certain
personal information about the Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all awards or any other entitlement to shares of
Stock awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
        The Grantee understands that Data will be transferred to the stock plan service provider selected by the
Company, which is assisting the Company with the implementation, administration and management of the Plan.
The Grantee understands that the recipients of the Data may be located in the United States or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data privacy laws and protections than the
Grantee’s country. The Grantee understands that he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources representative. The Grantee
authorizes the Company, the stock plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and managing the Plan to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands that Data will be held only as long
as is necessary to implement, administer and manage the Grantee’s participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources representative. Further, the Grantee
understands that he or she is providing the consents herein on a purely voluntary basis. If the Grantee does not
consent, or if the Grantee later seeks to revoke his or her consent, his or her service relationship with the Company,
the Service Recipient or any other Subsidiary will not be adversely affected; the only adverse consequence of refusing
or withdrawing consent is that the Company would not be able to grant the Grantee Restricted Stock Units or other
equity awards or administer or maintain such awards. Therefore, the Grantee understands that refusing or
              Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 139 of 320
withdrawing his or her consent may affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of the Grantee’s refusal to consent or withdrawal of consent, the Grantee understands that he or
she may contact his or her local human resources representative.

         13. Governing Law; Venue. The Award and the provisions of this Agreement are governed by, and subject to, the laws
of the State of Delaware, without regard to the conflict of law provisions. For purposes of any action, lawsuit or other proceedings
brought to enforce this Agreement, relating to it, or arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the courts of San Francisco County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, including any courts where this grant is made and/or to be performed.

         14. Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

         15. Language. If the Grantee has received this Agreement, or any other document related to the Award and/or the Plan
translated into a language other than English and if the meaning of the translated version is different than the English version, the
English version will control.

         16. Severability. The provisions of this Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining provisions shall nevertheless be binding and enforceable.

       17. Notices. Notices hereunder shall be mailed or delivered to the Company at its principal place of business and shall be
mailed or delivered to the Grantee at the address on file with the Company or, in either case, at such other address as one party
may subsequently furnish to the other party in writing.

        18. Appendix. Notwithstanding any provisions in this Award Agreement, the Award shall be subject to any special terms
and conditions set forth in any Appendix to this Award Agreement for the Grantee’s country. Moreover, if the Grantee relocates
to one of the countries included in the Appendix, the special terms and conditions for such country will apply to the Grantee, to the
extent the Company determines that the application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Award Agreement.

        19. Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges that, depending on the Grantee’s
country of residence, the Grantee may be subject to insider trading restrictions and/or market abuse laws, which may affect the
Grantee’s ability to acquire or sell shares of Stock or rights to shares of Stock (e.g., Restricted Stock Units) under the Plan during
such times as the Grantee is considered to have “inside information” regarding the Company (as defined by the laws in the
Grantee’s country). Any restrictions under these laws or regulations are separate from and in addition to any restrictions that may
be imposed under any applicable Company insider trading policy. The Grantee acknowledges that it is his or her responsibility to
comply with any applicable restrictions, and the Grantee is advised to speak to his or her personal advisor on this matter.

        20. Imposition of Other Requirements. The Company reserves the right to impose other requirements on the Grantee’s
participation in the Plan, on the Award and on any shares of Stock issued upon settlement of the Award, to the extent the
Company determines it is necessary or advisable for legal or administrative reasons, and to require the Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the foregoing.

        21. Waiver. The Grantee acknowledges that a waiver by the Company of breach of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement, or of any subsequent breach by the Grantee or
any other Plan participant.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 140 of 320
                                          ZENDESK, INC.

                                                         By:
                                                                      Title:

The Agreement is hereby accepted and the terms and conditions thereof hereby agreed to by the undersigned. Electronic
acceptance of this Agreement pursuant to the Company’s instructions to the Grantee (including through an online acceptance
process) is acceptable.




Dated:
                                                                       Grantee’s Signature

                                                                       Grantee’s name and address:




                                                  APPENDIX
                                                   TO THE
                                   RESTRICTED STOCK UNIT AWARD AGREEMENT
                                            FOR NON-U.S. GRANTEES

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Award if the Grantee works and/or resides in one of the
countries listed below. If the Grantee is a citizen or resident of a country other than the one in which the Grantee is currently
working and/or residing (or is considered as such for local law purposes), or the Grantee transfers employment to a different
country after the Award is granted, the Company will, in its discretion, determine the extent to which the terms and conditions
contained herein will apply to the Grantee.

Notifications

This Appendix also includes information regarding certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan. The information is based on the securities, exchange control and other laws in effect in the
respective countries as of December 2013. Such laws are often complex and change frequently. As a result, the Company strongly
recommends that the Grantee not rely on the information noted herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out-of-date at the time the Grantee vests in the
Restricted Stock Units or sells any shares of Stock issued at settlement of the Award.

In addition, the information contained herein is general in nature and may not apply to the Grantee’s particular situation. As a result,
the Company is not in a position to assure the Grantee of any particular result. Accordingly, the Grantee is strongly advised to seek
appropriate professional advice as to how the relevant laws in the Grantee’s country may apply to the Grantee’s individual
situation.

If the Grantee is a citizen or resident of a country other than the one in which the Grantee is currently working and/or residing (or is
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 141 of 320
considered as such for local law purposes), or if the Grantee transfers employment to a different country after the Award is
granted, the notifications contained in this Appendix may not be applicable to the Grantee in the same manner.

Capitalized terms used but not defined in this Appendix shall have the same meanings assigned to them in the Plan and the Award
Agreement.

AUSTRALIA

Notifications

Securities Law Information. If the Grantee acquires shares of Stock under the Plan and offers the shares for sale to a person or
entity resident in Australia, the offer may be subject to disclosure requirements under Australian law. The Grantee should consult
with his or her personal legal advisor before making any such offer in Australia.

BRAZIL

Terms and Conditions

Compliance with Law. The Grantee must comply with applicable Brazilian laws and is responsible for paying any and all applicable
taxes associated with the settlement of the Award, the receipt of any dividends, and the sale of shares of Stock acquired under the
Plan.

Notifications

Exchange Control Information. If the Grantee is a resident or is domiciled in Brazil, he or she will be required to submit an annual
declaration of assets and rights held outside of Brazil to the Central Bank of Brazil if the aggregate value of such assets and rights
equals or exceeds US$100,000. Assets and rights that must be reported include any shares of Stock acquired under the Plan.
Foreign individuals holding Brazilian visas are considered Brazilian residents for purposes of this reporting requirement and must
declare at least the assets held abroad that were acquired subsequent to the date of admittance as a resident of Brazil.

DENMARK

Notifications

Securities/Tax Reporting Information. The Grantee may hold shares of Stock acquired under the Plan in a safety-deposit account
(e.g., a brokerage account) with either a Danish bank or with an approved foreign broker or bank. If the shares of Stock are held
with a foreign broker or bank, the Grantee is required to inform the Danish Tax Administration about the safety-deposit account.
For this purpose, the Grantee must file a Form V (Erklaering V) with the Danish Tax Administration. Both the Grantee and the
broker or bank must sign the Form V. By signing the Form V, the broker or bank undertakes an obligation, without further request
each year, to forward information to the Danish Tax Administration concerning the shares of Stock in the safety-deposit account.
In the event that the applicable broker or bank with which the account is held does not wish to, or, pursuant to the laws of the
country in question, is not allowed to assume such obligation to report, the Grantee will be solely responsible for providing certain
details regarding the foreign brokerage or bank account and any shares of Stock acquired in connection with the Plan and held in
such account to the Danish Tax Administration as part of the Grantee’s annual income tax return. By signing the Form V, the
Grantee authorizes the Danish Tax Administration to examine the account. A sample of the Declaration V can be found at the
following website: www.skat.dk/getFile.aspx?Id=47392.

In addition, if the Grantee opens a brokerage account (or a deposit account with a U.S. bank), the brokerage account (or bank
account, as applicable) will be treated as a deposit account because cash can be held in the account. Therefore, the Grantee must
also file a Form K (Erklaering K) with the Danish Tax Administration. Both the Grantee and the broker must sign the Form K. By
signing the Form K, the broker or bank, as applicable, undertakes an obligation, without further request each year, to forward
information to the Danish Tax Administration concerning the content of the deposit account. In the event that the applicable
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 142 of 320
financial institution (broker or bank) with which the account is held does not wish to, or, pursuant to the laws of the country in
question, is not allowed to assume such obligation to report, the Grantee will be solely responsible for providing certain details
regarding the foreign brokerage or bank account to the Danish Tax Administration as part of the Grantee’s annual income tax
return. By signing the Form K, the Grantee authorizes the Danish Tax Administration to examine the account. A sample of
Declaration K can be found at the following website: www.skat.dk/getFile.aspx?Id=42409&newwindow=true.

FRANCE

Term and Conditions

Language Consent. By accepting the Award, the Grantee confirms having read and understood the documents relating to this grant
(the Plan and the Agreement) which were provided to the Grantee in English. The Grantee accepts the terms of those documents
accordingly.

Reconnaissance Relative à la Langue Utilisée. En acceptant le attribution, le Bénéficiaire confirme avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été communiqués au Bénéficiaire en langue anglaise.
Le Bénéficiaire accepte les termes de ces documents en connaissance de cause.

Notifications

Foreign Asset/Account Reporting Information. If the Grantee maintains a foreign bank account, the Grantee is required to report
such account to the French tax authorities on his or her annual tax return.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be reported monthly to the German Federal
Bank ( Bundesbank ). In case of payments in connection with securities (including proceeds realized upon the sale of shares of
Stock or the receipt of dividends), the report must be made by the 5th day of the month following the month in which the payment
was received. Effective from September 2013, the report must be filed electronically. The form of report (“ Allgemeine
Meldeportal Statistik “) can be accessed via the Bundesbank’s website (www.bundesbank.de) and is available in both German
and English. The Grantee is responsible for making this report.

IRELAND

Notifications

Director Reporting Obligation. If the Grantee is a director, shadow director or secretary of a Subsidiary in Ireland, the Grantee
must notify the Irish Subsidiary in writing within five business days of receiving or disposing of an interest in the Company (e.g.,
Restricted Stock Units, shares of Stock), or within five business days of becoming aware of the event giving rise to the notification
requirement or within five days of becoming a director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of the Grantee’s spouse or children under the age of 18 (whose interests will
be attributed to the Grantee if the Grantee is a director, shadow director or secretary).

JAPAN

Notifications

Foreign Asset/Account Reporting Information. The Grantee is required to report details of any assets held outside of Japan as of
December 31, including shares of Stock acquired under the Plan, to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Such report will be due by March 15 each year. The Grantee is responsible for complying with this
reporting obligation and is advised to consult with his or her personal tax advisor in this regard.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 143 of 320
PHILIPPINES

Notifications

Securities Law Information. The Grantee acknowledges that he or she is permitted to sell shares of Stock acquired under the Plan
through the designated Plan broker appointed by the Company (or such other broker to whom the Grantee transfers his or her
shares of Stock), provided that such sale takes place outside of the Philippines through the facilities of the [insert stock market on
which shares will be listed] on which the shares are listed.

SINGAPORE

Notifications

Securities Law Information. The grant of the Restricted Stock Units is being made pursuant to the “Qualifying Person” exemption”
under section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. The Grantee should note that the Restricted Stock Units are
subject to section 257 of the SFA and the Grantee will not be able to make (i) any subsequent sale of the shares of Stock in
Singapore or (ii) any offer of such subsequent sale of the shares of Stock subject to the Restricted Stock Units in Singapore, unless
such sale or offer in is made pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other than section 280) of the
SFA. The shares of Stock are currently traded on the [insert stock exchange on which shares will be listed], which is located
outside of Singapore, under the ticker symbol “[insert]” and shares of Stock acquired under the Plan may be sold through this
exchange.

Director Reporting Obligation. If the Grantee is a director, associate director or shadow director of a Singapore Subsidiary, he or
she is subject to certain notification requirements under the Singapore Companies Act, regardless of whether he or she is a
Singapore resident or employed in Singapore. Among these requirements is the obligation to notify the Singapore Subsidiary in
writing when the Grantee receives or disposes of an interest (e.g., Restricted Stock Units, shares of Stock) in the Company or a
Subsidiary. These notifications must be made within two business days of acquiring or disposing of any interest in the Company or
any Subsidiary or within two business days of becoming a director, associate director or shadow director if such an interest exists
at that time.

UNITED KINGDOM

Terms and Conditions

Responsibility for Taxes. The following provisions supplement Paragraph 6 of the Award Agreement:

If payment or withholding of income tax is not made within ninety (90) days of the event giving rise to the Tax-Related Items or
such other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the
amount of any uncollected income tax will constitute a loan owed by the Grantee to the Service Recipient, effective on the Due
Date. The loan will bear interest at the then-current official rate of Her Majesty’s Revenue and Customs (“HMRC”) and it will be
immediately due and repayable by the Grantee, and the Company or the Service Recipient may recover it at any time thereafter by
any of the means referred to in Paragraph 6 of the Award Agreement.

Notwithstanding the foregoing, if the Grantee is a director or executive officer of the Company (within the meaning of Section 13
(k) of the 1934 Act), the Grantee will not be eligible for such a loan to cover the unpaid income tax. In the event that the Grantee is
such a director or executive officer and the income tax is not collected from or paid by the Grantee by the Due Date, the amount of
any uncollected taxes will constitute a benefit to the Grantee on which additional income tax and national insurance contributions
(“NICs”) will be payable. The Grantee will be responsible for reporting and paying any income tax due on this additional benefit
directly to HMRC under the self-assessment regime and for paying to the Company or the Service Recipient, as applicable, any
employee NICs due on this additional benefit, which the Company or the Service Recipient may recover from the Grantee by any
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 144 of 320
of the means referred to in Paragraph 6 of the Award Agreement.

Joint Election. As a condition of the Grantee’s participation in the Plan and vesting of the Restricted Stock Units, the Grantee shall
accept any liability for secondary Class 1 NICs which may be payable by the Company and/or the Service Recipient in connection
with the Award and any event giving rise to Tax-Related Items (the “Employer’s Liability”). Without prejudice to the foregoing, the
Grantee shall enter into a joint election with the Company or the Service Recipient, the form of such joint election being formally
approved by HMRC (the “Joint Election”), and any other required consent or elections, including any such other joint elections as
may be required between the Grantee and any successor to the Company and/or the Service Recipient. The Company and/or the
Service Recipient may collect the Employer’s Liability from the Grantee by any of the means set forth in Paragraph 6 of the Award
Agreement.



                                       RESTRICTED STOCK AWARD AGREEMENT
                                              UNDER THE ZENDESK, INC.
                                       2014 STOCK OPTION AND INCENTIVE PLAN




Name of Grantee:

No. of Shares:

Grant Date:

        Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended through the date hereof (the “Plan”),
Zendesk, Inc. (the “Company”) hereby grants a Restricted Stock Award (an “Award”) to the Grantee named above. Upon
acceptance of this Award, the Grantee shall receive the number of shares of Common Stock, par value $0.01 per share (the
“Stock”) of the Company specified above, subject to the restrictions and conditions set forth herein and in the Plan. The Company
acknowledges the receipt from the Grantee of consideration with respect to the par value of the Stock in the form of cash, past or
future services rendered to the Company by the Grantee or such other form of consideration as is acceptable to the Administrator.
        1. Award. The shares of Restricted Stock awarded hereunder shall be issued and held by the Company’s transfer agent
in book entry form, and the Grantee’s name shall be entered as the stockholder of record on the books of the Company.
Thereupon, the Grantee shall have all the rights of a stockholder with respect to such shares, including voting and dividend rights,
subject, however, to the restrictions and conditions specified in Paragraph 2 below. The Grantee shall (i) sign and deliver to the
Company a copy of this Award Agreement and (ii) deliver to the Company a stock power endorsed in blank.

        2. Restrictions and Conditions.

               (a) Any book entries for the shares of Restricted Stock granted herein shall bear an appropriate legend, as
determined by the Administrator in its sole discretion, to the effect that such shares are subject to restrictions as set forth herein and
in the Plan.

              (b) Shares of Restricted Stock granted herein may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of by the Grantee prior to vesting.

                (c) If the Grantee’s employment with the Company and its Subsidiaries is voluntarily or involuntarily terminated
for any reason (including death) prior to vesting of shares of Restricted Stock granted herein, all shares of Restricted Stock shall
immediately and automatically be forfeited and returned to the Company.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 145 of 320
        3. Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2 of this Agreement shall lapse on the
Vesting Date or Dates specified in the following schedule so long as the Grantee remains an employee of the Company or a
Subsidiary on such Dates. If a series of Vesting Dates is specified, then the restrictions and conditions in Paragraph 2 shall lapse
only with respect to the number of shares of Restricted Stock specified as vested on such date.




Incremental Number of
Shares Vested                                                      Vesting Date
____________ ( %)                                                  ____________
____________ ( %)                                                  ____________
____________ ( %)                                                  ____________
____________ ( %)                                                  ____________
____________ ( %)                                                  ____________

       Subsequent to such Vesting Date or Dates, the shares of Stock on which all restrictions and conditions have lapsed shall
no longer be deemed Restricted Stock. The Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3.
        4. Dividends. Dividends on shares of Restricted Stock shall be paid currently to the Grantee.

         5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this Award shall be subject to and governed by
all the terms and conditions of the Plan, including the powers of the Administrator set forth in Section 2(b) of the Plan. Capitalized
terms in this Agreement shall have the meaning specified in the Plan, unless a different meaning is specified herein.

        6. Transferability. This Agreement is personal to the Grantee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and distribution.

         7. Responsibility for Taxes. The Grantee acknowledges that, regardless of any action taken by the Company or, if
different, the Subsidiary which employs the Grantee (the “Employer”), the ultimate liability for all Federal, state and other income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or other tax related items related to the Grantee’s
participation in the Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains the Grantee’s responsibility and
may exceed the amount actually withheld by the Company or the Employer. The Grantee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Award, including, but not limited to, the grant or vesting of the Restricted Stock, the subsequent sale of any
shares of Stock acquired under the Plan and the receipt of any dividends or dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the Restricted Stock to reduce or eliminate the Grantee’s
liability for Tax-Related Items or achieve any particular tax result. Further, if the Grantee is subject to Tax-Related Items in more
than one jurisdiction between the Grant Date and the date of any relevant taxable or tax withholding event, as applicable, the
Grantee acknowledges that the Company and/or the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

                 (a) Prior to the relevant taxable or tax withholding event, as applicable, the Grantee agrees to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all Tax-Related Items. In this regard, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at their discretion, to satisfy their withholding obligations,
if any, with regard to all Tax-Related Items by one or a combination of the following:

                     (i) withholding from the Grantee’s wages or other cash compensation paid to the Grantee by the
Company and/or the Employer; or
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 146 of 320
                        (ii) withholding from proceeds of the sale of shares of Stock that are no longer subject to restrictions
either through a voluntary sale or through a mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization without further consent); or

                         (iii) by any other method deemed by the Company to comply with applicable laws.

                (b) Depending on the withholding method and subject to the foregoing, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates, in which case the Grantee will receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent in shares.

                 (c) Finally, the Grantee agrees to pay to the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to remove the restrictions on the shares of Stock
if the Grantee fails to comply with his or her obligations in connection with the Tax-Related Items.

                (d) Election Under Section 83(b). The Grantee and the Company hereby agree that the Grantee may, within 30
days following the Grant Date of this Award, file with the Internal Revenue Service and the Company an election under Section 83
(b) of the Internal Revenue Code. In the event the Grantee makes such an election, he or she agrees to provide a copy of the
election to the Company. The Grantee acknowledges that he or she is responsible for obtaining the advice of his or her tax
advisors with regard to the Section 83(b) election and that he or she is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with regard to such election.

        8. No Obligation to Continue Employment. Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Grantee in employment and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of the Grantee at any time.

       9. Integration. This Agreement constitutes the entire agreement between the parties with respect to this Award and
supersedes all prior agreements and discussions between the parties concerning such subject matter.

        10. Nature of Grant. In accepting the Award, the Grantee acknowledges, understands and agrees that:

              (a) the Plan is established voluntarily by the Company, it is discretionary in nature and it may be modified,
amended, suspended or terminated by the Company at any time, to the extent permitted by the Plan;

                 (b) the grant of the Restricted Stock is voluntary and occasional and does not create any contractual or other
right to receive future grants of restricted stock, or benefits in lieu of restricted stock, even if restricted stock has been granted in
the past;

                (c) all decisions with respect to future restricted stock or other grants, if any, will be at the sole discretion of the
Company;

                (d) the Award and the Grantee’s participation in the Plan shall not be interpreted as forming an employment or
other service contract with the Company;

                (e) the Grantee is voluntarily participating in the Plan;

                (f) the Award and any shares of Stock acquired under the Plan are not intended to replace any pension rights or
compensation;

              (g) the Award and any shares of Stock acquired under the Plan, and the income and value of same, are not part
of normal or expected compensation for any purpose, including, without limitation, calculating any severance, resignation,
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 147 of 320
termination, redundancy, dismissal, end-of-service payments, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar payments;

                (h) the future value of the shares of Stock underlying the Award is unknown, indeterminable, and cannot be
predicted with certainty;

                (i) no claim or entitlement to compensation or damages shall arise from forfeiture of the Award resulting from the
termination of the Grantee’s employment or other service relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Grantee provides services or the terms of the Grantee’s
employment or service agreement, if any), and in consideration of the grant of the Restricted Stock to which the Grantee is
otherwise not entitled, the Grantee irrevocably agrees never to institute any claim against the Company or any of its Subsidiaries,
waives his or her ability, if any, to bring any such claim, and releases the Company and any Subsidiary from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent jurisdiction, then, by participating in the Plan, the
Grantee shall be deemed irrevocably to have agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and

                 (j) unless otherwise provided in the Plan or by the Company in its discretion, the Award and the benefits
evidenced by this Agreement do not create any entitlement to have the Restricted Stock or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for, in connection with any corporate transaction
affecting the Stock.

        11. No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock. The Grantee is hereby advised to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related to the Plan.

       12. Data Privacy. The Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as described in this Agreement and any other
Award grant materials by and among, as applicable, the Employer, the Company and any of its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Grantee’s participation in the Plan.

       The Grantee understands that the Employer, the Company and its Subsidiaries may hold certain personal
information about the Grantee, including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all awards or any other entitlement to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
        The Grantee understands that Data will be transferred to the stock plan service provider selected by the
Company, which is assisting the Company with the implementation, administration and management of the Plan.
The Grantee understands that the recipients of the Data may be located in the United States or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data privacy laws and protections than the
Grantee’s country. The Grantee understands that he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources representative. The Grantee
authorizes the Company, the stock plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and managing the Plan to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands that Data will be held only as long
as is necessary to implement, administer and manage the Grantee’s participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or withdraw the consents herein, in any case
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 148 of 320
without cost, by contacting in writing his or her local human resources representative. Further, the Grantee
understands that he or she is providing the consents herein on a purely voluntary basis. If the Grantee does not
consent, or if the Grantee later seeks to revoke his or her consent, his or her employment status or service and career
with the Company or any Subsidiary will not be adversely affected; the only adverse consequence of refusing or
withdrawing consent is that the Company would not be able to grant the Grantee Restricted Stock or other equity
awards or administer or maintain such awards. Therefore, the Grantee understands that refusing or withdrawing his
or her consent may affect the Grantee’s ability to participate in the Plan. For more information on the consequences
of the Grantee’s refusal to consent or withdrawal of consent, the Grantee understands that he or she may contact his
or her local human resources representative.
         13. Governing Law; Venue. The Award and the provisions of this Agreement are governed by, and subject to, the laws
of the State of Delaware, without regard to the conflict of law provisions. For purposes of any action, lawsuit or other proceedings
brought to enforce this Agreement, relating to it, or arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the courts of San Francisco County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, including any courts where this grant is made and/or to be performed.

         14. Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

         15. Severability. The provisions of this Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining provisions shall nevertheless be binding and enforceable.

       16. Notices. Notices hereunder shall be mailed or delivered to the Company at its principal place of business and shall be
mailed or delivered to the Grantee at the address on file with the Company or, in either case, at such other address as one party
may subsequently furnish to the other party in writing.

        17. Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges that, depending on the Grantee’s
country of residence, the Grantee may be subject to insider trading restrictions and/or market abuse laws, which may affect the
Grantee’s ability to acquire or sell shares of Stock under the Plan during such times as the Grantee is considered to have “inside
information” regarding the Company (as defined by the laws in the Grantee’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be imposed under any applicable Company insider trading
policy. The Grantee acknowledges that it is his or her responsibility to comply with any applicable restrictions, and the Grantee is
advised to speak to his or her personal advisor on this matter.

        18. Imposition of Other Requirements. The Company reserves the right to impose other requirements on the Grantee’s
participation in the Plan, on the Award and on any shares of Stock issued pursuant to this Award, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

        19. Waiver. The Grantee acknowledges that a waiver by the Company of breach of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement, or of any subsequent breach by the Grantee or
any other Plan participant.




                                                         ZENDESK, INC.

                                                         By:
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 149 of 320
                                                     Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof hereby agreed to by the undersigned. Electronic
acceptance of this Agreement pursuant to the Company’s instructions to the Grantee (including through an online acceptance
process) is acceptable.




Dated:
                                                                    Grantee’s Signature

                                                                    Grantee’s name and address:




                             GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT
                                        UNDER THE ZENDESK, INC.
                                 2014 STOCK OPTION AND INCENTIVE PLAN

Name of Optionee:

No. of Option Shares:

Option Exercise Price per Share: $
                                        [FMV on Grant Date]

Grant Date:

Expiration Date:

         Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended through the date hereof (the “Plan”),
Zendesk, Inc. (the “Company”) hereby grants to the Optionee named above an option (the “Stock Option”) to purchase on or
prior to the Expiration Date specified above all or part of the number of shares of Common Stock, par value $0.01 per share (the
“Stock”) of the Company specified above at the Option Exercise Price per Share specified above. This Stock Option shall be
governed by and subject to the terms and conditions of the Plan and this Global Non-Qualified Stock Option Agreement (the
“Stock Option Agreement”), including any special terms and conditions for the Optionee’s country set forth in any appendix to this
Stock Option Agreement (the “Appendix”) (together with the Stock Option Agreement, the “Agreement”).
       This Stock Option is not intended to be an “incentive stock option” under Section 422 of the U.S. Internal Revenue Code
of 1986, as amended.
        1. Exercisability Schedule. No portion of this Stock Option may be exercised until such portion shall have become
exercisable. Except as set forth below, and subject to the discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the exercisability schedule hereunder, this Stock Option shall be exercisable with respect to the following number of
Option Shares on the dates indicated so long as Optionee remains an employee or other service provider with the Company or a
Subsidiary on such dates, as further described in Paragraph 3 of this Stock Option Agreement:
                Case 3:19-cv-06968-CRB Document 54-4                        Filed 06/29/20 Page 150 of 320
         Incremental Number of
         Option Shares Exercisable                                         Exercisability Date
         _____________ (___%)                                              ____________
         _____________ (___%)                                              ____________
         _____________ (___%)                                              ____________
         _____________ (___%)                                              ____________
         _____________ (___%)                                              ____________

       Once exercisable, this Stock Option shall continue to be exercisable at any time or times prior to the close of business on
the Expiration Date, subject to the provisions of the Agreement and of the Plan.
        2. Manner of Exercise.

               (a) The Optionee may exercise this Stock Option only in the following manner: from time to time on or prior to
the Expiration Date of this Stock Option, the Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such notice. This notice shall specify the number of Option
Shares to be purchased.

          Payment of the purchase price for the Option Shares may be made by one or more of the following methods: (i) in cash,
by certified or bank check or other instrument acceptable to the Administrator; (ii) by the Optionee delivering to the Company a
properly executed exercise notice together with irrevocable instructions to a broker to promptly deliver to the Company cash or a
check payable and acceptable to the Company to pay the option purchase price, provided that in the event the Optionee chooses
to pay the option purchase price as so provided, the Optionee and the broker shall comply with such procedures and enter into
such agreements of indemnity and other agreements as the Administrator shall prescribe as a condition of such payment procedure;
(iii) if permitted by the Administrator, by a “net exercise” arrangement pursuant to which the Company will reduce the number of
shares of Stock issuable upon exercise by the largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (iv) a combination of (i), (ii) and (iii) above. Payment instruments will be received subject to collection.
         The transfer to the Optionee on the records of the Company or of the transfer agent of the Option Shares will be
contingent upon (i) the Company’s receipt from the Optionee of the full purchase price in the Agreement for the Option Shares, as
set forth above, (ii) the satisfaction of any obligations for Tax-Related Items (as defined in Paragraph 6 below) due in connection
with the Option, (iii) the fulfillment of any other requirements contained in the Agreement or in the Plan or in any other agreement or
provision of laws, and (iii) the receipt by the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to the exercise of Stock Options under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable laws and regulations.
                (b) The shares of Stock purchased upon exercise of this Stock Option shall be transferred to the Optionee on the
records of the Company or of the transfer agent upon compliance to the satisfaction of the Administrator with all requirements
under applicable laws or regulations in connection with such transfer and with the requirements of the Agreement and of the Plan.
The determination of the Administrator as to such compliance shall be final and binding on the Optionee. The Optionee shall not be
deemed to be the holder of, or to have any of the rights of a holder with respect to, any shares of Stock subject to this Stock
Option unless and until this Stock Option shall have been exercised pursuant to the terms hereof, the Company or the transfer
agent shall have transferred the shares to the Optionee, and the Optionee’s name shall have been entered as the stockholder of
record on the books of the Company. Thereupon, the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

                 (c) The minimum number of shares with respect to which this Stock Option may be exercised at any one time
shall be 100 shares, unless the number of shares with respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

                (d) Notwithstanding any other provision hereof or of the Plan, no portion of this Stock Option shall be
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 151 of 320
exercisable after the Expiration Date hereof.

         3. Termination of Service Relationship. If the Optionee’s service relationship by the Company or its Subsidiaries is
terminated, the period within which to exercise the Stock Option may be subject to earlier termination as set forth below. For
purposes of this Stock Option, the Optionee’s service relationship will be considered terminated as of the date the Optionee is no
longer actively providing services to the Company or any Subsidiary (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of labor laws in the jurisdiction where the Optionee is providing services or the terms of
the Optionee’s service agreement, if any). Unless otherwise determined by the Company, (i) the Optionee’s right to vest in this
Stock Option under the Plan, if any, will terminate as of such date and will not be extended by any notice period (e.g., the
Optionee’s period of service would not include any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Optionee is a service provider or the terms of the Optionee’s
service agreement, if any); and (ii) the period (if any) during which the Optionee may exercise this Stock Option after such
termination will commence on the date the Optionee ceases to actively provide services and will not be extended by any notice
period mandated under labor laws in the jurisdiction where the Optionee is providing services. The Administrator shall have the
exclusive discretion to determine when the Optionee is no longer actively providing services for purposes of his or her Stock
Option grant (including whether the Optionee may still be considered to be providing services while on a leave of absence).

                (a) Termination Due to Death. If the Optionee’s service relationship terminates by reason of the Optionee’s
death, any portion of this Stock Option outstanding on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee, for a period of [12] months from the date of death or until the
Expiration Date, if earlier. Any portion of this Stock Option that is not exercisable on the date of death shall terminate immediately
and be of no further force or effect.

                 (b) Termination Due to Disability. If the Optionee’s service relationship terminates by reason of the Optionee’s
disability (as determined by the Administrator), any portion of this Stock Option outstanding on such date, to the extent exercisable
on the date of such termination, may thereafter be exercised by the Optionee for a period of [12] months from the date of
termination or until the Expiration Date, if earlier. Any portion of this Stock Option that is not exercisable on the date of termination
shall terminate immediately and be of no further force or effect.

                (c) Termination for Cause. If the Optionee’s service relationship terminates for Cause, any portion of this Stock
Option outstanding on such date shall terminate immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean a determination by the Administrator that the Optionee shall be dismissed as a result of (i) any material breach by the
Optionee of any agreement between the Optionee and the Company or any Subsidiary; (ii) the conviction of, indictment for or plea
of nolo contendere by the Optionee to a felony or a crime involving moral turpitude; or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee of the Optionee’s duties to the Company or any
Subsidiary.

                (d) Other Termination. If the Optionee’s service relationship terminates for any reason other than the Optionee’s
death, the Optionee’s disability or Cause, and unless otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date of termination, for a period of three months from
the date of termination or until the Expiration Date, if earlier. Any portion of this Stock Option that is not exercisable on the date of
termination shall terminate immediately and be of no further force or effect.

       The Administrator’s determination of the reason for termination of the Optionee’s service relationship shall be conclusive
and binding on the Optionee and his or her representatives or legatees.
        4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of the Administrator set forth in Section 2(b) of the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the Plan, unless a different meaning is specified herein.

        5. Transferability. This Agreement is personal to the Optionee, is non-assignable and is not transferable in any manner, by
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 152 of 320
operation of law or otherwise, other than by will or the laws of descent and distribution. This Stock Option is exercisable, during
the Optionee’s lifetime, only by the Optionee, and thereafter, only by the Optionee’s legal representative or legatee.

        6. Responsibility for Taxes. The Optionee acknowledges that, regardless of any action taken by the Company or, if
different, any Subsidiary for which the Optionee renders services (the “Service Recipient”), the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other tax-related items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee (“Tax-Related Items”) is and remains the Optionee’s responsibility
and may exceed the amount, if any, actually withheld by the Company or the Service Recipient. The Optionee further
acknowledges that the Company and/or the Service Recipient (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this Stock Option, including, but not limited to, the grant, vesting or
exercise of this Stock Option, the subsequent sale of Option Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure the terms of the grant or any aspect of this Stock
Option to reduce or eliminate the Optionee’s liability for Tax-Related Items or achieve any particular tax result. Further, if the
Optionee is subject to Tax-Related Items in more than one jurisdiction, the Optionee acknowledges that the Company and/or the
Service Recipient (or former service recipient, as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.

         Prior to the relevant taxable or tax withholding event, as applicable, the Optionee agrees to make adequate arrangements
satisfactory to the Company and/or the Service Recipient to satisfy all Tax-Related Items. In this regard, the Optionee authorizes
the Company and/or the Service Recipient, or their respective agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following:

                (a) withholding from the Optionee’s wages or other cash compensation paid to the Optionee by the Company
and/or the Service Recipient; or

                (b) withholding from proceeds of the sale of Option Shares acquired upon exercise of the Stock Option either
through a voluntary sale or through a mandatory sale arranged by the Company (on the Optionee’s behalf pursuant to this
authorization without further consent); or

                (c) withholding in Option Shares to be issued upon exercise of the Option; or

                (d) by any other method deemed by the Company to comply with applicable laws.

        Depending on the withholding method, the Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding rates, including maximum applicable rates in the
Optionee’s jurisdiction(s), in which case the Optionee may receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent in shares. If the obligation for Tax-Related Items is satisfied by withholding in Option Shares, for tax
purposes, the Optionee is deemed to have been issued the full number of Option Shares subject to the exercised Stock Option,
notwithstanding that a number of the Option Shares are held back solely for the purpose of paying the Tax-Related Items.
        Finally, the Optionee agrees to pay to the Company or the Service Recipient any amount of Tax-Related Items that the
Company or the Service Recipient may be required to withhold or account for as a result of the Optionee’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may refuse to issue or deliver the Option Shares
or the proceeds of the sale of Option Shares if the Optionee fails to comply with his or her obligations in connection with the Tax-
Related Items.

        7. No Obligation to Continue Service Relationship. Neither the Company nor any Subsidiary is obligated by or as a result
of the Plan or this Agreement to continue the Optionee’s service relationship and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the Optionee’s service relationship at any time.

       8. Integration. This Agreement constitutes the entire agreement between the parties with respect to this Stock Option and
supersedes all prior agreements and discussions between the parties concerning such subject matter.
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 153 of 320
        9. Nature of Grant. In accepting this Stock Option, the Optionee acknowledges, understands and agrees that:

                (a) the Plan is established voluntarily by the Company, is discretionary in nature and may be modified, amended,
suspended or terminated by the Company at any time, to the extent permitted by the Plan;

                 (b) the grant of this Stock Option is exceptional, voluntary and occasional and does not create any contractual or
other right to receive future grants of stock options, or benefits in lieu of stock options, even if stock options have been granted in
the past;

                (c) all decisions with respect to future stock option or other grants, if any, will be at the sole discretion of the
Company;

                (d) this Stock Option grant and the Optionee’s participation in the Plan shall not be interpreted as forming a
service contract with the Company;

                (e) the Optionee is voluntarily participating in the Plan;

                (f) this Stock Option and any Option Shares acquired under the Plan, and the income from and value of same,
are not intended to replace any pension rights or compensation;

                (g) this Stock Option and any Option Shares acquired under the Plan, and the income from and value of same,
are not part of normal or expected compensation or salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, holiday pay, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar mandatory payments;

                (h) unless otherwise agreed with the Company, this Stock Option and any Option Shares acquired under the
Plan, and the income from and value of same, are not granted as consideration for, or in connection with, the service the Optionee
may provide as a director of the Service Recipient or any other Subsidiary or affiliate;

                (i) the future value of this Option Shares underlying the Stock Option is unknown, indeterminable, and cannot be
predicted with certainty;

                (j) if the underlying Option Shares do not increase in value, this Stock Option will have no value;

                (k) if the Optionee exercises this Stock Option and acquires Option Shares, the value of such Option Shares may
increase or decrease in value, even below the Option Exercise Price;

                (l) no claim or entitlement to compensation or damages shall arise from forfeiture of this Stock Option resulting
from the termination of the Optionee’s service relationship (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Optionee is providing services or the terms of the Optionee’s service
agreement, if any);

                 (m) unless otherwise provided in the Plan or by the Company in its discretion, this Stock Option and the benefits
evidenced by this Agreement do not create any entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for, in connection with any corporate transaction
affecting the Stock; and

                (n) the following provisions apply only if the Optionee is providing services outside the United States:

                      (i) the Stock Option and the Option Shares subject to the Stock Option are not part of normal or
expected compensation or salary for any purpose; and
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 154 of 320
                        (ii) neither the Company, the Service Recipient nor any other Subsidiary shall be liable for any foreign
exchange rate fluctuation between the Optionee’s local currency and the United States Dollar that may affect the value of this
Stock Option or of any amounts due to the Optionee pursuant to the exercise of this Stock Option or the subsequent sale of any
Option Shares acquired upon exercise.

        10. No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of the
underlying Option Shares. The Optionee should consult with his or her own personal tax, legal and financial advisors regarding his
or her participation in the Plan before taking any action related to the Plan.

       11. Data Privacy. Unless the Optionee is subject to the data privacy provisions contained in the Appendix
attached hereto, the Optionee hereby explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Optionee’s personal data as described in this Agreement and any other Stock Option
grant materials by and among, as applicable, the Company, the Service Recipient and any other Subsidiary for the
exclusive purpose of implementing, administering and managing the Optionee’s participation in the Plan.

       The Optionee understands that the Company, the Service Recipient and any other Subsidiary may hold certain
personal information about the Optionee, including, but not limited to, the Optionee’s name, home address and
telephone number, e-mail address, date of birth, social insurance number, passport number or other identification
number (e.g., resident registration number), salary, nationality, job title, any shares of stock or directorships held in
the Company, details of all stock options or any other entitlement to shares of Stock or equivalent benefits awarded,
canceled, exercised, purchased, vested, unvested or outstanding in the Optionee’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.

        The Optionee understands that Data will be transferred to the stock plan service provider selected by the
Company, which is assisting the Company with the implementation, administration and management of the Plan.
The Optionee understands that the recipients of the Data may be located in the United States or elsewhere, and that
the recipient’s country may have different data privacy laws and protections than the Optionee’s country. The
Optionee understands that, if he or she resides outside the United States, he or she may request a list with the names
and addresses of any potential recipients of the Data by contacting his or her local human resources representative.
The Optionee authorizes the Company, the stock plan service provider and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the sole purposes of implementing,
administering and managing the Optionee’s participation in the Plan, including any requisite transfer of such Data
as may be required to a broker, escrow agent or other third party with whom the Optionee may elect to deposit any
Option Shares received upon exercise of the Stock Options. The Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage the Optionee’s participation in the Plan. The Optionee
understands that, if he or she resides outside the United States, he or she may, at any time, view Data, request
information about the storage and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting his or her local human resources
representative. Further, the Optionee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Optionee does not consent, or if the Optionee later seeks to revoke his or her consent, his or
her service relationship with the Company, the Service Recipient or any other Subsidiary will not be affected; the
only consequence of refusing or withdrawing consent is that the Company would not be able to grant the Stock
Options or other equity awards or administer to the Optionee or maintain such awards. Therefore, the Optionee
understands that refusing or withdrawing his or her consent may affect the Optionee’s ability to participate in the
Plan. For more information on the consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources representative.

         12. Governing Law; Venue. This Stock Option grant and the provisions of this Agreement are governed by, and subject
to, the laws of the State of Delaware, without regard to the conflict of law provisions. For purposes of any action, lawsuit or other
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 155 of 320
proceedings brought to enforce this Agreement, relating to it, or arising from it, the parties hereby submit to and consent to the sole
and exclusive jurisdiction of the courts of San Francisco County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, including the courts where this grant is made and/or to be performed.

         13. Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The Optionee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

         14. Language. The Optionee acknowledges that he or she is sufficiently proficient in English, or has consulted with an
advisor who is sufficiently proficient in English, so as to allow the Optionee to understand the terms and conditions of this
Agreement. If the Optionee has received this Agreement, or any other document related to this Stock Option and/or the Plan
translated into a language other than English and if the meaning of the translated version is different than the English version, the
English version will control.

         15. Severability. The provisions of this Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining provisions shall nevertheless be binding and enforceable.

       16. Notices. Notices hereunder shall be mailed or delivered to the Company at its principal place of business and shall be
mailed or delivered to the Optionee at the address on file with the Company or, in either case, at such other address as one party
may subsequently furnish to the other party in writing.

        17. Appendix. Notwithstanding any provisions in this Stock Option Agreement, this Stock Option grant shall be subject
to any special terms and conditions set forth in any Appendix to this Stock Option Agreement for the Optionee’s country.
Moreover, if the Optionee relocates to one of the countries included in the Appendix, the special terms and conditions for such
country will apply to the Optionee, to the extent the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix constitutes part of this Stock Option Agreement.

         18. Insider Trading Restrictions/Market Abuse Laws. The Optionee acknowledges that the Optionee may be subject to
insider trading restrictions and/or market abuse laws in applicable jurisdictions, including but not limited to the United States, the
Optionee’s country and any stock plan service provider’s country, which may affect the Optionee’s ability to, directly or indirectly,
acquire or sell, or attempt to sell or otherwise dispose of Option Shares, rights to Option Shares (e.g., the Option) or rights linked
to the value of Option Shares during such times as the Optionee is considered to have “inside information” regarding the Company
(as defined by the laws in the applicable jurisdiction). Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders the Optionee placed before he or she possessed inside information. Furthermore, the Optionee could be
prohibited from (i) disclosing the inside information to any third party, including fellow employees (other than on a “need to know”
basis), and (ii) “tipping” third parties or causing them otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be imposed under any applicable Company insider trading
policy. The Optionee acknowledges that it is his or her responsibility to comply with any applicable restrictions, and the Optionee
should consult with his or her personal advisor on this matter.

         19. Foreign Asset/Account Reporting Requirements. The Optionee acknowledges that there may be certain foreign asset
and/or account reporting requirements which may affect the Optionee’s ability to acquire or hold Option Shares or cash received
from participating in the Plan (including the proceeds of any dividends paid on Option Shares) in a brokerage or bank account
outside the Optionee’s country. The Optionee may be required to report such accounts, assets or related transactions to the tax or
other authorities in his or her country. The Optionee also may be required to repatriate sale proceeds or other funds received as a
result of participating in the Plan to the Optionee’s country within a certain time after receipt. The Optionee acknowledges that it is
his or her responsibility to comply with such regulations, and the Optionee should consult with his or her personal advisor on this
matter.

        20. Imposition of Other Requirements. The Company reserves the right to impose other requirements on the Optionee’s
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 156 of 320
participation in the Plan, on this Stock Option and on any Option Shares purchased upon exercise of this Stock Option, to the
extent the Company determines it is necessary or advisable for legal or administrative reasons, and to require the Optionee to sign
any additional agreements or undertakings that may be necessary to accomplish the foregoing.

        21. Waiver. The Optionee acknowledges that a waiver by the Company of breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Plan participant.




                                                       ZENDESK, INC.

                                                       By:
                                                                    Title:

The Agreement is hereby accepted and the terms and conditions thereof hereby agreed to by the undersigned. Electronic
acceptance of this Agreement pursuant to the Company’s instructions to the Optionee (including through an online acceptance
process) is acceptable.



Dated:
                                                                 Optionee’s Signature


                                                                 Optionee’s name and address:




                                                   APPENDIX
                                                    TO THE
                                        GLOBAL STOCK OPTION AGREEMENT

Capitalized terms used but not defined in this Appendix shall have the same meanings assigned to them in the Plan and the Stock
Option Agreement.

Terms and Conditions

This Appendix includes additional terms and conditions that govern this Stock Option if the Optionee works and/or resides in one
of the countries listed below. If the Optionee is a citizen or resident of a country other than the one in which the Optionee is
currently working and/or residing, is considered a resident of another country for local law purposes or if the Optionee transfers
employment and/or residency to a different country after this Stock Option is granted, the Company will, in its discretion,
determine the extent to which the terms and conditions contained herein will apply to the Optionee.

Notifications

This Appendix also includes information regarding certain other issues of which the Optionee should be aware with respect to the
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 157 of 320
Optionee’s participation in the Plan. The information is based on the securities, exchange control and other laws in effect in the
respective countries as of June 2018. Such laws are often complex and change frequently. As a result, the Company strongly
recommends that the Optionee not rely on the information noted herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out-of-date at the time the Optionee vests in or exercises
this Stock Option or sells any Option Shares acquired at exercise.

In addition, the information contained herein is general in nature and may not apply to the Optionee’s particular situation. As a
result, the Company is not in a position to assure the Optionee of any particular result. Accordingly, the Optionee is strongly
advised to seek appropriate professional advice as to how the relevant laws in the Optionee’s country may apply to the
Optionee’s individual situation.

If the Optionee is a citizen or resident of a country other than the one in which the Optionee is currently working and/or residing, is
considered a resident of another country for local law purposes or if the Optionee transfers employment and/or residency to a
different country after this Stock Option is granted, the notifications contained in this Appendix may not be applicable to the
Optionee in the same manner.



EUROPEAN UNION/EUROPEAN ECONOMIC AREA

Terms and Conditions

Data Privacy Notification. This section replaces Paragraph 11 of the Stock Option Agreement:

               (a) The Optionee is hereby notified of the collection, use and transfer outside of the European Union,
as described in this Agreement, in electronic or other form, of his or her Personal Data (defined below) by and among,
as applicable, the Company, the Service Recipient and its other Subsidiaries for the exclusive and legitimate purpose
of implementing, administering and managing my participation in the Plan. As such, by enrolling in the Plan, the
Optionee acknowledges the collection, use, processing and transfer of Personal Data as described herein. The legal
basis for the data processing is legitimate business interest.

              (b) The Company and the Service Recipient hold certain personally identifiable information about the
Optionee, specifically, his or her name, home address, email address and telephone number, date of birth, social
security number, passport number or other employee identification number, salary, nationality, job title, any common
shares or directorships held in the Company, details of all Stock Options or any other entitlement to common shares
awarded, canceled, purchased, vested, unvested or outstanding in the Optionee’s favor, for the purpose of managing
and administering the Plan (“ Personal Data”). The Personal Data may be provided by the Optionee or collected,
where lawful, from third parties. The Company or the Service Recipient each act as controllers of the Personal Data
and will process the Personal Data in this context for the exclusive legitimate purpose of implementing,
administering and managing the Optionee’s participation in the Plan and meeting related legal obligations
associated with these actions.

              (c) The processing will take place through electronic and non-electronic means according to logics
and procedures correlated to the purposes for which the Personal Data was collected and with confidentiality and
security provisions as set forth by applicable laws and regulations. Personal Data will be accessible within the
Company’s organization only by those persons requiring access for purposes of the implementation, administration
and operation of the Plan and other aspects of the employment relationship and for the Optionee’s participation in
the Plan.

              (d) The Company and the Employer will transfer Personal Data amongst themselves as necessary for
the purpose of implementation, administration and management of the Optionee’s participation in the Plan, and the
              Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 158 of 320
Company will further transfer Personal Data to Charles Schwab Stock Plan Services which is assisting the Company
with the administration of the Plan. The Company may further transfer Personal Data to other third parties that the
Company may engage to assist with the administration of the Plan from time to time. These recipients may be located
in the European Economic Area, or elsewhere throughout the world, such as the United States.

               (e) By enrolling in the Plan, the Optionee understands that these recipients may receive, possess, use,
retain and transfer the Personal Data, in electronic or other form, for purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer of such Personal Data as may be
required for the administration of the Plan and/or the subsequent holding of Option Shares on the Optionee’s behalf
to a broker or other third party with whom the Optionee may elect to deposit any shares acquired pursuant to the
Plan. The Optionee further understands that he or she may request a list with the names and addresses of any
potential recipients of the Optionee’s Personal Data by contacting his or her local human resources manager or the
Company’s human resources department. When transferring Personal Data to these potential recipients, the
Company and the Service Recipient provide appropriate safeguards in accordance with EU Standard Contractual
Clauses, the EU-U.S. Privacy Shield Framework, or other legally binding and permissible arrangements. The
European Commission has issued a limited adequacy finding regarding the data protection levels afforded by U.S.
companies that register for the EU-U.S. Privacy Shield Program and the Company and Charles Schwab Stock Plan
Services have so registered.The Optionee may request a copy of such safeguards from the Optionee’s local human
resources manager or the Company’s human resources department.

               (f) To the extent provided by law, the Optionee may, at any time, have the right to request: access to
Personal Data, rectification of Personal Data, erasure of Personal Data, restriction of processing of Personal Data,
and portability of Personal Data. The Optionee may also have the right to object, on grounds related to a particular
situation, to the processing of Personal Data, as well as opt-out of the Plan herein, in any case without cost, by
contacting in writing the Optionee’s human resources manager. The Optionee’s provision of Personal Data is a
contractual requirement. The Optionee understands, however, that the only consequence of refusing to provide
Personal Data is that the Company may not be able to grant other equity awards or administer or maintain such
awards. For more information on the consequences of the Optionee’s refusal to provide Personal Data, he or she
understands that he or she may contact his or her local human resources manager or the Company’s human resources
department.

When the Company and the Service Recipient no longer need to use Personal Data for the purposes above or do not
need to retain it for compliance with any legal or regulatory purpose, each will take reasonable steps to remove
Personal Data from their systems and/or records containing the Personal Data and/or take steps to properly
anonymize it so that the Optionee can no longer be identified from it.

AUSTRALIA

Notifications

Securities Law Information. If the Optionee acquires Option Shares under the Plan and offers the Option Shares for sale to a
person or entity resident in Australia, the offer may be subject to disclosure requirements under Australian law. The Optionee
should consult with his or her personal legal advisor before making any such offer in Australia.

Exchange Control Information. Exchange control reporting is required for inbound cash transactions exceeding A$10,000 and
inbound international fund transfers of any value, which do not involve an Australian bank.

Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth) applies (subject
to the conditions in that Act).

BRAZIL
             Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 159 of 320
Terms and Conditions

Nature of Grant. The following provisions supplement Paragraph 9 of the Stock Option Agreement.

By accepting and/or exercising this Stock Option, the Optionee acknowledges, understands and agrees that (i) the Optionee is
making an investment decision, (ii) the Optionee will be entitled to exercise this Stock Option, and receive Option Shares pursuant
to this Stock Option, only if the vesting conditions are met and any necessary services are rendered by the Optionee between the
Grant Date and the vesting date(s), and (iii) the value of the underlying Option Shares is not fixed and may increase or decrease
without compensation to the Optionee.

Compliance with Law. By accepting this Stock Option, the Optionee acknowledges, understands and agrees to comply with
applicable Brazilian laws and to pay any and all applicable taxes associated with the exercise of this Stock Option, the receipt of
any dividends, and the sale of Option Shares acquired under the Plan.

Notifications

Exchange Control Information. If the Optionee is resident or domiciled in Brazil, the Optionee will be required to submit an annual
declaration of assets and rights held outside of Brazil, including any Option Shares acquired under the Plan, to the Central Bank of
Brazil if the aggregate value of such assets and rights equals or exceeds US$100,000. Foreign individuals holding Brazilian visas
are considered Brazilian residents for purposes of this reporting requirement and must declare at least the assets held abroad that
were acquired subsequent to the date of admittance as a resident of Brazil.

Tax on Financial Transactions. If the Optionee repatriates the proceeds from the sale of Option Shares or receipt of any cash
dividends and converts the funds into local currency, the Optionee may be subject to the Tax on Financial Transactions. It is the
Optionee’s responsibility to pay any applicable Tax on Financial Transactions arising from participation in the Plan. The Optionee
should consult with his or her personal tax advisor for additional details.

CANADA

Terms and Conditions

Manner of Exercise. The following provision supplements Paragraph 2 of the Stock Option Agreement:

The Optionee is prohibited from paying the purchase price for the Option Shares by using a “net exercise” arrangement pursuant to
Paragraph 2(a)(iii) of the Stock Option Agreement. The Company reserves the right to permit this method of payment depending
upon the development of local law.

Responsibility for Taxes: The following provision supplements Paragraph 6 of the Stock Option Agreement:

Notwithstanding the provisions in Paragraph 6 of the Stock Option Agreement, the Company and/or the Service Recipient, or
their respective agents, will not satisfy their withholding obligations, if any, with regard to all Tax-Related Items by withholding in
Option Shares to be issued upon exercise of the Option.

Termination of Service Relationship. The following provision replaces the first paragraph of Paragraph 3 of the Stock Option
Agreement:

If the Optionee’s service relationship by the Company or its Subsidiaries is terminated, the period within which to exercise the
Stock Option may be subject to earlier termination as set forth below. Except as required by applicable legislation, for purposes of
this Stock Option, the Optionee’s service relationship will be considered terminated (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of labor laws in the jurisdiction where the Optionee is rendering services
or the terms of the Optionee’s service agreement, if any) as of the date that is the earliest of (1) the date the Optionee’s service
relationship is terminated, (2) the date the Optionee receives notice of termination from the Service Recipient, or (3) the date the
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 160 of 320
Optionee is no longer actively providing service to the Company or any Subsidiary, regardless of any notice period or period of
pay in lieu of such notice required under applicable law (including, but not limited to statutory law, regulatory law and/or common
law). The Administrator shall have the exclusive discretion to determine when the Optionee is no longer actively employed or
providing services for purposes of this Stock Option (including whether the Optionee may still be considered to be providing
services while on a leave of absence).

The following provisions will apply if the Optionee is a resident of Quebec:

French Language Provision. The parties acknowledge that it is their express wish that the Agreement, as well as all documents,
notices and legal proceedings entered into, given or instituted pursuant hereto or relating directly or indirectly hereto, be drawn up
in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention, ainsi que de tous documents, avis et
procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.

Data Privacy. The following provision supplements Paragraph 11 of the Stock Option Agreement:

The Optionee hereby authorizes the Company and the Company’s representatives to discuss with and obtain all relevant
information from all personnel involved in the administration and operation of the Plan. The Optionee further authorizes the
Company, the Service Recipient and any of their respective affiliates and the administrator of the Plan to disclose and discuss the
Plan with their advisors. The Optionee further authorizes the Company, the Service Recipient and any of their respective affiliates
to record such information and to keep such information in the Optionee’s employee file.

Notifications

Securities Law Information. The Optionee will not be permitted to sell or otherwise dispose of the Option Shares acquired upon
exercise of this Stock Option within Canada. The Optionee will only be permitted to sell or dispose of any Option Shares if such
sale or disposal takes place outside of Canada through the facilities of the New York Stock Exchange on which the Option Shares
are listed or through such other exchange on which the Option Shares may be listed in the future.

Foreign Asset/Account Reporting Information. Canadian residents are required to report any foreign specified property (including
cash held outside of Canada and Option Shares acquired under the Plan) on form T1135 (Foreign Income Verification Statement)
if the total value of the foreign specified property exceeds C$100,000 at any time in the year. Stock Options must be reported
(generally, at nil cost) on Form 11351 if the C$100,000 cost threshold is exceeded due to other foreign specified property the
Optionee holds. When Option Shares are acquired, their cost generally is the adjusted cost base (“ACB”) of the Option Shares.
The ACB would ordinarily equal the fair market value of the Option Shares at the time of acquisition, but if the Optionee owns
other Stock, this ACB may have to be averaged with the ACB of the other Stock. The form T1135 must be filed with the
Optionee’s annual tax return by April 30 of the following year for every year during which his or her foreign specified property
exceeds C$100,000. The Optionee should consult with his or her personal tax advisor to determine his or her reporting
requirements.

DENMARK

Terms and Conditions

Stock Option Act. By accepting this Stock Option, the Optionee acknowledges that he or she received an Employer Statement
(attached immediately below), translated into Danish, which is being provided to comply with the Danish Stock Option Act (the
“Act”), to the extent that the Act applies to the Stock Option.

Please be aware that as set forth in Section 1 of the Act, the Act only applies to “employees” as that term is defined in Section 2 of
the Act. If the Optionee is a member of the registered management of a Subsidiary or affiliate in Denmark or otherwise does not
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 161 of 320
satisfy the definition of employee, the Optionee will not be subject to the Act and the Employer Statement will not apply to him or
her.

Notifications

Securities/Tax Reporting Information. As of January 1, 2019, if the Optionee holds Option Shares acquired under the Plan in a
safety-deposit account (e.g., a brokerage account) with either a Danish bank or with an approved foreign broker or bank, he or
she is no longer required to file a Form V (Erklaering V) with the Danish Tax Administration. Further, if the Optionee opens a
brokerage account (or a bank account) with a U.S. bank, the brokerage account (or bank account, as applicable) will be treated
as a deposit account if cash can be held in the account. However, the Optionee is no longer required to file a Form K (Erklaering
K) with the Danish Tax Administration. The Form V and Form K have been replaced by the automatic exchange of information
regarding bank and brokerage accounts. The Optionee should consult with his or her personal advisor to ensure compliance with
any applicable obligations.

Foreign Asset/Account Reporting Information. The Optionee must report any foreign bank/brokerage accounts and any deposits
and/or Option Shares held in a foreign bank or brokerage account in his or her tax return.



                                                  EMPLOYER STATEMENT

         Pursuant to Section 3(1) of the Danish Act on Stock Options in employment relations (the “Stock Option Act”), you are
entitled to receive the following information regarding Zendesk, Inc.’s (the “Company’s”) stock option program in a separate
written statement.
        This statement contains only the information required to be mentioned under the Act while the other terms and conditions
of your stock option grant are described in detail in the 2014 Stock Option and Incentive Plan (the “Plan”) and the Global Non-
Qualified Stock Option Agreement (the “Agreement”), which have been given to you.
        1. Date of grant of unfunded right to receive stock upon satisfying certain conditions

        The grant date of your stock options is the date that the Board of Directors of the Company (the “Board”) or a committee
thereof (the “Committee”) approved a grant for you and determined it would be effective.
        2. Terms or conditions for grant of a right to future award of stock

        The grant of stock options will be at the sole discretion of the Board or the appropriate Committee. Employees of the
Company and its subsidiaries are eligible to participate in the Plan. The Company may decide, in its sole discretion, not to make
any grants of stock options to you in the future. Under the terms of the Plan and the Agreement, you have no entitlement or claim
to receive future stock options or other equity awards.

        3. Vesting Date or Period

       Generally, your stock options will vest over the course of a period of time, as provided in the Agreement. Your vested
stock options are exercisable any time after vesting and before the option is terminated or expires, which is stated in the
Agreement.
        4. Exercise Price

        During the exercise period, the stock options can be exercised to purchase shares of the Company’s common stock at a
price determined by the Committee and set forth in the Agreement.
        5. Your rights upon termination of employment

        If your service relationship with the Company and its subsidiaries is terminated, the period within which to exercise the
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 162 of 320
stock option may be subject to earlier termination as set forth below.
                 (a) Termination Due to Death. If your service relationship terminates by reason of your death, any portion of the
stock option outstanding on such date, to the extent exercisable on the date of death, may thereafter be exercised by your legal
representative or legatee, for a period of [12] months from the date of death or until the Expiration Date (as defined in the
Agreement), if earlier. Any portion of this stock option that is not exercisable on the date of death shall terminate immediately and
be of no further force or effect.

                 (b) Termination Due to Disability. If your service relationship terminates by reason of your disability (as
determined by the Administrator (as defined in the Plan)), any portion of the stock option outstanding on such date, to the extent
exercisable on the date of such termination, may thereafter be exercised by you for a period of [12] months from the date of
termination or until the Expiration Date, if earlier. Any portion of the stock option that is not exercisable on the date of termination
shall terminate immediately and be of no further force or effect.

                 (c) Termination for Cause. If your service relationship terminates for Cause (as defined in the Agreement), any
portion of the stock option outstanding on such date shall terminate immediately and be of no further force or effect.

                 (d) Other Termination. If your service relationship terminates for any reason other than your death, your disability
or Cause, and unless otherwise determined by the Administrator, any portion of the stock option outstanding on such date may be
exercised, to the extent exercisable on the date of termination, for a period of three months from the date of termination or until the
Expiration Date, if earlier. Any portion of the stock option that is not exercisable on the date of termination shall terminate
immediately and be of no further force or effect.

       The Administrator’s determination of the reason for termination of your service relationship shall be conclusive and binding
on you and your representatives or legatees.
        6. Financial aspects of participating in the Plan

         The grant of stock options has no immediate financial consequences for you. The value of the stock options is not taken
into account when calculating holiday allowances, pension contributions or other statutory consideration calculated on the basis of
salary. Shares of stock are financial instruments and investing in stocks will always have financial risk. The future value of Company
shares is unknown and cannot be predicted with certainty.
Zendesk, Inc.



                                                ARBEJDSGIVERERKLÆRING

        I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i ansættelsesforhold (“Aktieoptionsloven”) er du
berettiget til i en særskilt skriftlig erklæring at modtage følgende oplysninger om Zendesk, Inc.’s (“Selskabets”)
aktieoptionsordning.

         Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven, mens de øvrige vilkår og betingelser for
din tildeling af aktieoptioner er nærmere beskrevet i “2014 Stock Option and Incentive Plan” (“Ordningen”) og i “Global Non-
Qualified Stock Option Agreement” (“Aftalen”), som du har fået udleveret.
        1. Tidspunkt for tildeling af den vederlagsfri ret til at modtage aktier mod opfyldelse af visse betingelser

        Tidspunktet for tildelingen af aktieoptioner er den dato, hvor Selskabets Bestyrelse (“Bestyrelsen”) eller et
bestyrelsesudvalg (“Udvalget”) har godkendt tildelingen til dig og fastslået, at den er gyldig.

        2. Vilkår og betingelser for tildeling af retten til senere at modtage aktier

        Tildelingen af aktieoptioner sker efter Bestyrelsens eller det relevante Udvalgs eget skøn. Ordningen kan benyttes af
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 163 of 320
medarbejdere i Selskabet og dets datterselskaber. Selskabet kan frit vælge fremover ikke at tildele din nogen aktieoptioner. I
henhold til Ordningens og Aftalens bestemmelser har du ikke nogen ret til eller krav på fremover at modtage aktieoptioner eller
andre aktietildelinger.
        3. Modningstidspunkt eller -periode

        Aktieoptionerne modnes som udgangspunkt over en bestemt periode som anført i Aftalen. Modnede aktieoptioner kan
udnyttes på et hvilket som helst tidspunkt efter modningstidspunktet, men inden de bortfalder eller udløber som angivet i Aftalen.
        4. Udnyttelseskurs

        I udnyttelsesperioden kan aktieoptionerne udnyttes til køb af ordinære aktier i Selskabet til en af Udvalget fastsat kurs, der
fremgår af Aftalen.
        5. Din retsstilling i forbindelse med fratræden

       Hvis dit ansættelsesforhold i Selskabet og dets datterselskaber ophører, kan fristen for at udnytte aktieoptionerne
fremrykkes som anført nedenfor.
                (a) Ophør som følge af dødsfald. Hvis dit ansættelsesforhold ophører, fordi du afgår ved døden, kan den del af
aktieoptionen, der endnu ikke er udnyttet på dødsdatoen - i det omfang den kan udnyttes på dette tidspunkt - herefter udnyttes af
din stedfortræder eller arving, i en periode på [12] måneder efter dødsdatoen eller i perioden indtil Udløbsdatoen (som defineret i
Aftalen), afhængig af hvilken periode, der først udløber. Såfremt en del af aktieoptionen endnu ikke kan udnyttes på dødsdatoen,
bortfalder denne del øjeblikkeligt og vil ikke længere være gyldig.

                (b) Ophør som følge af udarbejdsdygtighed. Hvis dit ansættelsesforhold ophører, fordi du bliver uarbejdsdygtig
(efter Administratorens vurdering (som defineret i Ordningen)), kan den del af aktieoptionen, der endnu ikke er udnyttet på dette
tidspunkt - i det omfang den kan udnyttes på ophørsdatoen - herefter udnyttes af dig i en periode på [12] måneder efter
ophørsdatoen eller i perioden indtil Udløbsdatoen, afhængig af hvilken periode, der først udløber. Såfremt en del af aktieoptionen
endnu ikke kan udnyttes på ophørsdatoen, bortfalder denne del øjeblikkeligt og vil ikke længere være gyldig.

                 (c) Ophør grundet Cause. Hvis dit ansættelsesforhold ophører grundet Cause (som defineret i Aftalen), bortfalder
den del af aktieoptionen, der endnu ikke er udnyttet på ophørsdatoen, øjeblikkeligt og vil ikke længere være gyldig.

                 (d) Ophør af andre årsager. Hvis dit ansættelsesforhold ophører af andre årsager end din død, din
uarbejdsdygtighed eller Cause, og Administratorens ikke beslutter andet, kan den del af aktieoptionen, der endnu ikke er udnyttet
på dette tidspunkt, udnyttes - i det omfang den kan udnyttes på ophørsdatoen - i en periode på tre måneder efter ophørsdatoen
eller i perioden indtil Udløbsdatoen, afhængig af hvilken periode, der først udløber. Såfremt en del af aktieoptionen endnu ikke kan
udnyttes på ophørsdatoen, bortfalder denne del øjeblikkeligt og vil ikke længere være gyldig.

        Administratorens beslutning om årsagen til ansættelsesforholdets ophør er endelig og bindende for dig og dine
stedfortrædere eller arvinger.

        6. Økonomiske aspekter ved deltagelse i Ordningen

        Tildelingen af aktieoptioner har ingen umiddelbare økonomiske konsekvenser for dig. Værdien af aktieoptionerne indgår
ikke i beregningen af feriepenge, pensionsbidrag eller øvrige lovbestemte, vederlagsafhængige ydelser. Aktier er finansielle
instrumenter, og investering i aktier vil altid være forbundet med en økonomisk risiko. Den fremtidige værdi af Selskabets aktier
kendes ikke og kan ikke forudsiges med sikkerhed.
Zendesk, Inc.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 164 of 320
FRANCE

Terms and Conditions

Language Consent. By accepting this Stock Option, the Optionee confirms having read and understood the documents relating to
this Stock Option (the Plan and the Agreement) which were provided to the Optionee in English. The Optionee accepts the terms
of those documents accordingly.

Reconnaissance Relative à la Langue Utilisée. En acceptant le attribution, le Participant confirme avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été communiqués au Participant en langue anglaise.
Le Participant accepte les termes de ces documents en connaissance de cause.

Notifications

Foreign Asset/Account Reporting Information. French residents are required to report all foreign accounts (whether open, current
or closed) to the French tax authorities on their annual tax returns. Failure to complete this reporting triggers penalties. The
Optionee should consult his or her personal advisor to ensure compliance with applicable reporting obligations.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be reported electronically to the German
Federal Bank (Bundesbank) on a monthly basis. In case of payments in connection with securities (including proceeds realized
upon the sale of Option Shares or the receipt of any dividends), the report must be made by the 5th day of the month following the
month in which the payment was received. The form of report (“Allgemeine Meldeportal Statistik”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and English. The Optionee is responsible for making
this report, if applicable.

INDIA

Terms and Conditions

Manner of Exercise. Notwithstanding anything to the contrary in the Plan or the Agreement, due to legal restrictions in India, the
Optionee will not be permitted to pay the purchase price by a “sell-to-cover” exercise (i.e., whereby the Optionee delivers to the
Company a properly executed exercise notice together with irrevocable instructions to a broker to sell Option Shares sufficient to
cover the purchase price of Option Shares subject to the exercised Stock Option and any Tax-Related Items). The Company
reserves the right to permit this manner of exercise depending on the development of local law.

Notifications

Exchange Control Information. Indian residents are required to repatriate any cash dividends paid on Option Shares and any
proceeds from the sale of such Option Shares to India within such period of time as may be required under applicable regulations.
Upon repatriation, Indian residents should obtain a foreign inward remittance certificate (“FIRC”) from the bank where they
deposit the foreign currency and should maintain the FIRC as evidence of the repatriation of funds in the event the Reserve Bank
of India or the Service Recipient requests proof of repatriation.

Foreign Asset/Account Reporting. Indian residents are required to declare the following items in their annual tax return: (i) any
foreign assets held by them (including Option Shares acquired under the Plan and held outside of India), and (ii) any foreign bank
accounts for which they have signing authority. The Optionee is responsible for complying with applicable foreign asset tax laws in
India and should consult with a personal tax advisor in this regard.

IRELAND
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 165 of 320
Notifications

Director Reporting Obligation. If the Optionee is a director, shadow director or secretary of a Subsidiary in Ireland, and his or her
interests in the Company (e.g., Stock Options, Option Shares) represent more than 1% of the Company’s voting share capital, the
Optionee must notify the Irish Subsidiary if he or she becomes aware of the event giving rise to the notification requirement or if the
Optionee becomes a director or secretary if such an interest exists at the time. This notification requirement also applies with
respect to the interests of the Optionee’s spouse or children under the age of 18 (whose interests will be attributed to the Optionee
if the Optionee is a director, shadow director or secretary).

ITALY

Terms and Conditions

Manner of Exercise. The following provision supplements Paragraph 2 of the Stock Option Agreement:

Due to local regulatory requirements, the Optionee understands that he or she may pay the purchase price only by the method set
forth in Paragraph 2(a)(ii) of the Stock Option Agreement. Depending upon the development of laws and the Optionee’s status as
a resident of a country other than Italy, the Company reserves the right, in its sole discretion, to permit other manners of exercise
permitted under the Plan.

Plan Document Acknowledgment. In accepting the Stock Options, the Optionee acknowledges that he or she has received a copy
of the Plan and the Agreement and has reviewed the Plan and the Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement. The Optionee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Stock Option Agreement: Paragraph 1: Exercisability Schedule, Paragraph 2:
Manner of Exercise; Paragraph 3: Termination of Service Relationship; Paragraph 6: Responsibility for Taxes; Paragraph 7: No
Obligation to Continue Service Relationship; Paragraph 9: Nature of Grant; Paragraph 12: Governing Law; Venue; Paragraph 13:
Electronic Delivery and Acceptance; Paragraph 14: Language; Paragraph 20: Imposition of Other Requirements; the Data Privacy
provision contained in this Appendix and Manner of Exercise provisions above.

Notifications

Foreign Asset/Account Reporting Information. If the Optionee holds investments abroad or foreign financial assets (e.g., cash,
Option Shares, the Stock Options) that may generate income taxable in Italy, the Optionee is required to report them on his or her
annual tax returns (UNICO Form, RW Schedule) or on a special form if no tax return is due, irrespective of their value. The same
reporting duties apply to the Optionee if he or she is a beneficial owner of the investments, even if the Optionee does not directly
hold investments abroad or foreign assets.

Foreign Asset Tax Information. The value of financial assets held outside of Italy by Italian residents is subject to a foreign asset
tax, subject to an exemption. The taxable amount will be the fair market value of the financial assets (e.g., Option Shares) assessed
at the end of the calendar year.

JAPAN

Notifications

Exchange Control Information. If the Optionee pays more than ¥30,000,000 for the purchase of Option Shares in any one
transaction, the Optionee must file an ex post facto Payment Report with the Ministry of Finance (through the Bank of Japan or
the bank carrying out the transaction). The precise reporting requirements vary depending on whether the relevant payment is
made through a bank in Japan. If the Optionee acquires Option Shares with a value in excess of ¥100,000,000 in a single
transaction, the Optionee must also file an ex post facto Report Concerning Acquisition of Shares with the Ministry of Finance
through the Bank of Japan within 20 days of acquiring the Option Shares. The forms to make these reports can be acquired at the
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 166 of 320
Bank of Japan.

A Payment Report is required independently of a Report Concerning Acquisition of Securities. Consequently, if the total amount
that the Optionee pays on a one-time basis at exercise of this Stock Option exceeds ¥100,000,000, the Optionee must file both a
Payment Report and a Report Concerning Acquisition of Securities.

Foreign Asset/Account Reporting Information. The Optionee is required to report details of any assets held outside of Japan as of
December 31, including Option Shares acquired under the Plan, to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Such report will be due by March 15 of the following year. The Optionee is responsible for complying
with this reporting obligation and should consult his or her personal tax advisor in this regard.

MEXICO

Terms and Conditions

Acknowledgement of the Stock Option Agreement. By accepting this Stock Option, the Optionee acknowledges that he or she
has received a copy of the Plan and the Stock Option Agreement, including this Appendix, which he or she has reviewed. The
Optionee further acknowledges that he or she accepts all the provisions of the Plan and the Stock Option Agreement, including this
Appendix. The Optionee also acknowledges that he or she has read and specifically and expressly approves the terms and
conditions set forth in the “Nature of Grant” section of the Stock Option Agreement, which clearly provides as follows:

                                 (1)     The Optionee’s participation in the Plan does not constitute an acquired right;

                                 (2)     The Plan and the Optionee’s participation in it are offered by the Company on a wholly
                                         discretionary basis;

                                 (3)     The Optionee’s participation in the Plan is voluntary; and

                                 (4)     The Company and any of its Subsidiaries or affiliates are not responsible for any decrease
                                         in the value of any Option Shares acquired under the Plan.

Labor Law Acknowledgement and Policy Statement. By accepting this Stock Option, the Optionee acknowledges that the
Company, with registered offices at 1019 Market Street, San Francisco, California 94103, U.S.A., is solely responsible for the
administration of the Plan. The Optionee further acknowledges that his or her participation in the Plan, the grant of Stock Options
and any acquisition of Option Shares under the Plan do not constitute an employment relationship between the Optionee and the
Company because the Optionee is participating in the Plan on a wholly commercial basis and his or her sole employer is Zendesk,
S. de R.L. de C.V. (“Zendesk-Mexico”), located at Avenida Presidente Masarik 111 piso 1, Colonia: Polanco V Sección,
Delegación: Miguel Hidalgo, Ciudad de México, CP.11560. Based on the foregoing, the Optionee expressly acknowledges that
the Plan and the benefits that he or she may derive from participation in the Plan do not establish any rights between the Optionee
and the employer, Zendesk-Mexico, and do not form part of the employment conditions and/or benefits provided by Zendesk-
Mexico, and any modification of the Plan or its termination shall not constitute a change or impairment of the terms and conditions
of the Optionee’s employment.

The Optionee further understands that his or her participation in the Plan is the result of a unilateral and discretionary decision of
the Company and, therefore, the Company reserves the absolute right to amend and/or discontinue the Optionee’s participation in
the Plan at any time, without any liability to the Optionee.

Finally, the Optionee hereby declares that he or she does not reserve to him or herself any action or right to bring any claim against
the Company for any compensation or damages regarding any provision of the Plan or the benefits derived under the Plan, and that
he or she therefore grants a full and broad release to the Company, and its Subsidiaries, affiliates, branches, representation offices,
stockholders, officers, agents or legal representatives, with respect to any claim that may arise.
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 167 of 320
Spanish Translation

Reconocimiento del Acuerdo de la Opción. Al aceptar la Opción, el Beneficiario reconoce que ha recibido y revisado una
copia del Plan y del Acuerdo de la Opción, incluyendo este Apéndice. Además, el Beneficiario reconoce que acepta todas
las disposiciones del Plan y del Acuerdo de la Opción, incluyendo este Apéndice. El Beneficiario también reconoce que ha
leído y aprobado de forma expresa los términos y condiciones establecidos en la sección “Nature of Grant” del Acuerdo
de la Opción, que claramente establece lo siguiente:

                                (1)     La participación del Beneficiario en el Plan no constituye un derecho adquirido;

                                (2)     El Plan y la participación del Beneficiario en lo mismo es ofrecido por la Compañía
                                        de manera completamente discrecional;

                                (3)     La participación del Beneficiario en el Plan es voluntaria; y

                                (4)     La Compañía y sus Subsidiarias o afiliadas no son responsables por ninguna
                                        disminución en el valor de las Acciones adquiridas en virtud del Plan.

Reconocimiento del Derecho Laboral y Declaración de la Política. Al aceptar la Opción, el Beneficiario reconoce que la
Compañía, con domicilio social en 1019 Market Street, San Francisco, California 94103, EE.UU., es la única responsable
por la administración del Plan. Además, el Beneficiario reconoce que su participación en el Plan, la concesión de las
Opciones y cualquier adquisición de Acciones en virtud del Plan no constituyen una relación laboral entre el Beneficiario
y la Compañía, en virtud de que el Beneficiario está participando en el Plan sobre una base totalmente comercial y de que
su único patrón es Zendesk, S. de R.L. de C.V. (“Zendesk-Mexico”), ubicado en Avenida Presidente Masarik 111 piso 1,
Colonia: Polanco V Sección, Delegación: Miguel Hidalgo, Ciudad de México, CP.11560. Por lo anterior, el Beneficiario
expresamente reconoce que el Plan y los beneficios que puedan derivarse de su participación no establecen ningún
derecho entre el Beneficiario y el patrón, Zendesk-Mexico, y que no forman parte de las condiciones de trabajo y/o
beneficios otorgados por Zendesk-Mexico, y cualquier modificación al Plan o la terminación del mismo no constituirá un
cambio o modificación de los términos y condiciones del empleo del Beneficiario.

Además, el Beneficiario comprende que su participación en el Plan es el resultado de una decisión discrecional y
unilateral de la Compañía, por lo que la misma se reserva el derecho absoluto de modificar y/o suspender la participación
del Beneficiario en el Plan en cualquier momento, sin responsabilidad alguna para el Beneficiario.

Finalmente, el Beneficiario manifiesta que no se reserva acción o derecho alguno que origine una demanda en contra de
la Compañía, por cualquier indemnización o daño relacionado con las disposiciones del Plan o de los beneficios
otorgados en el mismo, y en consecuencia el Beneficiario libera de la manera más amplia y total de responsabilidad a la
Compañía y sus Subsidiarias, afiliadas, sucursales, oficinas de representación, sus accionistas, funcionarios, agentes o
representantes legales con respecto a cualquier demanda que pudiera surgir.

NETHERLANDS

There are no country-specific provisions.

NEW ZEALAND

Notifications

Securities Law Information. The Optionee is being offered Stock Options which, if vested and exercised, will entitle the Optionee
to acquire Option Shares in accordance with the terms of the Stock Option Agreement and the Plan. The Option Shares, if issued,
will give the Optionee a stake in the ownership of the Company. The Optionee may receive a return if dividends are paid.

If the Company runs into financial difficulties and is wound up, the Optionee will be paid only after all creditors have been paid.
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 168 of 320
The Optionee may lose some or all of the Optionee’s investment, if any.

New Zealand law normally requires people who offer financial products to give information to investors before they invest. This
information is designed to help investors to make an informed decision. The usual rules do not apply to this offer because it is made
under an employee share scheme. As a result, the Optionee may not be given all the information usually required. The Optionee
will also have fewer other legal protections for this investment. The Optionee should ask questions, read all documents carefully,
and seek independent financial advice before committing.

The Option Shares are quoted on the New York Stock Exchange. This means that if the Optionee acquires Option Shares under
the Plan, the Optionee may be able to sell the Option Shares on the New York Stock Exchange if there are interested buyers. The
Optionee may get less than the Optionee invested. The price will depend on the demand for the Option Shares.

For information on risk factors impacting the Company’s business that may affect the value of the Option Shares, the Optionee
should refer to the risk factors discussion on the Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are available online at www.sec.gov, as well as on the
Company’s “Investor Relations” website at https://investor.zendesk.com/ir-home/default.aspx.

PHILIPPINES

Terms and Conditions

Responsibility for Taxes. The following provisions supplement Paragraph 6 of the Stock Option Agreement:

The Optionee is hereby advised that the Company and/or the Service Recipient, or their respective agents, will satisfy their
withholding obligations, if any, with regard to all Tax-Related Items by withholding from proceeds of the sale of Option Shares
acquired upon exercise of the Stock Option either through a voluntary sale or through a mandatory sale arranged by the Company
(on the Optionee’s behalf pursuant to this authorization without further consent). Notwithstanding the foregoing, the Company and
the Service Recipient reserve the right to withhold applicable Tax-Related Items by any of the other methods set forth in Paragraph
6 of the Stock Option Agreement.

Notifications

Securities Law Information. The grant of this Stock Option is being made pursuant to an exemption from registration under Section
10.2 of the Philippines Securities Regulation Code that has been approved by the Philippines Securities and Exchange
Commission.

The risks of participating in the Plan include (without limitation) the risk of fluctuation in the price of the Stock on the New York
Stock Exchange and the risk of currency fluctuations between the U.S. Dollar and the Optionee’s local currency. The value of any
Option Shares the Optionee may acquire under the Plan may decrease below the value of the Option Shares at exercise and
fluctuations in foreign exchange rates between the Optionee’s local currency and the U.S. Dollar may affect the value any amounts
due to the Optionee pursuant to the subsequent sale of any Option Shares acquired upon exercise. The Company is not making
any representations, projections or assurances about the value of the Option Shares now or in the future.

For further information on risk factors impacting the Company’s business that may affect the value of the Option Shares, the
Optionee may refer to the risk factors discussion in the Company’s Annual Report on Form 10-K and Quarterly Reports on Form
10-Q, which are filed with the U.S. Securities and Exchange Commission and are available online at www.sec.gov/, as well as on
the Company’s website at http://www.zendesk.com/ir-home/default.aspx. In addition, the Optionee may receive, free of charge, a
copy of the Company’s Annual Report, Quarterly Reports or any other reports, proxy statements or communications distributed
to the Company’s stockholders by contacting Investor Relations at Zendesk, Inc. 1019 Market Street, San Francisco, California
94103, U.S.

The Optionee acknowledges that he or she is permitted to sell Option Shares acquired under the Plan through the designated Plan
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 169 of 320
broker appointed by the Company (or such other broker to whom the Optionee transfers his or her Option Shares), provided that
such sale takes place outside of the Philippines through the facilities of the New York Stock Exchange on which the Option Shares
are listed.

POLAND

Notifications

Exchange Control Information. If the Optionee holds foreign securities (including Option Shares) and maintain accounts abroad, he
or she may be required to file certain reports with the National Bank of Poland. Specifically, if the value of securities and cash held
in such foreign accounts exceeds PLN 7 million, the Optionee must file reports on the transactions and balances of the accounts on
a quarterly basis. Further, any fund transfers in excess of €15,000 (or PLN 15,000 if such transfer of funds is connected with
business activity of an entrepreneur) into or out of Poland must be effected through a bank in Poland. Polish residents are required
to store all documents related to foreign exchange transactions for a period of five years.

SINGAPORE

Notifications

Sale of Option Shares. The Option Shares subject to this Stock Option may not be offered for sale in Singapore prior to the six-
month anniversary of the Grant Date, unless such sale or offer is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.) (“SFA”).

Securities Law Information. The grant of this Stock Option is being made pursuant to the “Qualifying Person” exemption under
Section 273(1)(f) of the SFA and is not made with a view to this Stock Option or underlying Option Shares being subsequently
offered for sale to any other party. The Plan has not been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore.

Chief Executive Officer and Director Reporting Obligation. If the Optionee is the Chief Executive Officer (“CEO”) or a director,
associate director or shadow director of a Singapore Subsidiary, regardless of whether the Optionee is a Singapore resident or
employed in Singapore, he or she must notify the Singapore Subsidiary in writing within two business days of: (i) receiving or
disposing of an interest (e.g., Options, Option Shares) in the Company (ii) any change in a previously disclosed interest (e.g.,
Options, Option Shares) or (iii) becoming the CEO or a director, associate director or shadow director, if such an interest exists at
the time.

SOUTH KOREA

Notifications

Exchange Control Information. If the Optionee remits funds out of Korea to pay the exercise price for Stock Options, the
remittance of funds must be confirmed by a foreign exchange bank in Korea. This confirmation is not necessary if the Optionee
pays the exercise price through an arrangement with a broker approved by the Company whereby payment of the exercise price is
accomplished with the proceeds of the sale of Option Shares, because in this case there is no remittance of funds out of Korea.

Foreign Asset/Account Reporting Information. Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts, etc.) to the Korean tax authority and file a report with respect to such accounts if the value of
such accounts exceeds KRW 500 million (or an equivalent amount in foreign currency) on any month-end date during a calendar
year. The Optionee should consult with his or her personal tax advisor to determine how to value the Optionee’s foreign accounts
for purposes of this reporting requirement and whether the Optionee is required to file a report with respect to such accounts.

SPAIN

Terms and Conditions
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 170 of 320
Nature of Grant. This provision supplements Paragraph 9 of the Stock Option Agreement:

In accepting this Stock Option, the Optionee consents to participate in the Plan and acknowledges that he or she has received a
copy of the Plan.

The Optionee understands that the Company has unilaterally, gratuitously and discretionally decided to grant Stock Options under
the Plan to individuals who may be employees of the Company or a Subsidiary throughout the world. The decision is a limited
decision that is entered into upon the express assumption and condition that any grant will not economically or otherwise bind the
Company or any Subsidiary. Consequently, the Optionee understands that this Stock Option is granted on the assumption and
condition that this Stock Option and any Option Shares acquired upon exercise of this Stock Option are not part of any
employment contract (either with the Company or any Subsidiary) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In addition, the Optionee understands that this Stock
Option would not be granted to the Optionee but for the assumptions and conditions referred to herein; thus, the Optionee
acknowledges and freely accepts that should any or all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then the grant of this Stock Option shall be null and void.

This Stock Option is a conditional right to Option Shares and will be forfeited in the case of the Optionee’s termination of
employment. This will be the case even if (1) the Optionee is considered to be unfairly dismissed without good cause; (2) the
Optionee is dismissed for disciplinary or objective reasons or due to a collective dismissal; (3) the Optionee terminates
employment due to a change of work location, duties or any other employment or contractual condition; (4) the Optionee
terminates employment due to unilateral breach of contract of the Company or any of its Subsidiaries; or (5) the Optionee’s
employment terminates for any other reason whatsoever. Consequently, upon termination of the Optionee’s employment for any of
the reasons set forth above, the Optionee will automatically lose any rights to the unvested Stock Options granted to him or her as
of the date of the Optionee’s termination of employment, as described in the Plan and the Stock Option Agreement.

Exchange Control Information. The Optionee must declare the acquisition and sale of Option Shares to the Dirección General de
Comercio y Inversiones (the “DGCI”) for statistical purposes. Because the Optionee will not purchase or sell the Option Shares
through the use of a Spanish financial institution, the Optionee must make the declaration himself or herself by filing a D-6 form with
the DGCI. Generally, the D-6 form must be filed each January while the Option Shares are owned as of December 31 of each
year; however, if the value of the Option Shares or the sale proceeds exceed €1,502,530, a declaration must be filed within one
month of the acquisition or sale, as applicable.

Securities Law Information. No “offer of securities to the public,” as defined under Spanish law, has taken place or will take place
in the Spanish territory in connection with the grant of the Stock Options. The Stock Option Agreement has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores, and does not constitute a public offering prospectus.

Foreign Asset/Account Reporting Information. To the extent that the Optionee holds Option Shares and/or has bank accounts
outside Spain with a value in excess of €50,000 (for each type of asset) as of December 31, the Optionee will be required to
report information on such assets on his or her tax return (tax form 720) for such year. After such Option Shares and/or accounts
are initially reported, the reporting obligation will apply for subsequent years only if the value of any previously-reported Option
Shares or accounts increases by more than €20,000. The Optionee should consult his or her personal advisor in this regard.

Further, the Optionee is required to declare electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Option Shares held in such accounts if the value of the transactions during the prior tax year
or the balances in such accounts as of December 31 of the prior tax year exceed €1,000,000.

THAILAND

Notifications

Exchange Control Information. If the Optionee uses cash to exercise his or her Stock Option, the Optionee may remit funds up to
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 171 of 320
US$1,000,000 per year for the purchase of Shares upon application in an official form to a commercial bank in Thailand. If the
Optionee uses a cashless method of exercise, no application will be required.

Thai residents realizing cash proceeds in excess of US$50,000 in a single transaction from the sale of Option Shares or dividends
paid on such Option Shares must immediately repatriate all cash proceeds to Thailand and convert such proceeds to Thai Baht
within 360 days of repatriation or deposit the funds in an authorized foreign exchange account in Thailand. The inward remittance
must also be reported to the Bank of Thailand on a foreign exchange transaction form. Failure to comply with these obligations
may result in penalties assessed by the Bank of Thailand. The Optionee should consult with his or her personal advisor prior to
taking any action with respect to the remittance of proceeds into Thailand. The Optionee is responsible for ensuring compliance
with all exchange control laws in Thailand.

UNITED KINGDOM

Terms and Conditions

Responsibility for Taxes. The following provisions supplement Paragraph 6 of the Stock Option Agreement:

Without limitation to Paragraph 6 of the Stock Option Agreement, the Optionee agrees that the Optionee is liable for all Tax-
Related Items and hereby covenants to pay all such Tax-Related Items, as and when requested by the Company or, if different,
the Service Recipient or by Her Majesty’s Revenue & Customs (“HRMC”) (or any other tax authority or any other relevant
authority). The Optionee also agrees to indemnify and keep indemnified the Company and, if different, the Service Recipient
against any Tax-Related Items that they are required to pay or withhold or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority) on the Optionee’s behalf.

Notwithstanding the foregoing, if the Optionee is a director or executive officer of the Company (within the meaning of Section 13
(k) of the Exchange Act), the Optionee understands that he or she may not be able to indemnify the Company or the Service
Recipient for the amount of any income tax not collected from or paid by the Optionee within ninety (90) days of the end of the
United Kingdom tax year in which the event giving rise to the Tax-Related Items occurs (the “Due Date”) as it may be considered
to be a loan. In this case, the income tax not collected from or paid by the Due Date may constitute a benefit to the Optionee on
which additional income tax and National Insurance contributions (“NICs”) may be payable. The Optionee understands that the
Optionee will be responsible for reporting and paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying to the Company and/or the Service Recipient (as appropriate) the amount of any NICs due
on this additional benefit, which may also be recovered from the Optionee by any of the means referred to in Paragraph 6 of the
Stock Option Agreement.

Joint Election. As a condition of the Optionee’s participation in the Plan and the exercise of the Stock Option, the Optionee shall
accept any liability for secondary Class 1 NICs which may be payable by the Company and/or the Service Recipient in connection
with the Stock Option and any event giving rise to Tax-Related Items (the “Employer’s Liability”). Without prejudice to the
foregoing, the Optionee shall enter into a joint election with the Company or the Service Recipient, the form of such joint election
being formally approved by HMRC (the “Joint Election”), and any other required consent or elections, including any such other
joint elections as may be required between the Optionee and any successor to the Company and/or the Service Recipient. The
Company and/or the Service Recipient may collect the Employer’s Liability from the Optionee by any of the means set forth in
Paragraph 6 of the Stock Option Agreement.



                            GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
                                        UNDER THE ZENDESK, INC.
                                 2014 STOCK OPTION AND INCENTIVE PLAN

Name of Grantee:
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 172 of 320
No. of Restricted Stock Units:

Grant Date:

       Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended through the date hereof (the “Plan”),
Zendesk, Inc. (the “Company”) hereby grants an award of the number of Restricted Stock Units listed above (an “Award”) to the
Grantee named above. Each Restricted Stock Unit shall relate to one share of Common Stock, par value $0.01 per share (the
“Stock”) of the Company. The Award shall be governed by and subject to the terms of the Plan and this Global Restricted Stock
Unit Award Agreement (the “Award Agreement”) including any special terms and conditions for the Grantee’s country set forth in
any appendix to this Award Agreement (the “Appendix”) (together with the Award Agreement, the “Agreement”).
        1. Restrictions on Transfer of Award. This Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of by the Grantee, and any shares of Stock issuable with respect to the Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of until (i) the Restricted Stock Units have vested as
provided in Paragraph 2 of this Award Agreement and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.

         2. Vesting of Restricted Stock Units. The restrictions and conditions of Paragraph 1 of this Award Agreement shall lapse
on the Vesting Date or Dates specified in the following schedule so long as the Grantee remains an employee or other service
provider with the Company or a Subsidiary on such Dates, as further described in Paragraph 3 of this Award Agreement. If a
series of Vesting Dates is specified, then the restrictions and conditions in Paragraph 1 shall lapse only with respect to the number
of Restricted Stock Units specified as vested on such date.

Incremental Number of
Restricted Stock Units Vested                                      Vesting Date
_____________ (___%)                                               _______________
_____________ (___%)                                               _______________
_____________ (___%)                                               _______________
_____________ (___%)                                               _______________

        The Administrator may at any time accelerate the vesting schedule specified in this Paragraph 2.
         3. Termination of Service Relationship. If the Grantee’s service relationship with the Company and its Subsidiaries
terminates for any reason (including death or disability) prior to the satisfaction of the vesting conditions set forth in Paragraph 2
above, any Restricted Stock Units that have not vested as of such date shall automatically and without notice terminate and be
forfeited, and neither the Grantee nor any of his or her successors, heirs, assigns, or personal representatives will thereafter have
any further rights or interests in such unvested Restricted Stock Units.

         For purposes of the Award, the Grantee’s service relationship will be considered terminated as of the date the Grantee is
no longer actively providing services to the Company or any Subsidiary (regardless of the reason for such termination and whether
or not later found to be invalid or in breach of labor laws in the jurisdiction where the Grantee is providing services or the terms of
the Grantee’s service agreement, if any). Unless otherwise determined by the Company, the Grantee’s right to vest in the
Restricted Stock Units under the Plan, if any, will terminate as of such date and will not be extended by any notice period (e.g., the
Grantee’s period of service would not include any contractual notice period or any period of “garden leave” or similar period
mandated under labor laws in the jurisdiction where the Grantee is providing services or the terms of the Grantee’s service
agreement, if any). The Administrator shall have the exclusive discretion to determine when the Grantee is no longer actively
providing services for purposes of his or her Award (including whether the Grantee may still be considered to be providing
services while on a leave of absence).
        4. Issuance of Shares of Stock. As soon as practicable following each Vesting Date (but in no event later than two and
one-half months after the end of the year in which the Vesting Date occurs), the Company shall issue to the Grantee the number of
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 173 of 320
shares of Stock equal to the aggregate number of Restricted Stock Units that have vested pursuant to Paragraph 2 of this Award
Agreement on such date and the Grantee shall thereafter have all the rights of a stockholder of the Company with respect to such
shares.

        5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this Agreement shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of the Administrator set forth in Section 2(b) of the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the Plan, unless a different meaning is specified herein.

        6. Responsibility for Taxes. The Grantee acknowledges that, regardless of any action taken by the Company or, if
different, any Subsidiary for which the Grantee renders services (the “Service Recipient”), the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other tax-related items related to the Grantee’s
participation in the Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains the Grantee’s responsibility and
may exceed the amount, if any, actually withheld by the Company or the Service Recipient. The Grantee further acknowledges
that the Company and/or the Service Recipient (i) make no representations or undertakings regarding the treatment of any Tax-
Related Items in connection with any aspect of the Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of any shares of Stock acquired under the Plan and the receipt of any
dividends or dividend equivalents; and (ii) do not commit to and are under no obligation to structure the terms of the grant or any
aspect of the Restricted Stock Units to reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any particular
tax result. Further, if the Grantee is subject to Tax-Related Items in more than one jurisdiction, the Grantee acknowledges that the
Company and/or the Service Recipient (or former service recipient, as applicable) may be required to withhold or account for Tax
-Related Items in more than one jurisdiction.

         Prior to the relevant taxable or tax withholding event, as applicable, the Grantee agrees to make adequate arrangements
satisfactory to the Company and/or the Service Recipient to satisfy all Tax-Related Items. In this regard, the Grantee authorizes
the Company and/or the Service Recipient, or their respective agents, at their discretion, to satisfy their withholding obligations, if
any, with regard to all Tax-Related Items by one or a combination of the following:
                                 (1)     withholding from the Grantee’s wages or other cash compensation paid to the Grantee by
                                         the Company and/or the Service Recipient; or

                                 (2)     withholding from proceeds of the sale of shares of Stock acquired upon settlement of the
                                         Restricted Stock Units either through a voluntary sale or through a mandatory sale
                                         arranged by the Company (on the Grantee’s behalf pursuant to this authorization without
                                         further consent); or

                                 (3)     withholding in shares of Stock to be issued upon settlement of the Restricted Stock Units;
                                         or

                                 (4)     by any other method deemed by the Company to comply with applicable laws.

        Depending on the withholding method, the Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding rates, including maximum applicable rates in the
Grantee’s jurisdiction(s), in which case the Grantee may receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent in shares. If the obligation for Tax-Related Items is satisfied by withholding in shares of Stock, for tax
purposes, the Grantee is deemed to have been issued the full number of shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the shares are held back solely for the purpose of paying the Tax-Related Items.
        Finally, the Grantee agrees to pay to the Company or the Service Recipient any amount of Tax-Related Items that the
Company or the Service Recipient may be required to withhold or account for as a result of the Grantee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may refuse to issue or deliver the shares or the
proceeds of the sale of shares of Stock if the Grantee fails to comply with his or her obligations in connection with the Tax-Related
Items.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 174 of 320
        7. Section 409A of the Code. This Agreement shall be interpreted in such a manner that all provisions relating to the
settlement of the Award are exempt from the requirements of Section 409A of the Code as “short-term deferrals” as described in
Section 409A of the Code.

        8. No Obligation to Continue Service Relationship. Neither the Company nor any Subsidiary is obligated by or as a result
of the Plan or this Agreement to continue the Grantee’s service relationship and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the Grantee’s service relationship at any time.

       9. Integration. This Agreement constitutes the entire agreement between the parties with respect to this Award and
supersedes all prior agreements and discussions between the parties concerning such subject matter.

        10. Nature of Grant. In accepting the Award, the Grantee acknowledges, understands and agrees that:

                      (i) the Plan is established voluntarily by the Company, it is discretionary in nature and it may be modified,
amended, suspended or terminated by the Company at any time, to the extent permitted by the Plan;

                         (ii) the grant of the Restricted Stock Units is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future grants of restricted stock units, or benefits in lieu of restricted stock units, even if
restricted stock units have been granted in the past;

                       (iii) all decisions with respect to future restricted stock units or other grants, if any, will be at the sole
discretion of the Company;

                      (iv) the Award and the Grantee’s participation in the Plan shall not be interpreted as forming a service
contract with the Company;

                         (v) the Grantee is voluntarily participating in the Plan;

                         (vi) the Award and any shares of Stock acquired under the Plan, and the income from and value of same,
are not intended to replace any pension rights or compensation;

                        (vii) the Award and any shares of Stock acquired under the Plan, and the income from and value of
same, are not part of normal or expected compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay, bonuses, long-service awards, pension or retirement
benefits or payments or welfare benefits or similar mandatory payments;

                        (viii) unless otherwise agreed with the Company, the Award and any shares of Stock acquired under the
Plan, and the income from and value of same, are not granted as consideration for, or in connection with, the service the Grantee
may provide as a director of the Service Recipient or any other Subsidiary or affiliate;

                        (ix) the future value of the shares of Stock underlying the Award is unknown, indeterminable, and cannot
be predicted with certainty;

                        (x) no claim or entitlement to compensation or damages shall arise from forfeiture of the Award resulting
from the termination of the Grantee’s service relationship (for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Grantee is providing services or the terms of the Grantee’s service
agreement, if any);

                         (xi) unless otherwise provided in the Plan or by the Company in its discretion, the Award and the benefits
evidenced by this Agreement do not create any entitlement to have the Restricted Stock Units or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted for, in connection with any corporate transaction
affecting the Stock; and
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 175 of 320
                        (xii) the following provisions apply only if the Grantee is providing services outside the United States:

                       (xiii) the Restricted Stock Units and the shares of Stock subject to the Restricted Stock Units are not
part of normal or expected compensation or salary for any purpose; and

                        (xiv) neither, the Company, the Service Recipient nor any other Subsidiary shall be liable for any foreign
exchange rate fluctuation between the Grantee’s local currency and the United States Dollar that may affect the value of the Award
or of any amounts due to the Grantee pursuant to settlement of the Award or the subsequent sale of any shares of Stock acquired
upon settlement.

        11. No Advice Regarding Grant. The Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock. The Grantee should consult with his or her own personal tax, legal and financial advisors regarding his
or her participation in the Plan before taking any action related to the Plan.

       12. Data Privacy. Unless the Grantee is subject to the data privacy provisions contained in the Appendix
attached hereto, the Grantee hereby explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Grantee’s personal data as described in this Agreement and any other Award grant
materials by and among, as applicable, the Company, the Service Recipient and any other Subsidiary for the exclusive
purpose of implementing, administering and managing the Grantee’s participation in the Plan.

       The Grantee understands that the Company, the Service Recipient and any other Subsidiary may hold certain
personal information about the Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, e-mail address, date of birth, social insurance number, passport number or other identification
number (e.g., resident registration number), salary, nationality, job title, any shares of stock or directorships held in
the Company, details of all awards or any other entitlement to shares of Stock or equivalent benefits awarded,
canceled, exercised, purchased, vested, unvested or outstanding in the Grantee’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
        The Grantee understands that Data will be transferred to the stock plan service provider selected by the
Company, which is assisting the Company with the implementation, administration and management of the Plan.
The Grantee understands that the recipients of the Data may be located in the United States or elsewhere, and that
the recipient’s country may have different data privacy laws and protections than the Grantee’s country. The Grantee
understands that, if he or she resides outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local human resources representative. The
Grantee authorizes the Company, the stock plan service provider and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the sole purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including any requisite transfer of such Data as
may be required to a broker, escrow agent or other third party with whom the Grantee may elect to deposit any shares
of Stock received upon vesting of the Restricted Stock Units. The Grantee understands that Data will be held only as
long as is necessary to implement, administer and manage the Grantee’s participation in the Plan. The Grantee
understands that, if he or she resides outside the United States, he or she may, at any time, view Data, request
information about the storage and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting his or her local human resources
representative. Further, the Grantee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Grantee does not consent, or if the Grantee later seeks to revoke his or her consent, his or
her service relationship with the Company, the Service Recipient or any other Subsidiary will not be affected; the
only consequence of refusing or withdrawing consent is that the Company would not be able to grant Restricted Stock
Units or other equity awards to the Grantee or administer or maintain such awards. Therefore, the Grantee
              Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 176 of 320
understands that refusing or withdrawing his or her consent may affect the Grantee’s ability to participate in the
Plan. For more information on the consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources representative.
       13. Governing Law; Venue. The Award and the provisions of this Agreement are governed by, and subject to, the laws
of the State of Delaware, without regard to the conflict of law provisions. For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from it, the parties hereby submit to and consent to the sole
and exclusive jurisdiction of the courts of San Francisco County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, including any courts where this grant is made and/or to be performed.

         14. Electronic Delivery and Acceptance. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

        15. Language. The Grantee acknowledges that he or she is sufficiently proficient in English, or has consulted with an
advisor who is sufficiently proficient in English, so as to allow the Grantee to understand the terms and conditions of this
Agreement. If the Grantee has received this Agreement, or any other document related to the Award and/or the Plan translated
into a language other than English and if the meaning of the translated version is different than the English version, the English
version will control.

         16. Severability. The provisions of this Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining provisions shall nevertheless be binding and enforceable.

       17. Notices. Notices hereunder shall be mailed or delivered to the Company at its principal place of business and shall be
mailed or delivered to the Grantee at the address on file with the Company or, in either case, at such other address as one party
may subsequently furnish to the other party in writing.

        18. Appendix. Notwithstanding any provisions in this Award Agreement, the Award shall be subject to any special terms
and conditions set forth in any Appendix to this Award Agreement for the Grantee’s country. Moreover, if the Grantee relocates
to one of the countries included in the Appendix, the special terms and conditions for such country will apply to the Grantee, to the
extent the Company determines that the application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Award Agreement.

         19. Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges that the Grantee may be subject to
insider trading restrictions and/or market abuse laws in applicable jurisdictions, including but not limited to the United States, the
Grantee’s country and any stock plan service provider’s country, which may affect the Grantee’s ability to, directly or indirectly,
acquire or sell, or attempt to sell or otherwise dispose of shares of Stock, rights to shares of Stock (e.g., Restricted Stock Units)
or rights linked to the value of shares of Stock during such times as the Grantee is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdiction). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders the Grantee placed before he or she possessed inside information. Furthermore,
the Grantee could be prohibited from (i) disclosing the inside information to any third party, including fellow employees (other than
on a “need to know” basis), and (ii) “tipping” third parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. The Grantee acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Grantee should consult with his or her personal advisor on this matter.

        20. Foreign Asset/Account Reporting Requirements. The Grantee acknowledges that there may be certain foreign asset
and/or account reporting requirements which may affect the Grantee’s ability to acquire or hold shares of Stock or cash received
from participating in the Plan (including the proceeds of dividends paid on shares of Stock) in a brokerage or bank account outside
the Grantee’s country. The Grantee may be required to report such accounts, assets or related transactions to the tax or other
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 177 of 320
authorities in his or her country. The Grantee also may be required to repatriate sale proceeds or other funds received as a result of
participating in the Plan to the Grantee’s country within a certain time after receipt. The Grantee acknowledges that it is his or her
responsibility to comply with such regulations, and the Grantee should consult with his or her personal advisor on this matter.

        21. Imposition of Other Requirements. The Company reserves the right to impose other requirements on the Grantee’s
participation in the Plan, on the Award and on any shares of Stock issued upon settlement of the Award, to the extent the
Company determines it is necessary or advisable for legal or administrative reasons, and to require the Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the foregoing.

        22. Waiver. The Grantee acknowledges that a waiver by the Company of breach of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement, or of any subsequent breach by the Grantee or
any other Plan participant.




                                                         ZENDESK, INC.

                                                         By:
                                                                     Title:

The Agreement is hereby accepted and the terms and conditions thereof hereby agreed to by the undersigned. Electronic
acceptance of this Agreement pursuant to the Company’s instructions to the Grantee (including through an online acceptance
process) is acceptable.



Dated:
                                                                   Grantee’s Signature


                                                                   Grantee’s name and address:




                                                APPENDIX
                                                 TO THE
                             GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT

Capitalized terms used but not defined in this Appendix shall have the same meanings assigned to them in the Plan and the Award
Agreement.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Award if the Grantee works and/or resides in one of the
countries listed below. If the Grantee is a citizen or resident of a country other than the one in which the Grantee is currently
working and/or residing, is considered a resident of another country for local law purposes or the Grantee transfers employment
and/or residency to a different country after the Award is granted, the Company will, in its discretion, determine the extent to which
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 178 of 320
the terms and conditions contained herein will apply to the Grantee.

Notifications

This Appendix also includes information regarding certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan. The information is based on the securities, exchange control and other laws in effect in the
respective countries as of June 2018. Such laws are often complex and change frequently. As a result, the Company strongly
recommends that the Grantee not rely on the information noted herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out-of-date at the time the Grantee vests in the
Restricted Stock Units or sells any shares of Stock issued at settlement of the Award.

In addition, the information contained herein is general in nature and may not apply to the Grantee’s particular situation. As a result,
the Company is not in a position to assure the Grantee of any particular result. Accordingly, the Grantee is strongly advised to seek
appropriate professional advice as to how the relevant laws in the Grantee’s country may apply to the Grantee’s individual
situation.

Finally, if the Grantee is a citizen or resident of a country other than the one in which the Grantee is currently working and/or
residing is considered a resident of another country for local law purposes or if the Grantee transfers employment and/or residency
to a different country after the Award is granted, the notifications contained in this Appendix may not be applicable to the Grantee
in the same manner.



EUROPEAN UNION/EUROPEAN ECONOMIC AREA

Terms and Conditions

Data Privacy Notification. This section replaces Paragraph 12 of the Award Agreement:

               (a) The Grantee is hereby notified of the collection, use and transfer outside of the European Union,
as described in this Agreement, in electronic or other form, of his or her Personal Data (defined below) by and among,
as applicable, the Company, the Service Recipient and its other Subsidiaries for the exclusive and legitimate purpose
of implementing, administering and managing my participation in the Plan. As such, by enrolling in the Plan, the
Grantee acknowledges the collection, use, processing and transfer of Personal Data as described herein. The legal
basis for the data processing is legitimate business interest.

               (b) The Company and the Service Recipient hold certain personally identifiable information about the
Grantee, specifically, his or her name, home address, email address and telephone number, date of birth, social
security number, passport number or other employee identification number, salary, nationality, job title, any common
shares or directorships held in the Company, details of all Restricted Stock Units or any other entitlement to common
shares awarded, canceled, purchased, vested, unvested or outstanding in the Grantee’s favor, for the purpose of
managing and administering the Plan (“ Personal Data”). The Personal Data may be provided by the Grantee or
collected, where lawful, from third parties. The Company or the Service Recipient each act as controllers of the
Personal Data and will process the Personal Data in this context for the exclusive legitimate purpose of
implementing, administering and managing the Grantee’s participation in the Plan and meeting related legal
obligations associated with these actions.

              (c) The processing will take place through electronic and non-electronic means according to logics
and procedures correlated to the purposes for which the Personal Data was collected and with confidentiality and
security provisions as set forth by applicable laws and regulations. Personal Data will be accessible within the
Company’s organization only by those persons requiring access for purposes of the implementation, administration
and operation of the Plan and other aspects of the employment relationship and for the Grantee’s participation in the
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 179 of 320
Plan.

              (d) The Company and the Employer will transfer Personal Data amongst themselves as necessary for
the purpose of implementation, administration and management of the Grantee’s participation in the Plan, and the
Company will further transfer Personal Data to Charles Schwab Stock Plan Services which is assisting the Company
with the administration of the Plan. The Company may further transfer Personal Data to other third parties that the
Company may engage to assist with the administration of the Plan from time to time. These recipients may be located
in the European Economic Area, or elsewhere throughout the world, such as the United States.

                (e) By enrolling in the Plan, the Grantee understands that these recipients may receive, possess, use,
retain and transfer the Personal Data, in electronic or other form, for purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer of such Personal Data as may be
required for the administration of the Plan and/or the subsequent holding of shares of Stock on the Grantee’s behalf
to a broker or other third party with whom the Grantee may elect to deposit any shares acquired pursuant to the Plan.
The Grantee further understands that he or she may request a list with the names and addresses of any potential
recipients of the Grantee’s Personal Data by contacting his or her local human resources manager or the Company’s
human resources department. When transferring Personal Data to these potential recipients, the Company and the
Service Recipient provide appropriate safeguards in accordance with EU Standard Contractual Clauses, the EU-U.S.
Privacy Shield Framework, or other legally binding and permissible arrangements. The European Commission has
issued a limited adequacy finding regarding the data protection levels afforded by U.S. companies that register for the
EU-U.S. Privacy Shield Program and the Company and Charles Schwab Stock Plan Services have so registered. The
Grantee may request a copy of such safeguards from the Grantee’s local human resources manager or the Company’s
human resources department.

               (f) To the extent provided by law, the Grantee may, at any time, have the right to request: access to
Personal Data, rectification of Personal Data, erasure of Personal Data, restriction of processing of Personal Data,
and portability of Personal Data. The Grantee may also have the right to object, on grounds related to a particular
situation, to the processing of Personal Data, as well as opt-out of the Plan herein, in any case without cost, by
contacting in writing the Grantee’s human resources manager. The Grantee’s provision of Personal Data is a
contractual requirement. The Grantee understands, however, that the only consequence of refusing to provide
Personal Data is that the Company may not be able to grant other equity awards or administer or maintain such
awards. For more information on the consequences of the Grantee’s refusal to provide Personal Data, he or she
understands that he or she may contact his or her local human resources manager or the Company’s human resources
department.

               (g) When the Company and the Service Recipient no longer need to use Personal Data for the
purposes above or do not need to retain it for compliance with any legal or regulatory purpose, each will take
reasonable steps to remove Personal Data from their systems and/or records containing the Personal Data and/or take
steps to properly anonymize it so that the Grantee can no longer be identified from it.

AUSTRALIA

Notifications

Securities Law Information. If the Grantee acquires shares of Stock pursuant to this Award and he or she offer his or her shares of
Stock for sale to a person or entity resident in Australia, the offer may be subject to disclosure requirements under Australian law.
The Grantee should obtain legal advice on his or her disclosure obligations prior to making any such offer. The Grantee’s
Restricted Stock Units are subject to the additional terms and conditions set forth in the Australian Offer Document and the
specific relief instrument issued by the Australian Securities and Instruments Commission.

Exchange Control Information. Exchange control reporting is required for inbound cash transactions exceeding A$10,000 and
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 180 of 320
inbound international fund transfers of any value, which do not involve an Australian bank.

Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth) applies (subject
to the conditions in that Act).

BRAZIL

Terms and Conditions

Nature of Grant. The following provisions supplement Paragraph 10 of the Award Agreement.

By accepting this Award, the Grantee acknowledges, understands and agrees that (i) the Grantee is making an investment decision,
(ii) the Grantee will be entitled to vest in this Restricted Stock Unit, and receive shares of Stock pursuant to this Restricted Stock
Unit, only if the vesting conditions are met and any necessary services are rendered by the Grantee between the Grant Date and
the vesting date(s), and (iii) the value of the underlying shares of Stock is not fixed and may increase or decrease without
compensation to the Grantee.

Compliance with Law. By accepting this Award, the Grantee acknowledges, understands and agrees to comply with applicable
Brazilian laws and to pay any and all applicable taxes associated with the vesting and settlement of the Award, the receipt of any
dividends, and the sale of shares of Stock acquired under the Plan.

Notifications

Exchange Control Information. If the Grantee is a resident or is domiciled in Brazil, he or she will be required to submit an annual
declaration of assets and rights held outside of Brazil, including any shares of Stock acquired under the Plan, to the Central Bank
of Brazil if the aggregate value of such assets and rights equals or exceeds US$100,000. Foreign individuals holding Brazilian visas
are considered Brazilian residents for purposes of this reporting requirement and must declare at least the assets held abroad that
were acquired subsequent to the date of admittance as a resident of Brazil.

Tax on Financial Transactions. If the Grantee repatriates the proceeds from the sale of shares of Stock or receipt of any cash
dividends and converts the funds into local currency, the Grantee may be subject to the Tax on Financial Transactions. It is the
Grantee’s responsibility to pay any applicable Tax on Financial Transactions arising from participation in the Plan. The Grantee
should consult with his or her personal tax advisor for additional details.

CANADA

Terms and Conditions

Termination of Service Relationship. The following provision replaces the second paragraph of Paragraph 3 of the Award
Agreement:

Except as required by applicable legislation, for purposes of the Award, the Grantee’s service relationship will be considered
terminated (regardless of the reason for such termination and whether or not later found to be invalid or in breach of labor laws in
the jurisdiction where the Grantee is providing services or the terms of the Grantee’s service agreement, if any) as of the date that
is the earliest of (1) the date the Grantee’s service relationship is terminated, (2) the date the Grantee receives notice of termination
from the Service Recipient, or (3) the date the Grantee is no longer actively providing service to the Company or any Subsidiary,
regardless of any notice period or period of pay in lieu of such notice required under applicable law (including, but not limited to
statutory law, regulatory law and/or common law). The Administrator shall have the exclusive discretion to determine when the
Grantee is no longer actively providing services for purposes of this Award (including whether the Grantee may still be considered
to be providing services while on a leave of absence).

The following provisions will apply if the Grantee is a resident of Quebec:
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 181 of 320
French Language Provision. The parties acknowledge that it is their express wish that the Agreement, as well as all documents,
notices and legal proceedings entered into, given or instituted pursuant hereto or relating directly or indirectly hereto, be drawn up
in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention, ainsi que de tous documents, avis et
procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.

Data Privacy. The following provision supplements Paragraph 12 of the Award Agreement:

The Grantee hereby authorizes the Company and the Company’s representatives to discuss with and obtain all relevant information
from all personnel involved in the administration and operation of the Plan. The Grantee further authorizes the Company, the
Service Recipient and any of their respective affiliates and the administrator of the Plan to disclose and discuss the Plan with their
advisors. The Grantee further authorizes the Company, the Service Recipient and any of their respective affiliates to record such
information and to keep such information in the Grantee’s employee file.

Notifications

Securities Law Information. The Grantee will not be permitted to sell or otherwise dispose of the shares of Stock acquired upon
vesting of the Restricted Stock Units within Canada. The Grantee will only be permitted to sell or dispose of any shares of Stock if
such sale or disposal takes place outside of Canada through the facilities of the New York Stock Exchange on which the shares of
Stock are listed or through such other exchange on which the shares of Stock may be listed in the future.

Foreign Asset/Account Reporting Information. Canadian residents are required to report any foreign specified property (including
cash held outside of Canada and shares of Stock acquired under the Plan) on form T1135 (Foreign Income Verification
Statement) if the total value of the foreign specified property exceeds C$100,000 at any time in the year. Unvested Restricted
Stock Units must be reported (generally, at nil cost) on Form 11351 if the C$100,000 cost threshold is exceeded due to other
foreign specified property the Grantee holds. When shares of Stock are acquired, their cost generally is the adjusted cost base
(“ACB”) of the shares of Stock. The ACB would ordinarily equal the fair market value of the shares of Stock at the time of
acquisition, but if the Grantee owns other Stock of the Company, this ACB may have to be averaged with the ACB of the other
Stock. The form T1135 must be filed with the Grantee’s annual tax return by April 30 of the following year for every year during
which his or her foreign specified property exceeds C$100,000. The Grantee should consult with his or her personal tax advisor to
determine his or her reporting requirements.

DENMARK

Terms and Conditions

Stock Option Act. By accepting this Award, the Grantee acknowledges that he or she received an Employer Statement (attached
immediately below), translated into Danish, which is being provided to comply with the Danish Stock Option Act (the “Act”), to
the extent that the Act applies to the Restricted Stock Units.

Please be aware that as set forth in Section 1 of the Act, the Act only applies to “employees” as that term is defined in Section 2 of
the Act. If the Grantee is a member of the registered management of a Subsidiary or affiliate in Denmark or otherwise does not
satisfy the definition of employee, the Grantee will not be subject to the Act and the Employer Statement will not apply to him or
her.

Notifications

Securities/Tax Reporting Information. As of January 1, 2019, if the Grantee holds shares of Stock acquired under the Plan in a
safety-deposit account (e.g., a brokerage account) with either a Danish bank or with an approved foreign broker or bank, he or
she is no longer required to file a Form V (Erklaering V) with the Danish Tax Administration. Further, if the Grantee opens a
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 182 of 320
brokerage account (or a bank account) with a U.S. bank, the brokerage account (or bank account, as applicable) will be treated
as a deposit account if cash can be held in the account. However, the Grantee is no longer required to file a Form K (Erklaering
K) with the Danish Tax Administration. The Form V and Form K have been replaced by the automatic exchange of information
regarding bank and brokerage accounts. The Grantee should consult with his or her personal advisor to ensure compliance with
any applicable obligations.

Foreign Asset/Account Reporting Information. The Grantee must report any foreign bank/brokerage accounts and any deposits
and/or shares of Stock held in a foreign bank or brokerage account in his or her tax return.



                                                  EMPLOYER STATEMENT

         Pursuant to Section 3(1) of the Danish Act on Stock Options in employment relations (the “Stock Option Act”), you are
entitled to receive the following information regarding Zendesk, Inc.’s (the “Company’s”) restricted stock unit program in a
separate written statement.
        This statement contains only the information required to be mentioned under the Act while the other terms and conditions
of your restricted stock unit grant are described in detail in the 2014 Stock Option and Incentive Plan (the “Plan”) and the Global
Restricted Stock Unit Award Agreement (the “Agreement”), which have been given to you.
        1. Date of grant of unfunded right to receive stock upon satisfying certain conditions

       The grant date of your restricted stock units is the date that the Board of Directors of the Company (the “Board”) or a
committee thereof (the “Committee”) approved a grant for you and determined it would be effective.
        2. Terms or conditions for grant of a right to future award of stock

        The grant of restricted stock units will be at the sole discretion of the Board or the appropriate Committee. Employees of
the Company and its subsidiaries are eligible to participate in the Plan. The Company may decide, in its sole discretion, not to
make any grants of restricted stock units to you in the future. Under the terms of the Plan and the Agreement, you have no
entitlement or claim to receive future restricted stock unit or other equity awards.
        3. Vesting Date or Period

        Generally, your restricted stock units will vest over a number of years, as provided in your Agreement. Your restricted
stock units shall be converted into an equivalent number of shares of the common stock of the Company upon vesting.
        4. Exercise Price

     No exercise price is payable upon the vesting of your restricted stock units and the issuance of shares of the Company’s
common stock to you in accordance with the vesting schedule described above.
        5. Your rights upon termination of employment

         If your service relationship with the Company and its subsidiaries terminates for any reason (including death or disability)
prior to the satisfaction of the vesting conditions set forth in the Agreement, any restricted stock units that have not vested as of
such date shall automatically and without notice terminate and be forfeited, and neither you nor any of your successors, heirs,
assigns, or personal representatives will thereafter have any further rights or interests in such restricted stock units.

        6. Financial aspects of participating in the Plan

         The grant of restricted stock units has no immediate financial consequences for you. The value of the restricted stock units
is not taken into account when calculating holiday allowances, pension contributions or other statutory consideration calculated on
the basis of salary.
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 183 of 320
      Shares of stock are financial instruments and investing in stocks will always have financial risk. The future value of
Company shares is unknown and cannot be predicted with certainty.
Zendesk, Inc.



                                                   ARBEJDSGIVERERKLÆRING

        I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i ansættelsesforhold (“Aktieoptionsloven”) er du
berettiget til i en særskilt skriftlig erklæring at modtage følgende oplysninger om aktieordningen vedrørende Restricted Stock Units
hos Zendesk, Inc. (“Selskabet”).

         Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven, mens de øvrige vilkår og betingelser for
din tildeling af Restricted Stock Units er nærmere beskrevet i “2014 Stock Option and Incentive Plan” (“Planen”) og i “Restricted
Stock Unit Award Agreement” (“Agreement”), som du har fået udleveret.

        1. Tidspunkt for tildeling af den vederlagsfri ret til at modtage aktier mod opfyldelse af visse betingelser

       Tidspunktet for tildelingen af dine Restricted Stock Units er den dato, hvor Selskabets Bestyrelse eller et bestyrelsesudvalg
(“Udvalget”) godkendte din tildeling og besluttede, at den skulle træde i kraft.

        2. Kriterier eller betingelser for tildeling af retten til senere at få tildelt aktier

          Tildelingen af Restricted Stock Units sker efter bestyrelsens eller det relevante bestyrelsesudvalgs eget skøn.
Medarbejdere i Selskabet og dets datterselskaber kan deltage i Planen. Selskabet kan frit vælge fremover ikke at tildele dig
Restricted Stock Units. I henhold til bestemmelserne i Planen og Agreement har du ikke nogen ret til eller noget krav på fremover
at få tildelt Restricted Stock Units eller at få andre aktietildelinger.
        3. Modningstidspunkt eller -periode

       Dine Restricted Stock Units modnes som udgangspunkt over en årrække som anført i Agreement. På modningstidspunktet
konverteres dine Restricted Stock Units til et tilsvarende antal ordinære aktier i Selskabet.
        4. Udnyttelseskurs

       Der betales ingen udnyttelseskurs i forbindelse med modning af dine Restricted Stock Units, og Selskabets udstedelse af
ordinære aktier til dig i overensstemmelse med den ovenfor beskrevne modningstidsplan.
        5. Din retsstilling i forbindelse med fratræden

        Hvis dit ansættelsesforhold i Selskabet og dets datterselskaber ophører uanset årsag (herunder dødsfald eller
uarbejdsdygtighed), inden de i Aftalen nævnte modningsbetingelser er opfyldt, bortfalder eventuelle Restricted Stock Units, som
endnu ikke er modnet på dette tidspunkt, automatisk og uden varsel, og hverken du eller dine retsefterfølgere, arvinger,
omsætningserhververe eller personlige stedfortrædere vil herefter have nogen ret til disse Restricted Stock Units.

        6. Økonomiske aspekter ved at deltage i Planen

       Tildelingen af Restricted Stock Units har ingen umiddelbare økonomiske konsekvenser for dig. Værdien af Restricted
Stock Units indgår ikke i beregningen af feriepenge, pensionsbidrag eller andre lovpligtige, vederlagsafhængige ydelser.

        Aktier er finansielle instrumenter, og investering i aktier vil altid være forbundet med en økonomisk risiko. Den fremtidige
værdi af Selskabets aktier kendes ikke og kan ikke forudsiges med sikkerhed.
Zendesk, Inc.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 184 of 320
FRANCE

Term and Conditions

Language Consent. By accepting the Award, the Grantee confirms having read and understood the documents relating to this grant
(the Plan and the Agreement) which were provided to the Grantee in English. The Grantee accepts the terms of those documents
accordingly.

Reconnaissance Relative à la Langue Utilisée. En acceptant le attribution, le Bénéficiaire confirme avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été communiqués au Bénéficiaire en langue anglaise.
Le Bénéficiaire accepte les termes de ces documents en connaissance de cause.

Notifications

Foreign Asset/Account Reporting Information. French residents are required to report all foreign accounts (whether open, current
or closed) to the French tax authorities on their annual tax returns. Failure to complete this reporting triggers penalties. The Grantee
should consult his or her personal advisor to ensure compliance with applicable reporting obligations.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be reported electronically to the German
Federal Bank (Bundesbank) on a monthly basis. In case of payments in connection with securities (including proceeds realized
upon the sale of shares of Stock or the receipt of dividends), the report must be made by the 5th day of the month following the
month in which the payment was received. The form of report (“Allgemeine Meldeportal Statistik”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and English. The Grantee is responsible for making
this report, if applicable.

INDIA

Notifications

Exchange Control Information. Indian residents are required to repatriate any cash dividends paid on shares of Stock acquired
under the Plan and any proceeds from the sale of such shares of Stock to India within such period of time as may be required
under applicable regulations. Upon repatriation, Indian residents should obtain a foreign inward remittance certificate (“FIRC”)
from the bank where they deposit the foreign currency and should maintain the FIRC as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Service Recipient requests proof of repatriation.

Foreign Asset/Account Reporting. Indian residents are required to declare the following items in their annual tax return: (i) any
foreign assets held by them (including shares of Stock acquired under the Plan and held outside India), and (ii) any foreign bank
accounts for which they have signing authority. The Grantee is responsible for complying with applicable foreign asset tax laws in
India and should consult with a personal tax advisor in this regard.

IRELAND

Notifications

Director Reporting Obligation. If the Grantee is a director, shadow director or secretary of a Subsidiary in Ireland, and his or her
interests in the Company (e.g., Restricted Stock Units, shares of Stock) represent more than 1% of the Company’s voting share
capital, the Grantee must notify the Irish Subsidiary if he or she becomes aware of the event giving rise to the notification
requirement or if the Grantee becomes a director or secretary if such an interest exists at the time. This notification requirement also
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 185 of 320
applies with respect to the interests of the Grantee’s spouse or children under the age of 18 (whose interests will be attributed to
the Grantee if the Grantee is a director, shadow director or secretary).

ITALY

Terms and Conditions

Plan Document Acknowledgment. In accepting the Restricted Stock Units, the Grantee acknowledges that he or she has received
a copy of the Plan and the Agreement and has reviewed the Plan and the Agreement in their entirety and fully understand and
accept all provisions of the Plan and the Agreement The Grantee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Award Agreement: Paragraph 2: Vesting of Restricted Stock Units; Paragraph
3: Termination of Service Relationship; Paragraph 6: Responsibility for Taxes; Paragraph 8: No Obligation to Service Relationship;
Paragraph 10: Nature of Grant; Paragraph 13: Governing Law; Venue; Paragraph 14: Electronic Delivery and Acceptance;
Paragraph 15: Language; Paragraph 21: Imposition of Other Requirements and the Data Privacy provision contained in this
Appendix.

Notifications

Foreign Asset/Account Reporting Information. If the Grantee holds investments abroad or foreign financial assets (e.g., cash,
shares of Stock, the Restricted Stock Units) that may generate income taxable in Italy, the Grantee is required to report them on
his or her annual tax returns (UNICO Form, RW Schedule) or on a special form if no tax return is due, irrespective of their value.
The same reporting duties apply to the Grantee if he or she is a beneficial owner of the investments, even if the Grantee does not
directly hold investments abroad or foreign assets.

Foreign Asset Tax Information. The value of financial assets held outside of Italy by Italian residents is subject to a foreign asset
tax, subject to an exemption. The taxable amount will be the fair market value of the financial assets (e.g., shares of Stock)
assessed at the end of the calendar year.

JAPAN

Notifications

Foreign Asset/Account Reporting Information. The Grantee is required to report details of any assets held outside of Japan as of
December 31, including shares of Stock acquired under the Plan, to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Such report will be due by March 15 of the following year. The Grantee is responsible for complying with
this reporting obligation and should consult with his or her personal tax advisor in this regard.

MEXICO

Terms and Conditions

Acknowledgement of the Award Agreement. By accepting this Award, the Grantee acknowledges that he or she has received a
copy of the Plan and the Award Agreement, including this Appendix, which he or she has reviewed. The Grantee further
acknowledges that he or she accepts all the provisions of the Plan and the Award Agreement, including this Appendix. The
Grantee also acknowledges that he or she has read and specifically and expressly approves the terms and conditions set forth in
the “Nature of Grant” section of the Award Agreement, which clearly provides as follows:

                                (1)     The Grantee’s participation in the Plan does not constitute an acquired right;

                                (2)     The Plan and the Grantee’s participation in it are offered by the Company on a wholly
                                        discretionary basis;

                                (3)     The Grantee’s participation in the Plan is voluntary; and
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 186 of 320
                                 (4)     The Company and any of its Subsidiaries or affiliates are not responsible for any decrease
                                         in the value of any shares of Stock acquired under the Plan.

Labor Law Acknowledgement and Policy Statement. By accepting this Award, the Grantee acknowledges that the Company, with
registered offices at 1019 Market Street, San Francisco, California 94103, U.S.A., is solely responsible for the administration of
the Plan. The Grantee further acknowledges that his or her participation in the Plan, the grant of Restricted Stock Units and any
acquisition of shares of Stock under the Plan do not constitute an employment relationship between the Grantee and the Company
because the Grantee is participating in the Plan on a wholly commercial basis and his or her sole employer is Zendesk, S. de R.L.
de C.V. (“Zendesk-Mexico”), located at Avenida Presidente Masarik 111 piso 1, Colonia: Polanco V Sección, Delegación:
Miguel Hidalgo, Ciudad de México, CP.11560. Based on the foregoing, the Grantee expressly acknowledges that the Plan and
the benefits that he or she may derive from participation in the Plan do not establish any rights between the Grantee and the
employer, Zendesk-Mexico, and do not form part of the employment conditions and/or benefits provided by Zendesk-Mexico,
and any modification of the Plan or its termination shall not constitute a change or impairment of the terms and conditions of the
Grantee’s employment.

The Grantee further understands that his or her participation in the Plan is the result of a unilateral and discretionary decision of the
Company and, therefore, the Company reserves the absolute right to amend and/or discontinue the Grantee’s participation in the
Plan at any time, without any liability to the Grantee.

Finally, the Grantee hereby declares that he or she does not reserve to him or herself any action or right to bring any claim against
the Company for any compensation or damages regarding any provision of the Plan or the benefits derived under the Plan, and that
he or she therefore grants a full and broad release to the Company, and its Subsidiaries, affiliates, branches, representation offices,
stockholders, officers, agents or legal representatives, with respect to any claim that may arise.

Spanish Translation

Reconocimiento del Acuerdo del Otorgamiento. Al aceptar el Otorgamiento, el Beneficiario reconoce que ha recibido y
revisado una copia del Plan y del Acuerdo del Otorgamiento, incluyendo este Apéndice. Además, el Beneficiario reconoce
que acepta todas las disposiciones del Plan y del Acuerdo del Otorgamiento, incluyendo este Apéndice. El Beneficiario
también reconoce que ha leído y aprobado de forma expresa los términos y condiciones establecidos en la sección
“Nature of Grant” del Acuerdo del Otorgamiento, que claramente establece lo siguiente:

                                 (1)     La participación del Beneficiario en el Plan no constituye un derecho adquirido;

                                 (2)     El Plan y la participación del Beneficiario en lo mismo es ofrecido por la Compañía
                                         de manera completamente discrecional;

                                 (3)     La participación del Beneficiario en el Plan es voluntaria; y

                                 (4)     La Compañía y sus Subsidiarias o afiliadas no son responsables por ninguna
                                         disminución en el valor de las Acciones adquiridas en virtud del Plan.

Reconocimiento del Derecho Laboral y Declaración de la Política. Al aceptar el Otorgamiento, el Beneficiario reconoce
que la Compañía, con domicilio social en 1019 Market Street, San Francisco, California 94103, EE.UU., es la única
responsable por la administración del Plan. Además, el Beneficiario reconoce que su participación en el Plan, la
concesión de las Unidades de Acciones Restringidas y cualquier adquisición de Acciones en virtud del Plan no constituyen
una relación laboral entre el Beneficiario y la Compañía, en virtud de que el Beneficiario está participando en el Plan
sobre una base totalmente comercial y de que su único patrón Zendesk, S. de R.L. de C.V. (“Zendesk-Mexico”), ubicado
en Avenida Presidente Masarik 111 piso 1, Colonia: Polanco V Sección, Delegación: Miguel Hidalgo, Ciudad de México,
CP.11560. Por lo anterior, el Beneficiario expresamente reconoce que el Plan y los beneficios que puedan derivarse de su
participación no establecen ningún derecho entre el Beneficiario y el patrón, Zendesk-Mexico, y que no forman parte de
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 187 of 320
las condiciones de trabajo y/o beneficios otorgados por Zendesk-Mexico, y cualquier modificación al Plan o la
terminación del mismo no constituirá un cambio o modificación de los términos y condiciones del empleo del Beneficiario.

Además, el Beneficiario comprende que su participación en el Plan es el resultado de una decisión discrecional y
unilateral de la Compañía, por lo que la misma se reserva el derecho absoluto de modificar y/o suspender la participación
del Beneficiario en el Plan en cualquier momento, sin responsabilidad alguna para el Beneficiario.

Finalmente, el Beneficiario manifiesta que no se reserva acción o derecho alguno que origine una demanda en contra de
la Compañía por cualquier indemnización o daño relacionado con las disposiciones del Plan o de los beneficios otorgados
en el mismo, y en consecuencia el Beneficiario libera de la manera más amplia y total de responsabilidad a la Compañía y
sus Subsidiarias, afiliadas, sucursales, oficinas de representación, sus accionistas, funcionarios, agentes o representantes
legales con respecto a cualquier demanda que pudiera surgir.

NETHERLANDS

There are no country-specific provisions.

NEW ZEALAND

Notifications

Securities Law Information. The Grantee is being offered Restricted Stock Units which, if vested, will entitle the Grantee to acquire
shares of Stock in accordance with the terms of the Award Agreement and the Plan. The shares of Stock, if issued, will give the
Grantee a stake in the ownership of the Company. The Grantee may receive a return if dividends are paid.

If the Company runs into financial difficulties and is wound up, the Grantee will be paid only after all creditors have been paid. The
Grantee may lose some or all of the Grantee’s investment, if any.

New Zealand law normally requires people who offer financial products to give information to investors before they invest. This
information is designed to help investors to make an informed decision. The usual rules do not apply to this offer because it is made
under an employee share scheme. As a result, the Grantee may not be given all the information usually required. The Grantee will
also have fewer other legal protections for this investment. The Grantee should ask questions, read all documents carefully, and
seek independent financial advice before committing.

The shares of Stock are quoted on the New York Stock Exchange. This means that if the Grantee acquires shares of Stock under
the Plan, the Grantee may be able to sell the shares of Stock on the New York Stock Exchange if there are interested buyers. The
Grantee may get less than the Grantee invested. The price will depend on the demand for the shares of Stock.

For information on risk factors impacting the Company’s business that may affect the value of the shares of Stock, the Grantee
should refer to the risk factors discussion on the Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are available online at www.sec.gov, as well as on the
Company’s “Investor Relations” website at https://investor.zendesk.com/ir-home/default.aspx.

PHILIPPINES

Terms and Conditions

Responsibility for Taxes. The following provisions supplement Paragraph 6 of the Award Agreement:

The Grantee is hereby advised that the Company and/or the Service Recipient, or their respective agents, will satisfy their
withholding obligations, if any, with regard to all Tax-Related Items by withholding from proceeds of the sale of shares of Stock
acquired upon settlement of the Restricted Stock Units either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Grantee’s behalf pursuant to this authorization without further consent). Notwithstanding the foregoing, the
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 188 of 320
Company and the Service Recipient reserve the right to withhold applicable Tax-Related Items by any of the other methods set
forth in Paragraph 6 of the Award Agreement.

Notifications

Securities Law Information. The grant of this Restricted Stock Unit is being made pursuant to an exemption from registration under
Section 10.2 of the Philippines Securities Regulation Code that has been approved by the Philippines Securities and Exchange
Commission.

The risks of participating in the Plan include (without limitation) the risk of fluctuation in the price of the Stock on the New York
Stock Exchange and the risk of currency fluctuations between the U.S. Dollar and the Grantee’s local currency. The value of any
shares of Stock the Grantee may acquire under the Plan may decrease below the value of the shares of Stock at vesting and
fluctuations in foreign exchange rates between the Grantee’s local currency and the U.S. Dollar may affect the value any amounts
due to the Grantee pursuant to the subsequent sale of any shares of Stock acquired upon vesting. The Company is not making any
representations, projections or assurances about the value of the shares of Stock now or in the future.

For further information on risk factors impacting the Company’s business that may affect the value of the shares of Stock, the
Grantee may refer to the risk factors discussion in the Company’s Annual Report on Form 10-K and Quarterly Reports on Form
10-Q, which are filed with the U.S. Securities and Exchange Commission and are available online at www.sec.gov/, as well as on
the Company’s website at http://www.zendesk.com/ir-home/default.aspx. In addition, the Grantee may receive, free of charge, a
copy of the Company’s Annual Report, Quarterly Reports or any other reports, proxy statements or communications distributed
to the Company’s stockholders by contacting Investor Relations at Zendesk, Inc. 1019 Market Street, San Francisco, California
94103, U.S.

The Grantee acknowledges that he or she is permitted to sell shares of Stock acquired under the Plan through the designated Plan
broker appointed by the Company (or such other broker to whom the Grantee transfers his or her shares of Stock), provided that
such sale takes place outside of the Philippines through the facilities of the New York Stock Exchange on which the shares are
listed.

POLAND

Notifications

Exchange Control Information. If the Grantee holds foreign securities (including shares of Stock) and maintains accounts abroad,
the Grantee may be required to file certain reports with the National Bank of Poland. Specifically, if the value of securities and cash
held in such foreign accounts exceeds PLN 7 million, the Grantee must file reports on the transactions and balances of the accounts
on a quarterly basis. Further, any fund transfers in excess of €15,000 (or PLN 15,000 if such transfer of funds is connected with
business activity of an entrepreneur) into or out of Poland must be effected through a bank in Poland. Polish residents are required
to store all documents related to foreign exchange transactions for a period of five years.

SINGAPORE

Notifications

Sale of Shares of Stock. The shares of Stock subject to this Restricted Stock Unit may not be offered for sale in Singapore prior
to the six-month anniversary of the Grant Date, unless such sale or offer is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.) (“SFA”).

Securities Law Information. The grant of this Restricted Stock Unit is being made pursuant to the “Qualifying Person” exemption
under Section 273(1)(f) of the SFA and is not made with a view to this Restricted Stock Unit or underlying shares of Stock being
subsequently offered for sale to any other party. The Plan has not been and will not be lodged or registered as a prospectus with
the Monetary Authority of Singapore.
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 189 of 320
Chief Executive Officer and Director Reporting Obligation. If the Grantee is the Chief Executive Officer (“CEO”) or a director,
associate director or shadow director of a Singapore Subsidiary, regardless of whether the Grantee is a Singapore resident or
employed in Singapore, he or she must notify the Singapore Subsidiary in writing within two business days of: (i) receiving or
disposing of an interest (e.g., Restricted Stock Units, shares of Stock) in the Company, (ii) any change in a previously disclosed
interest (e.g., Restricted Stock Units, shares of Stock), or (iii) becoming the CEO or a director, associate director or shadow
director, if such an interest exists at the time.

SOUTH KOREA

Notifications

Foreign Asset/Account Reporting Information. Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts, etc.) to the Korean tax authority and file a report with respect to such accounts if the value of
such accounts exceeds KRW 500 million (or an equivalent amount in foreign currency) on any month-end date during a calendar
year. The Grantee should consult with his or her personal tax advisor to determine how to value the Grantee’s foreign accounts for
purposes of this reporting requirement and whether the Grantee is required to file a report with respect to such accounts.

SPAIN

Terms and Conditions

Nature of Grant. This provision supplements Paragraph 10 of the Award Agreement:

In accepting this Restricted Stock Unit, the Grantee consents to participate in the Plan and acknowledges that he or she has
received a copy of the Plan.

The Grantee understands that the Company has unilaterally, gratuitously and discretionally decided to grant Restricted Stock Units
under the Plan to individuals who may be employees of the Company or a Subsidiary throughout the world. The decision is a
limited decision that is entered into upon the express assumption and condition that any grant will not economically or otherwise
bind the Company or any Subsidiary. Consequently, the Grantee understands that this Restricted Stock Unit is granted on the
assumption and condition that this Restricted Stock Units and any shares of Stock acquired upon vesting of this Restricted Stock
Unit are not part of any employment contract (either with the Company or any Subsidiary) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or any other right whatsoever. In addition, the
Grantee understands that this Restricted Stock Unit would not be granted to the Grantee but for the assumptions and conditions
referred to herein; thus, the Grantee acknowledges and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then the grant of this Restricted Stock Units shall be null and void.

This Restricted Stock Units are a conditional right to shares of Stock and will be forfeited in the case of the Grantee’s termination
of employment. This will be the case even if (1) the Grantee is considered to be unfairly dismissed without good cause; (2) the
Grantee is dismissed for disciplinary or objective reasons or due to a collective dismissal; (3) the Grantee terminates employment
due to a change of work location, duties or any other employment or contractual condition; (4) the Grantee terminates employment
due to unilateral breach of contract of the Company or any of its Subsidiaries; or (5) the Grantee’s employment terminates for any
other reason whatsoever. Consequently, upon termination of the Grantee’s employment for any of the reasons set forth above, the
Grantee will automatically lose any rights to the unvested Restricted Stock Units granted to him or her as of the date of the
Grantee’s termination of employment, as described in the Plan and the Award Agreement.

Exchange Control Information. The Grantee must declare the acquisition and sale of shares of Stock to the Dirección General de
Comercio y Inversiones (the “DGCI”) for statistical purposes. Because the Grantee will not purchase or sell the shares of Stock
through the use of a Spanish financial institution, the Grantee must make the declaration himself or herself by filing a D-6 form with
the DGCI. Generally, the D-6 form must be filed each January while the shares of Stock are owned as of December 31 of each
year; however, if the value of the shares of Stock or the sale proceeds exceed €1,502,530, a declaration must be filed within one
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 190 of 320
month of the acquisition or sale, as applicable.

Securities Law Information. No “offer of securities to the public,” as defined under Spanish law, has taken place or will take place
in the Spanish territory in connection with the grant of the Restricted Stock Units. The Award Agreement has not been nor will it
be registered with the Comisión Nacional del Mercado de Valores, and does not constitute a public offering prospectus.

Foreign Asset/Account Reporting Information. To the extent that the Grantee holds shares of Stock and/or has bank accounts
outside Spain with a value in excess of €50,000 (for each type of asset) as of December 31, the Grantee will be required to report
information on such assets on his or her tax return (tax form 720) for such year. After such shares of Stock and/or accounts are
initially reported, the reporting obligation will apply for subsequent years only if the value of any previously-reported shares of
Stock or accounts increases by more than €20,000. The Grantee should consult with his or her personal advisor in this regard.

Further, the Grantee is required to declare electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the shares of Stock held in such accounts if the value of the transactions during the prior tax year
or the balances in such accounts as of December 31 of the prior tax year exceed €1,000,000.

THAILAND

Terms and Conditions

Exchange Control Information. Thai residents realizing cash proceeds in excess of US$50,000 in a single transaction from the sale
of shares of Stock or dividends paid on such shares of Stock must immediately repatriate all cash proceeds to Thailand and
convert such proceeds to Thai Baht within 360 days of repatriation or deposit the funds in an authorized foreign exchange account
in Thailand. The inward remittance must also be reported to the Bank of Thailand on a foreign exchange transaction form. Failure
to comply with these obligations may result in penalties assessed by the Bank of Thailand. The Grantee should consult with his or
her personal advisor prior to taking any action with respect to the remittance of proceeds into Thailand. The Grantee is responsible
for ensuring compliance with all exchange control laws in Thailand.

UNITED KINGDOM

Terms and Conditions

Responsibility for Taxes. The following provisions supplement Paragraph 6 of the Award Agreement:

Without limitation to Paragraph 6 of the Award Agreement, the Grantee agrees that the Grantee is liable for all Tax-Related Items
and hereby covenants to pay all such Tax-Related Items, as and when requested by the Company or, if different, the Service
Recipient or by Her Majesty’s Revenue & Customs (“HRMC”) (or any other tax authority or any other relevant authority). The
Grantee also agrees to indemnify and keep indemnified the Company and, if different, the Service Recipient against any Tax-
Related Items that they are required to pay or withhold or have paid or will pay to HMRC (or any other tax authority or any other
relevant authority) on the Grantee’s behalf.

Notwithstanding the foregoing, if the Grantee is a director or executive officer of the Company (within the meaning of Section 13
(k) of the Exchange Act), the Grantee understands that he or she may not be able to indemnify the Company or the Service
Recipient for the amount of any income tax not collected from or paid by the Grantee within ninety (90) days of the end of the
United Kingdom tax year in which the event giving rise to the Tax-Related Items occurs (the “Due Date”) as it may be considered
to be a loan. In this case, the income tax not collected from or paid by the Due Date may constitute a benefit to the Grantee on
which additional income tax and National Insurance contributions (“NICs”) may be payable. The Grantee understands that the
Grantee will be responsible for reporting and paying any income tax due on this additional benefit directly to HMRC under the self-
assessment regime and for paying to the Company and/or the Service Recipient (as appropriate) the amount of any NICs due on
this additional benefit, which may also be recovered from the Grantee by any of the means referred to in Paragraph 6 of the Award
Agreement.
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 191 of 320
Joint Election. As a condition of the Grantee’s participation in the Plan and vesting of the Restricted Stock Units, the Grantee shall
accept any liability for secondary Class 1 NICs which may be payable by the Company and/or the Service Recipient in connection
with the Award and any event giving rise to Tax-Related Items (the “Employer’s Liability”). Without prejudice to the foregoing,
the Grantee shall enter into a joint election with the Company or the Service Recipient, the form of such joint election being
formally approved by HMRC (the “Joint Election”), and any other required consent or elections, including any such other joint
elections as may be required between the Grantee and any successor to the Company and/or the Service Recipient. The Company
and/or the Service Recipient may collect the Employer’s Liability from the Grantee by any of the means set forth in Paragraph 6 of
the Award Agreement.
                   Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 192 of 320


                                                                                                                                          Exhibit 10.13


April 23, 2018

InaMarie Johnson

Delivered by e-mail to: [Personal E-mail Address]

Dear InaMarie:

        On behalf of Zendesk, Inc. (the “Company”), I am pleased to offer you employment with the Company. This letter outlines the terms for
your employment.

        Position: Your initial position with the Company will be Chief People Officer. This is a regular full-time exempt position, reporting to Mikkel
Svane, Chief Executive Officer.

        Start Date: Unless we arrange separately, your first day of employment will be prior to or on June 11, 2018, subject to the satisfactory
completion by the Company of your background check, credentials and references.

        Salary: The Company will pay you an annual salary of $345,000, paid bi-weekly during your employment, and subject to periodic review
and adjustments at the discretion of the Company. Your salary and other compensation will be subject to applicable deductions and withholdings.

          Bonus: You will be eligible to receive an annual target bonus of 40% of your base salary based upon the achievement of performance
goals established separately. The actual bonus is discretionary and will be subject to the Company’s assessment of your performance, as well as
business conditions at the Company. The Company may also make adjustments in the targeted amount of your annual bonus, and the bonus may
be subject to approval by and adjustments at the discretion of the Company’s Board of Directors (“Board”), a delegee of the Board, or the
Company and subject to the terms of any applicable bonus plan separately delivered to you. The bonus will also be subject to your employment for
the full period covered by the bonus, and will be prorated to your Start Date. For the 2018 bonus period, you will be entitled to a guaranteed
minimum payment of 75% your target bonus, prorated to your Start Date and subject to the terms of any applicable bonus plan separately delivered
to you.

          Sign-on Bonus: The Company will provide you with a sign-on bonus of $50,000 subject to applicable taxes and withholdings (the “Sign-
on Bonus”). The full amount of the Sign-on Bonus will be advanced to you on the next regularly scheduled payroll date after your Start Date. You
will earn half of the Sign-on Bonus ($25,000) upon completing one year of employment with the Company after the Start Date, and you will earn the
remaining half of the Sign-on Bonus ($25,000) upon completing two years of employment with the Company after the Start Date. In the event that
your employment is terminated for Cause or you resign without Good Reason (as those terms are defined in the Company’s Change in Control
Acceleration Plan (the “Acceleration Plan”)) within two years of the Start Date, you will be required to repay the unearned portion of the Sign-on
Bonus to the Company.

         RSU Award: You will be eligible to participate in the Company’s equity incentive program, subject to approval by the Company’s Board.
We will recommend to the Board, or a delegee of the Board, that you be granted Restricted Stock Units (“RSUs”) representing 55,000 shares of the
Company’s Common Stock. The terms and conditions associated with any RSUs granted to you, including vesting and other conditions, will be
governed by the Company’s equity incentive plan and any associated Restricted Stock Unit Award Agreement that you may be required to enter
with the Company.

   Restricted Stock Unit Vesting: Your RSUs will vest over a four-year vesting schedule, subject to acceleration provisions provided below. The
first 25% shall vest during the month of your first anniversary of your Start Date with the Company. The remaining 75% shall vest ratably over the
remaining 36 months.

          Stock Options: You will be eligible to participate in the Company’s stock option program, subject to approval by the Company’s Board.
We will recommend to the Board, or a delegee of the Board, that you be granted an option to purchase 74,000 shares of the Company’s Common
Stock at the stock’s fair market value on the date of grant. Your




                                                                           n
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 193 of 320




eligibility for stock options will be governed by the Company’s equity incentive plan and any associated stock option agreement that you may be
required to enter with the Company.

          Stock Option Vesting: Your stock options will vest over a four-year vesting schedule, subject to acceleration provisions provided below.
The first 25% shall vest on your first anniversary with the Company. The remaining 75% shall vest ratably over the remaining 36 months.

         Acceleration of the Vesting of Equity: You will be eligible to participate in the Company’s Acceleration Plan. The Acceleration Plan
provides for the acceleration of the vesting of a participant’s RSUs and stock options in the event that the participant’s provision of services to the
Company is terminated under certain circumstances following a change in control of the Company, subject to the terms and conditions set forth in
the Acceleration Plan. The full text of the Acceleration Plan is available for your review.

         Severance: In the event that your employment is terminated without Cause or you resign with Good Reason (as those terms are defined in
the Acceleration Plan), the Company shall pay you an amount equal to six months of your base salary in effect at the time of termination, provided
that you executed a release of claims in the form provided by the Company within the time period prescribed in the release (but in no event later
than 60 days following the date of termination). Such payment shall be made within 60 days of the date of your termination (provided that if such 60
-day period begins in one calendar year and ends in a second calendar year, such payment shall be made in the second calendar year). You agree
that any cash severance plan subsequently adopted by the Company and applicable to similarly situated employees shall supersede this provision.

          Relocation & Housing Benefits: You will be provided with relocation benefits totaling $10,000, including $5,000 to be paid to you through
the Company’s payroll after your Start Date and up to $5,000 to be processed and paid directly by Plus Relocation. You will also be provided with
up to twelve months of housing benefits, subject to your continued employment. The housing benefits will include up to two months of a fully
furnished corporate apartment and, thereafter, up to ten months of rental reimbursements, with a maximum monthly reimbursement of $7,500. This
benefit is subject to change at the sole discretion of the Company.

          Benefits: You will be eligible to participate in the employee benefits and insurance programs generally made available to employees,
including health, dental, life and disability insurance, subject to the terms and conditions of those plans and programs which may be modified from
time to time. Details of these benefits programs, including mandatory employee contributions, will be made available to you when you start. You
may also participate in the Company’s 401(k) Retirement Plan and you will be eligible to participate in our “Take What You Need” Vacation Policy.

         Representation Regarding Other Obligations: This offer is contingent on your representation that you are not subject to any
confidentiality, non-competition agreement or a similar type of restriction that may affect your ability to devote full time and attention to your work
at Zendesk. If you have entered into any agreement that may limit your ability to work on behalf of the Company, please provide the Company a
copy of such agreement as soon as possible.

          Other Terms: Your employment with the Company shall be on an at-will basis. In other words, you or the Company may terminate
employment for any reason and at any time, with or without notice. Similarly, the terms of employment outlined in this letter are subject to change at
any time provided that the at-will nature of your employment may not be altered except by a formal writing signed by the Company’s Chief
Executive Officer. You also will be required to sign the Company’s standard Confidentiality and Assignment Agreement, attached as Exhibit A, and
the Company's Standard Mutual Agreement to Arbitrate Claims, attached as Exhibit B (collectively, “Employee Agreements”) as a condition of your
employment. This offer letter and the Employee Agreements shall be governed by California law. In addition, as with all employees, our offer to you
is contingent on your submission of satisfactory proof of your identity and your legal authorization to work in the United States. You will be
required to complete Form I-9 in accordance with the Immigration Reform and Control Act of 1986. You are required to complete Section 1 of the
Form I-9 on or before your first day of employment and to present, within 72 hours of hire, verification of your identity and legal right to work in the
United States. On your first day of employment, bring original documents to verify your employment eligibility - please refer to the I-9 form for the
list of acceptable documents.

         Section 409A: Anything in this letter to the contrary notwithstanding, if at the time your separation from service within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the




                                                                           n
                                                                           n
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 194 of 320


Company determines that you are a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any
payment or benefit you become entitled to under this letter on account of your separation from service would be considered deferred compensation
otherwise subject to the twenty percent (20%) additional tax imposed pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit shall not be provided until the date that is the earlier of
(a) six months and one day after your separation from service, or (b) your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering amounts that would otherwise have been paid during the six-month
period but for the application of this provision, and the balance of the installments shall be payable in accordance with their original schedule. All
in-kind benefits provided and expenses eligible for reimbursement under this letter shall be provided by the Company or incurred by you during the
time periods set forth in this letter. All reimbursements shall be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the taxable year in which the expense was incurred. The amount of in-kind
benefits provided or reimbursable expenses incurred in one taxable year shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for another benefit. To the extent that any payment or benefit described
in this letter constitutes “non-qualified deferred compensation” under Section 409A of the Code, and to the extent that such payment or benefit is
payable upon your termination of employment, then such payments or benefits shall be payable only upon your “separation from service.” The
determination of whether and when a separation from service has occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h). You and the Company intend that this letter will be administered in accordance with Section 409A of the Code. To
the extent that any provision of this letter is ambiguous as to its compliance with Section 409A of the Code, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A of the Code. Each payment pursuant to this letter is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). You and the Company agree that this letter may be amended, as
reasonably requested by either party, and as may be necessary to fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without additional cost to either party. The Company makes no representation
or warranty and shall have no liability to you or any other person if any provisions of this letter are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the conditions of, such Section.

          We are excited about the opportunity to work with you at Zendesk, Inc. If you have any questions about this information, please do not
hesitate to call. Otherwise, please confirm your acceptance of this offer of employment by signing below by April 26, 2018 and returning a copy. We
are confident that with your background and skills, you will have an immediate positive impact on our organization.

Very truly yours,

/s/ Mikkel Svane
Mikkel Svane
Chief Executive Officer


/s/ InaMarie Johnson
InaMarie Johnson
Date: April 26, 2018
                     Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 195 of 320


                                                                                                                                         EXHIBIT 10.20


                                                          SIXTH AMENDMENT TO LEASE
                                                                 ZENDESK, INC.

       This Sixth Amendment to Lease (this "Amendment") is made as of the th day of January 25, 2019 (the "Effective Date") by and between
ASB 989 MARKET, LLC, a Delaware limited liability company ("Landlord"), and ZENDESK, INC., a Delaware corporation ("Tenant").

                                                                      Background

          Reference is made to an Office Lease dated April 29, 2011, and that certain Addendum to Office Lease attached thereto (collectively, the
"Office Lease"), which lease has been amended by that certain First Amendment to Lease dated June 28, 2011 (the "First Amendment"), that certain
Second Amendment to Lease entered into as of August 11, 2011 (the "Second Amendment"), that certain Third Amendment to Lease entered into
as of September 11, 2013 (the "Third Amendment"), that certain Fourth Amendment to Lease dated as of January 19, 2017 (the "Fourth
Amendment"), and that certain Fifth Amendment to Lease dated August 2, 2017 (the "Fifth Amendment") (the Office Lease, as so amended, being
referred to herein as the "Original Lease") between Landlord, as successor-in-interest to HMC Mid-Market Ventures LLC, and Tenant for certain
premises containing a total of 86,701 rentable square feet ("RSF") consisting of the entire second floor (17,588 RSF), third floor (17,303 RSF), fourth
floor (17,290 RSF), fifth floor (17,298 RSF) and sixth floor (17,222 RSF) of the building located at 989 Market Street, San Francisco, California. Tenant
also leases certain storage space pursuant to the terms of the Fourth Amendment and the Fifth Amendment. Capitalized terms used and not
otherwise defined in this Amendment shall have the meanings ascribed to them in the Original Lease.

        Landlord and Tenant desire to enter into this Amendment to clarify certain matters with respect to Fifth Amendment and extend the Lease
Term with respect to certain portions of the Premises on the terms more particularly set forth in this Amendment. All references to the "Lease" shall
mean the Original Lease as amended by this Amendment.

                                                                        Agreement

FOR VALUE RECEIVED, Landlord and Tenant agree as follows:

1. Floors 4-6 Lease Term.

         (a) 4-6 Term Dates. The Lease Term for the 51,810 RSF of space consisting of the entire fourth (4th) (17,290 RSF), fifth (5th) (17,298 RSF)
and sixth (6th) (17,222 RSF) floors of the Building (such space defined as the "Added Premises" in the Fifth Amendment, and defined herein for
purposes of this Amendment as "Floors 4-6") commenced on August 1, 2018, for a term of sixty-three (63) full calendar months with an Expiration
Date of October 31, 2023. The Lease Term for Floors 4-6 is defined as the "Expansion Term" in the Fifth Amendment and shall be defined herein for
this Amendment as the "4-6 Term."

         (b) 4-6 Term Renewal Option. Tenant has one (1) option to extend the 4-6 Term to an Expiration Date of June 30, 2027, pursuant to
Section 6 of the Fifth Amendment.

         (c) 4-6 Term Base Year; Tenant’s Pro Rata Share. The Base Year for Floors 4-6 is calendar year 2018 and for purposes of calculating
Tenant’s Pro Rata Share for Shared Expenses, Tenant’s Pro Rata Share for Floors 4-6 is 46.39% (i.e., 51,810/111,682).

         (d)   4-6 Term Base Rent. During the 4-6 Term, Tenant shall pay monthly installments of Base Rent with respect to Floors 4-6 as follows:




        4-6 Term                                   Annual Base Rent          Monthly Base Rent                  Rate per RSF (51,810 RSF)
                   August 1, 2018 through
                       July 31, 2019                    $3,782,130.00                             $315,177.50                             $73.00
                   August 1, 2019 through
                       July 31, 2020                    $3,895,593.90                             $324,632.83                             $75.19
                   August 1, 2020 through
                       July 31, 2021                    $4,012,684.50                             $334,390.38                             $77.45
                   August 1, 2021 through
                       July 31, 2022                    $4,132,883.70                             $344,406.98                             $79.77
                   August 1, 2022 through
                       July 31, 2023                    $4,256,709.60                             $354,725.80                             $82.16
                   August 1, 2023 through                $4,384,680.30
                   Case   3:19-cv-06968-CRB (portion)
                    October 31, 2023
                                             Document 54-4 Filed 06/29/20     Page 196 of 320
                                                                    $365,390.03                                                         $84.63


2. Floors 2-3 Lease Term.

(a) 2-3 Term Extension. Upon the expiration of the current Lease Term with respect to 34,891 RSF of space consisting of the entire second (17,588
RSF) and third (17,303 RSF) floors of the Building (such space defined as the "Existing Premises" in the Fifth Amendment, and defined herein for
purposes of this Amendment as "Floors 2-3"), commencing on November 1, 2019 ("2-3 Extended Term Commencement Date"), the Lease Term for
Floors 2-3 shall be extended for an additional period of forty-two (42) full calendar months (the "2-3 Extended Term"), expiring as of April 30, 2023,
such extension to be on the same terms as set forth in the Original Lease, except as modified by this Amendment.

(b) 2-3 Extended Term Base Rent. During the 2-3 Extended Term, Tenant shall pay monthly installments of Base Rent with respect to Floors 2-3 as
follows:


        2-3 Extended Term                         Annual Base Rent           Monthly Base Rent                 Rate per RSF (34,891 RSF)
                November 1, 2019 through
                    October 31, 2020                    $2,756,389.00                            $229,699.08                            $79.00
                November 1, 2020 through
                    October 31, 2021                    $2,839,080.67                            $236,590.06                            $81.37
                November 1, 2021 through
                    October 31, 2022                    $2,924,253.09                            $243,687.76                            $83.81
        November 1, 2022 through April 30,
        2023                                       $3,011,980.68 (portion)                       $250,998.39                            $86.33


(c) As-Is. Upon the 2-3 Extended Term Commencement Date, Floors 2-3 shall be leased in their "as-is" condition without representation or
warranty by Landlord, and Landlord shall not be required to perform any work in connection with Tenant’s occupancy of Floors 2-3 during the 2-3
Extended Term, subject to any of Landlord’s ongoing obligations of maintenance and repair pursuant to the Original Lease which shall continue in
full force and effect during the 2-3 Extended Term.

(d) 2-3 Extended Term Renewal Option. Tenant has exercised its First Renewal Term (as defined in the Third Amendment), as evidenced by this
Amendment. Tenant has one (1) option to extend the 2-3 Extended Term for an additional period of fifty (50) months, commencing on May 1, 2023
and expiring on June 30, 2027, pursuant to Section 6(b) of the Third Amendment.

(e) 2-3 Extended Term Base Year. Subject to Section 3 of this Amendment, Tenant shall continue to pay Tenant’s Pro Rata Share of Shared
Expenses as a component of Additional Rent pursuant to the Original Lease, except that from and after the 2-3 Extended Term Commencement Date,
the Base Year for Floors 2-3 shall mean calendar year 2019. For purposes of calculating Tenant’s Pro Rata Share for Shared Expenses, Tenant’s Pro
Rata Share for Floors 2-3 is 31.24% (i.e., 34,891/111,682).




(f) Tenant Improvements; Tenant Improvement Allowance. Provided Tenant is not in default under the Lease beyond any applicable notice and
cure periods, Tenant shall be entitled to a tenant improvement allowance (the "2-3 Tenant Improvement Allowance") in the amount of up to, but not
exceeding Ten Dollars ($10.00) per RSF of Floors 2-3 (i.e., up to Three Hundred Forty-Eight Thousand Nine Hundred Ten Dollars ($348,910.00)), for
the costs incurred in connection with any Alterations performed by Tenant to Floors 2-3 at any time after the Effective Date (the "2-3 Tenant
Improvement Costs"). Tenant may only use the 2-3 Tenant Improvement Allowance for Allowance Items (as defined in Section 4(b)(iii) of the Third
Amendment) related to 2-3 Tenant Improvement Costs. For the avoidance of doubt, all work done by or on behalf of Tenant in connection with any
Alterations shall be in accordance with the Lease, including, without limitation, Section 10.4 of the Office Lease, Section 4(d) of the Fifth
Amendment and Section 2(f) of this Amendment.

(i) Except as modified by this Section 2(f)(i), disbursements of the 2-3 Tenant Improvement Allowance shall be made in accordance with Section 4
(c) of the Third Amendment, and the provisions thereof dealing with the Allowance (as defined under Section 4(b)(i) of the Third Amendment) shall
be deemed to be applicable to the 2-3 Tenant Improvement Allowance for purposes of this Amendment. In addition to the disbursement
requirements of Section 4(c) of the Third Amendment, Tenant shall provide to Landlord certifications that the work has been completed in
accordance with Landlord’s contractor selection and payment policy as set forth in Section 4(d) of the Fifth Amendment. All 2-3 Tenant
Improvement Costs in excess of the 2-3 Tenant Improvement Allowance shall be paid by Tenant without reimbursement by Landlord.

(ii) If Tenant has not used the entire amount of the 2-3 Tenant Improvement Allowance prior to the first (1st) anniversary of the 2-3 Extended Term
Commencement Date in accordance with this Section 2(f), then any unused portion of the 2-3 Tenant Improvement Allowance that Tenant is
entitled to use, up to but not in excess of the Converted Allowance Cap (defined below), shall automatically be credited against the monthly
installment(s) of Base Rent next due and payable to Landlord under the Lease until exhausted. As used herein, "Converted Allowance Cap" shall
mean One Hundred Fifteen Thousand One Hundred Forty Dollars ($115,140.00). Tenant shall have no right to, and Landlord shall have no
obligation to fund, any 2-3 Tenant Improvement Allowance not properly requisitioned by Tenant on or before the first (1st) anniversary of the 2-3
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 197 of 320
Extended Term Commencement Date or applied towards Base Rent in accordance with this Section 2(f).

3. Real Estate Taxes. For the avoidance of doubt, Tenant shall be responsible for Tenant’s Pro Rata Share of the Early Childcare and Education
Commercial Rents Tax (passed in the City of San Francisco on June 5, 2018, as "Proposition C") (the "Commercial Rents Tax"). Notwithstanding
anything in the Lease to the contrary, Tenant shall pay to Landlord as a component of Additional Rent Tenant’s Pro Rata Share of the Commercial
Rents Tax for any calendar year (including the Base Year and any Commercial Rents Tax paid by Landlord during the Base Year shall not be
included in the calculation of Real Estate Taxes for the Base Year) in which such tax is imposed upon Landlord by the City of San Francisco.

4. Storage Locker; Suite B3. Upon the expiration of the Lease Term for the Storage Locker and Suite B3, commencing on November 1, 2019
("Storage Extended Term Commencement Date"), the Lease Term for the Storage Locker and Suite B3 shall be extended to coincide with the 4-6
Term, such extension to be on the same terms as set forth in the Original Lease, except as modified by this Amendment. Upon the Storage Extended
Term Commencement Date, the Storage Locker and Suite B3 shall be leased in their "as-is" condition without representation or warranty by
Landlord, and Landlord shall not be required to perform any work in connection with Tenant’s use or occupancy of the Storage Locker and Suite
B3; provided however, the foregoing will not be interpreted to diminish Landlord’s ongoing repair and maintenance obligations as set for in the
Original Lease.

5.   Letter of Credit Security Deposit. No additional security deposit shall be required in connection with this Amendment.

6. Brokerage. Each party hereto represents and warrants to the other that it has had no dealings with any broker or agent in connection with this
Amendment, except for Sansome Street Advisors and Newmark Cornish & Carey. Each Party hereto covenants to defend (by counsel reasonably
acceptable to the other party), pay, hold harmless and indemnify the other party from and against any and all costs, expense or liability for any
compensation, commissions, and charges claimed by any broker or agent, with respect to this Amendment or the negotiation thereof arising from a
breach of the foregoing warranty. Landlord shall pay all commissions due to Sansome Street Advisors and Newmark Cornish & Carey in
connection with this Amendment pursuant to a separate written agreement.

7. Definitions. References to "Lease Term" in the Original Lease shall be deemed to include the current Lease Term for Floors 2-3, the 2-3 Extended
Term and the 4-6 Term. References to "Premises" in the Original Lease shall be deemed to include Floors 2-3, Floors 4-6,

the Storage Locker and Suite B3, each for the applicable Lease Term. References to "Base Year" in the Original Lease shall be deemed to mean the
Base Year for Floors 2-3 and the Base Year for Floors 4-6, as applicable. References to "Tenant’s Pro-Rata Share" in the Original Lease shall be
deemed to mean Tenant’s Pro-Rata Share for Floors 2-3 and Tenant’s Pro-Rata Share for Floors 4-6, as applicable. References to "Base Rent" in the
Original Lease shall be deemed to mean Base Rent for Floors 2-3 and Base Rent for Floors 4-6, as applicable.

8.   Ratification. Except as set forth herein, the terms and provisions of the Original Lease are hereby ratified and

                                                                            n
                                                                            n



confirmed. In the event of any conflict or inconsistency between the provisions of the Original Lease and the provisions of this Amendment, the
provisions of this Amendment shall control. Tenant hereby warrants and represents that, to the best of its knowledge (a) as of the Effective Date
the parties have complied with all of the terms and conditions of the Original Lease, (b) Tenant has no current rights to any credit, claim, cause of
action, offset or similar charge against Landlord or the Base Rent existing as of the Effective Date, except as specifically set forth in the Fifth
Amendment with respect to the TI Allowance and this Amendment with respect to the 2-3 Tenant Improvement Allowance, and (c) without
Landlord’s prior written consent there have been no assignees, sublessees or transferees of the Original Lease, or any person or firm occupying or
having the right in the future to occupy the Premises, or any part thereof, except Tenant. Landlord hereby warrants and represents that, to the best
of its knowledge, as of the Effective Date, the parties have complied with all of the terms and conditions of the Original Lease.

9. Miscellaneous. The recitals set forth above in this Amendment are hereby incorporated by this reference. This Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective beneficiaries, successors and assigns. This Amendment shall be
construed and enforced in accordance with, and governed by, the laws of the State of California. Each party has cooperated in the drafting and
preparation of this Amendment and, therefore, in any construction to be made of this Amendment, the same shall not be construed against either
party. This Amendment may be executed in counterparts, and when both Landlord and Tenant have signed and delivered at least one such
counterpart, each counterpart shall be deemed an original, and, when taken together with other signed counterparts, shall constitute one
Amendment, which shall be binding upon and effective as to Landlord and Tenant. This Amendment may be executed in "pdf’ format and each
party has the right to rely upon a pdf counterpart of this Amendment signed by the other party to the same extent as if such party had received an
original counterpart. In case any one or more of the provisions contained in this Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability shall not affect any other provision of this Amendment, and this
Amendment shall be construed as if such invalid, illegal or unenforceable provision had never been contained herein.

[signature page follows]

IN WITNESS WHEREOF, this Amendment has been executed as of the Effective Date.

LANDLORD:

ASB 989 MARKET, LLC,
a Delaware limited liability company
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 198 of 320
By: /s/ David Quigley
Name: David Quigley
Title: Senior Vice President



TENANT:

ZENDESK, INC.,
a Delaware corporation

By: /s/ Elena Gomez
Name: Elena Gomez
Title: Chief Financial Officer
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 199 of 320
                                                                                          EXHIBIT 21.1


                                                        Subsidiaries of Zendesk, Inc.



We Are Cloud SAS (France)

FutureSimple Inc.

Base spółka z ograniczoną odpowiedzialnością (Poland)

Zendesk Pty Ltd (Australia)

Zendesk Brasil Software Corporativo LTDA. (Brazil)

Zendesk, S. de R.L. de C.V. (Mexico)

Zendesk ApS (Denmark)

Zendesk GmbH (Germany)

Zendesk Technologies Private Limited (India)

Zendesk International Ltd (Ireland)

Kabushiki Kaisha Zendesk (Japan)

Zendesk, Incorporated (Philippines)

Zendesk Singapore PTE. LTD (Singapore)

Zendesk UK Ltd (United Kingdom)

Zendesk Neighbor Foundation (Delaware, United States)
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 200 of 320


                                                                                                                                     EXHIBIT 23.1


                                Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm

We consent to the incorporation by reference in the following Registration Statements:


(1) Registration Statement (Form S-8 No. 333-216280) pertaining to the Zendesk, Inc. 2014 Stock Option and Incentive Plan, and the Zendesk, Inc.
    2014 Employee Stock Purchase Plan,
(2) Registration Statement (Form S-8 No. 333-209781) pertaining to the Zendesk, Inc. 2014 Stock Option and Incentive Plan, and the Zendesk, Inc.
    2014 Employee Stock Purchase Plan,
(3) Registration Statement (Form S-8 No. 333-202137) pertaining to the Zendesk, Inc. 2014 Stock Option and Incentive Plan, and the Zendesk, Inc.
    2014 Employee Stock Purchase Plan,
(4) Registration Statement (Form S-8 No. 333-195958) pertaining to the Zendesk, Inc. 2014 Stock Option and Incentive Plan, the Zendesk, Inc. 2014
    Employee Stock Purchase Plan, and the Zendesk, Inc. 2009 Stock Option and Grant Plan;
(5) Registration Statement (Form S-8 No. 333-223162) pertaining to the Zendesk, Inc. 2014 Stock Option and Incentive Plan, and the Zendesk, Inc.
    2014 Employee Stock Purchase Plan, and
(6) Registration Statement (Form S-3 ASR No. 333-223164) and related prospectus for the registration of debt securities, common stock, preferred
    stock, warrants, depositary shares, purchase contracts, guarantees, and units.

of our reports dated February 14, 2019, with respect to the consolidated financial statements of Zendesk, Inc. and the effectiveness of internal
control over financial reporting of Zendesk, Inc. included in this Annual Report (Form 10-K) of Zendesk, Inc. for the year ended December 31, 2018.




                                                      /s/ Ernst & Young LLP



San Francisco, CA
February 14, 2019
                      Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 201 of 320


                                                                                                                                              EXHIBIT 31.1

                                                 CERTIFICATION OF CHIEF EXECUTIVE OFFICER
                                            PURSUANT TO EXCHANGE ACT RULE 13a-14(a) OR 15d-14(a),
                                                         AS ADOPTED PURSUANT TO
                                              SECTION 302 OF THE SARBANES-OXLEY ACT OF 2002

I, Mikkel Svane, certify that:

        1.      I have reviewed this Annual Report on Form 10-K of Zendesk, Inc.;

       2.      Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period
covered by this report;

       3.      Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material
respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;

       4.      The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and
15d-15(f)) for the registrant and have:

                    (a)     Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed
             under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made
             known to us by others within those entities, particularly during the period in which this report is being prepared;

                    (b)      Designed such internal control over financial reporting, or caused such internal control over financial reporting to be
             designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of
             financial statements for external purposes in accordance with generally accepted accounting principles;

                    (c)    Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our
             conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based
             on such evaluation; and

                     (d)     Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the
             registrant’s most recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or
             is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and

        5.      The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial
reporting, to the registrant’s auditors and the audit committee of the registrant’s Board of Directors (or persons performing the equivalent
functions):

                    (a)     All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting
             which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and

                     (b)      Any fraud, whether or not material, that involves management or other employees who have a significant role in the
             registrant’s internal control over financial reporting.



Date:    February 14, 2019                                                          By: /s/ Mikkel Svane
                                                                                        Mikkel Svane
                                                                                        Chief Executive Officer
                                                                                        (Principal Executive Officer)
                      Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 202 of 320


                                                                                                                                              EXHIBIT 31.2

                                                 CERTIFICATION OF CHIEF FINANCIAL OFFICER
                                            PURSUANT TO EXCHANGE ACT RULE 13a-14(a) OR 15d-14(a),
                                                         AS ADOPTED PURSUANT TO
                                              SECTION 302 OF THE SARBANES-OXLEY ACT OF 2002

I, Elena Gomez, certify that:

        1.      I have reviewed this Annual Report on Form 10-K of Zendesk, Inc.;

       2.      Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period
covered by this report;

       3.      Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material
respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;

       4.      The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and
15d-15(f)) for the registrant and have:

                    (a)     Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed
             under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made
             known to us by others within those entities, particularly during the period in which this report is being prepared;

                    (b)      Designed such internal control over financial reporting, or caused such internal control over financial reporting to be
             designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of
             financial statements for external purposes in accordance with generally accepted accounting principles;

                    (c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our
             conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based
             on such evaluation; and

                     (d)     Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the
             registrant’s most recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or
             is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and

        5.      The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial
reporting, to the registrant’s auditors and the audit committee of the registrant’s Board of Directors (or persons performing the equivalent
functions):

                    (a)     All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting
             which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and

                     (b)      Any fraud, whether or not material, that involves management or other employees who have a significant role in the
             registrant’s internal control over financial reporting.


Date:    February 14, 2019                                                          By: /s/ Elena Gomez
                                                                                        Elena Gomez
                                                                                        Chief Financial Officer
                                                                                        (Principal Financial Officer)
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 203 of 320


                                                                                                                                      Exhibit 32.1

                                      Certifications of Chief Executive Officer and Chief Financial Officer
                                                       Pursuant to 18 U.S.C. Section 1350
                                                             As Adopted Pursuant to
                                                 Section 906 of the Sarbanes-Oxley Act of 2002

I, Mikkel Svane, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my
knowledge, the Annual Report on Form 10-K of Zendesk, Inc. for the period ended December 31, 2018 fully complies with the requirements of
Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Annual Report on Form 10-K fairly presents, in
all material respects, the financial condition and results of operations of Zendesk, Inc.


/s/ Mikkel Svane
Mikkel Svane
Chair of the Board of Directors and
Chief Executive Officer
(Principal Executive Officer)
February 14, 2019

I, Elena Gomez, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my
knowledge, the Annual Report on Form 10-K of Zendesk, Inc. for the period ended December 31, 2018 fully complies with the requirements of
Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Annual Report on Form 10-K fairly presents, in
all material respects, the financial condition and results of operations of Zendesk, Inc.


/s/ Elena Gomez
Elena Gomez
Chief Financial Officer
(Principal Financial Officer)
February 14, 2019

The foregoing certifications are not deemed filed with the Securities and Exchange Commission for purposes of Section 18 of the Securities
Exchange Act of 1934, as amended (Exchange Act), and are not to be incorporated by reference into any filing of Zendesk, Inc. under the
Securities Act of 1933, as amended, or the Exchange Act, whether made before or after the date hereof, regardless of any general incorporation
language in such filing.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 204 of 320
     Document and Entity                     12 Months Ended
     Information - USD ($)
           $ in Billions                        Dec. 31, 2018      Jan. 31, 2019 Jun. 30, 2018
Document And Entity Information [Abstract]
Document Type                              10-K
Amendment Flag                             false
Document Period End Date                   Dec. 31, 2018
Document Fiscal Year Focus                 2018
Document Fiscal Period Focus               FY
Trading Symbol                             ZEN
Entity Registrant Name                     Zendesk, Inc.
Entity Central Index Key                   0001463172
Current Fiscal Year End Date               --12-31
Entity Filer Category                      Large Accelerated Filer
Emerging Growth Company                    false
Smaller Reporting Company                  false
Entity Shell Company                       false
Entity Common Stock, Shares Outstanding                            108,358,875
Entity Well-known Seasoned Issuer          Yes
Entity Current Reporting Status            Yes
Entity Voluntary Filers                    No
Entity Public Float                                                              $ 3.7
                    Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 205 of 320
       CONSOLIDATED
 BALANCE SHEETS - USD                                                                                  Dec. 31,       Dec. 31,   [1]
                  ($)                                                                                    2018          2017
         $ in Thousands
Current assets:
Cash and cash equivalents                                                                            $ 126,518    $ 109,370      [2]

Marketable securities                                                                                300,213      137,576
Accounts receivable, net of allowance for doubtful accounts of $2,571 and $1,252 as of
                                                                                                     85,280       57,096
December 31, 2018 and 2017, respectively
Deferred costs                                                                                       24,712       15,771
Prepaid expenses and other current assets                                                            35,873       24,165
Total current assets                                                                                 572,596      343,978
Marketable securities, noncurrent                                                                    393,671      97,447
Property and equipment, net                                                                          75,654       59,157
Deferred costs, noncurrent                                                                           26,914       15,395
Goodwill and intangible assets, net                                                                  146,327      67,034
Other assets                                                                                         22,717       8,359
Total assets                                                                                         1,237,879    591,370
Current liabilities:
Accounts payable                                                                                     16,820       5,307
Accrued liabilities                                                                                  34,097       21,876
Accrued compensation and related benefits                                                            46,603       29,017
Deferred revenue                                                                                     245,243      173,147
Total current liabilities                                                                            342,763      229,347
Convertible senior notes, net                                                                        458,176      0
Deferred revenue, noncurrent                                                                         2,719        1,213
Other liabilities                                                                                    17,300       6,626
Total liabilities                                                                                    820,958      237,186
Commitments and contingencies (Note 9)
Stockholders’ equity:
Preferred stock, par value $0.01 per share: no shares issued or outstanding; 10.0 million shares
                                                                                                     0            0
authorized as of December 31, 2018 and 2017
Common stock, par value $0.01 per share: 400.0 million shares authorized; 108.0 million and
                                                                                                     1,080        1,031
103.1 million shares issued and outstanding as of December 31, 2018 and 2017, respectively
Additional paid-in capital                                                                           950,693      753,568
Accumulated other comprehensive loss                                                                 (5,724)      (2,372)
Accumulated deficit                                                                                  (529,128)    (398,043)
Total stockholders’ equity                                                                       [3] 416,921      354,184
Total liabilities and stockholders’ equity                                                           $
                                                                                                                  $ 591,370
                                                                                                     1,237,879
[1] See Note 2 for a summary of adjustments
[2] See Note 2 for a summary of adjustments.
[3] See Note 2 for a summary of adjustments. The cumulative-effect reduction to accumulated deficit related to the adoption
    of ASU 2014-09 as of December 31, 2015 was $17.9 million.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 206 of 320
      CONSOLIDATED
     BALANCE SHEETS
                                                Dec. 31, 2018 Dec. 31, 2017
   (Parenthetical) - USD ($)
        $ in Thousands
Statement of Financial Position [Abstract]
Allowance for doubtful accounts                 $ 2,571       $ 1,252
Preferred stock, par value (usd per share)      $ 0.01        $ 0.01
Preferred stock, shares issued (in shares)      0             0
Preferred stock, shares outstanding (in shares) 0             0
Preferred stock, shares authorized (in shares) 10,000,000 10,000,000
Common stock, par value (usd per share)         $ 0.01        $ 0.01
Common stock, shares authorized (in shares) 400,000,000 400,000,000
Common stock, shares issued (in shares)         108,000,000 103,100,000
Common stock, shares outstanding (in shares) 108,000,000 103,100,000
Treasury stock, shares (in shares)              0             0
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 207 of 320
      CONSOLIDATED                                                       12 Months Ended
      STATEMENTS OF
   OPERATIONS - USD ($)
                                                             Dec. 31,    Dec. 31,    [1]
                                                                                           Dec. 31,                         [1]
   shares in Thousands, $ in                                  2018         2017              2016
            Thousands
Income Statement [Abstract]
Revenue                                                   $ 598,746   $ 430,165          $ 312,844
Cost of revenue                                           181,255     127,422            93,900
Gross profit                                              417,491     302,743            218,944
Operating expenses:
Research and development                              [2] 160,260     115,291            91,067
Sales and marketing                                   [2] 291,668     211,918            161,653
General and administrative                            [2] 103,491     81,680             64,371
Total operating expenses                              [2] 555,419     408,889            317,091
Operating loss                                            (137,928)   (106,146)          (98,147)
Other income (expense), net
Interest income                                           15,086      3,542              1,821
Interest expense                                          (19,882)    0                  (148)
Other expense, net                                        (467)       (1,055)            (153)
Total other income (expense), net                         (5,263)     2,487              1,520
Loss before provision for (benefit from) income taxes     (143,191)   (103,659)          (96,627)
Provision for (benefit from) income taxes                 (12,107)    (1,518)            993
Net loss                                                                           [4],                                    [4],
                                                      [3] $ (131,084) $ (102,141) [5] $ (97,620)                           [5]

Net loss per share, basic and diluted (usd per share)                    $ (1.24)       $ (1.02)             $ (1.05)
Weighted-average shares used to compute net loss per share, basic
                                                                         105,567        99,918               93,161
and diluted (in shares)
[1] See Note 2 for a summary of adjustments
[2] Includes share-based compensation expense as follows:
[3] See Note 2 for a summary of adjustments. The cumulative-effect reduction to accumulated deficit related to the adoption of
    ASU 2014-09 as of December 31, 2015 was $17.9 million.
[4] See Note 2 for a summary of adjustments
[5] See Note 2 for a summary of adjustments.
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 208 of 320
      CONSOLIDATED
      STATEMENTS OF                      12 Months Ended
        OPERATIONS
 (PARENTHETICAL) - USD
              ($)            Dec. 31, 2018 Dec. 31, 2017 Dec. 31, 2016
        $ in Thousands
Share-based compensation     $ 119,483     $ 84,553 [1] $ 73,429 [1]
Cost of revenue
Share-based compensation     14,835        9,040      [2] 7,045     [2]

Research and development
Share-based compensation     41,365        29,970     [2] 27,083    [2]

Sales and marketing
Share-based compensation     37,882        24,279     [2] 22,693    [2]

General and administrative
Share-based compensation     $ 25,401      $ 21,263 [2] $ 16,608 [2]
[1] See Note 2 for a summary of adjustments.
[2] See Note 2 for a summary of adjustments
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 209 of 320
      CONSOLIDATED
     STATEMENTS OF                                                  12 Months Ended
COMPREHENSIVE LOSS -
             USD ($)                              Dec. 31, 2018 Dec. 31, 2017 [3] Dec. 31, 2016                         [3]
         $ in Thousands
Statement of Comprehensive Income [Abstract]
Net loss                                                                                                                [2],
                                             [1] $ (131,084)    $ (102,141)    [2],[4] $ (97,620)
                                                                                                                        [4]

Other comprehensive gain (loss), before tax:
Net unrealized loss on available-for-sale investments         (620)              (247)                    (213)
Foreign currency translation gain (loss)                      0                  824                      (488)
Net unrealized gain (loss) on derivative instruments          (2,732)            3,888                    (2,271)
Other comprehensive gain (loss), before tax                   (3,352)            4,465                    (2,972)
Tax effect                                                    0                  (1,640)                  0
Other comprehensive gain (loss), net of tax                   (3,352)            2,825                    (2,972)
Comprehensive loss                                            $ (134,436)        $ (99,316)               $ (100,592)
[1] See Note 2 for a summary of adjustments. The cumulative-effect reduction to accumulated deficit related to the
    adoption of ASU 2014-09 as of December 31, 2015 was $17.9 million.
[2] See Note 2 for a summary of adjustments
[3] See Note 2 for a summary of adjustments
[4] See Note 2 for a summary of adjustments.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 210 of 320
       CONSOLIDATED
       STATEMENTS OF                                                                      Accumulated
                                                                   Additional
STOCKHOLDERS' EQUITY                                      Common              Treasury       Other      Accumulated
                                               Total                Paid-In
            - USD ($)                                       Stock               Stock   Comprehensive     Deficit
                                                                    Capital
   shares in Thousands, $ in                                                                  Loss
           Thousands
Increase (Decrease) in
Stockholders' Equity [Roll
Forward]
Cumulative-effect adjustment resulting
from the adoption of ASUs |            [1]                                                              $ 17,900
Accounting Standards Update 2016-
09
Beginning balance (in shares) at Dec.
                                                          90,861              (535)
31, 2015
Beginning balance at Dec. 31, 2015         $         [1] $ 905                                                      [1]
                                                                  $ 511,183 $ (652) $ (2,225)           (198,055)
                                           311,157
Increase (Decrease) in
Stockholders' Equity [Roll
Forward]
Issuance of common stock upon
                                                          2,924
exercise of stock options (in shares)
Issuance of common stock upon
                                           25,435 [1] $ 29        25,406
exercise of stock options
Issuance of common stock for
                                                          2,894
settlement of RSUs (in shares)
Issuance of common stock for                         [1] $ 29
                                           (803)                  (832)
settlement of RSUs
Vesting of early exercised stock                     [1] $ 1
                                           629                    628
options
Issuance of common stock in
connection with employee stock                            554
purchase plan (in shares)
Issuance of common stock in
connection with employee stock             10,892 [1] $ 7         10,885
purchase plan
Repurchase of common stock (in
                                                          (38)
shares)
Share-based compensation                   76,419 [1]             76,419
Tax benefit from share-based award                   [1]
                                           337                    337
activity
Other comprehensive loss, net of
                                           (2,972) [1]                                 (2,972)
income taxes
Net loss                                             [2],
                                       [1] (97,620) [3],                                                (97,620)
                                                   [4]

Ending balance (in shares) at Dec. 31,
                                                         97,195             (535)
2016
Ending balance at Dec. 31, 2016          323,474   [1]   $ 971    624,026   $ (652)   (5,197)           (295,675)   [1]

Increase (Decrease) in
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 211 of 320
Stockholders' Equity [Roll
Forward]
Issuance of common stock upon
                                                         2,664
exercise of stock options (in shares)
Issuance of common stock upon
                                          31,882 [1] $ 27      31,855
exercise of stock options
Issuance of common stock for
                                                         3,145
settlement of RSUs (in shares)
Issuance of common stock for
                                          (2,989) [1] $ 31     (3,020)
settlement of RSUs
Vesting of early exercised stock                    [1] $ 1
                                          $ 412                411
options
Issuance of common stock in
connection with employee stock            700            652
purchase plan (in shares)
Issuance of common stock in
connection with employee stock            $ 12,910 [1] $ 6     12,904
purchase plan
Share-based compensation                  87,546 [1]           87,546
Retirement of treasury stock (in
                                                         (535)         535
shares)
Retirement of treasury stock                             $ (5) (647)   $ 652
Other comprehensive loss, net of                    [1]
                                          2,825                              2,825
income taxes
Net loss                                            [2],
                                      [1] (102,141) [3],                             (102,141)
                                                           [4]

Ending balance (in shares) at Dec. 31,
                                                                  103,121             0
2017
Ending balance at Dec. 31, 2017                            [1],
                                               354,184            $ 1,031   753,568   $0   (2,372)   (398,044)   [1]
                                                           [5]

Increase (Decrease) in
Stockholders' Equity [Roll
Forward]
Cumulative-effect adjustment resulting
from the adoption of ASUs |                                                                                      [1]
                                                                            493                      (493)
Accounting Standards Update 2016-
09
Cumulative-effect adjustment resulting
from the adoption of ASUs |              [1]   $ 265                                                 265
Accounting Standards Update 2016-
16
Issuance of common stock upon
                                               1,024              1,024
exercise of stock options (in shares)
Issuance of common stock upon                              [1]
                                               $ 16,150           $ 10      16,140
exercise of stock options
Issuance of common stock for
                                                                  3,165
settlement of RSUs (in shares)
Issuance of common stock for                               [1]
                                               $ (5,213)          $ 32      (5,245)
settlement of RSUs
Issuance of common stock in
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 212 of 320
connection with employee stock             700           728
purchase plan (in shares)
Issuance of common stock in
connection with employee stock             $ 19,773 [1] $ 7      19,766
purchase plan
Share-based compensation                   122,160 [1]           122,160
Equity component of convertible
                                           44,304 [1]            44,304
senior notes
Other comprehensive loss, net of
                                           (3,352) [1]                         (3,352)
income taxes
Net loss                               [1] (131,084)                                     (131,084)
Ending balance (in shares) at Dec. 31,
                                                         108,038           0
2018
Ending balance at Dec. 31, 2018            $         [1] $ 1,080
                                                                                         $                                   [1]
                                                                 $ 950,693 $ 0 $ (5,724)
                                           416,921                                       (529,128)
[1] See Note 2 for a summary of adjustments. The cumulative-effect reduction to accumulated deficit related to the adoption of
    ASU 2014-09 as of December 31, 2015 was $17.9 million.
[2] See Note 2 for a summary of adjustments
[3] See Note 2 for a summary of adjustments
[4] See Note 2 for a summary of adjustments.
[5] See Note 2 for a summary of adjustments
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 213 of 320
      CONSOLIDATED                                                      12 Months Ended
 STATEMENTS OF CASH
      FLOWS - USD ($)                                       Dec. 31,
                                                                        Dec. 31, 2017       Dec. 31, 2016
         $ in Thousands                                       2018
Cash flows from operating activities
Net loss                                                                          [2],[3],            [2],[3],
                                                      [1] $ (131,084) $ (102,141)          $ (97,620) [4]
                                                                                  [4]

Adjustments to reconcile net loss to net cash provided by
operating activities
Depreciation and amortization                                               36,520      31,931      [4]   27,506      [4]

Share-based compensation                                                    119,483     84,553      [4]   73,429      [4]

Amortization of deferred costs                                              21,304      14,434      [4]   10,293      [4]

Amortization of debt discount and issuance costs                            18,766      0           [4]   0           [4]

Income tax benefit related to convertible senior notes                      (13,784)    0           [4]   0           [4]

Excess tax benefit from share-based award activity                          0           0           [4]   (337)       [4]

Other                                                                       2,848       603         [4]   3,106       [4]

Changes in operating assets and liabilities:
Accounts receivable                                                         (30,007)    (21,201)    [4]   (11,808)    [4]

Prepaid expenses and other current assets                                   (10,620)    (5,112)     [4]   (6,248)     [4]

Deferred costs                                                              (40,898)    (22,762)    [4]   (15,277)    [4]

Other assets and liabilities                                                6,635       (5,765)     [4]   (3,887)     [4]

Accounts payable                                                            7,534       1,839       [4]   (3,486)     [4]

Accrued liabilities                                                         3,844       6,919       [4]   5,261       [4]

Accrued compensation and related benefits                                   15,026      7,399       [4]   6,055       [4]

Deferred revenue                                                            73,053      51,531      [4]   37,573      [4]

Net cash provided by operating activities                                   78,620      42,228      [4]   24,560      [4]

Cash flows from investing activities
Purchases of property and equipment                                         (35,323)    (16,396)    [4]   (20,647)    [4]

Internal-use software development costs                                     (7,005)     (7,521)     [4]   (6,310)     [4]

Purchases of marketable securities                                          (700,226)   (177,309)   [4]   (249,048)   [4]

Proceeds from maturities of marketable securities                           170,882     116,735     [4]   39,690      [4]

Proceeds from sales of marketable securities                                71,359      31,090      [4]   53,951      [4]

Cash paid for acquisitions, net of cash acquired                            (79,363)    (16,470)    [4]   0           [4]

Purchase of strategic investment                                            (10,000)    0           [4]   0           [4]

Net cash used in investing activities                                       (589,676)   (69,871)    [4]   (182,364)   [4]

Cash flows from financing activities
Proceeds from issuance of convertible senior notes, net of issuance costs                           [4]               [4]
                                                                            561,439     0                 0
paid of $13,561
Purchase of capped call related to convertible senior notes                 (63,940)    0           [4]   0           [4]

Proceeds from exercises of employee stock options                           16,150      31,882      [4]   25,412      [4]

Proceeds from employee stock purchase plan                                  21,440      14,248      [4]   11,004      [4]

Taxes paid related to net share settlement of share-based awards            (5,213)     (2,989)     [4]   (803)       [4]

Excess tax benefit from share-based award activity                          0           0           [4]   337         [4]

Other                                                                       (813)       0           [4]   (323)       [4]

Net cash provided by financing activities                                   529,063     43,141      [4]   35,627      [4]
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20                       Page 214 of 320
Effect of exchange rate changes on cash, cash equivalents and restricted                           [4]                    [4]
                                                                             (19)         328            (334)
cash
Net increase (decrease) in cash, cash equivalents and restricted cash        17,988       15,826       [4]    (122,511)   [4]

Cash, cash equivalents and restricted cash at beginning of period        [4] 110,888      95,062              217,573
Cash, cash equivalents and restricted cash at end of period                  128,876      110,888      [4]    95,062      [4]

Reconciliation of cash, cash equivalents and restricted cash to
consolidated balance sheets
Total cash, cash equivalents and restricted cash                         [4] 110,888      95,062              217,573
Supplemental cash flow data
Cash paid for interest                                                       699                              148         [4]

Cash paid for taxes                                                      [4]                                  1,530
Non-cash investing and financing activities
Share-based compensation capitalized in internal-use software                                          [4]                [4]
                                                                             2,414        2,704               2,365
development costs
Balance of property and equipment in accounts payable and accrued                                      [4]                [4]
                                                                             5,582        1,837               3,610
expenses
Property and equipment acquired through tenant improvement                                             [4]                [4]
                                                                             5,640        647                 237
allowances
Share-based compensation capitalized in deferred costs                       866          497          [4]    350         [4]

Vesting of early exercised stock options                                     $0           $ 411        [4]    $ 628       [4]


[1] See Note 2 for a summary of adjustments. The cumulative-effect reduction to accumulated deficit related to the adoption of
    ASU 2014-09 as of December 31, 2015 was $17.9 million.
[2] See Note 2 for a summary of adjustments
[3] See Note 2 for a summary of adjustments
[4] See Note 2 for a summary of adjustments.
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 215 of 320
      CONSOLIDATED
  STATEMENTS OF CASH                           12 Months Ended
   FLOWS (Parenthetical) -
            USD ($)                Dec. 31, 2018 Dec. 31, 2017 Dec. 31, 2016
        $ in Thousands
Statement of Cash Flows [Abstract]
Issuance costs paid                $ 13,561      $0     [1]    $0     [1]


[1] See Note 2 for a summary of adjustments.
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 216 of 320
                                                       12 Months Ended
         Organization
                                                         Dec. 31, 2018
Organization, Consolidation and
Presentation of Financial
Statements [Abstract]
Organization
                             Organization
                                   Zendesk was founded in Denmark in 2007 and reincorporated in Delaware in April 2009.
                                    We are a software development company that provides SaaS products that are intended to
                             help organizations and their customers build better experiences. Our product family is built upon a
                             modern architecture that enables us and our customers to rapidly innovate, adapt our technology in
                             novel ways, and easily integrate with other products and applications. With our origins in customer
                             service, we have evolved our offerings over time to a family of products and platform that work
                             together to help organizations understand the broader customer journey, improve communications
                             across all channels, and engage where and when it’s needed most.

                                    References to Zendesk, the “Company,” “our,” or “we” in these notes refer to Zendesk, Inc.
                             and its subsidiaries on a consolidated basis.
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 217 of 320
   Summary of Significant                            12 Months Ended
     Accounting Policies                               Dec. 31, 2018
Accounting Policies [Abstract]
Summary of Significant
Accounting Policies
                         Basis of Presentation
                               The consolidated financial statements have been prepared in accordance with United States
                         Generally Accepted Accounting Principles, or GAAP. The consolidated financial statements include the
                         accounts of Zendesk, Inc. and its subsidiaries. All intercompany balances and transactions have been
                         eliminated in consolidation.

                         Reclassification
                               Certain prior year amounts have been reclassified for consistency with the current year
                         presentation. These reclassifications had an immaterial effect on our reported results of operations.

                         Use of Estimates
                                The preparation of our consolidated financial statements in conformity with GAAP requires
                         management to make certain estimates, judgments, and assumptions that affect the reported amounts of
                         assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial
                         statements, as well as the reported amounts of revenue and expenses during the reported periods.

                                Significant items subject to such estimates and assumptions include the fair value of share-based
                         awards, acquired intangible assets, goodwill, and our convertible senior notes, as well as unrecognized tax
                         benefits, the useful lives of acquired intangible assets and property and equipment, the capitalization and
                         estimated useful life of costs to obtain customer contracts and internal-use software, variable
                         consideration related to revenue recognition, financial forecasts used in currency hedging, and
                         impairment of strategic investments.

                                These estimates are based on information available as of the date of the financial statements;
                         therefore, actual results could differ from those estimates.

                         Segment Information
                                Our chief operating decision maker reviews the financial information presented on a consolidated
                         basis for purposes of allocating resources and evaluating our financial performance. Accordingly, we
                         have determined that we operate in a single operating segment.

                         Revenue Recognition
                                We generate substantially all of our revenue from subscription services, which are comprised of
                         subscription fees from customer accounts on Zendesk Support and, to a lesser extent, Chat, Talk, Guide,
                         Explore, Sell, and Connect. In addition, we generate revenue by providing additional features to certain of
                         our subscription plans for a fee that is incremental to the base subscription rate for such plans.
                         Subscription service arrangements are generally non-cancelable and do not provide for refunds to
                         customers in the event of cancellations or any other right of return. We record revenue net of sales or
                         excise taxes.

                                We also derive revenue from implementation and training services, for which we recognize
                         revenue based on proportional performance, and Talk usage, for which we recognize revenue based on
                         usage.

                              Revenues are recognized when control of these services is transferred to our customers, in an
                         amount that reflects the consideration we expect to be entitled to in exchange for those services.

                               We determine revenue recognition through the following steps:

                               •   Identification of the contract, or contracts, with a customer;
                               •   Identification of the performance obligations in the contract;
                               •   Determination of the transaction price;
                               •   Allocation of the transaction price to the performance obligations in the contract; and
                               •   Recognition of revenue when, or as, the performance obligations are satisfied.
Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 218 of 320
                  Subscription revenue is recognized on a ratable basis over the contractual subscription term of the
            arrangement beginning on the date that our service is made available to the customer. Payments received
            in advance of services being rendered are recorded as deferred revenue.

                   In limited circumstances, certain customers have arrangements that provide for a maximum
            number of users over the subscription term, with usage measured monthly. Incremental fees are incurred
            when the maximum number of users is exceeded. In determining the transaction price for these
            arrangements, we evaluate the expected usage and estimate any incremental fees that we are entitled to
            throughout the subscription term and recognize revenue ratably over the subscription term. In making
            these assessments, we constrain our estimates based on factors that could lead to a probable significant
            reversal of cumulative revenue recognized.

                   Certain of our product offerings include service-level agreements warranting defined levels of
            uptime reliability and performance and permitting those customers to receive credits for future services
            in the event that we fail to meet those levels. To date, we have not accrued for any material liabilities in our
            consolidated financial statements as a result of these service-level agreements.

            Deferred Revenue
                    We invoice customers for subscriptions to our products in monthly, quarterly, or annual
            installments. Deferred revenue consists primarily of customer billings made in advance of performance
            obligations being satisfied and revenue being recognized, and includes an immaterial amount of billings
            for subscriptions with customer cancellation rights. The term between invoicing and when payment is due
            is not significant and we do not provide financing arrangements to customers. Deferred revenue
            associated with performance obligations that are anticipated to be satisfied, and thus revenue recognized,
            during the succeeding 12-month period is recorded as current deferred revenue and the remaining
            portion is recorded as noncurrent deferred revenue. Deferred revenue associated with implementation,
            Talk usage, and training services was immaterial as of December 31, 2018 and 2017.

                   We invoice customers based on billing schedules established in our contracts. Accounts receivable
            are recorded when the right to consideration becomes unconditional.

            Cost of Revenue
                   Cost of revenue consists primarily of personnel costs (including salaries, share-based
            compensation, and benefits) for employees associated with our infrastructure, product support, and
            professional service organizations, and expenses for hosting capabilities, primarily for third-party
            managed hosting services and depreciation from our self-managed colocation data centers. Cost of
            revenue also includes third-party license fees, payment processing fees, amortization expense associated
            with capitalized internal-use software, amortization expense associated with acquired intangible assets,
            and allocated shared costs, primarily including facilities, information technology, and security costs.

            Cash, Cash Equivalents, and Restricted Cash
                    We consider all highly liquid investments purchased with a remaining maturity of three months or
            less to be cash equivalents. Cash and cash equivalents are recorded at fair value and consist primarily of
            bank deposits and money market funds.

                   As of December 31, 2018, our restricted cash balance was $2.4 million, consisting of $1.6 million
            pledged for charitable donation and $0.7 million related to deposits for leased office spaces. As of
            December 31, 2017, our restricted cash balance was $1.5 million, consisting of $0.9 million pledged for
            charitable donation and $0.6 million related to a deposit for leased office space. Restricted cash is
            included within prepaid expenses and other current assets and other assets on our consolidated balance
            sheets.

            Marketable Securities
                   Marketable securities consist of corporate bonds, asset-backed securities, U.S. Treasury
            securities, money market funds, commercial paper, agency securities, certificates of deposit, and time
            deposits. We classify marketable securities as available-for-sale at the time of purchase and reevaluate
            such classification as of each balance sheet date. All marketable securities are recorded at their
            estimated fair values. Unrealized gains and losses for available-for-sale securities are recorded in other
            comprehensive gain (loss). We evaluate our investments to assess whether those with unrealized loss
            positions are other than temporarily impaired. Impairments are considered other than temporary if they
            are related to deterioration in credit risk or if it is likely we will sell the securities before the recovery of
            their cost basis. Realized gains and losses and declines in value determined to be other than temporary
Case 3:19-cv-06968-CRB        Document 54-4 Filed 06/29/20 Page 219 of 320
             are determined based on the specific identification method and are reported in other income (expense), net
                  in the consolidated statements of operations.

                  Accounts Receivable and Allowance for Doubtful Accounts
                         Accounts receivable are recorded at the invoiced amount, net of allowance for doubtful accounts.
                  The allowance is based upon historical loss patterns, the age of each past due invoice, and an evaluation of
                  the potential risk of loss associated with delinquent accounts. Accounts receivable deemed uncollectable
                  are charged against the allowance for doubtful accounts when identified. The balance of accounts
                  receivable also includes contract assets, which are recorded when revenue is recognized in advance of
                  invoicing.

                         Our allowance for doubtful accounts consists of the following activity (in thousands):

                                                                                                      Year Ended December 31,
                                                                                                        2018          2017
                   Allowance for doubtful accounts, beginning balance                             $       1,252 $        1,269
                      Additions                                                                           2,667          3,400
                      Write-offs                                                                         (1,348)        (3,417)
                   Allowance for doubtful accounts, ending balance                                $       2,571   $     1,252


                  Costs to Obtain Customer Contracts
                         Sales commissions and related expenses are considered incremental and recoverable costs of
                  acquiring customer contracts. These costs are capitalized and amortized on a straight-line basis over the
                  anticipated period of benefit, which we have estimated to be three years. We determined the period of
                  benefit by taking into consideration the length of our customer contracts, our technology lifecycle, and
                  other factors. Amortization expense is recorded in sales and marketing expense within our consolidated
                  statement of operations. Sales commissions paid for contract renewals are not material.

                  Property and Equipment
                         Property and equipment are stated at cost less accumulated depreciation. Depreciation is
                  calculated using the straight-line method over the estimated useful lives of the assets. Maintenance and
                  repair costs are charged to expense as incurred. The estimated useful lives of our property and equipment
                  are as follows:


                   Furniture and fixtures                                   5 years
                   Hosting equipment                                        3 years
                   Computer equipment and licensed software and patents     3 to 5 years
                   Leasehold improvements                                   Shorter of the lease term or estimated useful life


                  Derivative Instruments and Hedging

                        We enter into foreign currency forward contracts with certain financial institutions to mitigate
                  the impact of foreign currency fluctuations on our future cash flows and earnings. All of our foreign
                  currency forward contracts are designated as cash flow hedges. Our foreign currency forward contracts
                  generally have maturities of 15 months or less.

                          We recognize all forward contracts on our balance sheet at fair value as either assets or liabilities.
                  The effective portion of the gain or loss on each forward contract is reported as a component of
                  accumulated other comprehensive loss and reclassified into earnings, into revenue, cost of revenue or
                  operating expense in the same period, or periods, during which the hedged transaction affects earnings.
                  The ineffective portion of the gains or losses, if any, is recorded immediately in other income (expense),
                  net. The change in time value related to our cash flow hedges is excluded from the assessment of hedge
                  effectiveness and is recorded immediately in other income (expense), net. We evaluate the effectiveness of
                  our cash flow hedges on a quarterly basis.

                         We have a master netting agreement with each of our counterparties, which permits net settlement
                  of multiple, separate derivative contracts with a single payment. We may also be required to exchange
                  cash collateral with certain of our counterparties on a regular basis. As of December 31, 2018, we have
                  no restricted cash associated with cash collateral exchanged. GAAP permits companies to present the
                  fair value of derivative instruments on a net basis according to master netting arrangements. We have
Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 220 of 320
            elected to present our derivative instruments on a gross basis in our consolidated financial statements.
            We do not enter into any derivative contracts for trading or speculative purposes.

            Fair Value Measurements
                    We measure certain financial instruments at fair value using a fair value hierarchy. A financial
            instrument’s classification within the fair value hierarchy is based upon the lowest level of input that is
            significant to the fair value measurement. Three levels of inputs may be used to measure fair value:
                    Level 1—Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities
            in active markets.
                   Level 2—Other inputs that are directly or indirectly observable in the marketplace.
                   Level 3—Unobservable inputs that are supported by little or no market activity.

                   Our marketable securities are classified within either Level 1 or Level 2, and our foreign
            currency forward contracts and convertible senior notes are classified within Level 2. We have no
            financial assets or liabilities measured using Level 3 inputs. The fair value of our Level 1 marketable
            securities is based on quoted market prices of identical underlying securities. The fair value of our Level
            2 marketable securities is based on indirect or directly observable market data, including readily
            available pricing sources for identical underlying securities that may not be actively traded. The fair
            value of our foreign currency forward contracts is based on quoted prices and market observable data of
            similar instruments in active markets, such as currency spot rates, forward rates, and LIBOR. The fair
            value of our convertible senior notes is determined based on the quoted price of the convertible senior
            notes in an inactive market.

                   For certain other financial instruments, including accounts receivable, accounts payable and other
            current liabilities, the carrying amounts approximate their fair value due to the relatively short maturity
            of these balances.

            Capitalized Internal-Use Software Costs
                   We capitalize certain development costs incurred in connection with software development for our
            platform and software used in operations. Costs incurred in the preliminary stages of development are
            expensed as incurred. Once software has reached the development stage, internal and external costs, if
            direct and incremental, are capitalized until the software is substantially complete and ready for its
            intended use. Capitalization ceases upon completion of all substantial testing. We also capitalize costs
            related to specific upgrades and enhancements when it is probable the expenditures will result in
            additional functionality. Capitalized costs are recorded as part of property and equipment. Maintenance
            and training costs are expensed as incurred.

                  Capitalized internal-use software is amortized on a straight-line basis over its estimated useful life
            and recorded in cost of revenue within the accompanying consolidated statements of operations. The
            weighted-average remaining useful life of our capitalized internal-use software was 3.7 years as of
            December 31, 2018.

            Business Combinations
                    When we acquire businesses, we allocate the purchase price to the net tangible and identifiable
            intangible assets. Any residual purchase price is recorded as goodwill. The allocation of the purchase
            price requires management to make significant estimates in determining the fair values of assets
            acquired and liabilities assumed, especially with respect to intangible assets. These estimates can
            include, but are not limited to, the cash flows that an asset is expected to generate in the future, the
            appropriate weighted-average cost of capital, and the cost savings expected to be derived from acquiring an
            asset. These estimates are inherently uncertain and unpredictable.

            Goodwill, Acquired Intangible Assets, and Impairment Assessment of Long-Lived Assets
                    Goodwill. Goodwill represents the excess purchase consideration of an acquired business over the
            fair value of the net tangible and identifiable intangible assets. Goodwill is evaluated for impairment
            annually in the third quarter, and whenever events or changes in circumstances indicate the carrying
            value of goodwill may not be recoverable. Triggering events that may indicate impairment include, but are
            not limited to, a significant adverse change in customer demand or business climate or a significant
            decrease in expected cash flows. No impairment charges were recorded during the years ended
            December 31, 2018, 2017, or 2016.

                  Acquired Intangible Assets. Acquired intangible assets consist of identifiable intangible assets,
            primarily developed technology and customer relationships, resulting from our acquisitions. Intangible
Case 3:19-cv-06968-CRB         Document 54-4 Filed 06/29/20 Page 221 of 320
             assets are recorded at fair value on the date of acquisition and amortized over their estimated useful lives.

                           Impairment of Long-Lived Assets. The carrying amounts of our long-lived assets, including
                   property and equipment, capitalized internal-use software, costs to obtain customer contracts, and
                   acquired intangible assets, are reviewed for impairment whenever events or changes in circumstances
                   indicate that the carrying value of these assets may not be recoverable or that the useful lives are shorter
                   than originally estimated. Recoverability of assets to be held and used is measured by comparing the
                   carrying amount of an asset to future undiscounted net cash flows the asset is expected to generate over
                   its remaining life. If the asset is considered to be impaired, the amount of any impairment is measured as
                   the difference between the carrying value and the fair value of the impaired asset. If the useful life is
                   shorter than originally estimated, we amortize the remaining carrying value over the new shorter useful
                   life. There were no material impairments for the years ended December 31, 2018, 2017, and 2016, other
                   than those disclosed in Note 6.

                   Strategic Investments
                          Strategic investments consist of non-controlling equity investments in privately-held companies.
                   We have elected to apply the measurement alternative for these investments as they do not have readily
                   determinable fair values, measuring them at cost, less any impairment, plus or minus adjustments
                   resulting from observable price changes in orderly transactions for the identical or a similar investment
                   of the same issuer. An impairment loss is recorded when events or circumstances indicate a decline in
                   value has occurred. We include strategic investments in other assets in our consolidated balance sheets.

                   Share-Based Compensation
                          Share-based compensation expense to employees is measured based on the fair value of the awards
                   on the grant date and recognized in our consolidated statements of operations over the period during
                   which the employee is required to perform services in exchange for the award (generally the vesting
                   period of the award, which is typically four years). The contractual term of our stock options is typically
                   ten years. We estimate the fair value of stock options granted using the Black-Scholes option valuation
                   model. We measure the fair value of Restricted Stock Units, or RSUs, based on the fair value of the
                   underlying shares on the date of grant. Compensation expense for awards with only service conditions is
                   recognized over the vesting period of the applicable award using the straight-line method. We record
                   share-based compensation expense for performance-based equity awards using the accelerated attribution
                   method.

                          As of December 31, 2018, we had a total of $265.4 million in future period share-based
                   compensation expense related to all equity awards to be recognized over a weighted average period of 2.7
                   years.

                   Advertising Expense
                         Advertising is expensed as incurred. For the years ended December 31, 2018, 2017, and 2016,
                   advertising expense was $48.2 million, $36.8 million, and $23.9 million, respectively.

                   Government Grants
                          We have obtained government grants in certain jurisdictions where we operate. We receive the
                   grant funds as we meet certain commitments, including targeted levels of employment and/or spending
                   within the local jurisdictions. If we fail to maintain these commitments, we may be required to repay grant
                   funds received or be ineligible to receive future funding. We recognize grant proceeds to offset costs to
                   which the grants relate on a straight-line basis when it is reasonably assured that the applicable
                   commitments have been met. For each of the years ended December 31, 2018 and 2017, we recognized
                   grant proceeds of $2.0 million and in 2016 we recognized grant proceeds of $1.2 million in our
                   consolidated statements of operations.

                   Income Taxes

                            We record income taxes using the asset and liability method, which requires the recognition of
                   deferred tax assets and liabilities for the expected future tax consequences of events that have been
                   recognized in our consolidated financial statements or tax returns. Deferred tax assets and liabilities are
                   measured using the tax rates that are expected to apply to taxable income for the years in which those tax
                   assets and liabilities are expected to be realized or settled. Valuation allowances are provided when
                   necessary to reduce deferred tax assets to the amount expected to be realized.
                             We recognize tax benefits from uncertain tax positions if it is more likely than not that the tax
                   position will be sustained on examination by the taxing authorities based on the technical merits of the
                   position. Although we believe that we have adequately reserved for our uncertain tax positions, we can
Case 3:19-cv-06968-CRB        Document 54-4 Filed 06/29/20 Page 222 of 320
             provide no assurance that the final tax outcome of these matters will not be materially different. We make
                  adjustments to these reserves when facts and circumstances change, such as the closing of a tax audit or
                  the refinement of an estimate. To the extent that the final outcome of these matters is different than the
                  amounts recorded, such differences will affect the provision for income taxes in the period in which such
                  determination is made and could have a material impact on our financial condition and results of
                  operations.

                          We have elected to record interest accrued and penalties related to unrecognized tax benefits in
                  our consolidated financial statements as a component of provision for income taxes.


                  Foreign Currency
                          The functional currency of our foreign subsidiaries is the U.S. dollar. Accordingly, monetary
                  balance sheet accounts are remeasured using exchange rates in effect at the balance sheet dates and non-
                  monetary items are remeasured at historical exchange rates. Expenses are generally remeasured at the
                  average exchange rates for the period. Foreign currency remeasurement and transaction gains and
                  losses are included in other income (expense), net and were not material for the years ended December
                  31, 2018, 2017, and 2016, respectively.

                  Concentrations of Risk
                          Financial instruments potentially exposing us to concentrations of credit risk consist primarily of
                  cash and cash equivalents, restricted cash, marketable securities, accounts receivable and derivative
                  instruments. We place our cash and cash equivalents with high-credit-quality financial
                  institutions. However, we maintain balances in excess of the FDIC insurance limits. We do not require
                  our customers to provide collateral to support accounts receivable and maintain an allowance for doubtful
                  accounts receivable balances. We seek to mitigate counterparty credit risk related to our derivative
                  instruments by transacting with major financial institutions with high credit ratings.

                         At December 31, 2018 and 2017, there were no customers that represented 10% or greater of our
                  accounts receivable balance. There were no customers that individually exceeded 10% of our revenue in
                  any of the periods presented.

                  Recently Issued Accounting Pronouncements
                          In February 2016, the Financial Accounting Standards Board, or FASB, issued ASU 2016-02,
                  regarding ASC Topic 842 “Leases,” including subsequent amendments. This new guidance requires
                  lessees to recognize most leases on their balance sheets as right-of-use assets with corresponding lease
                  liabilities and eliminates certain real estate-specific provisions. The new guidance is effective for annual
                  reporting periods beginning after December 15, 2018, including interim periods within that reporting
                  period. Early adoption is permitted. We have completed our process to identify our population of lease
                  arrangements and completed our evaluation of each arrangement under the guidance, including
                  application of elected practical expedients. We are also finalizing the incremental borrowing rate for each
                  arrangement. We plan to adopt utilizing the modified retrospective method of transition. While the
                  adoption remains in progress, we expect that adoption will result in the recognition of right-of-use assets
                  and lease liabilities that were not previously recognized, which will increase total assets and liabilities on
                  our consolidated balance sheet.

                         In June 2016, the FASB issued ASU 2016-13, “Financial Instruments - Credit Losses:
                  Measurement of Credit Losses on Financial Instruments,” which changes the impairment model for most
                  financial assets. The new model uses a forward-looking expected loss method, which will generally result
                  in earlier recognition of allowances for losses. The standard is effective for annual reporting periods
                  beginning after December 15, 2019, including interim periods within that reporting period. Early
                  adoption is permitted. We are currently evaluating the effect of this standard on our consolidated
                  financial statements.

                         In January 2017, the FASB issued ASU 2017-04, regarding ASC Topic 350 “Simplifying the Test
                  for Goodwill Impairment,” which simplifies the required methodology to calculate an impairment charge
                  for goodwill. The standard is effective for fiscal years beginning after December 15, 2019, however early
                  adoption is permitted. We do not expect the adoption of this standard to have a material effect on our
                  consolidated financial statements.

                        In August 2017, the FASB issued ASU 2017-12, regarding ASC Topic 815 “Derivatives and
                  Hedging.” This amendment simplifies various aspects of hedge accounting, including the measurement
                  and presentation of hedge ineffectiveness and certain documentation and assessment requirements. The
                  amendment also makes more hedging strategies eligible for hedge accounting. The guidance is effective
                  for annual reporting periods beginning after December 15, 2018, including interim periods within that
Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 223 of 320
            reporting period. Early adoption is permitted. We do not expect the adoption of this standard to have a
            material effect on our consolidated financial statements.

                   In February 2018, the FASB issued ASU 2018-02, “Income Statement - Reporting Comprehensive
            Income,” which provides for the reclassification of the effect of remeasuring deferred tax balances
            related to items within accumulated other comprehensive income to retained earnings resulting from the
            Tax Cuts and Jobs Act, or Tax Act. The guidance is effective for annual reporting periods beginning after
            December 15, 2018, including interim periods within that reporting period. Early adoption is permitted.
            We do not expect the adoption of this standard to have a material effect on our consolidated financial
            statements.

                   In June 2018, the FASB issued ASU 2018-07, regarding ASC Topic 718 “Compensation - Stock
            Compensation,” which largely aligns the accounting for share-based compensation for non-employees
            with employees. The guidance is effective for annual reporting periods beginning after December 15,
            2018, including interim periods within that reporting period. Early adoption is permitted. We do not
            expect the adoption of this standard to have a material effect on our consolidated financial statements.

                   In June 2018, the FASB issued ASU 2018-08, regarding ASC Topic 958 “Not-for-Profit Entities,”
            which clarified the guidance on how entities determine whether to account for a transfer of assets as an
            exchange transaction or a contribution. The guidance is effective for annual reporting periods beginning
            after December 15, 2018, including interim periods within that reporting period. Early adoption is
            permitted. We do not expect the adoption of this standard to have a material effect on our consolidated
            financial statements.

                   In August 2018, the FASB issued ASU 2018-13, regarding ASC Topic 820 “Fair Value
            Measurement,” which modifies the disclosure requirements for fair value measurements for certain
            types of investments. The guidance is effective for annual reporting periods beginning after December 15,
            2019, including interim periods within that reporting period. Early adoption is permitted. We do not
            expect the adoption of this standard to have a material effect on our consolidated financial statements.

                   In August 2018, the FASB issued ASU 2018-15, regarding ASC Topic 350-40 “Intangibles -
            Internal-Use Software,” which aligns the requirements for capitalizing implementation costs incurred in
            a hosting arrangement that is a service contract with the requirements for capitalizing implementation
            costs incurred to develop or obtain internal-use software. The guidance is effective for annual reporting
            periods beginning after December 15, 2019, including interim periods within that reporting period. We
            plan to early adopt this standard in the first quarter of 2019 on a prospective basis. We do not expect
            adoption to have a material effect on our consolidated financial statements.

            Recently Adopted Accounting Pronouncements

                  In March 2016, the FASB issued ASU 2016-09, regarding ASC Topic 718 “Compensation - Stock
            Compensation.” This amendment changes certain aspects of accounting for share-based awards to
            employees, including the recognition of income tax effects of awards when the awards vest or are settled,
            requirements on net share settlement to cover tax withholding, and accounting for forfeitures. We
            adopted the standard in the first quarter of 2017.

                    As required by the new standard, we now recognize excess tax effects from share-based awards as a
            component of provision for income taxes in our statement of operations when awards vest or are settled.
            Upon adoption, we recorded a deferred tax asset of $52.8 million to reflect, on a modified retrospective
            basis, the previously unrecognized excess tax benefits; however, the deferred tax asset was fully offset by
            a valuation allowance, resulting in no impact to our consolidated financial statements. In our statement of
            cash flows, we no longer classify excess tax benefits as a reduction from operating cash flows. This
            change was made prospectively beginning with the quarter ended March 31, 2017.

                   We also elected to account for forfeitures as they occur, therefore share-based compensation
            expense for the years ended December 31, 2018 and 2017 have been calculated based on actual forfeitures
            in our consolidated statement of operations, rather than our previous approach which was net of estimated
            forfeitures. The cumulative-effect adjustment of this change on a modified retrospective basis was not
            material. Share-based compensation expense for the year ended December 31, 2016 was recorded net of
            estimated forfeitures.

                   In May 2014, the FASB issued new revenue guidance under ASU 2014-09 that provides principles
            for recognizing revenue when promised goods or services are transferred to customers in an amount that
            reflects the consideration to which an entity expects to be entitled in exchange for the promised goods or
            services provided to customers. ASC 606 and ASC 340-40 also require the deferral of incremental costs
Case 3:19-cv-06968-CRB         Document 54-4 Filed 06/29/20 Page 224 of 320
             of obtaining contracts with customers and subsequent amortization of those costs over the period of
                  anticipated benefit. Collectively, we refer to this guidance as “ASC 606.”

                        We adopted ASC 606 on January 1, 2018, utilizing the full retrospective method of transition. The
                  adoption resulted in changes to our accounting policies for revenue recognition and incremental costs to
                  acquire contracts, as described below. We applied ASC 606 using the following practical expedients:

                      •    consideration allocated to the remaining performance obligations and an explanation of when we
                           expect to recognize that amount as revenue is not disclosed for comparative periods prior to the
                           adoption date;
                      •    completed contracts that included variable consideration utilize the final transaction price
                           rather than an estimation of variable consideration for comparative periods prior to the adoption
                           date; and
                      •    costs of obtaining contracts with customers are expensed when the amortization period would
                           have been one year or less.

                          The effect of adopting ASC 606 on our 2017 and 2016 revenues was not material. The primary
                  effect relates to the deferral of sales commissions and other incremental costs to acquire contracts,
                  which we historically expensed as incurred. The impact of adoption is summarized in the tables below.
                  Under ASC 606, all incremental costs to acquire contracts are capitalized and amortized on a straight-
                  line basis over the anticipated period of benefit, which we have determined to be three years.

                         In August 2016, the FASB issued ASU 2016-15, regarding ASC Topic 230 “Statement of Cash
                  Flows.” This update addresses eight specific cash flow issues with the objective of reducing diversity in
                  practice. The new guidance is effective for annual reporting periods beginning after December 15, 2017,
                  including interim periods within that reporting period. We adopted this standard in the first quarter of
                  2018. The adoption did not have an effect on our consolidated financial statements.

                         In November 2016, the FASB issued ASU 2016-18, “Statement of Cash Flows - Restricted
                  Cash,” which requires entities to show the changes in the total of cash, cash equivalents, restricted cash
                  and restricted cash equivalents in the statement of cash flows. We adopted this standard in the first
                  quarter of 2018 on a retrospective basis, resulting in an immaterial change to our previously reported
                  statements of cash flows for the years ended December 31, 2017 and 2016, which is summarized in the
                  table below.

                        In January 2017, the FASB issued ASU 2017-01, “Business Combinations - Clarifying the
                  Definition of a Business,” which clarifies the definition of a business when evaluating whether
                  transactions should be accounted for as acquisitions or disposals of assets or businesses. We adopted this
                  standard in the first quarter of 2018. The adoption did not have an effect on our consolidated financial
                  statements.

                         In March 2018, the FASB issued ASU 2018-05, which amends ASC Topic 740 “Income Taxes” to
                  conform with SEC Staff Accounting Bulletin 118, issued in December 2017. The guidance was issued to
                  address the application of GAAP in situations when a registrant does not have the necessary information
                  available, prepared, or analyzed (including computations) in reasonable detail to complete the accounting
                  for certain income tax effects of the Tax Act. The standard is effective upon issuance. We finalized our
                  assessment of the Tax Act in the fourth quarter of 2018 and determined that changes to our initial
                  assessments of and its effects on our income taxes are not material.

                        We adjusted our consolidated financial statements from amounts previously reported due to the
                  adoption of ASC 606 and ASU 2016-18. Select consolidated balance sheet line items, which reflect the
                  adoption of ASC 606 are as follows (in thousands):


                                                                                               December 31, 2017
                                                                                       As
                                                                                   Previously                        As
                                                                                    Reported     Adjustments       Adjusted
                     Assets
                     Deferred costs                                                $       —     $   15,771    $ 15,771
                     Deferred costs, noncurrent                                            —         15,395      15,395
                     Liabilities and stockholders’ equity
                     Deferred revenue                                              $ 174,524 $       (1,377) $ 173,147
                     Accumulated deficit                                           $(430,586) $      32,543 $(398,043)
Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 225 of 320
                  Select audited consolidated statement of operations line items, which reflect the adoption of ASC
            606 are as follows (in thousands, except per share data):


                                                                                Year Ended December 31, 2017
                                                                                As
                                                                            Previously                           As
                                                                             Reported        Adjustments       Adjusted
               Revenue                                                      $ 430,492        $      (327)    $ 430,165
               Operating expenses:
                Sales and marketing                                            220,742            (8,824)       211,918
               Operating loss                                                 (114,643)            8,497       (106,146)
               Net loss                                                     $(110,638) $           8,497     $(102,141)
               Net loss per share, basic and diluted                        $    (1.11) $           0.09     $    (1.02)


                                                                                 Year Ended December 31, 2016
                                                                                As
                                                                            Previously                            As
                                                                             Reported        Adjustments       Adjusted
               Revenue                                                      $ 311,999        $       845      $ 312,844
               Operating expenses:
                Sales and marketing                                            166,987             (5,334)      161,653
               Operating loss                                                 (104,326)             6,179       (98,147)
               Net loss                                                     $(103,799) $            6,179     $ (97,620)
               Net loss per share, basic and diluted                        $    (1.11) $            0.06     $   (1.05)

                  Select audited consolidated statement of cash flows line items, which reflect the adoption of ASC
            606 and ASU 2016-18 are as follows (in thousands):


                                                                               Year Ended December 31, 2017
                                                                              As
                                                                          Previously
                                                                           Reported      Adjustments         As Adjusted
               Cash flows from operating activities
               Net loss                                                  $ (110,638) $            8,497      $ (102,141)
               Adjustments to reconcile net loss to net cash provided by
               operating activities:
                 Share-based compensation                                    85,049                (496)        84,553
                 Amortization of deferred costs                                  —               14,434         14,434
                 Changes in operating assets and liabilities:
                  Prepaid expenses and other current assets                  (5,055)                 (57)        (5,112)
                  Deferred costs                                                 —               (22,762)       (22,762)
                  Other assets and liabilities                               (5,955)                 190         (5,765)
                  Deferred revenue                                           51,204                  327         51,531
                      Net cash provided by operating activities           42,095                    133         42,228
               Net increase in cash, cash equivalents and restricted
               cash                                                       15,693                    133         15,826
               Cash, cash equivalents and restricted cash at beginning
               of period                                                  93,677                  1,385         95,062
               Cash, cash equivalents and restricted cash at end of
               period                                                  $ 109,370         $        1,518      $ 110,888


                                                                               Year Ended December 31, 2016
                                                                              As
                                                                          Previously
                                                                           Reported      Adjustments         As Adjusted
               Cash flows from operating activities
               Net loss                                                  $ (103,799) $            6,179      $ (97,620)
Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 226 of 320
              Adjustments to reconcile net loss to net cash provided by
              operating activities:
                Share-based compensation                                  73,779      (350)         73,429
                Amortization of deferred costs                                —     10,293          10,293
                Changes in operating assets and liabilities:
                 Prepaid expenses and other current assets                (6,286)        38          (6,248)
                 Deferred costs                                               —     (15,277)        (15,277)
                 Deferred revenue                                         38,418       (845)         37,573
                     Net cash provided by operating activities           24,522         38          24,560
              Net increase in cash, cash equivalents and restricted
              cash                                                     (122,549)        38         (122,511)
              Cash, cash equivalents and restricted cash at beginning
              of period                                                 216,226      1,347         217,573
              Cash, cash equivalents and restricted cash at end of
              period                                                  $ 93,677 $     1,385     $    95,062
              Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 227 of 320
                                                   12 Months Ended
   Business Combinations
                                                     Dec. 31, 2018
Business Combinations
[Abstract]
Business Combinations
                        Business Combinations

                        FutureSimple Inc.
                               On September 10, 2018, we completed the acquisition of FutureSimple Inc., or FutureSimple, the
                        developer of Base, a sales force automation software product. We acquired FutureSimple for purchase
                        consideration of $81.0 million in cash. We incurred transaction costs of $1.6 million in connection with the
                        acquisition, which were included within general and administrative expenses.

                               The fair value of assets acquired and liabilities assumed was based on a preliminary valuation, and
                        our estimates and assumptions are subject to change within the measurement period. The primary area that
                        remains preliminary relates to the evaluation of certain tax-related items. The total purchase consideration
                        was allocated to the assets acquired and liabilities assumed as set forth below (in thousands). During the
                        three months ended December 31, 2018, we made adjustments to the preliminary purchase price allocation,
                        primarily related to the fair value of the customer relationships and backlog intangible assets, resulting in a
                        decrease to goodwill of $0.6 million. The excess of the purchase price over the net assets acquired was
                        recorded as goodwill. Goodwill generated from the acquisition is primarily attributable to assembled
                        workforce and expected growth from the expansion of the scope of and market opportunity for our
                        products. Goodwill is not deductible for income tax purposes. Goodwill will not be amortized but instead will
                        be tested for impairment at least annually and more frequently if certain indicators of impairment are
                        present.

                           Net tangible liabilities acquired                                                 $              (3,030)
                           Identifiable intangible assets:
                              Developed technology                                                                          19,000
                              Customer relationships                                                                        10,400
                              Backlog                                                                                        2,200
                           Goodwill                                                                                         52,453
                              Total purchase consideration                                                   $              81,023



                               The developed technology, customer relationships, and backlog intangible assets were assigned
                        useful lives of 6.5, 5.0, and 2.0 years, respectively.

                               In connection with the acquisition, we granted cash and share-based retention awards to certain
                        employees of FutureSimple. The cash awards vest over a required service period and the share-based
                        awards vest upon fulfillment of certain service and performance conditions. Each retention award will be
                        recorded as expense based on the fulfillment of such service and performance conditions, as applicable,
                        and is not included in the total purchase consideration.

                               From the date of the acquisition, the results of operations of FutureSimple have been included in and
                        are immaterial to our consolidated financial statements. Pro forma revenue and results of operations have
                        not been presented because the historical results of FutureSimple are not material to our consolidated
                        financial statements in any period presented.

                        Outbound Solutions, Inc.
                              On April 27, 2017, we completed the acquisition of Outbound Solutions, Inc., or Outbound, a
                        provider of software that enables companies to deliver intelligent, behavior-based messages across multiple
                        channels. We acquired Outbound for purchase consideration of $16.6 million in cash.

                               The total purchase consideration was allocated to the assets acquired and liabilities assumed as set
                        forth below (in thousands). The excess of the purchase price over the net assets acquired was recorded as
                        goodwill. Goodwill generated from the acquisition is primarily attributable to expected growth from the
                        expansion of the scope of and market opportunity for our products. Goodwill is not deductible for income
                        tax purposes. Goodwill will not be amortized but instead will be tested for impairment at least annually and
                        more frequently if certain indicators of impairment are present.
Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 228 of 320
               Net tangible assets acquired                                                    $                 96
               Net deferred tax liability recognized                                                           (492)
               Identifiable intangible assets:
                  Developed technology                                                                        3,200
                  Customer relationships                                                                        410
               Goodwill                                                                                      13,350
                  Total purchase consideration                                                 $             16,564



                    The developed technology and customer relationships intangible assets were assigned useful lives
            of 6.5 and 3.5 years, respectively.

                   From the date of the acquisition, the results of operations of Outbound have been included in and
            are immaterial to our consolidated financial statements. Pro forma revenue and results of operations have
            not been presented because the historical results of Outbound are not material to our consolidated financial
            statements in any period presented.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 229 of 320
                                                      12 Months Ended
    Financial Instruments
                                                        Dec. 31, 2018
Financial Instruments, Owned,
at Fair Value [Abstract]
Financial Instruments
                          Financial Instruments

                          Investments
                                 The following tables present information about our financial assets measured at fair value on a
                          recurring basis as of December 31, 2018 and 2017 based on the three-tier fair value hierarchy (in
                          thousands):
                                                                                                  Fair Value Measurement at
                                                                                                      December 31, 2018
                                                                                             Level 1          Level 2           Total
                          Description
                          Corporate bonds                                                $          —    $      460,210   $      460,210
                          Asset-backed securities                                                   —           127,078          127,078
                          U.S. Treasury securities                                                  —            58,039           58,039
                          Money market funds                                                    57,758               —            57,758
                          Commercial paper                                                          —            38,900           38,900
                          Agency securities                                                         —            11,256           11,256
                          Certificates of deposit and time deposits                                 —             3,200            3,200
                             Total                                                       $      57,758   $      698,683   $      756,441
                          Included in cash and cash equivalents                                                           $       62,557
                          Included in marketable securities                                                               $      693,884


                                                                                                  Fair Value Measurement at
                                                                                                      December 31, 2017
                                                                                             Level 1          Level 2           Total
                          Description
                          Corporate bonds                                                $          —    $      149,069   $      149,069
                          Money market funds                                                    32,832               —            32,832
                          U.S. Treasury securities                                                  —            28,382           28,382
                          Asset-backed securities                                                   —            27,738           27,738
                          Commercial paper                                                          —            19,622           19,622
                          Agency securities                                                         —            14,911           14,911
                             Total                                                       $      32,832   $      239,722   $      272,554
                          Included in cash and cash equivalents                                                           $       37,531
                          Included in marketable securities                                                               $      235,023



                               There were no transfers between fair value measurement levels during the years ended
                          December 31, 2018 or 2017.

                                 Gross unrealized gains and losses for cash equivalents and marketable securities as of
                          December 31, 2018 and 2017 were not material. As of December 31, 2018 and 2017, there were no securities
                          that were in an unrealized loss position for more than twelve months.

                                The following table classifies our marketable securities by contractual maturity as of December 31,
                          2018 and 2017 (in thousands):
                                                                                                             December         December
                                                                                                                31,              31,
                                                                                                               2018             2017
                          Due in one year or less                                                        $      300,213 $        137,576
                          Due after one year and within five years                                              393,671           97,447
Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 230 of 320
                Total                                                                               $      693,884 $             235,023



                   As of December 31, 2018 and 2017, the balance of strategic investments without readily
            determinable fair values was $10.0 million and none, respectively. There have been no adjustments to the
            carrying value of strategic investments resulting from impairments or observable price changes.

                   For our other financial instruments, including accounts receivable, accounts payable, and other
            current liabilities, the carrying amounts approximate their fair values due to the relatively short maturity of
            these balances.

            Derivative Instruments and Hedging

                   To mitigate the effect of foreign currency fluctuations on our future cash flows and earnings, we
            enter into foreign currency forward contracts with certain financial institutions and designate those
            contracts as cash flow hedges. As of December 31, 2018, the balance of accumulated other comprehensive
            loss included an unrecognized net loss of $1.8 million related to the effective portion of changes in the fair
            value of foreign currency forward contracts designated as cash flow hedges. As of December 31, 2018, we
            have no cash collateral related to our cash flow hedges. We expect to reclassify a net loss of $2.0 million
            into earnings over the next 12 months associated with our cash flow hedges.

                  The following tables present information about our derivative instruments on our consolidated
            balance sheet as of December 31, 2018 and 2017 (in thousands):


                                                                                      December 31, 2018
                                                                   Asset Derivatives                     Liability Derivatives
                                                            Balance Sheet          Fair Value     Balance Sheet               Fair Value
             Derivative Instrument                            Location              (Level 2)       Location                   (Level 2)
             Foreign currency forward contracts             Other current                         Accrued
                                                            assets             $         2,047    liabilities             $         4,862
                Total                                                          $         2,047                            $         4,862



                                                                                      December 31, 2017
                                                                   Asset Derivatives                     Liability Derivatives
                                                            Balance Sheet          Fair Value     Balance Sheet               Fair Value
             Derivative Instrument                            Location              (Level 2)       Location                   (Level 2)
             Foreign currency forward contracts             Other current                         Accrued
                                                            assets             $         2,359    liabilities             $         1,220
                Total                                                          $         2,359                            $         1,220



                   Our foreign currency forward contracts had a total notional value of $200.3 million and $139.7
            million as of December 31, 2018 and 2017, respectively.

                   The following table presents information about our derivative instruments on our statements of
            operations for the years ended December 31, 2018 and 2017 (in thousands):


                                                                  Year Ended December 31,               Year Ended December 31,
                                                                           2018                                  2017
                                             Location of
                                                Loss                                Loss                                   Loss
                                             Reclassified         Loss          Reclassified           Gain            Reclassified
                                                into           Recognized       from AOCI           Recognized         from AOCI
             Derivative Instrument            Earnings          in AOCI        into Earnings         in AOCI          into Earnings
             Foreign currency forward       Revenue,
             contracts                      cost of
                                            revenue,
                                            operating
                                            expenses          $      (4,050)   $        (1,318)    $            3,663 $            (225)
                Total                                         $      (4,050)   $        (1,318)    $            3,663 $            (225)
Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 231 of 320
                   Amounts recognized in earnings related to excluded time value and hedge ineffectiveness for the
            years ended December 31, 2018 and 2017 were not material.

            Convertible Senior Notes
                   As of December 31, 2018, the fair value of our convertible senior notes was $645.3 million. The fair
            value was determined based on the quoted price of the convertible senior notes in an inactive market on
            the last trading day of the reporting period and has been classified as Level 2 in the fair value hierarchy.
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 232 of 320
 Costs to Obtain Customer                             12 Months Ended
          Contracts                                      Dec. 31, 2018
Revenue from Contract with
Customer [Abstract]
Costs to Obtain Customer Contracts
                           Costs to Obtain Customer Contracts

                                  The balances of deferred costs to obtain customer contracts were $51.6 million and $31.2 million
                           as of December 31, 2018 and 2017, respectively. Amortization expense for these deferred costs was
                           $21.3 million, $14.4 million, and $10.3 million for years ended December 31, 2018, 2017, and 2016,
                           respectively. There were no impairment losses related to these deferred costs for the periods presented.
                           Deferred Revenue and Performance Obligations
                                 During the years ended December 31, 2018, 2017, and 2016, $172.7 million, $120.1 million, and
                           $85.5 million of revenue was recognized that was included in the deferred revenue balances at the
                           beginning of each period, respectively.
                                  The aggregate balance of remaining performance obligations as of December 31, 2018 was $406.9
                           million. We expect to recognize $328.7 million of the balance as revenue in the next 12 months and the
                           remainder thereafter. The aggregate balance of remaining performance obligations represents
                           contracted revenue that has not yet been recognized and does not include contract amounts which are
                           cancelable by the customer and amounts associated with optional renewal periods.
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 233 of 320
                                                    12 Months Ended
   Property and Equipment
                                                      Dec. 31, 2018
Property, Plant and Equipment
[Abstract]
Property and Equipment
                         Property and Equipment
                                Property and equipment, net consists of the following (in thousands):
                                                                                                         December 31,        December 31,
                                                                                                             2018                2017
                         Leasehold improvements                                                                51,832              28,113
                         Capitalized internal-use software                                                     36,444              31,593
                         Hosting equipment                                                                     34,105              37,222
                         Computer equipment and licensed software and patents                                  21,100              16,316
                         Furniture and fixtures                                                                11,550               9,581
                         Construction in progress                                                              10,538              11,220
                            Total                                                                             165,569             134,045
                         Less accumulated depreciation and amortization                                       (89,915)            (74,888)
                         Property and equipment, net                                                 $         75,654    $         59,157



                              Depreciation expense was $23.9 million, $20.3 million, and $16.2 million for the years ended
                         December 31, 2018, 2017, and 2016, respectively.

                                Amortization expense of capitalized internal-use software was $5.9 million, $7.7 million, and $7.4
                         million during the years ended December 31, 2018, 2017, and 2016, respectively. We recorded impairment
                         losses of $2.2 million to construction in progress during the year ended December 31, 2018, which were
                         included within research and development expenses on our consolidated statements of operations. The
                         carrying value of capitalized internal-use software at December 31, 2018 and 2017 was $19.2 million and
                         $17.7 million, respectively, including $2.7 million and $8.7 million in construction in progress, respectively.
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 234 of 320
   Goodwill and Acquired                                                12 Months Ended
       Intangible Assets                                                  Dec. 31, 2018
Goodwill and Intangible Assets
Disclosure [Abstract]
Goodwill and Acquired Intangible
Assets                           Goodwill and Acquired Intangible Assets
                                    The changes in the carrying amount of goodwill for the two years ended December 31, 2018 are
                            as follows (in thousands):


                            Balance as of December 31, 2016                                                             $       45,347
                               Goodwill acquired                                                                                13,350
                               Foreign currency translation adjustments                                                            434
                            Balance as of December 31, 2017                                                                     59,131
                               Goodwill acquired                                                                                52,453
                            Balance as of December 31, 2018                                                             $      111,584



                                  The following tables present information about our acquired intangible assets subject to
                            amortization as of December 31, 2018 and 2017 (in thousands):
                                                                                              As of December 31, 2018
                                                                                                                            Weighted
                                                                                                                             Average
                                                                                          Accumulated                       Remaining
                                                                              Cost        Amortization           Net        Useful Life
                                                                                                                            (In years)
                            Developed technology                          $    31,000 $          (8,151)     $    22,849             5.5
                            Customer relationships                             11,310            (1,249)          10,061             4.6
                            Backlog                                             2,200              (367)           1,833             1.7
                                                                          $    44,510 $          (9,767)     $    34,743


                                                                                     As of December 31, 2017
                                                                                                Foreign                     Weighted
                                                                                               Currency                      Average
                                                                          Accumulated         Translation                   Remaining
                                                                Cost      Amortization        Adjustments        Net        Useful Life
                                                                                                                            (In years)
                            Developed technology            $    17,200 $       (9,835)   $           (93)   $     7,272             3.7
                            Customer relationships                2,210         (1,549)               (30)           631             2.4
                                                            $    19,410 $      (11,384)   $         (123)    $     7,903



                                   During the second quarter of 2018, we removed developed technology and customer
                            relationships intangible assets from our consolidated balance sheet, which had become fully amortized.
                            Amortization expense of acquired intangible assets for the years ended December 31, 2018 and 2017 was
                            $4.8 million and $3.8 million, respectively.

                                   Estimated future amortization expense as of December 31, 2018 is as follows (in thousands):

                            2019                                                                                        $         8,780
                            2020                                                                                                  6,839
                            2021                                                                                                  5,494
                            2022                                                                                                  5,494
                            2023                                                                                                  4,722
                            Thereafter                                                                                            3,414
                                                                                                                        $       34,743
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 235 of 320
  0.25% Convertible Senior                                           12 Months Ended
    Notes and Capped Call                                               Dec. 31, 2018
Debt Disclosure [Abstract]
0.25% Convertible Senior Notes
and Capped Call                0.25% Convertible Senior Notes and Capped Call

                                 In March 2018, we issued $575.0 million aggregate principal amount of 0.25% convertible senior
                         notes due March 15, 2023 in a private offering (the “Notes”). The Notes are unsecured obligations and bear
                         interest at a fixed rate of 0.25% per annum, payable semi-annually in arrears on March 15 and September 15
                         of each year, commencing on September 15, 2018. The total net proceeds from the offering, after deducting
                         initial purchase discounts and estimated debt issuance costs, were approximately $561.4 million.

                                Each $1,000 principal amount of the Notes will initially be convertible into 15.8554 shares of our
                         common stock, the “Conversion Option,” which is equivalent to an initial conversion price of approximately
                         $63.07 per share, subject to adjustment upon the occurrence of specified events. The Notes will be
                         convertible at the option of the holders at any time prior to the close of business on the business day
                         immediately preceding December 15, 2022, only under the following circumstances: (1) during any calendar
                         quarter commencing after the calendar quarter ending on June 30, 2018 (and only during such calendar
                         quarter), if the last reported sale price of our common stock for at least 20 trading days (whether or not
                         consecutive) during a period of 30 consecutive trading days ending on the last trading day of the
                         immediately preceding calendar quarter is greater than or equal to 130% of the conversion price on each
                         applicable trading day; (2) during the five business day period after any five consecutive trading day
                         period, the “Measurement Period,” in which the trading price per $1,000 principal amount of notes for each
                         trading day of the Measurement Period was less than 98% of the product of the last reported sale price of
                         our common stock and the conversion rate on each such trading day; or (3) upon the occurrence of
                         specified corporate events (as set forth in the indenture). On or after December 15, 2022 until the close of
                         business on the second scheduled trading day immediately preceding the maturity date, holders
                         may convert their Notes at any time, regardless of the foregoing circumstances. Upon conversion, we will
                         pay or deliver, as the case may be, cash, shares of our common stock or a combination of cash and shares
                         of our common stock, at our election. If certain specified fundamental changes occur (as set forth in the
                         indenture governing the Notes) prior to the maturity date, holders of the Notes may require us to
                         repurchase for cash all or any portion of their notes at a repurchase price equal to 100% of the principal
                         amount of the Notes to be repurchased, plus accrued and unpaid interest to, but excluding, the
                         fundamental change repurchase date. In addition, if specific corporate events occur prior to the applicable
                         maturity date, we will increase the conversion rate for a holder who elects to convert their notes in
                         connection with such a corporate event in certain circumstances. It is our current intent and policy to settle
                         conversions through combination settlement with a specified dollar amount of $1,000 per $1,000 principal
                         amount of Notes. During the three and twelve months ended December 31, 2018, the conditions allowing
                         holders of the Notes to convert have not been met. The Notes are therefore not convertible during the
                         three and twelve months ended December 31, 2018 and are classified as long-term debt.

                                In accounting for the transaction, the Notes were separated into liability and equity
                         components. The carrying amount of the liability component was calculated by measuring the fair value of
                         a similar debt instrument that does not have an associated conversion feature. The carrying amount of the
                         equity component representing the Conversion Option was $125.0 million and was determined by
                         deducting the fair value of the liability component from the par value of the Notes. The equity component
                         was recorded in additional paid-in capital and is not remeasured as long as it continues to meet the
                         conditions for equity classification. The excess of the principal amount of the liability component over its
                         carrying amount, the “Debt Discount,” is amortized to interest expense over the contractual term of the
                         Notes at an effective interest rate of 5.26%.

                                In accounting for the debt issuance costs of $13.6 million related to the Notes, we allocated the total
                         amount incurred to the liability and equity components of the Notes based on their relative values.
                         Issuance costs attributable to the liability component were $10.6 million and are amortized to interest
                         expense using the effective interest method over the contractual term of the Notes. Issuance costs
                         attributable to the equity component were netted with the equity component in additional paid-in capital.

                               The net carrying amount of the liability component of the Notes is as follows (in thousands):
                                                                                                 December 31,
                                                                                                     2018       December 31, 2017
                            Principal                                                        $         575,000 $                 —
                            Unamortized Debt Discount                                                 (107,494)                  —
Case 3:19-cv-06968-CRB      Document 54-4 Filed 06/29/20 Page 236
               Unamortized issuance costs
                                                                    of 320
                                                                (9,330)                                                 —
                Net carrying amount                                              $         458,176       $              —

                   The net carrying amount of the equity component of the Notes is as follows (in thousands):
                                                                                     December 31,        December 31, 2017
                                                                                         2018
                Debt Discount for Conversion Option                              $         124,976 $                    —
                Issuance costs                                                              (2,948)                     —
                Net carrying amount                                              $         122,028       $              —



                   Interest expense related to the Notes is as follows (in thousands):

                                                                                         Year Ended December 31,
                                                                                         2018                   2017
                Contractual interest expense                                     $            1,116 $                  —
                Amortization of Debt Discount                                                17,482                    —
                Amortization of issuance costs                                                1,284                    —
                Total interest expense                                           $           19,882 $                  —



                    In connection with the pricing of the Notes, we entered into privately negotiated capped call
             transactions with certain counterparties, the “Capped Calls.” The Capped Calls each have an initial strike
             price of approximately $63.07 per share, subject to certain adjustments, which correspond to the initial
             conversion price of the Notes. The Capped Calls have initial cap prices of $95.20 per share, subject to
             certain adjustments. The Capped Calls cover, subject to anti-dilution adjustments, approximately 9.1 million
             shares of our common stock. Conditions that cause adjustments to the initial strike price of the Capped
             Calls mirror conditions that result in corresponding adjustments for the Notes. The Capped Calls are
             generally intended to reduce or offset the potential dilution to our common stock upon any conversion of
             the Notes with such reduction or offset, as the case may be, subject to a cap based on the cap price. For
             accounting purposes, the Capped Calls are separate transactions, and not part of the terms of the Notes.
             As these transactions meet certain accounting criteria, the Capped Calls are recorded in stockholders'
             equity and are not accounted for as derivatives. The cost of $63.9 million incurred in connection with the
             Capped Calls was recorded as a reduction to additional paid-in capital.

                     The difference between the Debt Discount and the total cost of the Capped Call, and the difference
             between the calculation of the book and tax allocation of debt issuance costs between the liability and
             equity components of the Notes, resulted in a difference between the carrying amount and tax basis of the
             Notes. This taxable temporary difference resulted in the recognition of a $13.8 million net deferred tax
             liability which was recorded as an adjustment to additional paid-in capital. The creation of the deferred tax
             liability represents a source of future taxable income which supports realization of a portion of the income
             tax benefit associated with our loss from operations. Therefore, we recorded a net income tax benefit of
             $13.8 million in our consolidated statement of operations for the year ended December 31, 2018.

                  The net impact to our stockholders' equity, included in additional paid-in capital, of the above
             components of the Notes is as follows (in thousands):


                Conversion Option                                                                    $            124,976
                Purchase of Capped Calls                                                                          (63,940)
                Issuance costs                                                                                     (2,948)
                Net deferred tax liability                                                                        (13,784)
                Total                                                                                $             44,304
              Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 237 of 320
      Commitments and                              12 Months Ended
       Contingencies                                 Dec. 31, 2018
Commitments and
Contingencies Disclosure
[Abstract]
Commitments and Contingencies
                         Commitments and Contingencies

                                As of December 31, 2018, our contractual obligations are as follows for the years ending December
                         31 (in thousands):


                                                          Lease              Purchase           Convertible
                                                                     (1)                 (2)                (3)       Total
                                                       Obligations         Commitments         Senior Notes
                         2019                      $           24,848 $            63,200 $              1,438    $       89,486
                         2020                                  24,188              58,201                1,438    $       83,827
                         2021                                  22,220              55,174                1,438    $       78,832
                         2022                                  20,683              55,001                1,438    $       77,122
                         2023                                  15,575              55,001              575,299    $      645,875
                         Thereafter                            30,786                  —                    —     $       30,786
                         Total                     $         138,300 $            286,577 $            581,051 $        1,005,928

                         (1) Represents obligations to make payments under non-cancellable lease agreements for our corporate
                         headquarters and worldwide offices.

                         (2) Primarily relates to third-party managed hosting services.

                         (3) Consists of principal and interest payments. The $575.0 million in principal is due March 2023.


                         Leases
                                 We lease office space under noncancelable operating leases with various expiration dates. Certain
                         of the office space lease agreements contain rent holidays or rent escalation provisions. Rent holiday and
                         rent escalation provisions are considered in determining the straight-line expense to be recorded over the
                         lease term. The lease term begins on the date of initial possession of the leased property for purposes of
                         recognizing lease expense on a straight-line basis over the term of the lease. For the years ended
                         December 31, 2018, 2017, and 2016, rent expense was $19.3 million, $12.3 million, and $9.9 million,
                         respectively. Deferred rent of $14.2 million and $6.4 million as of December 31, 2018 and 2017 respectively,
                         is included in other liabilities.

                                As of December 31, 2018, we are the sublessor for certain of our office space for which the
                         remaining amount of rent to be received over the noncancelable terms of the subleases is approximately
                         $6.4 million.

                                In January 2019, we renewed an existing operating lease agreement for which the remaining
                         anticipated amount of rent to be paid over the noncancelable term of the lease is approximately $10.0
                         million.

                         Letters of Credit
                                 As of December 31, 2018 and 2017, we had a total of $1.0 million and $2.0 million, respectively in
                         unsecured letters of credit outstanding primarily related to leased office space in San Francisco. These
                         letters of credit renew annually and mature at various dates through October 31, 2022.

                         Litigation and Loss Contingencies
                                 We accrue estimates for resolution of legal and other contingencies when losses are probable and
                         estimable. From time to time, we may become a party to litigation and subject to claims that arise in the
                         ordinary course of business, including intellectual property claims, labor and employment claims,
                         threatened claims, breach of contract claims, tax, and other matters. We currently have no material pending
                         litigation.
Case 3:19-cv-06968-CRB      Document 54-4 Filed 06/29/20 Page 238 of 320
                  We are not currently aware of any litigation matters or loss contingencies that would be expected to
                   have a material adverse effect on our business, consolidated balance sheets, results of operations,
                   comprehensive loss, or cash flows.

                   Indemnifications
                           In the ordinary course of business, we enter into contractual arrangements under which we agree to
                   provide indemnification of varying scope and terms to customers, business partners, and other parties
                   with respect to certain matters, including, but not limited to, losses arising out of the breach of such
                   agreements, intellectual property infringement claims made by third parties, and other liabilities relating to
                   or arising from our products or our acts or omissions. In these circumstances, payment may be conditional
                   on the other party making a claim pursuant to the procedures specified in the particular contract. Further,
                   our obligations under these agreements may be limited in terms of time and/or amount, and in some
                   instances, we may have recourse against third parties for certain payments. In addition, we have
                   indemnification agreements with our directors and executive officers that require us, among other things,
                   to indemnify them against certain liabilities that may arise by reason of their status or service as directors
                   or officers. The terms of such obligations may vary. To date, we have not incurred any material costs, and
                   we have not accrued any liabilities in our consolidated financial statements, as a result of these
                   obligations.

                          Certain of our product offerings include service-level agreements warranting defined levels of
                   uptime reliability and performance, which permit those customers to receive credits for future services in
                   the event that we fail to meet those levels. To date, we have not accrued for any material liabilities in our
                   consolidated financial statements as a result of these service-level agreements.
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 239 of 320
     Common Stock and                                                       12 Months Ended
    Stockholders' Equity                                                      Dec. 31, 2018
Equity [Abstract]
Common Stock and
Stockholders' Equity       Common Stock and Stockholders’ Equity

                           Common Stock
                                  As of December 31, 2018 and 2017, 400 million shares of common stock were authorized for issuance with a
                           par value of $0.01 per share. There were 108.0 million and 103.1 million shares of common stock issued and
                           outstanding as of December 31, 2018 and 2017, respectively.

                           Preferred Stock
                                  As of December 31, 2018 and 2017, there were 10 million shares of preferred stock authorized for issuance
                           with a par value of $0.01 per share and no shares of preferred stock were issued or outstanding.

                           Employee Equity Plans
                           Employee Stock Purchase Plan
                                   Under the Employee Stock Purchase Plan, or ESPP, eligible employees are granted options to purchase
                           shares of our common stock through payroll deductions. The ESPP provides for 18-month offering periods, which
                           include three six-month purchase periods. At the end of each purchase period, employees are able to purchase
                           shares at 85% of the lower of the fair market value of our common stock at the beginning of an offering period or
                           the fair market value of our common stock at the end of the purchase period.
                                  In each year ended December 31, 2018 and 2017, 0.7 million shares of common stock were purchased under
                           the ESPP. Pursuant to the terms of the ESPP, the number of shares reserved under the ESPP increased by 1.1 million
                           and 1.0 million shares on January 1, 2019 and 2018, respectively. As of December 31, 2018, 3.9 million shares of
                           common stock were available for issuance under the ESPP.

                           Stock Option and Grant Plans
                                  Our board of directors adopted the 2009 Stock Option and Grant Plan, or the 2009 Plan, in July 2009. The
                           2009 Plan was terminated in connection with our initial public offering in May 2014, and accordingly, no shares are
                           available for issuance under this plan. The 2009 Plan continues to govern outstanding awards granted thereunder.

                                  Our 2014 Stock Option and Incentive Plan, or the 2014 Plan, serves as the successor to our 2009
                           Plan. Pursuant to the terms of the 2014 Plan, the number of shares reserved for issuance under the 2014 Plan
                           increased by 5.4 million and 5.2 million shares on January 1, 2019 and 2018, respectively. As of December 31, 2018,
                           we had 8.2 million shares of common stock available for future grants under the 2014 Plan.

                                  On May 6, 2016, the compensation committee of our board of directors granted equity awards representing
                           1.2 million shares of common stock. These awards were granted outside of the 2014 Plan pursuant to an exemption
                           provided for “employment inducement awards” within the meaning of Section 303A.08 of the New York Stock
                           Exchange Listed Company Manual and accordingly did not require approval from our stockholders.

                                 A summary of our shared-based award activity for the year ended December 31, 2018 is as follows (in
                           thousands, except per share information):

                                                                     Options Outstanding                             RSUs Outstanding
                                                                                   Weighted
                                                                                   Average                                Weighted
                                             Shares     Number     Weighted       Remaining     Aggregate                  Average     Aggregate
                                            Available     of       Average        Contractual   Intrinsic   Outstanding   Grant Date   Intrinsic
                                            for Grant   Shares   Exercise Price      Term        Value         RSUs       Fair Value    Value
                                                                                   (In years)
                           Outstanding
                           — January 1,
                           2018               8,001      6,239   $        17.31           7.11 $ 103,308         5,827    $    25.00 $ 197,186
                              Increase in
                              authorized
                              shares          5,156
                              Stock
                              options
                              granted          (791)      791             42.89
                              RSUs
                              granted         (4,898)                                                            4,898         44.35
Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 240 of 320
              Stock
              options
              exercised               (1,024)            15.77
              RSUs
              vested                                                                            (3,165)         26.79
              Stock
              options
              forfeited
              or canceled       68       (68)            28.61
              RSUs
              forfeited
              or canceled     918                                                                (918)          30.18
              RSUs
              forfeited
              or canceled
              and
              unavailable
              for grant         —                                                                  (31)         23.44
              PRSUs
              granted         (222)
           Outstanding
           — December
           31, 2018          8,232     5,938    $        20.85          6.58 $ 222,959           6,611    $     37.77 $ 385,891
           Options
           vested and
           expected to
           vest as of
           December 31,
           2018                        5,710    $        20.31          6.51 $ 217,370
           Options
           vested and
           exercisable as
           of December
           31, 2018                    3,855    $        15.73          5.79 $ 164,395
           RSUs
           expected to
           vest as of
           December 31,
           2018                                                                                  5,222                  $ 304,815



                  The restricted stock units, or RSUs, forfeited or canceled and unavailable for grant relate to our employment
           inducement awards. The aggregate intrinsic value for options outstanding represents the difference between the
           closing market price of our common stock on the last trading day of the reporting period and the exercise price of
           outstanding, in-the-money options.

                  The aggregate intrinsic value for options outstanding represents the difference between the closing stock
           price of our common stock on the last trading day of the reporting period and the exercise price of outstanding, in-
           the-money options.

                   The total intrinsic value of stock options exercised during the years ended December 31, 2018, 2017 and 2016
           was $36.8 million, $47.1 million and $49.2 million, respectively. The intrinsic value for options exercised represents
           the difference between the exercise price and the market value on the date of exercise. The weighted-average grant
           date fair value of stock options granted during the years ended December 31, 2018, 2017, and 2016 was $17.87,
           $13.07, and $11.34, respectively.

                  The total intrinsic value of RSUs vested during the years ended December 31, 2018, 2017 and 2016 was
           $176.0 million, $90.1 million and $70.6 million, respectively. The intrinsic value for RSUs vested represents market
           value on the vesting date. The weighted-average grant date fair value of RSUs granted during the years ended
           December 31, 2018, 2017, and 2016 was $44.35, $28.09, and $21.05, respectively.

           Share-Based Compensation Expense
                   All share-based awards to employees and members of our board of directors are measured based on the
           grant date fair value of the awards and recognized in the consolidated statements of operations over the period
           during which the employee is required to perform services in exchange for the award (generally the vesting period
           of the award, which is typically four years). The contractual term of our stock options is typically ten years. We
           record share-based compensation expense for service-based equity awards using the straight-line attribution
Case 3:19-cv-06968-CRB          Document
            method. We record share-based     54-4 Filed
                                          compensation expense06/29/20      Page 241
                                                               for performance-based equityof 320using the accelerated
                                                                                            awards
                attribution method.

                        We estimate the fair value of stock options granted using the Black-Scholes option valuation model, which
                requires inputs, including the fair value of our underlying common stock, expected term, expected volatility, risk-
                free interest rate and dividend yield of our common stock. These inputs involve inherent uncertainties and the
                application of management’s judgment. If factors change and different assumptions are used, our share-based
                compensation expense could be materially different in the future.

                       The inputs are as follows:
                             •        Expected Term. We determine the expected term based on the historical exercise activity of
                                      our employees. We applied this methodology beginning in 2018, after having obtained
                                      sufficient historical exercise information. Previously, we determined the expected term based
                                      on the average period the stock options were expected to remain outstanding, generally
                                      calculated as the midpoint of the vesting term and the contractual expiration period.
                             •        Expected Volatility. We determine expected volatility based on the historical volatility of
                                      our own common stock. We applied this methodology beginning in 2017, after having
                                      obtained sufficient historical information regarding the volatility of our own common stock.
                                      Previously, we determined the expected volatility using a combination of the historical
                                      volatility of our publicly traded industry peers and our own common stock.
                             •        Risk-Free Interest Rate. The risk-free interest rate is based on the yield available on U.S.
                                      Treasury zero-coupon issues with an equivalent remaining term of the stock options for each
                                      stock option group.
                             •        Dividend Yield. We have not paid and do not anticipate paying any cash dividends in the
                                      foreseeable future and, therefore, use an expected dividend yield of zero.

                       The assumptions used to estimate the fair value of stock options are as follows:

                                                                                              Year Ended December 31,
                                                                                       2018               2017            2016
                Expected volatility                                                44% - 45%         44% - 48%        47% - 49%
                Dividend yield                                                         0%                0%               0%
                Risk-free interest rate                                            2.3% - 3.0%       1.9% - 2.2%      1.1% - 2.0%
                Expected term (in years)                                               4.9             6.0 - 6.1        6.0 - 6.1



                      The assumptions used to estimate the fair value of ESPP awards are as follows:

                                                                                              Year Ended December 31,
                                                                                       2018               2017            2016
                Expected volatility                                                35% - 41%         37% - 44%        42% - 48%
                Dividend yield                                                         0%                0%               0%
                Risk-free interest rate                                            2.1% - 2.8%       1.0% - 1.6%      0.4% - 0.9%
                Expected term (in years)                                             0.5 -1.5          0.5 -1.5         0.5 - 1.5



                        In the first quarter of 2017, we changed our accounting policy for share-based compensation to recognize
                forfeitures as they occur, as permitted by ASU 2016-09. Refer to Note 2 for additional information regarding the
                adoption of this standard.

                       There were no material share-based award modifications in the year ended December 31, 2018. In the years
                ended December 31, 2017 and 2016, we recorded $1.5 million and $0.7 million of share-based compensation expense
                related to accelerated vesting of share-based awards for terminated employees, respectively.

                Performance Restricted Stock Units
                       During the three months ended September 30, 2018, the compensation committee of our board of directors
                granted performance-based restricted stock units, or PRSUs, representing 0.2 million shares of common stock, the
                substantial majority of which were granted in connection with our acquisition of FutureSimple. The PRSUs vest in
                four semi-annual tranches, generally through March 2021. The PRSUs include a service condition and a
                performance condition related to the attainment of semi-annual performance targets approved and communicated in
                advance of each performance period. During the year ended December 31, 2018, we recorded $0.5 million of share-
                based compensation expense related to the PRSUs and no PRSUs were vested. The total future expense related to
                the PRSUs will be based on the fair value of the underlying shares on the grant date for each performance tranche.
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 242 of 320
    Deferred Revenue and                                            12 Months Ended
  Performance Obligations                                             Dec. 31, 2018
Revenue from Contract with
Customer [Abstract]
Deferred Revenue and Performance
Obligations                      Costs to Obtain Customer Contracts

                                  The balances of deferred costs to obtain customer contracts were $51.6 million and $31.2 million
                           as of December 31, 2018 and 2017, respectively. Amortization expense for these deferred costs was
                           $21.3 million, $14.4 million, and $10.3 million for years ended December 31, 2018, 2017, and 2016,
                           respectively. There were no impairment losses related to these deferred costs for the periods presented.
                           Deferred Revenue and Performance Obligations
                                 During the years ended December 31, 2018, 2017, and 2016, $172.7 million, $120.1 million, and
                           $85.5 million of revenue was recognized that was included in the deferred revenue balances at the
                           beginning of each period, respectively.
                                  The aggregate balance of remaining performance obligations as of December 31, 2018 was $406.9
                           million. We expect to recognize $328.7 million of the balance as revenue in the next 12 months and the
                           remainder thereafter. The aggregate balance of remaining performance obligations represents
                           contracted revenue that has not yet been recognized and does not include contract amounts which are
                           cancelable by the customer and amounts associated with optional renewal periods.
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 243 of 320
                                                    12 Months Ended
     Net Loss Per Share
                                                      Dec. 31, 2018
Earnings Per Share [Abstract]
Net Loss Per Share
                        Net Loss Per Share

                                Basic net loss per share is computed by dividing net loss by the weighted-average number of shares
                        of common stock outstanding during the period. Diluted net loss per share is computed by giving effect to
                        all potential shares of common stock, including those related to outstanding share-based awards and our
                        convertible senior notes, to the extent dilutive. Basic and diluted net loss per share were the same for each
                        period presented as the inclusion of all potential common stock outstanding would have been anti-dilutive.

                              The following table presents the calculation of basic and diluted net loss per share for the periods
                        presented (in thousands, except per share data):
                                                                                                                 Year Ended
                                                                                                                December 31,
                                                                                                                   2017           2016
                                                                                                     2018           *As            *As
                                                                                                                  adjusted       adjusted
                        Net loss                                                                $ (131,084) $ (102,141) $ (97,620)
                        Weighted-average shares used to compute basic and diluted net
                        loss per share                                                               105,567        99,918         93,161
                        Net loss per share, basic and diluted                                          (1.24)           (1.02)       (1.05)


                        *Adjusted to reflect the adoption of ASC 606 (see Note 2).

                                The anti-dilutive securities excluded from the shares used to calculate diluted net loss per share are
                        as follows (in thousands):

                                                                                                          As of December 31,
                                                                                              2018               2017            2016
                        Shares subject to outstanding common stock options and
                        employee stock purchase plan                                              6,041            6,343            8,556
                        Restricted stock units                                                    6,611            5,827            6,936
                                                                                                 12,652           12,170           15,492



                               We expect to settle the principal amount of our convertible senior notes in cash and therefore use the
                        treasury stock method for calculating any potential dilutive effect of the conversion spread on diluted net
                        income per share, if applicable. The conversion spread will have a dilutive impact on diluted net income per
                        share when the average market price of our common stock for a given period exceeds the initial conversion
                        price of $63.07 per share for the convertible senior notes. Based on the initial conversion price, potential
                        dilution related to the convertible senior notes is approximately 9.1 million shares. The convertible senior
                        notes are not convertible as of December 31, 2018.
             Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 244 of 320
                                                  12 Months Ended
       Income Taxes
                                                    Dec. 31, 2018
Income Tax Disclosure
[Abstract]
Income Taxes
                        Income Taxes
                        The components of loss before provision for income taxes are as follows (in thousands):
                                                                                                   Year Ended December 31,
                                                                                                            2017             2016
                                                                                            2018
                                                                                                        *As adjusted    *As adjusted
                        U.S.                                                           $    (151,547) $     (107,177) $      (101,506)
                        Foreign                                                                8,356           3,518            4,879
                        Total                                                          $    (143,191) $     (103,659) $       (96,627)

                        *Adjusted to reflect the adoption of ASC 606 (see Note 2).


                        The income tax provision is composed of the following (in thousands):
                                                                                                   Year Ended December 31,
                                                                                            2018            2017             2016
                        Current tax provision:
                           Federal                                                     $           —    $     (2,636) $            —
                           State                                                                   80            104               74
                           Foreign                                                              3,372          1,476            3,096
                                                                                                3,452         (1,056)           3,170
                        Deferred tax provision:
                           Federal                                                           (13,785)             —               (49)
                           State                                                                  —               —                —
                           Foreign                                                            (1,774)           (462)          (2,128)
                        Total provision for (benefit from) income taxes                $     (12,107) $       (1,518) $             993



                        Significant components of deferred tax assets are as follows (in thousands):

                                                                                                            As of December 31,
                                                                                                                             2017
                                                                                                            2018
                                                                                                                        *As adjusted
                        Deferred tax assets:
                           Tax credit carryforward                                                      $       884     $        733
                           Net operating loss carryforward                                                  170,447          115,237
                           Share-based compensation                                                          10,316            6,072
                           Accrued liabilities and reserves                                                   7,734            3,639
                           Property and equipment                                                             3,340            1,983
                           Other                                                                              7,066            5,086
                        Total deferred tax assets                                                            199,787          132,750
                           Less: valuation allowance                                                        (158,778)        (118,549)
                        Deferred tax assets, net of valuation allowance                                      41,009           14,201
                        Deferred tax liabilities:
                           Deferred commissions                                                              (13,075)          (7,443)
                           Convertible debt transaction                                                      (12,872)              —
                           Intangible assets                                                                 (11,305)          (5,036)
                        Total deferred tax liabilities                                                       (37,252)         (12,479)
                        Net deferred tax assets                                                         $      3,757    $       1,722
Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 245 of 320
            *Adjusted to reflect the adoption of ASC 606 (see Note 2).

            The following is a reconciliation of the statutory federal income tax rate and the effective tax rates:

                                                                                         Year Ended December 31,
                                                                                                  2017                2016
                                                                                  2018
                                                                                              *As adjusted     *As adjusted
            Tax at federal statutory rate                                            21.0 %          34.0 %             34.0 %
            Tax reform rate change impact                                             —             (64.7)               —
            Excess tax benefit from share-based compensation                          —              46.5                —
            Valuation allowance                                                     (20.1)          (19.5)             (22.6)
            Share-based compensation                                                  8.5             7.0               (6.5)
            Officer's compensation                                                   (1.1)            —                  —
            Other                                                                     0.1            (3.4)               0.4
            Benefit from other comprehensive gain                                     —               1.6                —
            Intercompany dividend                                                     —               —                 (6.3)
               Effective tax rate                                                     8.4 %           1.5 %             (1.0)%

            *Adjusted to reflect the adoption of ASC 606 (see Note 2).

                    We have not provided income taxes for the possible tax consequences of repatriating undistributed
            earnings of foreign subsidiaries as of December 31, 2018 because we intend to permanently reinvest such
            earnings outside of the U.S. If these foreign earnings were to be repatriated in the future, the related U.S. tax
            liability may be reduced by any foreign income taxes previously paid on these earnings. As of December 31,
            2018, the cumulative amount of earnings upon which U.S. income taxes have not been provided is
            approximately $0.6 million. Determination of the amount of unrecognized deferred tax liability related to
            these earnings is not practicable.

                    As of December 31, 2018, we had net operating loss carryforwards of approximately $695.9 million for
            federal income taxes and $302.9 million for state income taxes. If not utilized, the federal carryforwards will
            begin to expire in 2029 and some are indefinitely carried forward. The state carryforwards will begin to expire
            in 2031. As of December 31, 2018, we had research and development credit carryforwards of approximately
            $10.4 million and $11.2 million for federal and state income taxes, respectively. If not utilized, the federal
            carryforwards will begin to expire in 2029. The state tax credit can be carried forward indefinitely. Internal
            Revenue Code Section 382 limits the use of net operating loss and tax credit carryforwards in certain
            situations where changes occur in the stock ownership of a company. In the event that we had a change of
            ownership, utilization of the net operating loss and tax credit carryforwards may be restricted. In addition,
            we have $14.6 million of net operating loss carryforwards in France, of which approximately $3.0 million
            were obtained as part of our acquisition of We Are Cloud SAS. These carryforward losses do not expire,
            however, utilization of these carryforwards may be subject to annual limitations. In addition, the right to the
            carryforward losses could be challenged if the French tax authorities determined that a significant change in
            the company’s actual business has occurred.

                    We account for income taxes under an asset and liability approach. Deferred income taxes reflect the
            impact of temporary differences between assets and liabilities recognized for financial reporting purposes
            and such amounts recognized for income tax reporting purposes, net operating loss carryforwards, and
            other tax credits measured by applying currently enacted tax laws. Realization of deferred tax assets is
            dependent on future earnings, if any, the timing and amount of which are uncertain. We regularly assess
            the need for a valuation allowance against our deferred tax assets by considering both positive and
            negative evidence to determine whether it is more-likely-than-not that some or all of the deferred tax assets
            will not be realized. We recorded a valuation allowance to fully offset our U.S. deferred tax assets, as we
            consider our cumulative loss in recent years to be strong negative evidence for retaining the valuation
            allowance. The valuation allowance increased by $40.2 million during the twelve months ended
            December 31, 2018. We will continue to assess the future realization of our deferred tax assets in each
            applicable jurisdiction and adjust the valuation allowance accordingly.

                   A reconciliation of the beginning and ending amount of unrecognized tax benefits (excluding
            interest and penalties) for the two years ending December 31, 2018 is as follows (in thousands):


            Balance at December 31, 2016                                                                       $        11,786
               Additions from tax positions related to the current year                                                  4,141
Case 3:19-cv-06968-CRB        Document 54-4 Filed 06/29/20 Page 246 of 320
               Lapse of statutes of limitations                                                                       (283)
             Balance at December 31, 2017                                                                          15,644
                Additions from tax positions related to the current year                                            5,887
             Balance at December 31, 2018                                                                    $     21,531


                    As of December 31, 2018, we had no accrued interest and penalties related to the uncertain tax
             positions. We have elected to record interest and penalties in the financial statements as a component of
             provision for income taxes. Included in the balance of unrecognized tax benefits at December 31, 2018 and
             2017 are no potential benefits, which if recognized, would affect the effective tax rate. Included in the
             balance of unrecognized tax benefits at December 31, 2016 are potential benefits of $0.4 million, which if
             recognized, would affect the effective tax rate.

                  We are currently unaware of any uncertain tax positions that could result in significant additional
             payments, accruals, or other material deviation in this estimate over the next 12 months.

                   We are subject to taxation in the United States and foreign jurisdictions. Our tax years 2009 to 2017
             remain subject to examination in most jurisdictions.

                    On December 22, 2017, the Tax Act was signed into law making significant changes to the Internal
             Revenue Code. The Tax Act provided for a one-time deemed mandatory repatriation of post-1986
             undistributed foreign subsidiary earnings and profits, or E&P, through the year ended December 31, 2017.
             We have concluded that we are not subject to the deemed mandatory repatriation because we have
             negative net undistributed foreign E&P.

                    While the Tax Act provides for a territorial tax system, beginning in 2018, it includes two new U.S.
             tax base erosion provisions, the global intangible low-taxed income, or GILTI, provisions and the base-
             erosion and anti-abuse tax, or BEAT, provisions.

                    The GILTI provisions require us to include in our U.S. income tax return foreign subsidiary earnings
             in excess of an allowable return on the foreign subsidiary’s tangible assets. Based on our calculations, we
             are not subject to incremental U.S. tax on GILTI income. We have elected to account for GILTI tax in the
             period in which it is incurred, and therefore have not provided any deferred tax impacts of GILTI in our
             consolidated financial statements for the year ended December 31, 2018.

                     The BEAT provisions in the Tax Act eliminate the deduction of certain base-erosion payments made
             to related foreign corporations and impose a minimum tax if greater than regular tax. We are currently
             beneath the revenue threshold in which this tax applies and therefore have not included any tax impacts of
             BEAT in our consolidated financial statements for the year ended December 31, 2018.
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 247 of 320
                                                     12 Months Ended
   Geographic Information
                                                       Dec. 31, 2018
Segment Reporting [Abstract]
Geographic Information       Geographic Information
                               Our chief operating decision maker reviews the financial information presented on a consolidated
                        basis for purposes of allocating resources and evaluating our financial performance. Accordingly, we have
                        determined that we operate in a single reporting segment.
                        Revenue
                              The following table presents our revenue by geographic area, as determined based on the billing
                        address of our customers (in thousands):
                                                                                                    Year Ended December 31,
                                                                                                             2017               2016
                                                                                             2018
                                                                                                         *As adjusted       *As adjusted
                         United States                                                  $     309,879 $       229,667       $    170,402
                         EMEA                                                                 174,874         122,365             89,173
                         APAC                                                                  68,272          46,564             29,285
                         Other                                                                 45,721          31,569             23,984
                            Total                                                       $     598,746 $       430,165       $    312,844


                        *Adjusted to reflect the adoption of ASC 606 (see Note 2).


                        Long-Lived Assets
                                 The following table presents our long-lived assets by geographic area (in thousands):

                                                                                                            As of December 31,
                                                                                                          2018                  2017
                         United States                                                               $       32,351     $         23,609
                         EMEA:
                           Republic of Ireland                                                               14,698                5,019
                           Other EMEA                                                                         2,450                5,007
                                 Total EMEA                                                                  17,148               10,026
                         APAC                                                                                 6,889                7,734
                         Total                                                                       $       56,388     $         41,369


                              The carrying values of capitalized internal-use software and intangible assets are excluded from the
                        balance of long-lived assets presented in the table above.
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 248 of 320
                                                     12 Months Ended
       Retirement Plans
                                                        Dec. 31, 2018
Postemployment Benefits
[Abstract]
Retirement Plans
                          Retirement Plans
                                 We have a 401(k) retirement and savings plan made available to all United States employees. The
                          401(k) plan allows each participant to contribute up to an amount not to exceed an annual statutory
                          maximum. We began contributing to the 401(k) plan in 2017. For the years ended December 31, 2018 and
                          2017, we made matching contributions of $1.3 million and $1.1 million, respectively.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 249 of 320
   Summary of Significant                              12 Months Ended
Accounting Policies (Policies)                           Dec. 31, 2018
Accounting Policies [Abstract]
Basis of Presentation
                                Basis of Presentation
                                       The consolidated financial statements have been prepared in accordance with United States
                                Generally Accepted Accounting Principles, or GAAP. The consolidated financial statements include
                                the accounts of Zendesk, Inc. and its subsidiaries. All intercompany balances and transactions have
                                been eliminated in consolidation.
Reclassification
                                Reclassification
                                      Certain prior year amounts have been reclassified for consistency with the current year
                                presentation. These reclassifications had an immaterial effect on our reported results of operations.

Use of Estimates
                                Use of Estimates
                                       The preparation of our consolidated financial statements in conformity with GAAP requires
                                management to make certain estimates, judgments, and assumptions that affect the reported amounts of
                                assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial
                                statements, as well as the reported amounts of revenue and expenses during the reported periods.

                                       Significant items subject to such estimates and assumptions include the fair value of share-
                                based awards, acquired intangible assets, goodwill, and our convertible senior notes, as well as
                                unrecognized tax benefits, the useful lives of acquired intangible assets and property and equipment,
                                the capitalization and estimated useful life of costs to obtain customer contracts and internal-use
                                software, variable consideration related to revenue recognition, financial forecasts used in currency
                                hedging, and impairment of strategic investments.

                                       These estimates are based on information available as of the date of the financial statements;
                                therefore, actual results could differ from those estimates.
Segment Information
                                Segment Information
                                       Our chief operating decision maker reviews the financial information presented on a
                                consolidated basis for purposes of allocating resources and evaluating our financial performance.
                                Accordingly, we have determined that we operate in a single operating segment.
Revenue Recognition, Deferred
Revenue and Cost of Revenue     Revenue Recognition
                                       We generate substantially all of our revenue from subscription services, which are comprised of
                                subscription fees from customer accounts on Zendesk Support and, to a lesser extent, Chat, Talk,
                                Guide, Explore, Sell, and Connect. In addition, we generate revenue by providing additional features to
                                certain of our subscription plans for a fee that is incremental to the base subscription rate for such
                                plans. Subscription service arrangements are generally non-cancelable and do not provide for refunds
                                to customers in the event of cancellations or any other right of return. We record revenue net of sales
                                or excise taxes.

                                       We also derive revenue from implementation and training services, for which we recognize
                                revenue based on proportional performance, and Talk usage, for which we recognize revenue based on
                                usage.

                                     Revenues are recognized when control of these services is transferred to our customers, in an
                                amount that reflects the consideration we expect to be entitled to in exchange for those services.

                                      We determine revenue recognition through the following steps:

                                      • Identification of the contract, or contracts, with a customer;
                                      • Identification of the performance obligations in the contract;
                                      • Determination of the transaction price;
                                      • Allocation of the transaction price to the performance obligations in the contract; and
                Case 3:19-cv-06968-CRB    Document 54-4 Filed 06/29/20 Page 250 of 320
                                    • Recognition of revenue when, or as, the performance obligations are satisfied.

                                            Subscription revenue is recognized on a ratable basis over the contractual subscription term of
                                     the arrangement beginning on the date that our service is made available to the customer. Payments
                                     received in advance of services being rendered are recorded as deferred revenue.

                                            In limited circumstances, certain customers have arrangements that provide for a maximum
                                     number of users over the subscription term, with usage measured monthly. Incremental fees are
                                     incurred when the maximum number of users is exceeded. In determining the transaction price for these
                                     arrangements, we evaluate the expected usage and estimate any incremental fees that we are entitled to
                                     throughout the subscription term and recognize revenue ratably over the subscription term. In making
                                     these assessments, we constrain our estimates based on factors that could lead to a probable
                                     significant reversal of cumulative revenue recognized.

                                             Certain of our product offerings include service-level agreements warranting defined levels of
                                     uptime reliability and performance and permitting those customers to receive credits for future services
                                     in the event that we fail to meet those levels. To date, we have not accrued for any material liabilities in
                                     our consolidated financial statements as a result of these service-level agreements.

                                     Deferred Revenue
                                            We invoice customers for subscriptions to our products in monthly, quarterly, or annual
                                     installments. Deferred revenue consists primarily of customer billings made in advance of performance
                                     obligations being satisfied and revenue being recognized, and includes an immaterial amount of billings
                                     for subscriptions with customer cancellation rights. The term between invoicing and when payment is
                                     due is not significant and we do not provide financing arrangements to customers. Deferred revenue
                                     associated with performance obligations that are anticipated to be satisfied, and thus revenue
                                     recognized, during the succeeding 12-month period is recorded as current deferred revenue and the
                                     remaining portion is recorded as noncurrent deferred revenue. Deferred revenue associated with
                                     implementation, Talk usage, and training services was immaterial as of December 31, 2018 and 2017.

                                            We invoice customers based on billing schedules established in our contracts. Accounts
                                     receivable are recorded when the right to consideration becomes unconditional.

                                     Cost of Revenue
                                            Cost of revenue consists primarily of personnel costs (including salaries, share-based
                                     compensation, and benefits) for employees associated with our infrastructure, product support, and
                                     professional service organizations, and expenses for hosting capabilities, primarily for third-party
                                     managed hosting services and depreciation from our self-managed colocation data centers. Cost of
                                     revenue also includes third-party license fees, payment processing fees, amortization expense
                                     associated with capitalized internal-use software, amortization expense associated with acquired
                                     intangible assets, and allocated shared costs, primarily including facilities, information technology, and
                                     security costs.
Cash, Cash Equivalents, and
Restricted Cash                      Cash, Cash Equivalents, and Restricted Cash
                                             We consider all highly liquid investments purchased with a remaining maturity of three months
                                     or less to be cash equivalents. Cash and cash equivalents are recorded at fair value and consist
                                     primarily of bank deposits and money market funds.
Marketable Securities
                                     Marketable Securities
                                             Marketable securities consist of corporate bonds, asset-backed securities, U.S. Treasury
                                     securities, money market funds, commercial paper, agency securities, certificates of deposit, and time
                                     deposits. We classify marketable securities as available-for-sale at the time of purchase and reevaluate
                                     such classification as of each balance sheet date. All marketable securities are recorded at their
                                     estimated fair values. Unrealized gains and losses for available-for-sale securities are recorded in other
                                     comprehensive gain (loss). We evaluate our investments to assess whether those with unrealized loss
                                     positions are other than temporarily impaired. Impairments are considered other than temporary if they
                                     are related to deterioration in credit risk or if it is likely we will sell the securities before the recovery of
                                     their cost basis. Realized gains and losses and declines in value determined to be other than temporary
                                     are determined based on the specific identification method and are reported in other income (expense),
                                     net in the consolidated statements of operations.
Accounts Receivable and Allowance
for Doubtful Accounts             Accounts Receivable and Allowance for Doubtful Accounts
               Case 3:19-cv-06968-CRB    Document 54-4 Filed 06/29/20 Page 251 of 320
                                   Accounts receivable are recorded at the invoiced amount, net of allowance for doubtful
                                     accounts. The allowance is based upon historical loss patterns, the age of each past due invoice, and
                                     an evaluation of the potential risk of loss associated with delinquent accounts. Accounts receivable
                                     deemed uncollectable are charged against the allowance for doubtful accounts when identified. The
                                     balance of accounts receivable also includes contract assets, which are recorded when revenue is
                                     recognized in advance of invoicing.

Property and Equipment
                                     Property and Equipment
                                            Property and equipment are stated at cost less accumulated depreciation. Depreciation is
                                     calculated using the straight-line method over the estimated useful lives of the assets. Maintenance
                                     and repair costs are charged to expense as incurred. The estimated useful lives of our property and
                                     equipment are as follows:


                                     Furniture and fixtures                                   5 years
                                     Hosting equipment                                        3 years
                                     Computer equipment and licensed software and
                                     patents                                                  3 to 5 years
                                     Leasehold improvements                                   Shorter of the lease term or estimated useful life



Derivative Instruments and Hedging
                                     Derivative Instruments and Hedging

                                            We enter into foreign currency forward contracts with certain financial institutions to mitigate
                                     the impact of foreign currency fluctuations on our future cash flows and earnings. All of our foreign
                                     currency forward contracts are designated as cash flow hedges. Our foreign currency forward contracts
                                     generally have maturities of 15 months or less.

                                             We recognize all forward contracts on our balance sheet at fair value as either assets or
                                     liabilities. The effective portion of the gain or loss on each forward contract is reported as a component
                                     of accumulated other comprehensive loss and reclassified into earnings, into revenue, cost of revenue
                                     or operating expense in the same period, or periods, during which the hedged transaction affects
                                     earnings. The ineffective portion of the gains or losses, if any, is recorded immediately in other income
                                     (expense), net. The change in time value related to our cash flow hedges is excluded from the
                                     assessment of hedge effectiveness and is recorded immediately in other income (expense), net. We
                                     evaluate the effectiveness of our cash flow hedges on a quarterly basis.

                                            We have a master netting agreement with each of our counterparties, which permits net
                                     settlement of multiple, separate derivative contracts with a single payment. We may also be required to
                                     exchange cash collateral with certain of our counterparties on a regular basis. As of December 31, 2018,
                                     we have no restricted cash associated with cash collateral exchanged. GAAP permits companies to
                                     present the fair value of derivative instruments on a net basis according to master netting
                                     arrangements. We have elected to present our derivative instruments on a gross basis in our
                                     consolidated financial statements. We do not enter into any derivative contracts for trading or
                                     speculative purposes.
Fair Value Measurements
                                     Fair Value Measurements
                                            We measure certain financial instruments at fair value using a fair value hierarchy. A financial
                                     instrument’s classification within the fair value hierarchy is based upon the lowest level of input that is
                                     significant to the fair value measurement. Three levels of inputs may be used to measure fair value:
                                              Level 1—Observable inputs that reflect quoted prices (unadjusted) for identical assets or
                                     liabilities in active markets.
                                            Level 2—Other inputs that are directly or indirectly observable in the marketplace.
                                            Level 3—Unobservable inputs that are supported by little or no market activity.

                                            Our marketable securities are classified within either Level 1 or Level 2, and our foreign currency
                                     forward contracts and convertible senior notes are classified within Level 2. We have no financial
                                     assets or liabilities measured using Level 3 inputs. The fair value of our Level 1 marketable securities is
                                     based on quoted market prices of identical underlying securities. The fair value of our Level 2
                                     marketable securities is based on indirect or directly observable market data, including readily available
                 Case 3:19-cv-06968-CRB        Document 54-4 Filed 06/29/20 Page 252 of 320
                                pricing sources for identical underlying securities that may not be actively traded. The fair value of our
                                       foreign currency forward contracts is based on quoted prices and market observable data of similar
                                       instruments in active markets, such as currency spot rates, forward rates, and LIBOR. The fair value of
                                       our convertible senior notes is determined based on the quoted price of the convertible senior notes in
                                       an inactive market.

                                              For certain other financial instruments, including accounts receivable, accounts payable and
                                       other current liabilities, the carrying amounts approximate their fair value due to the relatively short
                                       maturity of these balances.
Capitalized Internal-Use Software
Costs                                  Capitalized Internal-Use Software Costs
                                               We capitalize certain development costs incurred in connection with software development for
                                       our platform and software used in operations. Costs incurred in the preliminary stages of development
                                       are expensed as incurred. Once software has reached the development stage, internal and external
                                       costs, if direct and incremental, are capitalized until the software is substantially complete and ready for
                                       its intended use. Capitalization ceases upon completion of all substantial testing. We also capitalize
                                       costs related to specific upgrades and enhancements when it is probable the expenditures will result in
                                       additional functionality. Capitalized costs are recorded as part of property and equipment. Maintenance
                                       and training costs are expensed as incurred.

                                              Capitalized internal-use software is amortized on a straight-line basis over its estimated useful
                                       life and recorded in cost of revenue within the accompanying consolidated statements of operations.
Business Combinations
                                       Business Combinations
                                               When we acquire businesses, we allocate the purchase price to the net tangible and identifiable
                                       intangible assets. Any residual purchase price is recorded as goodwill. The allocation of the purchase
                                       price requires management to make significant estimates in determining the fair values of assets
                                       acquired and liabilities assumed, especially with respect to intangible assets. These estimates can
                                       include, but are not limited to, the cash flows that an asset is expected to generate in the future, the
                                       appropriate weighted-average cost of capital, and the cost savings expected to be derived from
                                       acquiring an asset. These estimates are inherently uncertain and unpredictable.
Goodwill, Acquired Intangible
Assets, and Impairment Assessment Goodwill, Acquired Intangible Assets, and Impairment Assessment of Long-Lived Assets
of Long-Lived Assets                   Goodwill. Goodwill represents the excess purchase consideration of an acquired business over
                                       the fair value of the net tangible and identifiable intangible assets. Goodwill is evaluated for impairment
                                       annually in the third quarter, and whenever events or changes in circumstances indicate the carrying
                                       value of goodwill may not be recoverable. Triggering events that may indicate impairment include, but
                                       are not limited to, a significant adverse change in customer demand or business climate or a significant
                                       decrease in expected cash flows. No impairment charges were recorded during the years ended
                                       December 31, 2018, 2017, or 2016.

                                              Acquired Intangible Assets. Acquired intangible assets consist of identifiable intangible assets,
                                       primarily developed technology and customer relationships, resulting from our acquisitions. Intangible
                                       assets are recorded at fair value on the date of acquisition and amortized over their estimated useful
                                       lives.

                                               Impairment of Long-Lived Assets. The carrying amounts of our long-lived assets, including
                                       property and equipment, capitalized internal-use software, costs to obtain customer contracts, and
                                       acquired intangible assets, are reviewed for impairment whenever events or changes in circumstances
                                       indicate that the carrying value of these assets may not be recoverable or that the useful lives are
                                       shorter than originally estimated. Recoverability of assets to be held and used is measured by
                                       comparing the carrying amount of an asset to future undiscounted net cash flows the asset is expected
                                       to generate over its remaining life. If the asset is considered to be impaired, the amount of any
                                       impairment is measured as the difference between the carrying value and the fair value of the impaired
                                       asset. If the useful life is shorter than originally estimated, we amortize the remaining carrying value
                                       over the new shorter useful life.
Strategic Investments
                                       Strategic Investments
                                              Strategic investments consist of non-controlling equity investments in privately-held
                                       companies. We have elected to apply the measurement alternative for these investments as they do not
                                       have readily determinable fair values, measuring them at cost, less any impairment, plus or minus
                                       adjustments resulting from observable price changes in orderly transactions for the identical or a similar
                                       investment of the same issuer. An impairment loss is recorded when events or circumstances indicate a
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 253 of 320
                             decline in value has occurred. We include strategic investments in other assets in our consolidated
                             balance sheets.
Share-Based Compensation
                             Share-Based Compensation
                                    Share-based compensation expense to employees is measured based on the fair value of the
                             awards on the grant date and recognized in our consolidated statements of operations over the period
                             during which the employee is required to perform services in exchange for the award (generally the
                             vesting period of the award, which is typically four years). The contractual term of our stock options is
                             typically ten years. We estimate the fair value of stock options granted using the Black-Scholes option
                             valuation model. We measure the fair value of Restricted Stock Units, or RSUs, based on the fair value
                             of the underlying shares on the date of grant. Compensation expense for awards with only service
                             conditions is recognized over the vesting period of the applicable award using the straight-line method.
                             We record share-based compensation expense for performance-based equity awards using the
                             accelerated attribution method.
Advertising Expense
                             Advertising Expense
                                    Advertising is expensed as incurred.
Government Grants
                             Government Grants
                                    We have obtained government grants in certain jurisdictions where we operate. We receive the
                             grant funds as we meet certain commitments, including targeted levels of employment and/or spending
                             within the local jurisdictions. If we fail to maintain these commitments, we may be required to repay
                             grant funds received or be ineligible to receive future funding. We recognize grant proceeds to offset
                             costs to which the grants relate on a straight-line basis when it is reasonably assured that the
                             applicable commitments have been met.
Income Taxes                 Income Taxes

                                       We record income taxes using the asset and liability method, which requires the recognition of
                             deferred tax assets and liabilities for the expected future tax consequences of events that have been
                             recognized in our consolidated financial statements or tax returns. Deferred tax assets and liabilities are
                             measured using the tax rates that are expected to apply to taxable income for the years in which those
                             tax assets and liabilities are expected to be realized or settled. Valuation allowances are provided when
                             necessary to reduce deferred tax assets to the amount expected to be realized.
                                       We recognize tax benefits from uncertain tax positions if it is more likely than not that the tax
                             position will be sustained on examination by the taxing authorities based on the technical merits of the
                             position. Although we believe that we have adequately reserved for our uncertain tax positions, we can
                             provide no assurance that the final tax outcome of these matters will not be materially different. We
                             make adjustments to these reserves when facts and circumstances change, such as the closing of a tax
                             audit or the refinement of an estimate. To the extent that the final outcome of these matters is different
                             than the amounts recorded, such differences will affect the provision for income taxes in the period in
                             which such determination is made and could have a material impact on our financial condition and
                             results of operations.
                                      We have elected to record interest accrued and penalties related to unrecognized tax benefits
                             in our consolidated financial statements as a component of provision for income taxes.

Foreign Currency
                             Foreign Currency
                                    The functional currency of our foreign subsidiaries is the U.S. dollar. Accordingly, monetary
                             balance sheet accounts are remeasured using exchange rates in effect at the balance sheet dates and
                             non-monetary items are remeasured at historical exchange rates. Expenses are generally remeasured at
                             the average exchange rates for the period. Foreign currency remeasurement and transaction gains and
                             losses are included in other income (expense), net and were not material for the years ended December
                             31, 2018, 2017, and 2016, respectively.

Concentrations of Risk
                             Concentrations of Risk
                                     Financial instruments potentially exposing us to concentrations of credit risk consist primarily of
                             cash and cash equivalents, restricted cash, marketable securities, accounts receivable and derivative
                             instruments. We place our cash and cash equivalents with high-credit-quality financial
                             institutions. However, we maintain balances in excess of the FDIC insurance limits. We do not require
               Case 3:19-cv-06968-CRB       Document 54-4 Filed 06/29/20 Page 254 of 320
                              our customers to provide collateral to support accounts receivable and maintain an allowance for
                                    doubtful accounts receivable balances. We seek to mitigate counterparty credit risk related to our
                                    derivative instruments by transacting with major financial institutions with high credit ratings.
Recently Issued and Adopted
Accounting Pronouncements           Recently Issued Accounting Pronouncements
                                            In February 2016, the Financial Accounting Standards Board, or FASB, issued ASU 2016-02,
                                    regarding ASC Topic 842 “Leases,” including subsequent amendments. This new guidance requires
                                    lessees to recognize most leases on their balance sheets as right-of-use assets with corresponding
                                    lease liabilities and eliminates certain real estate-specific provisions. The new guidance is effective for
                                    annual reporting periods beginning after December 15, 2018, including interim periods within that
                                    reporting period. Early adoption is permitted. We have completed our process to identify our
                                    population of lease arrangements and completed our evaluation of each arrangement under the
                                    guidance, including application of elected practical expedients. We are also finalizing the incremental
                                    borrowing rate for each arrangement. We plan to adopt utilizing the modified retrospective method of
                                    transition. While the adoption remains in progress, we expect that adoption will result in the
                                    recognition of right-of-use assets and lease liabilities that were not previously recognized, which will
                                    increase total assets and liabilities on our consolidated balance sheet.

                                           In June 2016, the FASB issued ASU 2016-13, “Financial Instruments - Credit Losses:
                                    Measurement of Credit Losses on Financial Instruments,” which changes the impairment model for
                                    most financial assets. The new model uses a forward-looking expected loss method, which will
                                    generally result in earlier recognition of allowances for losses. The standard is effective for annual
                                    reporting periods beginning after December 15, 2019, including interim periods within that reporting
                                    period. Early adoption is permitted. We are currently evaluating the effect of this standard on our
                                    consolidated financial statements.

                                           In January 2017, the FASB issued ASU 2017-04, regarding ASC Topic 350 “Simplifying the Test
                                    for Goodwill Impairment,” which simplifies the required methodology to calculate an impairment
                                    charge for goodwill. The standard is effective for fiscal years beginning after December 15, 2019,
                                    however early adoption is permitted. We do not expect the adoption of this standard to have a material
                                    effect on our consolidated financial statements.

                                           In August 2017, the FASB issued ASU 2017-12, regarding ASC Topic 815 “Derivatives and
                                    Hedging.” This amendment simplifies various aspects of hedge accounting, including the measurement
                                    and presentation of hedge ineffectiveness and certain documentation and assessment requirements.
                                    The amendment also makes more hedging strategies eligible for hedge accounting. The guidance is
                                    effective for annual reporting periods beginning after December 15, 2018, including interim periods
                                    within that reporting period. Early adoption is permitted. We do not expect the adoption of this
                                    standard to have a material effect on our consolidated financial statements.

                                           In February 2018, the FASB issued ASU 2018-02, “Income Statement - Reporting
                                    Comprehensive Income,” which provides for the reclassification of the effect of remeasuring deferred
                                    tax balances related to items within accumulated other comprehensive income to retained earnings
                                    resulting from the Tax Cuts and Jobs Act, or Tax Act. The guidance is effective for annual reporting
                                    periods beginning after December 15, 2018, including interim periods within that reporting period. Early
                                    adoption is permitted. We do not expect the adoption of this standard to have a material effect on our
                                    consolidated financial statements.

                                           In June 2018, the FASB issued ASU 2018-07, regarding ASC Topic 718 “Compensation - Stock
                                    Compensation,” which largely aligns the accounting for share-based compensation for non-employees
                                    with employees. The guidance is effective for annual reporting periods beginning after December 15,
                                    2018, including interim periods within that reporting period. Early adoption is permitted. We do not
                                    expect the adoption of this standard to have a material effect on our consolidated financial statements.

                                           In June 2018, the FASB issued ASU 2018-08, regarding ASC Topic 958 “Not-for-Profit Entities,”
                                    which clarified the guidance on how entities determine whether to account for a transfer of assets as an
                                    exchange transaction or a contribution. The guidance is effective for annual reporting periods
                                    beginning after December 15, 2018, including interim periods within that reporting period.
                                    Early adoption is permitted. We do not expect the adoption of this standard to have a material effect on
                                    our consolidated financial statements.

                                           In August 2018, the FASB issued ASU 2018-13, regarding ASC Topic 820 “Fair Value
                                    Measurement,” which modifies the disclosure requirements for fair value measurements for certain
                                    types of investments. The guidance is effective for annual reporting periods beginning after December
                                    15, 2019, including interim periods within that reporting period. Early adoption is permitted. We do not
Case 3:19-cv-06968-CRB       Document 54-4 Filed 06/29/20 Page 255 of 320
               expect the adoption of this standard to have a material effect on our consolidated financial statements.

                             In August 2018, the FASB issued ASU 2018-15, regarding ASC Topic 350-40 “Intangibles -
                      Internal-Use Software,” which aligns the requirements for capitalizing implementation costs incurred in
                      a hosting arrangement that is a service contract with the requirements for capitalizing implementation
                      costs incurred to develop or obtain internal-use software. The guidance is effective for annual
                      reporting periods beginning after December 15, 2019, including interim periods within that reporting
                      period. We plan to early adopt this standard in the first quarter of 2019 on a prospective basis. We do
                      not expect adoption to have a material effect on our consolidated financial statements.

                      Recently Adopted Accounting Pronouncements

                             In March 2016, the FASB issued ASU 2016-09, regarding ASC Topic 718 “Compensation - Stock
                      Compensation.” This amendment changes certain aspects of accounting for share-based awards to
                      employees, including the recognition of income tax effects of awards when the awards vest or are
                      settled, requirements on net share settlement to cover tax withholding, and accounting for forfeitures.
                      We adopted the standard in the first quarter of 2017.

                              As required by the new standard, we now recognize excess tax effects from share-based awards
                      as a component of provision for income taxes in our statement of operations when awards vest or are
                      settled. Upon adoption, we recorded a deferred tax asset of $52.8 million to reflect, on a modified
                      retrospective basis, the previously unrecognized excess tax benefits; however, the deferred tax asset
                      was fully offset by a valuation allowance, resulting in no impact to our consolidated financial
                      statements. In our statement of cash flows, we no longer classify excess tax benefits as a reduction
                      from operating cash flows. This change was made prospectively beginning with the quarter ended
                      March 31, 2017.

                             We also elected to account for forfeitures as they occur, therefore share-based compensation
                      expense for the years ended December 31, 2018 and 2017 have been calculated based on actual
                      forfeitures in our consolidated statement of operations, rather than our previous approach which was
                      net of estimated forfeitures. The cumulative-effect adjustment of this change on a modified
                      retrospective basis was not material. Share-based compensation expense for the year ended December
                      31, 2016 was recorded net of estimated forfeitures.

                             In May 2014, the FASB issued new revenue guidance under ASU 2014-09 that provides
                      principles for recognizing revenue when promised goods or services are transferred to customers in an
                      amount that reflects the consideration to which an entity expects to be entitled in exchange for the
                      promised goods or services provided to customers. ASC 606 and ASC 340-40 also require the deferral
                      of incremental costs of obtaining contracts with customers and subsequent amortization of those costs
                      over the period of anticipated benefit. Collectively, we refer to this guidance as “ASC 606.”

                             We adopted ASC 606 on January 1, 2018, utilizing the full retrospective method of transition.
                      The adoption resulted in changes to our accounting policies for revenue recognition and incremental
                      costs to acquire contracts, as described below. We applied ASC 606 using the following practical
                      expedients:

                          •    consideration allocated to the remaining performance obligations and an explanation of when
                               we expect to recognize that amount as revenue is not disclosed for comparative periods prior
                               to the adoption date;
                          •    completed contracts that included variable consideration utilize the final transaction price
                               rather than an estimation of variable consideration for comparative periods prior to the
                               adoption date; and
                          •    costs of obtaining contracts with customers are expensed when the amortization period would
                               have been one year or less.

                              The effect of adopting ASC 606 on our 2017 and 2016 revenues was not material. The primary
                      effect relates to the deferral of sales commissions and other incremental costs to acquire contracts,
                      which we historically expensed as incurred. The impact of adoption is summarized in the tables below.
                      Under ASC 606, all incremental costs to acquire contracts are capitalized and amortized on a straight-
                      line basis over the anticipated period of benefit, which we have determined to be three years.

                             In August 2016, the FASB issued ASU 2016-15, regarding ASC Topic 230 “Statement of Cash
                      Flows.” This update addresses eight specific cash flow issues with the objective of reducing diversity
                      in practice. The new guidance is effective for annual reporting periods beginning after December 15,
                      2017, including interim periods within that reporting period. We adopted this standard in the first
Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 256 of 320
              quarter of 2018. The adoption did not have an effect on our consolidated financial statements.

                      In November 2016, the FASB issued ASU 2016-18, “Statement of Cash Flows - Restricted
              Cash,” which requires entities to show the changes in the total of cash, cash equivalents, restricted
              cash and restricted cash equivalents in the statement of cash flows. We adopted this standard in the
              first quarter of 2018 on a retrospective basis, resulting in an immaterial change to our previously
              reported statements of cash flows for the years ended December 31, 2017 and 2016, which is
              summarized in the table below.

                      In January 2017, the FASB issued ASU 2017-01, “Business Combinations - Clarifying the
              Definition of a Business,” which clarifies the definition of a business when evaluating whether
              transactions should be accounted for as acquisitions or disposals of assets or businesses. We adopted
              this standard in the first quarter of 2018. The adoption did not have an effect on our consolidated
              financial statements.

                     In March 2018, the FASB issued ASU 2018-05, which amends ASC Topic 740 “Income Taxes” to
              conform with SEC Staff Accounting Bulletin 118, issued in December 2017. The guidance was issued to
              address the application of GAAP in situations when a registrant does not have the necessary
              information available, prepared, or analyzed (including computations) in reasonable detail to complete
              the accounting for certain income tax effects of the Tax Act. The standard is effective upon issuance.
              We finalized our assessment of the Tax Act in the fourth quarter of 2018 and determined that changes
              to our initial assessments of and its effects on our income taxes are not material.
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 257 of 320
   Summary of Significant                                           12 Months Ended
 Accounting Policies (Tables)                                         Dec. 31, 2018
Accounting Policies [Abstract]
Schedule of Allowance for Doubtful
Accounts                             Our allowance for doubtful accounts consists of the following activity (in thousands):
                                                                                                                          Year Ended December 31,
                                                                                                                            2018           2017
                                          Allowance for doubtful accounts, beginning balance                          $        1,252 $        1,269
                                             Additions                                                                         2,667          3,400
                                             Write-offs                                                                       (1,348)        (3,417)
                                          Allowance for doubtful accounts, ending balance                             $       2,571    $     1,252

Schedule of Estimated Useful Lives of            The estimated useful lives of our property and equipment are as follows:
Property and Equipment

                                          Furniture and fixtures                               5 years
                                          Hosting equipment                                    3 years
                                          Computer equipment and licensed software and
                                          patents                                              3 to 5 years
                                                                                               Shorter of the lease term or estimated useful
                                          Leasehold improvements                               life
Schedule of Impact of New Accounting        We adjusted our consolidated financial statements from amounts previously reported due to
Pronouncements                       the adoption of ASC 606 and ASU 2016-18. Select consolidated balance sheet line items, which
                                          reflect the adoption of ASC 606 are as follows (in thousands):


                                                                                                                 December 31, 2017
                                                                                                          As
                                                                                                      Previously                          As
                                                                                                       Reported       Adjustments      Adjusted
                                             Assets
                                             Deferred costs                                           $        —      $      15,771    $ 15,771
                                             Deferred costs, noncurrent                                        —             15,395      15,395
                                             Liabilities and stockholders’ equity
                                             Deferred revenue                                         $ 174,524 $            (1,377)   $ 173,147
                                             Accumulated deficit                                      $ (430,586) $          32,543    $(398,043)

                                               Select audited consolidated statement of operations line items, which reflect the adoption of
                                          ASC 606 are as follows (in thousands, except per share data):


                                                                                                            Year Ended December 31, 2017
                                                                                                          As
                                                                                                      Previously                          As
                                                                                                       Reported       Adjustments      Adjusted
                                             Revenue                                                  $ 430,492       $       (327)    $ 430,165
                                             Operating expenses:
                                              Sales and marketing                                        220,742             (8,824)     211,918
                                             Operating loss                                             (114,643)             8,497     (106,146)
                                             Net loss                                                 $ (110,638) $           8,497    $(102,141)
                                             Net loss per share, basic and diluted                    $    (1.11) $            0.09    $ (1.02)


                                                                                                            Year Ended December 31, 2016
                                                                                                             As
                                                                                                         Previously                       As
                                                                                                          Reported    Adjustments      Adjusted
                                             Revenue                                                     $ 311,999    $        845     $ 312,844
                                             Operating expenses:
Case 3:19-cv-06968-CRB     Document 54-4 Filed 06/29/20 Page
                    Sales and marketing
                                                              258 of 320
                                                          166,987     (5,334)                                  161,653
                    Operating loss                                              (104,326)        6,179         (98,147)
                    Net loss                                                  $ (103,799) $      6,179       $ (97,620)
                    Net loss per share, basic and diluted                     $    (1.11) $       0.06       $ (1.05)

                       Select audited consolidated statement of cash flows line items, which reflect the adoption of
                  ASC 606 and ASU 2016-18 are as follows (in thousands):


                                                                                Year Ended December 31, 2017
                                                                               As
                                                                           Previously                        As
                                                                            Reported     Adjustments      Adjusted
                    Cash flows from operating activities
                    Net loss                                               $ (110,638) $       8,497     $ (102,141)
                    Adjustments to reconcile net loss to net cash
                    provided by operating activities:
                      Share-based compensation                                 85,049           (496)          84,553
                      Amortization of deferred costs                               —          14,434           14,434
                      Changes in operating assets and liabilities:
                       Prepaid expenses and other current assets               (5,055)            (57)          (5,112)
                       Deferred costs                                              —          (22,762)         (22,762)
                       Other assets and liabilities                            (5,955)            190           (5,765)
                        Deferred revenue                                       51,204             327           51,531
                           Net cash provided by operating activities         42,095              133           42,228
                    Net increase in cash, cash equivalents and restricted
                    cash                                                     15,693              133           15,826
                    Cash, cash equivalents and restricted cash at
                    beginning of period                                      93,677            1,385           95,062
                    Cash, cash equivalents and restricted cash at end of
                    period                                                $ 109,370      $     1,518     $ 110,888


                                                                                Year Ended December 31, 2016
                                                                               As
                                                                           Previously                        As
                                                                            Reported     Adjustments      Adjusted
                    Cash flows from operating activities
                    Net loss                                               $ (103,799) $       6,179     $ (97,620)
                    Adjustments to reconcile net loss to net cash
                    provided by operating activities:
                      Share-based compensation                                 73,779           (350)          73,429
                      Amortization of deferred costs                               —          10,293           10,293
                      Changes in operating assets and liabilities:
                       Prepaid expenses and other current assets               (6,286)             38           (6,248)
                       Deferred costs                                              —          (15,277)         (15,277)
                       Deferred revenue                                        38,418            (845)          37,573
                           Net cash provided by operating activities         24,522               38           24,560
                    Net increase in cash, cash equivalents and restricted
                    cash                                                   (122,549)              38         (122,511)
                    Cash, cash equivalents and restricted cash at
                    beginning of period                                     216,226            1,347          217,573
                    Cash, cash equivalents and restricted cash at end of
                    period                                                $ 93,677 $           1,385     $     95,062
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 259 of 320
   Business Combinations                                                        12 Months Ended
             (Tables)                                                             Dec. 31, 2018
Business Combinations [Abstract]
Schedule of Purchase Price Allocation for       Goodwill will not be amortized but instead will be tested for impairment at least annually
Acquisitions                              and more frequently if certain indicators of impairment are present.


                                                   Net tangible assets acquired                                            $               96
                                                   Net deferred tax liability recognized                                                 (492)
                                                   Identifiable intangible assets:
                                                      Developed technology                                                              3,200
                                                      Customer relationships                                                              410
                                                   Goodwill                                                                            13,350
                                                     Total purchase consideration                                          $            16,564
                                                      Goodwill will not be amortized but instead will be tested for impairment at least annually
                                                and more frequently if certain indicators of impairment are present.

                                                   Net tangible liabilities acquired                                       $           (3,030)
                                                   Identifiable intangible assets:
                                                      Developed technology                                                             19,000
                                                      Customer relationships                                                           10,400
                                                      Backlog                                                                           2,200
                                                   Goodwill                                                                            52,453
                                                      Total purchase consideration                                         $           81,023
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 260 of 320
    Financial Instruments                                                12 Months Ended
           (Tables)                                                        Dec. 31, 2018
Financial Instruments, Owned, at
Fair Value [Abstract]
Assets Measured at Fair Value on        The following tables present information about our financial assets measured at fair value on a
Recurring Basis                  recurring basis as of December 31, 2018 and 2017 based on the three-tier fair value hierarchy (in
                                          thousands):
                                                                                                                  Fair Value Measurement at
                                                                                                                      December 31, 2018
                                                                                                              Level 1         Level 2           Total
                                          Description
                                          Corporate bonds                                                 $          — $        460,210 $       460,210
                                          Asset-backed securities                                                    —          127,078         127,078
                                          U.S. Treasury securities                                                   —           58,039          58,039
                                          Money market funds                                                     57,758              —           57,758
                                          Commercial paper                                                           —           38,900          38,900
                                          Agency securities                                                          —           11,256          11,256
                                          Certificates of deposit and time deposits                                  —            3,200           3,200
                                             Total                                                        $      57,758 $       698,683 $       756,441
                                          Included in cash and cash equivalents                                                           $       62,557
                                          Included in marketable securities                                                               $     693,884


                                                                                                                  Fair Value Measurement at
                                                                                                                      December 31, 2017
                                                                                                              Level 1         Level 2           Total
                                          Description
                                          Corporate bonds                                                 $          — $        149,069 $       149,069
                                          Money market funds                                                     32,832              —           32,832
                                          U.S. Treasury securities                                                   —           28,382          28,382
                                          Asset-backed securities                                                    —           27,738          27,738
                                          Commercial paper                                                           —           19,622          19,622
                                          Agency securities                                                          —           14,911          14,911
                                             Total                                                        $      32,832 $       239,722 $       272,554
                                          Included in cash and cash equivalents                                                           $       37,531
                                          Included in marketable securities                                                               $     235,023

Schedule of Marketable Securities
Classified by Contractual Maturities           The following table classifies our marketable securities by contractual maturity as of
                                          December 31, 2018 and 2017 (in thousands):

                                                                                                                             December         December
                                                                                                                                31,              31,
                                                                                                                               2018             2017
                                          Due in one year or less                                                        $      300,213 $        137,576
                                          Due after one year and within five years                                              393,671           97,447
                                             Total                                                                       $      693,884 $        235,023

Schedule of Derivative Instruments on        The following tables present information about our derivative instruments on our
Consolidated Balance Sheet            consolidated balance sheet as of December 31, 2018 and 2017 (in thousands):


                                                                                                              December 31, 2018
                                                                                           Asset Derivatives                  Liability Derivatives
                                                                                      Balance Sheet   Fair Value        Balance Sheet      Fair Value
                                          Derivative Instrument                         Location       (Level 2)          Location          (Level 2)
                                          Foreign currency forward contracts          Other current                   Accrued
                                                                                      assets          $         2,047 liabilities         $        4,862
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 $ Page  261 of 320
                                                                          2,047                                                                $    4,862
                                             Total



                                                                                                            December 31, 2017
                                                                                             Asset Derivatives                   Liability Derivatives
                                                                                     Balance Sheet      Fair Value         Balance Sheet       Fair Value
                                          Derivative Instrument                        Location          (Level 2)           Location           (Level 2)
                                          Foreign currency forward contracts         Other current                     Accrued
                                                                                     assets             $        2,359 liabilities             $    1,220
                                             Total                                                      $        2,359                         $    1,220

Schedule of Derivative Instruments on        The following table presents information about our derivative instruments on our statements
Statement of Operations               of operations for the years ended December 31, 2018 and 2017 (in thousands):


                                                                                           Year Ended December 31,              Year Ended December 31,
                                                                                                    2018                                 2017
                                                                      Location of                          Loss
                                                                         Loss                           Reclassified                             Loss
                                                                      Reclassified        Loss          from AOCI              Gain          Reclassified
                                                                         into          Recognized          into             Recognized       from AOCI
                                          Derivative Instrument        Earnings         in AOCI          Earnings            in AOCI        into Earnings
                                          Foreign currency forward    Revenue,
                                          contracts                   cost of
                                                                      revenue,
                                                                      operating
                                                                      expenses         $      (4,050)   $        (1,318)    $        3,663 $        (225)
                                             Total                                     $      (4,050)   $        (1,318)    $        3,663 $        (225)
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 262 of 320
   Property and Equipment                                          12 Months Ended
           (Tables)                                                  Dec. 31, 2018
Property, Plant and Equipment
[Abstract]
Components of Property and Equipment   Property and equipment, net consists of the following (in thousands):
                                                                                                  December 31,   December 31,
                                                                                                      2018           2017
                                           Leasehold improvements                                      51,832         28,113
                                           Capitalized internal-use software                           36,444         31,593
                                           Hosting equipment                                           34,105         37,222
                                           Computer equipment and licensed software and patents        21,100         16,316
                                           Furniture and fixtures                                      11,550          9,581
                                           Construction in progress                                    10,538         11,220
                                              Total                                                   165,569        134,045
                                           Less accumulated depreciation and amortization             (89,915)       (74,888)
                                           Property and equipment, net                            $    75,654    $    59,157
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 263 of 320
    Goodwill and Acquired                                              12 Months Ended
  Intangible Assets (Tables)                                             Dec. 31, 2018
Goodwill and Intangible Assets
Disclosure [Abstract]
Summary of Changes in Carrying           The changes in the carrying amount of goodwill for the two years ended December 31, 2018
Amount of Goodwill               are as follows (in thousands):


                                          Balance as of December 31, 2016                                                        $       45,347
                                             Goodwill acquired                                                                           13,350
                                             Foreign currency translation adjustments                                                       434
                                          Balance as of December 31, 2017                                                                59,131
                                             Goodwill acquired                                                                           52,453
                                          Balance as of December 31, 2018                                                        $      111,584

Summary of Intangible Assets Acquired
                                                The following tables present information about our acquired intangible assets subject to
                                          amortization as of December 31, 2018 and 2017 (in thousands):

                                                                                                       As of December 31, 2018
                                                                                                                                     Weighted
                                                                                                                                      Average
                                                                                                     Accumulated                     Remaining
                                                                                         Cost        Amortization         Net        Useful Life
                                                                                                                                     (In years)
                                          Developed technology                       $    31,000 $        (8,151)     $    22,849            5.5
                                          Customer relationships                          11,310          (1,249)          10,061            4.6
                                          Backlog                                          2,200            (367)           1,833            1.7
                                                                                     $    44,510 $        (9,767)     $    34,743


                                                                                                As of December 31, 2017
                                                                                                         Foreign                     Weighted
                                                                                                        Currency                      Average
                                                                                     Accumulated       Translation                   Remaining
                                                                            Cost     Amortization      Adjustments        Net        Useful Life
                                                                                                                                     (In years)
                                          Developed technology          $    17,200 $      (9,835)    $        (93)   $     7,272            3.7
                                          Customer relationships              2,210        (1,549)             (30)           631            2.4
                                                                        $    19,410 $     (11,384)    $      (123)    $     7,903

Summary of Estimated Future
Amortization Expense                             Estimated future amortization expense as of December 31, 2018 is as follows (in thousands):

                                          2019                                                                                   $        8,780
                                          2020                                                                                            6,839
                                          2021                                                                                            5,494
                                          2022                                                                                            5,494
                                          2023                                                                                            4,722
                                          Thereafter                                                                                      3,414
                                                                                                                                 $       34,743
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 264 of 320
  0.25% Convertible Senior                                                   12 Months Ended
   Notes and Capped Call
            (Tables)                                                           Dec. 31, 2018
Debt Disclosure [Abstract]
Schedule of Net Carrying Amount of Liability and       The net carrying amount of the liability component of the Notes is as
Equity Component of Convertible Notes            follows (in thousands):

                                                                                                               December        December 31,
                                                                                                                31, 2018           2017
                                                           Principal                                       $      575,000 $               —
                                                           Unamortized Debt Discount                             (107,494)                —
                                                           Unamortized issuance costs                              (9,330)                —
                                                           Net carrying amount                             $     458,176       $          —

                                                              The net carrying amount of the equity component of the Notes is as
                                                        follows (in thousands):
                                                                                                               December        December 31,
                                                                                                                31, 2018           2017
                                                           Debt Discount for Conversion Option             $     124,976 $                —
                                                           Issuance costs                                         (2,948)                 —
                                                           Net carrying amount                             $ 122,028 $                 —
                                                               The net impact to our stockholders' equity, included in additional paid-in
                                                        capital, of the above components of the Notes is as follows (in thousands):


                                                           Conversion Option                                               $        124,976
                                                           Purchase of Capped Calls                                                 (63,940)
                                                           Issuance costs                                                            (2,948)
                                                           Net deferred tax liability                                               (13,784)
                                                           Total                                                           $         44,304

Schedule of Interest Expense
                                                               Interest expense related to the Notes is as follows (in thousands):

                                                                                                                Year Ended December 31,
                                                                                                                  2018             2017
                                                           Contractual interest expense                     $        1,116 $              —
                                                           Amortization of Debt Discount                            17,482                —
                                                           Amortization of issuance costs                            1,284                —
                                                           Total interest expense                           $       19,882 $              —
              Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 265 of 320
      Commitments and                                  12 Months Ended
   Contingencies (Tables)                                Dec. 31, 2018
Commitments and Contingencies
Disclosure [Abstract]
Summary of Contractual Obligations and
Commitments                                      Lease     Purchase    Convertible
                                                                     (1)   Commitments        Senior Notes        Total
                                                       Obligations              (2)                (3)


                                2019                   $       24,848 $               63,200 $        1,438   $      89,486
                                2020                           24,188                 58,201          1,438   $      83,827
                                2021                           22,220                 55,174          1,438   $      78,832
                                2022                           20,683                 55,001          1,438   $      77,122
                                2023                           15,575                 55,001        575,299   $     645,875
                                Thereafter                     30,786                     —              —    $      30,786
                                Total                  $      138,300 $               286,577 $     581,051 $      1,005,928

                                (1) Represents obligations to make payments under non-cancellable lease agreements for our
                                corporate headquarters and worldwide offices.

                                (2) Primarily relates to third-party managed hosting services.

                                (3) Consists of principal and interest payments. The $575.0 million in principal is due March
                                2023.
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 266 of 320
     Common Stock and                                                             12 Months Ended
Stockholders' Equity (Tables)                                                       Dec. 31, 2018
Equity [Abstract]
Summary of Stock Option and
RSU Activity                          A summary of our shared-based award activity for the year ended December 31, 2018 is as follows (in
                                thousands, except per share information):

                                                                           Options Outstanding                             RSUs Outstanding
                                                                                         Weighted
                                                                                         Average                                Weighted
                                                  Shares     Number      Weighted       Remaining     Aggregate                  Average     Aggregate
                                                 Available     of        Average        Contractual   Intrinsic   Outstanding   Grant Date   Intrinsic
                                                 for Grant   Shares    Exercise Price      Term        Value         RSUs       Fair Value    Value
                                                                                         (In years)
                                Outstanding
                                — January 1,
                                2018               8,001      6,239    $        17.31           7.11 $ 103,308         5,827    $    25.00 $ 197,186
                                   Increase in
                                   authorized
                                   shares          5,156
                                   Stock
                                   options
                                   granted          (791)      791              42.89
                                   RSUs
                                   granted         (4,898)                                                             4,898         44.35
                                   Stock
                                   options
                                   exercised                 (1,024)            15.77
                                   RSUs
                                   vested                                                                             (3,165)        26.79
                                   Stock
                                   options
                                   forfeited
                                   or canceled        68        (68)            28.61
                                   RSUs
                                   forfeited
                                   or canceled       918                                                               (918)         30.18
                                   RSUs
                                   forfeited
                                   or canceled
                                   and
                                   unavailable
                                   for grant          —                                                                  (31)        23.44
                                   PRSUs
                                   granted          (222)
                                Outstanding
                                — December
                                31, 2018           8,232      5,938    $        20.85           6.58 $ 222,959         6,611    $    37.77 $ 385,891
                                Options
                                vested and
                                expected to
                                vest as of
                                December 31,
                                2018                          5,710    $        20.31           6.51 $ 217,370
                                Options
                                vested and
                                exercisable as
                                of December
                                31, 2018                      3,855    $        15.73           5.79 $ 164,395
                                RSUs
                                expected to
                                vest as of
                                December 31,
                                2018                                                                                   5,222                 $ 304,815

Assumptions Used to Estimate
Fair Value of Stock Options            The assumptions used to estimate the fair value of stock options are as follows:
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 267 of 320
Granted to Employees                                                                                       Year Ended December 31,
                                                                                                   2018               2017           2016
                               Expected volatility                                              44% - 45%        44% - 48%       47% - 49%
                               Dividend yield                                                       0%               0%              0%
                               Risk-free interest rate                                          2.3% - 3.0%      1.9% - 2.2%     1.1% - 2.0%
                               Expected term (in years)                                             4.9            6.0 - 6.1       6.0 - 6.1
Assumptions Used to Estimate         The assumptions used to estimate the fair value of ESPP awards are as follows:
Fair Value of ESPP Awards                                                                                  Year Ended December 31,
                                                                                                   2018               2017           2016
                               Expected volatility                                              35% - 41%        37% - 44%       42% - 48%
                               Dividend yield                                                       0%               0%              0%
                               Risk-free interest rate                                          2.1% - 2.8%      1.0% - 1.6%     0.4% - 0.9%
                               Expected term (in years)                                           0.5 -1.5         0.5 -1.5        0.5 - 1.5
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 268 of 320
                                                                         12 Months Ended
 Net Loss Per Share (Tables)
                                                                           Dec. 31, 2018
Earnings Per Share [Abstract]
Schedule of Computation of Basic and Diluted Net
Loss per Share                                   The following table presents the calculation of basic and diluted net loss per
                                                     share for the periods presented (in thousands, except per share data):

                                                                                                                         Year Ended
                                                                                                                        December 31,
                                                                                                                            2017        2016
                                                                                                             2018           *As          *As
                                                                                                                          adjusted     adjusted
                                                     Net loss                                             $(131,084) $(102,141) $(97,620)
                                                     Weighted-average shares used to compute basic
                                                     and diluted net loss per share                         105,567         99,918      93,161
                                                     Net loss per share, basic and diluted                     (1.24)        (1.02)      (1.05)


                                                     *Adjusted to reflect the adoption of ASC 606 (see Note 2).
Schedule of Anti-Dilutive Securities Excluded from
the Diluted per Share Calculation                           The anti-dilutive securities excluded from the shares used to calculate diluted
                                                     net loss per share are as follows (in thousands):

                                                                                                                  As of December 31,
                                                                                                           2018           2017          2016
                                                     Shares subject to outstanding common stock
                                                     options and employee stock purchase plan                6,041          6,343        8,556
                                                     Restricted stock units                                  6,611          5,827        6,936
                                                                                                            12,652         12,170       15,492
              Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 269 of 320
                                                                              12 Months Ended
   Income Taxes (Tables)
                                                                                Dec. 31, 2018
Income Tax Disclosure [Abstract]
Components of Loss Before Provision for Income The components of loss before provision for income taxes are as follows (in
Taxes                                          thousands):
                                                                                                                   Year Ended December 31,
                                                                                                                                2017            2016
                                                                                                                2018             *As             *As
                                                                                                                               adjusted        adjusted
                                                         U.S.                                               $ (151,547) $ (107,177) $ (101,506)
                                                         Foreign                                                 8,356       3,518       4,879
                                                         Total                                              $ (143,191) $ (103,659) $ (96,627)

                                                         *Adjusted to reflect the adoption of ASC 606
Schedule of Income Tax Provision                         The income tax provision is composed of the following (in thousands):
                                                                                                                   Year Ended December 31,
                                                                                                                2018            2017            2016
                                                         Current tax provision:
                                                            Federal                                         $       —      $     (2,636) $           —
                                                            State                                                   80              104              74
                                                            Foreign                                              3,372            1,476           3,096
                                                                                                                 3,452           (1,056)          3,170
                                                         Deferred tax provision:
                                                            Federal                                             (13,785)             —              (49)
                                                            State                                                    —               —               —
                                                            Foreign                                              (1,774)           (462)         (2,128)
                                                         Total provision for (benefit from) income taxes    $ (12,107) $         (1,518) $          993

Schedule of Significant Components of Deferred           Significant components of deferred tax assets are as follows (in thousands):
Tax Assets                                                                                                                      As of December 31,
                                                                                                                                                2017
                                                                                                                                2018             *As
                                                                                                                                               adjusted
                                                         Deferred tax assets:
                                                            Tax credit carryforward                                        $        884    $        733
                                                            Net operating loss carryforward                                     170,447         115,237
                                                            Share-based compensation                                             10,316           6,072
                                                            Accrued liabilities and reserves                                      7,734           3,639
                                                            Property and equipment                                                3,340           1,983
                                                            Other                                                                 7,066           5,086
                                                         Total deferred tax assets                                              199,787         132,750
                                                            Less: valuation allowance                                          (158,778)       (118,549)
                                                         Deferred tax assets, net of valuation allowance                         41,009          14,201
                                                         Deferred tax liabilities:
                                                            Deferred commissions                                                (13,075)         (7,443)
                                                            Convertible debt transaction                                        (12,872)             —
                                                            Intangible assets                                                   (11,305)         (5,036)
                                                         Total deferred tax liabilities                                         (37,252)        (12,479)
                                                         Net deferred tax assets                                           $      3,757    $      1,722

                                                         *Adjusted to reflect the adoption of ASC 606 (see Note 2).


Schedule of Reconciliation of the Statutory Federal The following is a reconciliation of the statutory federal income tax rate and the
Income Tax Rate and the Effective Tax Rates         effective tax rates:
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 270 of 320
                                                                                                Year Ended December 31,
                                                                                                          2017           2016
                                                                                             2018         *As             *As
                                                                                                        adjusted        adjusted
                                        Tax at federal statutory rate                         21.0 %       34.0 %         34.0 %
                                        Tax reform rate change impact                          —          (64.7)           —
                                        Excess tax benefit from share-based
                                                                                               —           46.5            —
                                        compensation
                                        Valuation allowance                                  (20.1)       (19.5)         (22.6)
                                        Share-based compensation                               8.5          7.0           (6.5)
                                        Officer's compensation                                (1.1)         —              —
                                        Other                                                  0.1         (3.4)           0.4
                                        Benefit from other comprehensive gain                  —            1.6            —
                                        Intercompany dividend                                  —            —             (6.3)
                                           Effective tax rate                                  8.4 %        1.5 %         (1.0)%

                                        *Adjusted to reflect the adoption of ASC 606 (see Note 2).
Schedule of Unrecognized Tax Benefits
                                                A reconciliation of the beginning and ending amount of unrecognized tax
                                        benefits (excluding interest and penalties) for the two years ending December 31, 2018
                                        is as follows (in thousands):


                                        Balance at December 31, 2016                                                $     11,786
                                           Additions from tax positions related to the current year                        4,141
                                           Lapse of statutes of limitations                                                 (283)
                                        Balance at December 31, 2017                                                      15,644
                                           Additions from tax positions related to the current year                        5,887
                                        Balance at December 31, 2018                                                $     21,531
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 271 of 320
   Geographic Information                                            12 Months Ended
           (Tables)                                                    Dec. 31, 2018
Segment Reporting [Abstract]
Schedule of Revenue by Geographic Areas The following table presents our revenue by geographic area, as determined based on
                                           the billing address of our customers (in thousands):
                                                                                                           Year Ended December 31,
                                                                                                                     2017          2016
                                                                                                        2018          *As           *As
                                                                                                                    adjusted      adjusted
                                           United States                                           $    309,879 $     229,667 $     170,402
                                           EMEA                                                         174,874       122,365        89,173
                                           APAC                                                          68,272        46,564        29,285
                                           Other                                                         45,721        31,569        23,984
                                              Total                                                $    598,746 $     430,165 $     312,844


                                           *Adjusted to reflect the adoption of ASC 606 (see Note 2).
Schedule of Long-Lived Assets by                   The following table presents our long-lived assets by geographic area (in thousands):
Geographic Areas
                                                                                                                    As of December 31,
                                                                                                                   2018            2017
                                           United States                                                       $     32,351 $        23,609
                                           EMEA:
                                             Republic of Ireland                                                     14,698           5,019
                                              Other EMEA                                                              2,450           5,007
                                                   Total EMEA                                                        17,148          10,026
                                           APAC                                                                       6,889           7,734
                                           Total                                                               $     56,388 $        41,369
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 272 of 320
    Summary of Significant                                              12 Months Ended
     Accounting Policies -
    Additional Information                                                      Dec. 31,   Dec. 31,    Mar. 31,
                                                            Dec. 31, 2018
      (Details) - USD ($)                                                        2017        2016        2017
Summary Of Significant Accounting Policies [Line
Items]
Restricted cash                                          $ 2,400,000         $ 1,500,000
Weighted average useful life of capitalized internal use 3 years 8 months 12
software                                                 days
Impairment of goodwill                                   $0                  0           $0
Impairment of long lived asset                           $0                  0           0
Vesting period                                           4 years
Contractual term of stock options                        10 years
Future period share-based compensation expense           $ 265,400,000
Future period share-based compensation expense,          2 years 8 months 12
recognition period                                       days
Advertising expense                                      $ 48,200,000        36,800,000 23,900,000
Proceeds from government grants                          2,000,000           2,000,000   $ 1,200,000
Deferred tax asset                                       199,787,000         132,750,000
Deferred tax asset valuation allowance                   $ 158,778,000       118,549,000
Accounting Standards Update 2016-09
Summary Of Significant Accounting Policies [Line
Items]
Deferred tax asset                                                                                   $ 52,800,000
Deferred tax asset valuation allowance                                                               $ 52,800,000
Maximum | Foreign currency forward contracts
Summary Of Significant Accounting Policies [Line
Items]
Foreign currency forward contract maturity               15 months
Charitable Donation
Summary Of Significant Accounting Policies [Line
Items]
Restricted cash                                          $ 1,600,000         900,000
Leased Building
Summary Of Significant Accounting Policies [Line
Items]
Restricted cash                                          $ 700,000           $ 600,000
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 273 of 320
    Summary of Significant
     Accounting Policies -                                     12 Months Ended
  Schedule of Allowance for
Doubtful Accounts - (Details)
           - USD ($)                                      Dec. 31, 2018 Dec. 31, 2017
        $ in Thousands
Allowance for Doubtful Accounts Receivable [Roll Forward]
Allowance for doubtful accounts, beginning balance        $ 1,252       $ 1,269
Additions                                                 2,667         3,400
Write-offs                                                (1,348)       (3,417)
Allowance for doubtful accounts, ending balance           $ 2,571       $ 1,252
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 274 of 320
    Summary of Significant
     Accounting Policies -                                        12 Months Ended
  Estimated Useful Lives of
  Property and Equipment -                                          Dec. 31, 2018
            (Details)
Property Plant And Equipment [Line Items]
Estimated useful lives of property and equipment               3 years 8 months 12 days
Furniture and fixtures
Property Plant And Equipment [Line Items]
Estimated useful lives of property and equipment               5 years
Hosting equipment
Property Plant And Equipment [Line Items]
Estimated useful lives of property and equipment               3 years
Minimum | Computer equipment and licensed software and patents
Property Plant And Equipment [Line Items]
Estimated useful lives of property and equipment               3 years
Maximum | Computer equipment and licensed software and patents
Property Plant And Equipment [Line Items]
Estimated useful lives of property and equipment               5 years
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 275 of 320
   Summary of Significant
    Accounting Policies -
   Schedule of Cumulative
   Effects of New Revenue                             Dec. 31, 2018 Dec. 31, 2017
 Standard on Balance Sheet
      (Details) - USD ($)
        $ in Thousands
Assets
Deferred costs                                        $ 24,712      $ 15,771 [1]
Deferred costs, noncurrent                            26,914        15,395     [1]

Liabilities and stockholders’ equity
Deferred revenue                                      245,243       173,147 [1]
Accumulated deficit                                   $ (529,128) (398,043) [1]
As Previously Reported
Assets
Deferred costs                                    [1]               0
Deferred costs, noncurrent                        [1]               0
Liabilities and stockholders’ equity
Deferred revenue                                  [1]               174,524
Accumulated deficit                               [1]               (430,586)
Adjustments | Accounting Standards Update 2014-09
Assets
Deferred costs                                    [1]               15,771
Deferred costs, noncurrent                        [1]               15,395
Liabilities and stockholders’ equity
Deferred revenue                                  [1]               (1,377)
Accumulated deficit                               [1]               $ 32,543
[1] See Note 2 for a summary of adjustments
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 276 of 320
    Summary of Significant
     Accounting Policies -                                               12 Months Ended
   Schedule of Cumulative
   Effects of New Revenue
      Standard on Income
                                                             Dec. 31,
Statement (Details) - USD ($)                                           Dec. 31, 2017        Dec. 31, 2016
                                                              2018
    $ / shares in Units, $ in
           Thousands
New Accounting Pronouncements or Change in Accounting
Principle [Line Items]
Revenue                                                   $ 598,746   $ 430,165 [1]        $ 312,844 [1]
Operating expenses:
Sales and marketing                                   [2] 291,668     211,918     [1]      161,653     [1]

Operating loss                                            (137,928)   (106,146) [1]        (98,147)    [1]

Net loss                                                                          [1],[4],             [1],[4],
                                                      [3] $ (131,084) $ (102,141) [5]      $ (97,620) [5]

Net loss per share, basic and diluted (usd per share)                      $ (1.24)     $ (1.02)      [1]   $ (1.05)      [1]

As Previously Reported
New Accounting Pronouncements or Change in Accounting
Principle [Line Items]
Revenue                                                             [1]                 $ 430,492           $ 311,999
Operating expenses:
Sales and marketing                                                 [1],
                                                                    [2]
                                                                                        220,742             166,987

Operating loss                                                                          (114,643)           (104,326)
Net loss                                                            [4],
                                                                    [5]
                                                                                        $ (110,638)         $ (103,799)
Net loss per share, basic and diluted (usd per share)                                   $ (1.11)            $ (1.11)
Adjustments | Accounting Standards Update 2014-09
New Accounting Pronouncements or Change in Accounting
Principle [Line Items]
Revenue                                                             [1]                 $ (327)             $ 845
Operating expenses:
Sales and marketing                                                 [1],
                                                                    [2]
                                                                                        (8,824)             (5,334)

Operating loss                                                                          8,497               6,179
Net loss                                                            [4],
                                                                    [5]
                                                                                        $ 8,497             $ 6,179

Net loss per share, basic and diluted (usd per share)                                   $ 0.09              $ 0.06
[1] See Note 2 for a summary of adjustments
[2] Includes share-based compensation expense as follows:
[3] See Note 2 for a summary of adjustments. The cumulative-effect reduction to accumulated deficit related to the adoption of
    ASU 2014-09 as of December 31, 2015 was $17.9 million.
[4] See Note 2 for a summary of adjustments
[5] See Note 2 for a summary of adjustments.
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 277 of 320
   Summary of Significant
     Accounting Policies -                                            12 Months Ended
   Schedule of Cumulative
  Effects of New Revenue
  Standard on Cash Flows                                  Dec. 31,
                                                                      Dec. 31, 2017        Dec. 31, 2016
Statement (Details) - USD ($)                              2018
         $ in Thousands
Cash flows from operating activities
Net loss                                                                        [2],[3],             [2],[3],
                                                   [1] $ (131,084) $ (102,141) [4]       $ (97,620) [4]

Adjustments to reconcile net loss to net cash provided by
operating activities
Share-based compensation                                                   119,483    84,553      [4]   73,429      [4]

Amortization of deferred costs                                             21,304     14,434      [4]   10,293      [4]

Changes in operating assets and liabilities:
Prepaid expenses and other current assets                                  (10,620)   (5,112)     [4]   (6,248)     [4]

Deferred costs                                                             (40,898)   (22,762)    [4]   (15,277)    [4]

Other assets and liabilities                                               6,635      (5,765)     [4]   (3,887)     [4]

Deferred revenue                                                           73,053     51,531      [4]   37,573      [4]

Net cash provided by operating activities                                  78,620     42,228      [4]   24,560      [4]

Net increase (decrease) in cash, cash equivalents and restricted                                  [4]               [4]
                                                                           17,988     15,826            (122,511)
cash
Cash, cash equivalents and restricted cash at beginning of period   [4]    110,888    95,062            217,573
Cash, cash equivalents and restricted cash at end of period                128,876    110,888     [4]   95,062      [4]

As Previously Reported
Cash flows from operating activities
Net loss                                                            [3],
                                                                    [4]
                                                                                      (110,638)         (103,799)

Adjustments to reconcile net loss to net cash provided by
operating activities
Share-based compensation                                                              85,049            73,779
Amortization of deferred costs                                                        0                 0
Changes in operating assets and liabilities:
Prepaid expenses and other current assets                                             (5,055)           (6,286)
Deferred costs                                                                        0                 0
Other assets and liabilities                                                          (5,955)
Deferred revenue                                                                      51,204            38,418
Net cash provided by operating activities                                             42,095            24,522
Net increase (decrease) in cash, cash equivalents and restricted
                                                                                      15,693            (122,549)
cash
Cash, cash equivalents and restricted cash at beginning of period          109,370    93,677            216,226
Cash, cash equivalents and restricted cash at end of period                           109,370           93,677
Adjustments | Accounting Standards Update 2014-09
Cash flows from operating activities
Net loss                                                            [3],
                                                                    [4]
                                                                                      8,497             6,179
Adjustments to reconcile net loss to net cash provided by
operating activities
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 278 of 320
Share-based compensation                                                  (496)    (350)
Amortization of deferred costs                                            14,434   10,293
Changes in operating assets and liabilities:
Prepaid expenses and other current assets                                 (57)     38
Deferred costs                                                            (22,762) (15,277)
Other assets and liabilities                                              190
Deferred revenue                                                          327      (845)
Net cash provided by operating activities                                 133      38
Net increase (decrease) in cash, cash equivalents and restricted
                                                                          133      38
cash
Cash, cash equivalents and restricted cash at beginning of period $ 1,518 1,385    1,347
Cash, cash equivalents and restricted cash at end of period               $ 1,518  $ 1,385
[1] See Note 2 for a summary of adjustments. The cumulative-effect reduction to accumulated deficit related to the adoption of
    ASU 2014-09 as of December 31, 2015 was $17.9 million.
[2] See Note 2 for a summary of adjustments
[3] See Note 2 for a summary of adjustments
[4] See Note 2 for a summary of adjustments.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 279 of 320
   Business Combinations -
    Additional Information                                           Sep. 10, 2018 Apr. 27, 2017
      (Details) - USD ($)
FutureSimple Inc.
Business Acquisition [Line Items]
Business acquisition, fair value of consideration transferred, cash $ 81,000,000
Transaction costs associated with acquisition                       1,600,000
Adjustments to preliminary purchase price allocation                600,000
Goodwill expected to be tax deductible                              $0
FutureSimple Inc. | Developed technology
Business Acquisition [Line Items]
Acquired intangible assets, useful lives                            6 years 6 months
FutureSimple Inc. | Customer relationships
Business Acquisition [Line Items]
Acquired intangible assets, useful lives                            5 years
FutureSimple Inc. | Backlog
Business Acquisition [Line Items]
Acquired intangible assets, useful lives                            2 years
Outbound Solutions Inc
Business Acquisition [Line Items]
Business acquisition, fair value of consideration transferred, cash                  $ 16,600,000
Goodwill expected to be tax deductible                                               $0
Outbound Solutions Inc | Developed technology
Business Acquisition [Line Items]
Acquired intangible assets, useful lives                                             6 years 6 months
Outbound Solutions Inc | Customer relationships
Business Acquisition [Line Items]
Acquired intangible assets, useful lives                                             3 years 6 months
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 280 of 320
   Business Combinations -
  Schedule of Purchase Price
  Allocation for Acquisitions                   Dec. 31, 2018 Sep. 10, 2018 Dec. 31, 2017 Apr. 27, 2017 Dec. 31, 2016
      (Details) - USD ($)
        $ in Thousands
Business Acquisition [Line Items]
Goodwill                                        $ 111,584                   $ 59,131                    $ 45,347
FutureSimple Inc.
Business Acquisition [Line Items]
Net tangible liabilities acquired                             $ (3,030)
Goodwill                                                      52,453
Total purchase price                                          81,023
FutureSimple Inc. | Developed technology
Business Acquisition [Line Items]
Intangible assets                                             19,000
FutureSimple Inc. | Customer relationships
Business Acquisition [Line Items]
Intangible assets                                             10,400
FutureSimple Inc. | Backlog
Business Acquisition [Line Items]
Intangible assets                                             $ 2,200
Outbound Solutions Inc
Business Acquisition [Line Items]
Net tangible assets acquired                                                              $ 96
Net deferred tax liability recognized                                                     (492)
Goodwill                                                                                  13,350
Total purchase price                                                                      16,564
Outbound Solutions Inc | Developed technology
Business Acquisition [Line Items]
Intangible assets                                                                         3,200
Outbound Solutions Inc | Customer relationships
Business Acquisition [Line Items]
Intangible assets                                                                         $ 410
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 281 of 320
    Financial Instruments -
Financial Assets Measured at
                                                                                       Dec. 31,       Dec. 31,
   Fair Value on Recurring
                                                                                         2018          2017
   Basis (Details) - USD ($)
         $ in Thousands
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Included in marketable securities                                                    $ 693,884    $ 235,023
Fair Value Measurements, Recurring
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 756,441      272,554
Included in cash and cash equivalents                                                62,557       37,531
Included in marketable securities                                                    693,884      235,023
Fair Value Measurements, Recurring | Level 1
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 57,758       32,832
Fair Value Measurements, Recurring | Level 2
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 698,683      239,722
Fair Value Measurements, Recurring | Corporate bonds
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 460,210      149,069
Fair Value Measurements, Recurring | Corporate bonds | Level 1
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 0            0
Fair Value Measurements, Recurring | Corporate bonds | Level 2
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 460,210      149,069
Fair Value Measurements, Recurring | Asset-backed securities
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 127,078      27,738
Fair Value Measurements, Recurring | Asset-backed securities | Level 1
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 0            0
Fair Value Measurements, Recurring | Asset-backed securities | Level 2
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 127,078      27,738
Fair Value Measurements, Recurring | U.S. Treasury securities
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 282 of 320
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 58,039   28,382
Fair Value Measurements, Recurring | U.S. Treasury securities | Level 1
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 0        0
Fair Value Measurements, Recurring | U.S. Treasury securities | Level 2
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 58,039   28,382
Fair Value Measurements, Recurring | Money market funds
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 57,758   32,832
Fair Value Measurements, Recurring | Money market funds | Level 1
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 57,758   32,832
Fair Value Measurements, Recurring | Money market funds | Level 2
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 0        0
Fair Value Measurements, Recurring | Commercial paper
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 38,900   19,622
Fair Value Measurements, Recurring | Commercial paper | Level 1
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 0        0
Fair Value Measurements, Recurring | Commercial paper | Level 2
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 38,900   19,622
Fair Value Measurements, Recurring | Agency securities
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 11,256   14,911
Fair Value Measurements, Recurring | Agency securities | Level 1
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 0        0
Fair Value Measurements, Recurring | Agency securities | Level 2
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                 11,256   $ 14,911
Fair Value Measurements, Recurring | Certificates of deposit and time deposits
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 283 of 320
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                     3,200
Fair Value Measurements, Recurring | Certificates of deposit and time deposits | Level 1
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                     0
Fair Value Measurements, Recurring | Certificates of deposit and time deposits | Level 2
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis [Line
Items]
Total fair value of financial assets                                                     $ 3,200
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 284 of 320
    Financial Instruments -                                                                              12 Months Ended
    Additional Information                                                                             Dec. 31,    Dec. 31,
      (Details) - USD ($)                                                                               2018         2017
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis
[Line Items]
Gross unrealized gains or losses for cash equivalent and marketable securities                      $0           $0
Securities that were in an unrealized loss position for more than 12 months.                        0            0
Balance of strategic investments without readily determinable fair values                           10,000,000 0
Adjustment to strategic investments                                                                 0
Convertible Debt | Convertible Senior Notes Due 2023 | Level 2
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis
[Line Items]
Fair value of debt                                                                                  645,300,000
Foreign currency forward contracts
Fair Value Assets And Liabilities Measured On Recurring And Nonrecurring Basis
[Line Items]
Unrecognized loss related to effective portion of changes in fair value of foreign currency forward
                                                                                                    1,800,000
contracts
Reclassification of net loss into earnings over next 12 months                                      2,000,000
Notional value                                                                                      $            $
                                                                                                    200,300,000 139,700,000
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 285 of 320
    Financial Instruments -
  Marketable Securities by
    Contractual Maturities                             Dec. 31, 2018 Dec. 31, 2017
      (Details) - USD ($)
        $ in Thousands
Financial Instruments, Owned, at Fair Value [Abstract]
Due in one year or less                                $ 300,213     $ 137,576 [1]
Due after one year and within five years               393,671       97,447     [1]

Total                                                  $ 693,884     $ 235,023
[1] See Note 2 for a summary of adjustments
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 286 of 320
    Financial Instruments -
    Schedule of Derivative
 Instruments on Consolidated
   Balance Sheet (Details) -
                                                          Dec. 31, 2018 Dec. 31, 2017
    Designated as Hedging
  Instrument - Level 2 - USD
                ($)
         $ in Thousands
Derivatives Fair Value [Line Items]
Asset Derivatives                                         $ 2,047       $ 2,359
Liability Derivatives                                     4,862         1,220
Foreign currency forward contracts | Other current assets
Derivatives Fair Value [Line Items]
Asset Derivatives                                         2,047         2,359
Foreign currency forward contracts | Accrued liabilities
Derivatives Fair Value [Line Items]
Liability Derivatives                                     $ 4,862       $ 1,220
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 287 of 320
    Financial Instruments -
    Schedule of Derivative                                                              12 Months Ended
 Instruments on Statement of
    Operations (Details) -
   Designated as Hedging
     Instrument - USD ($)                                                         Dec. 31, 2018 Dec. 31, 2017
        $ in Thousands
Derivative Instruments Gain Loss [Line Items]
(Loss) Gain Recognized in AOCI                                                    $ (4,050)     $ 3,663
Loss Reclassified from AOCI into Earnings                                         (1,318)       (225)
Revenue, cost of revenue, operating expenses | Foreign currency forward contracts
Derivative Instruments Gain Loss [Line Items]
(Loss) Gain Recognized in AOCI                                                    (4,050)       3,663
Loss Reclassified from AOCI into Earnings                                         $ (1,318)     $ (225)
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 288 of 320
  Costs to Obtain Customer                                  12 Months Ended
 Contracts (Details) - USD ($)                 Dec. 31, 2018 Dec. 31, 2017 Dec. 31, 2016
Revenue from Contract with Customer [Abstract]
Deferred costs to obtain customer contracts    $ 51,600,000 $ 31,200,000
Amortization of deferred costs                 21,304,000 14,434,000 [1] $ 10,293,000 [1]
Impairment related to deferred costs           $0           $0             $0
[1] See Note 2 for a summary of adjustments.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 289 of 320
  Property and Equipment -
 Components of Property and
                                                     Dec. 31, 2018 Dec. 31, 2017
Equipment (Details) - USD ($)
        $ in Thousands
Property Plant And Equipment [Line Items]
Property and equipment, gross                        $ 165,569     $ 134,045
Less accumulated depreciation and amortization       (89,915)      (74,888)
Property and equipment, net                          75,654        59,157     [1]

Hosting equipment
Property Plant And Equipment [Line Items]
Property and equipment, gross                        51,832        28,113
Capitalized internal-use software
Property Plant And Equipment [Line Items]
Property and equipment, gross                        36,444        31,593
Hosting equipment
Property Plant And Equipment [Line Items]
Property and equipment, gross                        34,105        37,222
Computer equipment and licensed software and patents
Property Plant And Equipment [Line Items]
Property and equipment, gross                        21,100        16,316
Furniture and fixtures
Property Plant And Equipment [Line Items]
Property and equipment, gross                        11,550        9,581
Construction in progress
Property Plant And Equipment [Line Items]
Property and equipment, gross                        $ 10,538      $ 11,220
[1] See Note 2 for a summary of adjustments
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 290 of 320
  Property and Equipment -
                                                                                   12 Months Ended
    Additional Information
      (Details) - USD ($)
                                                                       Dec. 31, 2018 Dec. 31, 2017 Dec. 31, 2016
          $ in Millions
Property, Plant and Equipment [Abstract]
Depreciation expense                                                   $ 23.9        $ 20.3        $ 16.2
Amortization expense of capitalized internal-use software              5.9           7.7           $ 7.4
Impairment losses related to construction in progress                  2.2
Carrying value of capitalized internal-use software                    19.2          17.7
Capitalized internal-use software included in construction in progress $ 2.7         $ 8.7
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 291 of 320
    Goodwill and Acquired
 Intangible Assets - Changes                  12 Months Ended
    in Carrying Amount of
 Goodwill (Details) - USD ($)            Dec. 31, 2018 Dec. 31, 2017
        $ in Thousands
Goodwill [Roll Forward]
Beginning balance                        $ 59,131      $ 45,347
Goodwill acquired                                      13,350
Foreign currency translation adjustments               434
Goodwill acquired                        52,453
Ending balance                           $ 111,584     $ 59,131
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 292 of 320
    Goodwill and Acquired
 Intangible Assets - Acquired                              12 Months Ended
 Intangible Assets Subject to
Amortization (Details) - USD
               ($)                               Dec. 31, 2018           Dec. 31, 2017
        $ in Thousands
Finite Lived Intangible Assets [Line Items]
Cost                                        $ 44,510                $ 19,410
Accumulated Amortization                    (9,767)                 (11,384)
Foreign Currency Translation Adjustments                            (123)
Net                                         34,743                  7,903
Developed technology
Finite Lived Intangible Assets [Line Items]
Cost                                        31,000                  17,200
Accumulated Amortization                    (8,151)                 (9,835)
Foreign Currency Translation Adjustments                            (93)
Net                                         $ 22,849                $ 7,272
Weighted Average Remaining Useful Life      5 years 6 months        3 years 8 months 12 days
Customer relationships
Finite Lived Intangible Assets [Line Items]
Cost                                        $ 11,310                $ 2,210
Accumulated Amortization                    (1,249)                 (1,549)
Foreign Currency Translation Adjustments                            (30)
Net                                         $ 10,061                $ 631
Weighted Average Remaining Useful Life      4 years 7 months 6 days 2 years 4 months 24 days
Backlog
Finite Lived Intangible Assets [Line Items]
Cost                                        $ 2,200
Accumulated Amortization                    (367)
Net                                         $ 1,833
Weighted Average Remaining Useful Life      1 year 8 months 12 days
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 293 of 320
   Goodwill and Acquired
Intangible Assets - Additional                             12 Months Ended
 Information (Details) - USD
              ($)                                    Dec. 31, 2018 Dec. 31, 2017
         $ in Millions
Goodwill and Intangible Assets Disclosure [Abstract]
Amortization expense                                 $ 4.8         $ 3.8
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 294 of 320
    Goodwill and Acquired
Intangible Assets - Estimated
Future Amortization Expense                          Dec. 31, 2018 Dec. 31, 2017
     (Details) - USD ($)
        $ in Thousands
Goodwill and Intangible Assets Disclosure [Abstract]
2019                                                 $ 8,780
2020                                                 6,839
2021                                                 5,494
2022                                                 5,494
2023                                                 4,722
Thereafter                                           3,414
Net                                                  $ 34,743      $ 7,903
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 295 of 320
   0.25% Convertible Senior                                                     1 Months Ended 12 Months Ended
    Notes and Capped Call -                                                      Mar. 31, 2018
     Additional Information                                                         USD ($)                          Dec. 31,
             (Details)                                                                           Dec. 31, 2018
                                                                                       day                            2017
  $ / shares in Units, shares in                                                                    USD ($)
                                                                                   $ / shares                        USD ($)
              Millions                                                               shares
Debt Instrument [Line Items]
Equity component of convertible senior notes                               [1]                 $ 44,304,000
Income tax benefit related to temporary differences                                            $ 13,800,000
Convertible Debt | Convertible Senior Notes Due 2023
Debt Instrument [Line Items]
Aggregate principal amount                                                     $ 575,000,000.0
Interest rate                                                                  0.25%
Proceeds from issuance of convertible senior notes, net of issuance costs      $ 561,400,000
Initial conversion rate of common stock                                                        0.0158554
Conversion price (usd per share) | $ / shares                                  $ 63.07
Limitation on sale of common stock, sale price threshold, number of
                                                                               20
trading days | day
Limitation on sale of common stock, sale price threshold, trading period |
                                                                               30
day
Threshold percentage of stock price trigger                                    130.00%
Number of consecutive business days                                            5 days
Percentage of closing sale price in excess of convertible notes                98.00%
Redemption price percentage                                                    100.00%
Conversion Option                                                              $ 125,000,000   $ 124,976,000         $0
Effective interest rate                                                                        5.26%
Debt issuance costs, gross                                                                     $ 13,600,000
Issuance costs attributable to the liability component                         $ 10,600,000    9,330,000             $0
Capped calls, initial cap price (in usd per share) | $ / shares                $ 95.20
Number of shares covered by cap call (in shares) | shares                      9.1
Equity component of convertible senior notes                                   $ 63,900,000    44,304,000
Net deferred tax liability related to cap call                                 $ 13,800,000    $ 13,784,000
[1] See Note 2 for a summary of adjustments. The cumulative-effect reduction to accumulated deficit related to the
    adoption of ASU 2014-09 as of December 31, 2015 was $17.9 million.
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 296 of 320
   0.25% Convertible Senior
    Notes and Capped Call -
   Schedule of Net Carrying
    Amount of Liability and                                        Dec. 31,    Mar. 31,    Dec. 31,
      Equity Component of                                            2018        2018       2017
 Convertible Notes (Details) -
             USD ($)
         $ in Thousands
Net Carrying Amount of Liability Component of Convertible Notes
[Abstract]
Long-Term Debt                                                  $ 581,051
Convertible Debt | Convertible Senior Notes Due 2023
Net Carrying Amount of Liability Component of Convertible Notes
[Abstract]
Principal                                                       575,000                   $0
Unamortized Debt Discount                                       (107,494)                 0
Unamortized issuance costs                                      (9,330)     $ (10,600)    0
Long-Term Debt                                                  458,176                   0
Net Carrying Amount of Equity Component of Convertible Notes
[Abstract]
Debt Discount for Conversion Option                             124,976     $ 125,000     0
Issuance costs                                                  (2,948)                   0
Net carrying amount                                             $ 122,028                 $0
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 297 of 320
  0.25% Convertible Senior
   Notes and Capped Call -          12 Months Ended
Schedule of Interest Expense
(Details) - Convertible Debt -
  Convertible Senior Notes
      Due 2023 - USD ($)       Dec. 31, 2018 Dec. 31, 2017
         $ in Thousands
Debt Instrument [Line Items]
Contractual interest expense   $ 1,116       $0
Amortization of Debt Discount 17,482         0
Amortization of issuance costs 1,284         0
Total interest expense         $ 19,882      $0
                   Case 3:19-cv-06968-CRB Document 54-4                Filed 06/29/20 Page 298 of 320
     0.25% Convertible Senior
                                                                         1 Months Ended         12 Months Ended
      Notes and Capped Call -
       Summary of Impact to
  Stockholder's Equity (Details)                                                                                     Dec. 31,
                                                                           Mar. 31, 2018          Dec. 31, 2018
             - USD ($)                                                                                                2017

___________________
,
          $ in Thousands
  Debt Instrument [Line Items]
  Net impact to stockholder's equity                   [1]                                    $ 44,304
  Convertible Debt | Convertible Senior Notes Due 2023
  Debt Instrument [Line Items]
  Conversion Option                                                     $ 125,000             124,976                $0
  Purchase of Capped Calls                                                                    (63,940)
  Issuance costs                                                                              (2,948)                $0
  Net deferred tax liability                                            (13,800)              (13,784)
  Net impact to stockholder's equity                                    $ 63,900              $ 44,304
[1] See Note 2 for a summary of adjustments. The cumulative-effect reduction to accumulated deficit related to the
    adoption of ASU 2014-09 as of December 31, 2015 was $17.9 million.
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 299 of 320
       Commitments and
 Contingencies - Schedule of
                                                    Dec. 31, 2018
 Contractual Obligations and
                                                       USD ($)
   Commitments (Details)
        $ in Thousands
Commitments and Contingencies Disclosure [Abstract]
Lease Obligations Due 2019                          $ 24,848
Lease Obligations Due 2020                          24,188
Lease Obligations Due 2021                          22,220
Lease Obligations Due 2022                          20,683
Lease Obligations Due 2023                          15,575
Lease Obligations Due Thereafter                    30,786
Total Lease Obligations                             138,300
Purchase Commitments Due 2019                       63,200
Purchase Commitments Due 2020                       58,201
Purchase Commitments Due 2021                       55,174
Purchase Commitments Due 2022                       55,001
Purchase Commitments Due 2023                       55,001
Purchase Commitments Due Thereafter                 0
Purchase Commitments                                286,577
Long-Term Debt Due 2019                             1,438
Long-Term Debt Due 2020                             1,438
Long-Term Debt Due 2021                             1,438
Long-Term Debt Due 2022                             1,438
Long-Term Debt Due 2023                             575,299
Long-Term Debt Due Thereafter                       0
Long-Term Debt                                      581,051
Total Contractual Obligations Due 2019              89,486
Total Contractual Obligations Due 2020              83,827
Total Contractual Obligations Due 2021              78,832
Total Contractual Obligations Due 2022              77,122
Total Contractual Obligations Due 2023              645,875
Total Contractual Obligations Due Thereafter        30,786
Total Contractual Obligations                       $ 1,005,928
                  Case 3:19-cv-06968-CRB          Document 54-4 Filed 06/29/20 Page 300 of 320
       Commitments and                                         12 Months Ended
  Contingencies - Additional
 Information (Details) - USD                        Dec. 31,       Dec. 31,      Dec. 31,     Jan. 31,
                                                                                                           Mar. 31, 2018
                ($)                                  2018           2017          2016         2019
Operating Leased Assets [Line Items]
Rent expense                                      $ 19,300,000 $ 12,300,000 $ 9,900,000
Deferred rent                                     14,200,000 6,400,000
Remaining amount to be received under leases      6,400,000
Remaining rent due under operating leases         138,300,000
Letters of credit outstanding amount              $ 1,000,000 $ 2,000,000
Subsequent Event
Operating Leased Assets [Line Items]
Remaining rent due under operating leases                                                   $ 10,000,000
Convertible Debt | Convertible Senior Notes Due
2023
Operating Leased Assets [Line Items]
Aggregate principal amount                                                                                 $
                                                                                                           575,000,000.0
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 301 of 320
                                                                  3
                                                               Months           12 Months Ended
      Common Stock and                                          Ended
    Stockholders' Equity -                                                                            Dec.
    Additional Information                                              Dec. 31, 2018 Dec. 31,         31,
            (Details)                Jan. 01, Jan. 01, May 06, Sep. 30,   USD ($)         2017        2016
    $ / shares in Units, $ in          2019     2018    2016    2018 offering_period USD ($)          USD
            Millions                  shares   shares  shares shares     $ / shares    $ / shares      ($)
                                                                           shares       shares         $/
                                                                                                     shares
Class Of Stock [Line Items]
Common stock, shares authorized (in
                                                                         400,000,000   400,000,000
shares)
Common stock, par value (usd per share)
                                                                         $ 0.01        $ 0.01
| $ / shares
Common stock, shares issued (in shares)                                  108,000,000   103,100,000
Common stock, shares outstanding (in
                                                                         108,000,000   103,100,000
shares)
Preferred stock, shares authorized (in
                                                                         10,000,000    10,000,000
shares)
Preferred stock, par value (usd per
                                                                         $ 0.01        $ 0.01
share) | $ / shares
Preferred stock, shares issued (in shares)                               0             0
Preferred stock, shares outstanding (in
                                                                         0             0
shares)
Common shares purchased (in shares)                                      700,000       700,000
Increase in authorized shares (in shares)                                5,156,000
Shares of common stock available for
                                                                         8,232,000     8,001,000
future grants (in shares)
Stock options granted (in shares)                        1,200,000       791,000
Intrinsic value of options exercised | $                                 $ 36.8        $ 47.1        $ 49.2
Weighted-average grant date fair value of
                                                                         $ 17.87       $ 13.07       $ 11.34
stock options (usd per share) | $ / shares
Vesting period                                                           4 years
Contractual term of stock options                                        10 years
2009 Stock Option and Grant Plan
Class Of Stock [Line Items]
Shares of common stock available for
                                                                         0
future grants (in shares)
Employee Stock Purchase Plan
Class Of Stock [Line Items]
Percentage of purchase price of shares
lower of the fair market value of common
                                                                         85.00%
stock employees are able to purchase
shares
Increase in authorized shares (in shares)    1,000,000
Shares of common stock available for
                                                                         3,900,000
future grants (in shares)
Employee Stock Purchase Plan |
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 302 of 320
Subsequent Event
Class Of Stock [Line Items]
Increase in authorized shares (in shares) 1,100,000
Employee Stock Option
Class Of Stock [Line Items]
ESPP offering period                                                    18 months
Number of offering periods |
                                                                        3
offering_period
Length of purchase period                                               6 months
Share based compensation related to
                                                                                  $ 1.5     $ 0.7
accelerated vesting | $
Employee Stock Option | 2014 Plan
Class Of Stock [Line Items]
Increase in authorized shares (in shares)           5,200,000.0
Shares of common stock available for
                                                                        8,200,000
future grants (in shares)
Employee Stock Option | Subsequent
Event | 2014 Plan
Class Of Stock [Line Items]
Increase in authorized shares (in shares) 5,400,000
RSUs Outstanding
Class Of Stock [Line Items]
Intrinsic value of shares vested | $                                    $ 176.0   $ 90.1    $ 70.6
Weighted average grant date fair value
                                                                        $ 44.35   $ 28.09   $ 21.05
(usd per share) | $ / shares
Number of shares granted (in shares)                                    4,898,000
Number of shares vested (in shares)                                     3,165,000
Performance Awards
Class Of Stock [Line Items]
Number of vesting periods                                               4
Performance Awards | PSU Retention
Plan
Class Of Stock [Line Items]
Number of shares granted (in shares)                            200,000
Share-based compensation expense | $                                    $ 0.5
Number of shares vested (in shares)                                     0
                  Case 3:19-cv-06968-CRB Document 54-4                  Filed 06/29/20 Page 303 of 320
       Common Stock and
      Stockholders' Equity -                                                       12 Months Ended
Summary of Stock Option and
 RSU Activity (Details) - USD
                ($)                                          May 06,                                      Dec. 31,    Dec. 31,
                                                                        Dec. 31, 2018 Dec. 31, 2017
 $ / shares in Units, shares in                                2016                                        2016        2018
  Thousands, $ in Thousands
Shares Available for Grant
Balance at the beginning of the period (in shares)                     8,001
Increase in authorized shares (in shares)                              5,156
Stock options and PRSUs granted (in shares)                            (791)
RSUs granted (in shares)                                               (4,898)
Stock options forfeited or canceled (in shares)                        68
RSUs forfeited or cancelled (in shares)                                918
Balance at the end of the period (in shares)                           8,232            8,001
Number of Shares
Balance at the beginning of the period (in shares)                     6,239
Stock options granted (in shares)                           1,200      791
Stock options exercised (in shares)                                    (1,024)
Stock options forfeited or canceled (in shares)                        (68)
Balance at the end of the period (in shares)                           5,938            6,239
Options vested and expected to vest at the end of the
                                                                                                                     5,710
period (in shares)
Options vested and exercisable at the end of the period (in
                                                                                                                     3,855
shares)
Weighted Average Exercise Price
Balance at the beginning of the period (usd per share)                 $ 17.31
Stock options granted (usd per share)                                  42.89
Stock options exercised (usd per share)                                15.77
Stock options forfeited or canceled (usd per share)                    28.61
Balance at the end of the period (usd per share)                       $ 20.85          $ 17.31
Options vested and expected to vest at the end of the
                                                                                                                     $ 20.31
period (usd per share)
Options vested and exercisable at the end of the period
                                                                                                                     $ 15.73
(usd per share)
Weighted Average Remaining Contractual Term
Options outstanding, weighted-average remaining                        6 years 6 months 7 years 1 month
contractual term                                                       29 days          9 days
Options vested and expected to vest, weighted-average                  6 years 6 months
remaining contractual term                                             3 days
Options vested and exercisable, weighted-average                       5 years 9 months
remaining contractual term                                             14 days
Aggregate Intrinsic Value
Options outstanding at beginning of period, aggregate
                                                                       $ 222,959        $ 103,308                    $ 222,959
intrinsic value
Options outstanding at end of period, aggregate intrinsic
                                                                       222,959          103,308
value
                 Case 3:19-cv-06968-CRB Document 54-4        Filed 06/29/20 Page 304 of 320
Options vested and expected to vest, aggregate intrinsic
                                                                                               217,370
value
Options vested and exercisable, aggregate intrinsic value                                      164,395
Shares outstanding at beginning of period, aggregate
                                                            197,186
intrinsic value
Shares outstanding at end of period, aggregate intrinsic
                                                            $ 385,891    $ 197,186
value
Shares expected to vest at end of period, aggregate
                                                                                               $ 304,815
intrinsic value
Outstanding RSUs
RSUs expected to vest at end of period (in shares)                                             5,222
RSUs Outstanding
Outstanding RSUs
Balance at the beginning of the period (in shares)          5,827
RSUs granted (in shares)                                    4,898
RSUs vested (in shares)                                     (3,165)
RSUs forfeited or cancelled (in shares)                     (918)
RSUs forfeited or canceled and unavailable for grant (in
                                                            (31)
shares)
Balance at the end of the period (in shares)                6,611        5,827
Weighted Average Grant Date Fair Value
Balance at the beginning of the period (usd per share)      $ 25.00
RSUs granted (usd per share)                                44.35        $ 28.09     $ 21.05
RSUs vested (usd per share)                                 26.79
RSUs forfeited or cancelled (usd per share)                 30.18
RSUs forfeited or canceled and unavailable for grant (usd
                                                            23.44
per share)
Balance at the end of the period (usd per share)            $ 37.77      $ 25.00
PSRUs
Shares Available for Grant
Stock options and PRSUs granted (in shares)                 (222)
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 305 of 320
      Common Stock and
    Stockholders' Equity -                                             12 Months Ended
     Assumptions Used to
Estimate Fair Value of Stock
  Options and ESPP Awards                                Dec. 31, 2018    Dec. 31, 2017 Dec. 31, 2016
            (Details)
Stock Options
Share-based Compensation Arrangement by Share-based
Payment Award [Line Items]
Dividend yield                                        0.00%              0.00%           0.00%
Expected term (in years)                              4 years 10 months
                                                      24 days
Stock Options | Minimum
Share-based Compensation Arrangement by Share-based
Payment Award [Line Items]
Expected volatility                                   44.00%             44.00%          47.00%
Risk-free interest rate                               2.30%              1.90%           1.10%
Expected term (in years)                                                 6 years         6 years
Stock Options | Maximum
Share-based Compensation Arrangement by Share-based
Payment Award [Line Items]
Expected volatility                                   45.00%             48.00%          49.00%
Risk-free interest rate                               3.00%              2.20%           2.00%
Expected term (in years)                                                 6 years 1 month 6 years 1 month
                                                                         6 days          6 days
ESPP Awards
Share-based Compensation Arrangement by Share-based
Payment Award [Line Items]
Dividend yield                                                           0.00%           0.00%
ESPP Awards | Minimum
Share-based Compensation Arrangement by Share-based
Payment Award [Line Items]
Expected volatility                                                      37.00%          42.00%
Risk-free interest rate                                                  1.00%           0.40%
Expected term (in years)                                                 6 months        6 months
ESPP Awards | Maximum
Share-based Compensation Arrangement by Share-based
Payment Award [Line Items]
Expected volatility                                                      44.00%          48.00%
Risk-free interest rate                                                  1.60%           0.90%
Expected term (in years)                                                 1 year 6 months 1 year 6 months
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 306 of 320
   Deferred Revenue and
 Performance Obligations -                                      12 Months Ended
Deferred Revenue (Details) -
            USD ($)                                 Dec. 31, 2018 Dec. 31, 2017 Dec. 31, 2016
         $ in Millions
Revenue from Contract with Customer [Abstract]
Revenue recognized and included in deferred revenue $ 172.7       $ 120.1       $ 85.5
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 307 of 320
    Deferred Revenue and
  Performance Obligations -
                                                                                                          Dec. 31, 2018
   Performance Obligations
                                                                                                             USD ($)
           (Details)
         $ in Millions
Revenue from Contract with Customer [Abstract]
Performance obligations expected to be satisfied                                                          $ 406.9
Revenue, Remaining Performance Obligation, Expected Timing of Satisfaction, Start Date [Axis]: 2019-01-01
Revenue from Contract with Customer [Abstract]
Performance obligations expected to be satisfied                                                          $ 328.7
Revenue, Remaining Performance Obligation, Expected Timing of Satisfaction [Line Items]
Performance obligations expected to be satisfied, expected timing                                         1 year
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 308 of 320
      Net Loss per Share -
  Computation of Basic and                                             12 Months Ended
Diluted Net Loss per Share of
  Common Stock (Details) -
            USD ($)                                         Dec. 31,    Dec. 31,    [2]
                                                                                        Dec. 31,                         [2]
 $ / shares in Units, shares in                              2018        2017            2016
 Thousands, $ in Thousands
Earnings Per Share [Abstract]
Net loss                                                                          [3],                                  [3],
                                                     [1] $ (131,084) $ (102,141) [4] $ (97,620)                         [4]

Weighted-average shares used to compute basic and diluted net loss
                                                                         105,567         99,918              93,161
per share (in shares)
Net loss per share, basic and diluted (usd per share)                    $ (1.24)        $ (1.02)            $ (1.05)
[1] See Note 2 for a summary of adjustments. The cumulative-effect reduction to accumulated deficit related to the
    adoption of ASU 2014-09 as of December 31, 2015 was $17.9 million.
[2] See Note 2 for a summary of adjustments
[3] See Note 2 for a summary of adjustments
[4] See Note 2 for a summary of adjustments.
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 309 of 320
     Net Loss per Share -
                                                                                              12 Months Ended
   Schedule of Anti-Dilutive
 Securities Excluded from the
Diluted per Share Calculation                                                        Dec. 31,     Dec. 31,    Dec. 31,
       (Details) - shares                                                              2018         2017       2016
     shares in Thousands
Antidilutive Securities Excluded from Computation of Earnings Per Share
[Line Items]
Antidilutive securities excluded from computation of earnings per share amount (in
                                                                                   12,652       12,170     15,492
shares)
Shares subject to outstanding common stock options and employee stock purchase
plan
Antidilutive Securities Excluded from Computation of Earnings Per Share
[Line Items]
Antidilutive securities excluded from computation of earnings per share amount (in
                                                                                   6,041        6,343      8,556
shares)
Restricted stock units
Antidilutive Securities Excluded from Computation of Earnings Per Share
[Line Items]
Antidilutive securities excluded from computation of earnings per share amount (in
                                                                                   6,611        5,827      6,936
shares)
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 310 of 320
Net Loss Per Share Net Loss
    Per Share - Additional                                       12 Months Ended
  Information (Details) - $ /
              shares                                               Dec. 31, 2018 Mar. 31, 2018
       shares in Millions
Debt Instrument [Line Items]
Potential dilution based on initial conversion price (in shares) 9.1
Convertible Debt | Convertible Senior Notes Due 2023
Debt Instrument [Line Items]
Conversion price (usd per share)                                                 $ 63.07
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 311 of 320
 Income Taxes - Components
 of Loss Before Provision for                                     12 Months Ended
   Income Taxes (Details) -
            USD ($)                                   Dec. 31, 2018 Dec. 31, 2017 Dec. 31, 2016
        $ in Thousands
Income Tax Disclosure [Abstract]
U.S.                                                  $ (151,547) $ (107,177) $ (101,506)
Foreign                                               8,356         3,518          4,879
Loss before provision for (benefit from) income taxes $ (143,191) $ (103,659) $ (96,627) [1]
                                                                               [1]


[1] See Note 2 for a summary of adjustments
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 312 of 320
 Income Taxes - Schedule of
                                                            12 Months Ended
     Income Tax Provision
      (Details) - USD ($)
                                                Dec. 31, 2018 Dec. 31, 2017 Dec. 31, 2016
        $ in Thousands
Current tax provision:
Federal                                         $0            $ (2,636)     $0
State                                           80            104           74
Foreign                                         3,372         1,476         3,096
Total current tax provision                     3,452         (1,056)       3,170
Deferred tax provision:
Federal                                         (13,785)      0             (49)
State                                           0             0             0
Foreign                                         (1,774)       (462)         (2,128)
Total provision for (benefit from) income taxes $ (12,107)    $ (1,518) [1] $ 993     [1]


[1] See Note 2 for a summary of adjustments
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 313 of 320
 Income Taxes - Schedule of
  Significant Components of
     Deferred Tax Assets                        Dec. 31, 2018 Dec. 31, 2017
      (Details) - USD ($)
        $ in Thousands
Deferred tax assets:
Tax credit carryforward                         $ 884         $ 733
Net operating loss carryforward                 170,447       115,237
Share-based compensation                        10,316        6,072
Accrued liabilities and reserves                7,734         3,639
Property and equipment                          3,340         1,983
Other                                           7,066         5,086
Total deferred tax assets                       199,787       132,750
Less: valuation allowance                       (158,778)     (118,549)
Deferred tax assets, net of valuation allowance 41,009        14,201
Deferred tax liabilities:
Deferred commissions                            (13,075)      (7,443)
Convertible debt transaction                    (12,872)      0
Intangible assets                               (11,305)      (5,036)
Total deferred tax liabilities                  (37,252)      (12,479)
Net deferred tax assets                         $ 3,757       $ 1,722
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 314 of 320
 Income Taxes - Schedule of
      Reconciliation of the                                  12 Months Ended
Statutory Federal Income Tax
  Rate and the Effective Tax                     Dec. 31, 2018 Dec. 31, 2017 Dec. 31, 2016
         Rates (Details)
Income Tax Disclosure [Abstract]
Tax at federal statutory rate                    21.00%        34.00%        34.00%
Tax reform rate change impact                    0.00%         (64.70%)      0.00%
Excess tax benefit from share-based compensation 0.00%         46.50%        0.00%
Valuation allowance                              (20.10%)      (19.50%)      (22.60%)
Share-based compensation                         8.50%         7.00%         (6.50%)
Officer's compensation                           (1.10%)       (0.00%)       (0.00%)
Other                                            0.10%         (3.40%)       0.40%
Benefit from other comprehensive gain            0.00%         1.60%         0.00%
Intercompany dividend                            (0.00%)       (0.00%)       (6.30%)
Effective tax rate                               8.40%         1.50%         (1.00%)
                  Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 315 of 320
  Income Taxes - Additional                                                   12 Months Ended
 Information (Details) - USD
                ($)                                                             Dec. 31, 2018 Dec. 31, 2017 Dec. 31, 2016
Income Tax Examination [Line Items]
Cumulative amount of earnings                                                 $ 600,000
Increase in valuation allowance                                               40,200,000
Interest and penalties related to uncertain tax positions                     0
Potential benefits, which if recognized, would affect the effective tax rate. 0               $0            $ 400,000
We Are Cloud, Inc
Income Tax Examination [Line Items]
Net operating loss carryforwards                                              3,000,000
FRANCE
Income Tax Examination [Line Items]
Net operating loss carryforwards                                              14,600,000
Domestic Tax Authority
Income Tax Examination [Line Items]
Net operating loss carryforwards                                              695,900,000
Research and development credit carryforwards                                 10,400,000
State and Local Jurisdiction
Income Tax Examination [Line Items]
Net operating loss carryforwards                                              302,900,000
Research and development credit carryforwards                                 $ 11,200,000
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 316 of 320
 Income Taxes - Schedule of                                                              12 Months Ended
 Unrecognized Tax Benefits
      (Details) - USD ($)                                                               Dec. 31,   Dec. 31,
        $ in Thousands                                                                   2018       2017
Reconciliation of Unrecognized Tax Benefits, Excluding Amounts Pertaining to Examined
Tax Returns [Roll Forward]
Unrecognized tax benefits, beginning balance                                          $ 15,644   $ 11,786
Additions from tax positions related to the current year                              5,887      4,141
Lapse of statutes of limitations                                                                 (283)
Unrecognized tax benefits, ending balance                                             $ 21,531   $ 15,644
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 317 of 320
  Geographic Information -
   Schedule of Revenue by                                                       12 Months Ended
Geographic Areas (Details) -
            USD ($)                                                 Dec. 31, 2018 Dec. 31, 2017 Dec. 31, 2016
        $ in Thousands
Revenues From External Customers And Long Lived Assets [Line Items]
Revenue                                                             $ 598,746     $ 430,165 [1] $ 312,844 [1]
United States
Revenues From External Customers And Long Lived Assets [Line Items]
Revenue                                                             309,879       229,667       170,402
EMEA
Revenues From External Customers And Long Lived Assets [Line Items]
Revenue                                                             174,874       122,365       89,173
APAC
Revenues From External Customers And Long Lived Assets [Line Items]
Revenue                                                             68,272        46,564        29,285
Other
Revenues From External Customers And Long Lived Assets [Line Items]
Revenue                                                             $ 45,721      $ 31,569      $ 23,984
[1] See Note 2 for a summary of adjustments
                 Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 318 of 320
  Geographic Information -
   Schedule of Long-Lived
 Assets by Geographic Areas                                         Dec. 31, 2018 Dec. 31, 2017
      (Details) - USD ($)
        $ in Thousands
Revenues From External Customers And Long Lived Assets [Line Items]
Long-lived assets                                                   $ 56,388      $ 41,369
United States
Revenues From External Customers And Long Lived Assets [Line Items]
Long-lived assets                                                   32,351        23,609
EMEA
Revenues From External Customers And Long Lived Assets [Line Items]
Long-lived assets                                                   17,148        10,026
Republic of Ireland
Revenues From External Customers And Long Lived Assets [Line Items]
Long-lived assets                                                   14,698        5,019
Other EMEA
Revenues From External Customers And Long Lived Assets [Line Items]
Long-lived assets                                                   2,450         5,007
APAC
Revenues From External Customers And Long Lived Assets [Line Items]
Long-lived assets                                                   $ 6,889       $ 7,734
               Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 319 of 320
Retirement Plans - Additional
                                      12 Months Ended
 Information (Details) - USD
             ($)
                                Dec. 31, 2018 Dec. 31, 2017
        $ in Millions
Retirement Benefits [Abstract]
Employer matching contributions $ 1.3         $ 1.1
                Case 3:19-cv-06968-CRB Document 54-4 Filed 06/29/20 Page 320 of 320
           Label                        Element                   Value
Restricted Cash, Noncurrent us-gaap_RestrictedCashNoncurrent $ 418,000 [1]
Restricted Cash, Noncurrent us-gaap_RestrictedCashNoncurrent 646,000     [1]

Restricted Cash, Noncurrent us-gaap_RestrictedCashNoncurrent 715,000
Restricted Cash, Current    us-gaap_RestrictedCashCurrent    967,000     [1]

Restricted Cash, Current    us-gaap_RestrictedCashCurrent    872,000     [1]

Restricted Cash, Current    us-gaap_RestrictedCashCurrent    $ 1,643,000
[1] See Note 2 for a summary of adjustments.
